                                                          Case 20-11568-KBO        Doc 72-6     Filed 04/19/21     Page 1 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Falkowski, Jared Keith
13350 Paoha Rd
Apple Valley, CA 92308                       13954    9/14/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Singer, Lori
3300 S Sepulveda Blvd. K18
Los Angeles, CA 90034                        13955    9/14/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Siddegowda, Nidarshan
642 Kirkstone Ct
San Ramon, CA 94582                          13956    9/14/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Subramanyam, Palapattu
1211 Cardigan Bay Cir.
Spring, TX 77379-3684                        13957    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                             $120.00                            $120.00
Burkard, Randy L
7467 Mission Gorge Rd spc140
Santee, CA 92071                             13958    9/16/2020    24 Hour Fitness Worldwide, Inc.           $396.00                                                                              $396.00
Nagahisa, Renee
4813 Analii Street
Honolulu, HI 96821                           13959    9/14/2020    24 Hour Fitness Worldwide, Inc.            $51.31                                                                               $51.31
Wu, Quanming
7205 Sausalito Ave
West Hills, CA 91037                         13960    9/15/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00
Ochoa, Janet
18449 Collins St #52
Tarazana, CA 91356                           13961    9/14/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Dang, LamSon
4837 Summer Oaks Ln
Fort Worth, TX 76123                         13962    9/16/2020    24 Hour Fitness Worldwide, Inc.           $216.49                                                                              $216.49
Ramos, Melissa Ruth
6001 Birdcage St Apt 143
Citrus Heights, CA 95610                     13963    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Nichols, Cynthia K
13 Anza Street
Newport Beach, CA 92663                      13964    9/16/2020    24 Hour Fitness Worldwide, Inc.           $249.99                                                                              $249.99
Ko, Yunjung
6633 Via San Blas
Pleasanton, CA 94566                         13965    9/14/2020    24 Hour Fitness Worldwide, Inc.                                            $349.99                                             $349.99
Kimmerle, Andrew (Andy) and Maria
22203 131 Ave SE
Kent, WA 98031                               13966    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                             $0.00                              $0.00
Bell, David
3484 Arcata Point Ave
Las Vegas, NV 89141                          13967    9/14/2020    24 Hour Fitness Worldwide, Inc.           $549.00                                                                              $549.00
Bui, Phung
9322 Grindlay St.
Cypress, CA 90630                            13968    9/14/2020    24 Hour Fitness Worldwide, Inc.            $93.85                                                                               $93.85
Stormm, Veronica Mary
3657 Tempe Street
Las Vegas, NV 89103                          13969    9/14/2020    24 Hour Fitness Worldwide, Inc.            $43.00                                                                               $43.00




                                                                                     Page 883 of 1762
                                                           Case 20-11568-KBO        Doc 72-6       Filed 04/19/21   Page 2 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Coco, Salvatore
1227 Buena Vista Street, Suite E
Duarte, CA 91010                              13970    9/15/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Xiong, Seeb
4712 Westlawn Ct Se
Salem, OR 97317                               13971    9/15/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Elkhouly, Yassin
10123 NE 60th St
Kirkland, WA 98033                            13972    9/16/2020       24 Hour Fitness USA, Inc.                $51.69                                                                               $51.69
Woo, Stacey
1891 N Carlsbad St
Orange, CA 92867                              13973    9/15/2020    24 Hour Fitness Worldwide, Inc.             $91.98                                                                               $91.98
Subaba, Myline
4769 Antelope Circle
Fairfield, CA 94534                           13974    9/15/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Ramirez, Jr., Ralph
24810 Elison Court
Corona, CA 92883                              13975    9/15/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Khan, Haseeb
4236 Blewett St
Fremont, CA 94538                             13976    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Lin, Denise
17356 NE 97th Way
Redmond, WA 98052                             13977    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $800.80                                                              $800.80
Preciado, Gloria
1926 Wardell Ave
Duarte, CA 91010                              13978    9/17/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Garcia, Jose Franco
5841 Hollyhurst Way
Sacramento, CA 95823                          13979    9/14/2020    24 Hour Fitness Worldwide, Inc.            $280.00                                                                              $280.00
Golberg, Michael
8525 SW 67th Ave
Portland, OR 97223-1356                       13980    9/14/2020    24 Hour Fitness Worldwide, Inc.                           $6,120.00                                                           $6,120.00
Dong, Qinyuan
6738 Mitten Crab Way
Newark, CA 94560                              13981    9/16/2020    24 Hour Fitness Worldwide, Inc.            $524.25                                                                              $524.25
Shane, Diana
610 Ashbury Avenue
Santa Rosa, CA 95404                          13982    9/14/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Patterson, Randal and Denise
38747 Crane Terrace
Fremont, CA 94536                             13983    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,060.00                                                                           $1,060.00
Ram, Ritesh
2511 Arf Ave
Hayward, CA 94545                             13984    9/23/2020    24 Hour Fitness Worldwide, Inc.            $103.98                                                                              $103.98
Whalen, Tom
1006 Camino Ciego
Vista, CA 92084                               13985    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,237.00                                                                           $1,237.00




                                                                                      Page 884 of 1762
                                                           Case 20-11568-KBO        Doc 72-6     Filed 04/19/21     Page 3 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Malijewski, Susan M.
4940 Village Oaks Dr
Rocklin, CA 95677                             13986    9/14/2020    24 Hour Fitness Worldwide, Inc.                          $1,113.99                                                           $1,113.99
Crabtree, Carol
7821 E. Ring St.
Long Beach, CA 90808-3153                     13987    9/14/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Fitzpatrick, Albert
P.O. Box 932
San Juan Capistrano, CA 92693                 13988    9/14/2020    24 Hour Fitness Worldwide, Inc.           $355.00                                                                              $355.00
Inaba, Kumiko
705 Gelston Pl
El Cerrito, CA 94530                          13989    9/14/2020    24 Hour Fitness Worldwide, Inc.            $24.75                                                                               $24.75
Linn, Cori
920 Intracoastal Drive Unit 602
Fort Lauderdale, FL 33304                     13990    9/14/2020    24 Hour Fitness Worldwide, Inc.            $49.47                                                                               $49.47
Jung, Edmond
5348 Welland Ave
Temple City, CA 91780                         13991    9/14/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                            13992    9/14/2020    24 Hour Fitness Worldwide, Inc.                           $770.46                                                              $770.46
Linn, Richard
920 Intracoastal Drive
Unit 602
Fort Lauderdale, FL 33304                     13993    9/14/2020    24 Hour Fitness Worldwide, Inc.            $52.43                                                                               $52.43
Cardwell, Max
720 Munger St
Pasadena, TX 77506-3505                       13994    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Casey, Teri Lynn
1054 Via Arroyo
Ventura, CA 93003                             13995    9/14/2020    24 Hour Fitness Worldwide, Inc.                          $1,191.90                                                           $1,191.90
HENRIKS, TAMMY I
5178 MOWRY AVE 2194
FREMONT, CA 94538                             13996    9/16/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
SIMPSON, JOANNE
15651 CALDAS DE REYES
SAN DIEGO, CA 92128                           13997    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $99.00                            $99.00                            $198.00
Camody, Sayuri
2200 Aviation Way
Redondo Beach, CA 90278-2311                  13998    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ohr, Young K.
11112 Rockridge Way
Bakersfield, CA 93311                         13999    9/14/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Shephard, Sandra
P.O. Box 1282
Rancho Cucamonga, CA 91729                    14000    9/14/2020    24 Hour Fitness Worldwide, Inc.           $188.00                                                                              $188.00
Fink, Wayne A
11155 Tusket River Dr
Rancho Cordova, CA 95670                      14001    9/14/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00


                                                                                      Page 885 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 4 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Glanz, Kaitlyn
1130 SE 37th Ave
Hillsboro, OR 97123                          14002    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Frank, Priscila
Boeing Employee Credit Union
                                             14003    9/16/2020    24 Hour Fitness United States, Inc.            $92.54                                                                               $92.54
Mantel, Bonnie Ada
4015 Yale Avenue
La Mesa, CA 91941                            14004    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,276.70                                                                           $1,276.70
Prakash, Anand
3730 Parish Ave
Fremont, CA 94536                            14005    9/15/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Cunningham, Shaun
PO BOX 4137
Dana Point, CA 92629                         14006    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Simpson, David
15651 Caldas De Reyes
San Diego, CA 92128                          14007    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.00                             $99.00
Christensen, Carol
2541 NW 191st Place
Shoreline , WA 98177-2915                    14008    9/14/2020     24 Hour Fitness Worldwide, Inc.               $66.06                                                                               $66.06
Tu, Jianping
121 Costa Bella Dr.
Walnut, CA 91789                             14009    9/14/2020     24 Hour Fitness Worldwide, Inc.              $645.00                                                                              $645.00
Pachero, Sharon
64 Tyson Place
Bergenfield, NJ 07621                        14010    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,274.99                                                                           $1,274.99
Johnson, Marlin R
20130 SW Deline St
Beaverton, OR 97078                          14011    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Garafola, Elisa
P.O. Box 1727
Seaford, NY 11783                            14012    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Mayhew, Magaly
10321 S.W. 89 Avenue
Miami, FL 33176                              14013    9/14/2020     24 Hour Fitness Worldwide, Inc.              $214.50                                                                              $214.50
Daryani, Manisha
265 Marietta Drive
San Francisco, CA 94127                      14014    9/17/2020          24 San Francisco LLC                    $116.66                                                                              $116.66
Werner, Douglas
809 Haawi St.
Wailuku, HI 96793                            14015    9/14/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Kamothi, Yash
3836 Springfield Cmn
Fremont, CA 94555                            14016    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Walsh, Natalie
3150 Rivera St
San Francisco, CA 94116                      14017    9/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                        Page 886 of 1762
                                                          Case 20-11568-KBO        Doc 72-6       Filed 04/19/21     Page 5 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Kaitlyn Garcia and Susanne Cameron
2040 Tevis Ave
Long Beach, CA 90815-3349                    14018    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Weitzman, Farryl
515 S. Madison Ave. #6
Pasadena, CA 91101                           14019    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,400.00                                                                           $1,400.00
Jauregui, Jose
5164 Baldy Ln
Las Vegas, NV 89110                          14020    9/14/2020    24 Hour Fitness Worldwide, Inc.             $26.99                                                                               $26.99
Post Road Plaza Leasehold, LLC
c/o Stark & Stark, PC
Attn: Thomas S. Onder, Esq.
P.O. Box 5315
Princeton, NJ 08543                          14021    9/16/2020    24 Hour Fitness Worldwide, Inc.         $361,806.17                                                                         $361,806.17
Martin, Kelly C
117 Sasha Ct
Napa, CA 94558                               14022    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Kanda, Eshaan
2815 NE 171ST AVE
VANCOUVER, WA 98682                          14023    9/14/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Verma, Vijay
8224 127th Ave Se
Newcastle, WA 98056                          14024    9/14/2020    24 Hour Fitness Worldwide, Inc.            $422.39                                                                              $422.39
Marroquin, Steven
3507 Mattingham Drive
Houston, TX 77066                            14025    9/16/2020       24 Hour Fitness USA, Inc.              $1,165.53                                                                           $1,165.53
Arnold, Iris
10521 Brockbank Dr.
Dallas, TX 75229                             14026    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Kanda, Krish
2815 NE 171st Ave
Vancouver, WA 98682                          14027    9/14/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Kanda, Rajesh
2815 Ne 171St Ave
Vancouver, WA 98682                          14028    9/14/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Alcaraz, Alex
2080 California St Apt 532
Denver, CO 80205                             14029    9/14/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Stormm, David Allen
3657 Tempe Street
Las Vegas, NV 89103                          14030    9/14/2020    24 Hour Fitness Worldwide, Inc.             $66.56                                                                               $66.56
Bittner, Emily
1415 Indiana St. Apt 104
San Francisco, CA 94107                      14031    9/14/2020    24 Hour Fitness Worldwide, Inc.                           $1,134.40                                                           $1,134.40
Heard, Terrence
5924 Melrose Ave #2
Los Angeles, CA 90038-3634                   14032    9/14/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Pujari, Pradeep
38887 Northern CMN
Fremont, CA 94536                            14033    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $73.98                                                               $73.98

                                                                                     Page 887 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 6 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
MILPITAS SANITATION
1080 WALSH AVENUE
SANTA CLARA, CA 95050                        14034    9/16/2020     24 Hour Fitness Worldwide, Inc.               $70.25                                                                               $70.25
Wahid, Zohaib
738 Wichitaw Drive
Fremont, CA 94539                            14035    9/14/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Britt, Lisa R
14031 Leffingwell Rd # 407
Whittier, CA 90604                           14036    9/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Guo, Wen
1876 Newbury Park Dr.
San Jose, CA 95133                           14037    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Domingo, Maria
795 North Los Robles Ave
Pasadena, CA 91104                           14038    9/14/2020    24 Hour Fitness United States, Inc.            $70.00                                                                               $70.00
Combs, Chandra
25780 Via Jacara Ct
Moreno Valley , CA 92551                     14039    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Anderson, James
3343 Industrial Drive
Suite #1
San Rosa, CA 95403                           14040    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Moon, Wonmin
22 Fury Ranch Pl
The Woodlands, TX 77389                      14041    9/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lynn, Keith
1535 Superior Ave Spc 26
Newport Beach, CA 92663                      14042    9/18/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Cannon, Michael
17052 Green Lane #44
Huntington Beach, CA 92649                   14043    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Yang, Feng
160 Sage Ave.
Morgan Hill, CA 95037                        14044    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lomeli, Rebecca
327 E. Neece St
Long Beach, CA 90805                         14045    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $550.00                                                              $550.00
Mussenden, Angela
                                             14046    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,656.74                                                                           $1,656.74
Adams, James Jeffrey
2327 SE 41St Ave
Portland, OR 97214                           14047    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $798.00                                                              $798.00
Sergi, Kenneth
2358 University Ave #662
San Diego, CA 92104                          14048    9/14/2020     24 Hour Fitness Worldwide, Inc.               $33.00                                                                               $33.00
Aguilar, Maria Del Pilar
74 Country Club Cir
Chula Vista, CA 91911                        14049    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                        Page 888 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 7 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Quintana, Joshua
18084 Lemon Dr.
Yorba Linda, CA 92886                        14050    9/16/2020     24 Hour Fitness Worldwide, Inc.              $559.98                                                                              $559.98
Leong, Elaine K
1644F Palolo Ave
Honolulu, HI 96816                           14051    9/14/2020     24 Hour Fitness Worldwide, Inc.              $260.73                                                                              $260.73
Brim, Judy Beryl
3553 Gold Creek Lane
Sacramento, CA 95827                         14052    9/14/2020        24 Hour Fitness USA, Inc.                $1,199.84                                                                           $1,199.84
Gomez, Donavin
15624 Snowdan Road
Fontana, CA 92337                            14053    9/16/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
Kang, Silvinus
430 S Berendo St Apt 36
Los Angeles, CA 90020                        14054    9/14/2020     24 Hour Fitness Worldwide, Inc.             $5,280.00                                                                           $5,280.00
Cole, Janis
223 S. E Street
Oxnard, CA 93030                             14055    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,817.00                                                                           $1,817.00
Bangalore, Lakshmi
43910, South Moray St
Fremont, CA 94539                            14056    9/16/2020    24 Hour Fitness United States, Inc.                                            $699.99                                             $699.99
Edwards, Karen
4070 Athenian Way
View Park, CA 90043                          14057    9/14/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Abascal, Wilfredo
24540 SW 122 Ave
Homestead, FL 33032                          14058    9/14/2020     24 Hour Fitness Worldwide, Inc.              $411.87                                                                              $411.87
Edwards, Norman
4070 Athenian Way
View Park, CA 90043                          14059    9/14/2020     24 Hour Fitness Worldwide, Inc.              $115.50                                                                              $115.50
Cooper, Susan
10933 24th Dr. S.E.
Everett, WA 98208-4450                       14060    9/14/2020     24 Hour Fitness Worldwide, Inc.              $480.31                                                                              $480.31
Brodeur, Margie
8845 Dufferin Ave.
Riverside, CA 92504                          14061    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Diamond-Levine, Fonda S.
115 Smull Avenue
West Caldwell, NJ 07006                      14062    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                 $61.34                             $61.34
Rogers, Shirley D.
1221 S.W. 10th Ave.
Unit 702
Portland, OR 97205-2439                      14063    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,474.00                                                                           $1,474.00
Diker, Suleyman Bulent
1408 South Friendswood Dr
Friendswood, TX 77546                        14064    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pinkus, Susan
950 N. Kings Rd
#117
West Hollywood, CA 90069                     14065    9/14/2020     24 Hour Fitness Worldwide, Inc.              $765.00                                                                              $765.00

                                                                                        Page 889 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 8 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mandel, Michael W.
249 W. Jackson
#405
Hayward, CA 94544                            14066    9/14/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Brown, Linda R
9241 W. Broward Blvd. 3215
Plantation, FL 33324                         14067    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Shah, Kirit
2115 Scenic Bay Drive
Arlington, TX 76013                          14068    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,531.71                                                                           $1,531.71
Casewit, Carla
1614 Fantail Court
Fort Collins, CO 80528                       14069    9/15/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Ghazari, Arian
1410 Barrington Way
Apt 201
Glendale, CA 91206                           14070    9/15/2020     24 Hour Fitness Worldwide, Inc.              $583.00                                                                              $583.00
Bresler, Theodore
1680 Walden Court
Fremont, CA 94539-4747                       14071    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,596.00                                                                           $1,596.00
Levin, Gloria M.
1000 Davit Lane #108
Redwood City, CA 94065                       14072    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,092.00                                                           $1,092.00
Lipton, Laurie
1008 N Croft Ave.
Los Angeles, CA 90069                        14073    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,128.00                                                                           $1,128.00
Saha, Suman
1313 Poplar Dr
Mckinney, TX 75072                           14074    9/14/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Hou, Jing
210 Baywood Dr
Vallejo, CA 94591                            14075    9/14/2020          24 San Francisco LLC                                                     $350.00                                             $350.00
Bontly, Halo
161 Fairhaven Lane
Costa Mesa, CA 92626                         14076    9/14/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Truong, Tiffany
729 Spindrift Dr
San Jose, CA 95134                           14077    9/14/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Wethe, Mary Claire
3102 Inverness Drive
Los Alamitos, CA 90720                       14078    9/14/2020    24 Hour Fitness United States, Inc.          $1,273.00                                                                           $1,273.00
Guo, Wen
1876 Newbury Park Dr.
San Jose, CA 95133                           14079    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Martin, Annette
95-255 Waioleka St., #75
Mililani, HI 96789                           14080    9/14/2020    24 Hour Fitness United States, Inc.          $1,985.34                                                                           $1,985.34
Robledo, Gloria
9148 Ferdinand Ct.
Las Vegas, NV 89129                          14081    9/14/2020        24 Hour Fitness USA, Inc.                $2,233.00                                                                           $2,233.00

                                                                                        Page 890 of 1762
                                                          Case 20-11568-KBO        Doc 72-6       Filed 04/19/21     Page 9 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Retana, Angel
1120 Mahonia Ct.
Lake Mary, FL 32746                          14082    9/14/2020       24 Hour Fitness USA, Inc.                $44.93                                                                               $44.93
Pouncey, Patricia A.
PO Box 2155
Redwood City, CA 94064                       14083    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $480.00                           $480.00                            $960.00
Novak, Robert R.
1065 Kawaiahao St. #2610
Honolulu, HI 96814                           14084    9/14/2020       24 Hour Fitness USA, Inc.                $94.40                                                                               $94.40
Pennacchio, Samantha K
23118 Petroleum Avenue
Torrance, CA 90502                           14085    9/14/2020       24 Hour Fitness USA, Inc.               $899.98                                                                              $899.98
Castaneda, Carlos E.
2496 E Street
San Diego, CA 92102                          14086    9/15/2020    24 Hour Fitness Worldwide, Inc.            $400.00                          $400.00                                             $800.00
Brechlin, Jake Christopher
9445 Deer Lodge Lane
Las Vegas, NV 89129                          14087    9/14/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Mitchell, Thomas
41850 Borealis Dr
Temecula, CA 92592                           14088    9/15/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Huang, Xiaoyu
1000 Escalon Ave, F2045
Sunnyvale, CA 94085                          14089    9/14/2020       24 Hour Fitness USA, Inc.                               $233.00                                                              $233.00
Buenafe, Rommel T
210 Elma PL SE
Renton, WA 98059                             14090    9/15/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Matteson, Betty
2415 Amity Street
San Diego, CA 92109                          14091    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,650.00                                                                           $1,650.00
Mekwattana, Varnnaphapar
100 Cadillac Dr., Apt#2
Sacramento, CA 95825                         14092    9/14/2020       24 Hour Fitness USA, Inc.               $215.00                                                                              $215.00
City of Mesquite
ATTN: Angela Sutton
P.O. BOX 850287
MESQUITE, TX 75185-0287                      14093    9/14/2020       24 Hour Fitness USA, Inc.              $4,796.84                                                                           $4,796.84
CHANDRA, USHA
6501 Gravina Loop
San Jose, CA 95138                           14094    9/16/2020       24 Hour Fitness USA, Inc.              $1,640.00                                                                           $1,640.00
Lukacs, Paul M
9712 Meadowmere Drive
Vienna, VA 22182                             14095    9/15/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Xu, Jing
1701 NW 56th St, Unit 223
Seattle, WA 98107                            14096    9/15/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Conlin, David
4440 Grinnell Ave
Boulder, CO 80305                            14097    9/16/2020            24 Denver LLC                                      $808.00                                                              $808.00


                                                                                     Page 891 of 1762
                                                          Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 10 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jiang, Siyuan
1184 Nelson Falls Ln
Houston, TX 77008                             14098    9/14/2020       24 Hour Fitness USA, Inc.               $322.49                                                                              $322.49
Kassab, Hossam
4031 Humboldt Lane
Yorba Linda, CA 92886                         14099    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $1.00                                                                             $1.00
Yeung, Allan
2468 San Carlos Ave
San Carlos, CA 94070                          14100    9/14/2020       24 Hour Fitness USA, Inc.               $649.99                                                                              $649.99
Salvador, Bernadette O.
I. Scott Mattoch
Law Offices of Ian L. Mattoch
737 Bishop St., Suite 1835
Honolulu, HI 96813                            14101    9/14/2020       24 Hour Fitness USA, Inc.            $161,000.00                                                                         $161,000.00
Kim, Duckhwan
3621 Texel Ln
Pflugerville, TX 78660                        14102    9/14/2020       24 Hour Fitness USA, Inc.                               $947.96                                                              $947.96
Kane, Louise
153 Cinnamon Teal
Aliso Viejo, CA 92656                         14103    9/15/2020    24 Hour Fitness Worldwide, Inc.            $800.91                                                                              $800.91
Chesbto, Eve
9458 Haines Canyon Ave.
Tujunga, CA 91042                             14104    9/15/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Tran, Phuong-Tran
7191 Maple St. #4
Westminster, CA 92683                         14105    9/14/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Claim docketed in error
                                              14106    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00
Sak, Sophia
18314 E. Gaillard Street
Azusa, CA 91702                               14107    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                              $215.00                            $215.00
Ferren, Guinevere
24381 Santa Clara Ave. #B
Dana Point, CA 92629                          14108    9/22/2020    24 Hour Fitness Worldwide, Inc.             $89.09                                                                               $89.09
Prabhakaran, Pranisha
2720 152nd Ave NE Unit-583
Redmond, WA 98052                             14109    9/14/2020       24 Hour Fitness USA, Inc.               $884.40                                                                              $884.40
Piazzi, Timmy
4622 Hayvenhurst Avenue
Encino, CA 91436                              14110    9/14/2020       24 Hour Fitness USA, Inc.               $924.00                                                                              $924.00
Fehrenbacher, Mark W
1345 Anglesey Drive
Davidsonville, MD 21035                       14111    9/15/2020       24 Hour Fitness USA, Inc.               $180.56                                                                              $180.56
Angeles, Virgilio T.
315 Ottawa Avenue
Hasbrouck Hts, NJ 07604                       14112    9/14/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Galt Donald, Margaret
2718 Gingerview Lane
Annapolis, MD 21401                           14113    9/14/2020       24 Hour Fitness USA, Inc.               $249.96                                                                              $249.96


                                                                                      Page 892 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 11 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Comunale, Scott
PO Box 880961
San Diego, CA 92168                          14114    9/14/2020       24 Hour Fitness USA, Inc.              $5,760.00                                                                           $5,760.00
May, Preston
361 Millwood Drive
Millbrae, CA 94030                           14115    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Hoppas, Jeremy
Linda Hoppas
24915 Shalford Ct.
Spring, TX 77389                             14116    9/14/2020       24 Hour Fitness USA, Inc.               $280.28                                                                              $280.28
Barrett, Teresa E
P.O. Box 901
Petaluma, CA 94953-0901                      14117    9/14/2020       24 Hour Fitness USA, Inc.                $90.00                                                                               $90.00
English, Alexander
9492 Hollow Springs Way
Elk Grove, CA 95624                          14118    9/15/2020       24 Hour Fitness USA, Inc.               $100.00                                                                              $100.00
Ryan, Timothy P. & Susan K.
3333 Rice Street #203
Miami, FL 33133-5299                         14119    9/14/2020       24 Hour Fitness USA, Inc.               $224.00                                                                              $224.00
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                           14120    9/14/2020       24 Hour Fitness USA, Inc.                               $770.46                                                              $770.46
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                           14121    9/14/2020     24 Hour Fitness Holdings LLC                              $770.46                                                              $770.46
Geng, Wen
210 Baywood Dr
Vallejo, CA 94591                            14122    9/14/2020         24 San Francisco LLC                  $350.00                                                                              $350.00
Feng, Victoria
785 E. Market St.
Daly City, CA 94014                          14123    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00
Donashae
1355 W 60th St
Los Angeles, CA 90044                        14124    9/14/2020           24 New York LLC                                       $0.00                           $999.00                            $999.00
Miller, Damon
1815 Irving Avenue
Oakland, CA 94601                            14125    9/15/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Garcia, Jay
16101 Bothell Everett Highway
Unit K3
Mill Creek, WA 98012                         14126    9/15/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Poser, Brent
350 K Street Unit 202
San Diego, CA 92101                          14127    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $800.00                                                              $800.00
De Mammos, Andrew
13796 E. Weaver Ave.
Centennial, CO 80111-2435                    14128    9/14/2020            24 Denver LLC                      $776.00                                                                              $776.00
Fuller, Julie A
10919 West Laurelwood Lane
Avondale, AZ 85392                           14129    9/14/2020            24 Denver LLC                       $50.00                                           $300.00                            $350.00

                                                                                     Page 893 of 1762
                                                      Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 12 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gupte, Shreyas
87 Garfield Rd.
Parsipany, NJ 07054                       14130    9/15/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00
Perez, Jose E.
2 Fordham Hill Oval Apt. 10C
Bronx, NY 10468                           14131    9/15/2020     24 Hour Fitness Worldwide, Inc.              $161.95                                                                              $161.95
VanDevander, Patty
2543 S. Franklin St
Denver, CO 80210                          14132    9/14/2020              24 Denver LLC                                        $52.82                                                               $52.82
Tran, Cami
9761 Philta Way
Elk Grove, CA 95757                       14133    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ducut, Janette
324 East I Street
Ontario, CA 91764                         14134    9/15/2020        24 Hour Fitness USA, Inc.                $2,400.00                                                                           $2,400.00
Hayward, Christine
1968 S. Coast Hwy
Suite 1477
Laguna Beach, CA 92851                    14135    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Stewart, Gladys C.
912 Furlong Road
Sebastopol, CA 95472                      14136    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Milan, Olga
62 Terrace Ave.
San Rafael, CA 94901                      14137    9/16/2020    24 Hour Fitness United States, Inc.                           $808.68                           $808.68                          $1,617.36
Michel, Slada
1190 East 45th St
Brooklyn, NY 11234                        14138    9/15/2020     24 Hour Fitness Worldwide, Inc.           $11,998.00                                                                           $11,998.00
Honniball, Daniel
5828 Arapaho Drive
San Jose, CA 95123                        14139    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
SACRAMENTO SUBURBAN WATER DISTRICT
3701 MARCONI AVENUE
SACRAMENTO, CA 95821-5303                 14140    9/15/2020        24 Hour Fitness USA, Inc.                 $438.40                                                                              $438.40
Ryan, Jim
4351 E Addington Drive
Anaheim, CA 92807                         14141    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $978.95                                                              $978.95
Allen, Dennis G.
23 Via Lampara
San Clemente, CA 92673                    14142    9/15/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Chumash, Sharon
2334 Condor St.
Colorado Springs, CO 80909                14143    9/15/2020        24 Hour Fitness USA, Inc.                $1,632.00                                                                           $1,632.00
Pettway, Marlando
9761 Philta Way
Elk Grove, CA 95757                       14144    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hall, Ramonia Jane
P.O. Box 5826
Oakland, CA 94605                         14145    9/15/2020          24 San Francisco LLC                     $60.00                                                                               $60.00


                                                                                     Page 894 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 13 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Haynes, Andrea
200 Davey Glen Rd #329
Belmont, CA 94002                             14146    9/15/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Bartozek, Laura
10765 Princeton Bluff Ln
Las Vegas, NV 89129-3344                      14147    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
Wheatley, Jax
11125 SE 21st Ave Apt 228
Milwaukie, OR 97222                           14148    9/15/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Cotton, Saundra Lynn
1201 W 130th St.
Compton, CA 90222                             14149    9/15/2020     24 Hour Fitness Worldwide, Inc.               $33.06                                                                               $33.06
Guerrero, Sylvie
116 Madge Lane
Las Vegas, NV 89110-5010                      14150    9/16/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Townsend, Dylan
1711 Willowby Dr
Houston, TX 77008                             14151    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Antonoff, Gregory
5660 Woodrose Way
Livermore, CA 94551                           14152    9/14/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Patel, Hardikkumar
3438 Browntail Way
San Ramon, CA 94582                           14153    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lantz, Kim
PO Box 370742
Montara, CA 94037                             14154    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hidalgo, Sonia
17401 Golden Cir
Granada Hills, CA 91344                       14155    9/15/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                            14156    9/14/2020    24 Hour Fitness United States, Inc.                           $770.46                                                              $770.46
Sherrill, Jeanne Y
2601 Truman Circle
Rosenberg, TX 77471                           14157    9/16/2020     24 Hour Fitness Worldwide, Inc.               $95.46                                                                               $95.46
Price, Antoinette
4180 Louisiana St
Unit 3E
San Diego, CA 92104                           14158    9/15/2020     24 Hour Fitness Worldwide, Inc.               $72.00                                                                               $72.00
Farrell, Michael
333 E 46th St
Apt 9C
New York, NY 10017                            14159    9/14/2020        24 Hour Fitness USA, Inc.                 $666.00                                                                              $666.00
Bondar, Aviva
1704 Ocean Avenue Apt 6F
Brooklyn, NY 11230                            14160    9/17/2020     24 Hour Fitness Worldwide, Inc.               $73.73                                                                               $73.73
Kassab, Tricia
4031 Humboldt Lane
Yorba Linda, CA 92886                         14161    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $1.00                                                                               $1.00

                                                                                         Page 895 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 14 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Polevey, Vlad
1532 NE 21st Ave Apt 406
Portland, OR 97232                           14162    9/15/2020       24 Hour Fitness USA, Inc.                $36.99                                                                               $36.99
Vu, Loi
9322 Grindlay St.
Cypress, CA 90630                            14163    9/14/2020    24 Hour Fitness Worldwide, Inc.             $93.85                                                                               $93.85
Guilfoyle, Brooke A
1742 Saratoga DR
Lafayette, CO 80026                          14164    9/15/2020    24 Hour Fitness Worldwide, Inc.             $41.99                                                                               $41.99
Ramirez, Nelli
2733 Agate ST
Bakersfield , CA 93304-5303                  14165    9/15/2020    24 Hour Fitness Worldwide, Inc.             $38.23                                                                               $38.23
Rong, Jingliang
1407 Jacqueline Place
San Lorenzo, CA 94580                        14166    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Lowrey, Chiaki An
932 Lord Crewe Street
Las Vegas, NV 89138                          14167    9/20/2020    24 Hour Fitness Worldwide, Inc.             $23.45                                                                               $23.45
Kainer, Lisa Marie
7103 Sanders Hill Ln.
Humble, TX 77396                             14168    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Dinh, L
3076 Bates Ct.
San Jose, CA 95148                           14169    9/15/2020    24 Hour Fitness Worldwide, Inc.                           $1,000.00                                                           $1,000.00
Oliver, Peyton
3951 Brampton Island Ct. S
Jacksonville, FL 32224                       14170    9/16/2020    24 Hour Fitness Worldwide, Inc.            $299.00                                                                              $299.00
Aston, Kenneth P.
101 S. Hanley Rd #550
Clayton, MO 63105                            14171    9/15/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Sandoval, Jesus Q
2437 Wolf Glen Pl
Fairfield, CA 94534                          14172    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Her, Maiker
4712 Westlawn Ct SE
Salem, OR 97317                              14173    9/15/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Ortiz, Erica
6722 Sedan Ave
West Hills, CA 91307                         14174    9/15/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Perry (Nee Dizon), Camila
13360 Burbank Blvd #4
Sherman Oaks, CA 91401                       14175    9/15/2020    24 Hour Fitness Worldwide, Inc.            $357.00                                                                              $357.00
Skinner Jr, Edward
2803 Riverside Pkwy, 4901
Grand Prairie, TX 75050                      14176    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                               $63.80                             $63.80
Linhart, Grant D
29034 Hickory Manor Ln
Fulshear, TX 77441                           14177    9/15/2020    24 Hour Fitness Worldwide, Inc.            $423.48                                                                              $423.48




                                                                                     Page 896 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 15 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Choi, William
500 Bonita Canyon Ways
Brea, CA 92821                              14178    9/15/2020        24 Hour Fitness USA, Inc.                  $45.00                                                                               $45.00
Keller, Lupe
1448 Kimberly Dr.
San Jose, CA 95118                          14179    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Reed, Patrick
9372 West. Heaney Cir.
Santee, CA 92071                            14180    9/15/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Wu, Irene
21239 Gary Drive #402
Hayward, CA 94546                           14181    9/15/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Hernandez, Cesar
401 Forest Drive
Edison, NJ 08817                            14182    9/15/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Straker, Rebecca
9628 Velvetleaf Circle
San Ramon, CA 94582                         14183    9/15/2020     24 Hour Fitness Worldwide, Inc.              $592.77                                                                              $592.77
Adams, Eleanor Z
1806 So. Campbell Ave
Alhambra, CA 91803                          14184    9/15/2020    24 Hour Fitness United States, Inc.                                                             $650.00                            $650.00
Abedin, Ziaul S
8636 241st Street
Bellerose, NY 11426                         14185    9/15/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Tucker, Yvette
768 Sunset Avenue Apt #5
Suisan City, CA 94585                       14186    9/15/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Kempaiah, Yadunandan Mothali
4598 Devonshire CMN
Fremont, CA 94536                           14187    9/19/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
Jun, Beung Hoon
21321 Norwalk Blvd Unit #146
Hawaiian Gardens, CA 90716                  14188    9/15/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Olyaie, Ashkon
32530 Almaden Blvd Apt 120
Union City, CA 94587                        14189    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Austin, Lisa M
15536 Spruce St
Thornton, CO 80602                          14190    9/15/2020     24 Hour Fitness Worldwide, Inc.              $336.00                                                                              $336.00
Money, Rory
775 Caveson Drive
Frisco, TX 75036                            14191    9/15/2020     24 Hour Fitness Worldwide, Inc.               $92.04                                                                               $92.04
Peters, Jermica
8282 Calvine Road #2086
Sacramento, CA 95828                        14192    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Asad, Hisham
112 Curie Avenue
Clifton, NJ 07011                           14193    9/15/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00




                                                                                       Page 897 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 16 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fraioli, Anamaria
24507b 76th Avenue
Bellerose, NY 11426                          14194    9/15/2020    24 Hour Fitness Worldwide, Inc.           $3,280.00                                                                           $3,280.00
McDonough, Diana
820 N Delaware St
San Mateo, CA 94401                          14195    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $125.00                           $125.00                            $250.00
Fisch, Michael
131 Bethlehem Road
Jerusalem 9342831
Israel                                       14196    9/15/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Atkinson, Amy
30902 Clubhouse Dr Unit 27 B
Laguna Niguel, CA 92677                      14197    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Feigenbaum, Lisa
205 13th Street
West Sacramento, CA 95691                    14198    9/15/2020    24 Hour Fitness Worldwide, Inc.                                           $1,500.00                                           $1,500.00
Orozco, Paula
6623 Lindy Lane
Houston, TX 77023                            14199    9/16/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Hankins, Jamie
43932 Country Ridge Ct
Temecula, CA 92592                           14200    9/15/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Douglas, Evelyn
1955 MELVIN ROAD
OAKLAND, CA 94602                            14201    9/15/2020    24 Hour Fitness Worldwide, Inc.             $49.99                                                                               $49.99
Cotton, Saundra Lynn
1201 W 130th St
Compton, CA 90222                            14202    9/15/2020    24 Hour Fitness Worldwide, Inc.             $33.06                                                                               $33.06
Tanaka, Dayna
1675 Sky Mountain Dr.
Apt 211
Reno, NV 89523                               14203    9/15/2020       24 Hour Fitness USA, Inc.               $319.97                                                                              $319.97
Khuu, Hony
                                             14204    9/15/2020            24 Denver LLC                                      $132.27          $132.27                                             $264.54
Bach Sr., Gary F.
7 Heritage ct
Upper Saddle River, NJ 07458                 14205    9/15/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Sigala, Andrew
745 Wasatch Dr.
Fremont, CA 94536                            14206    9/15/2020    24 Hour Fitness Worldwide, Inc.            $255.61                                                                              $255.61
Hayes, Timothy
1210 West Avenue J, Suite 300
Lancaster, CA 93534                          14207    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                              $699.99                            $699.99
Koltun, Lisa B
97 Brookfield Dr
Moraga, CA 94556                             14208    9/15/2020    24 Hour Fitness Worldwide, Inc.            $416.96                                                                              $416.96
Schmidt, Christina
3468 NE Harrison Drive
Issaquah, WA 98029                           14209    9/15/2020       24 Hour Fitness USA, Inc.              $1,004.26                                                                           $1,004.26


                                                                                     Page 898 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 17 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kim, Taeyeob
5871 Blue Topaz Ct.
San Jose, CA 95123                           14210    9/15/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Martinez, Xochitl
1946 NW 143rd Ave Unit 93
Portland, OR 97229                           14211    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.15                                           $40.79                             $40.94
Davis, Kristine
6080 Mann Street
Las Vegas, NV 89118                          14212    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Perez, Brandy Cross
3850 FM 518 Rd E, 1703
League City, TX 77573                        14213    9/15/2020     24 Hour Fitness Worldwide, Inc.              $124.04                                                                              $124.04
Martin, Dennis
25901 Homeland Ave
Homeland, CA 92548                           14214    9/15/2020        24 Hour Fitness USA, Inc.                 $358.00                                                                              $358.00
Hurtado, Ronald
5621-23rd street
Sacramento, CA 95822                         14215    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Morello, Rebecca
1523 1st Street
Apt. P-105
Coronado, CA 92118                           14216    9/15/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
So, Janet
1044 San Souci
Walnut Creek , CA 94597                      14217    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Stock, Mary
201 4th St S. Apt 831
St Petersburg, FL 33701                      14218    9/15/2020     24 Hour Fitness Worldwide, Inc.              $972.00                                                                              $972.00
Kelly, Dorothy
384 Diamond Street
San Francisco, CA 94114                      14219    9/15/2020     24 Hour Fitness Worldwide, Inc.              $889.00                                                                              $889.00
Flores, Christina
10601 San Fernando RD
Pacoima, CA 91331                            14220    9/15/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
King, Joseph
80 Bella Circle
Sagle, ID 83860                              14221    9/15/2020     24 Hour Fitness Worldwide, Inc.              $544.40                                                                              $544.40
Ruble, Matthew
207 Carmelo Ln
South San Francisco, CA 94080                14222    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Karapetyan, Édik (Éd)
2919 Alabama St.
La-Crescenta, CA 91214                       14223    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mok, Jung
1135 Sanders Dr.
Moraga, CA 94552                             14224    9/15/2020     24 Hour Fitness Worldwide, Inc.               $44.99                                                                               $44.99
Kotchan, David
2127 N 185th Street
Shoreline, WA 98133                          14225    9/15/2020    24 Hour Fitness United States, Inc.           $389.99                                                                              $389.99


                                                                                        Page 899 of 1762
                                                              Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 18 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Junankar, Prashant M
7 Foxhill Drive
Wayne, NJ 07470                                   14226    9/15/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Costenbader, Noreen
398 Shaw Rd.
Walnut Creek, CA 94597                            14227    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,360.00                                                                           $1,360.00
Maldonado-Mateo, Katiria
1220 S RIDGE ROAD
LANTANA, FL 33462                                 14228    9/15/2020     24 Hour Fitness Worldwide, Inc.              $116.95                                                                              $116.95
KENNEDY & COUVILLIER PLLC
ATTN: MAX COUVILLIER
3271 E. WARM SPRINGS RD
LAS VEGAS, NV 89120                               14229    9/15/2020     24 Hour Fitness Worldwide, Inc.                             $5,924.99                                                           $5,924.99
Shigematsu, Qina
94-402 Keaoopua St #46C
Mililani, HI 96789                                14230    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                 $46.90                             $46.90
Malcolm, Bill
16 Grenada Court
Manhattan Beach, CA 90266                         14231    9/15/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Simonian, Linda
7807 Beck Ave
North Hollywood, CA 91605                         14232    9/15/2020    24 Hour Fitness United States, Inc.           $396.00                                                                              $396.00
Thorp, Joe Tyler
P.O. Box 875
Simonton, TX 77476                                14233    9/15/2020     24 Hour Fitness Worldwide, Inc.              $524.00                                                                              $524.00
Ducut, Ariel
1201 W Porter Ave
Fullerton, CA 92833                               14234    9/15/2020        24 Hour Fitness USA, Inc.                $2,400.00                                                                           $2,400.00
Plowe, Heidi
2059 Jose Ave
Santa Cruz, CA 95062                              14235    9/15/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wilson, Jasmine
2401 Commonwealth Street
Houston, TX 77006                                 14236    9/15/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Slane, Melissa
6912 San Bernardo Circle
Buena Park, CA 90620                              14237    9/15/2020     24 Hour Fitness Worldwide, Inc.              $529.00                                                                              $529.00
Gross, Julia Noel
1435 India Street
Apt 415
San Diego, CA 92101                               14238    9/15/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Professional Audio Video Communications, Inc.
Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP
Don Fisher, Esq.
1900 Main Street, Suite 700
Irvine, CA 92614                                  14239    9/15/2020        24 Hour Fitness USA, Inc.             $496,088.67                                                                          $496,088.67
Fausett, Sarah
469010 Highway 95, Trlr 27
Sagle, ID 83860                                   14240    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,240.00                          $1,240.00


                                                                                             Page 900 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 19 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Camarena, Monica
334 4th Ave
San Francisco, CA 94118                     14241    9/15/2020     24 Hour Fitness Worldwide, Inc.               $93.62                                                                               $93.62
Madalinska, Jessica
18 Via Lampara
San Clemente, CA 92673                      14242    9/15/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Fowler, Alexandra
808 W Prospect RD Apt 107
Fort Collins, CO 80526                      14243    9/15/2020     24 Hour Fitness Worldwide, Inc.              $147.02                                                                              $147.02
Hartzell, Steven
28627 Vista Madera
Rancho Palos Verdes, CA 90275               14244    9/15/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Davis, Lana
8616 Harjoan Avenue
San Diego , CA 92123                        14245    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Logan, Sanford C
111 Saint Matthews Avenue #406
San Mateo, CA 94401-4520                    14246    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Wu, Arnold
915 Monica Way
Walnut, CA 91789                            14247    9/16/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
RONG, RIKKI
13516 PHEASANT RD
CORONA, CA 92880                            14248    9/15/2020    24 Hour Fitness United States, Inc.           $101.88                                                                              $101.88
Faciane, Betty
9238 Sunfire Way
Sacramento, CA 95826                        14249    9/15/2020     24 Hour Fitness Worldwide, Inc.              $389.00                                                                              $389.00
Parikh, Mansi
87 Garfield Rd.
Parsippany, NJ 07054                        14250    9/15/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00
Carnicelli, Lawrence
PO BOX 928
Puunene, HI 96784                           14251    9/15/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00
Boyovich, Brittani
712 E 35th St
Tacoma, WA 98404                            14252    9/15/2020    24 Hour Fitness United States, Inc.            $94.86                                                                               $94.86
Nwoke, Theodore
10010 Spring View Way
Elk Grove, CA 95757                         14253    9/15/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Gevorkian, John and Gail
27945 Glenfield Circle
Laguna Niguel, CA 92677                     14254    9/15/2020     24 Hour Fitness Worldwide, Inc.              $176.00                                                                              $176.00
Richeson, Kimberley
3513 Cottonwood Springs
The Colony, TX 75056                        14255    9/15/2020     24 Hour Fitness Worldwide, Inc.              $166.99                                                                              $166.99
Yu, Benjamin
233 Jersey Street,
San Francisco, CA 94114                     14256    9/15/2020        24 Hour Fitness USA, Inc.                $1,380.00                                                                           $1,380.00




                                                                                       Page 901 of 1762
                                                                                Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 20 of 441


                                                                                                                 Claim Register
                                                                                                              In re RS FIT NW LLC
                                                                                                              Case No. 20-11568

                                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                                    Amount                                           Amount           Amount
Gu, Doris
119 N 5th St.
La Puente, CA 91744                                                 14257    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

U.S. Electrical Services, Inc., d/b/a Wiedenbach-Brown Co., Inc.
Hogan McDaniel
Daniel C. Kerrick, Esq.
1311 Delaware Avenue
, Wilmington DE
19806                                                               14258    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                            $0.00                              $0.00
Pang, Xu
13516 Pheasant Knoll Rd
Corona, CA 92880                                                    14259    9/15/2020     24 Hour Fitness Worldwide, Inc.              $116.02                                                                              $116.02
Ngo, Ann
227 Tingley Street
San Francisco, CA 94112                                             14260    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Cai, Xiaohua
635 14th St
San Francisco, CA 94114                                             14261    9/15/2020     24 Hour Fitness Worldwide, Inc.               $73.48                                                                               $73.48
AMANTE, HEATHER
423 ENCLAVE CIR 305
COSTA MESA, CA 92626                                                14262    9/15/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Vingo, Donna
16500 Dutch Mine Rd.
Jamestown, CA 95327                                                 14263    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Nguyen, D-Angela
3950 San Leandro Way.
San Diego, CA 92130                                                 14264    9/15/2020    24 Hour Fitness United States, Inc.            $56.48                                                                               $56.48
Zaragoza Sr, Alexis
25843 Kendra lane
Hayward, CA 94541                                                   14265    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Hellbusch, Nelson Reid
3749 Dublin Ave S
Salem, OR 97302                                                     14266    9/15/2020     24 Hour Fitness Worldwide, Inc.              $947.94                                                                              $947.94
Madrigal, Nicole
7231 Ramona Ave
Alta Loma, CA 91701                                                 14267    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.99                            $399.99
Kosiba, Pamela
879 Kearney St
Denver, CO 80220-4523                                               14268    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,104.00                                                                           $1,104.00
Huang, Tiffany
1018 Arcadia Ave Unit 5
Arcadia, CA 91007                                                   14269    9/15/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Despeines, Schneidrell
2331 N Central Ave APT 210
KISSIMMEE, FL 34741-2311                                            14270    9/15/2020     24 Hour Fitness Worldwide, Inc.               $90.28                                                                               $90.28
CITY OF ANAHEIM
CREDITS AND COLLECTIONS
P.O. BOX 3069
ANAHEIM, CA 92803-3069                                              14271    9/15/2020     24 Hour Fitness Worldwide, Inc.           $14,917.46                                                                           $14,917.46

                                                                                                               Page 902 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 21 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hui, Ellen
320 Caldecott Iane #301
Oakland, CA 94618                            14272    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
OConnor, Linda
3237 Rubio Canyon Rd.
Altadena, CA 91001                           14273    9/15/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Antoccia, Nathan
2337 Mckinley Ave.
Berkeley, CA 94703                           14274    9/15/2020    24 Hour Fitness Worldwide, Inc.            $178.75                                                                              $178.75
Andrews, Koelen
1305 N Laurel Ave #110
West Hollywood, CA 90046                     14275    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Yeh, Yvonne
456 Elwood Street
Piscataway, NJ 08854                         14276    9/15/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Tombs, Patricia
305 Vineyard Town Ctr. #372
Morgan Hill, CA 95037                        14277    9/15/2020    24 Hour Fitness Worldwide, Inc.            $211.25                                                                              $211.25
McAlister, Erik
9201 26th Ave Sw
Seattle, WA 98106                            14278    9/15/2020    24 Hour Fitness Worldwide, Inc.             $31.49                                                                               $31.49
CITY OF LAFAYETTE
1290 S. PUBLIC RD
LAFAYETTE, CO 80026                          14279    9/16/2020       24 Hour Fitness USA, Inc.              $1,146.03                                                                           $1,146.03
Chen, Hsiao-Fen Iris
20601 E ALDA CT
WALNUT, CA 91789-3840                        14280    9/15/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Edwards, Marie Elizabeth
507 E 18th St
Georgetown, TX 78626-8003                    14281    9/15/2020    24 Hour Fitness Worldwide, Inc.            $107.17                                                                              $107.17
Chan, Samuel
35606 Cabral Drive
Fremont, CA 94536                            14282    9/15/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Stevens, Leo
25511 Lucille Ave
Lomita, CA 90717                             14283    9/15/2020    24 Hour Fitness Worldwide, Inc.            $121.47                                                                              $121.47
Malfavon-Alvarez, Erika
2270 Piner Road
Santa Rosa, CA 95403-2354                    14284    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sadd III, John Louis
1655 Cumberland Terrace
Glendale, CA 91202                           14285    9/15/2020       24 Hour Fitness USA, Inc.               $937.00                                                                              $937.00
Graybill, Dan
PO Box 3222
Albany, OR 97322                             14286    9/15/2020    24 Hour Fitness Worldwide, Inc.            $720.00                                                                              $720.00
Lu, Preston J
19550 Redwood Road
Castro Valley, CA 94546                      14287    9/16/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00




                                                                                     Page 903 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21    Page 22 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Viloria Jr, Dante Rico
2442 WALKER DR
FAIRFIELD, CA 94533                         14288    9/15/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Maiava, Warner
54-048 Waikulama Street
Hauula, HI 96717                            14289    9/15/2020    24 Hour Fitness Worldwide, Inc.            $29.32                                                                               $29.32
MADDEN, BARBARA
49 SHOWERS DR APT W305
MOUNTAIN VIEW, CA 94040                     14290    9/15/2020    24 Hour Fitness Worldwide, Inc.          $1,440.00                                                                           $1,440.00
Bubshait, Abdulrahman
3760 Florida St Unit 310
San Diego, CA 92104                         14291    9/15/2020    24 Hour Fitness Worldwide, Inc.                           $399.99                                                              $399.99
Fears, Marzella
6584 Narrowgauge Way
Sacramento, CA 95823                        14292    9/15/2020    24 Hour Fitness Worldwide, Inc.           $960.00                                                                              $960.00
Liang, Yilin
119 Arch St.
San Francisco, CA 94132                     14293    9/16/2020    24 Hour Fitness Worldwide, Inc.           $280.00                                                                              $280.00
Singh, Ratan
10096 Tittle Way
Elk Grove, Ca 95757                         14294    9/15/2020    24 Hour Fitness Worldwide, Inc.           $168.00                                                                              $168.00
Brown, Collin
920 Mann Ct.
Folsom, CA 95630                            14295    9/15/2020    24 Hour Fitness Worldwide, Inc.           $408.33                                                                              $408.33
Moore, Cydni
6120 Dalhart Ave.
La Mesa, CA 91942                           14296    9/15/2020    24 Hour Fitness Worldwide, Inc.            $77.98                                                                               $77.98
Lauriers, Joe Des
10514 NE 32nd Pl
Apt F102
Bellevue, WA 98004                          14297    9/15/2020    24 Hour Fitness Worldwide, Inc.                           $300.00                                                              $300.00
Betancourt, Jennifer
26742 Baronet
Mission Viejo, CA 92692                     14298    9/16/2020    24 Hour Fitness Worldwide, Inc.            $39.99                                                                               $39.99
Kidd, Adrian
2137 Belhaven Ave
Simi Valley, CA 93063                       14299    9/15/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Hartooni, Armineh
6845 Parsons Trail
Tujunga, CA 91042                           14300    9/15/2020    24 Hour Fitness Worldwide, Inc.          $2,064.00                                                                           $2,064.00
Mac, Tuong
17 Benicia
Irvine, CA 92602                            14301    9/16/2020    24 Hour Fitness Worldwide, Inc.            $40.00                                                                               $40.00
John, Linda M.
103 Hubbard Ave
Pleasant Hill, CA 94523                     14302    9/15/2020    24 Hour Fitness Worldwide, Inc.          $1,204.00                                                                           $1,204.00
Running, Royce
721 Amigos Way #14
Newport Beach, CA 92660                     14303    9/15/2020    24 Hour Fitness Worldwide, Inc.            $33.06                                                                               $33.06


                                                                                    Page 904 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 23 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gonzaga, Lanettea
10607 Se 250th Pl I206
Kent, WA 98006                               14304    9/15/2020     24 Hour Fitness Worldwide, Inc.              $103.50                                                                              $103.50
Kemp, Emily Christine
130 Mariposa Ave.
Sierra Madre, CA 91024                       14305    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Higashi, Mari
1026 D Awawamalu St.
Honolulu, HI 96825                           14306    9/17/2020     24 Hour Fitness Worldwide, Inc.               $52.35                                                                               $52.35
Quiroz, Michael
16625 Holton St.
La Puente, CA 91744                          14307    9/15/2020     24 Hour Fitness Worldwide, Inc.              $131.20                                                                              $131.20
Schaefer, Beverly
1258 Lost Point Lane
Oxnard, CA 93030                             14308    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $367.00                                                              $367.00
Trinh, Duc
2600 Torrey Pines RD
#A24
La Jolla, CA 92037                           14309    9/15/2020        24 Hour Fitness USA, Inc.                $1,252.94                                                                           $1,252.94
Dimitrova, Daniela
33221 8th St.
Union City, CA 94587                         14310    9/15/2020     24 Hour Fitness Worldwide, Inc.              $251.99                                                                              $251.99
Couch, Tommie
8711 Creekland View Drive Apt 13205
Fort Worth, TX 76244                         14311    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Baker, Donald
3812 Wild Oats Lane
Bonita, CA 91902                             14312    9/15/2020    24 Hour Fitness United States, Inc.           $530.00                                                                              $530.00
Aalemi, Ahmad Fahim
2801 La Quinta Dr
Apt# 114
Sacramento, CA 95826                         14313    9/15/2020     24 Hour Fitness Worldwide, Inc.              $428.00                                                                              $428.00
Houng, Wesley
1699 Hermann Dr
Unit 4110
Houston, TX 77004                            14314    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kemp, Samuel Edward
130 Mariposa Ave.
Sierra Madre, CA 91024                       14315    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Selden, Cathy
27 Vista Del Valle
Aliso Viejo, CA 92656                        14316    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Matsuda, Michiyo
28121 Riggs Ct.
Hayward, CA 94542                            14317    9/15/2020     24 Hour Fitness Worldwide, Inc.              $340.39                                                                              $340.39
Feng, Jia
3838 NW Brookview Way
Portland, OR 97229                           14318    9/15/2020     24 Hour Fitness Worldwide, Inc.              $291.00                                                                              $291.00




                                                                                        Page 905 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 24 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tran, Bach
751 Greenwich Street
San Francisco, CA 94133                      14319    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Salceda, Julia Ann
33942 Crystal Lantern St
Dana Point, CA 92629                         14320    9/15/2020    24 Hour Fitness Worldwide, Inc.             $67.96                                                                               $67.96
Tertel, Nik
1710 Mallard Ct.
Livermore, CA 94551-8709                     14321    9/15/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Wade, Chanell
1761 Riverview Ave
Tracy, CA 95377                              14322    9/15/2020    24 Hour Fitness Worldwide, Inc.            $106.00                                                                              $106.00
Harries, Linda
127 Bay 13th Street
Brooklyn, NY 11214                           14323    9/15/2020    24 Hour Fitness Worldwide, Inc.            $126.00                                                                              $126.00
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                           14324    9/16/2020    24 Hour Fitness Worldwide, Inc.                                             $499.98                                             $499.98
Chen, Lianggui
4267 Corte Langostino
San Diego, CA 92130                          14325    9/15/2020       24 Hour Fitness USA, Inc.                            $83,349.99                                                           $83,349.99
Cohen, Lisa L
3357 Hermosa Way
Lafayette, CA 94549                          14326    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,198.00                                                                           $1,198.00
Yriarte, Steve
18232 Mescalero St.
Rowland Hts., CA 91748                       14327    9/15/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Groza, Laura
131 Ben Lomond
Hercules, CA 94547                           14328    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Kuryan, Armen
1952 Chilton Dr.
Glendale, CA 91201                           14329    9/15/2020    24 Hour Fitness Worldwide, Inc.           $2,880.00                                                                           $2,880.00
Nguyen, Jeffrey H.
5341 NW Goodwin Loop
Camas, WA 98607                              14330    9/15/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Hill, Thomas W
4165 S. Cimarron Way
Apt 1026
Aurora, CO 80014                             14331    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Melissa, Megan
3520 SE 9th Ave
Apt. G
Portland, OR 97202                           14332    9/15/2020       24 Hour Fitness USA, Inc.               $149.76                                                                              $149.76
Roberts, Barrie
7162 Beverly Blvd. #175
Los Angeles, CA 90036-2547                   14333    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,463.00                                                                           $1,463.00
Holder, Travius
936 Ellis Pkwy
Edison, NJ 08820                             14334    9/15/2020       24 Hour Fitness USA, Inc.                               $636.73                                                              $636.73

                                                                                     Page 906 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 25 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Plotkin, Matthew
50 Kean Rd
Short Hills, NJ 07078                        14335    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,356.00                                                                           $1,356.00
Eng, James
20935 Running Branch Rd.
Diamond Bar, CA 91765                        14336    9/15/2020    24 Hour Fitness Worldwide, Inc.            $288.00                                                                              $288.00
Feng, Jia
3838 NW Brookview Way
Portland, OR 97229                           14337    9/15/2020    24 Hour Fitness Worldwide, Inc.            $291.00                                                                              $291.00
Xuan Ho, Vinh Tran
7907 TINDAREY MAPLE TRCE.
RICHMOND, TX 77407                           14338    9/15/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Millard, Andrew
13640 Watsonville Road
Morgan Hill, CA 95037                        14339    9/15/2020    24 Hour Fitness Worldwide, Inc.            $524.99                                                                              $524.99
Brown, Taylor
301 N. Belmont St, #305
Glendale, CA 91206                           14340    9/15/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Veschuur, Mary
1884 Belmont Place
Manteca, CA 95337                            14341    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $261.22                                                              $261.22
Hanna, Stephen
44301 Parkmeadow Dr.
Fremont, CA 94539                            14342    9/15/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Molino, Steve
236 S Alma School Road
Mesa, AZ 85210                               14343    9/15/2020    24 Hour Fitness Worldwide, Inc.            $750.00                                                                              $750.00
Mac, Hoa Dieu
17 Benicia
Irvine, CA 92602                             14344    9/15/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Flores, Andres
1142 Arbor Vista Way
San Jose, CA 95126                           14345    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Konkoski, Kyle
216 West Lost Colony Drive
Nags Head, NC 27959                          14346    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,548.00                                                                           $1,548.00
Stepro, Noah
4548 West Ave M-6
Lancaster, ca 93536                          14347    9/15/2020    24 Hour Fitness Worldwide, Inc.            $565.00                                                                              $565.00
HERRMANN, JEFFREY
836 VIVA CT.
SOLANA BEACH, CA 92075                       14348    9/15/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Carter, Janet
2322-55th Street
San Diego, CA 92105                          14349    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Kevin DeVito & Rae DeVito
1911 Camino de la Costa #508
Redondo Beach, CA 90277                      14350    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $941.87                                                              $941.87




                                                                                     Page 907 of 1762
                                                          Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 26 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
DeMartino, Gabrielle
543 Rockne Ave
Massapequa Park, NY 11762                     14351    9/16/2020           24 New York LLC                     $699.00                                                                              $699.00
DURO, DAVID D
24616 MOONFIRE DR
DANA POINT, CA 92629                          14352    9/15/2020    24 Hour Fitness Worldwide, Inc.                         $47,147.24                                                           $47,147.24
Ling, Tang
Kevin Zhang
2192 sego Lily Drive
Sandy, UT 84092                               14353    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $140.00                                                              $140.00
Logero, Alberto Gomez
79270 Port Royal Ave.
Bermuda Dunes, CA 92203                       14354    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Michelakos Jr., Theodore
7413 Santa Susana Way
Fair Oaks, CA 95628                           14355    9/16/2020    24 Hour Fitness Worldwide, Inc.             $61.99                                                                               $61.99
Tran, Thu T
15505 Bammel North Houston Rd
Apt. 318
Houston, TX 77014                             14356    9/16/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Jackson, Susan E.
305 Vaquero Rd
Arcadia, CA 91007                             14357    9/15/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Haddock, Scott
5260 Bellingham Ave, Apt.202
Valley Village, CA 91607                      14358    9/16/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Barney, Tania Georgina
5212 Maulding Pass
Austin, TX 78749                              14359    9/16/2020    24 Hour Fitness Worldwide, Inc.            $366.95                                                                              $366.95
Hester, Jessie LeAnne
306 Aberdeen
Boerne, TX 78015                              14360    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                               $44.37                             $44.37
Elmore, Shondra
2046 Thoreau Street
Los Angeles, CA 90047                         14361    9/15/2020    24 Hour Fitness Worldwide, Inc.            $167.97                                                                              $167.97
JACKSON,CHRISTOPHER, LEON
1235 S. SPRINGWOOD DR.
ANAHEIM, CA 92808                             14362    9/16/2020       24 Hour Fitness USA, Inc.                              $3,000.00                                                           $3,000.00
de los Reyes, Moses
5075 Hansen Drive
Antioch, CA 94531                             14363    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fedex Corporate Services Inc.
3965 Airways Blvd, Module G, 3rd Floor
Memphis, TN 38116-5017                        14364    9/15/2020    24 Hour Fitness Worldwide, Inc.          $60,655.03                                                                          $60,655.03
Thrash, Paul L.
177 19th Street, #6B
Oakland, CA 94612                             14365    9/15/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Santayana, Fernando
2817 Muir Trail Dr
Fullerton, CA 92833                           14366    9/16/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00

                                                                                      Page 908 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 27 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Perez, Javier C.
3103 Anella Road
San Ysidro, CA 92173                         14367    9/15/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nelson-Smith, Lorrie
14228 SE 270th Pl.
Kent, WA 98042                               14368    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $372.00                                                              $372.00
Gann II, Richard F.
1540 Eastern Ave
Sacramento, CA 95864                         14369    9/15/2020     24 Hour Fitness Worldwide, Inc.              $107.28                                                                              $107.28
salomon, asma
1502 mayflower pl
santa rosa, ca 95403                         14370    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
He, Xuefeng
4833 Primrose LN
Livermore, CA 94551                          14371    9/16/2020    24 Hour Fitness United States, Inc.            $93.98                                                                               $93.98
Woolf, Melissa
3426 Green Spring Dr.
Fort Collins, CO 80528                       14372    9/16/2020     24 Hour Fitness Worldwide, Inc.              $272.02                                                                              $272.02
Curry-Finn, Janet M
1721 Billingsley Dr
Waxahachie, TX 75167                         14373    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Collier, Michael J
5617 Kleberg Trail
Austin, TX 78747                             14374    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,872.00                                                                           $1,872.00
Murakami, Joyce H.
2375 Hoohoihoi St
Pearl City, HI 96782                         14375    9/15/2020     24 Hour Fitness Worldwide, Inc.                               $93.17                            $93.17                            $186.34
Valdes, Nick
950 Main St Apt 352
Redwood City, CA 94063                       14376    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Javidpour, Mahdokht
13520 William Kennedy Dr.
Austin, TX 78727                             14377    9/15/2020     24 Hour Fitness Worldwide, Inc.               $67.00                                                                               $67.00
Kunoth, Rosemarie
4851 Monte Mar Dr.
El Dorado Hills, CA 95762                    14378    9/15/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Greenberg, Howard Steven
25027 Peachland Ave
APT 161
Newhall, CA 91321                            14379    9/15/2020     24 Hour Fitness Worldwide, Inc.               $29.40                                                                               $29.40
Cushion, Alfonzo
6949 Compass St SE
Lacey, WA 98513                              14380    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Shapiro, Joann
22714 Hartland St
West Hills, CA 91307                         14381    9/15/2020    24 Hour Fitness United States, Inc.           $249.99                                                                              $249.99
Baugh, Charles W.
66 Queen ST
APT PH3901
Honolulu, HI 96813-4448                      14382    9/15/2020        24 Hour Fitness USA, Inc.                                $1,086.30                                                           $1,086.30

                                                                                        Page 909 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 28 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Hung
3403 Marten Ave
San Jose, CA 95148                           14383    9/15/2020    24 Hour Fitness United States, Inc.           $315.00                                                                              $315.00
Hopkins, Christopher
16 Talmage Ave
Bound Brook, NJ 08805                        14384    9/15/2020    24 Hour Fitness United States, Inc.           $519.97                                                                              $519.97
Stiver, Marie
10181 Parish Pl
Cupertino, CA 95014-2216                     14385    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lozano, Laurie
PO Box 581374
Elk Grove, CA 95758                          14386    9/15/2020        24 Hour Fitness USA, Inc.                  $79.00                                                                               $79.00
Patel, Vijay
3878 Dalbergia Court
San Diego, CA 92113                          14387    9/15/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Ruan, Hannah
2003 Rosalyn Ct
Sugar Land, TX 77478                         14388    9/15/2020        24 Hour Fitness USA, Inc.                                 $638.70                                                              $638.70
Stevens, Kelly A
5075 Via Del Cerro
Yorba Linda, CA 92887                        14389    9/15/2020        24 Hour Fitness USA, Inc.                  $29.00                                                                               $29.00
Vicencio, Cheryl
918 Primrose Ave.
Sunnyvale, CA 94086                          14390    9/15/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Kwong, Richard
4781 Cabello St.
Union City, CA 94587                         14391    9/15/2020        24 Hour Fitness USA, Inc.                 $135.40                                                                              $135.40
Siegel, Theresa
4 Longview Circle
Lake Ozark, MO 65049                         14392    9/16/2020        24 Hour Fitness USA, Inc.                 $418.85                                                                              $418.85
Stephen, Jason A
3000 Rachel Ter
Apt 12
Pine Brook, NJ 07058                         14393    9/15/2020        24 Hour Fitness USA, Inc.                 $161.38                                                                              $161.38
Easterly, Connie
Post Office Box 30181
Walnut Creek, CA 94598                       14394    9/16/2020        24 Hour Fitness USA, Inc.                    $0.00         $49.00                                                               $49.00
Portanova, Michael
843 East Saddle River Rd
Ho-Ho-Kus, NJ 07423                          14395    9/15/2020        24 Hour Fitness USA, Inc.                  $55.43                                                                               $55.43
Li, Tong
5139 Harwood Rd
San Jose, CA 95124                           14396    9/15/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Han, Zongyi
2033 BELOIT AVE, 203
LOS ANGELES, CA 90025                        14397    9/15/2020    24 Hour Fitness United States, Inc.                           $499.00                                                              $499.00
Jarvis, Sharon Patricia
1432 South Tuxedo Ave.
Stockton, CA 95204                           14398    9/15/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00


                                                                                        Page 910 of 1762
                                                        Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 29 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Pierson, Ralph D
2327 N 54th St
Seattle, WA 98103                           14399    9/15/2020       24 Hour Fitness USA, Inc.               $577.46                                                                              $577.46
Acosta, Frank
16202 Blue Iris St
Fontana, CA 92336-5970                      14400    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Coleman, Venita
8002 Bosphorus Street
Houston, TX 77044                           14401    9/16/2020    24 Hour Fitness Worldwide, Inc.          $19,000.00                                                                          $19,000.00
Woodard, Miriam
PO Box 6203
Oakland, CA 94603-0203                      14402    9/15/2020    24 Hour Fitness Worldwide, Inc.            $378.63                                                                              $378.63
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                   14403    9/15/2020       24 Hour Fitness USA, Inc.               $319.19                                                                              $319.19
Chen, Runyu
22970 Sutro St
Hayward, CA 95441                           14404    9/16/2020    24 Hour Fitness Worldwide, Inc.            $408.33                                                                              $408.33
Chen, Ling
20967 Granite Wells Dr
Walnut, CA 91789                            14405    9/16/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Doonwood Engineering, Inc.
PO Box 1267
Kailua, HI 96734                            14406    9/15/2020    24 Hour Fitness Worldwide, Inc.           $5,091.43                                                                           $5,091.43
Antonoff, Ashley
4031 Hamilton Street #C
San Diego, CA 92104                         14407    9/15/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Ojomoh, Csilla
23207 Califa St
Woodlands Hills, CA 91367                   14408    9/15/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Montoya, Adriana
5225 Vale Drive
Carmichael, CA 95608                        14409    9/15/2020    24 Hour Fitness Worldwide, Inc.           $3,538.99                                                                           $3,538.99
Lohrey, Terrence
94-801 Lumi Place
Waipahu, HI 96797                           14410    9/15/2020    24 Hour Fitness Worldwide, Inc.            $200.00                          $200.00                                             $400.00
Johnson, Amira
625 Darlington Trail
Fort Worth, TX 76131                        14411    9/15/2020    24 Hour Fitness Worldwide, Inc.            $112.80                                                                              $112.80
Choi, Jin Suk
122 El Dorado St.
Arcadia, CA 91006                           14412    9/15/2020    24 Hour Fitness Worldwide, Inc.            $138.28                                                                              $138.28
Carbonell, Tony
12711 West Club Lane
Houston, TX 77099                           14413    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $429.99                           $429.99                            $859.98
Bautista, Alain
8227 summer Lake Pass Lane
Rosenberg, TX 77469                         14414    9/16/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00




                                                                                    Page 911 of 1762
                                                       Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 30 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Nguyen, Hung S.
1828 Quimby Rd
San Jose, CA 95122                         14415    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Espenscheid, Daniel
2540 Seascape Dr
Las Vegas, NV 89128                        14416    9/15/2020       24 Hour Fitness USA, Inc.              $1,848.00                                                                           $1,848.00
Louis's Upholstery Shop
1570 Karen Dr
Argyle, TX 76226                           14417    9/15/2020    24 Hour Fitness Worldwide, Inc.          $27,608.00                                                                          $27,608.00
Aguilar, Gail Jane
4224 Iowa St
San Diego, CA 92104                        14418    9/15/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Fishman, Howard
1133 7th Place
Hermosa Beach, CA 90254                    14419    9/15/2020    24 Hour Fitness Worldwide, Inc.             $24.00                                                                               $24.00
Moore, Whitney
17410 rustic pine trl
Houston, TX 77090                          14420    9/16/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
Fincher, Jim
2106 Belclaire Dr.
Carrollton, TX 75006-4315                  14421    9/15/2020    24 Hour Fitness Worldwide, Inc.            $213.10                                                                              $213.10
Holder, Sandra L
4504 Salisbury Dr
Carlsbad, CA 92010                         14422    9/15/2020    24 Hour Fitness Worldwide, Inc.            $599.98                                                                              $599.98
Jefferson, Matthew P.
7835 Cowles Mtn. Ct
Unit #34B
San Diego, CA 92119-2557                   14423    9/15/2020    24 Hour Fitness Worldwide, Inc.                           $5,000.00                                                           $5,000.00
Juarez, Miriam
4011 Siesta vista Dr
San Jose, CA 95127                         14424    9/16/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Yu, Iris
221 La Prenda
Millbrae, CA 94030                         14425    9/15/2020     24 Hour Fitness Holdings LLC              $450.00                                                                              $450.00
Kumaraswamy, Bhuvankumar
4598 Devonshire Common
Fremont, CA 94536                          14426    9/15/2020         24 San Francisco LLC                                    $0.00           $95.97                                              $95.97
Alejandro, Miguel A
2599 Briggs Ave
Apt 5N
Bronx, NY 10458                            14427    9/15/2020           24 New York LLC                     $277.69                                                                              $277.69
Bercelli, Louis
P.O. Box 220047
Great Neck, NY 11022                       14428    9/15/2020           24 New York LLC                                      $24.00                                                               $24.00
Desince, Shawn
1230 Avenue X Apt.2J
Brooklyn, NY 11235                         14429    9/15/2020           24 New York LLC                      $65.52                                                                               $65.52
Gupta, Manish
4050 stanley ave
Fremont, ca 94538                          14430    9/16/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99

                                                                                   Page 912 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 31 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                              14431    9/17/2020    24 Hour Fitness United States, Inc.           $770.00                                                                              $770.00
Rivas, Virginia
3034 Albany Crescent Apt 1d
Bronx, NY 10463                              14432    9/15/2020            24 New York LLC                       $399.00                                                                              $399.00
McCrann, Thomas
46-356 Holokuki Place
Kaneohe, HI 96744                            14433    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,985.34                                                                           $1,985.34
Chao, Frank
3100 Birmingham Dr
RICHMOND, CA 94806                           14434    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                $99.00                                              $99.00
McCrann, Doreen O.
46-356 Horokuku Place
Kaneche, HI 96744                            14435    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,985.34                                                                           $1,985.34
Lee, Charlotte
525 S Berendo St Unit 303
Los Angeles, CA 90020                        14436    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Betancourt, Jennifer
26742 Baronet
Mission Viejo, CA 92692                      14437    9/16/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Connelly, Mori Jo
532 Del Mar Avenue
Pacifica, CA 94044                           14438    9/15/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
SPANN, MIKE LAWRENCE
11407 DEADOAK LANE
AUSTIN, TX 78759                             14439    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Guthric, Gary
1105 Holly Bluff
Austin, TX 78753                             14440    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $649.37                            $649.37
Crow, Ken
13351 W. Dakota Ave.
Lakewood, CO 80228                           14441    9/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Gordon, Jake
38448 Botany Green
Fremont, CA 94536                            14442    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Prakash, Yashaswi
250 Mcadoo Drive Apt 822
Folsom, CA 95630                             14443    9/15/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Garrison, Catherine
5026 Daleview Avenue
Temple City, CA 91780-3519                   14444    9/15/2020     24 Hour Fitness Worldwide, Inc.               $79.00                                                                               $79.00
Meli, Bert
24305 Lomita Dr
Lomita, CA 90717                             14445    9/15/2020        24 Hour Fitness USA, Inc.                $4,679.40                                                                           $4,679.40
Le, Sonny Hoang
2266 Woodset Lane
San Jose, CA 95116                           14446    9/15/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00




                                                                                        Page 913 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 32 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Subaba, Myline
4769 Antelope Circle
Fairfield, CA 94534                         14447    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Calvert, James
2470 S. Ivanhoe Place
Denver, CO 80222                            14448    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Callahan, Nathan
6015 Scripps Street
San Diego, CA 92122                         14449    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Liu, Shirley
1855 Sweetwood Drive
Daly City, CA 94015                         14450    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Springer, Kelly
6503 128th PL SW
Edmonds, WA 98026                           14451    9/17/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
GEORGE, PRETTY
16407 REDWOOD DRIVE
CERRITOS, CA 90703                          14452    9/17/2020        24 Hour Fitness USA, Inc.                $5,034.00                                                                           $5,034.00
Zhang, Haiqing
Crystal Zhang
7807 Parliament Pl
Austin, TX 78759                            14453    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $360.00                                                              $360.00
Lee, Douglas
19062 Nathan Circle
Villa Park, CA 92861                        14454    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zelickson, Sherry
1830 Pelham Avenue #403
Los Angeles , CA 90025                      14455    9/15/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Nguyen, Nuoi
8270 Fieldpoppy Circle
Sacramento, CA 95828                        14456    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.99                            $399.99
Lee, Bryant Sukwon
955 7th Ave NE
Issaquah, WA 98029                          14457    9/16/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Ruan, Guohua
2003 Rosalyn Ct
Sugar Land, TX 77478                        14458    9/15/2020        24 Hour Fitness USA, Inc.                                  $31.39                                                               $31.39
Nguyen, Dung
1806 Caton Ave B3
Brooklyn, NY 11226                          14459    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $217.00                                                              $217.00
Gamez, Idalia
9459 Marius Way
Sacramento, CA 95829                        14460    9/18/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Abad, Lea
11771 Westview Pkwy
San Diego, CA 92126                         14461    9/15/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Spear, John A.
4076 N. Gayle St.
Orange, CA 92865-1506                       14462    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00


                                                                                       Page 914 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 33 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Choe, Gina
6247 Golden West Ave.
Temple City, CA 91780                         14463    9/15/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
OMalley, Andrew
207 16th Place Unit 1
Costa Mesa, CA 92627                          14464    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $270.00                            $270.00
Tsegga, Abel
PO Box 5246
Lynnwood, WA 98046                            14465    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Soares, Eric
431 Heathcliff Dr
Pacifica, CA 94044                            14466    9/15/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Hoover, Dolly
204-15 Foothill Ave, Apt B77
Hollis, NY 11423                              14467    9/16/2020     24 Hour Fitness Worldwide, Inc.               $84.98                                                                               $84.98
Parker Jr, Ricky L
2450 Cedar Avenue Apt 4
Long Beach, CA 90806                          14468    9/15/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Zabala, Irma
P O Box 52912
Irvine, CA 92619                              14469    9/15/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Reed, Allyssa
2037 Dunbar Way
Roseville , CA 95678                          14470    9/16/2020     24 Hour Fitness Worldwide, Inc.               $61.59                                                                               $61.59
Chen, Catherine
PO Box 1897
Orinda, CA 94563                              14471    9/15/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Nam, Vincent
24566 Via Raza
Lake Forest, CA 92630                         14472    9/15/2020     24 Hour Fitness Worldwide, Inc.              $182.86                                                                              $182.86
Chou, George
720 TIMBERLAND LANE
Walnut, CA 91789                              14473    9/16/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Rodriguez, Brenda
2885 AZTEC DR.
RIVERISDE, CA 92509                           14474    9/15/2020    24 Hour Fitness United States, Inc.            $64.38                                                                               $64.38
Maddox, Danielle
433 S. DANIEL WAY
SAN JOSE, CA 95128                            14475    9/16/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Anglin, Jeannette
P.O. Box 775
Penngrove, CA 94951                           14476    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,100.00                                                                           $2,100.00
Mecchi, Annie
5728 yale ave
Richmond , CA 94805                           14477    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Bhuleskar, Ronald
3944 W Las Positas Blvd
Pleasanton , CA 94588                         14478    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,199.98                                                                           $1,199.98




                                                                                         Page 915 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 34 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Santayana, Cecilia
2817 Muir Trail Dr
Fullerton , CA 92833                         14479    9/16/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Delk, Julie
255 N Washington St #121
Denver, CO 80203                             14480    9/16/2020       24 Hour Fitness USA, Inc.               $103.58                                                                              $103.58
Bhujel, Subash
23608 43rd Dr SE
Bothell, WA 98021                            14481    9/16/2020    24 Hour Fitness Worldwide, Inc.            $243.74                                                                              $243.74
Zeng, Jessica
1010 16th St
Apt 617
San Francisco, CA 94107                      14482    9/16/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
McConnell, Ryan
6403 Capulet Pl
Dallas, TX 75252                             14483    9/15/2020    24 Hour Fitness Worldwide, Inc.            $138.52                                                                              $138.52
Munoz, Luvia Lissett
3962 1/4 Halldale Ave.
Los Angeles, CA 90062                        14484    9/16/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Pham, Hoa
1026 Summerview Dr
San Jose, CA 95132                           14485    9/16/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Ramirez, Miguel Angel
6535 Southpoint Drive
Dallas, TX 75248                             14486    9/16/2020    24 Hour Fitness Worldwide, Inc.            $489.00                                                                              $489.00
Hayes, Donna
P.O. BOX 1971
Hawthorne, CA 90251                          14487    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Kouchi, Jeffrey Leland
117 Stone Pine Lane
San Ramon, CA 94583                          14488    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,400.00                                                                           $1,400.00
Lee, Jeena Denise
117 Stone Pine Lane
San Ramon, CA 94383                          14489    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,400.00                                                                           $1,400.00
Lua, Tiffany
18838 Aldridge Place
Rowland Heights, CA 91748                    14490    9/16/2020    24 Hour Fitness Worldwide, Inc.            $553.37                                                                              $553.37
Chung, Chaan
P. O. Box 413
Annandale, VA 22003                          14491    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Bui, Sonny
25942 Ernestine Ct
Laguna Hills, CA 92653                       14492    9/16/2020       24 Hour Fitness USA, Inc.                               $399.99                                                              $399.99
Huynh, Jessica
4295 Sedge Street
Fremont, CA 94555                            14493    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Huynh, Jonathan
4295 Sedge Street
Fremont, CA 94555                            14494    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99


                                                                                     Page 916 of 1762
                                                       Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 35 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gupta, Paras
2500 Old Farm Rd, Apt 914
Houston, TX 77063                          14495    9/16/2020     24 Hour Fitness Worldwide, Inc.              $323.33                                                                              $323.33
Ishaya, Sargon
1177 Branham Lane #150
San Jose, CA 95118-3766                    14496    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $498.50                                                              $498.50
Kronstat, David G
21 Robinson Ter
Clifton, NJ 07013                          14497    9/16/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Meyer, Matthew R
11314 Spruce Avenue
Kansas City, MO 64137                      14498    9/17/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Salter, George
2051 Danville Blvd.
Alamo, CA 94507                            14499    9/16/2020     24 Hour Fitness Worldwide, Inc.              $178.76                                                                              $178.76
Hernandez, Vilma
3975 Sedgwick Ave
Apt 8F
Bronx, NY 10463                            14500    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $252.00                                                              $252.00
Moya, Juana
po. box 812
New York, NY 10040                         14501    9/16/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Lewis, Leightiana L
957 Brandywine Lane
Corona, CA 92880                           14502    9/16/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Moldavskiy, Steven
168 oxford st
Brooklyn, NY 11235                         14503    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $119.97                                                              $119.97
Park, Brady
4301 Cedar Forest Dr #A
Fairfax , VA 22030                         14504    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
LAWSON, VERONICA
523 8TH STREET
HUNTINGTON BEACH, CA 92648                 14505    9/16/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Kratville, Michael B.
2508 South 48th St.
Omaha, NE 68106                            14506    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Romero, Araceli
821 David Dr.
Chula vista, CA 91910                      14507    9/16/2020    24 Hour Fitness United States, Inc.            $50.00                                                                               $50.00
Zuber, Tracy
10449 Crane Circle
Fountain Valley, CA 92708                  14508    9/16/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Albarran, Perla
16720 North Rd Apt F303
Bothell, WA 98012                          14509    9/16/2020     24 Hour Fitness Worldwide, Inc.               $42.00                                                                               $42.00
Ip, Alex H.
27513 Decatur Way
Hayward, CA 94545-4601                     14510    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $750.00                                                              $750.00


                                                                                      Page 917 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 36 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Kwavy, Andrew
13121 Tejon St
Westminster, CO 80234                        14511    9/16/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
ACI - San Ramon
PO Box 1897
San Leandro, CA 94577-0282                   14512    9/16/2020    24 Hour Fitness Worldwide, Inc.           $2,712.59                                                                           $2,712.59
Jarman, Nicole
716 Sunset Road
Boynton Beach, FL 33435                      14513    9/17/2020    24 Hour Fitness Worldwide, Inc.            $100.56                                                                              $100.56
Lali, Leila
20314 126th Ave NE
Bothell, WA 98011                            14514    9/16/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Kim, Janie
91-1415 Kaikohola st
Ewa beach, HI 96706                          14515    9/17/2020       24 Hour Fitness USA, Inc.              $1,500.00                                                                           $1,500.00
Titov, Vladimir
5735 Cedar Brook Court
Castro Valley, CA 94552                      14516    9/16/2020    24 Hour Fitness Worldwide, Inc.             $78.00                                                                               $78.00
Salanga, Wilburgene
805 61st St Se
Auburn, WA 98092-8269                        14517    9/16/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Wilson, Vaughn
132 Bowling Green Cir
Lewisville, TX 75067                         14518    9/16/2020    24 Hour Fitness Worldwide, Inc.                             $95.00                                                               $95.00
Winslow, Mary
6430 Linda Lane
Las Vegas, NV 89103                          14519    9/15/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Graciano, Mireya P
15221 Gramercy Pl
Gardena, CA 90249                            14520    9/17/2020       24 Hour Fitness USA, Inc.               $584.00                                                                              $584.00
gower, Phoenixe
6620 s puget sound ave
tacoma, WA 98409                             14521    9/16/2020    24 Hour Fitness Worldwide, Inc.            $550.92                                                                              $550.92
Mitchell II, Darrell
2169 Lake St
Altadena, CA 91001                           14522    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Lee, Allen
252-48 63rd Ave
Little Neck, NY 11362                        14523    9/16/2020    24 Hour Fitness Worldwide, Inc.            $108.00                                                                              $108.00
Nguyen, Kevin
1224 McLaughlin Ave
San Jose, CA 95122                           14524    9/16/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Gullotti, Melia
266 S El Molino Ave, Apt 29
Pasadena, CA 91101                           14525    9/16/2020    24 Hour Fitness Worldwide, Inc.            $383.99                                                                              $383.99
Kalaw, Alex
3608 177th Place SW
Lynnwood, WA 98037                           14526    9/16/2020    24 Hour Fitness Worldwide, Inc.             $38.64                                                                               $38.64




                                                                                     Page 918 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 37 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Brown, Donald Edward
11410 Sw Fonner St.
Tigard, OR 97223                             14527    9/16/2020    24 Hour Fitness Worldwide, Inc.            $127.96                                                                              $127.96
Reich, Stefan James
PO Box 5216
Santa Cruz, CA 95063                         14528    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Nguyen, Loan A
19352 Ocean Heights Ln
Huntington Beach, CA 92648                   14529    9/15/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Weisel, Vicki
11410 SW Fonner St.
Tigard, OR 97223                             14530    9/16/2020    24 Hour Fitness Worldwide, Inc.            $127.96                                                                              $127.96
Salaz, Albert
1317 N. San Fernando Bl #113
Burbank, CA 91504                            14531    9/16/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Bodkin Crosby, Norma A
443 West Anderson Street
Hackensack, NJ 07601                         14532    9/16/2020    24 Hour Fitness Worldwide, Inc.             $62.50                                                                               $62.50
Butlter, Roland L.
1004 Vail Road
Parsippany, NJ 07054                         14533    9/16/2020    24 Hour Fitness Worldwide, Inc.                         $18,025.00                                                           $18,025.00
Miller, Jeffery
4743 Amber Hill Lane
Reno, NV 89523-9404                          14534    9/16/2020    24 Hour Fitness Worldwide, Inc.             $12.50                                                                               $12.50
Gordon, Jake
38448 Botany Green
Fremont, CA 94536                            14535    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Singh, Avtar
3807 W. 172 Street
Torrance, CA 90504                           14536    9/16/2020    24 Hour Fitness Worldwide, Inc.            $144.00                                                                              $144.00
Pelayo, Jose
722 S. Sycamore Ave.
Rialto, CA 92376                             14537    9/16/2020    24 Hour Fitness Worldwide, Inc.            $121.47                                                                              $121.47
Reyes, Creslyn
1188 Mission St Apt 2320
San Francisco, CA 94103                      14538    9/16/2020    24 Hour Fitness Worldwide, Inc.            $543.88                                                                              $543.88
Lu, Baishan
1765 Duvall Dr.
San Jose, CA 95130                           14539    9/16/2020       24 Hour Fitness USA, Inc.               $649.00                                                                              $649.00
Nguyen, Justin
1731 South 2nd Ave
Arcadia, CA 91006                            14540    9/16/2020    24 Hour Fitness Worldwide, Inc.            $240.00                                                                              $240.00
Huang, Barron
26 Rosenblum
Irvine, CA 92602                             14541    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Soto, Melani
9213 Carita Road
Santee, CA 92071                             14542    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                     Page 919 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 38 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Soyferman, Michael
5333 San Simeon Pl.
Castro Valley, CA 94552                       14543    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Yi Wu Go, Yue
12827 Waybridge
Sugar Land, TX 77478                          14544    9/16/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Patel, Virmatiben D
9543 Augusta Court
Cypress, CA 90630                             14545    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Daniels, Terri
30125 Mira Loma Dr
Temecula, CA 92592                            14546    9/16/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Bartolome, Carlito
41 Whispering Tree Court
Rodeo, CA 94572                               14547    9/16/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Pinate, Jessica
678 North King Road, Apt. 419
San Jose, CA 95133                            14548    9/16/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Bito, Lisa
1841 Los Encantos Court
Los Gatos, CA 95032                           14549    9/16/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Weissmiller, Clara
11 W. Bellevue Ave
San Mateo, CA 94402                           14550    9/16/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Himsel, John
9419 Sendera Dr
Magnolia, TX 77354                            14551    9/16/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Rodriguez, Hebe
1515 Pontenova Ave
Hacienda Heights, CA 91745                    14552    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Gause, LaGina
5540 Caminito Roberto
San Diego, CA 92111                           14553    9/16/2020     24 Hour Fitness Worldwide, Inc.              $487.44                                                                              $487.44
Yu, Joyce
1551 Southgate Ave, unit 109
Daly City, CA 94015                           14554    9/16/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Merzoian, Hagop
1663 Burmese Pl
Palmdale , CA 93551                           14555    9/16/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Feng, Jun
10957 Coalinga Ave
Montclair, CA 91763                           14556    9/16/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Barnes, Mackenzie
PO Box 1154
Romoland, CA 92585                            14557    9/15/2020     24 Hour Fitness Worldwide, Inc.              $641.86                                                                              $641.86
tarm, franco
3933 26th street
San Francisco, ca 94131                       14558    9/16/2020     24 Hour Fitness Worldwide, Inc.              $975.00        $3,025.00                                                           $4,000.00




                                                                                         Page 920 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 39 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pierce, Evan Derek
PO Box 60127
Seattle, WA 98160                            14559    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Orozvo, Veronica
11541 MAC GOVER AVE
DOWNEY, CA 90241                             14560    9/16/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Brant, Aimee
15363 Maturin Drive Unit #156
San Diego, CA 92127                          14561    9/16/2020    24 Hour Fitness United States, Inc.            $99.00                                                                               $99.00
Van Camp, Mike
3650 South Bear St., Unit B
Santa Ana, CA 92704                          14562    9/16/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Khan, Junaid
4236 Blewett St
Fremont, CA 94538                            14563    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Ingolia, Stephanie
6744 Vanport Ave.
Whittier, CA 90606                           14564    9/16/2020     24 Hour Fitness Worldwide, Inc.                               $58.00                                                               $58.00
Leong, Shawn
7 Corte Dorado
Millbrae, CA 94030                           14565    9/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Waring, Robyn
3810 Highpines Dr
Houston, TX 77068                            14566    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Rafeedie, Natalie
310 S Jefferson St
Apt 49C
Placentia, CA 92870                          14567    9/16/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Khan, Reeana
4236 Blewett St
Fremont, CA 94538                            14568    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Smith, Christina
3420 E Ransom Street Apt 304
Long Beach, CA 90804                         14569    9/16/2020     24 Hour Fitness Worldwide, Inc.                             $5,025.00                                                           $5,025.00
McMullen, Jr., James J.
717 Ramona Place
Del Mar, CA 92014                            14570    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ayaz, Paulina
LaBarbiera & Martinez
9252 Kennedy Blvd.
North Bergen, NJ 07047                       14571    9/16/2020        24 Hour Fitness USA, Inc.              $75,000.00                                                                           $75,000.00
Patel, Dipakbhai J.
9543 Augusta Court
Cypress, CA 90630                            14572    9/16/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Overholt, Michael
1686 Morocco Dr.
San Jose, CA 95125                           14573    9/16/2020     24 Hour Fitness Worldwide, Inc.                               $98.00                                                               $98.00
Moody, Lori
4424 D Street
Sacramento, CA 95819                         14574    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                        Page 921 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 40 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fisher, Belinda L.
6611 SW Canyon Lane Apt. 1
Portland, OR 97225                           14575    9/16/2020    24 Hour Fitness Worldwide, Inc.           $4,918.00         $82.00                                                            $5,000.00
Dhont, Darren
5130 Kesling Street
San Diego, CA 92117                          14576    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Doles, Rhealyn
91-253 Hanapouli Circle, Apt. H
Ewa Beach, HI 96706                          14577    9/16/2020    24 Hour Fitness Worldwide, Inc.             $87.94                                                                               $87.94
To, Denny
13137 Michael Monsoor Court
Garden Grove, CA 92843                       14578    9/16/2020    24 Hour Fitness Worldwide, Inc.             $66.00                                                                               $66.00
O'Malley, Tim
11 Laurelwood Court
San Rafael, CA 94901                         14579    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Tanase, Cornelius
3810 Highpines Dr
Houston , TX 77068                           14580    9/16/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
England, Katie
3007 34th St SE
Puyallup, WA 98374                           14581    9/16/2020    24 Hour Fitness Worldwide, Inc.            $658.16                                                                              $658.16
Wade, Jackie
7005 Lincoln Oaks Drive
Fair Oaks, CA 95628                          14582    9/16/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Castellana, Susan B.
11161 Red Cedar Drive
San Diego, CA 92131-1309                     14583    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $125.00                                                              $125.00
Tsztoo, Gary
12866 Cumberland Dr
Saratoga, CA 95070                           14584    9/16/2020    24 Hour Fitness Worldwide, Inc.            $640.00                                                                              $640.00
Jlmenez, Pamela S.
3950 Waring Road Apt 218
Oceanside, CA 92056                          14585    9/16/2020    24 Hour Fitness Worldwide, Inc.                           $4,000.00                            $0.00                          $4,000.00
Cover, Joyce
29 Cedarlake
Irvine, CA 92614                             14586    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $800.00                                                              $800.00
Brown, Laura Ann
5117 El Arbol dr
Carlsbad, CA 92008                           14587    9/16/2020    24 Hour Fitness Worldwide, Inc.             $59.98                                                                               $59.98
Ellis, Mary Beth
1798 Bevin Brook Drive
San Jose, CA 95112-6408                      14588    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                            $5,000.00                          $5,000.00
Fisher, LaMar S
6611 Southwest Canyon Lane Unit #1
Portland, OR 97225                           14589    9/16/2020    24 Hour Fitness Worldwide, Inc.           $4,599.00        $401.00                                                            $5,000.00
Chacon, Daniela
1208 NE 185th St
Shoreline, WA 98155                          14590    9/16/2020       24 Hour Fitness USA, Inc.                $36.43                                                                               $36.43




                                                                                     Page 922 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 41 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Westbrock, Richard
733 Vista Grande Way #300
Oceanside, CA 92057                           14591    9/16/2020        24 Hour Fitness USA, Inc.                                $1,893.81                                                           $1,893.81
Sullano, Charles A
871 Honey Grove Way
Corona, CA 92880                              14592    9/16/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Barretta, Joan
3317 Chelsey Street
Mohegan Lake, NY 10547                        14593    9/16/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Burdman, Matthew
8233 Station Village Lane #2412
San Diego, CA 92108                           14594    9/16/2020     24 Hour Fitness Worldwide, Inc.                               $90.00                                                               $90.00
Ebbing, Chad
1324 South Westlake Avenue #4
Los Angeles, CA 90006                         14595    9/16/2020     24 Hour Fitness Worldwide, Inc.               $49.99                                                                               $49.99
Reis, Ilana
8012 E Lowry Blvd.
Denver, CO 80230                              14596    9/16/2020        24 Hour Fitness USA, Inc.                 $644.00                                                                              $644.00
Scandura, John E.
17492 Valeworth Circle
Huntington Beach, CA 92649                    14597    9/16/2020        24 Hour Fitness USA, Inc.                 $737.00                                                                              $737.00
MOLDAVSKIY, STEVEN
168 OXFORD ST
BROOKLYN, NY 11235                            14598    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $169.97                                                              $169.97
Soto, Jean-Pierre Michel
228 N Ramona St
Hemet, CA 92543                               14599    9/16/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Coultas, Marjorie D.
2015 Buckingham Pl.
Glendale, CA 91206                            14600    9/16/2020    24 Hour Fitness United States, Inc.                           $936.00                                                              $936.00
Cheng, Katy
1538 79th St
Brooklyn, NY 11228                            14601    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                                $299.99                            $299.99
BUGARIN, CHRISTOPHER
33194 TRIAT TUCK WAY
LAKE ELSINORE, CA 92530-5410                  14602    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Delmue, Al L.
3455 Cashill Blvd.
Reno, NV 89509                                14603    9/16/2020    24 Hour Fitness United States, Inc.           $864.00                                                                              $864.00
Gordon, Tiyarna
2 CPL Langon Way Apt 103
Hillsborough, NJ 08844                        14604    9/16/2020    24 Hour Fitness United States, Inc.          $1,056.00                                                                           $1,056.00
Shagabayeva, Mariya
6201 Bay Pkwy Apt E4
Brooklyn, NY 11204                            14605    9/17/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Feng, Melissa
6813 Vista Ave S
Seattle, WA 98108                             14606    9/16/2020        24 Hour Fitness USA, Inc.                  $63.84                                                                               $63.84




                                                                                         Page 923 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 42 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Minamoto, Janice
3933 26th Street
San Francisco, CA 94131                      14607    9/16/2020    24 Hour Fitness Worldwide, Inc.           $4,000.00                                                                           $4,000.00
Rostamiyan, Angineh
1410 Barrington Way Apt 201
Glendale, CA 91206                           14608    9/16/2020    24 Hour Fitness Worldwide, Inc.            $369.00                                                                              $369.00
Malcolm, Venus
3317 Olinville Ave
Bronx, NY 10467                              14609    9/16/2020           24 New York LLC                                    $1,000.00                        $1,000.00                          $2,000.00
Carson, Joy
354 1/2 E McKinley Ave
Sunnyvale, CA 94086                          14610    9/16/2020    24 Hour Fitness Worldwide, Inc.             $66.33                                                                               $66.33
Tarife, Elvira
19 Bridge Rd
Nanuet, NY 10954                             14611    9/16/2020           24 New York LLC                     $141.83                                                                              $141.83
Tang, Jenny
4026 Castro Valley Blvd
Castro Valley, CA 94546                      14612    9/16/2020       24 Hour Fitness USA, Inc.               $399.99                                                                              $399.99
Shamsky, Arthur
PO Box 1400
Grand Central Station
New York, NY 10163                           14613    9/16/2020           24 New York LLC                    $1,250.00                                                                           $1,250.00
Clendenin, Macklan
1115 Post Street Apt 20
San Francisco, CA 94109                      14614    9/16/2020    24 Hour Fitness Worldwide, Inc.            $103.98                                                                              $103.98
Shim, Hyesoo
2551 Elden Ave APT C1
Costa Mesa, CA 92627                         14615    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Castaneda, Leonard J.
1303 Chert Drive
San Marcos, CA 92078                         14616    9/16/2020     24 Hour Fitness Holdings LLC              $699.99                                                                              $699.99
Lo, Tina
1746 140th Avenue
San Leandro, CA 94578                        14617    9/16/2020         24 San Francisco LLC                 $3,000.00                                                                           $3,000.00
Jasek, Magda
30 Main ave fl.2
Wallington, NJ 07057                         14618    9/16/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Wientzen, Amber M
6817 Alderwood Dr.
Carlsbad, CA 92011                           14619    9/16/2020    24 Hour Fitness Worldwide, Inc.            $210.00                                                                              $210.00
Cameron, Brian L
14702 SE 65th St
Bellevue, WA 98006                           14620    9/16/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Fink, Carol Yu
11155 Tusket River Dr
Rancho Cordova, CA 95670                     14621    9/16/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Smith, Timothy
260 N Hezzie Ln.
Molalla, OR 97038                            14622    9/16/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00


                                                                                     Page 924 of 1762
                                                         Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 43 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhou, Juan
16035 La Monde St
Hacienda Heights, CA 91745-4229              14623    9/16/2020     24 Hour Fitness Worldwide, Inc.               $95.97                                                                               $95.97
Birringer, Nicholas
36 Creekside Ln
San Mateo, CA 94401                          14624    9/16/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
Nguyen, Katherine
1323 W. 187th. St.
Gardena, CA 90248                            14625    9/16/2020     24 Hour Fitness Worldwide, Inc.               $94.64                                                                               $94.64
Aguiar, Laura
15358 Chive Lane
Fontana, CA 92336                            14626    9/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Gilbert, Jon
2568 Park Oak Drive
Los Angeles, CA 90068                        14627    9/16/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Jones, Chris Michael
707 Eagle Lakes Dr.
Friendswood, TX 77546                        14628    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.34                                                                              $200.34
Oshurn, Kyle
12805 NE Morris St
Portland, OR 97230                           14629    9/16/2020     24 Hour Fitness Worldwide, Inc.               $71.16                                                                               $71.16
Kong, Sophia
3831 Gibbons Pkwy
Carmichael, CA 95608                         14630    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Nguyen, James
7452 Blue Oak Road
Riverside, CA 92507                          14631    9/16/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Von Halle, Robin Felsen
3517 Dixie Canyon Pl
Sherman Oaks, CA 91423                       14632    9/16/2020     24 Hour Fitness Worldwide, Inc.               $69.42                                                                               $69.42
Widell, Marsha K.
17330 Riverside Pl.
Bothell, WA 98011-1518                       14633    9/16/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Betancourt, Alvaro
26742 Baronet
Mission Viejo, CA 92692                      14634    9/16/2020     24 Hour Fitness Worldwide, Inc.               $38.99                                                                               $38.99
Segal, Regina
1625 Emmons ave Apt 6E
Brooklyn, NY 11235                           14635    9/16/2020     24 Hour Fitness Worldwide, Inc.              $180.16                                                                              $180.16
Bearden, David
1228 17th Ave
Honolulu, HI 96816                           14636    9/16/2020    24 Hour Fitness United States, Inc.           $261.77                                                                              $261.77
Guan, Hongtao
158 El Bosque St
San Jose, CA 95134                           14637    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
FOWLER, SABRINA
6319 STONEWOOD POINTE LANE
HOUSTON, TX 77066                            14638    9/16/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00




                                                                                        Page 925 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21   Page 44 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
LOVE, ROY E
3326 SPRINDELTREE
GRAPEVINE, TX 76051                          14639    9/16/2020           24 New York LLC                    $269.69                                                                              $269.69
Gaitan, Luis
635 Calle Siena
Morgan Hill, CA 95037                        14640    9/16/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Garcia, Leticia
135 E 89th St
Los Angeles, CA 90003                        14641    9/16/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Kaahanui, Ernest
98-932 Kaamilo Street
Aiea, HI 96701                               14642    9/15/2020    24 Hour Fitness Worldwide, Inc.           $219.00                                                                              $219.00
Cram, David
3001 Vinson Ln
Plano, TX 75093                              14643    9/16/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Rud, Lada
118-18 Union Turnpike apt 6K
Kew Gardens, NY 11415                        14644    9/16/2020    24 Hour Fitness Worldwide, Inc.          $1,488.00                                                                           $1,488.00
McDonald, Kevin
3536 Sandwood St
Lakewood, CA 90712                           14645    9/16/2020    24 Hour Fitness Worldwide, Inc.           $608.00                                                                              $608.00
Brown, Beth
4360 Campus Ave
Apt 8
San Diego, CA 92103                          14646    9/16/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Kansagra, Saguna
1092 S. Taylor Ct
Anaheim, CA 92808                            14647    9/16/2020    24 Hour Fitness Worldwide, Inc.                           $600.00                                                              $600.00
VARGAS, ANEUDA
8 Brookflower RD
Spring , TX 77380                            14648    9/16/2020    24 Hour Fitness Worldwide, Inc.           $131.06                                                                              $131.06
Krichevsky, Natasha
8231 Smith Farm Ct.
Fair Oaks, CA 95628                          14649    9/16/2020    24 Hour Fitness Worldwide, Inc.           $975.00                                                                              $975.00
Chamberlin, Donna Marie
1171 Glen Drive
San Leandro, CA 94577                        14650    9/16/2020    24 Hour Fitness Worldwide, Inc.          $1,287.32                                                                           $1,287.32
Tracy, Nancy
17832 Lerene Dr
Yorba Linda, CA 92886                        14651    9/16/2020    24 Hour Fitness Worldwide, Inc.          $2,190.00                                                                           $2,190.00
Grey, Catherine
4712 Wilshire Lane
Oakdale, NY 11769                            14652    9/16/2020    24 Hour Fitness Worldwide, Inc.           $100.50                                                                              $100.50
Ribas, Sheena Ubungen
1330 Contra Costa Ave
Apt E-1
San Pablo, CA 94806                          14653    9/17/2020    24 Hour Fitness Worldwide, Inc.           $109.14                                                                              $109.14
Malicki, Adam
19555 Dorado Dr
Trabuco Cyn, CA 92679                        14654    9/16/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99

                                                                                     Page 926 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 45 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ho, Thuan
2138 Ramish Dr.
San Jose, CA 95131                           14655    9/16/2020    24 Hour Fitness Worldwide, Inc.            $380.00                                                                              $380.00
HISSAM, TIMOTHY
13809 CEYLON TEA CIRCLE
PFLUGERVILLE, TX 78660                       14656    9/16/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Jones, Heather
707 Eagle Lakes Dr.
Friendswood, TX 77546                        14657    9/16/2020    24 Hour Fitness Worldwide, Inc.            $200.34                                                                              $200.34
Patel, Dhar
28 valente
Irvine, CA 92602                             14658    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Turner, Eric
1758 Gilda Way #26
San Jose, CA 95124                           14659    9/17/2020    24 Hour Fitness Worldwide, Inc.            $204.00                                                                              $204.00
Shoemaker, Gabriela
5825 Reseda Blvd 314
Tarzana, CA 91356                            14660    9/16/2020    24 Hour Fitness Worldwide, Inc.           $2,044.00                                                                           $2,044.00
STACHOWIAK, STEWART
26961 Springcreek Rd
Rancho Palos Verdes, CA 90275                14661    9/17/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Santayana, Jacqueline
2817 Muir Trail Dr
Fullerton, CA 92833                          14662    9/16/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Mikhayloff, Brian
2251 Knapp st. Apt.2G
Brooklyn, NY 11229                           14663    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $124.97                                                              $124.97
Olsen, Steven Duane
13 Burgundy
Rancho Mirage, CA 92270                      14664    9/16/2020    24 Hour Fitness Worldwide, Inc.            $204.00                                                                              $204.00
Wing, Alicia M
1220 Custer Ave
Colorado Springs, CO 80903                   14665    9/16/2020       24 Hour Fitness USA, Inc.              $3,456.00                                                                           $3,456.00
REDDY, AJAY
717 Berkshire Place
Milpitas, CA 95035                           14666    9/16/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Singh, Sukhjinder
285 W Foothill Blvd
Rialto, CA 92376                             14667    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Garcia, Emily
506 Los Gatos Way
San Mateo, CA 94403                          14668    9/16/2020       24 Hour Fitness USA, Inc.               $161.46                                                                              $161.46
Flynn, Rita
255 W. Grandview Ave.
Sierra Madre, CA 91024                       14669    9/17/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Thomas, Regina
4464 67th Street
Sacramento, CA 95820                         14670    9/16/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00




                                                                                     Page 927 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 46 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Mikhaylov, Oleg
2251 Knapp St. Apt.2G
Brooklyn, NY 11229                           14671    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $185.00                                                              $185.00
Goradia, Keval Bhavesh
224 Pontius Ave N, Apt 502
Seattle, WA 98109                            14672    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $984.06                                                              $984.06
Choe, Hyang Jennifer
2081 South Littler Court
La Habra, CA 90631                           14673    9/16/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Chang, Yu-Hsin
1699 Hermann Drive Unit 4110
Houston, TX 77004                            14674    9/16/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Ruiz, Alonso
311 W Laurel St.
Compton, CA 90220                            14675    9/16/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Nagahata, Naoki
3538 Torrance Blvd Unit 144
Torrance, CA 90503                           14676    9/16/2020    24 Hour Fitness Worldwide, Inc.                                             $699.99                                             $699.99
Green, Roxanne
1111 Newport Blvd
League City, TX 77573                        14677    9/16/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                            $39.77                             $39.77
Richards, Alison
3290 W 19th Ave
Denver, CO 80204                             14678    9/16/2020    24 Hour Fitness Worldwide, Inc.            $340.00                                                                              $340.00
Fishman, Ronald L.
718 E. Oliver St.
Stamford, TX 79553                           14679    9/16/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
Wilmot, Geraldine
3015 Alki Ave SW, #5
Seattle, WA 98116                            14680    9/16/2020    24 Hour Fitness Worldwide, Inc.            $688.00                                                                              $688.00
Hayden, Janice Cafeo
3344 NE 25th Ave
Portland, OR 97212                           14681    9/16/2020       24 Hour Fitness USA, Inc.                $67.18                                                                               $67.18
Castaneda, Steven
P.O. Box 1117
Chula Vista, CA 91912-1117                   14682    9/16/2020    24 Hour Fitness Worldwide, Inc.            $240.00                                                                              $240.00
Wientzen, Raoul Lucien
6817 Alderwood Dr.
Carlsbad, CA 92011                           14683    9/16/2020    24 Hour Fitness Worldwide, Inc.            $210.00                                                                              $210.00
Sharifi, Mehdi
1148 Strada Almaden
San Jose, CA 95120                           14684    9/15/2020       24 Hour Fitness USA, Inc.               $144.00                                                                              $144.00
Billings, Brian
819 E. LAUREL OAK DR.
AZUSA, CA 91702                              14685    9/16/2020             RS FIT CA LLC                     $416.00                                                                              $416.00
Boktor, Akrm
1917 85 ST., D3
Brooklyn, NY 11214                           14686    9/16/2020    24 Hour Fitness Worldwide, Inc.          $30,000.00                                                                          $30,000.00




                                                                                     Page 928 of 1762
                                                          Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 47 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Liber, Jeffrey
4709 Vereda Luz Del Sol
San Diego, CA 92130                           14687    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00
von Halle, Allan
3517 Dixie Canyon Pl
Sherman Oaks, CA 91423                        14688    9/16/2020    24 Hour Fitness Worldwide, Inc.             $69.42                                                                               $69.42
Ha, Thanh
9972 S Glacier Ridge Dr
Sandy, UT 84092                               14689    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Burman, Ronald S
52 Abbott Ave.
Ocean Grove, NJ 07756                         14690    9/16/2020       24 Hour Fitness USA, Inc.              $2,519.92                                                                           $2,519.92
Vanderlan, Natalia
PO Box 741933
San Diego, CA 92174                           14691    9/16/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Maroul, Erin
217 Crepe Myrtle Lane
Murphy, TX 75094                              14692    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,295.26                                                                           $1,295.26
Aldaco, Ruby
219 E. Newman Ave.
Arcadia, CA 91006                             14693    9/16/2020    24 Hour Fitness Worldwide, Inc.             $45.00                                                                               $45.00
Jaramillo, Ralph
5225 Canyon Crest Dr. # 71-162
Riverside, CA 92507                           14694    9/16/2020    24 Hour Fitness Worldwide, Inc.            $754.12                                                                              $754.12
Clawson, Frances
3914 SE 64th Ave
Portland, OR 97206                            14695    9/16/2020    24 Hour Fitness Worldwide, Inc.             $46.99                                                                               $46.99
Huang, Yao Ming
25 Montgomery Street Apt. 13G
New York, NY 10002                            14696    9/16/2020       24 Hour Fitness USA, Inc.               $625.00                                                                              $625.00
Dixon, Kallie M
1515 Canyon Village Circle Apt 1515
San Ramon, CA 94583                           14697    9/16/2020       24 Hour Fitness USA, Inc.                $62.98                                                                               $62.98
Aglipay, Vanessa
7100 Balboa Blvd Unit 1106
Lake Balboa, CA 91406                         14698    9/16/2020       24 Hour Fitness USA, Inc.               $800.00                                                                              $800.00
Nadel, Ellen
21800 Marylee St #64
Woodland Hills, CA 91367                      14699    9/15/2020    24 Hour Fitness Worldwide, Inc.            $612.48                                                                              $612.48
Drahushak-Crow, Roselle
13351 W. Dakota Ave.
Lakewood, CO 80228                            14700    9/16/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
OGORGEOUS INC
ATTN: CHARLIE HO
3060 Joy Meadow Ave.
Henderson, NV 89074                           14701    9/16/2020    24 Hour Fitness Worldwide, Inc.           $4,636.26                                                                           $4,636.26
Bradshaw, Laura M
128 Green Street
Woodbridge, NJ 07095                          14702    9/16/2020    24 Hour Fitness Worldwide, Inc.            $936.27                                                                              $936.27


                                                                                      Page 929 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21    Page 48 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Montalvan, Kaitlin A
5024 Sepulveda Blvd
Torrance, CA 90505                          14703    9/17/2020    24 Hour Fitness Worldwide, Inc.             $42.00                                                                              $42.00
Onaga, Neal
Po Box 681
Kailua, HI 96734                            14704    9/17/2020    24 Hour Fitness Worldwide, Inc.                          $5,000.00                                                           $5,000.00
Nelson, Sharri
9819 River Trader Street
Las Vegas, NV 89178                         14705    9/17/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                              $99.00
Amador, Susan I
1267 Nana Place
Manteca, CA 95336                           14706    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                          $1,000.00
Manchiraju, Dhiraj
12381 Alamo Drive
Rancho Cucamonga, CA 91739                  14707    9/17/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                             $429.00
Sancho, Stefanie
1122 Kenyon Ave
Plainfield, NJ 07060                        14708    9/17/2020    24 Hour Fitness Worldwide, Inc.           $2,112.00                                                                          $2,112.00
Kim, Anthony
12415 imperial hwy
Unit 45
Norwalk, CA 90650                           14709    9/18/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                         $10,000.00
Mazzini, Perla
24252 Broadmore Avenue
Hayward, CA 94544                           14710    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                          $1,000.00
Apple Way Market LLC
101 SW Main St Suite 1210
Portland, OR 97204                          14711    9/17/2020          RS FIT Holdings LLC               $110,210.18                                                                        $110,210.18
Giles, Ellie
328 E 106th St
Los Angeles, CA 90003                       14712    9/17/2020    24 Hour Fitness Worldwide, Inc.             $76.00                                                                              $76.00
Spangler, Diego
1213 Gerry Way
Roseville, CA 95661                         14713    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Lynch, Andrew
364 Maple Ave
East Meadow, NY 11554                       14714    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $46.99                                                               $46.99
Salazar, Andrea
5013 Cloverly Ave Unit B
Temple City, CA 91780                       14715    9/17/2020    24 Hour Fitness Worldwide, Inc.            $262.98                                                                             $262.98
HOANG, TRAM
1891 ROYAL OAK RD
TUSTIN, CA 92780                            14716    9/18/2020    24 Hour Fitness Worldwide, Inc.           $2,050.00                                                                          $2,050.00
Yao, Jesse
316 Morse Ave
Sunnyvale, CA 94085                         14717    9/17/2020    24 Hour Fitness Worldwide, Inc.            $598.00                                                                             $598.00
Vance, Benedette
1460 Hornblend St.
Apt 2
San Diego, CA 92109                         14718    9/17/2020    24 Hour Fitness Worldwide, Inc.            $499.92                                                                             $499.92

                                                                                    Page 930 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21    Page 49 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Porto, Darin
345 Lincoln ave
Hasbrouck heights, NJ 07604                  14719    9/21/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Do, Kenneth
7759 Verbena Ct
Dallas, TX 75230                             14720    9/21/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Eng, Frederic
2212 Maricopa Drive
Los Angeles, CA 90065                        14721    9/22/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Arlen, Randy
425 Heller Ct.
Roseville, CA 95747                          14722    9/15/2020    24 Hour Fitness Worldwide, Inc.           $552.96                                                                              $552.96
Tao, Ping
1854 Tesoro Ct
Pinole, CA 94564                             14723    9/15/2020    24 Hour Fitness Worldwide, Inc.           $270.00                                                                              $270.00
Gwynn, Danielle
849 E Victoria St #107
Carson, CA 90746                             14724    9/21/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Graybill, Bonnie
2224 9th Avenue
Sacramento, CA 95818                         14725    9/15/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Koroman, Nikola
1121 Stardust Way
Milpitas, CA 95035                           14726    9/16/2020    24 Hour Fitness Worldwide, Inc.            $51.99                                                                               $51.99
Griffin, Dionne
302 D ST Se
Auburn, WA 98002                             14727    9/15/2020    24 Hour Fitness Worldwide, Inc.            $72.00                                                                               $72.00
Chen, Emily
715 Vienna St
San Francisco, CA 94112                      14728    9/16/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Burrus, Stanley A.
44121 Planet Circle
Lancaster, CA 93536                          14729    9/15/2020    24 Hour Fitness Worldwide, Inc.           $199.99                                                                              $199.99
Gann, Lisa
1540 Eastern Ave
Sacramento, CA 95864                         14730    9/15/2020    24 Hour Fitness Worldwide, Inc.           $143.04                                                                              $143.04
Yang, James
5041 St. Garrett Ct.
Concord, CA 94521                            14731    9/15/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00
Bays, Christina
10149 Parkdale Ave
San Diego, CA 92126                          14732    9/15/2020    24 Hour Fitness Worldwide, Inc.           $303.99                                                                              $303.99
Arlen, Lois
425 Heller Ct.
Roseville, CA 95747                          14733    9/15/2020    24 Hour Fitness Worldwide, Inc.           $795.00                                                                              $795.00
Anderson, Cheryl L
4702 S 273rd Pl
Kent, WA 98032                               14734    9/15/2020    24 Hour Fitness Worldwide, Inc.                          $1,608.00                                                           $1,608.00




                                                                                     Page 931 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 50 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yarian, Katelyn L
2848 S Washington St
Englewood, CO 80113                          14735    9/15/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Holman, Patricia
5612 Old Hwy 410 SW
Olympia, WA 98512                            14736    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                 $71.72                             $71.72
Tosello, Toni
1319 Flanders Road
La Canada, CA 91011                          14737    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Flagg, Nancy
373 Cascade Mist Ave.
Las Vegas, NV 89123-3092                     14738    9/15/2020     24 Hour Fitness Worldwide, Inc.              $304.00                                                                              $304.00
Steele, Caroline
4711 Mystic Springs
Humble, TX 77396                             14739    9/15/2020     24 Hour Fitness Worldwide, Inc.              $140.90                                                                              $140.90
Ziegler, Renee A
205 Tono Lane
Walnut Creek, CA 94597                       14740    9/15/2020     24 Hour Fitness Worldwide, Inc.               $86.73                                                                               $86.73
Lamberti, Peter
1751 67th Street
Apt# B7
Brooklyn, NY 11204-4311                      14741    9/16/2020        24 Hour Fitness USA, Inc.                 $252.00                                                                              $252.00
Hawaiian Electric Company
PO Box 2750
Honolulu, HI 96840                           14742    9/15/2020        24 Hour Fitness USA, Inc.              $20,995.74                                                                           $20,995.74
Cunningham, Jason J
1771 Orchid Ave.
Apt # 20
Hollywood, CA 90028                          14743    9/15/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
King, Garnetta
16264 Saratoga St Unit 3
San Leandro, CA 94578                        14744    9/15/2020          24 San Francisco LLC                                    $780.00                           $780.00                          $1,560.00
Cardenas, Jose de Jesus
2146 Tehama Rd
Apple Valley, CA 92308                       14745    9/15/2020    24 Hour Fitness United States, Inc.           $185.00                                                                              $185.00
Stradtman, Charlotte W.
20 Willowbrook
Irvine, CA 92604                             14746    9/15/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Hayden, Janice C.
3344 NE 25th Ave
Portland, OR 97212-2505                      14747    9/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,140.00                                                           $1,140.00
Flagg, Nancy
373 Cascade Mist Ave.
Las Vegas, NV 89123-3092                     14748    9/15/2020        24 Hour Fitness USA, Inc.                 $304.00                                                                              $304.00
Murphy, Drew
9422 E Cortez St
Scottsdale, AZ 85260                         14749    9/15/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Mickle, Joanna S
3037 Old Bridgeport Way
San Diego, CA 92111                          14750    9/15/2020        24 Hour Fitness USA, Inc.                 $188.00                                                                              $188.00

                                                                                        Page 932 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 51 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Castellon, Diana
3021 Red Cerdar Ln
Kissimmee, FL 34744                          14751    9/16/2020           24 New York LLC                                       $0.00                            $50.23                             $50.23
Vijayaraghavan, Balaji
2323 Long Reach Dr, Apt 5205
Sugar Land, TX 77478                         14752    9/16/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Ruiz, Victor
55 Rhodes Avenue
Bay Shore, NY 11706                          14753    9/16/2020    24 Hour Fitness Worldwide, Inc.            $119.88                                                                              $119.88
Bonilla, Juan
60 Maple Ave
Fords, NJ 08863                              14754    9/17/2020    24 Hour Fitness Worldwide, Inc.             $95.37                                                                               $95.37
Takkesh, Zachery
15626 Elmbrook Dr
La Mirada, CA 90638                          14755    9/23/2020    24 Hour Fitness Worldwide, Inc.            $499.00                                                                              $499.00
Ta, Minh
10176 Wells Ave
Riverside, CA 92503                          14756    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Higashi, Emi
1026 D Awawamalu St.
Honolulu, HI 96825                           14757    9/17/2020    24 Hour Fitness Worldwide, Inc.             $52.35                                                                               $52.35
Elmore, Quentin
2046 Thoreau Street
Los Angeles, CA 90047                        14758    9/15/2020    24 Hour Fitness Worldwide, Inc.            $167.97                                                                              $167.97
Nelson, Nadine
1095 Prevost Court
San Jose, CA 95125-5723                      14759    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                              $429.99                            $429.99
Zimmerman, Robert D
2880 Maverick St
Las Vegas, NV 89108                          14760    9/15/2020    24 Hour Fitness Worldwide, Inc.             $12.00                                                                               $12.00
Tempel, Luana
26781 Sotelo
Mission Viejo, CA 92692                      14761    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                               $49.00                             $49.00
Brown, Tyler J
707 Eagle Lakes dr
Friendswood, TX 77546                        14762    9/16/2020    24 Hour Fitness Worldwide, Inc.            $200.34                                                                              $200.34
Hager, Joe
1354 Rosal Ln
Concord, CA 94521                            14763    9/15/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Maui Electric Company
PO Box 2750
Honolulu, HI 96840                           14764    9/15/2020       24 Hour Fitness USA, Inc.              $7,019.48                                                                           $7,019.48
Lawrence, Randy
79205 Montego Bay Drive
Bermuda Dunes, CA 92203                      14765    9/15/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Lisanti, Karin
294 Warburton Ave
Hastings on Hudson, NY 10706-2809            14766    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                     Page 933 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 52 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Olmstead, Colleen
174 Berry Creek Dr.
Folsom, CA 95630                             14767    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Jarvis, Sharon Patricia
1432 South Tuxedo Ave.
Stockton, CA 95204                           14768    9/15/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Lu, Cherry
2883 Hawks Pointe
Fullerton, CA 92833                          14769    9/17/2020        24 Hour Fitness USA, Inc.                $1,541.00                                                                           $1,541.00
Doan, Anh
180 Weber St
San Jose, CA 95111                           14770    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Eisner, Karen
2700 Virginia Ave NW Apt. 802
Washington, DC 20037                         14771    9/15/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Bauch, Daniel
10193 Camino Ruiz #104
San Diego, CA 92126                          14772    9/17/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Liu, Ting
24014 SE 22nd St
Sammamish, WA 98075                          14773    9/19/2020     24 Hour Fitness Worldwide, Inc.              $495.00                                                                              $495.00
Tsekhanskaya, Larisa
4592 Bedford Avenue
Brooklyn, NY 11235                           14774    9/15/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Monreal, Tina
6708 Coronado Palms Ave
Las Vegas, NV 89139                          14775    9/15/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $484.00                            $484.00
Yao, Michael
316 Morse Ave
Sunnyvale, CA 94085                          14776    9/17/2020     24 Hour Fitness Worldwide, Inc.              $182.00                                                                              $182.00
Perez, Michael
29175 Gandolf Ct
Murrieta, CA 92563                           14777    9/15/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Pinkney Sr., Ronald
18324 Tioga Dr.
Lathrop, CA 95330                            14778    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Martinez, Ivan
9720 Coral Dr SW
Lakewood, WA 98498                           14779    9/16/2020     24 Hour Fitness Worldwide, Inc.               $36.33                                                                               $36.33
LUZ, MARIA CARMEN
136 MAINSAIL CT
PORT HUENEME, CA 93041                       14780    9/16/2020     24 Hour Fitness Worldwide, Inc.                                               $429.00                                             $429.00
Tillman, Vivian
2747 Wilbur Ave
San Jose, CA 95127                           14781    9/15/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Rosskopf, John W.
7031 Warbler Way
Sacramento, CA 95831                         14782    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $572.33                                                              $572.33




                                                                                        Page 934 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 53 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Goyal, Yogesh
38853 Coneflower Pl
Newark, CA 94560                              14783    9/16/2020     24 Hour Fitness Worldwide, Inc.              $598.00                                                                              $598.00
Oard, Joshua
920 Glencliff Street, #236
La Habra, CA 90631-6489                       14784    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Ferriolo, Joseph
5920 Amber Station Avenue
Las Vegas, NV 89131                           14785    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $900.00                                                              $900.00
Chai, Tingyu
36163 Fremont Blvd
Apt 5
Fremont, CA 94536                             14786    9/16/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Hawkins-Woods, Sontrell
153 S. Wilmington Ave
Unit A
Compton, CA 90220                             14787    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Orozco, Ulises
6619 Lindy Lane
Houston, TX 77023                             14788    9/16/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Sun, Yuan Tai
15210 Washington St.
Tustin, CA 92782                              14789    9/16/2020     24 Hour Fitness Worldwide, Inc.              $613.62                                                                              $613.62
Warren, Samantha
4959 sw 5th court
Margate, FL 33068                             14790    9/17/2020     24 Hour Fitness Worldwide, Inc.              $179.72                                                                              $179.72
Fan, Tiancheng
P.O. Box 1372
Campbell, CA 95009                            14791    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                           $300.00                            $999.00
Vargas, Nguyen
478 S Youngfield Circle
Lakewood, CO 80228                            14792    9/17/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Aguirre, Armando
2038 Palm Drive
Colorado Spring, CO 80918                     14793    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lewis, Tony
5974 St. Vrain Road
Longmont, CO 80503-9024                       14794    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $1,399.98                                                           $1,399.98
Kong, Judy
2509 Leona Place
Pleasanton, CA 94566                          14795    9/16/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Zou, Hong
12436 Liberty Bridge Rd, #305B
Fairfax, VA 22033                             14796    9/16/2020     24 Hour Fitness Worldwide, Inc.              $270.83                                                                              $270.83
Mejia, Carlos
16585 Deodar St
Hesperia, CA 92345                            14797    9/16/2020        24 Hour Fitness USA, Inc.                  $93.98                                                                               $93.98
Morales, Robby
2339 Sophia Drive
Santa Rosa, CA 95403                          14798    9/16/2020     24 Hour Fitness Worldwide, Inc.              $804.00                                                                              $804.00

                                                                                         Page 935 of 1762
                                                          Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 54 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ross, Agnes
4709 225th Pl SW
Mountainlake Terrace, WA 09043                14799    9/16/2020    24 Hour Fitness Worldwide, Inc.              $499.00                                                                            $499.00
WIGGINS, LATAVIA
690 N ARROWHEAD AVE
RIALTO, CA 92376                              14800    9/16/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                            $300.00
Hidalgo, Jennifer K
2750 E Oak Hill Dr 16
Ontario, CA 91761-6549                        14801    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $980.00                                                              $980.00
Gonzalez, Dona
133 Uhland Street
East Rutherford, NJ 07073                     14802    9/16/2020    24 Hour Fitness Worldwide, Inc.               $82.63                                                                             $82.63
Huggins, Carrie
61-11 251st Street
Little Neck, NY 11362                         14803    9/24/2020    24 Hour Fitness Worldwide, Inc.              $272.00                                                                            $272.00
Santoro, Anthony
1875 Bertram Road
Huntingdon Valley, PA 19006                   14804    9/16/2020       24 Hour Fitness USA, Inc.                                 $0.00                                                                $0.00
Alexander, Jade
1117 Wessex Place
Princeton, NJ 08540                           14805    9/16/2020            24 Denver LLC                      $1,536.99                                                                          $1,536.99
Takemoto, Janice
634 Escondido Cir
Livermore, CA 94550                           14806    9/16/2020    24 Hour Fitness Worldwide, Inc.              $575.00      $3,025.00                                                           $3,600.00
Tse, Jessica
                                              14807    9/20/2020    24 Hour Fitness Worldwide, Inc.              $738.45                                                                            $738.45
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                               14808    9/17/2020       24 Hour Fitness USA, Inc.                 $770.00                                                                            $770.00
Fong, Crystal
1375 Couples Circle
Fairfield, CA 94533                           14809    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Tysons West Residential, LLC
Robinson & Cole LLP
Jamie L. Edmonson, Esq
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                          14810    9/16/2020       24 Hour Fitness USA, Inc.            $2,761,433.96                                                                     $2,761,433.96
Barsony, Mary
13115 Dupont Rd.
Sebastopol, CA 95472                          14811    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $175.00                                                              $175.00
Davis, Nancy
4706 Kingsway
Anacortes, WA 98221                           14812    9/15/2020    24 Hour Fitness Worldwide, Inc.               $56.86                                                                             $56.86
Tsaktsirlis, Christine
243 Yoakum Avenue
Farmingdale, NY 11735                         14813    9/16/2020       24 Hour Fitness USA, Inc.                 $699.99                                                                            $699.99
Scheff, Stefanie
3051 Harbor Blvd.
Ventura, CA 93001                             14814    9/15/2020    24 Hour Fitness Worldwide, Inc.              $375.50                                                                            $375.50


                                                                                      Page 936 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 55 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Drummond, Virginia
156 Locust St.
Valley Stream, NY 11581                       14815    9/16/2020        24 Hour Fitness USA, Inc.                   $74.99                                                                              $74.99
Molina-Cordero, Richard Alberto
4371 Rosewood Ave #1
Los Angeles, CA 90004                         14816    9/16/2020     24 Hour Fitness Worldwide, Inc.                $81.62                                                                              $81.62
Bashant, June
31 Savona CT
Danville, CA 94526                            14817    9/16/2020          24 San Francisco LLC                                    $349.99                                                              $349.99
Hughes, Kevin
77-198 Hoowaiwai Place
Kailua-Kona, HI 96740                         14818    9/24/2020        24 Hour Fitness USA, Inc.                  $146.34                                                                             $146.34
Smolosky, Kristina M
20101 East Progress Pl
Centennial, CO 80015                          14819    9/17/2020     24 Hour Fitness Worldwide, Inc.               $232.96                                                                             $232.96
Tysons West Residential, LLC
Jamie L. Edmonson, Esq.
Robinson & Cole LLP
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                          14820    9/16/2020        24 Hour Fitness USA, Inc.             $2,761,433.96                                                                      $2,761,433.96
Bicking, Barbara
PO Box 8892
Redlands, CA 92375-2092                       14821    9/17/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                                                               $60.00
Ferguson, Markeece
Bank Account
Houston, TX 77049                             14822    9/17/2020     24 Hour Fitness Worldwide, Inc.               $180.00                                                                             $180.00
Willis, Joseph
2411 Luckett Ave.
Vienna, VA 22180                              14823    9/17/2020     24 Hour Fitness Worldwide, Inc.               $120.00                                                                             $120.00
Ramirez, Joshua
3205 Cedar Ridge Ct.
Friendswood, TX 77546                         14824    9/17/2020     24 Hour Fitness Worldwide, Inc.               $223.56                                                                             $223.56
CHAMBERLIN, JAMES
1171 GLEN DRIVE
SAN LEANDRO, CA 94577                         14825    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,287.32                                                                           $1,287.32
Apelian, Colette
Box 5127
Sherman Oaks, CA 91413                        14826    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $9.12                                                                               $9.12
Curtis, Sonia
14426 Addison Street #1
Sherman Oaks , CA 91423                       14827    9/17/2020     24 Hour Fitness Worldwide, Inc.                $99.50                                                                              $99.50
Lawless, Martha
6045 Ellsworth Ave.
Dallas, TX 75206                              14828    9/17/2020     24 Hour Fitness Worldwide, Inc.                $79.34                                                                              $79.34
Liu, Yang
20404 Tufts Cir.
Walnut, CA 91789                              14829    9/17/2020     24 Hour Fitness Worldwide, Inc.               $670.00                                                                             $670.00
Vucinic, Djusta Julie
10 Lynne Drive
New City, NY 10956                            14830    9/17/2020    24 Hour Fitness United States, Inc.                                            $200.00                                             $200.00

                                                                                         Page 937 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 56 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Higgins, Brittany
949 Auburn Road
San Dimas, CA 91773                           14831    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Kreofsky, Laura
133 NW 18th Avenue #8
Portland, OR 97209                            14832    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Resneck-Sannes, Helen Rae
216 Suburbia ave
Santa Cruz, CA 95062                          14833    9/16/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Reyes, Chris
9428 Valle Vista St
Windsor, CA 95492                             14834    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                               14835    9/17/2020     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Zamora, Kim
32760 Dorama Ave
Acton, CA 93510                               14836    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Jae Woo, Thomas Duck
800 Park Meadow Lane
Mckinney, TX 75071                            14837    9/16/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Tse, Ka Wai
5123 Capitola Way
Union City, CA 94587                          14838    9/15/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
Zimmerman, Deecie
2880 Maverick Street
Las Vegas, NV 89108                           14839    9/15/2020     24 Hour Fitness Worldwide, Inc.               $13.93                                                                               $13.93
HAMBERRY, LEE
PO BOX 12323
SPRING, TX 77391                              14840    9/17/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Cross, Amy
21515 Placerita Canyon Rd. Spc #1
Newhall, CA 91321                             14841    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $485.00                                                              $485.00
Moore, Thomas M.
126 Via De La Valle
Solana Beach, CA 92075                        14842    9/15/2020        24 Hour Fitness USA, Inc.                $1,584.00                                                                           $1,584.00
Tovmasyan, Karen
2545 Knightwood Way
Rancho Cordova, CA 95670                      14843    9/17/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Blonsley, Todd
PO Box 11492
Reno, NV 89510                                14844    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Paunovic, Marta
PO Box 350854
Westminster, CO 80035                         14845    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $217.49                                                              $217.49
Silva, Caroline
4522 Utah Street Unit 4
San Diego, CA 92116                           14846    9/17/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00




                                                                                         Page 938 of 1762
                                                          Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 57 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Swartz, Caron
106 Saratoga Waye, N.E.
Vienna, VA 22180                              14847    9/16/2020     24 Hour Fitness Worldwide, Inc.              $617.12                                                                              $617.12
Amberry, Lee
PO Box 12323
Spring, TX 77391-2323                         14848    9/17/2020    24 Hour Fitness United States, Inc.                                                             $300.00                            $300.00
Conway, Christopher
1602 W. Catherine Dr.
Anaheim, CA 92801                             14849    9/17/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Taborga, Luz
600 S Spring Street Unit 805
Los Angeles, CA 90014                         14850    9/16/2020     24 Hour Fitness Worldwide, Inc.              $322.50                                                                              $322.50
Catana, Igor
1230 Avenue Y, Apt. A16
Brooklyn, NY 11235                            14851    9/17/2020     24 Hour Fitness Worldwide, Inc.               $48.99                                                                               $48.99
Kesmen, Serkan
1905 Verbania Dr
Las Vegas, NV 89134                           14852    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $109.97                                                              $109.97
Shah, Natasha
2135 Crimmins Lane
Falls Church, VA 22043                        14853    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,299.98                                                                           $1,299.98
Castillo, David
600 S Spring Street Unit 805
Los Angeles, CA 90014                         14854    9/17/2020     24 Hour Fitness Worldwide, Inc.              $322.50                                                                              $322.50
Williams, Gary W.
957 NE 122nd Ave Apt 109
Portland, OR 97230                            14855    9/15/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Nejad, Abraham
8360 Greensboro Drive
Mclean, VA 22102                              14856    9/17/2020     24 Hour Fitness Worldwide, Inc.             $2,240.00                                                                           $2,240.00
Sam, Frank
1140 Pacific Ave.
San Francisco, CA 94133                       14857    9/17/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Wang, Maggie H
1802 Holly Tree Lane
North Tustin, CA 92705                        14858    9/17/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Pyles, Anastacia
882 Victor Avenue
Apt 11
Inglewood, CA 90302                           14859    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Abhinav, FNU
39370 Civic Center Drive
Apt 516
Fremont, CA 94538                             14860    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $262.15                                                              $262.15
Hanaoka, Kyle
988 Halekauwila St. Apt. 1212
Honolulu, HI 96814                            14861    9/17/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Cho, Pazrica
806 E. Grinnell Dr.
Burbank, CA 91501                             14862    9/17/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00

                                                                                         Page 939 of 1762
                                                       Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 58 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Kataoka, Bailey
1246 B Street
Petaluma, CA 94952                         14863    9/17/2020    24 Hour Fitness Worldwide, Inc.            $375.00                                                                              $375.00
Higashi, Frances
1026 D Awawamalu St
Honolulu, HI 96825                         14864    9/17/2020    24 Hour Fitness Worldwide, Inc.             $52.35                                                                               $52.35
Creecy, Edwin Jared
4501 Venton Place
Lanham, MD 20706                           14865    9/17/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Luft, Linda
648 36th St
Richmond, CA 94805                         14866    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $375.00                                                              $375.00
Mitchell, Troy M
12827 N Second Street
Parker, CO 80134                           14867    9/17/2020    24 Hour Fitness Worldwide, Inc.            $105.00                                                                              $105.00
Mocniak, Margaret
401 Fox Hollow Lane
Annapolis, MD 21403                        14868    9/17/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
SAADOUNE, ABDELILAH
2300 E OLD SETTLERS BLVD #236
ROUND ROCK, TX 78665                       14869    9/17/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Monteza, Herminia
Roper & Tyne, LLC Trust Account
77 Jefferson Place
Totowa, NJ 07512                           14870    9/17/2020    24 Hour Fitness Worldwide, Inc.          $32,500.00                                                                          $32,500.00
Cushing, Moses
4825 Davis Ln Apt 1526
Austin, TX 78749                           14871    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                              $124.13                            $124.13
Phoenix Concrete Sawing Inc
10510 SEEMAN RD.
Huntley, IL 60142                          14872    9/17/2020       24 Hour Fitness USA, Inc.              $4,058.00                       $3,298.50                                           $7,356.50
Ahmed, Shemal
5131 North 22nd Street
Arlington, VA 22207                        14873    9/17/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Mona Salah & Atef Elzeftawy
139 Hollow Tree
Irvine, CA 92618                           14874    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,100.00                                                                           $1,100.00
DONG, LIJUN
6846 MCFALL PL
MCLEAN, VA 22101                           14875    9/17/2020    24 Hour Fitness Worldwide, Inc.            $270.00                                                                              $270.00
Baltodano, Andrea
5351 E Willowick Dr.
Anaheim, CA 92807                          14876    9/17/2020    24 Hour Fitness Worldwide, Inc.             $41.99                                                                               $41.99
Hinrichsen, Randall
11793 Summit Loop SE
Turner, OR 97392                           14877    9/17/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
PALM BEACH COUNTY WATER UTILITIES DEPT
9045 JOG RD
WEST PALM BEACH, FL 33416-4740             14878    9/17/2020    24 Hour Fitness Worldwide, Inc.            $429.69                                                                              $429.69


                                                                                   Page 940 of 1762
                                                          Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 59 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Crisp, Jackson
240 E. Silverado Ranch Blvd.
Apt 1273
Las Vegas, NV 89183                           14879    9/17/2020    24 Hour Fitness Worldwide, Inc.            $155.36                                                                              $155.36
RUSSAW, ALANA R
1920 APPLE DRIVE
CONCORD, CA 94518                             14880    9/18/2020    24 Hour Fitness Worldwide, Inc.            $785.55                                                                              $785.55
Soukhaseum, Seng
PO BOX 5091
PORTLAND, OR 97208                            14881    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sanders, Lora McGuire
80 Seabreeze Dr
Richmond, CA 94804                            14882    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                              $140.97                            $140.97
Neveln, Jim
3254 San Simeon Ct.
Reno, NV 89509                                14883    9/19/2020    24 Hour Fitness Worldwide, Inc.            $949.38                                                                              $949.38
Arocha, Cynthia
1192 Estival Dr.
Kyle, TX 78640                                14884    9/23/2020    24 Hour Fitness Worldwide, Inc.            $130.00                                                                              $130.00
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                          14885    9/24/2020     24 Hour Fitness Holdings LLC              $749.90                                                                              $749.90
Mumaugh, Amanda
2238 River Run Drive
Unit 241
San Diego, CA 92108                           14886    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,440.00                                                                           $1,440.00
Shirasuna, Satoshi
104 Winding Way
San Carlos, CA 94070                          14887    9/17/2020       24 Hour Fitness USA, Inc.              $1,399.98                                                                           $1,399.98
Mullahey, Ryan
2 Tudor Rose Terrace
Mahwah, NJ 07430                              14888    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                              $359.88                            $359.88
Terashima, Naomi
16090 Mt Carmel Ct
Fountain Valley, CA 92708                     14889    9/17/2020       24 Hour Fitness USA, Inc.                            $10,000.00                                                           $10,000.00
Cirafici, Giuseppe
2167 Bay Ridge Parkway
Brooklyn, NY 11204                            14890    9/17/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
CITY OF SANTA ROSA
P.O. BOX 1658.
90 SANTA ROSA
SANTA ROSA, CA 95402                          14891    9/17/2020       24 Hour Fitness USA, Inc.               $412.08                                                                              $412.08
Lee, Timothy
18838 Aldridge Place
Rowland Heights, CA 91748                     14892    9/17/2020    24 Hour Fitness Worldwide, Inc.             $83.33                                                                               $83.33
Azcona, Leidy
2824 Morris Avenue Apt 5A
Bronx, NY 10468                               14893    9/17/2020    24 Hour Fitness Worldwide, Inc.            $967.00                                                                              $967.00




                                                                                      Page 941 of 1762
                                                           Case 20-11568-KBO        Doc 72-6      Filed 04/19/21    Page 60 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Miller, Janet M
7232 Sherbourne Lane
San Diego, CA 92129                            14894    9/17/2020    24 Hour Fitness Worldwide, Inc.           $192.00                                                                              $192.00
Ellis, Scott G
21515 Placerita Canyon Rd. Spc. 1
Newhall, CA 91321                              14895    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                             $165.00                            $165.00
Helling, Shirley F
3100 6th Ave
Unit 404
San Diego, CA 92103                            14896    9/17/2020    24 Hour Fitness Worldwide, Inc.          $1,099.00                                                                           $1,099.00
Dayers, Tatiana
153 Morton Drive
Daly City, CA 94015                            14897    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Braithwaite, Bernard
4 Fordham Hill Oval, #17-E
Bronx, NY 10468                                14898    9/24/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Mendelsohn, Susan R.
2864 Wakefield Dr.
Belmont, CA 94002                              14899    9/17/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Chang, Amanda
385 Alberta Way
Hillsborough, CA 94010                         14900    9/17/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Rinpoche, Gemang
765 Kizer St
Milpitas, CA 95035                             14901    9/17/2020    24 Hour Fitness Worldwide, Inc.            $50.00                                                                               $50.00
Cerrato, Isaac
11444 Maza Street
Norwalk, CA 90650                              14902    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Nagahata, Sachi
3538 Torrance Blvd
Unit 144
Torrance, CA 90503                             14903    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $699.99                                                              $699.99
Repman, Rae Jane
9891 South Countrywood Drive
Sandy, UT 84092                                14904    9/17/2020    24 Hour Fitness Worldwide, Inc.          $1,824.00                                                                           $1,824.00
Tokumine, Ted
671 Kalaau Place
Honolulu, HI 96821                             14905    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                             $650.00                            $650.00
Henton, Beth
4611 Gulfstream Drive
Dallas, TX 75244                               14906    9/16/2020    24 Hour Fitness Worldwide, Inc.           $175.00                                                                              $175.00
Luo, Rebecca
1300 Lincoln Village Circle, Apt 155
Larkspur, CA 94939                             14907    9/17/2020    24 Hour Fitness Worldwide, Inc.           $563.99                                                                              $563.99
WIGGINS, JOHN
690 N ARROWHEAD AVE
RIALTO, CA 92376                               14908    9/16/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Seo, Ha J
3180 E. Perennial Dr.
Ontario, CA 91762                              14909    9/17/2020    24 Hour Fitness Worldwide, Inc.           $891.94                                                                              $891.94

                                                                                       Page 942 of 1762
                                                          Case 20-11568-KBO        Doc 72-6      Filed 04/19/21   Page 61 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Phi, Leha
15801 Butterfield St.
Westminster, CA 92683                         14910    9/17/2020    24 Hour Fitness Worldwide, Inc.           $443.41                                                                              $443.41
Lee, King
3113 Blakeburn Lane
Bakersfield, CA 93309                         14911    9/17/2020          RS FIT Holdings LLC                  $99.00                                                                               $99.00
Beller, Matthew
525 West 235th Street Apt. 5B
Bronx, NY 10463                               14912    9/17/2020    24 Hour Fitness Worldwide, Inc.            $22.99                                                                               $22.99
Singh, Ricky
34117 Asti Terrace
Fremont, CA 94555                             14913    9/17/2020    24 Hour Fitness Worldwide, Inc.           $810.00                                                                              $810.00
Pen, Khema
13681 Newport Ave Suite 8830
Tustin, CA 92780                              14914    9/17/2020    24 Hour Fitness Worldwide, Inc.           $439.90                                                                              $439.90
Silva, Jonathan
4522 Utah Street Unit 4
San Diego, CA 92116                           14915    9/17/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Barkoff, Steve
2970 Churchill Dr
Hillsborough, CA 94010-6211                   14916    9/15/2020    24 Hour Fitness Worldwide, Inc.                          $1,800.00                                                           $1,800.00
Mellon, Jamie Ann
4087 Ohio Dr
Apt A
Alameda, CA 94501                             14917    9/16/2020    24 Hour Fitness Worldwide, Inc.            $58.43                                                                               $58.43
Daniel, Jeyaprakash S Samuel Jespher
7807 Inverness Dr
Newark, CA 94560                              14918    9/17/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Phi, Dat
15801 Butterfield St.
Westminster, CA 92683                         14919    9/17/2020    24 Hour Fitness Worldwide, Inc.           $443.41                                                                              $443.41
Fishman, Aaron
1120 11th St
Hermosa Beach, CA 90254                       14920    9/15/2020    24 Hour Fitness Worldwide, Inc.            $24.00                                                                               $24.00
Think Architecture, Inc.
7927 S. High Point Parkway, Suite 300
Sandy, UT 84094                               14921    9/17/2020    24 Hour Fitness Worldwide, Inc.         $71,974.27                                                                          $71,974.27
Folgar, Silvia
722 S Sycamore Ave
Rialto, CA 92376                              14922    9/16/2020    24 Hour Fitness Worldwide, Inc.           $121.47                                                                              $121.47
Thrash, Brandye
2013 Shoreline Ct
Windsor, CO 80550                             14923    9/17/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Stradtman, Alan Martin
20 Willowbrook
Irvine, CA 92604                              14924    9/15/2020    24 Hour Fitness Worldwide, Inc.            $90.00                                                                               $90.00
Hoang, Becky
15122 Yawl St.
Garden Grove, CA 92843                        14925    9/17/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00


                                                                                      Page 943 of 1762
                                                       Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 62 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Qawasmeh, Ameer K
4587 W 131st St.
Hawthorne, CA 90250-5104                   14926    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Weil, Jane
1160 Mission St
#2108
San Francisco, CA 94103                    14927    9/17/2020     24 Hour Fitness Worldwide, Inc.              $414.00                                                                              $414.00
Alton, Jennifer S.
3484 Misty Morning Circle
Sacramento, CA 95827                       14928    9/15/2020        24 Hour Fitness USA, Inc.                                  $72.00                            $72.00                            $144.00
Morrison, Stelvin
15 East 5th Street
Mount Vernon, NY 10550                     14929    9/17/2020    24 Hour Fitness United States, Inc.            $56.00                                                                               $56.00
Wiggins, A'kyira
690 N Arrowhead Ave
Rialto, CA 92376                           14930    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
GOINS, BRIANA
10343 SAN DIEGO MISSION ROAD
UNIT D330
SAN DIEGO, CA 92120                        14931    9/17/2020    24 Hour Fitness United States, Inc.           $175.96                                                                              $175.96
LEE, ILYONG
2664 SAN JOAQUIN HILLS RD
CORONA DEL MAR, CA 92625                   14932    9/17/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Westbrock, Laura
788 Gold Canyon Road
Monument, CO 80132                         14933    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Enfield, Travis
1288 Rimer Dr.
Moraga, CA 94556                           14934    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Giles, Aimee
328 E 106th St
Los Angeles, CA 90003                      14935    9/17/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Porter, Elizabeth
6120 Paseo Picador
Carlsbad, CA 92009                         14936    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
JONES, TYIESHA
15 LEWIS AVE. APT. B
SOUTH SAN FRANCISCO, CA 94080              14937    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
Cannuli, Carol
1315 Pershing Avenue
San Mateo, CA 94403                        14938    9/17/2020     24 Hour Fitness Worldwide, Inc.               $68.89                                                                               $68.89
Catana, Igor
1230 Avenue Y, Apt. A16
Brooklyn, NY 11235                         14939    9/17/2020     24 Hour Fitness Worldwide, Inc.               $48.99                                                                               $48.99
Gladys, Anna Mae
1199 Pacific Highway #2803
San Diego, CA 92101                        14940    9/17/2020     24 Hour Fitness Worldwide, Inc.              $348.00                                                                              $348.00
DONG, JUN
4430 DELTA AVE.
ROSEMEAD, CA 91770                         14941    9/17/2020        24 Hour Fitness USA, Inc.                 $443.44                                                                              $443.44

                                                                                      Page 944 of 1762
                                                        Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 63 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Miller-Adler, Debby
738 California Oak Dr.
Vista, CA 92081                             14942    9/15/2020    24 Hour Fitness Worldwide, Inc.             $94.19                                                                               $94.19
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                       14943    9/15/2020    24 Hour Fitness Worldwide, Inc.            $499.98                                                                              $499.98
DALUZ, LORI
11905 HANDRICH DRIVE
SAN DIEGO, CA 92131                         14944    9/17/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Castillo, Tinki
7660 Denise St
Sacramento, CA 95832                        14945    9/15/2020    24 Hour Fitness Worldwide, Inc.             $47.22                                                                               $47.22
Siegler, Ellen
22240 Leadwell St
Canoga Park, CA 91303                       14946    9/17/2020    24 Hour Fitness Worldwide, Inc.            $665.00                                                                              $665.00
Levy, Jeffrey
167 Castle Crest Rd
Alamo, CA 94507                             14947    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $800.00                                                              $800.00
Cathcart, Julie
20 Amy Lane
Concord, CA 94520                           14948    9/24/2020    24 Hour Fitness Worldwide, Inc.            $282.09                                                                              $282.09
Knoedler, Adam
16645 SW Jordan Way
Portland, OR 97224                          14949    9/17/2020    24 Hour Fitness Worldwide, Inc.            $125.00                                                                              $125.00
johnson, lina
8310 boron way
sacramento, ca 95828                        14950    9/17/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Kizilbash, Zia
315 Blossom Terrace Ln.
Rosenberg, TX 77469                         14951    9/17/2020       24 Hour Fitness USA, Inc.               $315.00                                                                              $315.00
Ramamoorthy, Sundar
8067 170th Place NE
Redmond, WA 98052                           14952    9/17/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Heath, Michelle
3539 East Valley Parkway
Escondido, CA 92027                         14953    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $400.00                                                              $400.00
Tovmasyan, Samvel
2545 Knightwood Way
Rancho Cordova, CA 95670                    14954    9/17/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Kloss, Linda
1843 Pilgrims Point Dr.
Friendswood, TX 77546-2326                  14955    9/17/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Fu, Chao
20404 Tufts Cir.
Walnut, CA 91789                            14956    9/17/2020    24 Hour Fitness Worldwide, Inc.            $670.00                                                                              $670.00
Lowery III, Clifton
897 Trestle Point
Lathrop, CA 95330                           14957    9/17/2020    24 Hour Fitness Worldwide, Inc.             $94.97                                                                               $94.97




                                                                                    Page 945 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 64 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
English, Justin Lee
5999 Hillside Dr
Fort Collins, CO 80526                       14958    9/17/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                           $400.00                            $900.00
Zimmerman, Jeanine
34 Carlough Rd
Upper Saddle River, NJ 07458                 14959    9/16/2020       24 Hour Fitness USA, Inc.               $194.15                                                                              $194.15
Phi, Linda
15801 Butterfield St.
Westminster, CA 92683                        14960    9/17/2020    24 Hour Fitness Worldwide, Inc.            $443.41                                                                              $443.41
Barber, Angela
2037 Village Point Way
Sandy, UT 84093                              14961    9/17/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Cook, Miki
8000 Niles Cove
Austin, TX 78737                             14962    9/17/2020    24 Hour Fitness Worldwide, Inc.            $315.50                                                                              $315.50
Lohia, Ramesh
12 Cosenza
Irvine, CA 92614                             14963    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
Wu, Malorie
1486 Paseo Grande
Fullerton, CA 92833                          14964    9/17/2020    24 Hour Fitness Worldwide, Inc.            $268.74                                                                              $268.74
Sutherland, Michele
9510 Desert Dog Ct
Las Vegas, NV 89149                          14965    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,784.84                                                                           $1,784.84
Etienne Jr., Kent
2908 Indigo Lake Ct.
Dickinson, TX 77539                          14966    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                              $366.95                            $366.95
Smith, Cody
1777 Pine Street #210
San Francisco, CA 94109                      14967    9/17/2020         24 San Francisco LLC                  $142.32                                                                              $142.32
Hong, Liang
1854 Tesoro Ct
Pinole, CA 94564                             14968    9/15/2020    24 Hour Fitness Worldwide, Inc.           $3,240.00                                                                           $3,240.00
Samak, Anthony
16509 Medinah Street
Fontana, CA 92336                            14969    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $399.99                                                              $399.99
Bernardo, Jad
478 Kings Road
Brisbane, CA 94005                           14970    9/17/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Elliot, Ronald Patrick
1070 S. Hayworth Ave
Los Angeles, CA 90035                        14971    9/17/2020    24 Hour Fitness Worldwide, Inc.          $15,300.00                                                                          $15,300.00
Carey, Lisa
23117 Schumann Rd
Chatsworth, CA 91311                         14972    9/17/2020    24 Hour Fitness Worldwide, Inc.            $140.00                                                                              $140.00
Charlston, Hayan
89 S. Roosevelt Ave APT 8
Pasadena, CA 91107                           14973    9/17/2020    24 Hour Fitness Worldwide, Inc.             $10.00                                                                               $10.00




                                                                                     Page 946 of 1762
                                                         Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 65 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
He, Lili
2723 Nicasio Ct.
San Jose, CA 95127                           14974    9/17/2020     24 Hour Fitness Worldwide, Inc.                                               $232.91                                             $232.91
Calderon, Antoine Dupont
212 Sunhaven Dr.
Fairfield, CA 94533                          14975    9/16/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Byers, Michaela
2080 California Street
Apt. 703
Denver, CO 80205                             14976    9/17/2020              24 Denver LLC                                       $223.93                           $223.93                            $447.86
Clark, Kelly Maureen
3089 Bayshore Ave
Ventura, CA 93001                            14977    9/17/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Yang, Jane
5041 St.Garrett Ct.
Concord, CA 94521                            14978    9/15/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Chapman, Tye
2912 SW 115th st
Seattle, WA 98146                            14979    9/17/2020     24 Hour Fitness Worldwide, Inc.              $389.00                                                                              $389.00
Shaon, Yvette
5511 Fir Circle
La Palma, CA 90623                           14980    9/15/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Spectrum
1600 Dublin Rd
Columbus, OH 43215                           14981    9/17/2020     24 Hour Fitness Worldwide, Inc.             $2,476.80                                                                           $2,476.80
Evans, Lakisha
6300 Variel Ave #333
Woodland Hills, CA 91367                     14982    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Alter, Leigh
83-33 Austin Street
Apartment 4F
Kew Gardens, NY 11415                        14983    9/17/2020            24 New York LLC                       $621.00                                                                              $621.00
Norman, Jessica
914 Virginia Ave.
Santa Ana, CA 92706                          14984    9/17/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Otero, Kathleen
2886 Fernley Dr E #18
West Palm Beach, FL 33415-8312               14985    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tsai, Katerina
849 Hawthorne Way
Millbrae, CA 94030                           14986    9/17/2020     24 Hour Fitness Worldwide, Inc.               $82.00                                                                               $82.00
Romano, Paul
5317 Jacques St
Torrance, CA 90503                           14987    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pinkos, Cynthia
2629 32nd St.
Santa Monica, CA 90405                       14988    9/17/2020     24 Hour Fitness Worldwide, Inc.             $3,184.77       $3,025.00                                                           $6,209.77




                                                                                        Page 947 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 66 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wilen, Jay
1903 Towne Centree Blvd.
Unit 421
Annapolis, MD 21401                           14989    9/17/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Tovmasyan, Karen
11150 Trinity River Dr.
Rancho Cardova, CA 95670                      14990    9/17/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Tovmasyan, Samvel
11150 TRINITY RIVER DR.
Rancho Cordova, CA 95670                      14991    9/17/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Estrella, Juanita
155 So Polk Street
Lakeport, CA 95453                            14992    9/17/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Tsekhanskaya, Larisa
4592 Bedford Avenue
Brooklyn, NY 11235                            14993    9/15/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
de Dios, John Paolo
1053 Foster City Blvd
Apartment A
Foster City, CA 94404                         14994    9/17/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Rifkin, Bennett
11504 Lone Point Court
Las Vegas, NV 89138                           14995    9/17/2020    24 Hour Fitness United States, Inc.          $1,848.00                                                                           $1,848.00
Romero, Gregg
56B Greenwood Ave
Madison, NJ 07940                             14996    9/17/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Gibson, Cindy
804 Aurora
Houston, TX 77009                             14997    9/17/2020    24 Hour Fitness United States, Inc.          $1,068.00                                                                           $1,068.00
Chang, Jennie
764 East Camellia Way
Azusa, CA 91702                               14998    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Fuentes, Miguel
157 Winfield Ave.
Jersey City, NJ 07305                         14999    9/17/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Lagunas Garcia, Juan Carlos
655 Blair Ct NE
Salem, OR 97301                               15000    9/17/2020        24 Hour Fitness USA, Inc.                 $212.66                                                                              $212.66
Lyster, Jere L.
929 Halecrest Drive
Escondido, CA 92025                           15001    9/17/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Klein, Claudette
441 Adobe Place
Palo Alto, CA 94306                           15002    9/17/2020     24 Hour Fitness Worldwide, Inc.              $540.00                                                                              $540.00
Thatcher, Bruce
3314 Madera Ave.
Oakland, CA 94619                             15003    9/18/2020          24 San Francisco LLC                       $0.00                                                                               $0.00
DeSantis, Andrea
526 Warburton Ave #3
Yonkers , NY 10707                            15004    9/22/2020     24 Hour Fitness Worldwide, Inc.              $539.98                                                                              $539.98

                                                                                         Page 948 of 1762
                                                                              Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 67 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                      Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Flowers, Tracy
1846 Denstone Pl
Lemon Grove, CA 91945                                             15005    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,350.00                                                                           $1,350.00
Shih, Jacques-Olivier
1421 Pasqualito Dr
San Marino, CA 91108                                              15006    9/17/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Cetrone, Richard
952 S. Ridgecrest Circle
Anaheim, CA 92807                                                 15007    9/16/2020    24 Hour Fitness Worldwide, Inc.                                              $31.99                                              $31.99
Yurkovich, Therese
655 6th St.
Hermosa Beach, CA 90254                                           15008    9/17/2020    24 Hour Fitness Worldwide, Inc.             $72.54                                                                               $72.54
Panchal, Binal
953 W Cortez Lane
Yuma, AZ 85364                                                    15009    9/17/2020       24 Hour Fitness USA, Inc.               $632.00                                                                              $632.00
Castillo, Omar
641 East Carson Street, Apt 6
Long Beach, CA 90807                                              15010    9/16/2020       24 Hour Fitness USA, Inc.               $780.00                                                                              $780.00
Lee, Brian
1827 Shellstone Way
Ripon, CA 95366                                                   15011    9/17/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Moqbel, Mohammed
1600 Bryant St Unit 410623
San Francisco, CA 94141                                           15012    9/17/2020    24 Hour Fitness Worldwide, Inc.            $162.50                                                                              $162.50
Joseph, Marc Elie
348 NW 74th Way
Plantation, FL 33317                                              15013    9/18/2020       24 Hour Fitness USA, Inc.               $121.98                                                                              $121.98
Huang, Yuchun
485 Teak Ter.
Sunnyvale, CA 94086                                               15014    9/17/2020       24 Hour Fitness USA, Inc.                $63.83                                                                               $63.83
Whitaker, Eric
12035 NW Lovejoy St
Portland, OR 97229                                                15015    9/24/2020    24 Hour Fitness Worldwide, Inc.             $79.98                                                                               $79.98
Woytko, Chris
11319 W Ibberson Dr
Everett, WA 98208                                                 15016    9/17/2020    24 Hour Fitness Worldwide, Inc.            $459.00                                                                              $459.00
Cheryl E. Panattoni, Trustee, Carrera Family Ltd. Partnership,
Bruce S. Canepa Irev. Trust
CP Books, Inc.
26344 Carmel Rancho Lane
Suite 6 U
Carmel, CA 93923                                                  15017    9/17/2020       24 Hour Fitness USA, Inc.            $183,681.28                                                                         $183,681.28
Friedman, Bonnie
13507 Mango Dr.
Del Mar, CA 92014                                                 15018    9/17/2020    24 Hour Fitness Worldwide, Inc.            $199.92                                                                              $199.92
Kennedys
David M. Kupfer, Esq.
120 Moutain View Boulevard
Basking Ridge, NJ 07920                                           15019    9/17/2020       24 Hour Fitness USA, Inc.             $45,881.04                                                                          $45,881.04


                                                                                                          Page 949 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 68 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
BONILLA, KIRK DAVID
2157 242ND STREET
LOMITA, CA 90717                             15020    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Cagwin & Dorward
P.O. Box 6004
Petaluma, CA 94955                           15021    9/17/2020       24 Hour Fitness USA, Inc.             $34,614.49                                                                          $34,614.49
Proffitt, Michael
395 Belle Monti Avenue
Aptos, CA 95003                              15022    9/17/2020    24 Hour Fitness Worldwide, Inc.            $536.00                                                                              $536.00
Serrano, Secilia
402 S Center St
Santa Ana, CA 92703                          15023    9/17/2020    24 Hour Fitness Worldwide, Inc.            $225.00                                                                              $225.00
PepsiCo, Inc. and Affiliated Bottlers
c/o Joseph D. Frank
FrankGecker LLP
1327 West Washington Blvd., Ste. 5 G-H
Chicago, IL 60607                            15024    9/17/2020       24 Hour Fitness USA, Inc.                                            $448,647.76          $837.30                        $449,485.06
Yang, Sabrina
22720 Atherton St
Hayward, CA 94541                            15025    9/17/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Dinallo, Christopher
595 Willow Street
Township of Washington, NJ 07676             15026    9/17/2020       24 Hour Fitness USA, Inc.               $103.98                                                                              $103.98
LEE, KYUNGHEE
2664 SAN JOAQUIN HILLS RD
CORONA DEL MAR, CA 92625                     15027    9/17/2020       24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Singh, Abhijeet
8657 Don Carol Drive
El Cerrito, CA 94530                         15028    9/17/2020       24 Hour Fitness USA, Inc.                                 $553.38                                                            $553.38
Qian, Yuhong
1440 244th Pl NE
Sammamish, WA 98074                          15029    9/15/2020    24 Hour Fitness Worldwide, Inc.            $527.96                                                                              $527.96
Atkins, Stephanie
Law Office of Brent Duque
3300 Irvine Ave. Ste. 225
Newport Beach, CA 92660                      15030    9/17/2020       24 Hour Fitness USA, Inc.            $200,000.00                                                                         $200,000.00
Sherman, Sara Arielle
2108 N. 4th Ave
Tucson, AZ 85705                             15031    9/17/2020       24 Hour Fitness USA, Inc.                $88.74                                                                               $88.74
Schuman, Linda
7519 Alpha Court East
West Palm Beach, FL 33406                    15032    9/17/2020    24 Hour Fitness Worldwide, Inc.            $401.86                                                                              $401.86
O'Brien, Melissa
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071                        15033    9/17/2020       24 Hour Fitness USA, Inc.                            $5,000,000.00                                                     $5,000,000.00
Kim, Justin
91-1415 Kaikohola St
Ewa Beach, HI 96706                          15034    9/17/2020       24 Hour Fitness USA, Inc.               $600.00                                                                              $600.00




                                                                                     Page 950 of 1762
                                                           Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 69 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Anderson/Gutierrez
Diversity Law Group
Larry W. Lee
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071                          15035    9/17/2020        24 Hour Fitness USA, Inc.                                            $5,000,000.00                                       $5,000,000.00
Takahashi, Wayne
7755 Oak Bay Circle
Sacramento, CA 95831                           15036    9/17/2020        24 Hour Fitness USA, Inc.                 $223.19                                                                              $223.19
Cardeno, Sean
1045 N. Alyeska Pl.
Walnut, CA 91789                               15037    9/17/2020        24 Hour Fitness USA, Inc.                 $250.88                                                                              $250.88
Romans, Robert J
3636 Dorrington Dr
Las Vegas, NV 89129-7020                       15038    9/17/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Norton, Margaret
6527 Sussex Ct.
Spring, TX 77389                               15039    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $467.62                                                              $467.62
Kushwah, Shailendra
953 W Cortez Lane
Yuma, AZ 85364                                 15040    9/17/2020        24 Hour Fitness USA, Inc.                  $51.99                                                                               $51.99
McCrory, Alec
10 Quiet Peace Place
The Woodlands, TX 77381                        15041    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $324.74                                                              $324.74
Thompson, Dolores
115 Dehaven Drive-208
Yonkers, NY 10703                              15042    9/17/2020        24 Hour Fitness USA, Inc.                  $84.00                                                                               $84.00
HARWOOD, QUINN
2317 BILLY PAT RD
LEANDER, TX 78641                              15043    9/17/2020        24 Hour Fitness USA, Inc.                  $80.00                                                                               $80.00
Kassab, Carol
5314 Navarro St.
Houston, TX 77056                              15044    9/17/2020        24 Hour Fitness USA, Inc.                                $1,656.00                                                           $1,656.00
Rothenberg, Eric B.
1 Crosshill Rd.
Hartsdale, NY 10530                            15045    9/15/2020            24 New York LLC                      $2,912.00                                                                           $2,912.00
Eberlein, Harriet
1138 Addison St, Apt 4
Berkeley, CA 94702                             15046    9/17/2020    24 Hour Fitness United States, Inc.            $73.63                                                                               $73.63
Choe, Jung
10517 Boulder Cyn Rd
Rancho Cucamonga, CA 91737                     15047    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Liu, Wenhua
8015 12th Ave NE
Seattle, WA 98115                              15048    9/18/2020     24 Hour Fitness Worldwide, Inc.              $577.46                                                                              $577.46
May, Monette
4150 Fran Way
El Sobrante, CA 94803                          15049    9/17/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Hwang, Olivia Jiyoung
20718 W Park Meadows Dr
Buckeye, AZ 85396                              15050    9/17/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00

                                                                                          Page 951 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21    Page 70 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Nissari, Rohullah
43555 Grimmer Blvd
Fremont, CA 94538                           15051    9/17/2020    24 Hour Fitness Worldwide, Inc.            $92.58                                                                               $92.58
Vicatos, Spyridon
5674 Windsor Way Unit 204
Culver City, CA 90230                       15052    9/17/2020    24 Hour Fitness Worldwide, Inc.           $740.84                                                                              $740.84
Tripolsky, Irene
1245 Ave. X, Apt. 4-B
Brooklyn, NY 11235                          15053    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Avegno, Adriana
1003 George St
Kissimmee, FL 34741                         15054    9/17/2020    24 Hour Fitness Worldwide, Inc.           $737.53                                                                              $737.53
Fu, Ho Tung
8015 12th ave NE
Seattle, WA 98115                           15055    9/18/2020    24 Hour Fitness Worldwide, Inc.          $1,632.00                                                                           $1,632.00
Yang, Chin
9001 Colberg Drive
Austin, TX 78749                            15056    9/18/2020    24 Hour Fitness Worldwide, Inc.                           $900.00                                                              $900.00
Matteo, Jason
526 Manhattan Ave Apt C
Hermosa Beach, CA 90254                     15057    9/18/2020    24 Hour Fitness Worldwide, Inc.            $83.98                                                                               $83.98
Schellinck, Martin
326 Alamo Square
Alamo, CA 94507                             15058    9/17/2020    24 Hour Fitness Worldwide, Inc.           $134.52                                                                              $134.52
Fritz, Matthew
1 Carolyn Ct.
Amityville, NY 11701                        15059    9/18/2020    24 Hour Fitness Worldwide, Inc.            $93.98                                                                               $93.98
Lucchese, Stephen
1343 Shelter Creek Lane
San Bruno, CA 94066                         15060    9/18/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Berg, Cindy
959 Tia Juana St.
Laguna Beach, CA 92651                      15061    9/18/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Fritz, Matthew
1 Carolyn ct
Amityville, NY 11701                        15062    9/18/2020    24 Hour Fitness Worldwide, Inc.           $191.20                                                                              $191.20
SMITH, BRADFORD
1811 CLOVERDALE AVE
LOS ANGELES, CA 90019                       15063    9/18/2020    24 Hour Fitness Worldwide, Inc.           $162.00                                                                              $162.00
Kardy, Drew
2649 Elston Street
Livermore, CA 04550                         15064    9/18/2020    24 Hour Fitness Worldwide, Inc.           $360.00                                                                              $360.00
Lung, Lee Hung
8910 SE 58th Street
Mercer Island, WA 98040                     15065    9/17/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Mihal, Evelyn
4905 Tacomic Dr.
Sacramento, CA 95842                        15066    9/17/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00




                                                                                    Page 952 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21   Page 71 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Kardy, Robin
2649 Elston Street
Livermore, CA 94550                          15067    9/18/2020    24 Hour Fitness Worldwide, Inc.           $360.00                                                                              $360.00
Pope, Mekai
404 Deer Creek Circle
Desoto, TX 75115                             15068    9/18/2020    24 Hour Fitness Worldwide, Inc.            $64.00                                                                               $64.00
Pope III, Morris
404 Deer Creek Circle
Desoto, TX 75115                             15069    9/18/2020    24 Hour Fitness Worldwide, Inc.            $64.00                                                                               $64.00
Diestel, Darrell
13515 SW Fwy #209
Sugar Land, TX 77489                         15070    9/18/2020    24 Hour Fitness Worldwide, Inc.           $120.00                                                                              $120.00
Spitzer, Todd
7420 E. Morninglory Way
Orange, CA 92869                             15071    9/18/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Carlson, David
12649 Bay Avenue
Euless, TX 76040                             15072    9/18/2020    24 Hour Fitness Worldwide, Inc.                                            $234.94                                             $234.94
Kardy, Dawn Harger
2649 Elston Street
Livermore, CA 94550                          15073    9/18/2020    24 Hour Fitness Worldwide, Inc.           $360.00                                                                              $360.00
Jaramillo, Alejandra
135 e 54th St. Apt 12 B
New York, NY 10022                           15074    9/17/2020           24 New York LLC                                                       $0.00           $75.00                             $75.00
Turin, Vitaly
20450 Via Linares
Yorba Linda, CA 92887                        15075    9/18/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Tanksley, Thomas J.
9281 Sun Terrace Ct
Las Vegas, NV 89117                          15076    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $99.00                                                               $99.00
Holloway, Ishmael
2809 Matera Plz Apt 327
Fort Worth, TX 76177                         15077    9/17/2020    24 Hour Fitness Worldwide, Inc.           $668.74                                                                              $668.74
Hussain, Ali
27522 LIMONES
MISSION VIEJO, CA 92691                      15078    9/18/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Burgess, Edward D.
4005 Crystal Water Cove
Austin, TX 78735                             15079    9/18/2020    24 Hour Fitness Worldwide, Inc.                           $187.00                                                              $187.00
Flores, Gonzalo
17871 Shady View Dr. Unit 904
Chino Hills, CA 91709                        15080    9/18/2020    24 Hour Fitness Worldwide, Inc.                                            $699.99                                             $699.99
Valencia, Antonio
207 Sulky Trail St
Houston, TX 77060                            15081    9/16/2020    24 Hour Fitness Worldwide, Inc.           $499.00                                                                              $499.00
Ayala, Jordan
16 Meadow Road
Hopewell Junction, NY 12533                  15082    9/18/2020           24 New York LLC                     $33.59                                                                               $33.59




                                                                                     Page 953 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 72 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hayes, Jennifer
2677 Locust Street
San Diego, CA 92106                          15083    9/17/2020     24 Hour Fitness Worldwide, Inc.               $16.00                                                                               $16.00
Nazaire, Patricia
31 Wilk Road
Edison, NJ 08837                             15084    9/18/2020     24 Hour Fitness Worldwide, Inc.              $858.00                                                                              $858.00
Kim, Seung
5989 Rainier Ave S Unit A
Seattle, WA 98118                            15085    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lindsay, Debbie
2636 Rio Bravo Cir
Sacramento, CA 95826                         15086    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,035.00                          $1,035.00
Karpov, Leslie
1525 Chisholm Trail Apt 16
Round Rock, TX 78681                         15087    9/17/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Bayer, James M.
1890 East 5th Street APT# 4A
Brooklyn, NY 11223                           15088    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $107.91                                                              $107.91
Ayala, Jordan
16 Meadow Road
Hopewell Junction, NY 12533                  15089    9/18/2020            24 New York LLC                        $31.99                                                                               $31.99
Oteri, Kayla
46 Bluebird Drive
Congers, NY 10920                            15090    9/17/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00
Doan, Toan
3210 Chapel Bend Dr
Houston, TX 77068                            15091    9/18/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rylaarsdam, Aaron
1609 Humble Live Drive
Leander, TX 78641                            15092    9/18/2020        24 Hour Fitness USA, Inc.                $2,955.56                                                                           $2,955.56
Hannah, Justin
11809 Gateway Blvd.
Los Angeles, CA 90064                        15093    9/18/2020        24 Hour Fitness USA, Inc.                 $449.99                                                                              $449.99
Edghiym, Saef
47 Cuvier St
San Francisco, CA 94112-1026                 15094    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Wilson, Johanna
990 SE Olive Way
Estacada, OR 97023                           15095    9/18/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Lindell, Maria
38 Sewanois Ave
Lincoln Park, NJ 07035                       15096    9/18/2020     24 Hour Fitness Worldwide, Inc.               $62.91                                                                               $62.91
Corrales, Claudia
2194 San Diego Ave
San Diego , CA 92110                         15097    9/18/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Martinez, Anthony
127 Sims Way
Placentia, CA 92870                          15098    9/18/2020     24 Hour Fitness Worldwide, Inc.              $368.00                                                                              $368.00




                                                                                        Page 954 of 1762
                                                          Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 73 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ursem, Perry
7304 Moonlight View Court
Las Vegas, NV 89129                           15099    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $657.99                                                              $657.99
Jaslow, Lennard
28150 Dobbel Ave
Hayward, CA 94542                             15100    9/18/2020     24 Hour Fitness Worldwide, Inc.              $561.00                          $561.00                                           $1,122.00
Sakamoto, Jaron Isao
21 Binnacle Lane
Foster City, CA 94404                         15101    9/18/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Bodner, Michael
67-250 Kahaone Loop
Waialua, HI 96791                             15102    9/18/2020     24 Hour Fitness Worldwide, Inc.              $141.97                                                                              $141.97
Melendez, Nathan
7060 18th Ave
Sacramento , CA 95820                         15103    9/24/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Gillespie, Dick
11104 37th Dr SE
Everett, WA 98208                             15104    9/18/2020     24 Hour Fitness Worldwide, Inc.              $154.60                                                                              $154.60
Pena, Brenda
3541 E 61st St
Huntington Park, CA 90255-3224                15105    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Parks, Dave
25946 129th Place SE
Kent, WA 98030                                15106    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,032.80                                                                           $2,032.80
McClure, Alice Heather
54 Regato
Rancho Santa Margarita, CA 92688              15107    9/18/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Randolph, Angela
PO Box 22931
Houston, TX 77227                             15108    9/17/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Saeed, Shayan
559 Minna St
San Francisco, CA 94103                       15109    9/17/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Gutierrez, Teresa
5029 Roosevelt St
Chino, CA 91710                               15110    9/17/2020     24 Hour Fitness Worldwide, Inc.               $76.05                                                                               $76.05
Chiqui, Fernando
8030 East D St
Tacoma, WA 98404                              15111    9/17/2020    24 Hour Fitness United States, Inc.            $42.85                                                                               $42.85
Raquel Krelle parent for minor Owen Isa
606 N Palm Dr
Beverly Hills, CA 90210                       15112    9/17/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Fields, Jennifer
PO Box 15442
Long Beach, CA 90815                          15113    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Mesquita, Carmen
132 Crescent Road
Corte Madera, CA 94925                        15114    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                         Page 955 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 74 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ha, Kun Ho
15357 Bellflower BI. #36
Bellflower, CA 90706                         15115    9/15/2020     24 Hour Fitness Worldwide, Inc.               $86.08                                                                               $86.08
Auman, Mary
10 Garcia Ct
Sacramento, CA 95831                         15116    9/18/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Klepa, Robert
2801 Oceanpark Blvd., Unit 238
Santa Monica, CA 90405                       15117    9/17/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Ma, Tarin
2429 10th Avenue
Honolulu, HI 96816                           15118    9/18/2020     24 Hour Fitness Worldwide, Inc.              $135.56                                                                              $135.56
Ho, Sandra Thieu
4703 Marbrook Meadow Lane
Katy, TX 77494                               15119    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,919.32                                                                           $1,919.32
Weber, Rebecca
1887 Orange Grove Drive
San Jose, CA 95124                           15120    9/18/2020     24 Hour Fitness Worldwide, Inc.               $79.60                                                                               $79.60
Walton, olivia
689 summerfield apt 1
santa rosa, ca 95405                         15121    9/18/2020        24 Hour Fitness USA, Inc.                 $104.97                                                                              $104.97
Ishihara, Craig
6644 Wooster Ct.
Castro Valley, CA 94552                      15122    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Carter, Sandra Lee
5335 Candace Pl.
Los Angeles, CA 90041-1534                   15123    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,149.00                                                                           $1,149.00
SILVA, LIZETH PRECIADO
1926 WARDELL AVE
Duarte, CA 91010                             15124    9/17/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Ma, Ping
3046 Marston Way
San Jose, CA 95148                           15125    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Smith, Jeffrey Edward
353 E 10 St #230
Gilroy, CA 95020                             15126    9/17/2020     24 Hour Fitness Worldwide, Inc.              $223.78                                                                              $223.78
Barbano, Gary
14392 Acacia Street
San Leandro, CA 94579-1002                   15127    9/18/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Moore, Mareanna
8030 East D St
Tacoma, WA 98404                             15128    9/17/2020    24 Hour Fitness United States, Inc.           $147.24                                                                              $147.24
Zhang, Maggie Ting
1867 Sannita Ct
Pleasanton, CA 94566                         15129    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,462.00                                                                           $1,462.00
Tucker, Carolyn Moore
3016 Brookfield Avenue
Oakland, CA 94605                            15130    9/18/2020          24 San Francisco LLC                                                       $0.00        $1,000.00                          $1,000.00




                                                                                        Page 956 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 75 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schrab, Linda
134 Avenida Santa Margarita
San Clemente, CA 92672                       15131    9/18/2020     24 Hour Fitness Worldwide, Inc.              $108.60                                                                              $108.60
Phillips, Bill
1275 31st Ave
San Francisco, CA 94122                      15132    9/17/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Chan, Ambrose
101 South Old Ranch Road
Arcadia, CA 91007                            15133    9/17/2020        24 Hour Fitness USA, Inc.                                                                 $2,400.00                          $2,400.00
Bankhead, Snowdie L.
6082 San Lorenzo Dr.
Buena Park, CA 90620                         15134    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Chou, Tiny
720 Timberland Lane
Walnut, CA 91789                             15135    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
CORONA, ALEJANDRO
198 HAIGHT ST
SAN FRANCISCO, CA 94102                      15136    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Chandar, Daya
8159 Scottsdale Dr
Sacramento, CA 95828                         15137    9/18/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Arevalo, Gladys
8932 Cadillac Ave.
Los Angeles, CA 90034                        15138    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                $499.00                            $499.00
Rogers, Gayle
5760 Silver Sage Court
Chino Hills, CA 91709                        15139    9/17/2020     24 Hour Fitness Worldwide, Inc.               $18.09                                                                               $18.09
Jimenez, Juan
10510 NE 101st Street
Vancouver, WA 98662                          15140    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lewis, Christine M
327 Katherine Dr.
Corpus Christi, TX 78404                     15141    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Smack, Sheryl L.
Law Offices Rosemarie Arnold
1386 Palisades Ave.
Fort Lee, NJ 07024                           15142    9/18/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
SALDANA, AIDA
10420 LUNDENE DR
WHITTIER, CA 90601                           15143    9/17/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Zamora, Obdulia
2804 Via Florentine Street
Henderson, NV 89074                          15144    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Cruz, Ryan
2882 Buena Crest Ct
San Jose, CA 95121                           15145    9/17/2020    24 Hour Fitness United States, Inc.            $49.98                                                                               $49.98
Aviles, Marshall
71B Fayson Lakes Rd
Kinnelon, NJ 07405                           15146    9/18/2020    24 Hour Fitness United States, Inc.            $86.76                                                                               $86.76


                                                                                        Page 957 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 76 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Barry, Dennis
18921 Vista Portola
Trabuco Canyon, CA 92679                    15147    9/17/2020        24 Hour Fitness USA, Inc.                 $141.30                                                                              $141.30
Thadani, Naresh
4618 Kings Landing Ln
Katy, TX 77494                              15148    9/18/2020        24 Hour Fitness USA, Inc.                                 $779.22                                                              $779.22
Buck, Jerry
12501 Grosbeak Dr
Denton, TX 76207                            15149    9/18/2020     24 Hour Fitness Worldwide, Inc.               $31.39                                                                               $31.39
Ferraro, Patricia J
102 Kousa Trail
Chapel Hill, NC 27516                       15150    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Fox, Stephanie
P.O.Box 421
Adelanto, CA 92301-0421                     15151    9/18/2020     24 Hour Fitness Worldwide, Inc.                                             $3,699.00                                           $3,699.00
Hanson, Erlina C.
6240 Puerto Drive
Rancho Murieta, CA 95683-9351               15152    9/19/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Lee, Steve
11840 Jackson Street Apt 204
Cerritos, CA 90703                          15153    9/19/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Lee, Michael
9001 Sinclair Ave.
Westminster, CA 92683                       15154    9/19/2020     24 Hour Fitness Worldwide, Inc.              $451.91                                                                              $451.91
Bain, LaShun D
6815 NW 15TH Street
Plantation, FL 33313                        15155    9/19/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Christian, Kimberly A
14046 E. Stanford Circle i-3
Aurora, CO 80015                            15156    9/17/2020     24 Hour Fitness Worldwide, Inc.              $224.97                                                                              $224.97
Bartley, Robin
4738 Luna Ridge Ct
Las Vegas, NV 89129                         15157    9/24/2020    24 Hour Fitness United States, Inc.                          $1,680.00                                                           $1,680.00
Wardlow, Rhonda
6784 Lonicera Street
Carlsbad, CA 92011                          15158    9/17/2020     24 Hour Fitness Worldwide, Inc.              $541.80                                                                              $541.80
Miranda, Bryan
3630 S Main St Unit A
Santa Ana, CA 92707                         15159    9/17/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Kentner, Laranda
1633 Webster St. Trlr #11
League City, TX 77573                       15160    9/19/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Bodner, Michael
67-250 Kahaone Loop Unit A
Waialua, HI 96791                           15161    9/17/2020     24 Hour Fitness Worldwide, Inc.               $96.32                                                                               $96.32
Muse, Mary
2621 Buenos Aires Ct
Walnut Creek, CA 94597                      15162    9/19/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92




                                                                                       Page 958 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 77 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Evans, Charles and Pamela
3886 Degnan Blvd
Los Angeles, CA 90008                        15163    9/19/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Massoud, Walid
3021 Risdon Dr.
Union City, CA 94587                         15164    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Schweizer, Austin
100 W Grant St Apt 4028
Orlando, FL 32806                            15165    9/20/2020     24 Hour Fitness Worldwide, Inc.               $83.04                                                                               $83.04
Smith, Ryan
10893 E Wesley Avenue
Aurora, CO 80014                             15166    9/20/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Moore, Mareanna
8030 East D St
Tacoma, WA 98404                             15167    9/17/2020    24 Hour Fitness United States, Inc.            $46.15                                                                               $46.15
Chien, Jennifer
4419 Lemac Dr.
Houston, TX 77096                            15168    9/20/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Bernard, Larry
4090 Eagle Nest Lane
Danville, CA 94506                           15169    9/20/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Smith, Gregory
537 Homer St
Manhattan Beach, CA 90266                    15170    9/17/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Hanes, Laura
2629 Harrison Street
San Francisco, CA 94110                      15171    9/17/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Tyler, Kelsey
5619 NE 45th Ave.
Portland, OR 97218                           15172    9/18/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Morrow, James
3346 W 83rd Street
Inglewood, CA 90305-1740                     15173    9/17/2020     24 Hour Fitness Worldwide, Inc.           $27,000.00                                                                           $27,000.00
Bartlett, Jacob
14113 Ezra Lane
Poway, CA 92064                              15174    9/17/2020     24 Hour Fitness Worldwide, Inc.               $73.48                                                                               $73.48
Ismail, Rashid
20243 Trentino Lane
Yorba Linda, CA 92886                        15175    9/17/2020     24 Hour Fitness Worldwide, Inc.              $895.80                                                                              $895.80
Karpov, Leslie
1525 Chisholm Trail Apt 16
Round Rock, TX 78681                         15176    9/17/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Crowell, Chyna
1939 E Linda Vista Avenue
Ventura, CA 93001                            15177    9/17/2020     24 Hour Fitness Worldwide, Inc.               $44.56                                                                               $44.56
Dea, Royston
11 Kilkenny place
Alameda, CA 94502                            15178    9/17/2020     24 Hour Fitness Worldwide, Inc.               $59.54                                                                               $59.54




                                                                                        Page 959 of 1762
                                                            Case 20-11568-KBO          Doc 72-6      Filed 04/19/21       Page 78 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Langley, Nathan
717 17th St. Apt. C
Sacramento, CA 95811                            15179    9/18/2020     24 Hour Fitness Worldwide, Inc.                $225.00                                                                            $225.00
Baize, Michael
143-31 228th street
Laurelton, NY 11413                             15180    9/24/2020      24 Hour Fitness Holdings LLC            $18,000,000.00                                                                    $18,000,000.00
Trujillo, Karina
315 N Hubbard Ave
San Fernando, CA 91340                          15181    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $824.78                                                              $824.78
Wang, Xiaoyu
2924 Rock River Ct
San Jose, CA 95111                              15182    9/17/2020    24 Hour Fitness United States, Inc.            $3,000.00                                                                         $3,000.00
Tan, Fangfang
870 Gartel Drive
Walnut, CA 91789                                15183    9/18/2020     24 Hour Fitness Worldwide, Inc.                $376.00                                                                            $376.00
Murphy, Andrew
7430 Brigadoon Way
Dublin, CA 94568                                15184    9/18/2020     24 Hour Fitness Worldwide, Inc.                $699.99                                                                            $699.99
Zhu, Elaine
2345 Mason St.
San Francisco, CA 94133                         15185    9/17/2020     24 Hour Fitness Worldwide, Inc.                $400.00                                                                            $400.00
Dinh, Huy
2456 Kenoga Dr
San Jose, CA 95121                              15186    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                          $65.98                             $95.97
PWR17-691 W Hampden Ave LLC
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
Matthew I. Kramer, Esq.
2601 S. Bayshore Drive, Suite 1500
Miami, FL 33133                                 15187    9/17/2020              24 Denver LLC                     $488,028.29    $18,139.73                                                          $506,168.02
LOHIA, PUNIT
12 COSENZA
IRVINE, CA 92614                                15188    9/17/2020     24 Hour Fitness Worldwide, Inc.                               $79.00                                                               $79.00
JONES, TYIESHA
15 LEWIS AVE. APT. B
SOUTH SAN FRANCISCO, CA 94080                   15189    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
Ahaja, Haikhan
2120 Mount Shasta Dr.
San Pedro, CA 90732                             15190    9/17/2020     24 Hour Fitness Worldwide, Inc.                $400.00                                                                            $400.00
Mellor, Linda
637 Idyllwild Ct.
Fairfield, CA 94534                             15191    9/17/2020     24 Hour Fitness Worldwide, Inc.                $500.00                                                                            $500.00
Eibel, Fritz
3234 Avenida de Sueno
Carlsbad, CA 92009                              15192    9/17/2020     24 Hour Fitness Worldwide, Inc.                $780.00                                                                            $780.00
Yao, Allen
316 Morse Ave
Sunnyvale, CA 94085                             15193    9/17/2020     24 Hour Fitness Worldwide, Inc.                $643.00                                                                            $643.00
Johnson, Kip
125 Mankato Drive
Reno, NV 89511                                  15194    9/17/2020          24 San Francisco LLC                      $149.00                                                                            $149.00

                                                                                           Page 960 of 1762
                                                        Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 79 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Mazepa, Vasiliy
3833 Jasmine St
Sacramento, CA 95838                        15195    9/17/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Wood, Susan White
7240 Lemur St
Ventura, CA 93003                           15196    9/17/2020    24 Hour Fitness Worldwide, Inc.            $415.49                                                                              $415.49
Weideman, Austin
11826 Catania Ct
Moorpark, CA 93021                          15197    9/17/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
WILLIAMS, ANDREA L.
4055 CARY CREEK DR.
BAYTOWN, TEXAS 77521                        15198    9/17/2020       24 Hour Fitness USA, Inc.               $110.71                                                                              $110.71
Walbridge, James F.
2233 Hale Drive
Burlingame, CA 94010                        15199    9/17/2020    24 Hour Fitness Worldwide, Inc.           $2,406.00                                                                           $2,406.00
PEREDA, IVAN
6455 HANNA AVE.
WOODLAND HILLS, CA 91303                    15200    9/17/2020    24 Hour Fitness Worldwide, Inc.             $92.28                                                                               $92.28
Baxter, Terry A.
P.O. Box 823
Benicia, CA 94510                           15201    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Mendoza, Alysha
169 Edgecombe Avenue Apt #2C
New York, NY 10030                          15202    9/17/2020    24 Hour Fitness Worldwide, Inc.            $599.98                                                                              $599.98
Vellapasibi, Seann
1145 Coolidge St
Plano, TX 75094                             15203    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Jwad, Essra
27522 Limones
Mission Viejo, CA 92691                     15204    9/18/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Murphy, YiChun Irene
7430 Brigadoon Way
Dublin, CA 94568                            15205    9/17/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Perez, Ken
159 Hedge Road
Menlo Park, CA 94025                        15206    9/17/2020    24 Hour Fitness Worldwide, Inc.            $641.66                                                                              $641.66
CHAMPANERIA, SMITA N
4582 ARCE STREET
UNION CITY, CA 94587                        15207    9/17/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
James, Savon
3131 W 145th Street #3
Gardena, CA 90249                           15208    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lohia, Pavan
15642 Sand Canyon Ave #54621
Irvine, CA 92619                            15209    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
Busch, Hayden Joshua
1567 Parkway Drive
Rohnert Park, CA 94928                      15210    9/17/2020    24 Hour Fitness Worldwide, Inc.            $131.87                                                                              $131.87




                                                                                    Page 961 of 1762
                                                            Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 80 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Weideman, Lori
3110 Espana Lane
Thousand Oaks, CA 91362                         15211    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Ghrist, Barbara
12712 Pavilion Pl
Oregon City, OR 97045                           15212    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Chiqui, Fernando
8030 East D St
Tacoma, WA 98404                                15213    9/17/2020    24 Hour Fitness United States, Inc.           $140.64                                                                              $140.64
Yang, Pyeong
9001 Colberg Drive
Austin, TX 78749                                15214    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Brocoum, Alice V
937 NW Glisan St Unit #1133
Portland, OR 97209                              15215    9/17/2020     24 Hour Fitness Worldwide, Inc.              $837.38                                                                              $837.38
Camberdella, Ernest
44 W. End Avenue
Brentwood, NY 11717                             15216    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gritz, Lynn
1675 E. 18th St
Apt D5
Brooklyn, NY 11229                              15217    9/17/2020     24 Hour Fitness Worldwide, Inc.               $72.00                                                                               $72.00
Hatcher, Wirt
772 N Main St # 216
Tooele, UT 84074                                15218    9/18/2020        24 Hour Fitness USA, Inc.                $4,800.00                                                                           $4,800.00
Tan, Litton
870 Gartel Drive
Walnut, CA 91789                                15219    9/18/2020     24 Hour Fitness Worldwide, Inc.              $321.75                                                                              $321.75
Lashells, Andrea
509 Virginia Dr.
Lake Worth, FL 33461                            15220    9/18/2020     24 Hour Fitness Worldwide, Inc.              $195.53                                                                              $195.53
Tantillo, Thomas
31 Glen Park Way
Brisbane, CA 94005                              15221    9/18/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Sunnyvale Shopping Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                               15222    9/18/2020        24 Hour Fitness USA, Inc.             $478,380.91                                                      $539,686.13       $1,018,067.04
Pustilnik, Sofiya
2838 Brighton 3St, Apt 3C
Brooklyn, NY 11235                              15223    9/18/2020     24 Hour Fitness Worldwide, Inc.              $100.00                          $100.00                                             $200.00
Kunetka, Vicki
3219 Randy Lane
Katy, TX 77449                                  15224    9/17/2020     24 Hour Fitness Worldwide, Inc.              $990.00                                                                              $990.00
Whitlock, Robert
940 Hawthorne Circle
Rohnert Park, CA 94928                          15225    9/18/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                           Page 962 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 81 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bruce, Shauntese
401 Warfield Dr Apt. 4031
Hyattsville, MD 20785                        15226    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                 $51.99                             $51.99
SFP 24 Hour Taylorsville, LLC
Kriss & Feuerstein LLP
360 Lexington Avenue, Suite 1200
New York, NY 10017                           15227    9/18/2020    24 Hour Fitness United States, Inc.       $179,849.87                                                                          $179,849.87
Yang, Peter
15956 E 14th St #307
San Leandro, CA 94578                        15228    9/18/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Smith, Erick
10150 S Riverside Drive
Portland, OR 97219                           15229    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $191.94                                                              $191.94
POLANCO, ROGER C
431 HYLAND DRIVE
CORNING, CA 96021                            15230    9/18/2020     24 Hour Fitness Worldwide, Inc.               $62.00                                                                               $62.00
Tillman, Joseph
6970 Massy Harris Way
Eastvale, CA 92880                           15231    9/18/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Robinson Jr., Errol Wayn
5920 100th St. SW Ste. 25
Lakewood, WA 98499                           15232    9/18/2020        24 Hour Fitness USA, Inc.                  $51.65                                                                               $51.65
Saifullah, Hasan
10227 Confederate Lane
Fairfax, VA 22030                            15233    9/18/2020        24 Hour Fitness USA, Inc.                  $69.50                                                                               $69.50
Quinones, Pedro
1 Lewis Pkwy
Yonkers, NY 10705                            15234    9/18/2020     24 Hour Fitness Worldwide, Inc.              $111.78                                                                              $111.78
Bhatt, Setul
1105 E Northridge Ave
Glendora, CA 91741                           15235    9/18/2020     24 Hour Fitness Worldwide, Inc.               $91.91                                                                               $91.91
Rabayeva, Radmila
1973 81st Street Apt E2
Brooklyn, NY 11214-1829                      15236    9/17/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Cirafici, Giuseppe
2167 Bay Ridge Parkway, Side Door
Brooklyn, New York 11204                     15237    9/18/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                            $60.00                            $120.00
Fairweather, Wayne
228 E. Route 59
Apt. 224
Nanuet, NY 10954                             15238    9/18/2020     24 Hour Fitness Worldwide, Inc.               $49.70                                                                               $49.70
Nguyen, Linda
387 N Rancho Santiago Blvd
Orange, CA 92869                             15239    9/18/2020    24 Hour Fitness United States, Inc.                             $0.00                           $400.00                            $400.00
Auman, Dan
10 Garcia Ct.
Sacramento, CA 95831                         15240    9/18/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Ng, Byron
138 Alta St #A
Arcadia, CA 91006                            15241    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                        Page 963 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 82 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Parks, Dave
25946 129th Place SE
Kent, WA 98030                               15242    9/18/2020    24 Hour Fitness Worldwide, Inc.           $2,032.80                                                                           $2,032.80
Gillespie, JoAnn
11104 37th Dr SE
Everett, WA 98208                            15243    9/18/2020    24 Hour Fitness Worldwide, Inc.            $154.60                                                                              $154.60
CORBITT, JAMES THOMAS
420 KULA GULF WAY
APT 103
ALBANY, CA 94706                             15244    9/18/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Viviani, Greg
32142 Virginia Way
Laguna Beach, CA 92651                       15245    9/18/2020    24 Hour Fitness Worldwide, Inc.          $47,000.00                                                                          $47,000.00
Kerr, Janis
13701 Judy Anne Lane
Santa Ana, CA 92705                          15246    9/18/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Kaminsky, Carol
6101 Pasadena Point Blvd S
Gulfport, FL 33707                           15247    9/18/2020    24 Hour Fitness Worldwide, Inc.             $49.99                                                                               $49.99
Berbiglia, Nina
17091 Van Dyke Lane
Huntington Beach, CA 92647                   15248    9/18/2020    24 Hour Fitness Worldwide, Inc.             $16.00                                                                               $16.00
Frank, Sharon
4120 Twin Creeks Drive
Fort Worth, TX 76244                         15249    9/18/2020    24 Hour Fitness Worldwide, Inc.             $66.01                                                                               $66.01
Blacher, Jessica
Taylor and Ring
John Taylor
1230 Rosecrans Ave.
Suite 360
Manhattan Beach, CA 90266                    15250    9/17/2020       24 Hour Fitness USA, Inc.            $350,000.00                                                                         $350,000.00
Galbraith, Catherine
903 Summer Drive
Highlands Ranch, CO 80126                    15251    9/18/2020    24 Hour Fitness Worldwide, Inc.             $40.94                                                                               $40.94
ROCHA, RUBEN
18658 MANZANITA DR
BLOOMINGTON, CA 92316                        15252    9/18/2020    24 Hour Fitness Worldwide, Inc.            $442.95                                                                              $442.95
Moorehead, Lauren
550 W. 16th Street
Apartment 14
San Pedro, CA 90731                          15253    9/18/2020       24 Hour Fitness USA, Inc.                               $113.97                                                              $113.97
Ponce, Ana Elizabeth Pascoe
3349 Winding River Trl
Round Rock, TX 78681                         15254    9/18/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Lohia, Sue
12 Cosenza
Irvine, CA 92614                             15255    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $149.00                                                              $149.00
Andrews, Margaret
29439 Middleborough Way
Hayward, CA 94544                            15256    9/18/2020    24 Hour Fitness Worldwide, Inc.            $684.55                                                                              $684.55

                                                                                     Page 964 of 1762
                                                            Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 83 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miller, Steven
10260 Rollins Dr.
Reno, NV 89521                                  15257    9/18/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Curd, Hanyin
33570 13th Street
Union City, CA 94587                            15258    9/25/2020    24 Hour Fitness Worldwide, Inc.           $1,399.98                                                                           $1,399.98
Koepsell, David
54 Regato
Rancho Santa Margarita, CA 92688                15259    9/18/2020    24 Hour Fitness Worldwide, Inc.            $358.33                                                                              $358.33
Takano, Rachel
10035 Mills Station Road SPC61
Sacramento, CA 95827                            15260    9/17/2020    24 Hour Fitness Worldwide, Inc.            $777.77                                                                              $777.77
Whetzel, Ian
1225 Vienna Drive, SPC 335
Sunnyvale, CA 94089                             15261    9/18/2020    24 Hour Fitness Worldwide, Inc.             $83.98                                                                               $83.98
LaCour, Angela Richard
4534 Pineloch Bayou Dr
Baytown, TX 77523                               15262    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Gerson, Constance
123-40 83 Avenue 4E
Kew Gardens, NY 11415                           15263    9/18/2020           24 New York LLC                     $300.00                                                                              $300.00
Haddad, Tanya
1523 Central Park Ave
Apt 6b
Yonkers, NY 10710                               15264    9/18/2020    24 Hour Fitness Worldwide, Inc.             $31.49                                                                               $31.49
Chou, Franklin
7 Laurel Lane
Morris Plains, NJ 07950                         15265    9/18/2020           24 New York LLC                    $1,079.96                                                                           $1,079.96
Albrittain, Reed
209 N Pearl St
Denver, CO 80203                                15266    9/18/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Turnipseed, Carl
16 Senator Levy Drive
Suffern, NY 10901                               15267    9/18/2020    24 Hour Fitness Worldwide, Inc.            $270.00                                                                              $270.00
Nguyen, Kristen
450 W Vermont Ave
Apt 1702
Escondido, CA 92025                             15268    9/18/2020    24 Hour Fitness Worldwide, Inc.             $91.08                                                                               $91.08
Orozco, Julio cesar torres
784 Delano street
San lorenzo, CA 94580                           15269    9/17/2020    24 Hour Fitness Worldwide, Inc.             $33.06                                                                               $33.06
Tucker, Christine
262 Bishop Way
Oxnard, CA 93033                                15270    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,020.00                                                                           $1,020.00
La Costa Town Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                               15271    9/18/2020       24 Hour Fitness USA, Inc.            $550,181.72                                                     $422,296.51         $972,478.23


                                                                                        Page 965 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 84 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Li, Siqiao George
2900 Bruce Drive
Fremont, CA 94539                            15272    9/18/2020          24 San Francisco LLC                                    $204.00                                                              $204.00
Marchetti, Sandra
10762 E Exposition Ave Apt 137
Aurora, CO 80012                             15273    9/18/2020     24 Hour Fitness Worldwide, Inc.              $127.96         $127.96                                                              $255.92
Stansberry, Calvin J.
1737 Arguello Court
Fairfield, CA 94534                          15274    9/18/2020     24 Hour Fitness Worldwide, Inc.              $116.67                                                                              $116.67
Ocondi, Judy Tran
16356 Densmore Ave N
Shoreline, WA 98133                          15275    9/18/2020        24 Hour Fitness USA, Inc.                 $750.00                                                                              $750.00
Rodriguez, Charly
701 W. Imperial Hwy.
Apt 714
La Habra, CA 90631                           15276    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Clements, Gavin
24343 SE 40th PL
Sammamish, WA 98029-7577                     15277    9/18/2020     24 Hour Fitness Worldwide, Inc.              $255.36                                                                              $255.36
Sonner, Kathleen Lee
1607 Bristol Trail
Johns Creeks, GA 30022                       15278    9/18/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Lowry, Andrea
1919 Belcot Rd
Sacramento, CA 95825-1106                    15279    9/18/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Fox, Jack
3561 Homestead Rd #496
Santa Clara, CA 95051                        15280    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $583.33                                                              $583.33
Leigh, Denise
19606 Norfolk Ridge Way
Richmond, TX 77407                           15281    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $945.25                                                              $945.25
Shupp, Jackson
15 Newberry Trail Ct.
The Woodlands, TX 77382                      15282    9/18/2020     24 Hour Fitness Worldwide, Inc.              $120.12                                                                              $120.12
Roberts, Doug
3 Blu Harbor Blvd, #556
Redwood City, CA 94063                       15283    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kardy, Tyler
2649 Elston Street
Livermore, CA 94550                          15284    9/18/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Braden, Harriet Stern
9134 E. Nassau Ave.
Denver, CO 80237                             15285    9/18/2020     24 Hour Fitness Worldwide, Inc.              $472.48                                                                              $472.48
Nguyen, Paul
13751 Joaquin Lane
Cerritos, CA 90703                           15286    9/18/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Briggs, Robin
3340 Bailey Avenue 17G
Bronx, NY 10463                              15287    9/18/2020     24 Hour Fitness Worldwide, Inc.               $32.00                                                                               $32.00


                                                                                        Page 966 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 85 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
HIDALGO, ARISBETH
1232 TREAT AVE
SAN FRANCISCO, CA 94110                     15288    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Choe, Han Kyoung
10517 Boulder Cyn Rd
Rancho Cucamonga, CA 91737                  15289    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Gupta, Semerjit
41364 Mahoney St
Fremont, CA 94538                           15290    9/18/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
RODGERS, ISSAC
11771 HAZELDELL DR. UNIT #B
RIVERSIDE, CA 92505                         15291    9/18/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Pajer, Nicole
12944 Hartsook St
Sherman Oaks, CA 91423                      15292    9/17/2020     24 Hour Fitness Worldwide, Inc.              $132.24                                                                              $132.24
Balle, Craig M
1150 J Street Unit 210
San Diego, CA 92101                         15293    9/18/2020     24 Hour Fitness Worldwide, Inc.              $110.22                                                                              $110.22
Mesquita, Carmen
132 Crescent Road
Corte Madera, CA 94925                      15294    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Yanagi, Ryan
418 Via La Soledad
Rodondo Beach , CA 90277                    15295    9/18/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Nguyen, Phung
PO Box 60745
Palo Alto, CA 94306                         15296    9/18/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Shervanian, Andre
1640 Opechee Way
Glendale, CA 91208                          15297    9/18/2020        24 Hour Fitness USA, Inc.                $1,300.00                                                                           $1,300.00
Revell, Rich
26722 Moore Oaks Rd.
Laguna Hills, CA 92653                      15298    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,147.92                                                                           $2,147.92
Corbett, Joseph
8 Glamford Ave.
Port Washington, NY 11050                   15299    9/18/2020            24 New York LLC                    $52,000.00                                                                           $52,000.00
Gerson, Alain
123-40 83 Avenue 4E
Kew Gardens, NY 11415                       15300    9/18/2020            24 New York LLC                       $800.00                                                                              $800.00
Meltzer, Susan
5576 Rutgers Rd
La Jolla, CA 92037                          15301    9/18/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Read, Mika M
PO Box 81664
San Diego, CA 92138                         15302    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Bourgan, Abbie
25875 Estacada Way
Los Altos Hills, CA 94022                   15303    9/18/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99




                                                                                       Page 967 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 86 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
CHIEF ASIAN, LLC
953 LOMBARD STREET
SAN FRANCISCO, CA 94133                      15304    9/18/2020    24 Hour Fitness Worldwide, Inc.            $878.00                                                                              $878.00
Leonard, Lance
42675 Indigo Pl
Temecula, CA 92592                           15305    9/18/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Bryant, Anita D
4000 NW 203 Lane
Miami Gardens, FL 33055-1351                 15306    9/19/2020    24 Hour Fitness Worldwide, Inc.            $216.00                                                                              $216.00
Lin, Po Eng
2018 Somerset Lane
Fullerton, CA 92833                          15307    9/18/2020    24 Hour Fitness Worldwide, Inc.             $29.00                                                                               $29.00
Rho, James
2301 E Gladwick Street
Rancho Dominguez, CA 90220                   15308    9/18/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Gagnon, Lorraine
1856 Country Lane
Escondido, CA 92025                          15309    9/18/2020       24 Hour Fitness USA, Inc.               $324.00                                                                              $324.00
Chamleunsouk, Chandra
280 Maryville Drive
Walnut, CA 91789                             15310    9/20/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Athreya, Shankarram
5791 Rudy Ct
San Jose, CA 95124                           15311    9/18/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Rho, Chung Nam
David Rho
2301 E. Gladwick Street
Rancho Dominguez, CA 90220                   15312    9/18/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Loia, Patrick
100 McLellan Drive
#3096
South San Francisco, CA 94080                15313    9/20/2020    24 Hour Fitness Worldwide, Inc.            $249.96                                                                              $249.96
MONTES, LUZ
1811 CLOVERDALE AVE
LOS ANGELES, CA 90019                        15314    9/18/2020    24 Hour Fitness Worldwide, Inc.            $162.00                                                                              $162.00
Kim, Lina
650 Bellevue Way NE Unit 3301
Bellevue, WA 98004                           15315    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rivera, Esmeralda Dionisio
4992 Brookside Ave
Fontana, CA 92336                            15316    9/21/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Sa-ard, James
18540 Plummer St 149
Northridge, CA 91324                         15317    9/18/2020    24 Hour Fitness Worldwide, Inc.             $44.09                                                                               $44.09
Beam, Thena
6544 Mossview Way
Citrus Heights, CA 95621                     15318    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $57.86                                                               $57.86




                                                                                     Page 968 of 1762
                                                        Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 87 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Mondragon, Maria
701 W Imperial Hwy.
Apt 714
La Habra, CA 90631                          15319    9/18/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Laghaie, Eyela
18707 Haynes Street
Reseda, CA 91335                            15320    9/18/2020    24 Hour Fitness Worldwide, Inc.            $649.00                                                                              $649.00
ASGHAR, SYED M AFNAN
1634 S RESERVOIR STREET
POMONA, CA 91766                            15321    9/18/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Han, Liang Liang
5300 Lake Pleasant Dr
Elk Grove, CA 95758                         15322    9/17/2020       24 Hour Fitness USA, Inc.               $500.00                                                                              $500.00
Heckerman, Brent
983 Serena Dr
Pacifica, CA 94044                          15323    9/18/2020    24 Hour Fitness Worldwide, Inc.            $231.00                                                                              $231.00
McCord, Robert
2032 Paseo Olivos Court
San Jose, CA 95130-1845                     15324    9/18/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Mittapally, Rammohan
28554 Oakhurst Way
Temecula, CA 92591                          15325    9/18/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Ferrari, Thomas C
8062 Lake Adlon Dr.
San Diego, CA 92119                         15326    9/18/2020    24 Hour Fitness Worldwide, Inc.             $15.26                                                                               $15.26
Masuy, Rosalba
527 South 46th Street
San Diego, CA 92113-1911                    15327    9/18/2020    24 Hour Fitness Worldwide, Inc.             $84.00                                                                               $84.00
Bourgan, Susan
25875 Estacada Way
Los Altos Hills, CA 94022                   15328    9/18/2020       24 Hour Fitness USA, Inc.               $699.99                                                                              $699.99
Hsieh, Kevin
8531 Leeward Way
Newark, CA 94560                            15329    9/17/2020    24 Hour Fitness Worldwide, Inc.            $460.49                                                                              $460.49
Lee, Gu Yong
2555 Nevada Street
Union City, CA 94587                        15330    9/18/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Fox, Michael
3561 Homestead Rd #496
Santa Clara, CA 95051                       15331    9/18/2020    24 Hour Fitness Worldwide, Inc.                            $583.33                                                              $583.33
Jackson, Lessley
772 Jamacha Rd 107
El Cajon, CA 92019                          15332    9/18/2020    24 Hour Fitness Worldwide, Inc.            $756.00                                                                              $756.00
COLE, ANDREA
737 AMIGOS WAY #3C
NEWPORT BEACH, CA 92660                     15333    9/18/2020    24 Hour Fitness Worldwide, Inc.                                             $825.00                                             $825.00
Solis, Tracey
3565 Vine Ave
Norco, CA 92860                             15334    9/18/2020    24 Hour Fitness Worldwide, Inc.           $1,400.00                                                                           $1,400.00


                                                                                    Page 969 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 88 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hoberg, Lynn
773 West Greenwich Place
Palo Alto, CA 94303                          15335    9/18/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Dao, Khang-Nghi N
3101 Toscana Court
San Jose, CA 95135                           15336    9/18/2020          24 San Francisco LLC                    $400.00                                                                              $400.00
Robinson, Heather
20361 Concord Ave
Hayward, CA 94541                            15337    9/19/2020     24 Hour Fitness Worldwide, Inc.           $12,060.00                                                                           $12,060.00
Tang, Hi
10051 Ridgley Dr.
Garden Grove, CA 92843                       15338    9/17/2020     24 Hour Fitness Worldwide, Inc.                                               $210.00                                             $210.00
Backman, Alan I
196 Sycamore Street
Albany, NY 12209                             15339    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ocondi, Dennis
16356 Densmore Ave N
Shoreline, WA 98133                          15340    9/18/2020        24 Hour Fitness USA, Inc.                 $750.00                                                                              $750.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                       15341    9/18/2020         24 Hour Holdings II LLC                 $1,520.00                                                                           $1,520.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                       15342    9/18/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Wang, Run-Han
1145 Queensbridge Way
San Jose, CA 95120-4219                      15343    9/15/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Magana, Esteban
224 Elizabeth Ct
Sanata Paula, ca. 93060                      15344    9/17/2020     24 Hour Fitness Worldwide, Inc.                                               $540.00                                             $540.00
Yu Li, Eric Qin
2230 Rivera Street
San Francisco, CA 94116                      15345    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
fishman, Jesse
2 George Terrace
Petaluma, CA 94952                           15346    9/18/2020      24 Hour Fitness Holdings LLC                $300.00                                                                              $300.00
Malavey, Kadin
2743 East Ct
Richmond, CA 94806                           15347    9/18/2020     24 Hour Fitness Worldwide, Inc.               $29.99                                                                               $29.99
Kaad, Erin
28 NE Going St.
Portland, OR 97211                           15348    9/18/2020     24 Hour Fitness Worldwide, Inc.              $169.31                                                                              $169.31
Zemariam, Eyob
4555 Vandever Ave 9B
San Diego, CA 92120                          15349    9/17/2020        24 Hour Fitness USA, Inc.                  $96.00                           $96.00                                             $192.00
Cimino, Dex
6833 Coors Street
Arvada, CO 80004                             15350    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                        Page 970 of 1762
                                                       Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 89 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yang, Jennifer
3525 Sage Road #616
Houston, TX 77056                          15351    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Feng, Kuolim
785 E Market St
Daly City, CA 94014                        15352    9/18/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Neloms, Kimberly
2401 W Pflugerville Pkwy
Apt 431
Round Rock, TX 78717                       15353    9/18/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Contreras, Andre
1839 Walnut Creek Ct
Westcovina, CA 91791                       15354    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Stevenson, Hannah D
7910 N Oregon Ave
Kansas City, MO 64151                      15355    9/18/2020     24 Hour Fitness Worldwide, Inc.               $57.74                                                                               $57.74
Lin, Candice
420A Cortland Ave.
San Francisco, CA 94110                    15356    9/18/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Perrenoud, Remedios
3440 Oakville Ct.
N Las Vegas, NV 89032                      15357    9/18/2020     24 Hour Fitness Worldwide, Inc.              $930.00                                                                              $930.00
Youngblood, Sharon
4467 Poinsettia Ct.
San Jose, CA 95136                         15358    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Singh, Tejender
2548 Admiral Circle
Hayward, CA 94545                          15359    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Do, Khoa
10416 Roy Butler Dr
Austin, TX 78717                           15360    9/20/2020        24 Hour Fitness USA, Inc.                $3,000.00                                                                           $3,000.00
Monley, Anna
3625 South Verbena St #321
Denver, CO 80237                           15361    9/20/2020              24 Denver LLC                       $135.91                                                                              $135.91
LaBarthe, Chris
78 Tidewind
Irvine, CA 92603                           15362    9/18/2020     24 Hour Fitness Worldwide, Inc.                               $19.00                                                               $19.00
MCDOWELL RICE SMITH & BUCHANAN, PC
ATTN: TRACY RICH / FINANCE MANAGER
605 W. 47TH STREET
KANSAS CITY, MO 64112                      15363    9/18/2020        24 Hour Fitness USA, Inc.                $2,382.49                                                                           $2,382.49
Garvey, Mike
5234 Edna Crane Ave
Las Vegas, NV 89031                        15364    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sarkar, Aveek
621 Arastradero road
Palo Alto, CA 94306                        15365    9/19/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Nguyen, Jodi
29130 Huntwood Avenue
Hayward, CA 94544                          15366    9/21/2020     24 Hour Fitness Worldwide, Inc.               $99.20                                                                               $99.20

                                                                                      Page 971 of 1762
                                                          Case 20-11568-KBO        Doc 72-6      Filed 04/19/21   Page 90 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Govindaswamy, Murthy
9362 Julie Beth St.
Cypress, CA 90630                             15367    9/18/2020    24 Hour Fitness Worldwide, Inc.           $466.66                                                                              $466.66
Page, Laura
1200 Hidden Valley Dr. #933
Round Rock, TX 78665                          15368    9/18/2020    24 Hour Fitness Worldwide, Inc.            $39.46                                                                               $39.46
Lee, Eric
9932 Cockatoo Lane
Garden Grove, CA 92841                        15369    9/18/2020    24 Hour Fitness Worldwide, Inc.                                          $3,800.00                                           $3,800.00
Cuevas, Cecilia Jimenez
PO Box 2031
Beaverton, OR 97075                           15370    9/18/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Pangan, Rommel
76 Mercantile Way Apt 402
Ladera Ranch, CA 92694                        15371    9/21/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Yusuf, Sarah
854 Cobalt Ct
Tracy, CA 95377                               15372    9/18/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Freund, Martin
345 Glendora Cir
Danville, CA 94526                            15373    9/21/2020    24 Hour Fitness Worldwide, Inc.            $59.98                                                                               $59.98
Craveiro, Marcela
3610 Oak Avenue
Miami, FL 33133                               15374    9/21/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Rho, Kyoung Suk
C&R Legal Group, LLP
David H Rho
2301 E Gladwick Street
Rancho Dominguez, CA 90220                    15375    9/18/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Chiu, Connie
3948 Wildflower Cmn
Fremont, ca 94538                             15376    9/18/2020         24 San Francisco LLC                  $49.00                                                                               $49.00
Google LLC
White and Williams LLP
c/o Amy Vulpio
1650 Market Street, Suite 1800
Philadelphia, PA 19103                        15377    9/17/2020    24 Hour Fitness Worldwide, Inc.                        $38,936.99                                                           $38,936.99
Rho, David Hyunjean
2301 E Gladwick Street
Rancho Dominguez, CA 90220                    15378    9/18/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Lynn, Vanny
1535 Superior Ave Spc 26
Newport Beach, CA 92663                       15379    9/18/2020    24 Hour Fitness Worldwide, Inc.            $69.00                                                                               $69.00
Paris, Anthony
1110 Nuuanu Ave
Honolulu, HI 96817-5119                       15380    9/18/2020    24 Hour Fitness Worldwide, Inc.          $1,470.13                                                                           $1,470.13
Curtis-Brown, Nicole
2610 Carnegie Lane Apt C
Radondo Beach, CA 90278                       15381    9/18/2020    24 Hour Fitness Worldwide, Inc.          $1,332.00                                                                           $1,332.00


                                                                                      Page 972 of 1762
                                                          Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 91 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nguyen, Isabella
5123 S Braeswood Blvd
Houston, TX 77096                             15382    9/18/2020    24 Hour Fitness Worldwide, Inc.              $420.00                                                                            $420.00
Chavez, Maria
1416 Nadina Street
San Mateo, CA 94402                           15383    9/18/2020    24 Hour Fitness Worldwide, Inc.               $75.00                                                                             $75.00
Mia Cobell & Steven Escobar
6807 Trinity Trail Lane
Rosenberg, TX 77469                           15384    9/18/2020       24 Hour Fitness USA, Inc.                 $486.42                                                                            $486.42
Yasenchak, Randy
1136 Larrabee St. #417
West Hollywood, CA 90069                      15385    9/18/2020    24 Hour Fitness Worldwide, Inc.              $107.71                                                                            $107.71
Hu, Jie
35803 Augustine Pl
Fremont, CA 94536                             15386    9/18/2020    24 Hour Fitness Worldwide, Inc.              $360.00                                                                            $360.00
Yang, Suqi
2491 Purdue Ave., Apt 120
Los Angeles, CA 90064                         15387    9/18/2020    24 Hour Fitness Worldwide, Inc.              $180.63                                                                            $180.63
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                        15388    9/18/2020          RS FIT Holdings LLC                  $1,520.00                                                                          $1,520.00
Sun, Hung Andrew
2491 Purdue Ave., Apt 120
Los Angeles, CA 90064                         15389    9/18/2020    24 Hour Fitness Worldwide, Inc.              $180.63                                                                            $180.63
Thung, Anthony
4294 David Street
Castro Valley, CA 94546                       15390    9/18/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                            $429.99
Andrade, Andrew Alexander
c/o Robert W. Stickney, Esq.
100 SE 3rd Ave., Suite 2210
Fort Lauderdale, FL 33394                     15391    9/18/2020       24 Hour Fitness USA, Inc.            $2,490,000.00                                                                     $2,490,000.00
Enfield, Rosalynn
1288 Rimer Dr
Moraga, CA 94556                              15392    9/17/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                            $699.99
Disbrow, Alexandria
7280 Willow Creek Circle
Vallejo, CA 94591                             15393    9/18/2020    24 Hour Fitness Worldwide, Inc.              $859.98                                                                            $859.98
Cho, Justin
224 Blossom Hill Rd
San Jose, CA 95123                            15394    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Dell'Orco, Lauren
5615A Kiam Street
Houston, TX 77007                             15395    9/21/2020    24 Hour Fitness Worldwide, Inc.               $75.00                                                                             $75.00
Lai, James
8200 Cinnamon Bar Ct
Sacramento, CA 95829                          15396    9/21/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                            $429.99
Gomez, Irma
3709 Ripley St
Sacramento, CA 95838                          15397    9/18/2020    24 Hour Fitness Worldwide, Inc.                            $699.99                                                              $699.99


                                                                                      Page 973 of 1762
                                                               Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 92 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Cetinbas, Nurcan
PO Box 4850
New York, NY 10163                                 15398    9/18/2020    24 Hour Fitness Worldwide, Inc.              $190.96                                                                            $190.96
DEVERS, ANTONE
PO BOX 600733
DALLAS, TX 75360                                   15399    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $90.07                                                               $90.07
Plikaytis, Anice
11435 Fuerte Farms Road
El Cajon, CA 92020                                 15400    9/18/2020    24 Hour Fitness Worldwide, Inc.              $325.00                                                                            $325.00
Patel, Monil
34864 Mission Blvd
Apt 262
Union City, CA 94587                               15401    9/18/2020     24 Hour Fitness Holdings LLC                                                                $215.00                            $215.00
Michael, Johnson
4052 Kettering Terrace
Fremont, CA 94536                                  15402    9/18/2020    24 Hour Fitness Worldwide, Inc.               $60.00                                                                             $60.00
Patel, Smit
1669 Monterey Hwy
San Jose, CA 95112                                 15403    9/18/2020       24 Hour Fitness USA, Inc.                 $389.99                                                                            $389.99
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc.
Richard DiChiara, Jr./Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                               15404    9/18/2020    24 Hour Fitness Worldwide, Inc.          $164,426.31                                                                        $164,426.31
Chung, Larry
3948 Wildflower Cmn
Fremont, CA 94538                                  15405    9/18/2020         24 San Francisco LLC                     $49.00                                                                             $49.00
Ko, Kelly
742 Albanese Cir
San Jose, CA 95111                                 15406    9/18/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                            $100.00
Aceituno, Nancy
T. Joshua Ritz & Associates, Inc.
T. Joshua Ritz, Esq.
15233 Ventura Blvd. Suite 1002
Sherman Oaks, CA 91403                             15407    9/18/2020       24 Hour Fitness USA, Inc.            $1,500,000.00                                                                     $1,500,000.00
Kent, Ernest
2615 NE 114th Street
Vancouver, WA 98686                                15408    9/18/2020    24 Hour Fitness Worldwide, Inc.              $891.00                                                                            $891.00
CobbleStone Systems Corp.
Attn: Mark Nastasi
428 S White Horse Pike
Lindenwold, NJ 08021                               15409    9/21/2020       24 Hour Fitness USA, Inc.              $27,246.43                                                                         $27,246.43
Pineda, Trinidad
1232 Treat Ave
San Francisco, CA 94110                            15410    9/18/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                            $200.00
Chua, Eng Hwa
19445 SE 28th Pl
Sammamish, WA 98075                                15411    9/18/2020    24 Hour Fitness Worldwide, Inc.               $76.38                                                                             $76.38
Claim docketed in error
                                                   15412    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                                                                   $0.00

                                                                                           Page 974 of 1762
                                                         Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 93 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Stacy, Shayne
8750 Springhills Way
Orangevale, CA 95662                         15413    9/20/2020     24 Hour Fitness Worldwide, Inc.              $620.60                                                                              $620.60
Wash, Angelica
5629 Timmerman Way
Citrus Heights, CA 95621                     15414    9/21/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Pawlaczyk, Steve
9208 Carla Way
Sacramento, CA 95826                         15415    9/21/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Alsumidaie, Joumana
611 Davenwood Court
Granite Bay, CA 65746                        15416    9/18/2020     24 Hour Fitness Worldwide, Inc.              $329.99                                                                              $329.99
Drake, Marissa
2121 W. Imperial Hwy Ste E
La Habra, CA 90631                           15417    9/18/2020    24 Hour Fitness United States, Inc.           $449.92                                                                              $449.92
Roberts II, William R
2784 South Lansing Way
Aurora, CO 80014                             15418    9/18/2020     24 Hour Fitness Worldwide, Inc.               $39.98                                                                               $39.98
Markopoulos, Andrea
2683 Via De La Valle G626
Dal Mar, CA 92104                            15419    9/19/2020    24 Hour Fitness United States, Inc.                          $1,439.90                                                           $1,439.90
Le, Christine
13066 Stratford Skies Ln
Houston, TX 77072-0132                       15420    9/21/2020     24 Hour Fitness Worldwide, Inc.              $382.00                                                                              $382.00
Lin, William
2018 Somerset Lane
Fullerton, CA 92833                          15421    9/18/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Laferriere, Bryan
16 Marshall St. 4P
Irvington , NJ 07111                         15422    9/21/2020     24 Hour Fitness Worldwide, Inc.              $143.00                                                                              $143.00
Heissinger, Keely
20252 Archwood St
Winnetka, CA 91306                           15423    9/21/2020     24 Hour Fitness Worldwide, Inc.               $11.77                                                                               $11.77
Phan, Kim Hang
6110 Saddleback Way
Sacramento, CA 95823                         15424    9/19/2020     24 Hour Fitness Worldwide, Inc.                              $116.00                                                              $116.00
Murray, Kevin
739 N Croft Ave
Apt 307
Los Angeles, CA 90069                        15425    9/18/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Stablein, Mary Gail
490 Floral Way
Rohnert Park, CA 94928                       15426    9/18/2020     24 Hour Fitness Worldwide, Inc.              $634.68                                                                              $634.68
Green, Terrica
1601 Hood Rd #13
Sacramento, CA 95825                         15427    9/19/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99
Thompson, Thomas
26402 Sundown Cove Ln
Katy, TX 77494                               15428    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,016.00                                                                           $2,016.00


                                                                                        Page 975 of 1762
                                                        Case 20-11568-KBO          Doc 72-6      Filed 04/19/21     Page 94 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nunez, Cynthia
273 Allentown Road
Parsippany, NJ 07054                        15429    9/21/2020     24 Hour Fitness Worldwide, Inc.              $121.51                                                                              $121.51
Kim, Victor
1782 Morgans Avenue
San Marcos, CA 92078                        15430    9/18/2020     24 Hour Fitness Worldwide, Inc.              $799.98                                                                              $799.98
Mocino, David
7887 Standish Ave
Riverside, CA 92509                         15431    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Morrison, Jennifer
757 Zinnia St
Lakewood, CO 80401                          15432    9/16/2020     24 Hour Fitness Worldwide, Inc.              $214.00                                                                              $214.00
Smith, Jessica
10893 E Wesley Ave
Aurora, CO 80014                            15433    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Faro, Madeline
2100 W Palmyra Ave
#67
Orange, CA 92868                            15434    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
MARKELL, CONNOR
9273 THILOW DR
SACRAMENTO, CA 95826-4116                   15435    9/16/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Clarke, Adrian
1389 Jefferson St #A406
Oakland, CA 94612                           15436    9/18/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Springston, Mary
4560 N Enchanted Cir
Colorado Springs, CO 80917                  15437    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tran, Mike
907 Laroda Ct W
Ontario, CA 91762                           15438    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,039.98                                                                           $1,039.98
Lee, Sang
333 Andover Dr
Apt 128
Burbank, CA 91504                           15439    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Koizumi, Noriko
1100 Gough St Apt16E
San Francisco, CA 94109                     15440    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dyo, Alina
15155 SW Canyon Wren Way
Beaverton, OR 97007                         15441    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,314.00                                                                           $1,314.00
Pappas, Carolyn S
960 Larrabee St. #302
LA, CA 90069                                15442    9/21/2020     24 Hour Fitness Worldwide, Inc.             $4,320.00                                                                           $4,320.00
Giri, Amish
1410 N 55th St
Seattle, WA 98103                           15443    9/21/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Garcia, Ivan
13009 Camino Del Rey
Whittier, CA 90601                          15444    9/22/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00

                                                                                       Page 976 of 1762
                                                         Case 20-11568-KBO        Doc 72-6        Filed 04/19/21   Page 95 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Menendez, Daniel
351 Knickerbocker Ave
Paterson, NJ 07503                           15445    9/21/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Heredia, Alejandro
32729 Orick St
Union City, CA 94587                         15446    9/21/2020       24 Hour Fitness USA, Inc.               $699.00                                                                              $699.00
Waldman, William
1407 W. Oak Street
Burbank, CA 91506                            15447    9/21/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Jenkins, Steven A.
11012 Watermark Street
Parker, CO 80134                             15448    9/21/2020    24 Hour Fitness Worldwide, Inc.            $480.00                                                                              $480.00
Hutchens, Mary Lisa
615 Lyons Ave. NE
Renton, WA 98059                             15449    9/21/2020    24 Hour Fitness Worldwide, Inc.            $769.95                                                                              $769.95
Olds, Joshua
614 Firepit Dr.
Diamond Bar, CA 91765                        15450    9/21/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Beal, Julie
9150 Water Rd
Cotati, CA 94931                             15451    9/21/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Gupta, Murli
134 Spring Ct
Falls Church, VA 22046                       15452    9/18/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Lehrman, Randy
7600 Penobscot Drive
West Hills, CA 91304                         15453    9/18/2020    24 Hour Fitness Worldwide, Inc.           $2,426.65                                                                           $2,426.65
Shipchandler, Abeezar
5004 Kirkland Court
Plano, TX 75093                              15454    9/21/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Kilmer Jr, William R
5185 Luigi Ter Apt 48
San Diego, CA 92122                          15455    9/21/2020    24 Hour Fitness Worldwide, Inc.            $113.09                                                                              $113.09
Zamarripa, Miguel
2309 S. Ramona Dr.
Santa Ana, CA 92707                          15456    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                                $0.00                              $0.00
Edwards, Cherie Christine
17246 Waterhouse Circle Unit b
Parker, CO 80134                             15457    9/21/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Meda, Haney Samuel
10826 Rexbon Court
Fountain Valley, CA 92708                    15458    9/22/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Reed, David
2388-A Alta Garden Lane
Sacramento, CA 95825                         15459    9/22/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Nunez, Jonatan
438 Lupine Way
Hayward, CA 94541                            15460    9/22/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00




                                                                                     Page 977 of 1762
                                                                            Case 20-11568-KBO        Doc 72-6        Filed 04/19/21    Page 96 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Jensen, Jacqueline
2740 SE Powell Blvd #6
Portland, OR 97202                                              15461    9/22/2020    24 Hour Fitness Worldwide, Inc.             $38.99                                                                               $38.99
Estate of Satyender Khanna ( c/o Kamlesh Khanna- Executor of
estate of Satyender Khanna)
 Kamlesh Khanna
401 Ridgewood Avenue
Glen Ridge, NJ 07028                                            15462    9/21/2020    24 Hour Fitness Worldwide, Inc.            $609.60                                                                              $609.60
Cruz, Angelito Dela
4302 Rawhide Way
Oceanside, CA 92057                                             15463    9/18/2020    24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Voyna, Olga
615 Westminster Rd, Apt 5F
Brooklyn , NY 11230                                             15464    9/22/2020    24 Hour Fitness Worldwide, Inc.            $109.97                                                                              $109.97
Schrab, Linda
134 Avenida Santa Margarita
San Clemente, CA 92672                                          15465    9/18/2020    24 Hour Fitness Worldwide, Inc.            $111.04                                                                              $111.04
Leopardo, Janet
208 US Highway 206
Hillsborough, NJ 08844-4122                                     15466    9/22/2020    24 Hour Fitness Worldwide, Inc.                           $3,025.00                                                           $3,025.00
Vargas, Ramon
478 South Youngfield Circle
Lakewood, CO 80228                                              15467    9/17/2020    24 Hour Fitness Worldwide, Inc.            $102.00                                                                              $102.00
Lu, YaYuan
10314 Sawyers Crossing Ln
Sugar Land, TX 77498                                            15468    9/21/2020       24 Hour Fitness USA, Inc.                $53.04                                                                               $53.04
Shpiro, Wladyslaw Y
2300 Auburn Blvd 210
Sacramento, CA 95821                                            15469    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                              $429.00                            $429.00
Ochoa, Eloy
26402 El Mar Dr.
Mission Viejo, CA 92691                                         15470    9/22/2020    24 Hour Fitness Worldwide, Inc.            $170.00                                                                              $170.00
Kubick, Theodore R.
3428 Mission Ridge Rd.
Plano, TX 75023                                                 15471    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $199.99                                                              $199.99
Fierro, Zenda
6105 Diamond Oaks Avenue
Bakersfield, CA. 93306                                          15472    9/21/2020    24 Hour Fitness Worldwide, Inc.             $28.50                                                                               $28.50
Yemelianova, Ksenia
13517 Floris Street
Herndon, VA 20171                                               15473    9/19/2020    24 Hour Fitness Worldwide, Inc.            $935.00                                                                              $935.00
Ochoa, Dena
26402 El Mar Dr.
Mission Viejo, CA. 92691                                        15474    9/22/2020    24 Hour Fitness Worldwide, Inc.            $170.00                                                                              $170.00
Peng, Feng
3916 174th ST SE
Bothell, WA 98012                                               15475    9/20/2020       24 Hour Fitness USA, Inc.              $2,500.00                                                                           $2,500.00
Liang, Zhiguang
4430 Delta Avenue
Rosemead, CA 91770                                              15476    9/17/2020       24 Hour Fitness USA, Inc.                    $4.96      $350.04                                                              $355.00

                                                                                                        Page 978 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 97 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Mann-Li
2507 Springwood Ln
Richardson, TX 75082                         15477    9/17/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Miller, Samantha
1194 Sunrise Ridge Dr
Lafayette, CA 94549                          15478    9/21/2020        24 Hour Fitness USA, Inc.                 $539.00                                                                              $539.00
Cervantes, Ramon
7890 E Spring St Unit 15K
Long Beach, CA 90815                         15479    9/20/2020     24 Hour Fitness Worldwide, Inc.               $40.99                                                                               $40.99
Moresi, Anthony
2376 Royal Ave #20
Simi Valley, CA 93065                        15480    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                        $1,500.00                          $3,000.00
Ogasawara, Howard
20239 Gresham Street
Winnetka, CA 91306                           15481    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,050.00                                                           $1,050.00
Patel, Payal
334 Saint Paul's Ave
2nd Floor
Jersey City, NJ 07306                        15482    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                $732.00                            $732.00
Leung, Peter
764 East Camelia Way
Azusa, CA 91702                              15483    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shih, Jacques-Olivier
1421 Pasqualito Dr
San Marino, CA 91108                         15484    9/17/2020            24 New York LLC                       $699.99                                                                              $699.99
Diaz, Liraiza
7 Balint Drive Apt 326
Yonkers, NY 10710                            15485    9/21/2020     24 Hour Fitness Worldwide, Inc.               $41.93                                                                               $41.93
Frazza, Paula
41 Mill St.
Bloomfield, NJ 07003                         15486    9/17/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Yuen, Lynnette
PO Box 6026
Orange, CA 92863-6026                        15487    9/18/2020     24 Hour Fitness Worldwide, Inc.             $3,555.19                                                                           $3,555.19
Ilco, George
DeGrado Law, LLC
250 Moonachie Rd., Suite 200
Moonachie, NJ 07074                          15488    9/18/2020        24 Hour Fitness USA, Inc.             $100,000.00                                                                          $100,000.00
Nechman, John
1834 Southmore Boulevard
Houston, TX 77004                            15489    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lee, Jusung
1378 Kingfisher Way #2
Sunnyvale, CA 94087                          15490    9/18/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Howell, Phyllis
20247 Atascocita Shores Dr.
Humble, TX 77346                             15491    9/18/2020    24 Hour Fitness United States, Inc.                           $560.00                                                              $560.00
Lee, Kelvin Sum
1318 Napoli Street
Oceanside, CA 92056                          15492    9/18/2020     24 Hour Fitness Worldwide, Inc.               $64.50                                                                               $64.50

                                                                                        Page 979 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 98 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lin, Tiffany
9300 Larkspur Dr.
Westminster, CA 92683                        15493    9/19/2020        24 Hour Fitness USA, Inc.                  $94.51                                                                               $94.51
Hua, Ryan
15896 Wadsworth Place
San Diego, CA 92127                          15494    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Chai, Vincent
1400 Forest Glen Dr., 68
Hacienda Heights, CA 91745-3020              15495    9/18/2020     24 Hour Fitness Worldwide, Inc.              $264.95                                                                              $264.95
Ruocco, Roberto
3888 Genesee Avenue, 303
San Diego, CA 92111                          15496    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,250.00                                                                           $2,250.00
Williams, Louis
1118 E 125th Street
Los Angeles, CA 90059                        15497    9/25/2020     24 Hour Fitness Worldwide, Inc.              $472.99                                                                              $472.99
Baratta, Lisa M.
9611 Eagle View Way
Gilroy, CA 95020                             15498    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                 $76.43                             $76.43
Wan, Hsiaoyuan
25358 Old Fairview Ave
Hayward, CA 94542                            15499    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
ECHEVERRIA, INGER
605 N. JUANITA AVE
REDONDO BEACH, CA 90277                      15500    9/17/2020     24 Hour Fitness Worldwide, Inc.               $40.64                                                                               $40.64
Cung, Phuong Le
2275 E 23 Street
Brooklyn, NY 11229                           15501    9/18/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Saephanh, Linda
4716 Camino Royale Dr
Sacramento, CA 95823                         15502    9/18/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Garceran, Betty
104-36 212 Street
Queens Village, NY 11429                     15503    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $577.50                                                              $577.50
McIntyre, Nicole
2693 Mabel St.
Berkeley, CA 94702                           15504    9/18/2020    24 Hour Fitness United States, Inc.           $116.35                                                                              $116.35
Witriol, Shaun
3455 Kearny Villa Rd, Apt. 19
San Diego, CA 92123                          15505    9/19/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
SFP 24 Hour Taylorsville, LLC
Kriss & Feuerstein LLP
360 Lexington Avenue, Suite 1200
New York, NY 10017                           15506    9/18/2020        24 Hour Fitness USA, Inc.             $179,849.87                                                                          $179,849.87
Paskvan, Ok Hon
8462 Whitaker St. #47
Buena Park, CA 90621                         15507    9/18/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Sapaskis, Kristina
141 Chestnut Street
Englewood Cliffs, NJ 07632                   15508    9/18/2020        24 Hour Fitness USA, Inc.                 $101.92                                                                              $101.92


                                                                                        Page 980 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21    Page 99 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Arthur, Thomas C
1024 Brightwood Dr
San Marcos, CA 92078                         15509    9/19/2020     24 Hour Fitness Worldwide, Inc.              $124.99                                                                              $124.99
Agana, Liza
180 E. Hartsdale Ave, 6H
Hartsdale, NY 10530                          15510    9/18/2020        24 Hour Fitness USA, Inc.                  $80.00                                                                               $80.00
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                       15511    9/18/2020              RS FIT CA LLC                      $1,520.00                                                                           $1,520.00
Coles, Roddy
17070 SW Augusta Lane
Beaverton, OR 97003                          15512    9/18/2020     24 Hour Fitness Worldwide, Inc.              $810.00                                                                              $810.00
Yee, Cindy C
14601 E. Caspian Pl
Aurora, CO 80014                             15513    9/21/2020     24 Hour Fitness Worldwide, Inc.               $88.98                                                                               $88.98
Pham, Dung
2450 Alvin Avenue Unit 21632
San Jose, CA 95151                           15514    9/18/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Gilgus, Guyla
3719 NE Grand Ave.
Portland, OR 97212                           15515    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $750.00                           $750.00                          $1,500.00
Hall, Jane M
3719 Park Shadow
Spring, TX 77386                             15516    9/21/2020     24 Hour Fitness Worldwide, Inc.              $659.52                                                                              $659.52
Shin, Susan
2575 Sandpebble Lane
Brea, CA 92821                               15517    9/24/2020        24 Hour Fitness USA, Inc.                  $96.00                                                                               $96.00
Snodgrass, Larry
6701 S. Gilpin Circle W.
Centennial, CO 80122                         15518    9/19/2020     24 Hour Fitness Worldwide, Inc.              $368.21                                                                              $368.21
Winer, Barbara
9800 Barnett Valley Road
Sebastopol, CA 95472                         15519    9/17/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Kaur, Sukhwinder
32424 Lois Way
Union City, CA 94587                         15520    9/25/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Higa, Curtis
1925 Grosvenor Dr.
San Jose, CA 95132                           15521    9/19/2020     24 Hour Fitness Worldwide, Inc.              $351.00                                                                              $351.00
Lantz, Vona
creditor's home address
                                             15522    9/18/2020     24 Hour Fitness Worldwide, Inc.               $51.23                                                                               $51.23
Perez, Janell L
2108 Grand Ave.
Everett, WA 98201                            15523    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Esteban, Christian
4158 Brunswick Avenue
Los Angeles, CA 90039                        15524    9/21/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00




                                                                                        Page 981 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 100 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wang, Liang
2801 Countrywood Ln
West Covina, CA 91791                        15525    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Dazey, Thomas
14310 Cypress Falls Dr
Cypress, TX 77429                            15526    9/20/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Patrick, Deborah
205 Via El Toro
Redondo Beach, CA 90277                      15527    9/21/2020    24 Hour Fitness Worldwide, Inc.             $839.00        $3,025.00                                                           $3,864.00
Kaur, Manmeet
2339 California St
Mountain View, CA 94040                      15528    9/21/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Pandey, Priya Ranjan
2715 174th Ave NE
Redmond, WA 98052                            15529    9/21/2020       24 Hour Fitness USA, Inc.                                $699.99                                                              $699.99
Orosco, Ashley
1527 Alma Terrace
San Jose, CA 95125                           15530    9/21/2020       24 Hour Fitness USA, Inc.                $499.99                                                                              $499.99
Scott, Max
1355 Muirlands Vista Way
San Diego, CA 92037                          15531    9/21/2020    24 Hour Fitness Worldwide, Inc.             $136.53                                                                              $136.53
Serrato, Alex
2819 Wanek Rd
Escondido, CA 92027                          15532    9/21/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Darley, Leon L
5857 E Rosebay Street
Long Beach, CA 90808                         15533    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Zhu, Ying
39 Willow Ave
Millbrae, CA 94030                           15534    9/19/2020    24 Hour Fitness Worldwide, Inc.             $379.00                                                                              $379.00
Pippard, Michael
1017 E Odeum Ln
Phoenix, AZ 85040                            15535    9/19/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Smith, Denise L
7653 Violet Ct
Arvada, CO 80007                             15536    9/17/2020       24 Hour Fitness USA, Inc.               $5,267.82                                                                           $5,267.82
ACOSTA, SHAWNA
16202 BLUE IRIS ST
FONTANA, CA 92336-5970                       15537    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Darley, Cheryle L
5857 E Rosebay Street
Long Beach, CA 90808                         15538    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Winkelmann, Paul
11821 Orange Street
Norwalk, CA 90650                            15539    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $89.98                                                                            $89.98
Xi, Xinzheng
994 Ponderosa Ave Apt A
Sunnyvale, CA 94086                          15540    9/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                     Page 982 of 1762
                                                              Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 101 of 441


                                                                                                Claim Register
                                                                                             In re RS FIT NW LLC
                                                                                             Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address         Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
PATWARDHAN, PARAG
6074 PITCHFORK RANCH DR
FRISCO, TX 75036                                   15541    9/19/2020     24 Hour Fitness Worldwide, Inc.              $183.00                                                                              $183.00
Mojica, Michael
2547 Old Quarry Rd Apt 927
San Diego, CA 92108                                15542    9/19/2020    24 Hour Fitness United States, Inc.                                              $0.00                                               $0.00
Boyker, Scott
15323 Sonnet Place
Hacienda Heights, CA 91745-4102                    15543    9/19/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc., Property Manager
Richard DiChiara, Jr./Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                               15544    9/18/2020     24 Hour Fitness Worldwide, Inc.          $164,426.31                                                                          $164,426.31
Foster, Micah J
4725 South 1300 East Apt 31
Millcreek, UT 84117                                15545    9/18/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Schwartz, Laurent Jerome
600 Del Oro street
Woodland, CA 95695                                 15546    9/18/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Aghaian, Andrew
3121 Emerald Isle Dr.
Glendale, CA 91206                                 15547    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $130.00                                                              $130.00
Broom, William
PO BOX 530085
Henderson, NV 89053-0085                           15548    9/18/2020     24 Hour Fitness Worldwide, Inc.                $39.49                                                                              $39.49
Sonawane, Nitin S
12000 Riverside Dr
Unit 119
Valley Village, CA 91607                           15549    9/18/2020     24 Hour Fitness Worldwide, Inc.              $582.00                                                                              $582.00
Hunter, Kalynn B
3016 Brookfield Avenue
Oakland, CA 94605                                  15550    9/18/2020    24 Hour Fitness United States, Inc.                                                           $1,000.00                          $1,000.00
Foss, Louise
3122 Wellington Dr
Palmdale, CA 93551                                 15551    9/18/2020     24 Hour Fitness Worldwide, Inc.              $678.00                                                                              $678.00
Chen, Karen
1375 Noe St.
San Francisco, CA 94131                            15552    9/19/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Rucker, Richard
2548 Threewoods Lane
Fullerton, CA 92831                                15553    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ellis, Susan
4712 S Cathay CIR
Salt Lake City, UT 84123                           15554    9/19/2020     24 Hour Fitness Worldwide, Inc.                $70.00                                                                              $70.00
Lopez, Carmen
9724 S. 2nd Avenue
Inglewood, CA 90305                                15555    9/19/2020     24 Hour Fitness Worldwide, Inc.                $67.10                                                                              $67.10




                                                                                              Page 983 of 1762
                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 102 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Mak, Ryan
8270 Peacock Ln
Elverta, CA 95626                              15556    9/19/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Feng, Yufan
10161 Bolsa Ave.
Ste 103A
Westminster, CA 92683                          15557    9/19/2020     24 Hour Fitness Worldwide, Inc.              $451.91                                                                              $451.91
Eggers, Dale M
7065 W Ann Rd 130-317
Las Vegas, NV 89130                            15558    9/19/2020     24 Hour Fitness Worldwide, Inc.                              $693.00                                                              $693.00
Basha, Kabir
11598 Coronado Trail
Frisco, TX 75033                               15559    9/19/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Konofalski, Shaylie Krystyna
11025 NE 96th St
Kirkland, WA 98033                             15560    9/19/2020        24 Hour Fitness USA, Inc.                 $783.20                                                                              $783.20
Yeung, Peter
39 Calais St.
Irvine, CA 92602                               15561    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $87.25                                                                             $87.25
Crosby, Jacqueline
1225 Lawton Street
San Francisco, CA 94122                        15562    9/19/2020    24 Hour Fitness United States, Inc.           $973.88                                                                              $973.88
Childress, Margaret
92 Paseo Vista
San Clemente, CA 92673                         15563    9/18/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Godshall, Brad
827 David Drive
Chula Vista, CA 91910                          15564    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Saito, Kazuko
1214 Polk Street Apt 301
San Francisco, CA 94109                        15565    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Burton, Rachel
201 Park Blvd Unit 305
San Diego, CA 92101                            15566    9/18/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Miramon, Craig
149 Basil st #1
Encinitas, CA 92024                            15567    9/19/2020     24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Buena, Megan
225 N Rose St Unit 208
Burbank, CA 91505                              15568    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lee, Vicky
425 Amber Drive
Suisun City, CA 94585                          15569    9/19/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Vieira, Dorotia
PO Box 902
Fort Bragg, CA 95437                           15570    9/19/2020        24 Hour Fitness USA, Inc.                                                                   $699.99                            $699.99
Lallier, Leona
2867 Vista Mariana
Carlsbad, CA 92009                             15571    9/18/2020     24 Hour Fitness Worldwide, Inc.              $645.50                                                                              $645.50


                                                                                          Page 984 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 103 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Haggart, Samuel
7290 Edinger Ave 3029
Huntington Beach, CA 92647                    15572    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Lenz, Benjamin
2940 Putnam Blvd.
Walnut Creek, CA 94597                        15573    9/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                       15574    9/19/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Ju, Yingli
17829 Contador Dr.
Rowland Heights, CA 91748                     15575    9/19/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Sullivan, Kerrie
457 Waggamon Circle
Annapolis, MD 21403                           15576    9/19/2020    24 Hour Fitness Worldwide, Inc.             $129.31                                                                              $129.31
VUONG, MARTIN
300 W. GRAND AVE # 29
ALHAMBRA, CA 91801                            15577    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $28.58                                                                            $28.58
Santa Maria, Carl
14 Dogwood Place
Massapequa, NY 11758                          15578    9/19/2020    24 Hour Fitness Worldwide, Inc.             $114.00                                                                              $114.00
KELLY, LYNN
2059 WEST 5540 SOUTH
TAYLORSVILLE, UT 84129                        15579    9/19/2020    24 Hour Fitness Worldwide, Inc.             $106.18                                                                              $106.18
David and Carmelita McBee
7301 Calle Los Manzanos
Bakersfield, CA 93309                         15580    6/29/2020    24 Hour Fitness Worldwide, Inc.                             $633.32                                                              $633.32
Peng, Christine
35819 Augustine Pl
Fremont, CA 94536                             15581    9/19/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Smith, Jasmynn J.
23930 Ocean Ave. Apt. 117
Torrance, CA 90505                            15582    9/19/2020    24 Hour Fitness Worldwide, Inc.             $106.37                                                                              $106.37
Angus, James
16220 SW Falcon Drive
Beaverton, OR 97007                           15583    9/19/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Yang, Danzhou
3421 El Camino Real, Unit 20
Atherton, CA 94027                            15584    9/19/2020       24 Hour Fitness USA, Inc.                $611.63                                                                              $611.63
Agresti, Michael
19655 Lorca Lane
Yorba Linda, CA 92886                         15585    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $42.00                                                                            $42.00
NGUYEN, THACH
342 CHECKERS DR, APT # 210
SAN JOSE, CA 95133-2248                       15586    9/19/2020    24 Hour Fitness Worldwide, Inc.             $100.00                          $100.00                                             $200.00
Tariq, Muaz
665 Ridgeview Terrace
Fremont, CA 94536                             15587    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                      Page 985 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21   Page 104 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sy, Eveline
5200 Irvine Blvd Spc 112
Irvine, CA 92620                              15588    9/19/2020    24 Hour Fitness Worldwide, Inc.             $194.99                                                                              $194.99
Vercruyssen, Cathy A
955 East Highway 171
Hot Springs National Park, AR 71913-8620      15589    9/19/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Strategy Companion Corporation
3240 El Camino Real, Ste 120
Irvine, CA 92602                              15590    9/19/2020       24 Hour Fitness USA, Inc.               $1,665.82                                                                           $1,665.82
Yu, Angie
310 Santa Ynez Way
Sacramento, CA 95816                          15591    9/19/2020    24 Hour Fitness Worldwide, Inc.            $1,235.00                                                                           $1,235.00
McNulty, Ryan
10416 Irene St. Apt 16
Los Angeles, CA 90034                         15592    9/19/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                            $52.67                             $52.67
Xu, Annie
45040 Pawnee Dr
Fremont, CA 94539                             15593    9/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Park, Heidi
35828 2nd Ave SW
Federal Way, WA 98023                         15594    9/19/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Crosby, Julia
1225 Lawton Street
San Francisco, CA 94122                       15595    9/19/2020       24 Hour Fitness USA, Inc.                $848.48                                                                              $848.48
Hansen, Dylan Bradley
14366 109th Ave. NE
Kirkland, WA 98034                            15596    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $147.37                                                              $147.37
Hernandez, Martina
777 S. Citrus Ave, APT 254
Azusa, CA 91702                               15597    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Lee, Sabina
235 Lee Ave
San Francisco, CA 94112-2347                  15598    9/19/2020         24 San Francisco LLC                   $400.00                                                                              $400.00
Kim, Jeong Hoon
105 CLAREMONT CREST CT
SAN RAMON, CA 94583                           15599    9/20/2020    24 Hour Fitness Worldwide, Inc.             $148.80                                                                              $148.80
Ma, Xiuqing
4512 Hillsborough DR.
Castro Valley, CA 94546                       15600    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lee, Andrew
770 South Harbor Blvd. #1413
Fullerton, CA 92832                           15601    9/19/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Jung, Jin Ho
1111 S. Oxford Ave. Apt.210
Los Angeles, CA 90006                         15602    9/19/2020    24 Hour Fitness Worldwide, Inc.             $376.00                                                                              $376.00
Caulfield, Kelly
623 Admiral Drive
Unit 303
Annapolis, MD 21401                           15603    9/20/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00


                                                                                      Page 986 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 105 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Houston, Andrew
981 41st Street #114
Oakland, CA 94608                            15604    9/18/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Chai, Vincent
1400 Forest Glen Dr., 68
Hacienda Heights, CA 91745-3020              15605    9/18/2020    24 Hour Fitness Worldwide, Inc.             $304.58                                                                              $304.58
Nguyen, Devin Bao
9176 Hemsworth Way
Sacramento, CA 95829                         15606    9/19/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Boas, Fu Ping Yu
5712 Rutgers Road
La Jolla, CA 92037                           15607    9/19/2020       24 Hour Fitness USA, Inc.               $3,879.96                                                                           $3,879.96
Tuan-Mu, Andrea
918 W. Garvey Ave #109
Monterey Park, CA 91754                      15608    9/19/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gonzalez, Ivan
21858 Alamogordo Rd
Santa Clarita, CA 91350                      15609    9/19/2020    24 Hour Fitness Worldwide, Inc.          $16,925.00        $3,025.00                                                          $19,950.00
Hood, Jhoslyn
PO Box 543323
Grand Prairie, TX 75054                      15610    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $68.18                                                                            $68.18
Hanson, Terris L.
6240 Puerto Drive
Rancho Murieta, CA 95683-9351                15611    9/19/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Klawonn, William
2816 N. Jefferson Str.
Arlington, VA 22207                          15612    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $98.68                                                                            $98.68
Husain, Hatim
9260 Towne Centre #16
San Diego, CA 92121                          15613    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.00                            $699.00
Eggers, Rachel A
7065 W Ann Rd #130-317
Las Vegas, NV 89130                          15614    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $693.00                                                              $693.00
Wells, Erin Fox
4549 Fargo Dr.
Plano, TX 75093                              15615    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $98.35                                                                            $98.35
Huynh, Lien
830 Meade Ave
San Francisco, CA 94124                      15616    9/19/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Zhang, Ning Johnny
5201 Globe Mallow Dr
Austin, TX 78739                             15617    9/19/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Tran, Dennis
313 Kenbrook Cir
San Jose, CA 95111                           15618    9/20/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Sankarkumar, Vijayadevi
7924 NE 181st Pl
Kenmore, WA 98028                            15619    9/19/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99




                                                                                     Page 987 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 106 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Logan, Moreen
1015 10th Street
Hermosa Beach, CA 90254                     15620    9/20/2020    24 Hour Fitness Worldwide, Inc.                              $72.54                                                               $72.54
Liu, Xiaolin
Chen Zhang
11118 Church St
Fairfax, VA 22030                           15621    9/19/2020    24 Hour Fitness Worldwide, Inc.            $2,302.10                                                                           $2,302.10
Guan, Yun
2294 West 8th Street
Apt 6B
Brooklyn, NY 11223                          15622    9/19/2020    24 Hour Fitness Worldwide, Inc.             $143.88                                                                              $143.88
Klawonn, Elena
2816 N. Jefferson Str.
Arlington, VA 22207                         15623    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Applewhite, Keith
833 Hill Place
Azle, TX 76020                              15624    9/19/2020    24 Hour Fitness Worldwide, Inc.             $122.23                                                                              $122.23
Herrera, Eric
13813 mansa dr.
la mirada, CA 90638                         15625    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Isenga, Morghan
7710 28th Ave
Jenison, MI 49428                           15626    9/19/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
WOOD, CHRISTOPHER
4798 S LINCOLN ST
ENGLEWOOD, CO 80113                         15627    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Leon, Michelle
2025 Broadway, Apt 12 F
New York, NY 10023                          15628    9/19/2020    24 Hour Fitness Worldwide, Inc.            $1,166.00                                                                           $1,166.00
Krupala, Laura
1223 Island Dr
San Leon, TX 77539                          15629    9/19/2020       24 Hour Fitness USA, Inc.                $291.38                                                                              $291.38
Chen, Karen
1375 Noe St.
San Francisco, CA 94131                     15630    9/19/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mzyk, James
5000 Montrose Blvd
Unit 12G
Houston, TX 77006                           15631    9/19/2020       24 Hour Fitness USA, Inc.                $360.00                                                                              $360.00
Guzman, Carmen Nayeli
One Miramar St PO Box 929561
La Jolla, CA 92092                          15632    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
Herrera, Carmen
13813 Mansa Dr.
La Mirada, CA 90638                         15633    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Takehiro, Osamu
316 Joyce Ave.
Arcadia, CA 91006                           15634    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                    Page 988 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 107 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shmidt, Natalya
2680 E 19th st
Apt 1C
Brooklyn, NY 11235                           15635    9/19/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Gottfried, Garry
2929 Wild Oak Lane
Rockwall, TX 75032                           15636    9/19/2020    24 Hour Fitness United States, Inc.                           $420.00                                                              $420.00
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15637    9/19/2020         24 Hour Holdings II LLC                  $429.99                                                                              $429.99
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15638    9/19/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
Deakins, Larry
2904 Paint Horse Trail
Little Elm, TX 75068                         15639    9/19/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Goodwin, William Browne
5622 S Biscay Ct
Aurora, CO 80015                             15640    9/19/2020     24 Hour Fitness Worldwide, Inc.              $126.00                          $126.00                                             $252.00
Phan, Dang Khoa
6110 Saddleback Way
Sacramento, CA 85823                         15641    9/19/2020     24 Hour Fitness Worldwide, Inc.                              $116.00                                                              $116.00
Halstead, Edward
5485 E Tunis Ave
Las Vegas, NV 89122                          15642    9/19/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
YAN, MARY
6233 HAZEL ST
EASTVALE, CA 92880                           15643    9/20/2020     24 Hour Fitness Worldwide, Inc.              $609.00                                                                              $609.00
Mozqueda, Maria
21858 Alamogordo Rd
Santa Clarita, CA 91350                      15644    9/19/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Castanares, Bryan
170 Edgewater Drive
Milpitas, CA 95035                           15645    9/19/2020     24 Hour Fitness Worldwide, Inc.              $750.74                                                                              $750.74
Williams, Cameron
3589 Sanddollar Ct
Union City, CA 94587                         15646    9/20/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Ghali, Justina
1901 Edgehill Dr
Allen, TX 75013                              15647    9/19/2020     24 Hour Fitness Worldwide, Inc.                $68.20                                                                              $68.20
Jorgensen, Molly
3108 West 9330 South
West Jordan, UT 84088-8774                   15648    9/19/2020     24 Hour Fitness Worldwide, Inc.              $624.00                                                                              $624.00
Norberg, Kristin
8622 Tortoise Canyon Court
Las Vegas, NV 89148                          15649    9/28/2020     24 Hour Fitness Worldwide, Inc.                $13.50                                                                              $13.50
GIBBONS, BRANDON
6079 FULMAR STREET
SAN DIEGO, CA 92114                          15650    9/19/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00


                                                                                        Page 989 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 108 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Crossfield, Ryan
3743 South Canfield Ave
#305
Los Angeles, CA 90034                          15651    9/19/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Forgione, Anusheh
4313 Ceylon Street
Denver, CO 80249                               15652    9/19/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Gubb, Barbara
163 E Mirror Ridge Cir
The Woodlands, TX 77382                        15653    9/19/2020    24 Hour Fitness Worldwide, Inc.             $230.00                                                                              $230.00
Garofalo, Michael Anthony
2020 Douglas St
Salt Lake City, Utah 84105                     15654    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $87.92                                                                            $87.92
Kuwano, Saori
2534 Yorktown St Apt 93
Houston, TX 77056                              15655    9/18/2020    24 Hour Fitness Worldwide, Inc.                             $297.74           $27.00                                             $324.74
Hong, Sungah
5511 Calico Ln
Pleasanton, CA 94566                           15656    9/20/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Lau, Kevin
2020 Oakland Hills Dr
Corona, CA 92882                               15657    9/19/2020    24 Hour Fitness Worldwide, Inc.            $8,000.00                                                                           $8,000.00
Qi, Qihao
1143 Kassel Ter
Sunnyvale, CA 94089                            15658    9/18/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Teegardin, Dane
9208 NE 147th Ave.
Vancouver, WA 98682                            15659    9/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ballatore, Brian
3104 Raven Hill Road
Jamul, CA 91935                                15660    9/19/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Bond, Pamela
3202 Annrae Street
San Diego, CA 92123                            15661    9/19/2020    24 Hour Fitness Worldwide, Inc.            $1,156.81                                                                           $1,156.81
Blanche, McKenzie
6117 Caminito Baeza
San Diego, CA 92122                            15662    9/20/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Marshall, Deborah D.
3676 Crown Point Drive
San Diego, CA 92109                            15663    9/19/2020    24 Hour Fitness Worldwide, Inc.                            $1,462.86                                                           $1,462.86
Lawyer, Trevor
42929 Corte Cabello
Temecula, CA 92592                             15664    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc.
Richard DiChiara, Jr.
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                           15665    9/18/2020       24 Hour Fitness USA, Inc.            $164,426.31                                                                          $164,426.31




                                                                                       Page 990 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 109 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Merida, Gabriela
53 E Ramona St
Ventura, CA 93001                            15666    9/19/2020    24 Hour Fitness Worldwide, Inc.           $429.00                          $429.00          $429.00                          $1,287.00
Wai, Kuang
16988 SW Theodore Way
Beaverton, OR 97006                          15667    9/18/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Ravipudi, Subba
14 Marquesa
Dana Point, CA 92629                         15668    9/19/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Kim, Hyung Hoon
9858 CAMINITO CUADRO
San Diego, CA 92129                          15669    9/19/2020    24 Hour Fitness Worldwide, Inc.          $1,440.00                                                                           $1,440.00
Mungai, Phyllis
1502 Loma Drive Apt 3
Hermosa Beach, CA 90254                      15670    9/19/2020    24 Hour Fitness Worldwide, Inc.          $1,479.94                                                                           $1,479.94
Junyszek, Jean
461 S. Crest Rd.
Orange, CA 92868                             15671    9/19/2020    24 Hour Fitness Worldwide, Inc.                            $95.53                                                               $95.53
Powers, Kimberly
13214 Creek Park Lane
Poway, CA 92064                              15672    9/19/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Weiss, Robin
14911 Wunderlich Dr #104
Houston, TX 77069                            15673    9/19/2020    24 Hour Fitness Worldwide, Inc.              $77.00                                                                             $77.00
Alandt, Johanna
1611A S. Melrose Dr. #20
Vista, CA 92081                              15674    9/19/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Lan, Ryan
1417 Kensington Drive
Fullerton, CA 92831                          15675    9/19/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Balasubramanian, Ganesan
2431 Lismore Lane
Irving, Texas 75063                          15676    9/19/2020    24 Hour Fitness Worldwide, Inc.           $358.00                                                                              $358.00
Youngblood, Edward L.
4467 Poinsettia Court
San Jose, CA 95136                           15677    9/19/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Hamilton, Ryan
8600 N. Sherman Circle Apt 404
Miramar, FL 33025                            15678    9/19/2020    24 Hour Fitness Worldwide, Inc.              $78.00                                                                             $78.00
Norwalk, Kerry
31444 Flying Cloud Dr.
Laguna Niguel, CA 92677                      15679    9/19/2020    24 Hour Fitness Worldwide, Inc.           $456.00                                                                              $456.00
Moore, G
POB 4934
Irvine, CA 92616                             15680    9/19/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Woods, Deborah
129 Eddy Street #2
Richmond, CA 94801                           15681    9/19/2020    24 Hour Fitness Worldwide, Inc.              $70.00                                                                             $70.00




                                                                                     Page 991 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 110 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Khandelwal, Namit
40355 Fremont Blvd.
Fremont, CA 94538                            15682    9/19/2020    24 Hour Fitness Worldwide, Inc.             $291.00                                                                              $291.00
Xian, Zhuokai
3400 Stevenson Blvd, APT P34
Fremont, CA 94538                            15683    9/19/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Sybesma, PingPing
25 Monterey Pine Drive
Newport Coast, CA 92657-1526                 15684    9/19/2020       24 Hour Fitness USA, Inc.                               $1,204.00                                                           $1,204.00
Blanche, Lynne S
8254 Avenida Navidad # 2
San Diego, CA 92122                          15685    9/20/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
ZHOU, SHUHANG
2515 CARTIER CT
FAIRFIELD, CA 94533                          15686    9/19/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
Lee, Amy
425 Amber Drive
Suisun City, CA 94585                        15687    9/19/2020    24 Hour Fitness Worldwide, Inc.             $244.98                                                                              $244.98
Cantwell, Janette
9800 Derecho Bend
Austin, TX 78737                             15688    9/20/2020    24 Hour Fitness Worldwide, Inc.             $412.07                                                                              $412.07
Packer, Michael Leray
703 103rd PL SE
Everett, WA 98208                            15689    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $84.04                                                                            $84.04
Chen, Karen
1375 Noe St
San Francisco, CA 94131                      15690    9/19/2020         24 San Francisco LLC                   $429.99                                                                              $429.99
Wong, Paula
576 Messina Gardens Lane
San Jose, CA 95133                           15691    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Samaniego, Francisca
1600 Kaylyn st
Lancaster, CA 93535                          15692    9/18/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Sharma, Sushil
34077 Paseo Padre Pkwy, Apt. 45
Fremont, CA 94555                            15693    9/20/2020         24 San Francisco LLC                   $429.99                                                                              $429.99
Bassi, Anmol
2802 Baumberg Avenue
Hayward, CA 94545                            15694    9/19/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Fung, Sheldon
113 Cobb Ct
Folsom, CA 95630                             15695    9/19/2020         24 San Francisco LLC                   $600.00                                                                              $600.00
Ayala, Frank and Belia
6204 Malaga Court
Long Beach, CA 90803                         15696    9/19/2020    24 Hour Fitness Worldwide, Inc.             $226.10                                                                              $226.10
Rutus, Vitaly
690 34th Ave #9
San Francisco, CA 94121                      15697    9/19/2020         24 San Francisco LLC                       $99.00                                                                            $99.00




                                                                                     Page 992 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 111 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nasser, Maria Pia
2530 Lake Debra Drive apt. 101
Orlando, FL 32835                             15698    9/20/2020    24 Hour Fitness United States, Inc.              $65.42                                                                             $65.42
Panorama Capital, L.P.
c/o Safco Capital
1850 S Sepulveda Blvd
#200
Los Angeles, CA 90025                         15699    9/19/2020        24 Hour Fitness USA, Inc.             $104,358.13                                                                          $104,358.13
Stone-Garis, Gwen
1564 Hazel Court
Upland, CA 91784                              15700    9/20/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Shah, Rohit D
533 Hyannis Dr.
Sunnyvale, CA 94087                           15701    9/19/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Tran, Andrew Luan
12 Chapparal Ct
San Ramon, CA 94583                           15702    9/19/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Basin, Ruslan
535 Neptune Ave Apt 15-A
Brooklyn, NY 11224                            15703    9/20/2020            24 New York LLC                                       $204.00                                                              $204.00
Spiegel, Joan E
24 Geriola Court
Pleasant Hill, CA 94523                       15704    9/19/2020        24 Hour Fitness USA, Inc.                                 $688.81                                                              $688.81
Phan, Brenda
8514 Fairhaven Ct
Elk Grove, CA 95624                           15705    9/19/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Dice, Steve
6257 W Nova Dr
Littleton, CO 80128                           15706    9/20/2020              24 Denver LLC                       $161.27                                                                              $161.27
Schriver, Nicholas
600 Canyon Woods Ct., Apt #D
San Ramon, CA 94582                           15707    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Basin, Boris
2991 Brighton 13th St Apt 5-F
Brooklyn, NY 11235                            15708    9/20/2020            24 New York LLC                                       $240.00                                                              $240.00
Pollock, Holly H
19752 NE 143rd St
Woodinville, WA 98077                         15709    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $36.32                                                                             $36.32
Sullivan, Cherese N
1044B E. 29th St
Houston, TX 77009                             15710    9/19/2020        24 Hour Fitness USA, Inc.                                                                     $0.00                              $0.00
Wharton, Sharalyn
4242 Bryant Irvin Rd Apt 230
Benbrook, TX 76109                            15711    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $51.62                                                                             $51.62
Wilridge, Clarence L
2616 Whispering Oaks Cove
Cedar Hill, TX 75104                          15712    9/20/2020        24 Hour Fitness USA, Inc.                 $324.74                                                                              $324.74
Callagy, Kevin
905 Crown Ave
Bakersfield, CA 93301                         15713    9/20/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00

                                                                                         Page 993 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 112 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
SCHAFER, JONATHAN W
4840 BRIGHTON AVE
SAN DIEGO, CA 92107                          15714    9/20/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Estefani, Jaycee
809 S Anaheim Blvd Unit 104
Anaheim, CA 92805                            15715    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Truong, Muio Thi
342 Checker Dr, Apt # 210
San Jose, CA 95133-2248                      15716    9/19/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Hill, Alexandra
7169 SW Sagert St Unit 103
Tualatin, OR 97062                           15717    9/20/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Lu, Ken
34 St Georges Ct
Coto De Caza, CA 92679                       15718    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
KHO, WILLIAM
2033 CHRISTIE STREET
FULLERTON, CA 92833                          15719    9/20/2020     24 Hour Fitness Worldwide, Inc.                $20.00                                                                              $20.00
DP
Sungah Hong
5511 Calico Ln
Pleasanton, CA 94566                         15720    9/20/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Serine, Terry
501 S. Rose Ave. #129
Oxnard, CA 93030                             15721    9/19/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Packer, Marianela
703 103rd PL SE
Everett, WA 98208                            15722    9/19/2020     24 Hour Fitness Worldwide, Inc.              $154.80                                                                              $154.80
Liao, Chun Xiang
1692 Hubbard Ave
San Leandro, CA 94579                        15723    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Liu, Angela
738 Tonopah Ave
La Puente, CA 91744                          15724    9/19/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Huiwen
4512 Hillsborough Dr.
Castro Valley, CA 94546                      15725    9/20/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Moore, Kimberly
43523 Kirkland ave Apt. 104
Lancaster, CA 93535                          15726    9/20/2020    24 Hour Fitness United States, Inc.              $0.00          $0.00                             $0.00                              $0.00
Packer, Leon
703 103rd PL SE
Everett, WA 98208                            15727    9/19/2020     24 Hour Fitness Worldwide, Inc.                $84.04                                                                              $84.04
Fan, Stephen T
3618 Thornton Avenue
Fremont, CA 94536-7400                       15728    9/19/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Davis, Kenneth W.
5702 B Sultana Ave
Temple City, CA 91780                        15729    9/20/2020     24 Hour Fitness Worldwide, Inc.              $999.00                                                                              $999.00


                                                                                        Page 994 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 113 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Prada, Julio R
6414 Edgemoor Way
San Jose, CA 95129                          15730    9/20/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Pokorny, John
1773 Dahill Road
Brooklyn, NY 11223                          15731    9/20/2020           24 New York LLC                                     $2,000.00         $470.00                                           $2,470.00
TSERING, LISA A
1750 LIBERTY STREET
APT. 1
EL CERRITO, CA 94530                        15732    9/20/2020    24 Hour Fitness Worldwide, Inc.             $625.00                                                                              $625.00
Portch, Paul
568 Burns Circle
San Ramon, CA 94583                         15733    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $96.00                                                                            $96.00
Sue, Craig
1225 Holly Leaf Lane
Meadow Vista, CA 95722                      15734    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $32.93      $632.00                                                              $664.93
Hemati, Farshid
7111 Compadre Court
Carmichael, CA 95608                        15735    9/20/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hiserote, Melissa
2708 Rough Berry Rd
Pflugerville, TX 78660                      15736    9/20/2020    24 Hour Fitness Worldwide, Inc.             $448.76                                                                              $448.76
White, Craig
181 Matisse
Aliso Viejo, CA 92656                       15737    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hernandez, Rosa
1211 Elder St
Oxnard, CA 93036                            15738    9/20/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Tinajero, Patty
13582 Bowen St
Garden Grove, CA 92843                      15739    9/20/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Bolourchi, Mohammad
2115 Cerrito Court
Pittsburg, CA 94565                         15740    9/19/2020    24 Hour Fitness Worldwide, Inc.             $194.99                                                                              $194.99
Hemati, Shahrzad
25514 Celtic Terrace Drive
Katy, TX 77494                              15741    9/22/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Filosa, Rolf T
1334 Shakespeare Dr
Concord, CA 94521                           15742    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Park, Jae Chul
8244 Haseltin Green
Buena Park, CA 90621                        15743    9/20/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Sybesma, Edward
25 Monterey Pine Drive
Newport Coast, CA 92657-1526                15744    9/19/2020       24 Hour Fitness USA, Inc.                                $688.00                                                              $688.00
Molter, Carolyn
28091 SW Morgan Street
Wilsonville, OR 97070                       15745    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                    Page 995 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 114 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hamano, John F
145 Merano St.
Danville, CA 94526                            15746    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $726.72                                                              $726.72
Wong, Joe
11616 Calamar Ct
San Diego, CA 92124-2834                      15747    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $25.00                                                                            $25.00
Regilus, Penina
652 Barron Ave
Woodbridge, NJ 07095                          15748    9/20/2020    24 Hour Fitness Worldwide, Inc.             $205.00                                                                              $205.00
Kaplan, Norma M
8560 Forest Grove Drive #2
Boynton Beach, FL 33437                       15749    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $249.96                                                              $249.96
McHenery, Joann
2655 West San Bruno Ave
Fresno, CA 93711                              15750    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.27                                                                            $99.27
Ossman, Carter
1945 Midlothian Dr.
Altadena, CA 91001                            15751    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $82.81                                                                            $82.81
Gewecke, Lawren
2408 Falls Place Ct
Falls Church, VA 22043                        15752    9/20/2020       24 Hour Fitness USA, Inc.               $1,412.28                                                                           $1,412.28
Chen, Li
3808 Menard Dr
Carrollton, TX 75010                          15753    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
PARK, HYUM-SUK
1092 VISTA POINTE CIR
SAN RAMON, CA 94582                           15754    9/20/2020    24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                           $1,100.00
Huffman, Matthew
8759 Heathermist Way
Elk Grove, CA 95624                           15755    9/20/2020    24 Hour Fitness Worldwide, Inc.             $760.00                                                                              $760.00
Ziff, Oliver M
216 Clinton St.
Santa Cruz, CA 95062                          15756    9/20/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Moreno, Jessica
P.O. Box 9175
Moreno Valley, CA 92552                       15757    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,211.49                                                                           $1,211.49
Flint, Corri
19265 Allegheny Rd. #6
Apple Valley, CA 92307                        15758    9/20/2020    24 Hour Fitness Worldwide, Inc.                                                               $449.99                            $449.99
Heydari, Neda
6654 Hemingway Dr.
San Diego, CA 92120                           15759    9/20/2020    24 Hour Fitness Worldwide, Inc.            $1,120.00                                                                           $1,120.00
Demiris, Peter
590 Escondido Circle
Livermore, CA 94550                           15760    9/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kimbrough, Michele L
3448 Canyonlands Rd
Stockton, CA 95209                            15761    9/21/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00




                                                                                      Page 996 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 115 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ochoa, Jose M
1317 W 6th Street
Santa Ana, CA 92703                          15762    9/20/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Reider, Nancy
2557 S Adams St
Denver, CO 80210                             15763    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,607.84                                                           $1,607.84
Roehrich, Joachim
6742 E. Pageantry Street
Long Beach, CA 90808                         15764    9/19/2020       24 Hour Fitness USA, Inc.                                $699.99                                                              $699.99
LaFontaine, Michael
2065 Clinton Ave, Apt A
Alameda, CA 94501                            15765    9/19/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Carrasco, Matilde
5715 Baltimore Dr #99
La Mesa, CA 91942                            15766    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                                $99.00                             $99.00
Jenkins, Arthur
150 Reflections Dr #26
San Ramon, CA 94583                          15767    9/21/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Gonzalez-Contreras, Annalicia
721 Reagan Drive
Las Vegas, NV 89110                          15768    9/21/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Fleck, Brian
5559 S Greenwood St
Littleton, CO 80120                          15769    9/20/2020            24 Denver LLC                       $400.00                                                                              $400.00
Gu, Jun
6233 HAZEL ST
EASTVALE, CA 92880                           15770    9/20/2020    24 Hour Fitness Worldwide, Inc.             $583.00                                                                              $583.00
IP( she is a minor)
5511 Calico Ln
Pleasanton, CA 94566                         15771    9/20/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Leahey, Jill L.
2169 Opal Ridge
Vista, CA 92081                              15772    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $58.83                                                                            $58.83
Chu, Dehua Yu
858 Kenyon Ave
San Leandro, CA 94577                        15773    9/20/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wang, Will
19 Field
Irvine, CA 92620                             15774    9/21/2020    24 Hour Fitness Worldwide, Inc.             $466.66                                                                              $466.66
Ho, Patrick
1460 Granada Street
Vallejo, CA 94591                            15775    9/22/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Jang, Seaik
13869 Carmel Valley Road, #116
San Diego, CA 92130                          15776    9/20/2020    24 Hour Fitness Worldwide, Inc.            $7,200.00                                                                           $7,200.00
Wong, Kerry
370 Cliff Drive
Unit 7
Pasadena, CA 91107                           15777    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00


                                                                                     Page 997 of 1762
                                                                           Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 116 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Le, Derek H
2389 Cedar Lane
Vienna, VA 22180                                                15778    9/21/2020    24 Hour Fitness Worldwide, Inc.             $466.00                                                                              $466.00
Phan, Brian
710 12th St S
Apt 2504
Arlington, VA 22202                                             15779    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Chen, Kyle
525 S Oxford Ave.
Apt 312
Los Angeles, CA 90020                                           15780    9/21/2020    24 Hour Fitness Worldwide, Inc.             $191.94                                                                              $191.94
Grillo, Fern D
130 Lincoln Ave
Eastchester, NY 10709                                           15781    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Patel, Niva
9562 Netherway Dr
Huntington Beach, CA 92646                                      15782    9/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Elite Air, Inc.
Burke, Warren, MacKay & Serritella, P.C.
c/o Brian P. Welch
330 N. Wabash, #2100
Chicago, IL 60611                                               15783    9/21/2020       24 Hour Fitness USA, Inc.             $51,420.50                                                                           $51,420.50
Walch, Rachel
Durham Jones & Pinegar
c/o John Walch
111 S Main St., Ste 2400
Salt Lake City, UT 84111-2178                                   15784    9/21/2020       24 Hour Fitness USA, Inc.                                 $56.67                                                               $56.67
Xiong, Honghui
1235 Krista Ct
Lewisville, TX 75056                                            15785    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $90.38                                                                            $90.38
Renovista Ridge Master Property Owners Association
1380 Greg Street, Suite 208
Sparks, NV 89431                                                15786    9/22/2020    24 Hour Fitness Worldwide, Inc.                                            $2,301.00                                           $2,301.00
Chepeian, Alisa
12344 Runnymede St, #2
North Hollywood, CA 91605                                       15787    9/20/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Powell, Ainsworth
3300 Wallace Ave
Bronx, NY 10467                                                 15788    9/21/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
I.W., a minor child (Huiwen Huang, parent, 4512 Hillsborough
DR. Castro Valley, CA 94546)
4512 Hillsborough DR.
Castro Valley, CA 94546                                         15789    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Llach, Austin
9505 Nightsong Court
Bakersfield, CA 93311                                           15790    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $98.55                                                                            $98.55
Tsai, Sue Hau
572A Missouri St.
San Francisco, CA 94107-2837                                    15791    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00


                                                                                                        Page 998 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 117 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gamgene, Joseph M
2660 Montrose Ave
Montrose , CA 91020                          15792    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00
Kwon, Dorothy
1054 Winchester Ave
Glendale, CA 91201                           15793    9/20/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Sternstein, Jenna
5542 Carlton St
Oakland, CA 94618                            15794    9/21/2020          24 San Francisco LLC                   $1,482.00                                                                           $1,482.00
Wari, Poornima
2399 Niemeyer Court
San Jose, CA 95132                           15795    9/20/2020        24 Hour Fitness USA, Inc.                                 $699.00                                                              $699.00
McFarland, Robert
12925 E Mansfield Ave. Apt B209
Spokane Valley, WA 99216                     15796    9/20/2020     24 Hour Fitness Worldwide, Inc.                             $1,250.00                                                           $1,250.00
de Carvalho, Tathiana Nasser
2530 Lake Debra Drive Apt.101
Orlando, FL 32835                            15797    9/20/2020    24 Hour Fitness United States, Inc.              $44.72                                                                             $44.72
Song, Yoon
1414 NE 42nd St. STE 103A
Seattle, WA 98105                            15798    9/21/2020        24 Hour Fitness USA, Inc.                    $96.12                                                                             $96.12
Samuel, Saad
174 Roanoke Rd Apt 6
El Cajon, CA 92020                           15799    9/22/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Pauole, Kelly
123 Kaikai street
Wailuku, HI 96793                            15800    9/20/2020     24 Hour Fitness Worldwide, Inc.              $935.27                                                                              $935.27
Landeis, Denise
Criaco & Associates
c/o Adam P Criaco
363 N. Sam Houston Pkwy. E. Suite 800
Houston , TX 77060                           15801    9/22/2020        24 Hour Fitness USA, Inc.             $225,000.00                                                                          $225,000.00
Hiserote, David
2708 Rough Berry Road
Pflugerville, TX 78660                       15802    9/20/2020     24 Hour Fitness Worldwide, Inc.              $448.76                                                                              $448.76
Kasarapu, Suneetha Devi
2706 Fairfield Bend Pl
Katy, TX 77494                               15803    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $86.57                                                                             $86.57
Hirt, Corinne
5908 Bounty St.
San Diego, CA 92120                          15804    9/22/2020              RS FIT CA LLC                          $55.68                                                                             $55.68
Mitchell, Shavar
9 Gerald Ave
Freeport, NY 11520                           15805    9/21/2020            24 New York LLC                                        $60.00                                                               $60.00
Lawyer, Zachary
42929 Corte Cabello
Temecula, CA 92592                           15806    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ryan, Leslie
27 Margaret Ct
Fair Lawn, NJ 07410                          15807    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $499.92                                                              $499.92

                                                                                        Page 999 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 118 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tejani, Asif Barkat
5826 Parkersburg Dr
Houston, TX 77036                            15808    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Costello, Nancy L.
155 North Berryline Circle
The Woodlands, TX 77381                      15809    9/22/2020    24 Hour Fitness Worldwide, Inc.             $320.00                                                                              $320.00
Levy, Marilyn
969 Asiomar Terrace Apt 7
Sunnyvale, CA 94086                          15810    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $2,059.98                                                           $2,059.98
McDonald, William
4212 Tsushima Ct.
Stockton, CA 95219                           15811    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Lawyer, Lisa
42929 Corte Cabello
Temecula, CA 92592                           15812    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Clark, Carol
29 Windridge
Aliso Viejo, CA 92656                        15813    9/20/2020       24 Hour Fitness USA, Inc.                $148.80                                                                              $148.80
Lawson, Chase
PO Box 370971
Montara, CA 94037-0971                       15814    9/20/2020    24 Hour Fitness Worldwide, Inc.             $414.00                                                                              $414.00
Nelson, Debbie
3917 119th Pl SE
Everett, WA 98208                            15815    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $72.62                                                                            $72.62
Nelson, Spencer Alexis
3917 119th Pl SE
Everett, WA 98208                            15816    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $72.62                                                                            $72.62
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                             15817    9/22/2020    24 Hour Fitness Worldwide, Inc.             $205.21                                                                              $205.21
DiSalvo, Diana
311 Bridle Path Lane
Annapolis, MD 21403                          15818    9/22/2020    24 Hour Fitness Worldwide, Inc.             $199.95                                                                              $199.95
GAO, YANG
800 TEAKWOOD CT
FLOWER MOUND, TX 75028                       15819    9/20/2020    24 Hour Fitness Worldwide, Inc.             $133.00                                                                              $133.00
Sonnie, Celina
4512 B 40th Ave SW
Seattle, WA 98116                            15820    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $45.09                                                                            $45.09
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                           15821    9/22/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Sanapanya, Andrew
2440 Flora St.
West Covina, CA 91792                        15822    9/20/2020    24 Hour Fitness Worldwide, Inc.             $469.97                                                                              $469.97
Lawyer, Jim
42929 Corte Cabello
Temecula, CA 92592                           15823    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 1000 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 119 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gueste, J
13231 Paul Street
Eastvale, CA 92880                           15824    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Richardson, Robert
3535 Maricopa St Apt 17
Torrance, CA 90503                           15825    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gatillon, Daniel
6940 Gypsum Creek Dr.
Eastvale, CA 92880                           15826    9/20/2020     24 Hour Fitness Worldwide, Inc.              $157.00                                                                              $157.00
Shah, Dimple
533 Hyannis Dr
Sunnyvale, CA 94087                          15827    9/19/2020     24 Hour Fitness Worldwide, Inc.              $671.00                                                                              $671.00
Ozlu-Tunceli, Nina
6715 27th Street N.
Arlington, VA 22213                          15828    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $876.00                                                              $876.00
Thomas, Lashanda
9829 Burrowing Owl Way
Elk Grove, CA 95757                          15829    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
OUE, MARK S.
50 REDWOOD AVE 101
REDWOOD CITY, CA 94061                       15830    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $349.99                           $349.99                            $699.98
KIM, HWANG WOO
1092 VISTA POINTE CIR
SAN RAMON, CA 94582                          15831    9/20/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
Verma, Kapil
115 S Melrose St
Placentia , CA 92870                         15832    9/20/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Gueste, K
13231 Paul Street
Eastvale, CA 92880                           15833    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                            15834    9/20/2020     24 Hour Fitness Worldwide, Inc.              $344.90                                                                              $344.90
Buhler, Leslie
2903 Loomis Street
Lakewood, CA 90712                           15835    9/20/2020     24 Hour Fitness Worldwide, Inc.              $291.70                                                                              $291.70
Chalmers, Alisa
2420 Torrey Pines Rd A202
La Jolla, CA 92037                           15836    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wright, Frank
8716 Brady Ave.
Spring Valley, CA 91977                      15837    9/20/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Handalian II, Dan
176 Madison Avenue
San Bruno, CA 94066-4015                     15838    9/20/2020     24 Hour Fitness Worldwide, Inc.              $958.31                                                                              $958.31
Caro, Bernardino
36400 Hafner Court
Newark, CA 94560                             15839    9/20/2020     24 Hour Fitness Worldwide, Inc.              $153.76                                                                              $153.76




                                                                                       Page 1001 of 1762
                                                      Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 120 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Oros, Kathleen
13089 Peyton Dr C245
Chino Hills, CA 91709                      15840    9/20/2020        24 Hour Fitness USA, Inc.                $1,285.00                                                                           $1,285.00
ZHOU, SHUHANG
2515 CARTIER CT
FAIRFIELD, CA 94533                        15841    9/20/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Manuel, Nicholas
1264 Honey Trail
Walnut Creek, CA 94597                     15842    9/22/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Cortez, Karina I
8748 West Ave D8
Lancaster, CA 93536                        15843    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
KHANNA, BHUVITA
521 DALI CT
EL DORADO HILLS, CA 95762                  15844    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Llach, Julie Crawford
9505 Nightsong Court
Bakersfield, CA 93311                      15845    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
HUBBARD, BERNARD & DONNA
2504 GEORGETOWN LANE
ANTIOCH, CA 94509                          15846    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $1,910.22                                                           $1,910.22
Palca, Lori
7 Prospect Street
Unit 808
Morristown, NJ 07960                       15847    9/22/2020     24 Hour Fitness Worldwide, Inc.              $105.42                                                                              $105.42
Jacobson, Stephen
PO Box 235143
Encinitas, CA 92023                        15848    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Song, JooHo
7 Brookside Ave
Pompton Plains, NJ 07005                   15849    9/24/2020    24 Hour Fitness United States, Inc.              $91.75                                                                             $91.75
ALSALMAN, AMEL
2451 RIDEGATE LN SW
TUMWATER, WA 98512                         15850    9/20/2020     24 Hour Fitness Worldwide, Inc.              $359.93                                                                              $359.93
Osher, Leslie
201-24 23rd Avenue
Bayside, NY 11360                          15851    9/22/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Baker Jr, Robert
600 Moonachie Avenue
Wood-Ridge, NJ 07075                       15852    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $94.20                                                                             $94.20
Bordcosh, Samer
1153 Monterey Pl
Encinitas, CA 92024                        15853    9/20/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Marquez, William Y.
113 Sunset Dr
Sanford, FL 32773                          15854    9/24/2020     24 Hour Fitness Worldwide, Inc.              $134.79                                                                              $134.79
Rice, Joseph
4867 Boise Ave
San Diego, CA 92117                        15855    9/24/2020        24 Hour Fitness USA, Inc.                 $466.00                                                                              $466.00


                                                                                     Page 1002 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 121 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Haniff, Ancel
1620 SW 67th Avenue
Plantation, FL 33317                         15856    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $369.70                                                              $369.70
Dairiam, Anandraj
2918 Oakdale Landing Ct
Katy, TX 77494                               15857    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $135.00                                                              $135.00
Heckman, Michael
2011 Edgegate Dr
San Jose, CA 95122                           15858    9/24/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Lee, Patrick
823 Edgemar Ave
Pacifica, CA 94044                           15859    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                $99.00                                              $99.00
de Carvalho, Jadir Faria
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                            15860    9/20/2020    24 Hour Fitness United States, Inc.             $65.42                                                                              $65.42
James, Jason
2280 W. Center Ave.
Denver, CO 80223                             15861    9/24/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Moran, Claire
4915 Dana Ct
Livermore, CA 94550-3787                     15862    9/24/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Murr, George
Murr Law, P.L.L.C.
4101 Washington Avenue
Houston, TX 77007                            15863    9/24/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Wangler, Matt
9045 SW Taylor St.
Portland, OR 97225                           15864    9/20/2020     24 Hour Fitness Worldwide, Inc.              $358.40                                                                              $358.40
Hayakawa, Saori
3302 Watermarke Pl
Irvine, CA 92612                             15865    9/21/2020     24 Hour Fitness Worldwide, Inc.              $285.00                                                                              $285.00
Thomas, Lawrence
5715 Baltimore Dr. #99
La Mesa, CA 91942                            15866    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.00                             $99.00
Liu, Yumin
2515 Cartier ct
Fairfield, CA 94533                          15867    9/20/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Burgess, Goffin
PO Box 81134
Las Vegas, NV 89180-1134                     15868    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Topalovic, Sandra
1712 X Street
Vancouver, WA 98661                          15869    9/24/2020     24 Hour Fitness Worldwide, Inc.                $39.83                                                                              $39.83
Neumann, Andreas
113 Mountain Valley St
Oakland, CA 94605                            15870    9/20/2020     24 Hour Fitness Worldwide, Inc.                               $92.58                                                               $92.58
Camel, Suzanne
9620 NW 76th Court
Tamarac, FL 33321                            15871    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00

                                                                                       Page 1003 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 122 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kennedy, Jill
205 Gundry Drive
Falls Church, VA 22046                       15872    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,355.99                                                                           $1,355.99
Freeman, Eugenia
5521 Adeline St.
Oakland, CA 94608                            15873    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Wangler, Leslie
9045 SW Taylor St.
Portland, OR 97225                           15874    9/20/2020     24 Hour Fitness Worldwide, Inc.              $358.40                                                                              $358.40
Jang, Annie
2133 Edmore Ave
Rowland Heights, CA 91748                    15875    9/20/2020     24 Hour Fitness Worldwide, Inc.              $124.00                                                                              $124.00
Pena, Yiveth
32953 Evergreen Ave SE
Black Diamond, WA 98010                      15876    9/24/2020    24 Hour Fitness United States, Inc.          $1,800.00                                                                           $1,800.00
Leung, David
16652 CIMARRON CREST DR.
San Diego, CA 92127                          15877    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $12.41                                                                             $12.41
Lozier, Marc
11917 Junewood Trl
Keller, TX 76244                             15878    9/24/2020     24 Hour Fitness Worldwide, Inc.              $166.60                                                                              $166.60
Jahani, Abdol H
216 Breckenwood Way
Sacramento, CA 95864                         15879    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Mercado, Alberto
1651 N Riverside Ave Apt 717
Rialto, CA 92376                             15880    9/24/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Muriithi, Lydia
1007 37th st SE, Apt B
Auburn, WA 98002                             15881    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $576.00                                                              $576.00
Tu, Jay
778 Montevino Dr.
Pleasanton, CA 94566                         15882    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Manjunath, Tejas
3186 Bourgogne court
San Jose, CA 95135                           15883    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
Malveaux, Troy
Whittier Law Group
Charles A. Whittier, Esq.
305 Broadway (7th Floor)
New York, NY 10007                           15884    9/21/2020        24 Hour Fitness USA, Inc.             $250,000.00                                                                          $250,000.00
Turano, Margaret
419 Violet Ave #A
Monrovia, CA 91016                           15885    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Narayan, Abhinesh
207 Broadwalk Ave Apt F
San Bruno, CA 94066                          15886    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,156.87                                                                           $2,156.87
Verma, Shweta
9747 Legend Trail
Frisco, TX 75035                             15887    9/20/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00

                                                                                       Page 1004 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 123 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nguyen, Le
7032 Quakertown Ave
Winnetka, CA 91306                           15888    9/20/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Ismailova, Shakhida M.
12633 100th Lane NE, H237
Kirkland, WA 98034                           15889    9/24/2020       24 Hour Fitness USA, Inc.                $123.47                                                                              $123.47
Nugent, Shelley R
808 Santa Paula Street
Oceanside, CA 92054                          15890    9/21/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Rinaldi, Julie
416 Figueroa Street
Folsom, CA 95630                             15891    9/20/2020       24 Hour Fitness USA, Inc.               $1,155.00                                                                           $1,155.00
Marks, Margaret
267 Mountain Way
Morris Plains, NJ 07950                      15892    9/18/2020    24 Hour Fitness Worldwide, Inc.            $1,073.05                                                                           $1,073.05
Every, Melissa
8830 Cross Country Dr
Humble, TX 77346                             15893    9/21/2020       24 Hour Fitness USA, Inc.                $179.16                                                                              $179.16
Burgess, Gwendolyn
PO Box 81134
Las Vegas, NV 89180-1134                     15894    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
Xing, Fei
21016 NE 36th st
Sammamish, WA 98074                          15895    9/20/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Myers, Jackie
2854 Albatross St
San Diego , CA 92103                         15896    9/25/2020    24 Hour Fitness Worldwide, Inc.             $581.00                                                                              $581.00
Mitev, Valeri
4003 Fielding Court
Cypress, CA 90630                            15897    9/28/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Parker, Cass
615 E Heim Ave
Orange, CA 92865                             15898    9/20/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Fishman, Susan
10913 Draco Road #21
San Diego, CA 92126                          15899    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Buser, Kristin
509 Forest Road
Riva, MD 21140                               15900    9/25/2020    24 Hour Fitness Worldwide, Inc.             $289.93                                                                              $289.93
Burno III, Ardee
7348 Ravines Avenue
Las Vegas, NV 89131                          15901    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Gulomov, Jasurbek
                                             15902    9/20/2020           24 New York LLC                      $299.99                                                                              $299.99
Rivas, Francisco
24923 Thomas Ave
Hayward, CA 94544                            15903    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Elder, Amanda
9606 Hamburg Ct.
Bakersfield, CA 93311                        15904    9/25/2020    24 Hour Fitness Worldwide, Inc.             $266.00                                                                              $266.00

                                                                                     Page 1005 of 1762
                                                      Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 124 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
NIEMELA, KELLY
10117 NW CHAMBERLAINS FIELDS PL
NORTH PLAINS , OR 97133-8133               15905    9/25/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Kiani, Tal
27431 Compostela
Mission Viejo, CA 92692-3225               15906    9/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Rousseau, Jackie
119-08 227th Street
Cambria Heights, NY 11411                  15907    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $46.19                                                                            $46.19
Ghafoorisiahkalroodi, Saba
1521 Boyd Pinte Way, Apt. #3012
Vienna, VA 22182                           15908    9/25/2020       24 Hour Fitness USA, Inc.                                $479.98            $0.00                                             $479.98
Kemp, Julian T
1839 Sunset Palm Drive
Apopka, FL 32712                           15909    9/25/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Roberts, Janet S
20 Wanderwood Way
Sandy, UT 84092                            15910    9/25/2020    24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Calvo, Andre
22921 Dry Creek Rd
Diamond Bar, CA 91765                      15911    9/21/2020       24 Hour Fitness USA, Inc.                    $89.98                                                                            $89.98
Mirza, Narimon
116 Horn Ct.
Folsom, CA 95630                           15912    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Pong Jr, William Q
4763 Prospero Court
Fremont, CA 94555                          15913    9/21/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Sica, Mauro
863 Augusta Dr
Moraga, CA 94556                           15914    9/25/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
HAYAKAWA, HIDEMITSU
3302 WATERMARKE PL
IRVINE, CA 92612                           15915    9/21/2020    24 Hour Fitness Worldwide, Inc.             $285.00                                                                              $285.00
Holman, Vera
8032 Patuxent Landing Loop
Laurel, MD 20724                           15916    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $76.00                                                                            $76.00
Combs, Ivonne Molina
16639 ALMADEN DRIVE
FONTANA, CA 92336                          15917    9/25/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Perkins, Judy
2145 S Berkeley St
Salt Lake City, UT 84109-1112              15918    9/20/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Freemen, Kevin
5521 Adeline St.
Oakland, CA 94608                          15919    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Williams, Sheila
1819 Broadway Apt. C
Galveston, TX 77550                        15920    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                   Page 1006 of 1762
                                                                   Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 125 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Chang, Lina
3328 Rowena Ave #A
Los Angeles, CA 90027                                   15921    9/20/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
He, Steven
2133 Edmore Ave
Rowland Heights, CA 91748                               15922    9/20/2020    24 Hour Fitness Worldwide, Inc.             $124.00                                                                              $124.00
Fowler, Ingrid
15 Wild Meadow Court
The Woodlands, TX 77380                                 15923    9/20/2020    24 Hour Fitness Worldwide, Inc.             $397.22                                                                              $397.22
Tam, Bartholomew Basil
4324 Ironwood Ave
Seal Beach, CA 90740                                    15924    9/25/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Chimienti, Jose Pino
P.O. Box 231451
Sacramento, CA 95823                                    15925    9/20/2020    24 Hour Fitness Worldwide, Inc.                           $10,000.00                                                          $10,000.00
Baudille, Joseph
7301 New Utrecht Avenue
Brooklyn, NY 11204                                      15926    9/20/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
Abundis De Oue, Maria
50 Redwood Ave 101
Redwood City, CA 94061                                  15927    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $349.99                           $349.99                            $699.98
Olabode, Sunny
10 Corte Holganza
Orinda, CA 94563                                        15928    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Demiris, Konstantine
The Demiris Law Firm, P.C.
700 Ygnacio Valley Road, Suite 140
Walnut Creek, CA 94596                                  15929    9/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
D.C., a minor child (Alberto Cubero Cordero, parent)
Law Offices of Chris Garcia, P.C.,
Christopher Raymond Garcia
407 N. Cedar Ridge Drive, Suite 300
Duncanville, TX 75116                                   15930    9/25/2020       24 Hour Fitness USA, Inc.             $20,000.00                                                                           $20,000.00
Asad, Saad
814 Sutter Ave
Sunnyvale, CA 94086                                     15931    9/20/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Calucchia, James
227 Cullerton St.
Las Vegas, NV 89148                                     15932    9/20/2020    24 Hour Fitness Worldwide, Inc.            $3,750.00                                                                           $3,750.00
Maksimov, Maksim
1510 Ocean Parkway, Apartment B8
Brooklyn, NY 11230                                      15933    9/25/2020       24 Hour Fitness USA, Inc.                    $73.48                                                                            $73.48
Gosalia, Charmi
171 N. Church Ln. #202
Los Angeles, CA 90049                                   15934    9/20/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Yu, Haiyan
21016 NE 36th St
Sammamish, WA 98074                                     15935    9/20/2020    24 Hour Fitness Worldwide, Inc.             $540.00                                                                              $540.00




                                                                                                Page 1007 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 126 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Narducci, William
11168 Acama Street, #6
Studio City, CA 91602                        15936    9/25/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Segawa, Sharon
47-392A Ahuimanu Place
Kaneohe, HI 96744                            15937    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $69.15                                                                            $69.15
Lee, Jessie Jia-Jia
2115 Lockwood Ave
Fremont, CA 94539                            15938    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Tijam, Jennifer
1853 Carol Dr.
Fullerton, CA 92833                          15939    9/20/2020    24 Hour Fitness Worldwide, Inc.             $890.00                                                                              $890.00
Burt, Camille
128 Lone Pine Dr.
Huffman, Texas 77336                         15940    9/21/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
AlSoliman, Ohood
112 Rotunda
Irvine, CA 92620                             15941    9/20/2020    24 Hour Fitness Worldwide, Inc.            $3,176.69                                                                           $3,176.69
Lydon, Teresa Lynn
1307 Los Arboles Ave
Sunnyvale, CA 94087                          15942    9/21/2020    24 Hour Fitness Worldwide, Inc.             $204.00                                                                              $204.00
Chaudhry, Tariq
3016 Overlook Dr
Vallejo, CA 94591                            15943    9/20/2020    24 Hour Fitness Worldwide, Inc.             $319.99                                                                              $319.99
Burt, Ray
128 Lone Pine Dr.
Huffman, TX 77336                            15944    9/21/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Patton, Ian
3814 Elm Ave
Long Beach, CA 90807                         15945    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Guerrero, Monica
52 Bepler Street
Daly City, CA 94014                          15946    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $995.96                                                              $995.96
Preobrazhenskiy, Igor
2780 West 5th Street, Apt. 5A
Brooklyn, NY 11224                           15947    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Richardson, Kamiya
4290 Mount Abernathy Ave, Unit #18
San Diego, CA 92117                          15948    9/21/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Xu, Dan
22921 Dry Creek Rd
Diamond Bar, CA 91765                        15949    9/20/2020       24 Hour Fitness USA, Inc.                    $74.98                                                                            $74.98
Memon, Fawwad
                                             15950    9/21/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Tollini, Michael Robert
8452 Holly Leaf Drive
McLean, VA 22102                             15951    9/25/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98
Puls, McKenna
16993 SE Cuyahoga Way
Happy Valley, OR 97086                       15952    9/28/2020    24 Hour Fitness Worldwide, Inc.             $214.58                                                                              $214.58

                                                                                     Page 1008 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 127 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Canfield, Devon
12277 Apple Valley rd. #436
Apple Valley, CA 92307                       15953    9/21/2020     24 Hour Fitness Worldwide, Inc.              $971.88                                                                              $971.88
Saberi, Ali
18135 Burbank Blvd Unit 13
Tarzana, CA 91356                            15954    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Rogers, Natasha
5601B Valley View Drive
St. Joseph, MO 64503                         15955    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Khamesra, Sushil Kumar
9003 Crown Point Circle
Irving, TX 75063                             15956    9/20/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Cook, Nathan
6748 Hagen Blvd
El Cerrito, CA 94530                         15957    9/20/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Young, Amy
12916 27th Dr SE
Everett, WA 98208                            15958    9/21/2020     24 Hour Fitness Worldwide, Inc.              $711.99                                                                              $711.99
Fierro, Abel
6105 Diamond Oaks Avenue
Bakersfield, CA 93306                        15959    9/21/2020     24 Hour Fitness Worldwide, Inc.                $28.50                                                                              $28.50
Tran, Anna
350 N 2nd St #117
San Jose, CA 95112                           15960    9/21/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Sorpraseuth, Xaysana
8716 Brady Ave
Spring Valley, CA 91977                      15961    9/20/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Yang, Han R
3642 Nassau Dr
San Diego, CA 92115                          15962    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lee, Alex
3403 Garden Gate Way
Houston, TX 77059                            15963    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Humphrey, Wanda M
582 King Drive Apt 8
Daly City, CA 94015                          15964    9/21/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Morgenshtern, Guy
3 La Purisima
Rancho Santa Margarita, CA 92688             15965    9/20/2020     24 Hour Fitness Worldwide, Inc.                $65.27                                                                              $65.27
Chan, Cheston
5950 Lewis Street
Dallas, TX 75206                             15966    9/20/2020     24 Hour Fitness Worldwide, Inc.           $60,000.00                                                                           $60,000.00
Calix, Antonio
18106 Erik T #577
Canyon Country, CA 91387                     15967    9/21/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Khamesra, Lalita S
9003 Crown point circle
Irving, TX 75063                             15968    9/20/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00




                                                                                       Page 1009 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 128 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Melius, Byron
4415 Eaton Circle
Colleyville, TX 76034                        15969    9/21/2020        24 Hour Fitness USA, Inc.                 $107.17                                                                              $107.17
Lu, Flora
985 Hillcrest Drive
Felton, CA 95018                             15970    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,637.25                                                                           $1,637.25
Fung, Peggy
1432 Forest Glen Drive, Apt 62
Hacienda Heights, CA 91745                   15971    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $116.66                                                              $116.66
Carlson, Michael James
4712 NE 29th Avenue
Portland, OR 97211                           15972    9/21/2020    24 Hour Fitness United States, Inc.          $9,000.00                                                                           $9,000.00
Shu, Tiffany
8200 Cinnamon Bar Ct
Sacramento, CA 95829                         15973    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rostomily, Kaitlyn
9250 Virginian Lane
La Mesa, CA 91941                            15974    9/22/2020     24 Hour Fitness Worldwide, Inc.              $147.96                                                                              $147.96
yu, yiling
7600 ward ave
el cerrito, ca 94530                         15975    9/20/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Ruiz, Ricardo
3 Hermann Museum Circle Dr. NO. 4401
Houston, TX 77004                            15976    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Somani, Aditi
1116 VASQUEZ AVE
SUNNYVALE, CA 94086                          15977    9/21/2020    24 Hour Fitness United States, Inc.           $613.87                                                                              $613.87
Pineda, Jesse
18730 Lassen Street
Northridge, CA 91324                         15978    9/21/2020     24 Hour Fitness Worldwide, Inc.              $107.77                                                                              $107.77
Patrick, Robert William
16626 Sweetgum Rd
Frisco, TX 75033                             15979    9/21/2020     24 Hour Fitness Worldwide, Inc.              $179.38                                                                              $179.38
Rios, Yesmi
5322 Thistle Wind Drive
Las Vegas, NV 89135                          15980    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,799.76       $1,799.76                        $1,799.76                          $5,399.28
Pallapa, Gautham
3322 Bel Mira Way
San Jose, CA 95135                           15981    9/21/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Muttart, George M
31016 320th PL SE
Black Diamond, WA 98010                      15982    9/21/2020     24 Hour Fitness Worldwide, Inc.              $684.00                                                                              $684.00
Pelsone, Mark
144 S. Hermosa Ave
Sierra Madre, CA 91024                       15983    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Mendoza, James
13057 Montford St
Pacoima, CA 91331                            15984    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99




                                                                                       Page 1010 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 129 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Wang, Chensheng
8455 Peachtree Ave.
Newark, CA 94560                              15985    9/21/2020    24 Hour Fitness Worldwide, Inc.           $554.16                                                                              $554.16
Yuan, Zheng
43202 Portofino Terrace
Fremont, CA 94539                             15986    9/21/2020    24 Hour Fitness Worldwide, Inc.           $770.00                                                                              $770.00
Carr, Darcy
1215 Vista Way
Oceanside, CA 92054                           15987    9/21/2020    24 Hour Fitness Worldwide, Inc.           $149.85                                                                              $149.85
NGUYEN, HOA
3427 WINDSONG STREET
CORONA, CA 92879                              15988    9/21/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Dubuque, Avery
12500 SE River Road #16
Milwaukie, OR 97222                           15989    9/21/2020    24 Hour Fitness Worldwide, Inc.           $467.82                                                                              $467.82
Schleger, Ray
25301 Via De Anza
Laguna Niguel, CA 92677                       15990    9/21/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Chalmers, Antonia
2420 Torrey Pines Rd A202
La Jolla, CA 92037                            15991    9/21/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Park, Seungweon
10749 SW HERON CIR
BEAVERTON, OR 97007                           15992    9/21/2020    24 Hour Fitness Worldwide, Inc.           $385.00                                                                              $385.00
Ramsey, Christina
3311 Tyler Cv
Round Rock,, TX 78664                         15993    9/21/2020    24 Hour Fitness Worldwide, Inc.              $45.45                                                                             $45.45
Liu, Norman
1044 SUGAREE AVE
AUSTIN, TX 78757                              15994    9/21/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Ellak, Lee Jack
217 Chateau La Salle Drive
San Jose, CA 95111-3016                       15995    9/21/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Holden, Stacy
8329 Hollister Street
Ventura, CA 93004                             15996    9/17/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Wetzel, William
8039 Keaton Ct
Fair Oaks, CA 95628                           15997    9/21/2020    24 Hour Fitness Worldwide, Inc.           $375.00                                                                              $375.00
Huynh, Phuoc
8989 VISTA CAMPO WAY
ELK GROVE, CA 95758                           15998    9/19/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Rusanovsky, Andrew
1580 East 18th Street, Apt. 6C
Brooklyn, NY 11230                            15999    9/18/2020           24 New York LLC                                      $0.00                                                                $0.00
Lin, Mannee
561 Drew Street
San Lorenzo, CA 94580                         16000    9/21/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00




                                                                                      Page 1011 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 130 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ramos, Yusnavy
2918 Silverplume Dr
Apt C1
Fort Collins, CO 80526                        16001    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
DuPont, Chad
17910 Santa Rosa Ave
Guerneville, CA 95446                         16002    9/21/2020          24 San Francisco LLC                    $500.00                                                                              $500.00
Dallas Mechanical Group, LLC
Dallas Mechanical Group, LLC
c/o Cowles & Thompson, P.C.
Preston Park Financial Center East
4965 Preston Park Blvd., Ste. 320
Plano,, Texas 75093                           16003    9/21/2020        24 Hour Fitness USA, Inc.                                              $159,509.27                                         $159,509.27
Amstone, Joshua
207 E Broadway Unit 602
Long Beach, CA 90802                          16004    9/22/2020     24 Hour Fitness Worldwide, Inc.              $284.37                                                                              $284.37
Albarran, Jonathan A
271 Corona Ave, Apt 1
Long Beach, CA 90803                          16005    9/22/2020        24 Hour Fitness USA, Inc.                 $888.00                                                                              $888.00
Wang, Jing
8455 Peachtree Ave
Newark, CA 94560                              16006    9/21/2020     24 Hour Fitness Worldwide, Inc.              $612.49                                                                              $612.49
Mendelsohn, Andrew
3715 Lyme Avenue
Brooklyn, NY 11224                            16007    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Phillip, Gabriel Kelvin
14510 Liscomb Drive
Houston, TX 77084                             16008    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Martin Jr, James Porter
27006 Crown Rock Dr
Kingwood, TX 77339                            16009    9/22/2020     24 Hour Fitness Worldwide, Inc.              $480.61                                                                              $480.61
Gueste, K
13232 Paul Street
Eastvale, CA 92880                            16010    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Duong, Kandace
10031 Spring View Way
Elk Grove, CA 95757                           16011    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                       16012    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Tasaki, Lois
5977 North Florence Street
Denver, CO 80238                              16013    9/17/2020     24 Hour Fitness Worldwide, Inc.              $125.65                                                                              $125.65
Maupin, Alice
1701 Clinton Street
309
Los Angeles, CA 90026                         16014    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Biggs, Annette L.
101 Monasterio Ct
San Ramon, CA 94583                           16015    9/17/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00

                                                                                        Page 1012 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 131 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Biggs, Cory A.
101 Monasterio Ct
San Ramon, CA 94583                           16016    9/17/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Guidi, Rosanna
8015 Hollywood Blvd
Los Angeles, CA 90046-2510                    16017    9/17/2020    24 Hour Fitness United States, Inc.                           $125.00                                                              $125.00
Chang, Grace
2801 Countrywood Ln
West Covina, CA 91791                         16018    9/21/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Stevenson, James
8904 NE 1115th Ave
Vancouver, WA                                 16019    9/21/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Hubbard, Tom
311 Elkhorn Court
Winter Park, FL 32792                         16020    9/21/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Connall, Kyle
24200 SW Brentwood Drive
West Linn, OR 97068                           16021    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yang, James
PO Box 362126
Milpitas, CA 95036                            16022    9/21/2020     24 Hour Fitness Worldwide, Inc.              $401.90                                                                              $401.90
Allarde, Alexandria
16 Dunfirth Dr.
Hayward, CA 94542                             16023    9/21/2020    24 Hour Fitness United States, Inc.           $174.55                                                                              $174.55
Zehnder, Eugene
1715 Electric Ave
Seal Beach, CA 90740-6500                     16024    9/17/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Espinoza, Adolfo
12105 youngdale ave
Sylmar, CA 91342                              16025    9/17/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Yasuda , Jeffrey
151 N. Central Ave
Campbell, CA 95008                            16026    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
City of Ontario
Ontario Municipal Utilities Company
1333 S Bon View Avenue
Ontario , CA 91761                            16027    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,464.09                                                                           $1,464.09
Yung, Albert
1514 Jenvey Ave
San Jose, CA 95125                            16028    9/17/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Mohamed, Mohamud A
21600 24th Ave S Apt. L104
Des Moines, WA 98198                          16029    9/21/2020        24 Hour Fitness USA, Inc.                    $45.03                                                                             $45.03
Mitchell, Beverly Ann
704 26th St.
Manhattan Beach, CA 90266                     16030    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $27.20                                                                             $27.20
STURMAN, TOM ARTHUR
4328 OCEAN VIEW DR
MALIBU, CA 90265                              16031    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                        Page 1013 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 132 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Renteria, Angelica
8221 Bellingham Ave.
North Hollywood, CA 91605                     16032    9/21/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Srinivas, Poornima
22942 Springwater
Lake Forest, CA 92630                         16033    9/21/2020       24 Hour Fitness USA, Inc.                $162.00           $0.00                                                              $162.00
Zink, Jane
2851 Palomino Circle
La Jolla, CA 92037                            16034    9/21/2020       24 Hour Fitness USA, Inc.                $924.00                                                                              $924.00
Smith, Deirdre
POB 5237
Santa Cruz, CA 95063                          16035    9/21/2020       24 Hour Fitness USA, Inc.               $1,018.29                                                                           $1,018.29
Lapin, Dennis J
1283 Pine Harbor Point Circle
Orlando, FL 32806                             16036    9/18/2020    24 Hour Fitness Worldwide, Inc.             $196.00                                                                              $196.00
Hoover, David
5286 South Perry Street
Littleton, CO 80123                           16037    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $347.00                                                              $347.00
Wolfe, Carol
6007 Shelter Bay Ave
Mill Valley, CA 94941-3053                    16038    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                               $249.00                            $249.00
Li, James
922 N Felicidad St
Anaheim, CA 92801-3018                        16039    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $120.00                                                              $120.00
ALVAREZ, GUADALUPE
8515 FOREST HEIGHTS LANE
AUSTIN, TX 78749                              16040    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $30.68                                                                            $30.68
Turegano, Dante
7870 Locher Way Apt 25
Citrus Heights, CA 95610                      16041    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bagwell, Samantha
4261 Tanager Cmn
Fremont, CA 94555                             16042    9/21/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Payakniti, Nina
1303 Westmont Drive
San Pedro, CA 90732                           16043    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $144.99                                                              $144.99
Suarez, Yvette
12010 Rockridge Drive
Fontana, CA 92337                             16044    9/21/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Hernandez, Gerardo
15828 Hercules St
Hesperia, CA 92345                            16045    9/21/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Luong, Chau Ai
2418 Phelps Street
San Francisco, CA 94124                       16046    9/22/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Elkhouri, Roukoz
6561 Colon Circle
Huntington Beach, CA 92647                    16047    9/17/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                      Page 1014 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 133 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Allen, Tyrone
4408-B Koehler
Houston, TX 77007                             16048    9/22/2020     24 Hour Fitness Worldwide, Inc.                               $47.17                                                               $47.17
Gallia-Neder, Joan
85165 Stazzano Place
Indio, CA 92203                               16049    9/21/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Reynoso, Cesar
1607 McDonald Ave
Wilmington , CA 90744                         16050    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Morris, Haylee J
4261 Tanager Cmn
Fremont, CA 94555                             16051    9/21/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Zhu, Li
1820 Wintersong Ct
San Jose, CA 95131                            16052    9/17/2020    24 Hour Fitness United States, Inc.           $190.00                                                                              $190.00
French, Salim
4800 Rocklin Dr.
Union City, CA 94587                          16053    9/22/2020     24 Hour Fitness Worldwide, Inc.              $554.23                                                                              $554.23
Ruben, Dorothy
333 Wescoat Ct
Mountain View, CA 94043                       16054    9/22/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
GRIGORIAN, NARINE
272 W KENNETH RD
GLENDALE, CA 91202                            16055    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Heck, Brian
290 Esteban Way
San Jose, CA 95119                            16056    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Myers, Andrew K
1381 S Roberta St
Salt Lake City, UT 84115                      16057    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,465.00                                                                           $1,465.00
Scott, Hugh
166 River Lane
New Milford, NJ 07646                         16058    9/22/2020        24 Hour Fitness USA, Inc.                 $252.00                                                                              $252.00
Karatsonyi, Michael
7151 Atheling Way
West Hills, CA 91307                          16059    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Sheldon, Sally Cruz
9352 Twin Trails Drive apt 204
San Diego, CA 92129                           16060    9/22/2020    24 Hour Fitness United States, Inc.           $327.25                                                                              $327.25
Dubois, Paul F.
529 Dewane Dr.
El Cajon, CA 92020                            16061    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $1,400.00                                                           $1,400.00
Kudryavtseva, Kseniya
84-09 Talbot Street, B64
Kew Gardens, NY 11415                         16062    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $54.98                                                                             $54.98
Roy, Andy
111 N Rengstorff Ave - Unit 1321
Mountain View, CA 94043                       16063    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $95.59                                                                             $95.59




                                                                                        Page 1015 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 134 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Austin, Mike
3638 Midvale Ave #5
Los Angeles, CA 90034                          16064    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Blonsley, Jennifer
P.O. Box 11492
Reno, NV 89510                                 16065    9/22/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
McCloskey, Eric
7105 S. Gaylord St. (Unit A-2)
Centennial, CO 80122                           16066    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $449.99                                                              $449.99
Monarrez, Jeannie
645 S Vecino Dr
Covina, CA 91723                               16067    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,600.00                                                                           $1,600.00
Le, Derek
2389 Cedar Lane
Vienna, VA 22180                               16068    9/21/2020    24 Hour Fitness Worldwide, Inc.             $466.00                                                                              $466.00
Hilby, Duncan
2200 Laurel Ave
Manhattan Beach , CA 90266                     16069    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $32.62                                                                            $32.62
Glazing Concepts
ATTN: Pamela Carrera
158 Business Center Drive
Corona, CA 92880                               16070    9/22/2020       24 Hour Fitness USA, Inc.               $4,020.00                                                                           $4,020.00
OConnor, Timothy
PO Box 154
Sunol, CA 94586                                16071    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,462.00                                                                           $1,462.00
Duong, Haylee
10031 Spring View Way
Elk Grove, CA 95757                            16072    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
GONZALEZ, EDWARD
6100 JOHNSON ST STE A
HOLLYWOOD, FL 33024                            16073    9/24/2020    24 Hour Fitness Worldwide, Inc.             $980.00                                                                              $980.00
Somani, Aditi
1116 vasquez ave
Sunnyvale, CA 94086                            16074    9/21/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
JEONG, SEUNGMAN
7243 SVL BOX
VICTORVILLE, CA 92395                          16075    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Thomas, Daniel
15021 Germain Street
MIssion Hills, CA 91345                        16076    9/17/2020    24 Hour Fitness Worldwide, Inc.             $177.76                                                                              $177.76
Lake, Lori
3412 Elgenwood Trl
Arlington, TX 76015                            16077    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $86.00                                                                            $86.00
Lezcano, Loida
620 Baychester Ave #15B
Bronx, NY 10475                                16078    9/21/2020    24 Hour Fitness Worldwide, Inc.             $151.20                                                                              $151.20
Hassan, Lavonne
321 Ogle St
Unit C
Costa Mesa, CA 92627                           16079    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00

                                                                                       Page 1016 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 135 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Chen, Charles
2572 S. Centinela Ave #8
Los Angeles, CA 90064                         16080    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
RIEHL, MONICA
5350 ELGIN HILLS WAY
ANTELOPE, CA 95843                            16081    9/22/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Limon, Cynthia Perez
19426 Conway Springs Lane
Walnut, CA 91789                              16082    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Harp, Mary M
12 Sherwood Court
Kentfield, CA 94904                           16083    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Crandell, Ana
2023 N Orange Olive Rd
Orange, CA 92865                              16084    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $9.69                                                                              $9.69
Fallah, Shabnam
3564 Pitkin Circle
Aurora, CO 80013                              16085    9/18/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Demick, Laurie
7906 EAGLE PEAK WAY
ANTELOPE, CA 95843                            16086    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Questar Gas Company DBA Dominion Energy UT
Bankruptcy DNR 132 PO Box 3194
Salt Lake City, UT 84110                      16087    9/10/2020     24 Hour Fitness Worldwide, Inc.              $650.98                                                                              $650.98
Marthe, Richard
480 S. Orange Grove Blvd., #1
Pasadena, CA 91105-1736                       16088    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kiel, Jason
531 Nile River Drive
Oxnard, CA 93036                              16089    9/17/2020        24 Hour Fitness USA, Inc.                 $415.00                                                                              $415.00
Cervantes, Lorena
6523 California Ave
Long Beach, CA 90805                          16090    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,398.00                                                                           $1,398.00
Kouladjian , Nevear
5160 Sky Ridge Dr
Glendale, CA 91214                            16091    9/17/2020        24 Hour Fitness USA, Inc.                 $140.52                                                                              $140.52
Sturman, Thomas
4328 Ocean View Dr
Malibu, CA 90265                              16092    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shun, Dennis J.
960 Cobble Shores Drive
Sacramento , CA 95831                         16093    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $12.38                                                                             $12.38
Shun, Nelly
960 Cobble Shores Drive
Sacramento, CA 95831                          16094    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $12.30                                                                             $12.30
Pham, Tuan
1912 W. Meadowbrook Drive
Santa Ana, CA 92704                           16095    9/17/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00




                                                                                        Page 1017 of 1762
                                                       Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 136 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Tran, Suong
4242 W 5th St
Santa Ana, CA 92703                         16096    9/17/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Stekr, Peter
584 Ridgeside Dr
Golden, CO 80401                            16097    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Wall, Linda E
2580 Ocean Parkway
Apt 3B
Brooklyn, NY 11235                          16098    9/18/2020    24 Hour Fitness Worldwide, Inc.           $133.10                                                                              $133.10
Perry, Brenda
3355 Towncenter #1105
Las Vegas, NV 89135                         16099    9/17/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Rajabi, Joseph
8259 E. Chadwick Pkwy
Orange , CA 92867                           16100    9/17/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Rajabi, Sam
Joseph Rajabi
8259 E. Chadwick
Orange, CA 92867                            16101    9/17/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Davie, Kerry N.
120 Co Op City Blvd Apt 3F
Bronx, NY 10475                             16102    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                             $400.00                            $400.00
Ramachandran, S
6450 Calle Esperanza
Pleasanton, CA 94566                        16103    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                             $649.99                            $649.99
CARLSON, ANA & STEVE
PO BOX 254791
SACRAMENTO, CA 95865-4791                   16104    9/17/2020    24 Hour Fitness Worldwide, Inc.              $58.00                                                                             $58.00
Pachter, Oran
55 Wilbur Rd
Bergenfield, NJ 07621                       16105    9/17/2020    24 Hour Fitness Worldwide, Inc.                          $3,721.00                                                           $3,721.00
Pachter, Arielle
55 Wilbur Rd
Bergenfield, NJ 07621                       16106    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Dataendure
1960 Zanker Road
Bldg. #10
San Jose, CA 95112                          16107    9/17/2020    24 Hour Fitness Worldwide, Inc.           $935.78                                                                              $935.78
GILLIAM, CAITLIN
569 GLENBRIAR CIRCLE
TRACY, CA 95377                             16108    9/21/2020    24 Hour Fitness Worldwide, Inc.              $80.00                                                                             $80.00
Herbst, Jamie
1422 Wabash Way
Roseville, CA 95678                         16109    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,541.00                          $1,541.00
McCormick, Deborah
2124 Renard Ct
Annapolis, MD 21401                         16110    9/17/2020    24 Hour Fitness Worldwide, Inc.           $360.00                                                                              $360.00




                                                                                    Page 1018 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 137 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gale, Maureen E.
11439 High Mesa Drive
Sandy, UT 84092                               16111    9/17/2020     24 Hour Fitness Worldwide, Inc.              $106.18                                                                              $106.18
Rapaelian, Pierre K.
533 S. Hudson Ave., Apt. 1
Pasadena, CA 91101                            16112    9/17/2020     24 Hour Fitness Worldwide, Inc.             $2,612.00                                                                           $2,612.00
Deng, Peter
                                              16113    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McLaughlin, Bob
279 Tradewinds Dr. #3
San Jose, CA 95123                            16114    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Pelsone, Dana M.
144 S. Hermosa Ave
Sierra Madre, CA 91024                        16115    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Abiog, Gloria
1842 S Mayflower Ave
Monrovia, CA 91016-4702                       16116    9/17/2020     24 Hour Fitness Worldwide, Inc.              $439.00                                                                              $439.00
Richardson, Dorothy
6636 NE 32nd PL
Portland, OR 97211-6635                       16117    9/17/2020    24 Hour Fitness United States, Inc.           $176.00                                                                              $176.00
Devetter, Lou Ann & Terry
4005 Galacia Dr
Austin, TX 78759-5034                         16118    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
LIEU, AUSTIN
4728 COCHRAN PL
CENTREVILLE, VA 20120                         16119    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $56.08                                                                             $56.08
FISCHLER, STEVE
8320 LAPIZ DR.
SAN DIEGO, CA 92126                           16120    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Williams, Alice
1819 Broadway Apt. C
Galveston, TX 77550                           16121    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Tran
2789 Gay Ave
San Jose, CA 95127                            16122    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Nebeker, Jeff
5288 Brook Park Ln
Sacramento, CA 95841                          16123    9/17/2020        24 Hour Fitness USA, Inc.                                                                   $400.00                            $400.00
Green, Brandi
14116 Meridian East D 106
Puyallup, WA 98373                            16124    9/22/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Vidana, Alma Rosa
15158 Dickens St #5
Sherman Oaks, CA 91403                        16125    9/17/2020     24 Hour Fitness Worldwide, Inc.              $719.95                                                                              $719.95
Pollock, Sarah
9440 Medallion Way
Sacramento, CA 95826                          16126    9/22/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Porter, Meg
1759 S. Van Gordon Ct.
Lakewood, CO 80228                            16127    9/17/2020     24 Hour Fitness Worldwide, Inc.              $229.32                                                                              $229.32

                                                                                        Page 1019 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 138 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Verner, Robin-Marie
                                             16128    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $72.54                                                                             $72.54
Garvey, Chris
5234 Edna Crane Ave
Las Vegas, NV 89031                          16129    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Tang, Qingyun
3534 Strawberry Creek Pl
Ontario, CA 91761                            16130    9/17/2020     24 Hour Fitness Worldwide, Inc.              $369.99                                                                              $369.99
Woods, Regena
22942 Crespi St.
Woodland Hills, CA 91364                     16131    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nutovics, Fruma
6 Carteret Drive
Pomona, NY 10970                             16132    9/17/2020        24 Hour Fitness USA, Inc.                $2,211.20                                                                           $2,211.20
Varzarevsky, Joseph
2673 E. 21st St. Apt. 2
Brooklyn, NY 11235-2948                      16133    9/17/2020     24 Hour Fitness Worldwide, Inc.              $179.88                                                                              $179.88
Tran, Ellen
13800 Wilkie Ave
Gardena , CA 90249                           16134    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
McCormick, Deborah
2124 Renard Ct
Annapolis, MD 21401                          16135    9/17/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Sturman, Michele
4328 Ocean View Dr.
Malibu, CA 90265                             16136    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tang, Carol
1207 Clayton Street
San Francisco, CA 94114                      16137    9/17/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Lee, Kate
3125 White Peach Place
Fairfax, VA 22031                            16138    9/18/2020     24 Hour Fitness Worldwide, Inc.              $784.60                                                                              $784.60
Nasser, Eiad Khalid
7927 Highland Oaks Drive
Pleasanton, CA 94588                         16139    9/17/2020    24 Hour Fitness United States, Inc.                           $583.00                                                              $583.00
Young, Pamela
7032 Darnoch Way
West Hills, CA 91307                         16140    9/17/2020     24 Hour Fitness Worldwide, Inc.              $198.29                                                                              $198.29
McLaughlin, Robin Lyn
279 Tradewinds Dr. #3
San Jose, CA 95123                           16141    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Yang, Peggy
5041 St. Garrett Ct.
Concord, CA 94521                            16142    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Gibbs, Kathleen
11 Timberlea Place
The Woodlands, TX 77382-6300                 16143    9/17/2020        24 Hour Fitness USA, Inc.                 $639.00                                                                              $639.00
Porter, Marsha
9278 Sungold Way
Sacramento, CA 95826                         16144    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $320.00                                                              $320.00

                                                                                       Page 1020 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 139 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Zamora, Rosalie L.
1526 Havenscourt Blvd
Oakland, CA 94621                           16145    9/17/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Fuller, Margo
1290 Masters Lane
Anaheim, CA 92804                           16146    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Dimas, Karen L.
8789 Holder
Buena Park, CA 90620                        16147    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gibbs, Stuart
11 Timberlea Place
The Woodlands, TX 77382-6300                16148    9/17/2020       24 Hour Fitness USA, Inc.                $375.00                                                                              $375.00
Meoni, Ralph
9909 Chase Hill Court
Vienna, VA 22181                            16149    9/17/2020    24 Hour Fitness Worldwide, Inc.            $4,644.96                                                                           $4,644.96
Trubee, Philip
16315 NE 46th ST
Redmond, WA 98052                           16150    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $510.48                                                              $510.48
Jain, Nidhi
18666 Redmond Way
APT#RR1138
Redmond, WA 98052                           16151    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $42.69                                                                            $42.69
Fong (Ken Fong), Kenneth W.
6305 Meadowsweet Way
Las Vegas, NV 89108                         16152    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Huth, Jeffrey
3355 NW 47th Dr
Camas, WA 98607                             16153    9/17/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Jones, Michelle
13320 Highway 99
Unit 149
Everett, WA 98204                           16154    9/17/2020    24 Hour Fitness Worldwide, Inc.             $371.84                                                                              $371.84
Nguyen, Kathy
816 Los Positos Dr
Milpitas, CA 95035                          16155    9/21/2020         24 San Francisco LLC                       $39.99                                                                            $39.99
Burch, Michael
195 Yankee Creek Road
Heath, TX 75032                             16156    9/17/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Jacobs, Laura T.
7 Dana Lane
East Islip, NY 11730                        16157    9/17/2020    24 Hour Fitness Worldwide, Inc.             $204.00                                                                              $204.00
Flores, Yolanda
806 Tabor Ave.
Fairfield, CA 94533                         16158    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Bridge, Thomas
11 Uakoko Place
Haiku, HI 96708                             16159    9/17/2020    24 Hour Fitness Worldwide, Inc.             $272.19                                                                              $272.19
Smith, Jeanne
7032 Darnoch Way
West Hills, CA 91307                        16160    9/17/2020    24 Hour Fitness Worldwide, Inc.             $523.79                                                                              $523.79

                                                                                    Page 1021 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 140 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Schwab, Judith A.
2457 Cheshire Dr.
Sandy, UT 84093                              16161    9/17/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Fuller, Lee
1290 Masters Lane
Anaheim, CA 92804                            16162    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Kwong, Cheryl
1728 Kimball Street
Brooklyn, NY 11234                           16163    9/17/2020    24 Hour Fitness Worldwide, Inc.              $56.99                                                                             $56.99
Gautier , Martha
1050 Calle del Cerro
Unit 605
San Clemente , CA 92672                      16164    9/17/2020    24 Hour Fitness Worldwide, Inc.           $665.00                                                                              $665.00
Allen, Kathleen
2 Las Estrellas Loop Unit 4078
Rancho Mission Viejo, CA 92694-2434          16165    9/17/2020    24 Hour Fitness Worldwide, Inc.           $249.99                                                                              $249.99
Villanueva, Luis M
21 Glorieta East
Irvine, CA 92620                             16166    9/22/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Siegelman, Michael
7719 Westwind
Houston, TX 77071                            16167    9/17/2020    24 Hour Fitness Worldwide, Inc.                          $1,589.49                                                           $1,589.49
Mutter, Alan D
225 Scott
San Francisco, CA 94117                      16168    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,170.00                                                                           $1,170.00
Calvillo, Linda R.
244 Montrose Dr.
Folsom, CA 95630                             16169    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ceballo, Marlene
1786 Candelero Court
Walnut Creek, CA 94598                       16170    9/18/2020    24 Hour Fitness Worldwide, Inc.           $349.99                                                                              $349.99
Daly, Maureen Alice
7400 Shadow Oaks Ln.
Granite Bay, CA 95746                        16171    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Dang, Thanh
4445 Carling Dr
San Diego, CA 92115                          16172    9/17/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Green, Melinda
94-373 Makalu Loop
Mililani, HI 96789                           16173    9/18/2020    24 Hour Fitness Worldwide, Inc.          $1,240.89                                                                           $1,240.89
Ellis, Seymour Sy
2370 Burham Drive
Tustin, CA 92782                             16174    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $253.00                                                              $253.00
Obeso, Jesus
1400 N Acacia Ave
Compton, CA 90222                            16175    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ihnot, James
410 Market Street
Kirkland, WA 98033                           16176    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $114.16                                                              $114.16


                                                                                     Page 1022 of 1762
                                                      Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 141 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Boll, Kyle
5235 Tuscany Dr
Fairfield , CA 94534                       16177    9/18/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Tropfenbaum, James
4249 SW Dosch Rd
Portland, OR 97239                         16178    9/17/2020    24 Hour Fitness United States, Inc.              $38.00                                                                             $38.00
Eichler, David
132 Maybury Place
Woodside, CA 94062                         16179    9/18/2020     24 Hour Fitness Worldwide, Inc.               $563.99                                                                             $563.99
Lukaszewicz, Kristian Karl
1128 40th Street
Sacramento, CA 95819                       16180    9/22/2020     24 Hour Fitness Worldwide, Inc.               $143.16                                                                             $143.16
Hill, Jem
L/O of Stephen Kaufman
John Decolator
3397 East Tremont Ave.
Bronx, NY 10465                            16181    9/17/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Cullen, Brian
3224 Avenue M
Brooklyn, NY 11232                         16182    9/17/2020    24 Hour Fitness United States, Inc.            $240.00                                                                             $240.00
Traywick, Charmaine
8278 Sunny Creek Way
Sacramento, CA 95823                       16183    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Kouladjian, Arshak
5160 Sky Ridge Dr.
Glendale, CA 91214                         16184    9/17/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
ENCISO, ATIKA
11223 CALIFA ST
NORTH HOLLYWOOD, CA 91601                  16185    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,250.00                                                                           $1,250.00
Largman, Susan
35 Martindale Road
Short Hills, NJ 07078                      16186    9/17/2020        24 Hour Fitness USA, Inc.                                 $437.43                                                              $437.43
Morrison, Catherine O.
12758 La Tortola
San Diego, CA 92129                        16187    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,136.39                                                                           $1,136.39
Huffman, Cathy
3874 Stratton Dr.
Riverside, CA 92505                        16188    9/17/2020     24 Hour Fitness Worldwide, Inc.               $219.00                                                                             $219.00
Holmes, Garth
1534 Colonial Ct SW
Olympia, WA 98512                          16189    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $72.65                                                                             $72.65
Thomas, Joan
653 Promontory Dr. West
Newport Beach, CA 92660                    16190    9/17/2020     24 Hour Fitness Worldwide, Inc.               $499.99                                                                             $499.99
Weiner, Grace
33 86th Street
Brooklyn, NY 11209                         16191    9/17/2020     24 Hour Fitness Worldwide, Inc.               $649.99                                                                             $649.99
Nava, Rebecca
9155 Garfield St
Riverside, CA 92503                        16192    9/18/2020     24 Hour Fitness Worldwide, Inc.               $161.28                                                                             $161.28

                                                                                     Page 1023 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 142 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Bhattacharya, Dev
5213 Ironshoe Drive
San Jose, CA 95138                            16193    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Piccuilla, Frank
10662 Presilla Rd.
Santa Rosa Valley, CA 93012                   16194    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,137.00                                                                           $1,137.00
Edge, Alfonzia
4223 Cielo Ave
Oceanside, CA 92056                           16195    9/17/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Oden, John R.
2290 Midlothian Dr.
Altadena, CA 91001                            16196    9/17/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
HAGHIGHATGOO, AMIR
1441 Westwood Blvd., Ste C
Los Angeles, CA 90024                         16197    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Wandzilak, Theodore (Ted)
4237 Marl Way
Carmichael, CA 95608                          16198    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,065.00                                                                           $1,065.00
Lurie, David W.
13214 Clover Creek Point Ln.
Humble, TX 77346                              16199    9/17/2020        24 Hour Fitness USA, Inc.                    $34.99                                                                             $34.99
Rivera, Roman
2051 Renaissance Blvd
Unit 105
Miramar, FL 33025                             16200    9/17/2020        24 Hour Fitness USA, Inc.                 $196.15                                                                              $196.15
Stewart, Bryan
444 S Tustin St C3
Orange, CA 92866                              16201    9/17/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Nelson, Amy
PO Box 502
Haiku, HI 96708                               16202    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,749.99                                                                           $1,749.99
Mempin, Cedric
2884 Josephine Drive
Henderson , NV 89044                          16203    9/17/2020        24 Hour Fitness USA, Inc.              $11,057.86                                                                           $11,057.86
UNDERWOOD, JOELLA
P.O. BOX 700
PROSPER, TX 75078                             16204    9/17/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Gonzalez, Daicy
3021 Rio Ln
Orlando, FL 32805                             16205    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tarlie, Anschel
5951 S. Bellaire Way
Centennial, CO 80121                          16206    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,068.00                                                                           $1,068.00
Kasuyama, Ashley
803 Romero Court
Walnut, CA 91789                              16207    9/29/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Randolph, Steven
PO Box 9612
Newport Beach, CA 92658                       16208    9/17/2020        24 Hour Fitness USA, Inc.                $3,000.00                                                                           $3,000.00


                                                                                        Page 1024 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 143 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vandagriff, Carolyn
6720 Kingshollow drive
Dallas, TX 75248                            16209    9/22/2020    24 Hour Fitness United States, Inc.              $67.66                                                                             $67.66
Whitehead, Cindy
601 16th Street
Ste C 132
Golden, CO 80401                            16210    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Feder, Judson J.
800 E. Ocean Blvd. #907
Long Beach, CA 90802                        16211    9/17/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Bodner, Michael
67-250 A KAHAONE LOOP
WAIALUA, HI 96791                           16212    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $48.16                                                                             $48.16
Estes, Remigius Kelly
23623 Monte Lago Ln
Katy, TX 77493                              16213    9/17/2020        24 Hour Fitness USA, Inc.                 $740.00                                                                              $740.00
Cortez, Alex
370 Imperial Way #223
Daly City, CA 94015                         16214    9/17/2020     24 Hour Fitness Worldwide, Inc.              $214.50                                                                              $214.50
Anderson, Donna
37877 Rainbow Drive
Murrieta, CA 92563                          16215    9/17/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Lonergan, Edith
238 Catalina Blvd
San Rafael, CA 94901                        16216    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zamora, Francisco R.
1526 Havenscourt Blvd
Oakland, CA 94621                           16217    9/17/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Young, Anthony
1944 Lever Blvd.
Stockton, CA 95206                          16218    9/20/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Silva, Manuel
1267 SW 117TH WAY
DAVIE, FL 33325                             16219    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Cole, Ronald
1515 Shasta Drive #1511
Davis, CA 95616                             16220    9/17/2020     24 Hour Fitness Worldwide, Inc.              $497.00                                                                              $497.00
Petty, Clint
2457 Burgener Blvd.
San Diego, CA 92110                         16221    9/17/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Knowlson, Daniel
4628 via Mariano
Newbury Park , CA 91320                     16222    9/22/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Obien, Elinor
35271 Goalby Drive
Beaumont, CA 92223                          16223    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                 $69.00                             $69.00
Boll, Brian
5235 Tuscany Dr
Fairfield, CA 94534                         16224    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00


                                                                                      Page 1025 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 144 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hensley, Dara
13373 Kibbings Road
San Diego, CA 92130                         16225    9/17/2020        24 Hour Fitness USA, Inc.                $1,290.00                                                                           $1,290.00
Armstrong, Gail D
3150 Redwood Drive
Fairfield, CA 94533                         16226    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
LONGMUIR, JOHN
811 LIME ST.
BREA, CA 92821                              16227    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $801.32                                                              $801.32
Uchitel, Marina
3540 Braxton Com.
Fremont, CA 94538                           16228    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,180.00                                                                           $1,180.00
Leung, Janet
2717 Gallio Ave
Rowland Heights, CA 91748                   16229    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Fallah, Shekouh
3564 S Pitkin Circle
Aurora, CO 80013                            16230    9/18/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Calvert, Melissa
2470 S. Ivanhoe Pl.
Denver, CO 80222                            16231    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cox, Vanessa
4218 Wild Plum Dr.
Carrollton, TX 75010                        16232    9/18/2020    24 Hour Fitness United States, Inc.           $636.31                                                                              $636.31
Luna, Thomas
10035 Wyatt Ranch Way
Sacramento, CA 95829                        16233    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Levy, Brett
5737 Ridgehaven Drive
Plano, TX 75093                             16234    9/18/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Black, Douglas N
11616 High Forest Dr
Dallas, TX 75230                            16235    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Clark, Marsha A
5317 Wagon Track Ct
Forth Worth, TX 76132                       16236    9/18/2020        24 Hour Fitness USA, Inc.                 $305.78                                                                              $305.78
Bonilla, Miguel A
10036 San Miguel Ave
South Gate, CA 90280                        16237    9/23/2020        24 Hour Fitness USA, Inc.                 $466.72                                                                              $466.72
Mejia, Ronnie
4382 Avocado Ave
Yorba Linda, CA 92886                       16238    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jones, Lisa
1902 Thistlewood Drive
Fort Washington, MD 20744                   16239    9/18/2020        24 Hour Fitness USA, Inc.                    $90.38                                                                             $90.38
Flynn, Tom
11917 Shady Springs Rd.
Austin, TX 78758-2250                       16240    9/18/2020    24 Hour Fitness United States, Inc.           $194.99                                                                              $194.99




                                                                                      Page 1026 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 145 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Haycock, Christy
1213 Telegraph Ave.
Bakersfield, CA 93305                         16241    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                            16242    9/18/2020    24 Hour Fitness United States, Inc.                           $863.94                                                              $863.94
O'Donnell, Christopher J.
12520 Paradise Spring Road
Clifton, VA 20124-1625                        16243    9/18/2020        24 Hour Fitness USA, Inc.                                 $200.00                                                              $200.00
Schuster, Debbie
2705 SE Brooklyn St
Portland , OR 97202                           16244    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pardee, Vicki Ann
6330 Atlas Pl SW
Seattle, WA 98136                             16245    9/18/2020        24 Hour Fitness USA, Inc.                $1,340.00                                                                           $1,340.00
Albrizio, Margaret (Peg) Ann
2327 N. 54th St
Seattle, WA 98103                             16246    9/18/2020        24 Hour Fitness USA, Inc.                 $577.46                                                                              $577.46
An, Sarah
343 W. Amerige Ave #306
Fullerton, CA 92832                           16247    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Pisciotto, Frank
5580 Cold Water Drive
Castro Valley, CA 94552                       16248    9/18/2020        24 Hour Fitness USA, Inc.                    $65.63                                                                             $65.63
Campitelli, Caroline
316 Arbutus Drive
Edgewater, MD 21307                           16249    9/18/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Santos, Neill
370 Imperial Way #223
Daly City, CA 94015                           16250    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.88                             $49.88
Chang, I-Han
732 Mediterranean Lane
Redwood City, CA 94065                        16251    9/18/2020        24 Hour Fitness USA, Inc.                $1,060.00                                                                           $1,060.00
Elliott, Mary
4848 Turquiose Ave SE
Salem, OR 97317                               16252    9/18/2020        24 Hour Fitness USA, Inc.                    $67.18                                                                             $67.18
Chang, Sae Joon
3621 Emerald St #53
Torrance, CA 90503                            16253    9/17/2020     24 Hour Fitness Worldwide, Inc.              $413.41                                                                              $413.41
Dayton, Kimberly
8848 Gravenstein Way
Cotati, CA 94931                              16254    9/18/2020        24 Hour Fitness USA, Inc.                 $910.00                                                                              $910.00
Leeb, Winifred E.
361 Prospect Park
Tustin, CA 92780                              16255    9/18/2020        24 Hour Fitness USA, Inc.                $2,220.00                                                                           $2,220.00
Lopez, Jeffrey
3317 Burton Ave, Apt #C
Lynwood, CA 90262                             16256    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                 $41.99                             $41.99




                                                                                        Page 1027 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 146 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
BAIZE, MICHAEL
143-31 228TH STREET
LAURELTON, NY 11413                          16257    9/24/2020     24 Hour Fitness Holdings LLC           $18,000,000.00                                                                    $18,000,000.00
Boll, Jason
5235 Tuscany Dr
Fairfield, CA 94534                          16258    9/18/2020    24 Hour Fitness Worldwide, Inc.               $200.00                                                                            $200.00
Tong, Mary
755 Bay Street
San Francisco, CA 94109                      16259    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Lowsen, Sharon
624 S. Washington Avenue
Fullerton, CA 92832                          16260    9/22/2020    24 Hour Fitness Worldwide, Inc.               $450.00                                                                            $450.00
Roth, Jim
14 East Loftwood Circle
The Woodlands, TX 77382                      16261    9/18/2020    24 Hour Fitness Worldwide, Inc.               $137.00                                                                            $137.00
DUGGER, RICHARD
13420 LYNDHURST STREET #610
AUSTIN, TX 78729                             16262    9/18/2020       24 Hour Fitness USA, Inc.                 $1,550.00                                                                         $1,550.00
Meltzer, Eli
5576 Rutgers Rd.
La Jolla, CA 92037                           16263    9/17/2020    24 Hour Fitness Worldwide, Inc.              $1,020.00                                                                         $1,020.00
McCain, Manard Ralph
140 Dekruif Pl. Apt. 16M
Bronx, NY 10475                              16264    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $133.08                                                              $133.08
Green, Gerald
1 Evergreen Way
Aquinnah, MA 02535                           16265    9/17/2020       24 Hour Fitness USA, Inc.                  $522.00                                                                            $522.00
MINNER, MARGARET
188 Eckmann Place
Petaluma, CA 94952                           16266    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $599.98                                                              $599.98
Cole, William G.
2200 N. Westmoreland
Unit 214
Arlington, VA 22213                          16267    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Sexton, Cynthia
3602 Burke Rd.
Apt. #2
Pasadena, TX 77504                           16268    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Monroe-Truitt, Janet F
6913 Granada Dr
Palmdale, CA 93551                           16269    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Prater, Jimmy L.
2622 Meadow Crest Ct.
Richmond, CA 94806                           16270    9/17/2020    24 Hour Fitness Worldwide, Inc.               $170.14                                                                            $170.14
Denny, Patricia Nancy
11395 SW Toulouse St. Apt. 102
Wilsonville, OR 97070                        16271    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Grigsby, Sandra J
7255 SW Palmer Way
Beaverton, OR 97007                          16272    9/17/2020    24 Hour Fitness Worldwide, Inc.              $1,672.00                                                                         $1,672.00

                                                                                     Page 1028 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 147 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
HWANG, YU KYEONG
10749 SW HERON CIR
BEAVERTON, OR 97007                           16273    9/21/2020     24 Hour Fitness Worldwide, Inc.              $385.00                                                                              $385.00
Ellis, Seymour "Sy"
2370 Burham Drive
Tustin, CA 92782                              16274    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $995.00                                                              $995.00
Shannon, Carl
13739 Balmore Circle
Houston, TX 77069                             16275    9/17/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Day, Bonny L
7842 S. Valentia Way
Centennial, CO 80112                          16276    9/18/2020     24 Hour Fitness Worldwide, Inc.              $786.48                                                                              $786.48
Newman, Barry K.
3855 Bartley Dr.
Sacramento, CA 95822                          16277    9/17/2020        24 Hour Fitness USA, Inc.                    $46.18                                                                             $46.18
Grider, Ted
2874 Laramie Ave
San Ramon, CA 94583-3420                      16278    9/22/2020     24 Hour Fitness Worldwide, Inc.           $12,953.66                                                                           $12,953.66
Forbes Jr , Simon
4724 Layla Rd
Arlington , TX 76016                          16279    9/17/2020    24 Hour Fitness United States, Inc.                          $2,500.00                                                           $2,500.00
Hunt, Bill
2209 Sleater Kinney Rd SE
Lacey, WA 98503                               16280    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,993.63                                                                           $1,993.63
Spillman, Emily
4996 Dick St.
San Diego, CA 92115                           16281    9/17/2020     24 Hour Fitness Worldwide, Inc.              $901.20                                                                              $901.20
Willett, Leonard
801 San Remo Way
Boulder City, NV 89005                        16282    9/17/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Torrez, Kim
3302 Spring Creek Way
Sandpoint, ID 83864                           16283    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Buenneke, Mary
2844 MELANIE CT
WALNUT CREEK, CA 94596-6423                   16284    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,106.00                                                                           $1,106.00
Garrick, Janet
6942 Los Amigos circle
Huntington Beach, CA 92647                    16285    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Armstrong, Marc N
3150 Redwood Dr
Fairfield, CA 94533                           16286    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
City of Austin d/b/a Austin Energy
Collection
721 Barton Springs Rd.
Austin, TX 78704                              16287    9/17/2020        24 Hour Fitness USA, Inc.              $23,947.00                                                                           $23,947.00
Bernstein, Larry R.
1887 Chaparro Court
Walnut Creek, CA 94596                        16288    9/18/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00


                                                                                        Page 1029 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 148 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hsieh, Bonny
2837 Mount Dana Dr
Dublin, CA 94568                            16289    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Brown, Kathleen Anne
6685 S. W. Sagert St. Apt. 55
Tualatin, OR 97062                          16290    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Boyce, Thomas
5 Arbor Road
North Caldwell, NJ 07006                    16291    9/18/2020        24 Hour Fitness USA, Inc.                 $260.63                                                                              $260.63
Galardi, Jennifer
1036 FERNWOOD PACIFIC DRIVE
TOPANGA, CA 90290                           16292    9/17/2020        24 Hour Fitness USA, Inc.                                 $820.00                                                              $820.00
Bodner, Michael
67-250 A Kahaone Loop
Waialua, HI 96791                           16293    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kabir, Misba
23344 Western Ave
Unit B
Harbor City, CA 90710                       16294    9/18/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Forbes, Arlene
4724 Layla Rd
Arlington, TX 76016                         16295    9/17/2020    24 Hour Fitness United States, Inc.                          $2,900.00                                                           $2,900.00
Skiles, Bobbe Sue Gersten
442 Lewis Ave
San Leandro, CA 94577                       16296    9/17/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Castillo, Adela
2003 Arlene Ave
Oxnard, CA 93036                            16297    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bansal, Shilpi
2 Flagstone, Apt #441
Irvine , CA 92606                           16298    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Santos, Ester
7555 Mission St #101
Daly City, CA 94014                         16299    9/17/2020     24 Hour Fitness Worldwide, Inc.              $199.50                                                                              $199.50
Castro, David
13131 Glen Ridge Ct
Victorville, CA 92395                       16300    9/22/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Howe, Dahlia
3747 Pilgrims Way
Chino, CA 91710                             16301    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McKinlay, Chu-Lan
88 N Jackson Ave #101
San Jose, CA 95116                          16302    9/18/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
Raven, Toni
135 west 88th place
Los Angeles , CA 90003                      16303    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                                $0.00
Cowper, Heather
2565 Mardell Way
Mountain View, CA 94043                     16304    9/18/2020        24 Hour Fitness USA, Inc.                    $88.00                                                                             $88.00


                                                                                      Page 1030 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 149 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Welton, Jill
1522 Caminito Solidago
La Jolla, CA 92037                           16305    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,577.00                          $1,577.00
Schwab, Stephen L.
2457 Chesire Dr.
Sandy, Utah 84093                            16306    9/17/2020    24 Hour Fitness Worldwide, Inc.             $321.00                                                                              $321.00
McElreath, Rick
12495 Oak Glen Drive
Reno, NV 89511                               16307    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,045.00       $1,045.00                                                           $2,090.00
Mishra, Ashutosh
240 Summerfield Dr
Milpitas, CA 95035                           16308    9/22/2020       24 Hour Fitness USA, Inc.                $649.99                                                                              $649.99
Carlson, Ana & Steve
PO Box 254791
Sacramento, CA 95865-4791                    16309    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pollock, Dan
2780 Lakeridge Ln
Westlake Village, CA 91361                   16310    9/17/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Kinney, John
27411 Newporter Way
Laguna Niguel, CA 92677                      16311    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $46.34                                                                            $46.34
Gallardo, Carlos
9105 Corbin Creek Cv
Austin, TX 78717                             16312    9/22/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Chang, Hsiao
2765 Dellwood Dr
Lake Oswego, OR 97034                        16313    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Cavazos, Thomas
35825 Ruschin Dr
Newark, CA 94560                             16314    9/21/2020       24 Hour Fitness USA, Inc.                    $67.77                                                                            $67.77
Hasenohrl, Richard
4730 E Blue Bird Ave.
Orange, CA 92869                             16315    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $460.00                                                              $460.00
White, David W
31444 Flying Cloud Drive
Laguna Niguel, CA 92677                      16316    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
LIN, BECKY
2418 PHELPS STREET
SAN FRANCISCO, CA 94124                      16317    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,106.00                                                                           $1,106.00
Grigsby, Donn
7255 SW Palmer Way
Beaverton, OR 97007                          16318    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,064.00                                                                           $1,064.00
Rastein, Jennifer
26833 Hot Springs Place
Calabasas, CA 91301                          16319    9/22/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Oduolowu, Aja Elyce
4245 W. 64th street
Los Angeles, CA 90043                        16320    9/26/2020    24 Hour Fitness Worldwide, Inc.            $3,123.98                                                                           $3,123.98




                                                                                     Page 1031 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 150 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Costello, Tom
155 N. Berryline Circle
The Woodlands, TX 77381                      16321    9/22/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Underwood , Elaine
P.O. Box 452
Prosper, TX 75078                            16322    9/17/2020        24 Hour Fitness USA, Inc.                 $936.00                                                                              $936.00
Re, Jennie
1012 North Second St.
New Hyde Park, NY 11040                      16323    9/17/2020     24 Hour Fitness Worldwide, Inc.              $239.88                                                                              $239.88
Schoenemann, John
5322 Stoneridge Ct
Rosenberg, TX 77471                          16324    9/22/2020    24 Hour Fitness United States, Inc.           $325.00                                                                              $325.00
Sobelman, Michele
3127 Club Rancho Drive
Palmdale, CA 93551                           16325    9/17/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wong, Jon J
1959 SW Morrison St. Unit 210
Portland, OR 97205                           16326    9/22/2020     24 Hour Fitness Worldwide, Inc.              $975.00                                                                              $975.00
King, Shannon
4451 Los Serranos Blvd.
Chino Hills, CA 91709                        16327    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Huynh, Jacklyn
721 S. Hacienda St
Anaheim, CA 92804                            16328    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zimmerman, Deborah
8331 Varas Circle
Huntington Beach, CA 92646                   16329    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $390.00                                                              $390.00
Simmons, Jean E
8546 Cory Court
Riverside, CA 92508                          16330    9/22/2020        24 Hour Fitness USA, Inc.                                 $536.00                                                              $536.00
Newman, Leslie
310 W Porter Ave
Fullerton, CA 92832                          16331    9/17/2020     24 Hour Fitness Worldwide, Inc.             $3,635.98                                                                           $3,635.98
Castillo, Orlando
2003 Arlene Ave
Oxnard, CA 93036                             16332    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Potapenko, Vera
210 Paseo Bernal
Moraga, CA 94556                             16333    9/17/2020     24 Hour Fitness Worldwide, Inc.              $920.00                                                                              $920.00
Meyers, Darnell
11 Sandwell Place
Spring, TX 77389                             16334    9/18/2020    24 Hour Fitness United States, Inc.           $195.94                                                                              $195.94
Hernandez, Erika D.
9502 White Landing
Mont Belvieu, TX 77523                       16335    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,400.00                          $2,400.00
Brooks, Ashleigh
404 Verbena Court
Roseville, CA 95747                          16336    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $73.73                                                                             $73.73




                                                                                       Page 1032 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 151 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pisciotto, Alisa M.
5580 Cold Water Drive
Castro Valley, CA 94552                       16337    9/18/2020       24 Hour Fitness USA, Inc.                    $46.48                                                                            $46.48
Victorine, Noreen M.
7835 78th Ave. S.W.
Lakewood, WA 98498                            16338    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $90.83                                                                            $90.83
Park, Seunghee
1507 Bedford Ave
Sunnyvale, CA 94087                           16339    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Hale, Kathy
1631 Irvine Ave. Unit B
Costa Mesa, CA 92627                          16340    9/22/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Manderson, Lewis Corrigan ("Corry")
4144 Tennyson Street, APT6
Denver, CO 80212                              16341    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Cawein, Noah
PO Box 121225
San Diego, CA 92112                           16342    9/23/2020       24 Hour Fitness USA, Inc.                $119.41                                                                              $119.41
Granados, Laura Leonela
1215 pacific avenue
Alameda, CA 94501                             16343    9/22/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Alpuche, Daisy
2531 Mesa Verde Terrace
Henderson, NV 89074                           16344    9/22/2020    24 Hour Fitness Worldwide, Inc.             $465.46                                                                              $465.46
Montagna, Anna Marie
                                              16345    9/18/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Davis, Linnette
24520 Townsend Ave
Hayward, CA 94544                             16346    9/18/2020    24 Hour Fitness Worldwide, Inc.                             $286.72                           $286.72                            $573.44
Kessler, Matthew
1840 East 13 St Apt 6D
Brooklyn, NY 11229-2854                       16347    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Alter, Yossef
309 San Marino
Irvine, CA 92614                              16348    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Taillebois, Tracy
3790 RIVIERA DR APT 3A
SAN DIEGO, CA 92109                           16349    9/22/2020    24 Hour Fitness Worldwide, Inc.             $890.82                                                                              $890.82
Kang, Kyunghee
4112 Hansen Ave
Fremont, CA 94536                             16350    9/22/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Judah-Bram, Jesus
10007 156th PL NE
Redmond, WA 98052-2584                        16351    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Trinh, Quynh
105 Melville Terrace
Martinez, CA 94553                            16352    9/22/2020    24 Hour Fitness Worldwide, Inc.             $368.56                                                                              $368.56
Vibert, Geoffrey
1300 Porta St. Apt. 1414
Ft. Worth, TX 76120                           16353    9/23/2020    24 Hour Fitness Worldwide, Inc.             $232.96                                                                              $232.96

                                                                                      Page 1033 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 152 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Barbarino, Frank
6347 Sombrero Ave
Cypress, CA 90630                           16354    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Couturier, Bruce Paul
4856 Longcove Drive
Stockton, CA 95219                          16355    9/27/2020    24 Hour Fitness Worldwide, Inc.             $660.00                                                                              $660.00
Hassan, Mohamed
321 Ogle St
Unit C
Costa Mesa, CA 92627                        16356    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Bossak, Lauren
189 Girard Street
Brooklyn, NY 11235                          16357    9/22/2020           24 New York LLC                      $294.00                                                                              $294.00
Owens-Lomax, Jeanine
1811 S Quebec Way #174
Denver, CO 80231                            16358    9/22/2020            24 Denver LLC                       $770.00                                                                              $770.00
Agel, Kimberley
17 Sycamore Court
Redwood City, CA 94061                      16359    9/17/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $2,124.68                          $2,124.68
Serrano, William
200 Valentine Lane Apt 2G
Yonkers, NY 10705                           16360    9/22/2020    24 Hour Fitness Worldwide, Inc.             $186.00                                                                              $186.00
Tunyi, George N
3089 NE Marquette Way
Issaquah, WA 98029                          16361    9/18/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Hsu, G-Hong Robert
5702 W Cog Hill Terrace
Dublin, CA 94568                            16362    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kaufman, Paul
23369 Balmoral Lane
West Hills, CA 91307                        16363    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bartush, Joseph
70510 Gardenia Court
Rancho Mirage, CA 92270                     16364    9/23/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Smith, Alyson
3147 Reunion Blvd
Austin, TX 78737                            16365    9/23/2020       24 Hour Fitness USA, Inc.                               $1,835.73                                                           $1,835.73
Myo, Leo
1348 Raymond Ave
Glendale, CA 91201                          16366    9/23/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Primeau, Tami L.
388 Pagosa Way
Fremont, CA 94539                           16367    9/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Laurin, James
3861 El Ricon Way
Sacramento, CA 95864-2943                   16368    9/18/2020       24 Hour Fitness USA, Inc.                                $288.00                                                              $288.00
Turner, Teresa
50 Main St apt 227
Ladera Ranch, CA 92694                      16369    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                    Page 1034 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 153 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Brokaw, Beth H.
21 Regatta Way
Dana Point, CA 92629                         16370    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Nugent, Therese
3552 Normount Rd
Oceanside, CA 92056                          16371    9/23/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Kohler, Paige
4737 34th Street Unit 19
San Diego, CA 92116                          16372    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $38.15                                                                             $38.15
McCall, Brandon
604 E Juanita Avenue
Glendora, CA 91740                           16373    9/17/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
McKinney, Barbara J.
789 Lakeview Avenue
San Francisco, CA 94112-2203                 16374    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lee, Young June
1496 Dumaine St.
Concord, CA 94518                            16375    9/21/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Amaya, Elizabeth
PO Box 2184
Rocklin, CA 95677                            16376    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Brown, Robert
2401 Pier Avenue
Santa Monica, CA 90405                       16377    9/17/2020     24 Hour Fitness Worldwide, Inc.              $188.00                                                                              $188.00
Painter, Michael G.
13231 Miller Ave
Rancho Cucamonga, CA 91739                   16378    9/17/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Laurin, Alynn
3861 El Ricon Way
Sacramento, CA 95864-2943                    16379    9/18/2020        24 Hour Fitness USA, Inc.                                $2,160.00                                                           $2,160.00
Hyman, Gregg
755 Bay Street
San Francisco, CA 94109                      16380    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Silicani, James F.
210 Paseo Bernal
Moraga, CA 94556                             16381    9/17/2020     24 Hour Fitness Worldwide, Inc.              $172.00                                                                              $172.00
Davant, Dale G
8576 Windy Circle
Boynton Beach, FL 33472                      16382    9/18/2020     24 Hour Fitness Worldwide, Inc.              $137.03                                                                              $137.03
Archambeault, Marcus B
5604 SE Pardee
Portland, OR 97206                           16383    9/18/2020     24 Hour Fitness Worldwide, Inc.              $114.17                                                                              $114.17
Choi, Soo Hyun
42 Solstice
Irvine, CA 92602                             16384    9/18/2020     24 Hour Fitness Worldwide, Inc.              $116.97                                                                              $116.97
Pierce, Linda H.
60 Timber Run Drive
Georgetown, SC 29440                         16385    9/18/2020              24 Denver LLC                          $44.50                                                                             $44.50




                                                                                       Page 1035 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 154 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Spracklen, Nik
16431 Ludlow St.
Granada Hills, Ca 91344                      16386    9/23/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Asadurian, Gregory
212 Adams Avenue
River Edge, NJ 07661                         16387    9/18/2020     24 Hour Fitness Worldwide, Inc.              $656.50                                                                              $656.50
Sobeck, Gerald Robert
1055 Ridgemont Drive
Milpitas, CA                                 16388    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Huynh, Christiane
14041 La Pat Street #B
Westminster, CA 92683                        16389    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Parker, Magdalena M.
2852 Willamette St, #244
Eugene, OR 97405                             16390    9/18/2020     24 Hour Fitness Worldwide, Inc.              $291.66                                                                              $291.66
Epstein, Bill
10711 Quail Canyon Road
El Cajon, CA 92021                           16391    9/18/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Barone, Dennis
244 Gold Mine Dr
San Francisco, CA 94131-2524                 16392    9/18/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Alrokh, Jasmine
602 center St
B2
Costa Mesa, CA 92627                         16393    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $73.48                                                                             $73.48
Garrick, Janet
6942 Lost Amigos Circle
Huntington Beach, CA 92647                   16394    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lewis, Donald
9936 NE 197th St
Bothell, WA 98011                            16395    9/18/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Acosta, Austin
16202 Blue Iris Street
Fontana , CA 92336-5970                      16396    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McKinlay, Tracy
88 N. Jackson Ave #101
San Jose, CA 95116                           16397    9/18/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Ojiyi, Chinyere
800 Rochester Castle Way
Pflugerville, TX 78660                       16398    9/18/2020    24 Hour Fitness United States, Inc.           $437.50                                                                              $437.50
Kurian, Sunil
10963 Tobago Road
San Diego, CA 92126                          16399    9/23/2020        24 Hour Fitness USA, Inc.                 $222.00                                                                              $222.00
Schmaling, Yu Lee
283 Nottingham Lane
American Canyon, CA 94503                    16400    9/18/2020    24 Hour Fitness United States, Inc.           $108.00                                                                              $108.00
Sturgeon, Barbara J.
1815 Samar Dr.
Costa Mesa, CA 92626                         16401    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                       Page 1036 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 155 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Soden, Richard K.
25185 Paseo Equestre
Lake Forest, CA 92630-2156                   16402    9/18/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Clark, Aaron
131 Center St. #3
Santa Cruz, CA 95060                         16403    9/18/2020            RS FIT NW LLC                       $500.00                                                                              $500.00
Schultz, Orville Carl
4380 Del Paso Dr.
Reno, NV 89502                               16404    9/18/2020    24 Hour Fitness Worldwide, Inc.             $166.25                                                                              $166.25
Rugama, Crystal M
11139 Mineral Island Lane
Richmond, TX 77406                           16405    9/23/2020       24 Hour Fitness USA, Inc.                $911.96                                                                              $911.96
Truong, Thuy
1955 Poco Way #1
San Jose, CA 95116                           16406    9/18/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Davison, Lisa
822 Macmahan Way
Petaluma, CA 94954                           16407    9/27/2020    24 Hour Fitness Worldwide, Inc.             $399.98                                                                              $399.98
Mellon, Gordon Jon
20623 130th Ave SE
Kent, WA 98031                               16408    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Eichler, Lynda
132 Maybury Place
Woodside, CA 94062                           16409    9/18/2020    24 Hour Fitness Worldwide, Inc.             $563.99                                                                              $563.99
Chiarello, Marc
46 Bayliss Street
North Arlington, NJ 07031                    16410    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Davant, Robert
8576 Windy Circle
Boynton Beach, FL 33472                      16411    9/18/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Lins-Bobbio, Sandra
11606 Braewick Drive
Houston , TX 77035                           16412    9/18/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
In, Arthur
7608 Airlie drive
Tujunga, CA 91042                            16413    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Geerdes, Karen
2716 Cielo Ct
Santa Rosa, CA 95405                         16414    9/18/2020       24 Hour Fitness USA, Inc.               $1,621.96                                                                           $1,621.96
Robbins, Wendy
17271 Apel Lane
Huntington Beach, CA 92649                   16415    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $68.63                                                                            $68.63
Lewis, Ann
9936 NE 197th St
Bothell, WA 98011                            16416    9/18/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Clinton, Mollie
509 Decatur St. SW
Olympia, WA 98502                            16417    9/18/2020       24 Hour Fitness USA, Inc.               $1,033.50                                                                           $1,033.50




                                                                                     Page 1037 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 156 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Feng, Sunah
302 Prospect St, Unit 4
La Jolla, CA 92037                          16418    9/18/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Byaruhanga, Frederick
257 Captains Ave.
Port Hueneme, CA 93041                      16419    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
McMahan, Bettye
2336 98th Ave
Oakland, CA 94603                           16420    9/23/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Brodie, Michelle
444 Ellsworth Street
San Francisco, CA 94110                     16421    9/22/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Paisley, Bill
PO Box 3390
San Rafael, CA 94912-3390                   16422    9/18/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Graham, Jeffrey
Graham & Graham
5015 Birch St. Ste. 113
Newport Beach, CA 92660                     16423    9/18/2020     24 Hour Fitness Worldwide, Inc.                                            $10,000.00                                          $10,000.00
Vandemoer, Carol
8791 Circle Drive
Westminster, CO 80031                       16424    9/18/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Davenport, Patricia
13731 Wickersham Ln
Houston, TX 77077                           16425    9/18/2020     24 Hour Fitness Worldwide, Inc.              $754.58                                                                              $754.58
Robinson, Brenda
3713 Anchor Bay Dr
Pflugerville, TX 78660-5623                 16426    9/18/2020     24 Hour Fitness Worldwide, Inc.              $709.45                                                                              $709.45
Budd, Jessie
305 Jewel Ct
Fort Collins, CO 80525                      16427    9/23/2020     24 Hour Fitness Worldwide, Inc.              $624.00                                                                              $624.00
Gowlikar, Tulsiram
5132 Lincolnshire Ct
Dallas, TX 75287                            16428    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
PETERSON, STEPHEN L
283 WESTLAKE DRIVE
WEST SACRAMENTO, CA 95605                   16429    9/18/2020        24 Hour Fitness USA, Inc.                $1,349.00                                                                           $1,349.00
Chichila, Steven
34 Rachel Terr
Piscataway, NJ 08854                        16430    9/18/2020        24 Hour Fitness USA, Inc.                                $1,800.00                                                           $1,800.00
Baer, Chris
101 Charlottesville Ave
Colleyville, TX 76034                       16431    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
DeLeon, Kiarra E
f/k/a Kerrie E. Boniface
1453 Caraway Ct
San Jacinto, CA 92582                       16432    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Brock, Cecelia Lou
PO Box 63
La Mesa, CA 91944                           16433    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,571.00                                                                           $1,571.00

                                                                                      Page 1038 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 157 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Williams, Guy Gerard
1253 Nelson Falls Ln
Houston, Texas 77008                        16434    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Akers, Robert
13912 SE 2514st St
Kent, WA 98042                              16435    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Meno, Kristina
9274 Camino Paz Lane
La Mesa, CA 91941                           16436    9/18/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Maraventano, Carmela
426 Prospect Avenue
Avenel, NJ 07001                            16437    9/18/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Lee, Sang Won
38 Walter Way
Buena Park, CA 90621                        16438    9/23/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Wang, Juxia
2611 E 13th St. Apt 4C
Brooklyn, NY 11235                          16439    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $79.98                                                                            $79.98
Wu, Qun
177A Pierce Street
Staten Island, NY 10304                     16440    9/18/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Williams, Katherine
577 B Alton Way
Denver, CO 80230                            16441    9/21/2020            24 Denver LLC                      $1,920.00                                                                           $1,920.00
Reed, Janet L
P O Box 8024
Rancho Santa Fe, CA 92067                   16442    9/18/2020    24 Hour Fitness Worldwide, Inc.            $1,577.00                                                                           $1,577.00
Bolt, Alexandra L.
3245 Cobblestone Dr
Santa Rosa, CA 95404-1744                   16443    9/18/2020         24 San Francisco LLC                        $0.00                                                                             $0.00
Nussear, Geroge
1944 Lathan Ave
Camarillo, CA 93010                         16444    9/22/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
LEVY, SAM J
1 MICHAEL RD
LADERA RANCH, CA 92694                      16445    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Vogel, She' (Sharon) B
2525 Flosden Road
Space 57
American Canyon, CA 94503                   16446    9/18/2020    24 Hour Fitness Worldwide, Inc.             $179.00                                                                              $179.00
Hankins, Jason A.
1248 Glen Ave.
Wahiawa, HI 96786                           16447    9/18/2020    24 Hour Fitness Worldwide, Inc.                            $1,201.93                                                           $1,201.93
Leone, Jonathan W
316 3rd St
Sausalito, CA 94965                         16448    9/18/2020       24 Hour Fitness USA, Inc.                                $115.00                                                              $115.00
Aprea, Roseann
959 Brady Avenue
Bronx, NY 10462                             16449    9/18/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00


                                                                                    Page 1039 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 158 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kasim, Muna
1990 Earl Ave
San Bruno, CA 94066                          16450    9/18/2020    24 Hour Fitness Worldwide, Inc.               $455.00                                                                            $455.00
Bergman, David
2113 S. Fulton Circle
#102
Denver, CO 80247                             16451    9/18/2020            24 Denver LLC                           $66.00                                                                            $66.00
Rodriguez, Samuel
1755 Tustin Dr.
San Jose, CA 95122                           16452    9/22/2020    24 Hour Fitness Worldwide, Inc.               $200.00                                                                            $200.00
Standel, Elena
22049 Parthenia St
West Hills, CA 91304                         16453    9/22/2020    24 Hour Fitness Worldwide, Inc.               $465.00                                                                            $465.00
Feldmann, Markus
3119 Lytton
San Diego, CA 92110                          16454    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Robles, Edgar
13545 Flomar Dr
Whittier, CA 90605                           16455    9/18/2020    24 Hour Fitness Worldwide, Inc.               $181.94                                                                            $181.94
Anasovich, Philip
298 Missouri St.
San Francisco, CA 94107                      16456    9/18/2020         24 San Francisco LLC                     $888.00                                                                            $888.00
Shure, Abigail
725 Joralemon St
Unit 58
Belleville, NJ 07109                         16457    9/18/2020       24 Hour Fitness USA, Inc.                  $268.70                                                                            $268.70
MCPHERSON, JEFF
2874 LARAMIE AVE
SAN RAMON, CA 94583-3420                     16458    9/23/2020    24 Hour Fitness Worldwide, Inc.              $8,710.69                                                                         $8,710.69
Liu, Lang
550 Cordova St
San Francisco, CA 94112-4421                 16459    9/18/2020       24 Hour Fitness USA, Inc.                    $60.00                                                                            $60.00
Varney, Kim C.
2904 E 109th Ave
Northglenn, CO 80233                         16460    9/18/2020       24 Hour Fitness USA, Inc.                  $600.00                                                                            $600.00
Campbell, Kyle
8626 SE Washington St.
Portland, OR 97216                           16461    9/23/2020    24 Hour Fitness Worldwide, Inc.               $399.00                                                                            $399.00
Fernando, Linda Simon
2918 Oakdale Landing Ct
Katy, TX 77494                               16462    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $135.00                                                              $135.00
Meza-Martinez, Cecily
2501 S. Poplar St.
Santa Ana, CA 92704                          16463    9/18/2020       24 Hour Fitness USA, Inc.                 $3,797.96                                                                         $3,797.96
Cooper, John Ira
Law Office of Joseph May
Attorney for Creditor
1388 Sutter St #810
San Francisco, CA 94109                      16464    9/18/2020       24 Hour Fitness USA, Inc.            $10,000,000.00                                                                    $10,000,000.00


                                                                                     Page 1040 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 159 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tehrani, Maryam Karimian
8823 Hunting Lodge Court
Vienna, VA 22182                             16465    9/18/2020    24 Hour Fitness United States, Inc.           $153.97                                                                              $153.97
Chambers, Catherine
217 Camino San Clemente
San Clemente, CA 92672                       16466    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.99                            $249.99
Baron, Sally J
3645 Mission Mesa Way
San Diego, CA 92120-1569                     16467    9/18/2020     24 Hour Fitness Worldwide, Inc.              $332.00                                                                              $332.00
Montagna, John R
234 Plumosa Ave
Vista, CA 92083                              16468    9/18/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Bronisz, Arthur
3554 Birch Leaf Dr
Corona, CA 92881                             16469    9/18/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Zhang, Wenru
2512 Brittany Lakes Dr.
League City , TX 77573                       16470    9/18/2020        24 Hour Fitness USA, Inc.                    $78.56                                                                             $78.56
Lamly, Hong
10019 Pianella Way
Elk Grove, CA 95757                          16471    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Dechavez, Lyka
1525 E Carson St
Apt 218
Carson, CA 90745                             16472    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Lovitt, Anita
5759 Doris Court
Delray Beach, FL 33484                       16473    9/18/2020     24 Hour Fitness Worldwide, Inc.              $137.50                                                                              $137.50
Gowlikar, Rohan
5132 Lincolnshire Ct
Dallas, TX 75287                             16474    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Aichele, Mark J
3395 Laplata Ave.
Loveland, CO 89538                           16475    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Xiong, Vamyis E
4712 Westlawn Ct SE
Salem, OR 97317                              16476    9/25/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Protelsch, Vera
12918 Ashford Brook Drive
Houston, TX 77082                            16477    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Drunasky, Chris
2018 Costero Hermoso
San Clemente , CA 92673                      16478    9/23/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Cobb, Roy
8981 Butternut Lane
San Diego, CA 92123                          16479    9/18/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Mims-Crooks, Patrick
123 Montero
Irvine, CA 92618                             16480    9/18/2020        24 Hour Fitness USA, Inc.                                 $651.00                                                              $651.00


                                                                                       Page 1041 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 160 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Georgeoff-Higuera, Allison
PO Box 5854
Buena Park, CA 90622                         16481    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Davis, Edward
24520 Townsend Ave
Hayward, CA 94544                            16482    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $286.72                           $286.72                            $573.44
Starkes, Huda
1512 Bluebird Dr
Little Elm, TX 75068                         16483    9/20/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Castillo, Lorenzo
2003 Arlene Ave
Oxnard, CA 93036                             16484    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fairbrother, Madison
625 Brchwood Court
Danville, CA 94506                           16485    9/20/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Li, Sophia H.
550 Cordova St
San Francisco, CA 94112-4421                 16486    9/18/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Garcia, Jessica
2313 Maynard Dr.
Duarte, CA 91010                             16487    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Brajkovich, Patricia E.
16149 VIA LUPINE
SAN LORENZO, CA 94580                        16488    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $286.72                           $286.72                            $573.44
Sano, Wassan
2507 West Lorena Drive
Anaheim, CA 92804                            16489    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Connall, Iva-Marie
24200 SW Brentwood Drive
West Linn, OR 97068                          16490    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Fong, Robert W
322 Light House Way
Sacramento, CA 95831                         16491    9/26/2020     24 Hour Fitness Worldwide, Inc.           $52,500.00                                                                           $52,500.00
Lee-kim, Suson
511 Rockcrest Circle
San Ramon, CA 94582                          16492    9/22/2020    24 Hour Fitness United States, Inc.           $190.96                                                                              $190.96
McNulty, Jack
Dena McNulty
115 De Soto Street
San Francisco, CA 94127                      16493    9/18/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Browning, Christine
4872 Kron
Irvine, CA 92604                             16494    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00
Madison, Mark
1605 Louise St
Laguna Beach, CA 92651                       16495    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Doan, Jeremy
180 Weber St
San Jose, CA 95111                           16496    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00


                                                                                       Page 1042 of 1762
                                                      Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 161 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Dearden, Mark
1198 W. Standage Dr.
Payson, AZ 85541                           16497    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Wallach, Paul
1524 Balboa Way
Burlingame, CA 94010                       16498    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
SMART PLUMBING AND DRAIN INC
ATTN: MAR LABONETE
2268 WESTBOROUGH BLVD
# 302255
SOUTH SAN FRANCISCO, CA 94080              16499    9/18/2020       24 Hour Fitness USA, Inc.               $1,750.00                                          $270.00                          $2,020.00
Gonzalez, Jerardo
1314 W 160th St
Gardena, CA 90247                          16500    9/20/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Sheikholeslami, Amir
678 Picasso Terrace
Sunnyvale, CA 94087                        16501    9/26/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Amiri, Kevin
135 Cortona Dr
San Ramon, CA 94582                        16502    9/20/2020    24 Hour Fitness Worldwide, Inc.             $582.50                                                                              $582.50
Reed, Kelly
PO Box 311
Elk Point, SD 57025                        16503    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
Liu, Yumin
2515 CARTIER CT
FAIRFIELD, CA 94533                        16504    9/20/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
WINCHESTER, MICHAEL D AND CHRISTOPHER
7001 FONTAINE PLACE
RANCHO CUCAMONGA, CA 91739                 16505    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Cabrera, Sergio
546 w 165th st
New York, NY 10032                         16506    9/20/2020    24 Hour Fitness Worldwide, Inc.            $1,709.00                                                                           $1,709.00
Yao, Dorcas
563 Dublin Way
Sunnyvale, CA 94087                        16507    9/20/2020       24 Hour Fitness USA, Inc.                                 $46.19                                                               $46.19
Rolsing, Lynne
10C Dorado Drive
Morristown , NJ 07960                      16508    9/18/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Trevino, Monica
7115 Favor Street
Oakland, CA 94621                          16509    9/21/2020       24 Hour Fitness USA, Inc.                $299.99                                                                              $299.99
Velez, Mandy
1574 Soma PL
El Cajon, CA 92021                         16510    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Rodriguez, Allyson
6028 Paseo Salinero
Carlsbad, CA 92009                         16511    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $62.58                                                                            $62.58
Mojica, Michael
2031 Monterey Avenue
Menlo Park, CA 94025                       16512    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $30.52                                                                            $30.52

                                                                                   Page 1043 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 162 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bednar, Denise K
1339 Sky Ridge Ct.
San Marcos, CA 92078                        16513    9/21/2020        24 Hour Fitness USA, Inc.                             $204,043.69                                                          $204,043.69
Collaco, Chistine M.
285 E Oakwood Blvd
Redwood City, CA 94061                      16514    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
De la Torre, Sylvia
422 Park Avenue
Yonkers, NY 10703                           16515    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $108.00                                                              $108.00
Carpio, Gene
PO BOX 360861
MILPITAS, CA 95036-0861                     16516    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Mann, Parveen G.
34635 Anchor Dr
Fremont, CA 94555                           16517    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $429.00            $0.00                                             $429.00
Mensah, Abena
329 Sterling Street
Apt 3C
Brooklyn , NY 11225                         16518    9/21/2020            24 New York LLC                                       $733.00                                                              $733.00
Simon, Kathleen
17519 Monsoon Court
Crosby, TX 77532                            16519    9/20/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Sollars, Ji Hong
1606 Crystal Meadow Pl
Katy, Texas 77494                           16520    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $912.00                                                              $912.00
Kruk, Roya
6173 Springer Way
San Jose, CA 95123                          16521    9/27/2020        24 Hour Fitness USA, Inc.              $10,196.40                                                                           $10,196.40
Leon, Jorge
504 West 110 St., #1B
New York, NY 10025                          16522    9/18/2020     24 Hour Fitness Worldwide, Inc.              $156.00                                                                              $156.00
Reyes-Rubi, Nancy
1011 Justin Avenue
Glendale, CA 91201                          16523    9/20/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Moussavou, Prosper
6943 Stoddert Lane
Landover, MD 20785                          16524    9/21/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
May, Jean
14759 E WagonTrail Pl
Aurora, CO 80015                            16525    9/28/2020    24 Hour Fitness United States, Inc.           $686.42                                                                              $686.42
Crippen, Alyssa
2866 Tarah Hills Drive
San Pablo, CA 94806                         16526    9/27/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Alsalman, Amel
2451 Ridgegate Ln SW
Tumwater, WA 98512                          16527    9/20/2020     24 Hour Fitness Worldwide, Inc.              $359.93                                                                              $359.93
Mick, Jeanne
5024 Sawhill Drive
Fort Collins, CO 80528                      16528    9/22/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99


                                                                                      Page 1044 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 163 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Moody, Connor
278 Calle Cuervo
San Clemente, CA 92660                       16529    9/20/2020        24 Hour Fitness USA, Inc.                 $670.82                                                                              $670.82
Garica, Madelina
2340 Beaumont Ave - Apt 4G
Bronx, NY 10458                              16530    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McCulloch, David
107 Mission Drive
Camarillo, CA 93010-2021                     16531    9/18/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Battenschlag, Michelle
545 S Casita St.
Anaheim, CA 92805                            16532    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Wright, Sheila
5237 S Rimpau Blvd
Los Angeles, CA 90043                        16533    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Huang, Judy Yong Hong
550 E. Newmark Ave Apt D
Monterey Park, CA 91755                      16534    9/17/2020              RS FIT CA LLC                       $437.43                                                                              $437.43
Mulhern, Dustin
9208 Carla Way
Sacramento, CA 95826                         16535    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Bavarian, Ali
24962 Pam Ct.
Laguna Niguel, CA 92677-3799                 16536    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $20.99                                                                             $20.99
Dao, Patricia
142 S Regan Mead Cir
The Woodlands, TX 77382                      16537    9/21/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Cooper-Barton, Willow
2209 Mathews St
Fort Collins, CO 80525                       16538    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Bransford, Beau
1220 Maplewood dr
Crowley, TX 76036                            16539    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Vu, Phuong
180 Weber St
San Jose, CA 95111                           16540    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Bonilla, Mayra
10036 San Miguel Ave
South Gate, CA 90280                         16541    9/23/2020        24 Hour Fitness USA, Inc.                 $466.72                                                                              $466.72
Yang, Jane
5041 St. Garrett Ct.
Concord, CA 94521                            16542    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Ranjbar, Alex M.
244 Front Street #4R
NYC, NY 10038-1704                           16543    9/28/2020     24 Hour Fitness Worldwide, Inc.                               $33.01                                                               $33.01
Singh, KB
39548 Fremont Blvd. #302
Fremont, CA 94538                            16544    9/20/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00




                                                                                       Page 1045 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 164 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Foley, William
1509 Tallow Chase Court
Friendswood, TX 77546                         16545    9/20/2020       24 Hour Fitness USA, Inc.                    $66.67                                                                            $66.67
Wetzel, Kathleen Susan
1395 N Belair Ct
Camarillo, CA 93010                           16546    9/21/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Arnold, Doug
717 34th Street
Sacramento, CA 95816                          16547    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Haniff, Khalid Mohammed
320 Harris Road #38
Hayward, CA 94544                             16548    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Garrick, Carolyn
359 Arbor St.
San Francisco, CA 94131                       16549    9/21/2020       24 Hour Fitness USA, Inc.                    $39.00                                                                            $39.00
Ramos, Johanna
410 E. Pinehurst Ave
La Habra, CA 90631                            16550    9/23/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                             $350.00
PEREZ, PAUL
7735 VALERA LN.
HOUSTON, TX 77083                             16551    9/20/2020    24 Hour Fitness Worldwide, Inc.              $214.34                                                                             $214.34
Collins, Ashley
Casey Kaufman
Kaufman Law
4179 Piedmont Ave., 3rd Fl.
Oakland, CA 94611                             16552    9/28/2020       24 Hour Fitness USA, Inc.            $1,500,000.00                                                                      $1,500,000.00
Dalgarno, Bobbi J
105 N ST SE APT 202
AUBURN, WA 98002                              16553    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $40.10                                                                            $40.10
Zhan, Tsing M.
4290 Rimini Way
El Dorado Hills, CA 95762                     16554    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Kim, Jacqueline
808 3rd Ave.
Los Angeles , CA 90005                        16555    9/21/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Fernandez, Kimberly
19502 Branding Iron Rd
Walnut, CA 91789                              16556    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Lurie, Deborah
41 Topanga
Irvine, CA 92602                              16557    9/20/2020    24 Hour Fitness Worldwide, Inc.            $2,676.00                                                                           $2,676.00
Crosland, Leslee
151 East Midvillage Blvd #1-316
Sandy, UT 84070                               16558    9/21/2020    24 Hour Fitness Worldwide, Inc.              $171.85                         $171.85                                             $343.70
Marean, Ryan
97 Strawberry Grove
Irvine, CA 92620                              16559    9/22/2020       24 Hour Fitness USA, Inc.                    $53.70                                                                            $53.70
Scira, Linda E
4261 Mentone Ave
Culver City, CA 90232                         16560    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00

                                                                                      Page 1046 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 165 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mykhaylyuk, Andriy
570 Oak Avenue
Maywood, NJ 07607                             16561    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $59.99                                                                            $59.99
Cha, James
650 Bellevue Way NE Unit #2007
Bellevue, WA 98004                            16562    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kim, Yohan
3413 Kimberly Drive
Carrollton, TX 75007                          16563    9/19/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                       16564    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,380.00                                                           $1,380.00
Benyo, Nicholas
435 Dunlin Plaza
Seaucus , NJ 07094                            16565    9/28/2020       24 Hour Fitness USA, Inc.                                $156.55                                                              $156.55
Tsubaki, Kylen
91-1000 Polohuku Street
Ewa Beach, HI 96706                           16566    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $146.99                            $146.99
Narayanan, Ramesh
41095 Corriea Court
Fremont, CA 94539                             16567    9/23/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Munguia, Denise G
218 E Evergreen Ave
Monrovia, CA 91016                            16568    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Huynh, Nancy
                                              16569    9/21/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Dickerson, Mark Steven
13343 North Stone View Trail
Fountain Hills, AZ 85268                      16570    9/28/2020       24 Hour Fitness USA, Inc.                               $1,610.00                                                           $1,610.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                       16571    9/21/2020    24 Hour Fitness Worldwide, Inc.            $2,495.00       $3,025.00                                                           $5,520.00
MKandawire, Elisabeth
PO Box 231661
Sacramento, CA 95823                          16572    9/20/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Fletcher Jr., Kenneth S.
9155 Tullamore Court
Sacramento, CA 95829                          16573    9/21/2020    24 Hour Fitness Worldwide, Inc.             $440.00                                                                              $440.00
Choi, Candie
68 Revell Cir.,
Buena Park, CA 90620                          16574    9/21/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Huang, Huanping
1981 Ascot Dr.
Apt 4
Moraga, CA 94556                              16575    9/21/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Altimont, Margaret
520 Round Hollow Ln
Southlake, TX 76092                           16576    9/21/2020    24 Hour Fitness Worldwide, Inc.             $316.65                                                                              $316.65




                                                                                      Page 1047 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 166 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Harden, Penny
111 Kay Dr.
Vallejo, CA 94590                            16577    9/21/2020    24 Hour Fitness Worldwide, Inc.                              $29.99                                                               $29.99
Zdeb, Larisa
10876 Heatherton Street
Highlands Ranch, CO 80130                    16578    9/23/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Anand, Prashant
165 E Edmundson Ave
Morgan Hill, CA 95037                        16579    9/21/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Gopaul, Amica
675 Ashford Oak Drive Apt. 202
Altamonte Springs, FL 32714                  16580    9/28/2020       24 Hour Fitness USA, Inc.                $250.00                                                                              $250.00
Katabathuni, Sanjay
916 Praderia Cir
Fremont, CA 94539                            16581    9/23/2020       24 Hour Fitness USA, Inc.                                $455.00                                                              $455.00
Lee, Rymenia
11804 Shadystone Terrace
Bowie, MD 20721                              16582    9/18/2020    24 Hour Fitness Worldwide, Inc.             $129.14                                                                              $129.14
Rosales, Symea
1231 E. 3545 S.
Salt Lake City, UT 84106                     16583    9/21/2020    24 Hour Fitness Worldwide, Inc.             $100.82                                                                              $100.82
Osborne, June
101 W Broadway
Suite 1330
San Diego, CA 92101                          16584    9/22/2020       24 Hour Fitness USA, Inc.                                $249.00                                                              $249.00
Aldeen, Muhammed M
157 Vargas Ct
Milpitas, CA 95035                           16585    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Keim, Anne
516 Woodside Oaks #6
Sacramento, CA 95825                         16586    9/21/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Martinez, Francisco
2334 Sunningdale Drive
Tustin, CA 92782                             16587    9/21/2020    24 Hour Fitness Worldwide, Inc.             $216.64                                                                              $216.64
YANG, KEVIN
LAW OFFICES OF ADAM NGUYEN
9550 BOLSA AVENUE
UNIT 224
WESTMINSTER, CA 92683                        16588    9/21/2020       24 Hour Fitness USA, Inc.            $119,568.12                                                                          $119,568.12
Brady, Lynne
8120 SW Maple Drive
Portland, OR 97225                           16589    9/28/2020       24 Hour Fitness USA, Inc.               $2,709.00                                                                           $2,709.00
Liem, Lanny
1912 Nottingham Pl.
Fullerton , CA 92835                         16590    9/21/2020       24 Hour Fitness USA, Inc.                $735.43                                                                              $735.43
Templeton, Cheryl
19725 Sherman Way #140
Winnetka, CA 91306                           16591    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00




                                                                                     Page 1048 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 167 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Aspesi, Sabrina
76 Chandon
Laguna Niguel, CA 92677                      16592    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00
Corso, Kelly
38300 30th St East Apt# 309
Palmdale, CA 93550                           16593    9/22/2020    24 Hour Fitness United States, Inc.           $540.00                                                                              $540.00
Quach, Ronald
920 Garfield Street
San Francisco, CA 94132                      16594    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Wong, Frances
32742 Alipaz Street Spc 32
San Juan Capistrano, CA 92675                16595    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $149.00                                                              $149.00
Jones II, Ovett
7 Fordham Hill Oval, Apt. 16D
Bronx, NY 10468                              16596    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Turner, Perissa
411 94th St. SW
Everett, WA 98204                            16597    9/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Robinson, Amy
6701 Rialto Blvd #3316
Austin, TX 78735                             16598    9/21/2020        24 Hour Fitness USA, Inc.                 $136.81                                                                              $136.81
Dailo, Walfrido
576 E Lomita Dr
Rialto, CA 92376                             16599    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gooch, Brandon
5201 Valmar Drive
Concord, CA 94521                            16600    9/21/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Oboyle, Ellen
3104 Riverwalk Dr
Annapolis, MD 21403                          16601    9/21/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Saucedo, Angela
PO Box 2114
Chino Hills, CA 91709                        16602    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Meacham, Sylvia A.
1356 Anacapri Drive
Manteca, CA 95336                            16603    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $699.99          $699.99                                           $1,399.98
Reetz, Natalie
1142 Fawcett Ave
unit806
Tacoma, WA 98402                             16604    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Yu, Sen Hu
8164 NE Sydney St
Hillsboro, OR 97006                          16605    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zitola, Giuseppe
406 N Kenwood
Unit D
Orange, CA 92869                             16606    9/23/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
Takahashi, Irene
2015 Harper Street
El Cerrito, CA 94530-1722                    16607    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00       $1,541.00                                           $3,082.00

                                                                                       Page 1049 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 168 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Salvatore, Brianna
4709 W Chapman Ave
Orange, CA 92868                             16608    9/23/2020     24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
Taft, Jeremiah
301 Parkview Ter
Vallejo, CA 94589                            16609    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $38.13                                                                             $38.13
Burgoyne, Marie A.
774 So. Arroyo Blvd.
Pasadena, CA 91105                           16610    9/21/2020     24 Hour Fitness Worldwide, Inc.             $5,896.00                                                                           $5,896.00
Liu, Yue Xiao
18304 Sordello St.
Rowland Heights, CA 91748                    16611    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kekahu, Kyra
2700 Wright Street
Sacramento, CA 95821                         16612    9/21/2020     24 Hour Fitness Worldwide, Inc.                                               $299.99                                             $299.99
Min, Thet Naing
22505 Ralston Place
Hayward, CA 94541                            16613    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,049.00                                                                           $1,049.00
Lau, Basil
1870 11th Ave
San Francisco, CA 94122                      16614    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.00                                                                             $34.00
Lewis, Meredith
127 Caterson Terrace
Hartsdale, NY 10530                          16615    9/23/2020    24 Hour Fitness United States, Inc.           $249.99                                                                              $249.99
Vinson, Celia
582 ALEXIS CIRCLE
Daly City, CA 94014                          16616    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Bradfute Jr, Lloyd
24464 Del Amo Rd
Ramona, CA 92065                             16617    9/28/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Grey, Sally
100 N. Rodeo Gulch Rd
Space 71
Soquel, CA 95073                             16618    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Khan, Qudeer
2130 East 13th Street
Apt 1 R
Brooklyn, NY 11229                           16619    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,166.44                                                                           $2,166.44
Madison, Brenda
1605 Louise St
Laguna Beach, CA 92651                       16620    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gordon, Laura
6843 Briarwood Drive
Carlsbad, CA 92011                           16621    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,049.23                                                           $1,049.23
Nguyen, Lan K
2324 Lark Ellen Dr.
Fullerton, CA 92835                          16622    9/21/2020        24 Hour Fitness USA, Inc.                $1,263.76                                                                           $1,263.76
Seaman, Mava L
294A Palm Ave
Penngrove, CA 94951                          16623    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,216.50                                                                           $1,216.50

                                                                                       Page 1050 of 1762
                                                      Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 169 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Blank, William
512 N Louise St #1
Glendale, CA 91206                         16624    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Heckert, Austin
245 W Clarendon St
Gladstone, OR 97027                        16625    9/21/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Wasser, Sarah
200 East 63rd St - 6D
New York, NY 10065                         16626    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,357.05                          $1,357.05
Litt, Jonathan
1778 Westwind Way
McLean, VA 22102                           16627    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Mikhael, Magdi
43 Marseille
Laguna Niguel, CA 92677                    16628    9/21/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Quach, Ronald
920 Garfield Street
San Francisco, CA 94132                    16629    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Khansari, Sara R
506 North Jackson St
Glendale, CA 91206                         16630    9/23/2020    24 Hour Fitness Worldwide, Inc.             $223.96                                                                              $223.96
Saephanh, Lio C.
9516 S. 235th Pl.
Kent, WA 98031                             16631    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,349.98                                                                           $1,349.98
Gale, Charles
8762 Cardinal Avenue
Fountain Valley, CA 92708                  16632    9/21/2020       24 Hour Fitness USA, Inc.                    $40.00                                                                            $40.00
Garcia, Lare
8909 Harvest Hill Way
Elk Grove, CA 95624                        16633    9/21/2020    24 Hour Fitness Worldwide, Inc.             $576.00                                                                              $576.00
Lin, Kelly
9843 Hallwood Drive
Temple City, CA 91780                      16634    9/21/2020    24 Hour Fitness Worldwide, Inc.             $114.00                                                                              $114.00
Simpson, Scott
9302 Meadowheath Dr.
Austin, TX 78729                           16635    9/23/2020    24 Hour Fitness Worldwide, Inc.             $466.66                                                                              $466.66
Calles, Leonardo
4852 Sargent Ave.
Castro Valley, CA 94546                    16636    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Rodriguez, Ruben K
PO Box 50811
Irvine, CA 92619                           16637    9/21/2020    24 Hour Fitness Worldwide, Inc.             $203.00                                                                              $203.00
Ho, Sandra
4703 Marbrook Meadow Lane
Katy, TX 77494                             16638    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,919.32                                                                           $1,919.32
Thomas, Larry
5715 Baltimore Dr. #99
La Mesa, CA 91942                          16639    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                   Page 1051 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 170 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Dennis, Wayne A.
2347 Masonwood Way
Round Rock, TX 78681                          16640    9/21/2020    24 Hour Fitness Worldwide, Inc.             $257.92                                                                              $257.92
Mooney, Steve
151 Seafare
Laguna Niguel, CA 92677                       16641    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hill, Michelle
11409 Sabalo Way
Gold River, CA 95670                          16642    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Allen, Donald
2116 Terry Ave
Melissa, TX 75454                             16643    9/23/2020    24 Hour Fitness Worldwide, Inc.            $5,250.31                                                                           $5,250.31
Willenbring, Gerald R
26850 Rancho Serena st.
Menifee, CA 92584                             16644    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $81.00                                                                            $81.00
Konoian, Anastasia
610 S. Petunia Street
La Habra, CA 90631                            16645    9/21/2020    24 Hour Fitness Worldwide, Inc.            $8,500.00                                                                           $8,500.00
Ayoub, Emil
808 4th Ave Apt 511
San Diego , CA 92101                          16646    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $43.40                                                                            $43.40
Danan, Jason
13573 Wilbur Ave
Chino, CA 91710                               16647    9/23/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Killough, Maurine
816 E 4th Avenue
San Mateo, CA 94401                           16648    9/23/2020    24 Hour Fitness Worldwide, Inc.             $103.97                                                                              $103.97
Polyakova, Faina
3985 Gouverneur Ave Apt. 3C
Bronx, NY 10463                               16649    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Chatham, Gwendolyn
6470 Montreux Lane
Reno, NV 89511                                16650    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,633.00                                                                           $1,633.00
Sezavarmanesh, Mohammad
Michael A. Waskull & Associates
6454 Van Nuys Blvd
Suite 212
Van Nuys, CA 91401                            16651    9/19/2020       24 Hour Fitness USA, Inc.            $394,443.32                                                                          $394,443.32
Kim, Christine
808 3rd Ave.
Los Angeles, CA 90005                         16652    9/21/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Delin, Wesley
3400 Nickel Creek Drive
Plano, TX 75025                               16653    9/22/2020    24 Hour Fitness Worldwide, Inc.             $576.00                                                                              $576.00
Soleimani, Mehrdad
23 Hawthorne Way
Hartsdale, NY 10530                           16654    9/21/2020       24 Hour Fitness USA, Inc.                    $30.42                                                                            $30.42
Tsai, Wen-Yee
1280 Brighton Ave
Albany, CA 94706                              16655    9/23/2020       24 Hour Fitness USA, Inc.                $380.00                                                                              $380.00

                                                                                      Page 1052 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 171 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Yang, Hong
12585 Dupont Dr
Rancho Cucamonga, CA 91739                  16656    9/22/2020    24 Hour Fitness United States, Inc.                                            $359.00                                             $359.00
Burgoyne, M.D., Rodney W.
774 So. Arroyo Blvd.
Pasadena, CA 91105                          16657    9/21/2020     24 Hour Fitness Worldwide, Inc.             $7,776.00                                                                           $7,776.00
Kalapala, Suneel
560 Allisha Ln
Tracy, CA 95376                             16658    9/21/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Kazanskaya, Svetlana
137 Kensington Street
Brooklyn, NY 11235                          16659    9/21/2020    24 Hour Fitness United States, Inc.                           $576.00          $576.00                                           $1,152.00
Cole, Brian
1710 East Stearns Avenue
La Habra, CA 90631                          16660    9/22/2020     24 Hour Fitness Worldwide, Inc.              $166.92                                                                              $166.92
Bongirno, Diane
919 Coyote Court, #2232
Ocean Shores, WA 98569                      16661    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Brown, Maria D
5056 Maria Drive
Boynton Beach, FL 33436                     16662    9/18/2020        24 Hour Fitness USA, Inc.                                                                   $707.00                            $707.00
Emerson, Polly
4004 Harvey Penick Drive
Round Rock, TX 78664                        16663    9/21/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Baysal, Levent
PO Box 296
Lake Forest, CA 92609                       16664    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Leon, Michele R.
78 Flower road
Valley stream, NY 11581                     16665    9/23/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Sanchez, Jessica
319 Summit Avenue #11
Jersey City, NJ 07306                       16666    9/21/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Rodriguez, Sebastian
PO Box 20173
El Sobraante, CA 94820                      16667    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Salvatore, Raymond
4709 W Chapman Ave
Orange, CA 92868                            16668    9/23/2020     24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
Lu, Daniel Juei Teh
9843 Hallwood Drive
Temple City, CA 91780                       16669    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                     16670    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,380.00                                                           $1,380.00
Dong, Qing Hua
2660 Montrose Ave
Montrose, CA 91020                          16671    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00




                                                                                      Page 1053 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 172 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Molero, Jennifer
2823A West 17th Street
Brooklyn, NY 11224                           16672    9/21/2020    24 Hour Fitness Worldwide, Inc.             $270.07                                                                              $270.07
Ekwealor, Somadina
730 Kinkead Way Apt. 300
Albany, CA 94706                             16673    9/21/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Calles, Erika
4582 Sargent Ave
Castro Valley, CA 94546                      16674    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Lam, Coong
10019 Pianella Way
Elk Grove , CA 95757                         16675    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Ho, Chelsea
3322 South Crawford Glen
Santa Ana, CA 92704                          16676    9/22/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Eosso, Stephen
7833 Rum Cay Avenue
Orlando, FL 32822                            16677    9/21/2020       24 Hour Fitness USA, Inc.                $128.97                                                                              $128.97
Lillis, Ana
580 Laie Drive
Makawao, HI 96768                            16678    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $30.20                                                                            $30.20
Rivera, Diana
4353 Don Tomaso Dr. Apt 10
Los Angeles, CA 90008                        16679    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $76.98                                                                            $76.98
Dwyer, Denise
410 Canyon Creek Drive
Richardson, TX 75080                         16680    9/21/2020    24 Hour Fitness Worldwide, Inc.             $153.00                                                                              $153.00
Andersen, Adrienne
1434 Santa Monica Blvd. Apt.8
Santa Monica, CA 90404-1741                  16681    9/21/2020       24 Hour Fitness USA, Inc.                $720.00                                                                              $720.00
Negendank, Ann
505 Panama Ave
Long Beach, CA 90814                         16682    9/23/2020    24 Hour Fitness Worldwide, Inc.                            $1,050.00                                                           $1,050.00
O'Hare, Vincent
3718 Flatlands Ave. Apt.5
Brooklyn, NY 11234                           16683    9/23/2020    24 Hour Fitness Worldwide, Inc.             $119.89                                                                              $119.89
Amos, Julie
3039 Woods Dr
Las Vegas, NV 89108                          16684    9/25/2020            24 Denver LLC                       $750.00                                                                              $750.00
Allison, Virginia
2480 E. Willamette Lane
Greenwood Village, CO 80121                  16685    9/23/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Patel, Arun
440 Brentwood Dr
Piscataway, NJ 08854                         16686    9/21/2020       24 Hour Fitness USA, Inc.                               $1,606.33                                                           $1,606.33
Enemuoh, Chioma
10530 Sisters ct
Elk Grove, CA 95624                          16687    9/23/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00




                                                                                     Page 1054 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 173 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Parnyuk, Svitlana
570 Oak Avenue
Maywood, NJ 07607                            16688    9/22/2020     24 Hour Fitness Worldwide, Inc.                $59.99                                                                              $59.99
Marrero, Ruth
4656 Eagle Peak Dr
Kissimmee, FL 34746                          16689    9/22/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Polyakov, Leonid
3985 Gouverneur Ave.
Apt.3C
Bronx, NY 10463                              16690    9/21/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Carroll, Mark
418 North Whitcomb Street
Fort Collins, CO 80521                       16691    9/23/2020     24 Hour Fitness Worldwide, Inc.              $612.50                                                                              $612.50
Rajabi, Ziyad
5137 Rain Cloud Dr
El Sobrante, CA 94803-2618                   16692    9/23/2020     24 Hour Fitness Worldwide, Inc.                $52.54                                                                              $52.54
Chalmers, David
2420 Torrey Pines Rd A202
La Jolla, CA 92037                           16693    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Derheim, Brian
5156 Sorenson Way
Antelope , CA 95843                          16694    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Castillo, Greg
1703 Grant Street
Berkeley, CA 94703                           16695    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,682.00                                                                           $2,682.00
Zamarripa, Miguel
2309 S. Ramona Dr.
Santa Ana, CA 92707                          16696    9/21/2020     24 Hour Fitness Worldwide, Inc.              $359.99                                                                              $359.99
Dicker, Richard
1649 Los Altos Road
San Diego, CA 92109                          16697    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,080.00                                                           $1,080.00
Campos, Jonathan
3328 1/2 San Gabriel Blvd
Rosemead, CA 91770                           16698    9/23/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Ruiz, Lurde
3624 NW 12TH ST
Miami, FL 33125-2813                         16699    9/23/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Goulden, Robert
8420 Falcon View Dr
Antelope, CA 95843                           16700    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mason, Julie
2265 Freeman Dr
Claremont, CA 91711                          16701    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Nociforo, Nicholas
84 Dawnview Way
San Francisco, CA 94131                      16702    9/21/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Thompson, Carmen C
P.O. Box 81318
Las Vegas, NV 89180                          16703    9/23/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00


                                                                                       Page 1055 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 174 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wistrom, Mary C.
120 Heritage Circle
McDonough, GA 30253-6034                     16704    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $81.40                                                                            $81.40
Jordan, Ivan Nathaniel
11579 Dunloring Drive
Upper Marlboro, MD 20774                     16705    9/23/2020    24 Hour Fitness Worldwide, Inc.             $136.67                                                                              $136.67
Graves, Sean
117 Grape St
Roseville, CA 95678                          16706    9/24/2020       24 Hour Fitness USA, Inc.                $149.66                                                                              $149.66
JANARDHANAN, NARESHKUMAR
6900 Preston Rd, APT 213
PLANO, TX 75024                              16707    9/21/2020    24 Hour Fitness Worldwide, Inc.             $187.47                                                                              $187.47
Nilson, IIo
268 Bluebonnet Lane Unit216
Scotts Valley, CA 95066                      16708    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Smith, Kevin S.
808 Vista Way
Oceanside, CA 92054                          16709    9/23/2020    24 Hour Fitness Worldwide, Inc.          $10,797.60                                                                           $10,797.60
Beatty, Yanina Terene
5716 Aspen Grove Lane
Elk Grove, CA 95757                          16710    9/21/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Alvarez, Ignacio E
8515 Forest Heights Lane
Austin, TX 78749                             16711    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $36.36                                                                            $36.36
Hong, Hee Yong
100 Freedom Ln #250
Aliso Viejo, CA 92656
USA                                          16712    9/22/2020    24 Hour Fitness Worldwide, Inc.             $436.00                                                                              $436.00
Dionisio, Ruby
4992 Brookside Ave
Fontana, CA 92336                            16713    9/21/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Cristofani, Daniel B.
1024 SW Main St Apt 636
Portland, OR 97205-2419                      16714    9/21/2020       24 Hour Fitness USA, Inc.                                $499.92                                                              $499.92
Deras-Nava, Eduardo
Rein & Clefto, Attorneys at Law
Eduardo Deras-Nava/Aaron Clefton, Esq.
Paul Leslie Rein
200 Lakeside Drive, Suite A
Oakland, CA 94612                            16715    9/21/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Andruzzi, Cynthia
2217 West Fifth Street
Brooklyn, NY 11223                           16716    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $47.24                                                                            $47.24
Stolarsky, Zachary
1434 S MCClelland St
Salt Lake City, UT 84105                     16717    9/21/2020    24 Hour Fitness Worldwide, Inc.             $323.99                                                                              $323.99
Ryder, Ginger
31016 230th PL SE
Black Diamond, WA 98010                      16718    9/21/2020    24 Hour Fitness Worldwide, Inc.             $896.00                                                                              $896.00


                                                                                     Page 1056 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 175 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lein, Jean
900 Walsh Hill Trl
Cedar Park, TX 78613-4845                    16719    9/21/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Dulin, Norman J
1733 SE Claybourne St.
Portland, OR 97202                           16720    9/21/2020     24 Hour Fitness Worldwide, Inc.              $456.00                                                                              $456.00
Whiteman, Bibi
827 Gina Ct SE
Olympia, WA 98513                            16721    9/23/2020    24 Hour Fitness United States, Inc.              $36.00                                                                             $36.00
Kekahu, Malissa
2700 Wright Street
Sacramento, CA 95821                         16722    9/21/2020     24 Hour Fitness Worldwide, Inc.                                               $299.99                                             $299.99
Robbins, Dorthy
47229 Division St.
Lancaster, CA 93535                          16723    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Alvarado, Napoleon
1225 Paddington Way
San Jose, CA 95127                           16724    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Kumaraswamy, Bhuvankumar
4598 Devonshire Common
Fremont, CA 94536                            16725    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Hunt, Kathleen
6002 Barrett Avenue
El Cerrito, CA 94530                         16726    9/21/2020     24 Hour Fitness Worldwide, Inc.              $283.44                                                                              $283.44
Dove, Crystal
4548 NW 114th Ave #1704
Doral, FL 33178                              16727    9/23/2020        24 Hour Fitness USA, Inc.                 $864.00                                                                              $864.00
Wen, Ivy
24521 Corta Cresta
Lake Forest, CA 92630                        16728    9/23/2020    24 Hour Fitness United States, Inc.              $44.20                                                                             $44.20
Hatahet, Maher
2605 Grant Ave. #C
Redondo Beach, CA 90278                      16729    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,008.00                                                                           $1,008.00
Pinkston, Kimberly Michelle
1436 W 2200 S
Woods Cross, VT 84087-2391                   16730    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Burns, Esq., Meghan C.
1241 18th Street NE Unit #5
Washington, DC 20002                         16731    9/21/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wang, Qin
1981 Ascot Dr. Apt 4
Moraga, CA 94556                             16732    9/21/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Hamza, Nour
2009 Crom St.
Manteca, CA 95337                            16733    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Figueras, Julie
13472 Pico Ct.
Fontana, CA 92336                            16734    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                       Page 1057 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 176 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Taleno, Rigoberto
245 S Serrano Ave #201
Los Angeles, CA 90004                        16735    9/21/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Fowler, Cynthia
8020 Alton Drive
Lemon Grove, CA 91945                        16736    9/23/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Eng, William
4320 Monterey Hwy Spc 25
San Jose, CA 95111                           16737    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Veros, Elena
1407 Poli St
Ventura, CA 93001                            16738    9/23/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Krantz, Nathan
33712 Calle Miramar
San Juan Capistrano, CA 92675                16739    9/21/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Stone, Christian
6202 Springvale Dr.
LA, CA 90042                                 16740    9/21/2020    24 Hour Fitness Worldwide, Inc.            $2,624.00                                                                           $2,624.00
Zago, Anna
660 Moraga Road Apt.5
Moraga, CA 94556                             16741    9/29/2020    24 Hour Fitness Worldwide, Inc.             $101.98                                                                              $101.98
Lucas, Kim
585 Shady Oaks Dr.
Southlake, TX 76092                          16742    9/21/2020       24 Hour Fitness USA, Inc.                $411.39                                                                              $411.39
Pearson, Ralph E
7180 Ruane St
San Diego, CA 92119                          16743    9/21/2020    24 Hour Fitness Worldwide, Inc.             $286.66                                                                              $286.66
Kim, Christine
808 3rd Ave.
Los Angeles, CA 90005                        16744    9/21/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Azah, Asaya
1724 Samson Court
San Jose, CA 95124                           16745    9/23/2020    24 Hour Fitness Worldwide, Inc.                              $68.00                                                               $68.00
Jimenez, Antoinette E.
7929 Carlyle Dr.
Riverside, CA 92509                          16746    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $59.16                                                                            $59.16
Cooper, Robert
453 Howland Canal
Venice, CA 90291                             16747    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $299.99                                                              $299.99
Chun, Leticia
1804 Parkwood Drive
San Mateo, CA 94403                          16748    9/21/2020       24 Hour Fitness USA, Inc.                $249.99                                                                              $249.99
Yek, Surn-Yee
2005 Shady Creek Place
Danville, CA 94526                           16749    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Sandler, Ethan
301 Port O Conner Drive
Little Elm, TX 75068                         16750    9/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00




                                                                                     Page 1058 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 177 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Klee, Megan
4527 NE 14th Ave
Portland, OR 97211                             16751    9/21/2020    24 Hour Fitness Worldwide, Inc.             $234.95                                                                              $234.95
Smith, Daniel R.
5400 Fieldston Rd. Apt 31C
Bronx, NY 10471                                16752    9/21/2020           24 New York LLC                      $433.99                                                                              $433.99
Chang, Yung
2801 Countrywood Ln
West Covina, CA 91791                          16753    9/21/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Rangaraj, Jay
2217 Scenic Dr
Plano, TX 75025-4733                           16754    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Sanchez, Luis
4010 De Anza Dr
Palmdale, CA 93551                             16755    9/23/2020    24 Hour Fitness Worldwide, Inc.             $469.97                                                                              $469.97
Nguyen, Richard
16211 Carson Circle
Missouri City, Texas 77489                     16756    9/21/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Rodriguez, Jose
Po Box 20173
EI sobrante, CA 94820                          16757    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
XR, minor by his father Luis Reyes
Michael K. Eidman, Esq.
Attorney for Creditor
157 Engle Street
Englewood, NJ 07631                            16758    9/21/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                          $250,000.00
Pensado, Guadalupe
The Dearie Law Firm, PC
Ashley Jacoby/John Dearie
515 Madison Ave, 16th Floor
New York, NY 10022                             16759    9/21/2020       24 Hour Fitness USA, Inc.            $950,000.00                                                                          $950,000.00
Li, Shuyi
43202 Portofino Terrace
Fremont, CA 94539                              16760    9/21/2020    24 Hour Fitness Worldwide, Inc.             $770.00                                                                              $770.00
Reeder, Jason
1035 SE Miller Street
Portland, OR 97202                             16761    9/21/2020       24 Hour Fitness USA, Inc.                $586.59                                                                              $586.59
Rodriguez, Yahir
PO Box 20173
El Sobrante, CA 94820                          16762    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Brainard, Elaine
438 Seaside Sparrow Way
Richmond, TX 77469                             16763    9/29/2020    24 Hour Fitness Worldwide, Inc.             $221.61                                                                              $221.61
Chargualaf, Henry Frank
43530 Savona Street
Temecula, CA 92592-9248                        16764    9/21/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Mitchell, Adarius
                                               16765    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                       Page 1059 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 178 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lenh, Tony
4737 Hillside Dr
Castro Valley, CA 94546                      16766    9/21/2020    24 Hour Fitness Worldwide, Inc.             $276.22                                                                              $276.22
Peters, Stephanie
2482 Chardonnay Way
Livermore, CA 94550                          16767    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Avila, Ligaya Good
18713 46th Ave W
Lynnwood, WA 98037                           16768    9/21/2020    24 Hour Fitness Worldwide, Inc.            $4,222.14                                                                           $4,222.14
Rodriguez, Malinda
PO Box 20173
El Sobrante, Ca 94820                        16769    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $25.60                                                                            $25.60
Hill, Rachel
5007 Grape St
Houston, TX 77096                            16770    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Haya, David N.
2882 Laramie Ave
San Ramon, CA 94583                          16771    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,940.00                                                           $1,940.00
Magda, Teodor
725 NE 157th Ave.
Portland, OR 97230                           16772    9/21/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Graige, Sydney A.
3525 S. Brentwood St.
Lakewood, CO 80235                           16773    9/21/2020            24 Denver LLC                            $0.00                                                                             $0.00
Taylor, Tenisha M
43853 Glenraven Road
Lancaster, CA 93535-4021                     16774    9/21/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Oz, Doron
582 Belfast Ct
Sunnyvale, CA 94087                          16775    9/21/2020       24 Hour Fitness USA, Inc.                $369.99                                                                              $369.99
Miles, Terri Lee
3710 W 63rd Street
Los Angeles, CA 90043                        16776    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $225.00                                                              $225.00
Beatty, Marion Cornell
5716 Aspen Grove Lane
Elk Grove, CA 95757                          16777    9/21/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Riley, John
PO Box 8414
Emeryville, CA 94662-0414                    16778    9/21/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Collins, Taryn
10136 Washington Street
Bellflower, CA 90706                         16779    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $78.98                                                                            $78.98
Nicola, George
8288 Gilman Dr.
Unit 43
La Jolla, CA 92037                           16780    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $25.74                                                                            $25.74
Kohl, Tessa
6463 S. Tresa Drive
Taylorsville, Utah 84129                     16781    9/21/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00


                                                                                     Page 1060 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 179 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wang, Yan
219 S Crimson Clover Cir
The Woodlands, TX 77381                      16782    9/21/2020        24 Hour Fitness USA, Inc.               $86,000.00                                                                          $86,000.00
Christie, Gordon
3007 Clancy Meadows Drive
Katy, TX 77494                               16783    9/23/2020     24 Hour Fitness Worldwide, Inc.               $699.00                                                                             $699.00
Aipa, Jonathan R
43530 Carpenter Drive
Lancaster, CA 93535                          16784    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Springston, William L
4560 Enchanted Cir N
Colorado Springs, CO 80917                   16785    9/21/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Lee, Thomas
6050 Canterbury Drive
Apt F224
Culver City, CA 90230                        16786    9/21/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
City Electric Supply Company
c/o NCS
729 Miner Road
Highland Heights, OH 44143                   16787    9/21/2020        24 Hour Fitness USA, Inc.                $9,664.45                     $103,328.64                                         $112,993.09
Mosher, Fred
3449 Summerset Circle
Costa Mesa, CA 92626                         16788    9/23/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Norman, Diana
2902 Norfolk Dr.
Austin, TX 78745                             16789    9/21/2020     24 Hour Fitness Worldwide, Inc.               $107.17                                                                             $107.17
Carter, Matthew
8206 Durango Lodge Lane
Richmond, TX 77407                           16790    9/29/2020     24 Hour Fitness Worldwide, Inc.               $210.00                                                                             $210.00
Oropeza, Irma
9905 Connecticut Ave
Kensington, MD 20895                         16791    9/21/2020     24 Hour Fitness Worldwide, Inc.               $510.88                                                                             $510.88
Fulton, Maria
266 East 7845 South
Sandy, UT 84070                              16792    9/21/2020     24 Hour Fitness Worldwide, Inc.               $429.99                         $429.99                                             $859.98
Ali, Akram
68 4th Avenue
Westwood, NJ 07675                           16793    9/23/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Chopra, Raman
12555 Garden Grove Blvd Ste 404
Garden Grove, CA 92843                       16794    9/21/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Hernandez, Alfonso
Bauman Law
6800 Owensmouth Ave Suite 410
Canoga Park, CA 91303                        16795    9/24/2020    24 Hour Fitness United States, Inc.       $1,000,000.00                                                                      $1,000,000.00
Miller, Ryan
Jan Kennedy
5365 Via Morena
Yorba Linda, CA 92886                        16796    9/21/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00


                                                                                       Page 1061 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 180 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Weil, Benjamin
45258 Tom Blalock Street #403
Fremont, CA 94539                            16797    9/21/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
ANDERSON, PETER B
219 S CRIMSON CLOVER CIR
THE WOODLANDS, TX 77381                      16798    9/21/2020        24 Hour Fitness USA, Inc.              $18,000.00                                                                           $18,000.00
Chopra, Janak
12555 GARDEN GROVE BLVD
STE 404
GARDEN GROVE, CA 92843                       16799    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Mickens, Carol
1526 Mission Ridge Trail
Carrollton, TX 75007                         16800    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Vargas, Melissa
1437 N Avenue 47 Apt # 1
Los Angeles, CA 90042                        16801    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
Sakai-Su, Jane
52 STAGECOACH
IRVINE, CA 92602                             16802    9/22/2020     24 Hour Fitness Worldwide, Inc.             $4,730.00                                                                           $4,730.00
Glade, Jody
9200 Canalino Drive
Las Vegas, NV 89134                          16803    9/21/2020     24 Hour Fitness Worldwide, Inc.              $126.55                                                                              $126.55
Wanwg, Yujiu
14133 Masline Street
Baldwin Park, CA 91706                       16804    9/23/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Gupta, Hirsch
1644 Alderwood Place
Thousand Oaks, CA 91362                      16805    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Rodarte, Katrina E
4330 20th Street
San Francisco, CA 94114                      16806    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $71.98                                                                             $71.98
Di Maggio, Alexis
39441 Benavente Ave.
Fremont, CA 94593-3002                       16807    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,008.00                                                                           $1,008.00
Serna, Adrian
3196 Wicklow Dr
Riverside, CA 92503                          16808    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hickey, Thomas
1221 Brighton Ave., #9
Albany, CA 94706                             16809    9/21/2020    24 Hour Fitness United States, Inc.           $161.00                                                                              $161.00
Cuccia de Campos, Vitor
19401 Parthenia St, Apt #3058
Northridge, CA 91324                         16810    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.97                            $140.97
Henderson, Steven
4855 Baroque Terrace
Oceanside, CA 92057                          16811    9/21/2020    24 Hour Fitness United States, Inc.           $528.57                                                                              $528.57
Pedroni, Paul Alfred
2113 Bellevue Ranch Road
Santa Rosa, CA 95407                         16812    9/21/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92


                                                                                       Page 1062 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 181 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Moore, Markaye
19003 Martha Ave
Cerritos, CA 90703                           16813    9/21/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hanks, Mary
130 Melville Ave
Palo Alto, CA 94301                          16814    9/23/2020     24 Hour Fitness Worldwide, Inc.                $87.50                                                                              $87.50
Kaholokula, William A.
15408 Weeks Drive
Whittier, CA 90604                           16815    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Bazan, Rosa
Pusch & Nguyen
6330 Gulf Fwy
Houston, TX 77023                            16816    9/21/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Kim, Mikang
38950 Blacow Road
Suite A
Fremont, CA 94536                            16817    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $376.00                                                              $376.00
Mak, Lawrence
376 Imperial Way
Apt #102
Daly City, CA 94015                          16818    9/21/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Nicholas, Susanne
7938 Reading Avenue
Los Angeles, CA 90045                        16819    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,466.98                                                                           $1,466.98
DeWees, Karly
1916 Harriman Lane Apt. # 3
Redondo Beach, CA 90278                      16820    9/21/2020     24 Hour Fitness Worldwide, Inc.              $332.00                                                                              $332.00
Corso, Peter Dante
14 El Cajon
Irvine, CA 92602                             16821    9/21/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Hsiung, Tanya
6565 Purple Crab Dr
Newark, CA 94560                             16822    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Garcia, Riley
7270 W Manchester Ave #242
Los Angeles, CA 90045                        16823    9/21/2020    24 Hour Fitness United States, Inc.             $93.98                                                                              $93.98
Munoz, Christopher M
17168 Ryeland Rd
Hesperia, CA 92345                           16824    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Burgess, April
7892 Marshall Ct
Fontana, CA 92336                            16825    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Xue, Tianxiong
301 Whitclem Dr.
Palo Alto, CA 94306                          16826    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Chinn, Jason
134 Douglas Fir Circle
Cloverdale, CA 95425                         16827    9/27/2020          24 San Francisco LLC                      $42.00                                                                              $42.00




                                                                                       Page 1063 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 182 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ludwig, Jackson
1925 Eastlake Ave. E.
Apt 306
Seattle, WA 98102                            16828    9/28/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Angeles, Junice
434 Bonnie Street
Daly City, CA 94014                          16829    9/24/2020     24 Hour Fitness Worldwide, Inc.              $290.00                                                                              $290.00
Muse, Ernest (Gene)
2621 Buenos Aires Ct
Walnut Creek, CA 94597                       16830    9/21/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
RU Old Denton Road Fort Worth TX LLC
GOE Forsythe & Hodges LLP
Marc C. Forsythe, Esq.
18101 Von Karman #1200
Irvine, CA 92612                             16831    9/21/2020        24 Hour Fitness USA, Inc.              $84,441.30                                                                           $84,441.30
Norman, Jerry P.
2902 Norfolk Dr.
Austin, TX 78745                             16832    9/21/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Ingram, Shira
5132 White Oak Ave
#311
Encino, CA 91316                             16833    9/21/2020     24 Hour Fitness Worldwide, Inc.              $443.99                                                                              $443.99
Solvason, Nanette
1563 El Camino Real
Palo alto, CA 94306                          16834    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $857.89                            $857.89
Jiminez, Deann
83694 Glendora Ridge Ave
Coachella, CA 92236                          16835    9/21/2020     24 Hour Fitness Worldwide, Inc.              $177.00                                                                              $177.00
TATENO, HIDEO
932 E 5TH AVE
SAN MATEO, CA 94402                          16836    9/21/2020        24 Hour Fitness USA, Inc.                 $357.50                                                                              $357.50
JANOWSKI, JULIA
11729 SE 93rd Street
Newcastle,, WA 98056                         16837    9/22/2020     24 Hour Fitness Worldwide, Inc.              $866.69                                                                              $866.69
Peer, Mikail
1950 Elkhorn Ct Unit 130
San Mateo, CA 94403                          16838    9/21/2020     24 Hour Fitness Worldwide, Inc.              $174.60                                                                              $174.60
Janowski, Julia
11729 SE 93rd Street
Newcastle, WA 98056                          16839    9/22/2020     24 Hour Fitness Worldwide, Inc.              $866.69                                                                              $866.69
Nam, Wendy
604 SE Peacock lane
Portland, OR 97214                           16840    9/21/2020        24 Hour Fitness USA, Inc.                    $23.34                                                                             $23.34
Hansen, Lene
125 Palm Drive
Hermosa Beach, CA 90254                      16841    9/21/2020    24 Hour Fitness United States, Inc.           $270.00                                                                              $270.00
Ballestero, Connie
4400 West Tiller Ave
Orange, CA 92868                             16842    9/21/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00


                                                                                       Page 1064 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 183 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Marchand-Simons, Jeremiah
2805 Standing Juniper Ct
Pflugerville, TX 78669                       16843    9/27/2020    24 Hour Fitness Worldwide, Inc.           $352.08                                                                              $352.08
Parker, Kristi
1434 W. 25th St
Houston, TX 77008                            16844    9/21/2020    24 Hour Fitness Worldwide, Inc.              $90.90                                                                             $90.90
Ruiz, Adriana Abrego
627 Coronel Pl Apt N
Santa Barbara, CA 93101                      16845    9/21/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Gibson, David E
9802 paddock court
Houston, TX 77065                            16846    9/24/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Leos, Elizabeth
17929 W Glenhaven Dr
Goodyear, AZ 85338                           16847    9/23/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Saephan, Adrienne
5621 Woodforest Drive
Sacramento, CA 95842                         16848    9/29/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Leung, Rosemarie T.
2102A Gallows Road, Suite 200
Vienna, VA 22182                             16849    9/24/2020    24 Hour Fitness Worldwide, Inc.           $866.62                                                                              $866.62
Barajas, Arsenio
29831 Clearbrook Cir Apt 9
Hayward, Ca 94544                            16850    9/23/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Reynoso, Juventino
83694 Glendora Ridge Ave
Coachella, CA 92236                          16851    9/21/2020    24 Hour Fitness Worldwide, Inc.              $36.00                                                                             $36.00
Jain, Abhishek
18666 Redmond Way
Apt# RR1138
Redmond, WA 98052                            16852    9/21/2020    24 Hour Fitness Worldwide, Inc.           $144.40                                                                              $144.40
Garibay, Raquel
968 N Arrowhead Ave
Rialto , CA 92376                            16853    9/21/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Ragusa, Vincent J
743 NE Birch Street, Unit A
Camas, WA 98607                              16854    9/23/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Furr, Suzanne
4433 Windsor Farm Rd
Harwood, MD 20776                            16855    9/21/2020    24 Hour Fitness Worldwide, Inc.          $1,072.54                                                                           $1,072.54
Johnson, Betsy
3308 Corinth Ave
Los Angeles, CA 90066                        16856    9/21/2020    24 Hour Fitness Worldwide, Inc.          $1,364.00                                                                           $1,364.00
Litovchenko, Aleksandr
601 W Lexington Ave
Pomona, CA 91766                             16857    9/21/2020    24 Hour Fitness Worldwide, Inc.           $330.00                                                                              $330.00
Bolima, Jr., Phillip S.
1159 Sixth Avenue
San Diego , CA 92101                         16858    9/21/2020    24 Hour Fitness Worldwide, Inc.                           $900.00                                                              $900.00


                                                                                     Page 1065 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 184 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Perez, Rafael
421 Emerson Street #1
Houston, TX 77006                            16859    9/21/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Moreno, Samuel Lopez
968 N Arrowhead Ave
Rialto, CA 92376                             16860    9/21/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Weinstock, Mark
7650 Corkwood Ave.
Boynton Beach, FL 33437                      16861    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $38.19                                                                            $38.19
Fujimoto, Brenda
3473 Windsor Court
Costa Mesa, CA 92626                         16862    9/23/2020       24 Hour Fitness USA, Inc.               $1,720.00                                                                           $1,720.00
Wang, Bo
15319 Benson Landing Drive
Cypress, TX 77429                            16863    9/23/2020    24 Hour Fitness Worldwide, Inc.             $298.22                                                                              $298.22
Yoshida, Rodney
951109 milia st
Mililani, Hawaii 96789                       16864    9/28/2020             RS FIT CA LLC                     $1,759.16                                                                           $1,759.16
Fasano, Leonard R
235 CENTRE STREET
Nutley, NJ 07110-2829                        16865    9/24/2020    24 Hour Fitness Worldwide, Inc.             $333.30                                                                              $333.30
Berkley, Larry
601 Surf Ave #1c
Brooklyn, NY 11224                           16866    9/21/2020    24 Hour Fitness Worldwide, Inc.                                              $179.88                                             $179.88
Bolima Jr, Phillip S.
1159 Sixth Avenue
San Diego, CA 92101                          16867    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $900.00                                                              $900.00
Torres, Jose Luis
24048 Chantry Rd
Colton, CA 92324                             16868    9/21/2020    24 Hour Fitness Worldwide, Inc.             $247.94                                                                              $247.94
Vomvoris, Anna
300 Bay St Apt 16
Santa Monica, CA 90405                       16869    9/21/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Langston, Rita
161 Sutherlin Lane
Fairfield, CA 94534                          16870    9/23/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Garcia, Nelsy M
1065 Rivendel Dr
Corona, CA 92883                             16871    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Lee, Ed
16219 Jada Way
Oregon City, OR 97045                        16872    9/21/2020    24 Hour Fitness Worldwide, Inc.             $114.00                                                                              $114.00
Roberts, Timothy
398 S. Smokeridge Terrace
Anaheim, CA 92807                            16873    9/21/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Baltazar, Christopher
417 cloverbrook st
Carson, Ca 90745                             16874    9/28/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00




                                                                                     Page 1066 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 185 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Boyer, Charles
4637 Maritime Loop
Union City, CA 94587                         16875    9/21/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Le, Van
12184 Loya River Ave
Fountain Valley, CA 92708                    16876    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Srivastava, Karunesh
3766 Oxford Cmn
Fremont, CA 94536                            16877    9/22/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Fuad, Ida
2078 Campton Circle
Gold River, CA 95670                         16878    9/24/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Nakagawara, Van B.
95-058 Hokuiwa Street Apt. 107
Mililani, HI 96789                           16879    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $63.29                                                                            $63.29
Mercer, Julianne
2001 Waudman Ave
Stockton, CA 95209                           16880    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Castillo, Sandy
7125 Chinaberry Rd
Dallas, TX 75249                             16881    9/21/2020    24 Hour Fitness Worldwide, Inc.             $668.64                                                                              $668.64
Patel, Prerak
91 Talmadge Avenue
Iselin, NJ 08830                             16882    9/25/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Kilbuck, Carrol
6780 Malachite Place
Carlsbad, CA 92009                           16883    9/21/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Cline, Sherry
6952 Burnham Drive
Citrus Heights, CA 95621                     16884    9/22/2020    24 Hour Fitness Worldwide, Inc.                                              $899.00                                             $899.00
Han, Young Kwang
                                             16885    9/23/2020    24 Hour Fitness Worldwide, Inc.             $122.61                                                                              $122.61
Hanna, Veronica
904 Denise Ln
El Cajon, CA 92020                           16886    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $73.48                                                                            $73.48
Murphy, Leslie
7650 SW 92nd Place
Portland, OR 97223                           16887    9/21/2020    24 Hour Fitness Worldwide, Inc.             $175.00        $3,025.00                                                           $3,200.00
Sims, Joshua
10619 NE 174th Pl
Bothell, WA 98011                            16888    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Huey, Rhianna
34752 Bowie Common
Fremont, CA 94555                            16889    9/28/2020    24 Hour Fitness Worldwide, Inc.             $740.00                                                                              $740.00
Parker, Angela Dunn
3237 Lucas Circle
Lafayette, CA 94549                          16890    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
Daldrup, Joseph
716 1/2 Iris Ave
Corona Del Mar, CA 92625                     16891    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $60.49                                                                            $60.49

                                                                                     Page 1067 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 186 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sarian, Hasmik
1234 N. Clybourn Ave
Burbank, CA 91505                            16892    9/22/2020        24 Hour Fitness USA, Inc.                $1,399.88                                                                           $1,399.88
Finlay, Alison
2815 Albany Street
Houston, TX 77006                            16893    9/26/2020        24 Hour Fitness USA, Inc.                    $69.00                                                                             $69.00
Lau, Celeste
2604 E 9th St
Bremerton, WA 98310                          16894    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $78.32                                                                             $78.32
Mooney, John
95 Argonaut, # 105
Aliso Viejo, CA 92656                        16895    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Gonzales Reinoso, Regina Ann
9110 Wolcott Park Lane
Houston, TX 77075                            16896    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Pirijanian, Alec
1640 Irving Ave
Glendale, CA 91201                           16897    9/21/2020     24 Hour Fitness Worldwide, Inc.              $104.35                                                                              $104.35
Butler, Lisa
219 W. Gardner Street
Long Beach, CA 90805                         16898    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rocha, Bobbie
8501 Maple Hall Dr.
Sacramento, CA 95823                         16899    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Castaneda, Randy
559 S. Albertson Ave
Covina, CA 91723                             16900    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Dang, Phuong
1010 Rincon Circle
San Jose, CA 95131                           16901    9/21/2020    24 Hour Fitness United States, Inc.           $403.99                                                                              $403.99
JULLIE, EMILY ROSE
4814 JEAN DRIVE
SAN DIEGO, CA 92115                          16902    9/22/2020    24 Hour Fitness United States, Inc.           $929.97                                                                              $929.97
Polisetty, Shilpa
36056 Haley St
Newark, CA 94560                             16903    9/21/2020      24 Hour Fitness Holdings LLC                $250.00                                                                              $250.00
Pan, Jiayi
1301 Pacheco Street
Santa Clara, CA 95051                        16904    9/23/2020        24 Hour Fitness USA, Inc.                                 $215.00                                                              $215.00
Sheng, Xiaoyi
507 Holthouse Terrace
Sunnyvale, CA 94087                          16905    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Buhler, Pascal A
3326 113th Street SE
Everett, WA 98208                            16906    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Burns, Cara
28202 Cabot Road, Suite 300
Laguna Niguel, CA 92677                      16907    9/21/2020     24 Hour Fitness Worldwide, Inc.              $583.33                                                                              $583.33




                                                                                       Page 1068 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 187 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Cannon, Yasmeen A
854 S. Plymouth Blvd
Los Angeles, CA 90005                        16908    9/20/2020     24 Hour Fitness Holdings LLC              $2,500.00                                                                           $2,500.00
Balidemaj, Driton
3419 Irwin Ave Apt 902
Bronx, NY 10463                              16909    9/21/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Onorevole, Katia
13 Center Ave 2nd Floor
Little Falls, NJ 07424                       16910    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                               $601.35                            $601.35
Briggs, Paul
10908 Blix Street
Los Angeles, CA 91602                        16911    9/21/2020    24 Hour Fitness Worldwide, Inc.             $524.99                                                                              $524.99
McDermott, Kevin P
163 Desert Falls Drive E
Palm Desert, CA 92211-1758                   16912    9/24/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Juybari, Hossein
2164 Dickinson Drive
Carlsbad, CA 92008                           16913    9/21/2020       24 Hour Fitness USA, Inc.                    $38.00                                                                            $38.00
Choeyang, Tenzing
5920 San Diego St Apt 2
El Cerrito, CA 94530                         16914    9/21/2020       24 Hour Fitness USA, Inc.                                                 $200.00                                             $200.00
Fralick, Brandon
7423 Summer Night Ln
Rosenberg, TX 77469                          16915    9/25/2020    24 Hour Fitness Worldwide, Inc.             $161.19                                                                              $161.19
Searle, Edward A.
5976 Joshua Trail
Camarillo, CA 93012                          16916    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Bos, Nicholas J
4028 Lambert Rd
El Sobrante, CA 94803                        16917    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $132.91                                                              $132.91
Kliewer, John
1507 N Elston Ave Apt 3
Chicago, IL 60642                            16918    9/21/2020    24 Hour Fitness Worldwide, Inc.             $143.97                                                                              $143.97
Koniuch, Kevin
160 Sunset Street
Dumont, NJ 07628                             16919    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $93.80                                                                            $93.80
Carmelli, Natalie
2323 Wandering Ridge Dr
Chino Hills, CA 91709                        16920    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Lee, Marlin
2088 Woolner Ave
Fairfield, CA 94533                          16921    9/24/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Gjolaj, Pashka
3500 Campfire Ct
Yorktown Heights, NY 10598                   16922    9/22/2020    24 Hour Fitness Worldwide, Inc.             $155.97                                                                              $155.97
Juybari, Teri A.
2164 Dickinson Drive
Carlsbad, CA 92008                           16923    9/21/2020       24 Hour Fitness USA, Inc.                    $19.00                                                                            $19.00




                                                                                     Page 1069 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 188 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ortega, Laura Saucedo
1445 Range Ave
Apt 102
Santa Rosa, CA 60430                          16924    9/21/2020        24 Hour Fitness USA, Inc.                                                  $750.00                                             $750.00
Spencer, Matthew
8840 Ashgrove House Ln, Apt 201
Vienna, VA 22182                              16925    9/22/2020        24 Hour Fitness USA, Inc.                                 $313.84                                                              $313.84
Stinson, Tammy Lynn
3131 Atascocita Vale Drive
Humble, TX 77396                              16926    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                $255.92                            $255.92
Moore, Nora
505 South Bend Trail
Southlake, TX 76092                           16927    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Taylor, Aric
14442 129th Ave NE
Kirkland, WA 98034                            16928    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Everage, Darryn
19408 Eddington Dr.
Carson, CA 90746                              16929    9/25/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Wendt, Philomena
19807 Parkwater Cir.
Katy, TX 77450                                16930    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Slaton, Zachary
1200 S. Torrey Pines Dr. Apt.T198
Las Vegas, NV 89146                           16931    9/24/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wright, Patricia A.
824 19th Street
Hermosa Beach, CA 90254                       16932    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,159.92                                                                           $2,159.92
Suaza, Allan
2034 Delaware Ave APT C
Santa Monica, CA 90404                        16933    9/22/2020     24 Hour Fitness Worldwide, Inc.              $202.00                                                                              $202.00
Lynch, Willie
Otis L. Jones
1726 Sonoma Blvd.
Vallejo, CA 94590                             16934    9/21/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Reyes, Frankie J
9739 S Castle Ridge Cir
Highlands Ranch, CO 80129                     16935    9/22/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
KRUMMEL, WILLIAM ALAN
6117 RUM RUNNER CT.
LAS VEGAS, NV 89130                           16936    9/25/2020    24 Hour Fitness United States, Inc.                           $399.98                                                              $399.98
Nakamura, Stephanie
4744 Sequoia Place
Oceanside, CA 92057                           16937    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
MacDonald, Richard & Tess
261 Kaualani Drive
Pukalani, HI 96768                            16938    9/21/2020     24 Hour Fitness Worldwide, Inc.              $206.24                                                                              $206.24
Kim, Steve
24314 Twin Oaks Valley Rd
Vista, CA 92084                               16939    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                        Page 1070 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 189 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bloch, Eric
5400 SW 85th Avenue
Portland, OR 97225                           16940    9/25/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Bach Sr, Gary F
7 Heritage Ct
Upper Saddle River, NJ 07458                 16941    9/21/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Moss, Deidra
301 Parkview Ter
Vallejo, CA 94589                            16942    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $73.99                                                                            $73.99
Davenport, Troy
13007 12th Ave SW #107
Burien, WA 98146                             16943    9/22/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Mateus, Fabian
2243 N Niagara St Apt E
Burbank, CA 91504                            16944    9/25/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Chun, Edward
1804 Parkwood Drive
San Mateo, CA 94403                          16945    9/21/2020       24 Hour Fitness USA, Inc.                                                                  $249.99                            $249.99
Greenberg, Adam
1615 Gough St, Apt 5
San Francisco, CA 94109                      16946    9/23/2020         24 San Francisco LLC                   $150.56                                                                              $150.56
Zhang, Chunlei
4345 Seven Hills Rd
Castro Valley, CA 94546                      16947    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Vasquez, Maria
24 Arden St Apt 1B
New York, NY 10040                           16948    9/22/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Fruta, Donald
13422 Flint Dr.
Santa Ana, CA 92705                          16949    9/21/2020    24 Hour Fitness Worldwide, Inc.             $268.65                                                                              $268.65
Proctor, Millard
13020 Daleside Ave.
Gardena, CA 90249                            16950    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $27.55                                                                            $27.55
Erland, Jeanne M.
34 Sprucewood Blvd
Central Islip, NY 11722                      16951    9/25/2020    24 Hour Fitness Worldwide, Inc.             $486.00                                                                              $486.00
Brito, Dalila Antonia
5347 SW 133 Pl
Miami, FL 33175-6148                         16952    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $72.51                                                                            $72.51
Nelson, Ginger
27892 Camino Del Rio
San Juan Capistrano, CA 92675                16953    9/22/2020       24 Hour Fitness USA, Inc.                $659.88                                                                              $659.88
Fry, Beth
5877 NE 36th Avenue
Portland, OR 97211-7344                      16954    9/21/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
SandersonMerrit, Jennifer
7605 Normandy
The Colony, TX 75056                         16955    9/26/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00




                                                                                     Page 1071 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 190 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lou, Frances
1230 Clark Way
San Jose, CA 95125                           16956    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $568.72                                                              $568.72
Ross, Khadeja
919 Cortez Dr.
Arlington, TX 76001                          16957    9/21/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                         16958    9/22/2020       24 Hour Fitness USA, Inc.                                $568.00                                                              $568.00
Henrichs, Sher
2211 SE 34th Ave
Portland, OR 97214                           16959    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $249.96                                                              $249.96
Velasquez, Ernesto
1110 Ohio Ave. #24
Long Beach, CA 90804                         16960    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $375.00                                                              $375.00
Becker, Scott
2825 Summer Day Avenue
Castle Rock, CO 80109                        16961    9/25/2020       24 Hour Fitness USA, Inc.                $453.82                                                                              $453.82
Nguyen, April
10748 Kearsarge Pl
Riverside, CA 92503                          16962    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pedroni, Wanda J
2113 Bellevue Ranch Road
Santa Rosa, CA 95407                         16963    9/21/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Mock, Clyde
3278 Inspiration Drive
Colorado Springs, CO 80917                   16964    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Barbosa, Mariano
11588 Yorba Avenue
Chino, CA 91710                              16965    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
TAM, JEREMIAH
                                             16966    9/23/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Hwang, Robin
1142 Donahue Dr
Pleasanton, CA 94566                         16967    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $98.49                                                                            $98.49
CMJN AVT
ATTN: CHRIS BURBANO
1314 BALBOA WAY
LIVERMORE, CA 94550-5515                     16968    9/23/2020       24 Hour Fitness USA, Inc.                $494.12                                                                              $494.12
Samandari-Rad, Jeren
3245 Geary Blvd, Unit 591173
San Francisco, CA 94159                      16969    9/21/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Keville, Thomas
5105 Lynch Court
Carlsbad, CA 92008                           16970    9/28/2020        24 Hour Holdings II LLC                                  $72.00                                                               $72.00
Cristofani, Daniel B
1024 SW Main St Apt 636
Portland, OR 97205-2419                      16971    9/22/2020       24 Hour Fitness USA, Inc.                                $499.92                                                              $499.92




                                                                                     Page 1072 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 191 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Henderson, Carlena T
7901 S Lake Dr Apt C
Dublin, CA 94568-3334                       16972    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $5,681.29                                                           $5,681.29
BLACHER, JESSICA
TAYLOR AND RING
JOHN TAYLOR
1230 ROSENCRANS AVENUE
SUITE 360
MANHATTAN BEACH, CA 90266                   16973    9/21/2020       24 Hour Fitness USA, Inc.            $350,000.00                                                                          $350,000.00
Sampaio, Veronica
2763 East Ct
Richmond, CA 94806                          16974    9/23/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Miner, Ltd
3235 Levis Commons Blvd
Perrysburg, OH 43551                        16975    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,096.80                                                                           $1,096.80
Martinez, Cristina
237 E. Central Ave.
Monrovia, CA 91016                          16976    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Berkley, Larry
601 Surf Ave, #1c
Brooklyn, NY 11224                          16977    9/21/2020    24 Hour Fitness Worldwide, Inc.             $179.88                                                                              $179.88
Kotsakis, Francesca
89 S.Cliff Rd
Colonia, NJ 07067                           16978    9/21/2020    24 Hour Fitness Worldwide, Inc.             $616.00                                                                              $616.00
Thede, Michael
3336 Cottonwood Drive
St. Charles, MO 63301                       16979    9/21/2020    24 Hour Fitness Worldwide, Inc.             $572.08                                                                              $572.08
Elario, Tod R
31752 Via Belardes
San Juan Capo, CA 92675-3031                16980    9/27/2020    24 Hour Fitness Worldwide, Inc.                             $399.99                                                              $399.99
Schultz, Toni
859 Cape Breton Dr
Pacifica, CA 94044                          16981    9/21/2020    24 Hour Fitness Worldwide, Inc.             $983.33                                                                              $983.33
Barnes, Mike
3192 Orchard View Drive
Fairfield, CA 94534                         16982    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McClaskey, Steve
8900 Mt Adams Ave
Vancouver, WA 98664                         16983    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $67.98                                                                            $67.98
Zhang, Angie
13324 Weeping Willow Dr.
Friso, TX 75035                             16984    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Cakir, Evren Sel
5236 Antiquity Circle
Fairfield, CA 94534                         16985    9/22/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Fuchs, Linda C.
18571 Waxwing Way
Lake Oswego, OR 97035                       16986    9/21/2020    24 Hour Fitness Worldwide, Inc.             $504.00                                                                              $504.00




                                                                                    Page 1073 of 1762
                                                           Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 192 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Golden, Richard N.
Elliot Ifraimoff & Associates, P.C.
118-35 Queens Blvd, Suite 1250
Forest Hills, NY 11375                          16987    9/21/2020    24 Hour Fitness Worldwide, Inc.           $500,000.00                                                                        $500,000.00
Ovchinnikoff, Mara
13917 Whiskey Hill Rd NE
Hubbard, OR 97032                               16988    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Abille III, Manuel
201 Arden Court
San Ramon, CA 94582                             16989    9/23/2020       24 Hour Fitness USA, Inc.                  $437.50                                                                            $437.50
Baize, Michael
143-31 228th Street
Laurelton, NY 11413                             16990    9/24/2020       24 Hour Fitness USA, Inc.            $18,000,000.00                                                                    $18,000,000.00
Chan, Pui
2717 Gallio Ave
Rowland Heights, CA 91748                       16991    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Friedman, Barbie
7421 Cuvier St.
La Jolla, CA 92037                              16992    9/22/2020    24 Hour Fitness Worldwide, Inc.               $400.00                                                                            $400.00
Pearson, Caleb
1450 Bel Air Dr., #207
Concord, CA 94521                               16993    9/23/2020    24 Hour Fitness Worldwide, Inc.               $200.00                                                                            $200.00
Testing Engineers Inc
Attn: Ben Ong
2811 Teagarden Street
San Leandro, CA 94577                           16994    9/21/2020       24 Hour Fitness USA, Inc.               $14,350.50                                                                         $14,350.50
Holler, Traci
31450 Sweetwater Circle
Temecula, CA 92591                              16995    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.00                                                                            $83.00
Morgan, Natalie
1582 Yosemite Dr.
Apt 8
Los Angeles, CA 90041                           16996    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Sakai, Kazuko
2100 NW 69th Ter
Margate, FL 33063                               16997    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Abille Jr., Manuel
201 Arden Court
San Ramon, CA 94582                             16998    9/23/2020       24 Hour Fitness USA, Inc.                  $437.50                                                                            $437.50
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                         16999    9/22/2020    24 Hour Fitness Worldwide, Inc.               $429.00                                                                            $429.00
Nguyen, Hau
17810 Treemont Landing
Houston, TX 77084                               17000    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Kennedy, Jan
5365 Via Morena
Yorba Linda, CA 92886                           17001    9/21/2020    24 Hour Fitness Worldwide, Inc.              $1,500.00                                                                         $1,500.00




                                                                                        Page 1074 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 193 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sanchez-Vega, Veronica
11075 Kimberly Ave.
Montclair, CA 91763                          17002    9/21/2020    24 Hour Fitness Worldwide, Inc.             $516.98                                                                              $516.98
Macias, Catalino
5442 Makati Circle
San Jose, CA 95123                           17003    9/21/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Palmer, Daniel
8427 Belmont Valley Street
Las Vegas, NV 89123                          17004    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Michlewicz, Rachel
PO BOX 720593
Pinon Hills, CA 92372                        17005    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Assir, Joseph Andrew
2719 Creeks Edge Parkway
Austin, TX 78733                             17006    9/28/2020       24 Hour Fitness USA, Inc.                $374.25                                                                              $374.25
Isaac, Lawrence
2 West End Avenue
Apt 5C
Brooklyn, NY 11235                           17007    9/21/2020    24 Hour Fitness Worldwide, Inc.             $142.50                                                                              $142.50
Delphonse, Melodie
715 Cedar Ln, Apt. L
Teaneck, NJ 07666                            17008    9/22/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Aglietti, Debbie
23 Hilltop Drive
Mahopac, NY 10541                            17009    9/21/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Huang, Wei
37201 Paseo Padre Pkwy #106
Fremont, CA 94536                            17010    9/23/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Lawhon, Carol
2900 Livorno Cove
Cedar Park, TX 78613                         17011    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lawhon, Roger
2900 Livorno Cove
Cedar Park, TX 78613                         17012    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kerr, Kathleen L
11314 Pebble Garden Lane
Austin, TX 78739                             17013    9/22/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Lim, Angela
358 Evergreen Dr
South San Francisco, CA 94080                17014    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Tolonen, Deborah Ross
15935 NE Morris St.
Portland, OR 97230                           17015    9/21/2020    24 Hour Fitness Worldwide, Inc.             $320.99                                                                              $320.99
Kleyhons, Yolanda
10353 Longmont Sr
Houston, TX 77042                            17016    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ng, Esmond G.
58 Sanders Ranch Road
Moraga, CA 94556                             17017    9/23/2020       24 Hour Fitness USA, Inc.                $774.00                                                                              $774.00


                                                                                     Page 1075 of 1762
                                                            Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 194 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Artmann, Kate
23910 Ladeene Avenue Unit #15
Torrance, CA 90505                               17018    9/24/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Arteaga, Stephanie
2939 Ocean Way League City
 77573                                           17019    9/29/2020     24 Hour Fitness Worldwide, Inc.              $106.31                                                                              $106.31
Pathak, Ambarish
3555 Caminito El Rincon, Unit 229
San Diego, CA 92130                              17020    9/21/2020        24 Hour Fitness USA, Inc.                    $88.98                                                                             $88.98
Robertson, Teri
19106 NE 45th Place
Sammamish, WA 98074                              17021    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $92.49                                                                             $92.49
Perkins Glass & Mirror Co, Inc
ATTN: L Philip Perkins
1420 Broadway
Seattle, WA 98122                                17022    9/21/2020        24 Hour Fitness USA, Inc.                 $290.00         $387.12                                                              $677.12
George, Jobin
12 Gerlach Drive
New City, NY 10956                               17023    9/29/2020     24 Hour Fitness Worldwide, Inc.              $188.96                                                                              $188.96
Sundarraman, Arulkumar
3266 Aralia Ct.
San Jose, CA 95135                               17024    9/21/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
XR, minor by his father Luis Reyes
Michael K. Eidman, Esq. Attorney for Creditor
157 Engle Street
Englewood, NJ 07631                              17025    9/21/2020        24 Hour Fitness USA, Inc.             $250,000.00                                                                          $250,000.00
KIM, SOONJOO
1142 DONAHUE DR
PLEASANTON, CA 94566                             17026    9/28/2020     24 Hour Fitness Worldwide, Inc.              $110.50                                                                              $110.50
Ji, Feng
15319 Benson Landing Drive
Cypress, TX 77429                                17027    9/23/2020     24 Hour Fitness Worldwide, Inc.              $298.22                                                                              $298.22
Hurtado, Marco
15519 Ashgrove Dr.
La Miranda, CA 90638                             17028    9/21/2020    24 Hour Fitness United States, Inc.               $0.99       $299.00                                                              $299.99
Zhong, Yehong
5021 229th Ave SE
Issaquah, WA 98029                               17029    9/21/2020        24 Hour Fitness USA, Inc.                $1,669.80                                                                           $1,669.80
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                             17030    9/22/2020        24 Hour Fitness USA, Inc.                                 $568.00                                                              $568.00
Shoemaker, John
2803 Elm Chase Ct
Katy, TX 77494                                   17031    9/21/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70
Mcgeehon, Cory
4862 Mount Saint Helens Dr
San Diego, CA 92117                              17032    9/24/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Sukumaran, Ranjani
40981 Valero Drive
Fremont, CA 94539                                17033    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99

                                                                                           Page 1076 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 195 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cannon, Deborah A
17121 Berlin Lane
Huntington Beach, CA 92649                   17034    9/21/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Deischl, Scott
118 Cezanne Woods Dr
The Woodlands, TX 77382                      17035    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Cravens, Chantal
602 W Maple Ave
Monrovia, CA 91016                           17036    9/24/2020     24 Hour Fitness Worldwide, Inc.              $116.67                                                                              $116.67
Kadimi, Jyotsna
4021 Arellano Ct
Dublin, CA 94568                             17037    9/24/2020        24 Hour Fitness USA, Inc.                 $646.97                                                                              $646.97
CITY OF DOWNEY
11111 BROOKSHIRE AVE
DOWNEY, CA 90241                             17038    9/21/2020    24 Hour Fitness United States, Inc.          $1,809.86                                                                           $1,809.86
Marston, Dennis
1431 Crestwood Drive
South San Francisco, CA 94080                17039    9/25/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Holden, Jerry
6242 Caminito Telmo
San Diego, CA 92111                          17040    9/21/2020        24 Hour Fitness USA, Inc.                                 $350.00                                                              $350.00
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                         17041    9/22/2020        24 Hour Fitness USA, Inc.                                 $568.00                                                              $568.00
Hoffman, Camille
2115 Grace Drive
Santa Rosa, CA 95404                         17042    9/21/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Rima, Sonya
6528 SW 114 Ave
Miami, FL 33173                              17043    9/21/2020        24 Hour Fitness USA, Inc.                $1,279.38                                                                           $1,279.38
Quach, Jamie
920 Garfield Street
San Francisco, CA 94132                      17044    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Ruess, Craig
765 Hamilton Ave.
Palo Alto, CA 94301                          17045    9/21/2020        24 Hour Fitness USA, Inc.                 $850.00         $850.00                                                            $1,700.00
Gutierrez, Vanessa
9105 Corbin Creek Cv
Austin, TX 87817                             17046    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Sellner, Kathleen
3610 Winding Way
Round Rock, TX 78664                         17047    9/21/2020        24 Hour Fitness USA, Inc.                 $642.86                                                                              $642.86
Barsanti, Robert
20 Crystal Tr.
Burlingame, CA 94010                         17048    9/21/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Huang, James Michael
8000 Cherry Lane
Downey, CA 90241                             17049    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                       Page 1077 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21    Page 196 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wu, Wei
3288 Montecito Dr
San Jose, CA 95135                            17050    9/21/2020       24 Hour Fitness USA, Inc.                 $108.00                                                                             $108.00
Montgomery, Sheila M
216 Camino Cortina St
Camarillo, CA 93010                           17051    9/21/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                              $0.00
Van Sloten, Rachael
824 Antiquity Dr
Fairfield, CA 94534                           17052    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,410.00                          $1,410.00
Patterson, Patricia
9802 Paddock Court
Houston, TX 77065                             17053    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Deras-Nava, Eduardo
Aaron Clefton
Rein & Clefton, Attorneys at Law
200 Lakeside Drive, Suite A
Oakland, CA 94612                             17054    9/21/2020       24 Hour Fitness USA, Inc.              $50,000.00                                                                          $50,000.00
Tjoa, May Lin
6 Christopher Place
Saddle River, NJ 07458                        17055    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Primary Funding Corporation
11545 W. Bernardo Ct. Ste 209
San Diego, CA 92127                           17056    9/22/2020       24 Hour Fitness USA, Inc.              $42,851.00                                                                          $42,851.00
Hong, Tony
100 Freedom Ln #250
Aliso Viejo, CA 92656                         17057    9/22/2020    24 Hour Fitness Worldwide, Inc.              $495.00                                                                             $495.00
Lowry Denver Fitness, L.P.
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         17058    9/24/2020       24 Hour Fitness USA, Inc.             $377,532.51                                                                         $377,532.51
Kieffer, Sheryl
Law Office of Julie Johnson, PLLC
Att: Robin R.Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                              17059    9/21/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Kieffer, Stephen
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                              17060    9/21/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Miller, Reginald
1730 Plaza Crest Ridge Rd
San Diego, CA 92114                           17061    9/23/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00
Robles, Victor
250 Franklin Ln
Ventura, CA 93001                             17062    9/23/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                             $800.00
Rashtian, David
26833 Hot Springs Place
Calabasas, CA 91301                           17063    9/22/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00

                                                                                      Page 1078 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 197 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Monokandilos, Francisco
16305 S. Delaware St Apt 5269
San Mateo, CA 94402                          17064    9/21/2020        24 Hour Fitness USA, Inc.                 $187.96                                                                              $187.96
Jessen, Nicole
813 N. Rose St.
Burbank, CA 91505                            17065    9/21/2020        24 Hour Fitness USA, Inc.                    $83.08                                                                             $83.08
Roberts, Najah
4119 Aralia Road
Altadena, CA 91001                           17066    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,900.00                                                                           $1,900.00
Lin, Rina
2418 Phelps Street
San Francisco, CA 94124                      17067    9/22/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Braunstein, Jordan
PO Box 2172
Castle Rock, CO 80104                        17068    9/24/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bossak, Jeffrey
189 Girard Street
Brooklyn, NY 11235                           17069    9/22/2020            24 New York LLC                          $70.00                                                                             $70.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17070    9/22/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Adams, Samuel
451 Heather Court
Benicia, CA 94510                            17071    9/24/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Deischl, Kim
118 Cezanne Woods Dr
The Woodlands, TX 77382                      17072    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Pacific Resources Associates LLC
Attn: R/E Counsel - 1pda5454 24hou535
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                           17073    9/21/2020        24 Hour Fitness USA, Inc.             $325,050.16                                                                          $325,050.16
Nguyen, Thong
CMR 388 Box 81
APO, AP 96208                                17074    9/24/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Krieger, Jeffrey
90 Day Street H-19
Clifton, NJ 07011                            17075    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $76.77                                                                             $76.77
Cleave, Bryan Van
3921 Veiled Falls Dr
Pflugerville, TX 78660                       17076    9/22/2020     24 Hour Fitness Worldwide, Inc.              $188.04                                                                              $188.04
Lipitz Jr., Thomas
3525 S. Brentwood St.
Lakewood,, CO 80235                          17077    9/21/2020              24 Denver LLC                           $0.00                                                                              $0.00
Gutierrez, Raymond
2370 W La Habra Blvd
La Habra, CA 90631                           17078    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Strouse, Richard W
6444 E Eastman Ave
Denver, CO 80222                             17079    9/21/2020              24 Denver LLC                       $979.00                                                                              $979.00


                                                                                       Page 1079 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 198 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rakowiecki, David
7413 Vol Walker Drive
Austin, TX 78749                            17080    9/22/2020    24 Hour Fitness United States, Inc.           $140.84                                                                              $140.84
New, Samuel R
55 Mason St
#409
San Francisco, CA 94102                     17081    9/21/2020          24 San Francisco LLC                       $64.00                                                                             $64.00
Wong, Ron
3626 Noriega Street
San Francisco, CA 94122                     17082    9/24/2020     24 Hour Fitness Worldwide, Inc.             $6,975.00       $3,025.00                                                          $10,000.00
Onofre, Carlos
22757 Marlin Place
West Hills, CA 91307                        17083    9/25/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Carmelli, Arie
2323 Wandering Ridge Dr
Chino Hills, CA 91709                       17084    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Lam, Phong
630 Veterans Blvd, Apt 368
Redwood City , CA 94063                     17085    9/22/2020          24 San Francisco LLC                    $699.99                                                                              $699.99
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17086    9/22/2020              RS FIT NW LLC                   $317,228.26                                                                          $317,228.26
Hartley, Joseph L.
1601 Orvieto Ct
Pleasanton, CA 94566                        17087    9/21/2020              RS FIT CA LLC                      $1,548.00                                                                           $1,548.00
Frank, Michael
3491 Old Cobble Court
San Diego, CA 92111                         17088    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Bartolom, Flora
16095 Via Harriet
San Lorenzo, CA 94580                       17089    9/22/2020      24 Hour Fitness Holdings LLC                $600.00                                                                              $600.00
McCabe, Selden
727 E. Brooktrain Ln.
Eagle, ID 83616                             17090    9/22/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00
Spector, Gene
35796 Gissing Place
Fremont, CA 94536                           17091    9/23/2020      24 Hour Fitness Holdings LLC                $429.00                                                                              $429.00
Pratap, Vinesh
18824 Crest Ave
Castro Valley, CA 94546                     17092    9/22/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Mendicino, William
8 Locktown School Rd
Flemington, NJ 08822                        17093    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $93.80                                                                             $93.80
Haar, Joshua Vonder
3270 Oakshire Dr., Apt. 17
Los Angeles, CA 90068                       17094    9/22/2020          24 San Francisco LLC                                    $123.97                                                              $123.97
Sanedrin, Paolo
24401 Darrin Dr
Diamond Bar, CA 91765                       17095    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                      Page 1080 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 199 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Koberda, Paula A
6611 NE 182nd ST
Unit F105
Kenmore, WA 98028                            17096    9/22/2020    24 Hour Fitness United States, Inc.           $155.07                                                                              $155.07
Kapoor, Shashwat
PO Box 2689
Carlsbad, CA 92018                           17097    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.16                                                                              $350.16
McHugh, Olivia
2455 Bayshore Avenue
Ventura, CA 93001                            17098    9/22/2020    24 Hour Fitness United States, Inc.              $92.58                                                                             $92.58
Wu, Ruqing
18773 Melrose Ave
Hayward, CA 94541                            17099    9/23/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Sarwari, Shahram Russ
PO Box 228
Alpine, CA 91903                             17100    9/22/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
AHERN RENTAL CENTERS INC.
PO BOX 271390
LAS VEGAS, NV 89127-1390                     17101    9/21/2020        24 Hour Fitness USA, Inc.                $2,119.06                                                                           $2,119.06
Ramirez, Jacqueline
15631 Williams St. 45
Tustin, CA 92780                             17102    9/22/2020    24 Hour Fitness United States, Inc.              $98.00                                                                             $98.00
Farley, Jacob
2455 Bayshore Avenue
Ventura, CA 93001                            17103    9/22/2020    24 Hour Fitness United States, Inc.              $44.09                                                                             $44.09
Sears, Brenda
8029 Kittyhawk Ave.
Los Angeles, CA 90045                        17104    9/23/2020     24 Hour Fitness Worldwide, Inc.              $599.87                                                                              $599.87
Diaz, Erica
123 Calle Amistad Unit 15206
San Clemente, CA 92673                       17105    9/22/2020     24 Hour Fitness Worldwide, Inc.              $111.00                                                                              $111.00
Hobley, Irene Courtney
1810 Copperwood Lane
Richmond, TX 77406                           17106    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Hayward, Robert
11486 Southampton Ct
Rancho Cucamonga, CA 91730                   17107    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dadhania-Bhat, Puja
378 Gerald Cir
Milpitas, CA 95035-8915                      17108    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Smith, Jack E
13373 Kibbings Road
San Diego, CA 92130                          17109    9/22/2020        24 Hour Fitness USA, Inc.                $1,204.00                                                                           $1,204.00
Toohey, Chris
710 St. Marys Road
Lafayette, CA 94549                          17110    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,127.98                                                                           $1,127.98
Paxton, Leslie Anne
11432 Baggett Street
Garden Grove, CA 92840                       17111    9/26/2020     24 Hour Fitness Worldwide, Inc.                             $1,700.00                                                           $1,700.00


                                                                                       Page 1081 of 1762
                                                                           Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 200 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Wells Fargo Bank, National Association, as indenture trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                            17112    9/22/2020    24 Hour Fitness United States, Inc.   $521,617,777.78                                                                      $521,617,777.78
SEEMAYER, JEAN
5046 MARIN WAY
OXNARD, CA 93035                                                17113    9/22/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Young, Laura
2123 Impala Ct.
Pittsburg, CA 94565                                             17114    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Halim, Mario
2455 S Manu Ln.
West Covina , CA 91792                                          17115    9/23/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Chen, Wenmin
402 Galleria Dr, #3,
San Jose, CA 95134                                              17116    9/28/2020     24 Hour Fitness Worldwide, Inc.              $324.99                                                                              $324.99
McMahon, Kevin
1045 N. Kings Rd. #204
West Hollywood, CA 90069                                        17117    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,128.00                                                                           $1,128.00
An, Dong
3815 Tahoe St
West Sacramento, CA 95691                                       17118    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Sherrill, Roderick
3920 6th Avenue
Los Angeles, CA 90008                                           17119    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Luetke, Barbara
2100 N 128th St
Seattle, WA 98133                                               17120    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Hickey, Thomas
1221 Brighton Ave., #9
Albany, CA 94706                                                17121    9/27/2020        24 Hour Fitness USA, Inc.                 $161.00                                                                              $161.00
Hicks, Ali
1730 Plaza Crest Ridge Rd
San Diego, CA 92114                                             17122    9/23/2020     24 Hour Fitness Worldwide, Inc.              $136.00                                                                              $136.00
Thomas, Robert
1622 D Street
Sacramento, CA 95814                                            17123    9/22/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Tveretinov, Arkady
4506 Wrenford Way
Sacramento, CA 95842                                            17124    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Sarto, Lisa
106 Miramonte Drive
Moraga, CA 94556                                                17125    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Larson, Jordan James
34511 Via Catalina
Capistrano Beach, CA 92624                                      17126    9/22/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Pielock, Robert
4940 Donovan Dr.
Carmichael, CA 95608                                            17127    9/22/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00

                                                                                                          Page 1082 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 201 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pasquale, Robert C
39524 161st St East
Palmdale, CA 93591                           17128    9/22/2020    24 Hour Fitness Worldwide, Inc.            $3,499.44                                                                           $3,499.44
Nguyen, Danielle
14250 Kimberley Ln
Apt 258
Houston, TX 77079                            17129    9/22/2020    24 Hour Fitness Worldwide, Inc.             $369.51                                                                              $369.51
Matsuzaki, Craig
759 Matoza Ln
San Leandro, CA 94577                        17130    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Wong, Frances S. M.
4156 Keanu St., Apt 3
Honolulu, HI 96816                           17131    9/22/2020       24 Hour Fitness USA, Inc.               $1,960.21                                                                           $1,960.21
Gallardo, Maria
9105 Corbin Creek Cv
Austin, TX 78717                             17132    9/22/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Rosic, Glen
2599 Stoney Creek Place
Burnaby,, BC V3J7S4                          17133    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Standel, Ron
22049 Parthenia St
West Hills , CA 91304                        17134    9/22/2020    24 Hour Fitness Worldwide, Inc.             $465.00                                                                              $465.00
Balciunas, Jordan
4821 Lankershim Blvd
#265
North Hollywood, CA 91601                    17135    9/22/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Matheri, Mercy
24339 Wilding Way
Hayward, CA 94545                            17136    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $30.00      $861.99                                                              $891.99
McCray, Tanarius
PO Box 830441
Richardson, TX 75083                         17137    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Samuel, Rand
174 Roanoke Rd Apt 6
El Cajon, CA 92020                           17138    9/22/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Muh, Barney
815 South 6th Street
Alhambra, CA 91801                           17139    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $62.00                                                                            $62.00
Throop, Trisha S.
29447 Creekside Ln
Courtland, VA 23837                          17140    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $48.73                                                                            $48.73
Lowe, Mike
4210 Thomas Lake Harris Drive #307
Santa Rosa, CA 95403                         17141    9/22/2020    24 Hour Fitness Worldwide, Inc.            $3,244.00                                                                           $3,244.00
Miller, Paisley
4236 Aubergine Way
Mather, CA 95655                             17142    9/22/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Rodger, Bruce
3354 Buskirk Ave
Walnut Creek, CA 94597                       17143    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09

                                                                                     Page 1083 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 202 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Fuad, Turnando
2078 Campton Circle
Gold River, CA 95670                         17144    9/24/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Kifer, Yona
817 Kingfisher Terrace
Sunnyvale, CA 94087                          17145    9/28/2020        24 Hour Fitness USA, Inc.                 $749.88                                                                              $749.88
Dorsey, Bill
2024 Crimson Lane
Santa Rosa, CA 95403-8690                    17146    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Clemens, Wulf
12 Ketelsen Ct
Moraga, CA 94556                             17147    9/24/2020     24 Hour Fitness Worldwide, Inc.              $583.33                                                                              $583.33
SOMANI, ADITI
1116 VASQUEZ AVENUE,
Sunnyvale, CA 94086                          17148    9/21/2020    24 Hour Fitness United States, Inc.           $995.96                                                                              $995.96
Woods Jr, Vincent
11749 Christopher Ave
Inglewood, CA 90303                          17149    9/22/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Sandoval, Brenda
4051 Running Oak Lane
San Bernardino, 92407                        17150    9/22/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Chance, Betty L
7450 NW 11 PL
Plantation, FL 33313                         17151    9/28/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Yin, Kelly
19741 Louise Ct
Castro Valley, CA 94546                      17152    9/24/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Tom, Mimi
3065 Chippenham Drive
San Jose, CA 95132                           17153    9/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ruiz Jr, Miguel A
204 S Hewes St
Orange, CA 92869                             17154    9/26/2020    24 Hour Fitness United States, Inc.              $29.89                                                                             $29.89
Ozeroff, Justin
3547 Delta Queen Avenue
Sacramento, CA 95833                         17155    9/23/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Seiwert III, Joe
PO Box 1675
El Grenada, CA 94018                         17156    9/29/2020        24 Hour Fitness USA, Inc.                 $253.28                                                                              $253.28
Salamony, Anthony
810 Taylor Ave N
Suite 223
Seattle, WA 98109                            17157    9/22/2020     24 Hour Fitness Worldwide, Inc.              $259.00                                                                              $259.00
ADLP-U&A, LLC
S&D Law
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                             17158    9/22/2020        24 Hour Fitness USA, Inc.             $300,926.06                                                                          $300,926.06




                                                                                       Page 1084 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 203 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
AmCap Tiffany, LLC
c/o Steven W. Kelly, Esq.
1290 Broadway Suite 1650
Denver, CO 80203                             17159    9/22/2020       24 Hour Fitness USA, Inc.            $511,993.05                                                                          $511,993.05
Gonzalez, Yesenia
4270 Horvath St Unit 107
Corona, CA 92883                             17160    9/22/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Carney, Eilish
                                             17161    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
Lee, Moosook
18428 S Denker Ave
Gardena, CA 90248                            17162    9/24/2020    24 Hour Fitness Worldwide, Inc.             $470.84                                                                              $470.84
HSU, UTING
3515 S OAK VALLEY PLACE
DIAMOND BAR, CA 91765                        17163    9/22/2020       24 Hour Fitness USA, Inc.               $6,711.38                                                                           $6,711.38
AmCap Austin Bluffs, LLC
S&D Law
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                             17164    9/22/2020       24 Hour Fitness USA, Inc.            $330,481.82                                                                          $330,481.82
Chen, Sabrina
PO Box 4685
San Mateo, CA 94404                          17165    9/28/2020       24 Hour Fitness USA, Inc.               $2,000.00                                                                           $2,000.00
Sarwari, Layla
PO Box 228
Alpine, CA 91903                             17166    9/22/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
EXTRACTOR CORPORATION
ATTN: JENNIFER HUNTER
PO BOX 99
SOUTH ELGIN, IL 60177                        17167    9/22/2020       24 Hour Fitness USA, Inc.             $33,802.40                                                                           $33,802.40
Crossen, Kayla
7225 Potomac St.
Riverside, CA 92504                          17168    9/22/2020    24 Hour Fitness Worldwide, Inc.             $697.50                                                                              $697.50
Rajguru, Arda Houri
588 Royce Street
Altadena, CA 91001                           17169    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $432.00                                                              $432.00
Amstone, Jennifer
207 E. Broadway Unit 602
Long Beach, CA 90802                         17170    9/22/2020    24 Hour Fitness Worldwide, Inc.             $333.11                                                                              $333.11
Latchmansingh, Michael
2 Charles Place
Bronxville, NY 10708                         17171    9/22/2020       24 Hour Fitness USA, Inc.                                 $78.22                                                               $78.22
First Service
C/O Daniel Goldblatt
1969 Matzen Ranch Circle
Petaluma, CA 94954                           17172    9/22/2020       24 Hour Fitness USA, Inc.             $42,689.90                       $61,520.00                                         $104,209.90
Jacobs, Jeffrey E.
10015 SW 53rd Ave
Portland, OR 97219                           17173    9/28/2020         24 San Francisco LLC                                   $301.83                                                              $301.83


                                                                                     Page 1085 of 1762
                                                                           Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 204 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Doane, Mykaela
3035 Folsom St.
Boulder, CO 80304                                               17174    9/22/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Duong, Viet
13717 Greinert Dr
Pflugerville, TX 78660                                          17175    9/23/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Berry, Mary
3613 Lincoln Ave
Altadena, CA 91001-3833                                         17176    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,017.08                                                                           $2,017.08
Park, Seunghee
1507 Bedford Ave
Sunnyvale, CA 94087                                             17177    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
McCormick, Sandra
4337 Shamrock Way
Castro Valley, CA 94546                                         17178    9/22/2020    24 Hour Fitness Worldwide, Inc.             $433.00                                                                              $433.00
McCormick, Dan
4337 Shamrock Way
Castro Valley , CA 94546                                        17179    9/22/2020    24 Hour Fitness Worldwide, Inc.             $433.00                                                                              $433.00
Welsh, Kathleen
209 Camperdown Elm Dr
Austin, TX 78748                                                17180    9/22/2020    24 Hour Fitness Worldwide, Inc.             $539.00                                                                              $539.00
Bolouvi, Antoni
145-19 224th St
SPRINGFIELD GARDENS, NY 11413-3447                              17181    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $97.98                                                                            $97.98
Rosen, Corey
1255 B De Haro Street
San Francisco, CA 94107                                         17182    9/22/2020    24 Hour Fitness Worldwide, Inc.             $145.25                                                                              $145.25
Jordan, Alice M.
10807 NE Heritage Pkwy
Unit #102
Hillsboro, OR 97006                                             17183    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $71.98                                                                            $71.98
Heafner-Haggith, Linda S.
47-338 Mawaena Street
Kaneohe, Hawaii 96744                                           17184    9/21/2020    24 Hour Fitness Worldwide, Inc.             $168.54                                                                              $168.54
Wells Fargo Bank, National Association, as indenture trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                            17185    9/22/2020       24 Hour Fitness USA, Inc.         $521,617,777.78                                                                     $521,617,777.78
Borude, Abhijit
1440 Bellevue Ave
Burlingame, CA 94010                                            17186    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,199.84                                                                           $1,199.84
Crossley, Roxanne
1015 Glasgow Place
Danville, CA 94526                                              17187    9/22/2020    24 Hour Fitness Worldwide, Inc.            $3,096.00                                                                           $3,096.00
Larry, Mavis
614 Lone Ridge Way
Murphy, TX 75094                                                17188    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $96.17                                                                            $96.17




                                                                                                        Page 1086 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 205 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Admire, Bridget
1624 Hemlock Way
Broomfield, CO 80020                         17189    9/24/2020    24 Hour Fitness Worldwide, Inc.           $119.32                                                                              $119.32
Martin, James
1426 Villa Capri
Crosby, TX 77532                             17190    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,669.59                                                                           $1,669.59
Jiang, Kai
3824 E Seeger Ave
Visalia, CA 93292                            17191    9/24/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Sreedasyam, Venkat
33525 Quail Run Rd
Fremont, CA 94555                            17192    9/24/2020    24 Hour Fitness Worldwide, Inc.           $602.00                                                                              $602.00
Gonzalez, Martin
4270 Horvath St
Unit 107
Corona, CA 92883                             17193    9/22/2020    24 Hour Fitness Worldwide, Inc.           $389.99                                                                              $389.99
Hsieh, Eric
20832 Carrey Rd.
Walnut, CA 91789                             17194    9/21/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Wright, Harvey
337 S. Fremont Apt 309
San Mateo, CA 94401                          17195    9/24/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Lupton, Amanda
4311 Bandini Ave
Riverside, CA 92506                          17196    9/22/2020    24 Hour Fitness Worldwide, Inc.              $40.00                                                                             $40.00
Stinson, Da'Lynn Catrice
3131 Atascocita Vale Drive
Humble, TX 77396                             17197    9/21/2020    24 Hour Fitness Worldwide, Inc.           $255.92                                                                              $255.92
Bui, Van
3020 Oakbridge Road
San Jose, CA 95121                           17198    9/22/2020         24 San Francisco LLC                    $79.98                                                                             $79.98
han, yeting
4779 Boone Dr
Fremont, CA 94538                            17199    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
Lin, Kaung
12366 Poinsettia Ave
El Monte, CA 91732                           17200    9/22/2020    24 Hour Fitness Worldwide, Inc.        $22,000.00                                                                           $22,000.00
Sotelo, Alexandra
203 W 18th St.
Santa Ana, CA 92706                          17201    9/22/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Brooks, Ashleigh
404 Verbena Court
Roseville, CA 95747                          17202    9/22/2020    24 Hour Fitness Worldwide, Inc.              $73.73                                                                             $73.73
Espinosa, Lidia
3641 NOSTRAND AV, ATP.4D
BROOKLYN, NY 11229                           17203    9/24/2020    24 Hour Fitness Worldwide, Inc.              $35.00                                                                             $35.00
St. Albus, Lynn
225 Scott
San Francisco, CA 94117                      17204    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,404.00                                                                           $1,404.00


                                                                                     Page 1087 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 206 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Karatsonyi, Karmen
7151 Atheling Way
West Hills, CA 91307                           17205    9/22/2020    24 Hour Fitness Worldwide, Inc.             $597.00                                                                              $597.00
Abdou, Mona
16959 Carrotwood Dr
Riverside, CA 92503                            17206    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $1,114.99                                                           $1,114.99
Ryu, Weon Cheol
136 Fountain Oaks Cir Apt 144
Sacramento, CA 95831                           17207    9/22/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Guli, Rachelle
36 Monroe Ave
Shrewsbury, NJ 07702                           17208    9/25/2020         24 San Francisco LLC                   $429.00                                                                              $429.00
Pulig, Zachary
219 Loma Ave, APT #4
Long Beach, CA 90803                           17209    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $649.99                            $649.99
Kizner, Evgeni
300 Longbrook Way
Apt 119
Pleasant Hill, CA 94523                        17210    9/22/2020         24 San Francisco LLC                   $958.00                                                                              $958.00
Rizzo, Brian
210-1/2 Rose St.
San Francisco, CA 94102                        17211    9/24/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Herbert, Rodd
3616 Millbank
The Colony, TX 75056                           17212    9/22/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
BODNER, MICHAEL
67-250 A KAHAONE LOOP
WAIALUA,, HI 96791                             17213    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Butler, Marta
1421 Oneida St #10
Denver, CO 80220                               17214    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $73.40                                                                            $73.40
Frank, Linda H
6401 Redstone Circle
Colorado Springs, CO 80919                     17215    9/28/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Meyer, Brian
P.O. BOX 6834
Huntington Beach, CA 92615                     17216    9/24/2020    24 Hour Fitness Worldwide, Inc.             $466.72                                                                              $466.72
MCPHERSON, JEFF
2874 LARAMIE AVE
SAN RAMON, CA 94583-3420                       17217    9/22/2020    24 Hour Fitness Worldwide, Inc.            $8,710.69                                                                           $8,710.69
Local Contracting Services Construction Co.
478 Industrial Drive
Bensenville, IL 60106                          17218    9/22/2020    24 Hour Fitness Worldwide, Inc.                                           $32,212.50                                          $32,212.50
Bushek, Judy
6624 S. Datura St
Littleton, CO 80120                            17219    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,120.00                                                                           $1,120.00
Deladillo, Rene
1541 Orangewood Drive
San Jose, CA 95121                             17220    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00


                                                                                       Page 1088 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 207 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Anandan, Vidya
6050 Audrey Ct
Pleasanton, CA 94588                         17221    9/24/2020    24 Hour Fitness Worldwide, Inc.           $416.00                                                                              $416.00
Lachhar, Jasmeet
31210 Kimberly Ct
Union City, CA 94587                         17222    9/25/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Danning, Horst
C/O Barry E. Cohen, APC
10866 Wilshire Blvd., Suite 890
Los Angeles, CA 90024                        17223    9/22/2020    24 Hour Fitness Worldwide, Inc.        $475,000.00                                                                         $475,000.00
Dunn, Matthew
138 Harbor Oaks Cir
Santa Cruz, CA 95062                         17224    9/22/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Beberfall, Kimberly
1130 S. Palmetto Ave.
Ontario, CA 91762                            17225    9/23/2020    24 Hour Fitness Worldwide, Inc.           $376.29                                                                              $376.29
Asachika, Jared
2511 E. Lizbeth Ave.
Anaheim, CA 92806                            17226    9/24/2020    24 Hour Fitness Worldwide, Inc.                           $482.98                                                              $482.98
Bola, Mandeep Singh
2722 Glen Evans Court
San Jose, CA 95148                           17227    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                           $700.00                            $700.00
Park, Sarah
26 Rosenblum
Irvine, CA 92602                             17228    9/29/2020    24 Hour Fitness Worldwide, Inc.                           $184.00                                                              $184.00
Wong, Lucille
10 Sea Foam Ct
Sacramento, CA 95831                         17229    9/22/2020    24 Hour Fitness Worldwide, Inc.                          $3,240.00                                                           $3,240.00
Sisco, Jan
2463 Vista Del Monte
Acton, CA 93510                              17230    9/28/2020    24 Hour Fitness Worldwide, Inc.              $49.78                                                                             $49.78
Olabode, Remy
10 Corte Holganza
Orinda, CA 94563                             17231    9/25/2020    24 Hour Fitness Worldwide, Inc.              $44.09                                                                             $44.09
SANTA CRUZ MUNICIPAL UTILITIES
CITY OF SANTA CRUZ
DEBRA ALLEN, COLLECTIONS
333 FRONT STREET, SUITE 200
SANTA CRUZ, CA 95060-4533                    17232    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,336.55                                                                           $1,336.55
Toussaint, Jessica
496 East 189th Street
Apt. 7
Bronx, NY 10458                              17233    9/25/2020    24 Hour Fitness Worldwide, Inc.              $73.48                                                                             $73.48
Jung, Hyundo
1263 Mesquite Ln
Morgan Hill, CA 95037                        17234    9/25/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Walker, Kristine M.
1196 Walker Ave No. 412
Walnut Creek,, CA 94596                      17235    9/22/2020    24 Hour Fitness Worldwide, Inc.           $358.16                                                                              $358.16


                                                                                     Page 1089 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 208 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Xu, Wenzhao
251 S. Arizona Ave Apt 225
Los Angeles, CA 90022                         17236    9/22/2020     24 Hour Fitness Worldwide, Inc.              $266.00                                                                              $266.00
Schmeidler, Dan
1214 Lodi Place Apt. 212
Los Angeles, CA 90038                         17237    9/25/2020     24 Hour Fitness Worldwide, Inc.           $38,226.00                                                                           $38,226.00
Noble, Pamela
410 W.110th St.
Apt.1O
New York, NY 10025                            17238    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
GARAY, LIDIA
2349 S ESPANA ST
AURORA, CO 80013-6231                         17239    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $49.98                                                                             $49.98
Nelson, Kathleen
16309 NE 96th St.
Vancouver, WA 98682                           17240    9/22/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Tiongson, Angelica
6501 San Pablo Ave 203
Oakland, CA 94608                             17241    9/22/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Mikhaylets, Igor
272 W Kenneth RD
Glendale, CA 91202                            17242    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Claim docketed in error
                                              17243    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                                                     $0.00
Segneri, Timothy
3890 Highland Dr
Carlsbad, CA 92008                            17244    9/24/2020        24 Hour Fitness USA, Inc.                             $824,218.27                                                          $824,218.27
Phan, Que
4270 KIRKCALDY DRIVE
SAN DIEGO, CA 92111                           17245    9/22/2020         24 Hour Holdings II LLC                                  $179.94            $0.00                                             $179.94
Shoemaker, Sharon
2803 Elm Chase Ct
Katy, TX 77494                                17246    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70
Essrog, Stewart
1526 West 1st Street
Brooklyn, NY 11204                            17247    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Jin, Youngan
1601 Tenaka Pl #102
Sunnyvale, CA 94087                           17248    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Long, Copper
12216 NE 116th ST
Vancouver, WA 98682                           17249    9/24/2020    24 Hour Fitness United States, Inc.           $346.85                                                                              $346.85
Lee, Younsoo
1601 Tenaka Pl #102
Sunnyvale, CA 94087                           17250    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Cortinez, Rodrigo
8 Calle de Arena
Rancho Santa Margarita, CA 92688              17251    9/22/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00




                                                                                        Page 1090 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 209 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tableriou, Tiffany
104 Silverstone
Georgetown, TX 78633                         17252    9/22/2020     24 Hour Fitness Worldwide, Inc.                $34.63                                                                              $34.63
Monroe, Joel
134 N. Paseo Rio Moreno
Anaheim, CA 92807                            17253    9/22/2020     24 Hour Fitness Worldwide, Inc.                $22.50                                                                              $22.50
Blackburn, Eric
3544 Brenton Avenue Apt F
Lynwood, CA 90262                            17254    9/22/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Hui, Joanne
3453 Ellery Common
Fremont, CA 94538                            17255    9/22/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Elaoudiy, Mohamed
29219 Blue Finch Ct
Katy, TX 77494                               17256    9/22/2020     24 Hour Fitness Worldwide, Inc.              $565.99                                                                              $565.99
Hobley, Leslie
1810 Copperwood Lane
Richmond, TX 77406                           17257    9/22/2020     24 Hour Fitness Worldwide, Inc.                                               $350.00                                             $350.00
Molin, Anna
27 Battle Ridge Trail
Totowa, NJ 07512                             17258    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Glasper, Gregory
4705 Hedda St
Lakewood, CA 90712                           17259    9/23/2020    24 Hour Fitness United States, Inc.                           $562.92                                                              $562.92
Zewdie, Wondwossen
9236 Redwater Drive
Antelop, CA 95843                            17260    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Stewart, Jennifer
1224 Castro St
San Francisco, CA 94114                      17261    9/22/2020     24 Hour Fitness Worldwide, Inc.                $99.97                                                                              $99.97
Nguyen, Hung
1601 Firestone Dr
San Jose, CA 95116                           17262    9/22/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Moore, Lisa M
9755 Caminito Cuadro
San Diego, CA 92129                          17263    9/25/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Burns, Bryant Scott
37 Robin RDG
Aliso Viejo, CA 92656                        17264    9/22/2020     24 Hour Fitness Worldwide, Inc.                               $82.50                                                               $82.50
Malhi, Inderpal
9266 50th Ave S., Unit C
Seattle, WA 98118                            17265    9/22/2020     24 Hour Fitness Worldwide, Inc.                $81.36                                                                              $81.36
Hedlund, Mark
4957 Valley Willow Way
Elk Grove, CA 95758                          17266    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Semanchik, Deanna
11243 Twin Spruce Road
Golden, CO 80304                             17267    9/24/2020     24 Hour Fitness Worldwide, Inc.              $138.17                                                                              $138.17




                                                                                       Page 1091 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 210 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
BUBAN, CHRISTINA
3170 SANTA MARTA CT.
UNION CITY, CA 94587                         17268    9/24/2020       24 Hour Fitness USA, Inc.                $582.50                                                                              $582.50
Tableriou, Tiffany
104 Silverstone
Georgetown, TX 78633                         17269    9/22/2020    24 Hour Fitness Worldwide, Inc.             $112.55                                                                              $112.55
Shih, Richard
39838 Sawyer Terrace
Newark, CA 94560                             17270    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Malley, Mark
124 Moiso Lane
Plesant Hill, CA 94523                       17271    9/22/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Bradley, Gabriel
5808 Yorkshire Ave
La Mesa, CA 91942                            17272    9/22/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Garrison, Melody
7122 Summit Lane
Shawnee, KS 66216                            17273    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Bosley, Robert
1000 South Oak Avenue
San Anselmo, CA 94960                        17274    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98
Chin, Andrea
30 Fuller Street
Dix Hills, NY 11746                          17275    9/22/2020    24 Hour Fitness Worldwide, Inc.            $2,046.67                                                                           $2,046.67
Bonsignore, Diana Susan
67-380 Haona St
Waialua, HI 96791                            17276    9/22/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
McCormick, Amy
4337 Shamrock Way
Castro Valley, CA 94546                      17277    9/24/2020    24 Hour Fitness Worldwide, Inc.             $321.00                                                                              $321.00
Skelton, Tyler
8025 163rd St Ct E.
Puyallup, WA 98375                           17278    9/22/2020    24 Hour Fitness Worldwide, Inc.             $219.71                                                                              $219.71
Shaw, David
924 10th Avenue
San Mateo, CA 94402                          17279    9/27/2020    24 Hour Fitness Worldwide, Inc.             $197.00                                                                              $197.00
Williams, Lynnette
1616 West Dallas, Apt 336
Houston, TX 77019                            17280    9/23/2020       24 Hour Fitness USA, Inc.                $211.94                                                                              $211.94
SAMPAT, NEETA
18427 Studebaker Road, Apt 154
Cerritos, CA 90703                           17281    9/24/2020    24 Hour Fitness Worldwide, Inc.             $243.72                                                                              $243.72
Gaskin, Nysia
9802 Sagewell Dr.
Houston , TX 77089                           17282    9/22/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Russell, Gregg
9122 Berkview LN.
Spring Valley , CA 91977                     17283    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $425.00                                                              $425.00




                                                                                     Page 1092 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 211 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gonia, Tracy
6013 NW Klickitat Ct.
Camas, WA 98607                               17284    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $58.33                                                                            $58.33
Arnold, Doug
717 34th Street
Sacramento, CA 95816                          17285    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Stevens, Kathleen
903 E Everett Pl
Orange, CA 92867                              17286    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,083.60                                                                           $1,083.60
Buckner, Maureen
1906 N Mission Circle
Friendswood, TX 77546                         17287    9/24/2020       24 Hour Fitness USA, Inc.                $161.29                                                                              $161.29
Brame, Andy
2832 Puente St
Fullerton, CA 92835                           17288    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Hedlund, Beth
4957 Valley Willow Way
Elk Grove, CA 95758                           17289    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wahid, Abdul
5210 Hospital Road
Apt #29
Mariposa, CA 95338                            17290    9/22/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Kelly, Frank
5459 94th Pl SW
Mukiteo, WA 98275                             17291    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Moser, Joshua
8374 Stay Sail Dr.
Fort Collins, CO 80528                        17292    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Brame, Dave
2832 Puente St
Fullerton, CA 92835                           17293    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Wood, Christopher
35440 Monterra Circle
Union City, CA 94587                          17294    9/22/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Sullivan, Kathleen M
3501 California Avenue
Long Beach, CA 90807                          17295    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Ren, Meiyu
1095 Gardenia Ln.
Concord, CA 94520                             17296    9/24/2020    24 Hour Fitness Worldwide, Inc.             $322.20                                                                              $322.20
Woods, Jasmine M.
410 Warfield Drive Apt. 3079
Landover, MD 20785                            17297    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $88.18                                                                            $88.18
Taigman, Susan
853 Larrabee St. Apt. 18
West Hollywood, CA 90069                      17298    9/28/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Stumpf, Matthew
1009 Westminster Ln.
Mansfield, TX 76063                           17299    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99


                                                                                      Page 1093 of 1762
                                                                           Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 212 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Fu, Ho Tung
8015 12th Ave NE
Seattle, WA 98115                                               17300    9/18/2020     24 Hour Fitness Worldwide, Inc.              $577.46                                                                              $577.46
Juybari, Jeremy
2164 Dickinson Dr
Carlsbad, CA 92008                                              17301    9/22/2020        24 Hour Fitness USA, Inc.                    $41.99                                                                             $41.99
Cole, Brian
1710 E. Stearns Ave.
La Habra, CA 90631                                              17302    9/22/2020     24 Hour Fitness Worldwide, Inc.              $174.11                                                                              $174.11
Winston, Alexis
7315 Wessex Drive
Temple Hills, MD 20748                                          17303    9/28/2020     24 Hour Fitness Worldwide, Inc.              $203.94                                                                              $203.94
Brame, Linda
2832 Puente St
Fullerton, CA 92835                                             17304    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Gridley, Suzan G
2028 Avenue of the Trees
Carlsbad, CA 92008                                              17305    9/22/2020        24 Hour Fitness USA, Inc.                 $744.00                                                                              $744.00
Baity, Michael P.
3730 Ketch Avenue # 102
Oxnard, CA 93035                                                17306    9/22/2020            24 New York LLC                                        $33.02                                                               $33.02
Tapp, Jacob
23715 Vine Ave
Torrance, CA 90501                                              17307    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $62.99                                                                             $62.99
Yang, Lily
15 Perkins Square #8
Boston, MA 02130                                                17308    9/26/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Stanisel, Julia
1019 E Washington Ave
Santa Ana, CA 92701                                             17309    9/25/2020     24 Hour Fitness Worldwide, Inc.              $599.62                                                                              $599.62
Chhim, Sotath
1402 Bay St
Santa Monica, CA 90405                                          17310    9/22/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $250.00                            $250.00
Chang, Hoseak
8361 Santa Margarita Ln.
La Palma, CA 90623                                              17311    9/22/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Arnold, Marsha
717 34th Street
Sacramento, CA 95816                                            17312    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $27.00                                                                             $27.00
Alpuche, Dale
2531 Mesa Verde Terrace
Henderson, NV 89074                                             17313    9/22/2020     24 Hour Fitness Worldwide, Inc.              $465.46                                                                              $465.46

Wells Fargo Bank, National Association, as Indenture Trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue
Suite 1200
Pittsburgh, PA 15222                                            17314    9/22/2020     24 Hour Fitness Worldwide, Inc.      $521,617,777.78                                                                      $521,617,777.78


                                                                                                          Page 1094 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 213 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
City of Antioch
Finance Department
PO Box 5007
Antioch , CA 94531                           17315    9/22/2020     24 Hour Fitness Worldwide, Inc.                $75.33                                                                              $75.33
Hamar (Household Main Member), Cody
14902 Old Redmond Road
Redmond, WA 98052                            17316    9/22/2020     24 Hour Fitness Worldwide, Inc.               $221.42                                                                             $221.42
Huang, Judy
16745 Rocky Knoll Road
Hacienda Heights, CA 91745                   17317    9/22/2020     24 Hour Fitness Worldwide, Inc.               $199.00                                                                             $199.00
Harriott, Maureen
3360 Baychester Avenue, Apt 1
Bronx, NY 10475                              17318    9/24/2020     24 Hour Fitness Worldwide, Inc.               $896.99                                                                             $896.99
Salindong, Rodolfo P
34746 Comstock Common
Fremont, CA 94555                            17319    9/22/2020     24 Hour Fitness Worldwide, Inc.               $466.36                                                                             $466.36
Chu, Kenny Kwokyam
858 Kenyon Ave
San Leandro, CA 94577                        17320    9/22/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Huntington South Center, LLC
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
Eve H. Karasik, Jeffrey S. Kwong
10250 Constellation Blvd.
Suite 1700
Los Angeles, CA 90067                        17321    9/22/2020     24 Hour Fitness Worldwide, Inc.          $1,072,764.97                                                                      $1,072,764.97
Cordoba, Pedro Jose
7620 49th Ave W
Mukilteo, WA 98275                           17322    9/24/2020    24 Hour Fitness United States, Inc.            $220.00                                                                             $220.00
Veras, Cindy
1120 Fox Street
Bronx, NY 10459                              17323    9/22/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Ngo, Mui
4238 Alief Village Dr.
Houston, TX 77072                            17324    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Tieu, Shannon
25234 Weston Road
Torrance, CA 90505                           17325    9/23/2020     24 Hour Fitness Worldwide, Inc.               $215.00                                                                             $215.00
Cormier, Sharon
38704 Fuller Drive
Palm Desert, CA 92260                        17326    9/24/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Sherrill, Roslyn
3920 6th Avenue
Los Angeles, CA 90008                        17327    9/24/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Ting, Kelly
993 Hillcrest Blvd
Millbrea, CA 94030                           17328    9/24/2020     24 Hour Fitness Worldwide, Inc.               $243.00                                                                             $243.00
QMEHR, FARAAZ
5708 ROBERTSON AVE
CARMICHAEL, CA 95608                         17329    9/22/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00


                                                                                       Page 1095 of 1762
                                                                           Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 214 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Ventana Property Services, Inc. on behalf of The Masha Grupp
Trust II et al. (see attachment)
Binder & Malter LLP
Julie H. Rome-Banks
2775 Park Avenue
Santa Clara, CA 95050                                           17330    9/22/2020        24 Hour Fitness USA, Inc.             $153,220.72      $33,713.99       $16,304.00                                         $203,238.71
Cate, Liz
33422 SE 192nd Ave SE, Unit 60
Auburn, WA 98092                                                17331    9/22/2020     24 Hour Fitness Worldwide, Inc.              $219.99                                                                              $219.99
Poon, Pauline
1050 N High Knoll Lane
Walnut, CA 91789                                                17332    9/22/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Willis, Raymond E.
3243 N. Pinewood St
Orange, CA 92865                                                17333    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $94.08                                                                             $94.08
Starr, Kristin J
PO Box 1356
Poteau, OK 74953                                                17334    9/22/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
BETELAK, SANDRA
2521 E 16TH ST
BROOKLYN, NY 11235                                              17335    9/22/2020     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
GriffinHolst, Justin
75 Ralph Ave., Apt. 5G
Brooklyn, NY 11221                                              17336    9/22/2020     24 Hour Fitness Worldwide, Inc.              $159.98                                                                              $159.98
Cygal, Danielle
372 Mt. Vernon Dr.
San Gabriel, CA 91775                                           17337    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Ding, Bryan
4521 Park Blvd Apt E
San Diego, CA 92116                                             17338    9/22/2020     24 Hour Fitness Worldwide, Inc.              $495.12                                                                              $495.12
Sierra, Cindy
2840 Morningmist Lane
Dickinson, TX 77539                                             17339    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $37.57                                                                             $37.57
Ong, Jerry
168 N Hall Dr
Sugar Land, TX 77478                                            17340    9/22/2020     24 Hour Fitness Worldwide, Inc.             $7,212.44                                                                           $7,212.44
Cogswell-Paschall, Melody
660 Allen Road
Coppell, TX 75019                                               17341    9/22/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Kavanagh, Courtney
129 Dartmouth Trail, Apt. 5
Fort Collins, CO 80525                                          17342    9/22/2020     24 Hour Fitness Worldwide, Inc.              $266.75                                                                              $266.75
Haro, Trinidad
200 Burnett Ave Spc 160
Morgan Hill, CA 95037                                           17343    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hallman, Daniel
16727 Open View Road
Ramona, CA 92065                                                17344    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00




                                                                                                          Page 1096 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 215 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Garcia Macias, Alan M
2719 46th Street
San Diego, CA 92105                          17345    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                               $250.00                            $250.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17346    9/22/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
Raub, Constance
2750 Black Canyon Road
Colorado Springs, CO 80904                   17347    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,255.40                                                                           $1,255.40
THOMAS, EARL
29 SOUTH 17TH STREET
EAST ORANGE, NJ 07018                        17348    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Smith, Taylor
8337 SW 160th Ave
Beaverton, OR 97007                          17349    9/24/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Oboh, Ghaha
890 NW 213 Lane.#105
Miami, FL 33169                              17350    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $35.00                                                                            $35.00
MURRAY CITY UTILITIES, UT
P.O. BOX 57919/UTILITY BILLING
MURRAY, UT 84157-0919                        17351    9/22/2020    24 Hour Fitness Worldwide, Inc.            $3,737.24                                                                           $3,737.24
Taylor, Craig R.
1010 Palm Ave. #203
West Hollywood, CA 90069                     17352    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Nelson, Walter E
16309 NE 96th St
Vancouver, WA 98682                          17353    9/22/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Kapoor, Shashwat
777 W Middlefield Rd
Apt 84
Mountain View, CA 94043                      17354    9/22/2020    24 Hour Fitness Worldwide, Inc.             $350.16                                                                              $350.16
Zagarella, John
2941 Unicornio St, Unit D
Carlsbad, CA 92009                           17355    9/24/2020       24 Hour Fitness USA, Inc.                              $56,721.41                                                          $56,721.41
Harrison, Alrad
G. Dallas Horton & Associates
4435 South Eastern Ave.
Las Vegas, NV 89119                          17356    9/22/2020       24 Hour Fitness USA, Inc.            $990,000.00                                                                          $990,000.00
Glazing Concepts
Attn: Pamela Carrera
150 Business Center Drive
Corona, CA 92880                             17357    9/22/2020       24 Hour Fitness USA, Inc.               $4,020.00                                                                           $4,020.00
Hashimoto, Shinji
250 Ohua Ave. #12A
Honolulu, HI 96815                           17358    9/24/2020    24 Hour Fitness Worldwide, Inc.             $164.87                                                                              $164.87
Dominguez, Moises Uzcategui
5017 Santa Clara Dr
Orlando, FL 32837                            17359    9/22/2020       24 Hour Fitness USA, Inc.                $483.74                                                                              $483.74




                                                                                     Page 1097 of 1762
                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 216 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Toohey, Elena
710 St. Mary's Road
Lafayette, CA 94549                            17360    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,127.98                                                                           $1,127.98
Miu, Cong Ly
15 Crown Ter
Fremont, CA 94536                              17361    9/22/2020        24 Hour Fitness USA, Inc.                                  $99.00                                                               $99.00
Plamadeala, Eugeniu
1130 S Michigan Ave, Apt 2615
Chicago, IL 60605                              17362    9/22/2020        24 Hour Fitness USA, Inc.                 $161.00                                                                              $161.00
Laney, Margaret
1021 Parkhill Drive
Costa Mesa, CA 92627                           17363    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Kotwal, Sujit
11528 Rock Spring Court
Cupertino, CA 95014                            17364    9/24/2020    24 Hour Fitness United States, Inc.          $5,343.99                                                                           $5,343.99
East Bay Municipal Utility District (EBMUD)
PO Box 24055
Oakland, CA 94623                              17365    9/22/2020    24 Hour Fitness United States, Inc.        $10,067.26                                                                           $10,067.26
Giannandrea, Jacob M
7007 NE 165th Ave
Vancouver, WA 98682                            17366    9/23/2020    24 Hour Fitness United States, Inc.           $487.79                                                                              $487.79
Portocarrero, Nestor
3608 22 street SE
Puyallup, WA 98374                             17367    9/23/2020          24 San Francisco LLC                       $92.30                                                                             $92.30
Richardson, Ryan
2244 Maplecrest Dr
Little Elm, TX 75068                           17368    9/23/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Bhowmik, Anjana
2910 Shamrock Ave
Brea, CA 92821                                 17369    9/23/2020    24 Hour Fitness United States, Inc.          $1,399.98                                                                           $1,399.98
Jones, Gabriel A
3400 Portola Dr. #13
Santa Cruz, CA 95062                           17370    9/23/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Venkataramanan, Rathnasabapathy
8162 Richmond Ave #1603
Houston, TX 77063                              17371    9/23/2020    24 Hour Fitness United States, Inc.           $386.52                                                                              $386.52
Grimm & Chen Structural Engineering, Inc.
Attn: Jeff Chen & Maria Meza
17500 Redhill Avenue, Suite 240
Irvine, CA 92614                               17372    9/23/2020        24 Hour Fitness USA, Inc.                $9,577.74                                                                           $9,577.74
Burton, Cynthia
6226 Hermosa St.
Sacramento, CA 95822                           17373    9/23/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Cuaresma, Delmira Silva
24444 Plummer Court
Hayward, CA 94545                              17374    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Thompson, Anneke
3042 E. 3rd St. #7
Long Beach, CA 90814                           17375    9/24/2020     24 Hour Fitness Worldwide, Inc.              $545.99                                                                              $545.99


                                                                                         Page 1098 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 217 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rodriguez, Juan Rene
37126 Dutra Way
Fremont, CA 94536                             17376    9/23/2020    24 Hour Fitness Worldwide, Inc.           $433.99                                                                              $433.99
Orcutt, Keenan C
3535 County Rd 141
Ramah, CO 80832                               17377    9/24/2020    24 Hour Fitness Worldwide, Inc.           $984.00                                                                              $984.00
Barbosa, Carlene
11588 Yorba Avenue
Chino, CA 91710                               17378    9/23/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Simmons, Linda
2218 River Run Drive #109
San Diego, CA 92108                           17379    9/23/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Pearce, Danielle
16118 Hitching Post Ct.
Cypress, TX 77429                             17380    9/22/2020    24 Hour Fitness Worldwide, Inc.           $431.15                                                                              $431.15
Glanbia Performance Nutrition (NA), Inc.
Glanbia Business Services
Attn: Angie Muhlig
4255 Meridian Parkway
Aurora, IL 60504                              17381    9/23/2020    24 Hour Fitness Worldwide, Inc.        $804,509.00                                                                         $804,509.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                           17382    9/23/2020    24 Hour Fitness Worldwide, Inc.        $500,000.00                                                                         $500,000.00
Montelongo, Dominic E
8243 West 83rd street
Playa Del Rey, CA 90293                       17383    9/23/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Jamme, Sandra
3307 Kimberly Way
San Mateo, CA 94403                           17384    9/22/2020    24 Hour Fitness Worldwide, Inc.           $169.38                                                                              $169.38
Mannarino, Anthony
2521 E 16 St
Brooklyn, NY 11235                            17385    9/22/2020    24 Hour Fitness Worldwide, Inc.              $46.00                                                                             $46.00
Thomas, James B
10942 1/2 Hortense St.
North Hollywood, CA 91602                     17386    9/23/2020    24 Hour Fitness Worldwide, Inc.              $79.71                                                                             $79.71
Novick, Irina
8-20 Morlot Ave.
Fair Lawn, NJ 07410                           17387    9/22/2020    24 Hour Fitness Worldwide, Inc.          $2,914.00                                                                           $2,914.00
Hooper, Kenneth
10101 DeSoto Ave. Apt. 1
Chatsworth, CA 91311                          17388    9/23/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
St. Clair, Ashley Christina
310 E 43rd Street
Austin, TX 78751                              17389    9/23/2020    24 Hour Fitness Worldwide, Inc.           $875.98                                                                              $875.98
Fresch, Troy David
354 S. Spring St. #903
Los Angeles, CA 90013                         17390    9/23/2020         24 San Francisco LLC                     $0.00                                                                              $0.00




                                                                                      Page 1099 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 218 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Shuster, Hannah
3408 Deep Willow Ave
Baltimore, MD 21208                           17391    9/24/2020    24 Hour Fitness Worldwide, Inc.             $320.43                                                                              $320.43
Soria, Andriana
1746 Cortez Ave
San Jose, CA 95122                            17392    9/23/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Villanueva, Purnima
2533 Molinaro Way
Dublin, CA 94568                              17393    9/23/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Wu, Lili
60 Ave D, Apt. #5G
New York, NY 10009                            17394    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,472.00                                                                           $1,472.00
Walker, Stephaine L.
9936 Placer St. Apt F
Rancho Cucamonga, CA 91730                    17395    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $469.00                                                              $469.00
Alderson, Inger
15846 Eagle Rd
Fontana, CA 92337                             17396    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $64.00                                                                            $64.00
Mobile Repair Services
5930 Running Hills Ave
Livermore, CA 94551                           17397    9/23/2020       24 Hour Fitness USA, Inc.             $72,950.00                                                                           $72,950.00
Johnson, Daren P
1837 West 79th Street
Los Angeles, CA 90047                         17398    9/28/2020           24 New York LLC                           $0.00                                                                             $0.00
Jimenez, Irsia
327 Wiklund Ave
Stratford, CT 06614                           17399    9/23/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tejada, Ryan
5337-B Welland Ave
Temple City, CA 91780                         17400    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Morgan, Kevin
8561 De Soto Ave. #258
Canoga Park, CA 91304                         17401    9/23/2020       24 Hour Fitness USA, Inc.                $217.00                                                                              $217.00
Flores, David
6455 Clybourn Ave.
North Hollywood, CA 91606                     17402    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $699.00                                                              $699.00
Lochow, William
2226 Morning Sun Ct
Encinitas, CA                                 17403    9/23/2020    24 Hour Fitness Worldwide, Inc.             $486.00                                                                              $486.00
Panasyuk, Viktoriya
1286 E Hamilton Ave
Campbell, CA 95008                            17404    9/29/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
Craig, Billy
3199 Painted Lake Circle, Apt 301
The Colony, TX 75066                          17405    9/28/2020    24 Hour Fitness Worldwide, Inc.             $165.40                                                                              $165.40
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                              17406    9/23/2020    24 Hour Fitness Worldwide, Inc.             $205.21                                                                              $205.21




                                                                                      Page 1100 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 219 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yamashita, Kristy
95-1058 Ainamakua Dr Apt E
Mililani, HI 96789                           17407    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $366.48                            $366.48
Rodela, Matthew
13013 Los Nietos Road STE C
Santa Fe Springs, CA 90670                   17408    9/23/2020    24 Hour Fitness Worldwide, Inc.                            $5,000.00                                                           $5,000.00
Bolivar, Leydi Johanna
3452 E 18th St
Oakland, CA 94601                            17409    9/25/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Du, Li
837 Winding Brook Ln
Walnut, CA 91789                             17410    9/23/2020    24 Hour Fitness Worldwide, Inc.             $269.00                                                                              $269.00
Litt, Amanda
1778 Westwind Way
McLean, VA 22102                             17411    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Langstaff, Chris
302 W Carter Ave.
Sierra Madre, CA 91204                       17412    9/22/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Luo, Fanguang
5222 Hanneck Valley Ln
Katy, TX 77450                               17413    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $66.50                                                                            $66.50
DeFoe, Michael
4400 The Woods Drive Unit 1224
San Jose, CA 95136                           17414    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Liles, Joseph
34603 Jimmy Lane
Pinehurst, TX 77362                          17415    9/25/2020       24 Hour Fitness USA, Inc.                    $86.59                                                                            $86.59
Simmons, Christine
2701 Dawn Spring
Little Elm, TX 75068                         17416    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $70.24                                                                            $70.24
Caprarelli, Renee
5615 Ladybird Lane
La Jolla , CA 92037                          17417    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $128.56                            $128.56
Thompson, Thomas R.
2 Pinache Court
Sacramento, CA 95838-4810                    17418    9/28/2020    24 Hour Fitness Worldwide, Inc.             $756.00                                                                              $756.00
Dave, Chhaya
230 Warwick Ave
South Pasadena, CA 91030                     17419    9/23/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
ARN, ANTHONY E
1010 N. Kings Road, #216
West Hollywood, CA 90069                     17420    9/24/2020    24 Hour Fitness Worldwide, Inc.             $734.39                                                                              $734.39
WM Corporate Services, Inc.
2625 W Grandview Rd Ste 150
Phoenix, AZ 85023                            17421    9/23/2020    24 Hour Fitness Worldwide, Inc.            $9,183.14                                                                           $9,183.14
Alxanarani, Aladin
2719 Brighton Willow Way
Katy, TX 77494                               17422    9/25/2020       24 Hour Fitness USA, Inc.                $458.00                                                                              $458.00




                                                                                     Page 1101 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 220 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jamet, Cecile
6 Drackert Lane
Ladera Ranch, CA 92694                       17423    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $74.97                                                                            $74.97
Estrada-Mendoza, Naomi
17411 Vista Street
Hesperia, CA 92345                           17424    9/25/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
De Leon, Armando
10101 Calvin Avenue
Northridge, CA 91324                         17425    9/23/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Stewart, Harrison
17701 Loch Linnhe Loop
Pflugerville, TX 78660                       17426    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $81.95                                                                            $81.95
Martinez, Dennis R
6317 Granton Ave
North Bergen, NJ 07047                       17427    9/23/2020    24 Hour Fitness Worldwide, Inc.             $110.00                                                                              $110.00
Pham, Trung
11768 Summerwood Ct
Fountain Valley, CA 92708                    17428    9/23/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Lisenbee, Jeffrey Robert
332 Promontory Drive West
Newport Beach, CA 92660                      17429    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Morshed, Tamanna
15626 Brewer Lane
Fontana, CA 92336                            17430    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Truong, Sheena
636 Mclellan Drive
South San Francisco, CA 94080                17431    9/23/2020    24 Hour Fitness Worldwide, Inc.             $675.00                                                                              $675.00
Jimenez, Cesar J.
8214 Janis St.
Riverside, CA 92504                          17432    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
Ruiz Hidalgo, Susan L
202 S Raymond Avenue, 508
Pasadena, CA 91105                           17433    9/23/2020    24 Hour Fitness Worldwide, Inc.             $209.95                                                                              $209.95
Noble, David
3250 Larchmont Drive
Stockton, CA 95219                           17434    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Garzon, Jose David
18022 SW 153rd PL
Miami, FL 33187                              17435    9/23/2020    24 Hour Fitness Worldwide, Inc.             $132.13                                                                              $132.13
Hughes, Kathy
102 Lincoln Avenue
Wood-Ridge, NJ 07075                         17436    9/23/2020    24 Hour Fitness Worldwide, Inc.             $749.90                                                                              $749.90
Arias, Carolyn
2668 Great Highway
San Francisco, CA 94116                      17437    9/23/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Lee, Daeho
18428 S Denker Ave.
Gardena, CA 90248                            17438    9/24/2020    24 Hour Fitness Worldwide, Inc.             $470.84                                                                              $470.84




                                                                                     Page 1102 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 221 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lochow, Linda
2226 Morning Sun Ct
Encinitas, CA 92024                          17439    9/23/2020     24 Hour Fitness Worldwide, Inc.              $211.26                                                                              $211.26
Elumba, Joseph R.
28 Style Drive
Aliso Viejo, CA 92656                        17440    9/25/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Korman, Teresa
2517 Vanderbilt Lane #C
Redondo Beach, CA 90278                      17441    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hegi, Bo
450 W Cool Dr Apt. 340
Oro Valley, AZ 85704                         17442    9/28/2020     24 Hour Fitness Worldwide, Inc.              $199.67                                                                              $199.67
Garzon, Jose D
18022 SW 153rd Pl
Miami, FL 33187                              17443    9/23/2020     24 Hour Fitness Worldwide, Inc.              $132.13                                                                              $132.13
Brown, Annastasia
5460 Blossom Gardens Circle
                                             17444    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $187.96                                                              $187.96
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                         17445    9/22/2020              24 Denver LLC                   $317,228.26                                                                          $317,228.26
Miller, Anton
4238 Rickeys Way
Unit A
Palo Alto, CA 94306                          17446    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $84.98                                                                             $84.98
Shah, Vishal
58 Pin Oak Drive
North Brunswick, NJ 08902                    17447    9/24/2020    24 Hour Fitness United States, Inc.           $159.42                                                                              $159.42
Palmer, Laura
9116 Costa De Oro Ct
Las Vegas, NV 89131                          17448    9/25/2020        24 Hour Fitness USA, Inc.                 $547.00                                                                              $547.00
Katahira, Lyn
1425 Ward Avenue #8W
Honolulu, HI 96822                           17449    9/24/2020     24 Hour Fitness Worldwide, Inc.              $210.52                                                                              $210.52
Tong, Geneva
7006 Hollow Lake Way
San Jose, CA 95120                           17450    9/29/2020     24 Hour Fitness Worldwide, Inc.              $690.00                                                                              $690.00
Snowbarger, Kimberly Anne
4890 W. 116th Court
Westminster, CO 80031                        17451    9/16/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Borland, John
98-1204 Kuawa St
Aiea, HI 96701                               17452    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Lawton, George
PO Box 24914
Oakland Park, FL 33307                       17453    9/24/2020        24 Hour Fitness USA, Inc.                $1,549.97                                                                           $1,549.97
Mihara, Richard
7719 SE 140th Dr.
Portland, OR 97236                           17454    9/22/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00


                                                                                       Page 1103 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 222 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Bonavich, John
8525 Ravendale Rd
San Gabriel , CA 91775                        17455    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $168.00                                                              $168.00
Rodriguez-Cooper, Sylvia
3205 Merrill Dr Unit 16
Torrance, CA 90503                            17456    9/24/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Lind, Coby Jay
2223 103rd St SE
Everett, WA 98208                             17457    9/23/2020            RS FIT NW LLC                       $116.42                                                                              $116.42
Wong, Dianna
PO Box 304
San Gabriel, CA 91778                         17458    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
ZULUETA, ANNA MARIE
20657 LONDELIUS STREET
WINNETKA, CA 91306                            17459    9/23/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Lee, John
3308 Egerer Place
Fullerton, CA 92835                           17460    9/28/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                              $936.00
Feldman, Kenneth
2390 Crenshaw Blvd. #121
Torrance, CA 90501-3300                       17461    9/22/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Ho, Michael
6618 Hawaii Kai Dr.
Honolulu, HI 96825                            17462    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
James, Kathleen
63 Fairmount Ave
Chatham,, NJ 07928                            17463    9/29/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Rozo, Alex
4614 Halliday Ave
Austin, TX 78725                              17464    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $59.64                                                                            $59.64
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                            17465    9/21/2020         24 San Francisco LLC                                                                     $990.00                            $990.00
Son, Lyna
4525 Coppola Circle
Elk Grove, CA 95757                           17466    9/23/2020    24 Hour Fitness Worldwide, Inc.             $357.50                                                                              $357.50
LOPEZ, SOL
18406 JAKES WAY APT 202
SANTA CLARITA, CA 91387                       17467    9/29/2020    24 Hour Fitness Worldwide, Inc.             $110.00                                                                              $110.00
Silver Lake Merchant Association
PO Box 1393
Yakima, WA 98907-1393                         17468    9/23/2020       24 Hour Fitness USA, Inc.             $18,699.54                                                                           $18,699.54
Feng, Yuexin
511 Flynn Ave
Redwood City, CA 94063                        17469    9/24/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Mercado, Jennifer
6040 Huxley Ave. #3W
Bronx, NY 10471                               17470    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $115.57                             $0.00                            $115.57




                                                                                      Page 1104 of 1762
                                                             Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 223 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Noble, Sharon
15 Calvin Drive
Orinda, CA 94563                                  17471    9/29/2020    24 Hour Fitness United States, Inc.            $599.92                                                                             $599.92
shieh, raymond
19741 Louise Ct
Castro Valley, CA 94546                           17472    9/24/2020     24 Hour Fitness Worldwide, Inc.               $305.00                                                                             $305.00
Newbury, Chantelle-Marie
1433 S Helena Cir
Aurora, CO 80017                                  17473    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $249.96                                                              $249.96
Collins, Naomi Jean
13008 Haas Avenue
Gardena, CA 90249                                 17474    9/23/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Ceryes, Carrie C.
443 West Lexington Drive
Glendale, CA 91203                                17475    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $56.14                                                                             $56.14
Outler, Miguelina
5637 Hazeltine Ave #119
Van Nuys, CA 91401                                17476    9/23/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
G&I VIII Piedmont Plaza LLC
Richard DiChiara, Jr./ Associate General
Counsel Woolbright Development, Inc., Property
Manager for G&I VIII Piedmont Plaza LLC
3200 North Military Trail, Suite 400,
Boca Raton, FL 33431                              17477    9/23/2020     24 Hour Fitness Worldwide, Inc.           $163,426.31                                                                         $163,426.31
Ali, Moustafa
68 4th Avenue
Westwood, NJ 07675                                17478    9/23/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Limes, Fotini
10977 Dornoch Castle Street
Las Vegas, NV 89141                               17479    9/29/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Ali, Mary Beth
68 4th Avenue
Westwood, NJ 07675                                17480    9/23/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Kimbrough, Keir
8020 Alton Drive
Lemon Grove, CA 91945                             17481    9/23/2020     24 Hour Fitness Worldwide, Inc.           $100,000.00                                                                         $100,000.00
Cavicchi, Bruce
935 Mower Ct.
Thousand Oaks, CA 91362                           17482    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $376.24                                                              $376.24
Beltran, Alicia
Matthew J. Quinlan, Esq.
Daniel R. Aguilar, Esq.
Law Offices of Matthew J. Quinlan
3223 Webster Street
San Francisco, CA 94123                           17483    9/29/2020        24 Hour Fitness USA, Inc.             $2,000,000.00                                                                      $2,000,000.00
Glessner, Daniel Brian
1194 Pimento Avenue
Sunnyvale, CA 94087                               17484    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                              $3,000.00                          $3,000.00




                                                                                            Page 1105 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 224 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hath, Manoja
935 Mower Court
Thousand Oaks, CA 91362                      17485    9/23/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Rankin, Jeff
PO Box 4220
Oakland, CA 94614                            17486    9/23/2020    24 Hour Fitness United States, Inc.              $29.00                                                                             $29.00
Ali, Kareem
68 4th Avenue
Westwood, NJ 07675                           17487    9/23/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Negendank, Robert
505 Panama Ave
Long Beach, CA 90814                         17488    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $696.00                                                              $696.00
Rakestraw, Estella
661 Joliet Place
Oxnard, CA 93030                             17489    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Maeng, Koy
2318 Capital Ave Apt 5
Sacramento, CA 95816                         17490    9/23/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Mejia, Marlon Martin
10587 Sheerhead Drive
Bloomington, CA 92316                        17491    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cai, Yu
1612 Wheatley Place
San Jose, CA 95121                           17492    9/23/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Williams, Paige A.
248 Lilac Lane
Azle, TX 76020                               17493    9/22/2020    24 Hour Fitness United States, Inc.                           $354.72                                                              $354.72
Stamp, Saren
8420 Falcon View Dr.
Antelope, CA 95843                           17494    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
ZULUETA, ALYONNA
20657 LONDELIUS STREET
WINNETKA, CA 91306                           17495    9/23/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Hong, Cactus
3610 S. Dover Ct
Rowland Heights, CA 91748                    17496    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nunes, Peter & Regina
430 Falcon Court
Tracy, CA 95376                              17497    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Sawall, Miranda
2244 Maplecrest Dr.
Little Elm, TX 75068                         17498    9/23/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Poirier, Suzanne J.
3502 Geneva Dr
Santa Clara, CA 95051                        17499    9/23/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Marin, Elizabeth
190 Cleaveland Road
Apt 25
Pleasant Hill, CA 94523                      17500    9/29/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33


                                                                                       Page 1106 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 225 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Estrella, Redie Rose
843 Jefferson Ct
San Mateo, CA 94401                           17501    9/23/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Wu, Dosanna
1729 North 1st St., Apt 10416
San Jose, CA 95112                            17502    9/23/2020    24 Hour Fitness Worldwide, Inc.             $291.66                                                                              $291.66
Slotterbeck, Astrid
16551 Grunion Ln #107
Huntington Beach, CA 92649                    17503    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Meyer, Scott
18743 Niles Drive
Hesperia, CA 92345-7539                       17504    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,064.00                                                                           $1,064.00
Raleigh, Sean
2657 West Kelly Road
Newbury Park, CA 91320                        17505    9/24/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Holden, William
P.O. Box 1742
Thousand Oaks, CA 91358                       17506    9/23/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Vargas, Joanna Iris
280 Diamond St
San Francisco, CA 94114                       17507    9/23/2020    24 Hour Fitness Worldwide, Inc.             $396.00                                                                              $396.00
Tanayan, John
300 S Ivy St Apt 19
Escondido, CA 92025                           17508    9/23/2020    24 Hour Fitness Worldwide, Inc.             $145.00                                                                              $145.00
Murad, Grace
15051 Moorpark St #219
Sherman Oaks, CA 91403                        17509    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $25.48                                                                            $25.48
KASARAVALLI, VISHWANATH
33609 PACK HORSE ST
FREMONT, CA 94555                             17510    9/27/2020    24 Hour Fitness Worldwide, Inc.             $554.04                                                                              $554.04
Grigoryan, Izabella
5738 whitsett ave
306
Valley village, CA 91607                      17511    9/26/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Branham, Carson
856 Woodland Way
Kent, WA 98030                                17512    9/23/2020    24 Hour Fitness Worldwide, Inc.             $110.00                                                                              $110.00
Black II, Kenneth
Harris Cook, LLP
c/o Melinda Barlow
1309-A West Abram
Arlington, TX 76013                           17513    9/23/2020       24 Hour Fitness USA, Inc.            $100,000.00                                                                          $100,000.00
Lu, Brian
309 Tradewinds Dr Apt 2
San Jose, CA 95123                            17514    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Schiffman, Scott
1171 Ocean Pkwy
Apt 6J
Brooklyn, NY 11230                            17515    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                           $1,100.00


                                                                                      Page 1107 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 226 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Young, Carol
7712 S.Columbine St.
Centennial, CO 80122                         17516    9/22/2020    24 Hour Fitness Worldwide, Inc.             $178.49                                                                              $178.49
Forster, Thomas
PO Box 900621
Sandy, UT 84090-0621                         17517    9/22/2020       24 Hour Fitness USA, Inc.                $399.99                                                                              $399.99
Panwar, Aishy
104 Alley Way
Mountain View, CA 94040                      17518    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Winters, Gina
31372 Via Santa Maria
San Juan Capistrano, CA 92675                17519    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,032.00                                                                           $1,032.00
Gizaw, Simeneh
4342 Santo Tomas Dr
Apt D
Los Angeles, CA 90008                        17520    9/23/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Gillaspie, Shawn
14701 Bruce Street
Bellflower, CA 90706                         17521    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $129.97                                                              $129.97
Rajabi, Fida
5137 Rain Cloud Dr.
Richmond, CA 94803-2618                      17522    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $66.73                                                                            $66.73
Cortez, Valerie Marie
5932 Roosevelt Dr.
Fontana, CA 92336                            17523    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Huang, James
6250 Marguerite Dr
Newark, CA 94560                             17524    9/28/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Lehr, John
5426 Los Feliz Blvd.
Los Angeles, CA 90027                        17525    9/23/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Jackson, Willliam
2062 S Helena St. Apt G
Aurora, CO 80013                             17526    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jimenez, Joanna
14274 Rosewood Dr.
Hesperia, CA 92344                           17527    9/23/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Fajardo, Cristina
5703 Ensign Ave.
North Hollywood, CA 91601                    17528    9/23/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
George, Jobin
12 Gerlach Drive
New City, NY 10956                           17529    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $47.24                                                                            $47.24
Palen, William Robert
3224 Trevolle
Dallas, TX 75204                             17530    9/28/2020       24 Hour Fitness USA, Inc.                                $692.00                                                              $692.00
Mahbub, Farihah
15626 Brewer Lane
Fontana , CA 92336                           17531    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00


                                                                                     Page 1108 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 227 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Morshed, Sazid
15626 Brewer Lane
Fontana , CA 92336                           17532    9/23/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Bardez, Bing
1137 Amador Ave
Berkeley, CA 94707                           17533    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,047.00                                                                           $1,047.00
Baysa, Kaipo D.
517 Evelyn Avenue
Albany, CA 94706                             17534    9/25/2020     24 Hour Fitness Worldwide, Inc.              $103.68                                                                              $103.68
Jammal, Anthony
1601 Dana Way
Roseville, CA 95661                          17535    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $938.00                                                              $938.00
Morshed, Talukder
15626 Brewer Lane
Fontana, CA 92336                            17536    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Linh
2839 Dune Circle
Hayward, CA 94545                            17537    9/23/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Rodger, Margaret
5354 S Cimarron Road
Littleton, CO 80123                          17538    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $874.29                                                              $874.29
Jones, Jason
38 Virginia Ave
San Francisco, CA 94110                      17539    9/23/2020     24 Hour Fitness Worldwide, Inc.              $996.00                                                                              $996.00
Alger, April
8182 SW Shenandoah Way
Tualatin, OR 97062                           17540    9/23/2020     24 Hour Fitness Worldwide, Inc.              $385.00                                                                              $385.00
DeCambre, Tracia M
10736 Jefferson Blvd, #1006
Culver City, CA 90230                        17541    9/28/2020    24 Hour Fitness United States, Inc.                            $75.00                                                               $75.00
Munguia, Alexa
190 Canyon Drive
Daly City, CA 94014                          17542    9/25/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Thurmond, Mr. Lee
2731 Night Jasmine Dr.
Simi Valley, CA 93065                        17543    9/23/2020     24 Hour Fitness Worldwide, Inc.              $780.00                                                                              $780.00
Ma, Jade
1184 Cherrybrooke Cmns.
San Leandro, CA 94578-1980                   17544    9/23/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Dalman, Casey
21308 Derby Day Ave
Pflugerville, TX 78660                       17545    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $45.45                             $45.45
Park, Jeremy
41453 Millenium Ter
Fremont, CA 94538                            17546    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Watkins, Laurie
27773 380th Ave SE
Trail , MN 56684                             17547    9/25/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00




                                                                                       Page 1109 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 228 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sandhu, Gurcharan
4457 Ladner Street
Fremont, CA 94538                            17548    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nemeh, Jessie
155 South Court Ave 2705
Orlando, FL 32801                            17549    9/23/2020     24 Hour Fitness Worldwide, Inc.              $899.00                                                                              $899.00
Rotenberg, Ronnie
30469 Via Victoria
Rancho Palos Verdes, CA 90275                17550    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lemus, Brenda
151 W. 126th St.
Los Angeles, CA 90061                        17551    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Gomez, Lilia
1024 South Hobart Blvd.
Los Angeles, CA 90006                        17552    9/28/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Yu, Linyun
41308 Kathlean Street
Fremont, CA 94538                            17553    9/23/2020     24 Hour Fitness Worldwide, Inc.              $128.17                                                                              $128.17
Lara, Armando
4515 4th Street, Unit 8
La Mesa, CA 91941                            17554    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Wiebelhaus, Jospeh
1438 Legend Circle
Vallejo, CA 94591                            17555    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Alvarado, Israel
1024 S Castlegate Ave
Compton, CA 90221                            17556    9/23/2020     24 Hour Fitness Worldwide, Inc.              $247.71                                                                              $247.71
Inman, Chris
20702 El Toro Rd Apt 466
Lake Forest, CA 92630                        17557    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Alvarado, Israel
1024 S Castlegate Ave
Compton, CA 90221                            17558    9/23/2020     24 Hour Fitness Worldwide, Inc.              $247.71                                                                              $247.71
NAKAMOTO, WAYNE
2228 HOOHAI STREET
PEARL CITY, HI 96782                         17559    9/22/2020        24 Hour Fitness USA, Inc.                $1,740.16                                                                           $1,740.16
May, Edward
14759 E Wagontrail Pl
Aurora, CO 80015                             17560    9/28/2020    24 Hour Fitness United States, Inc.           $686.42                                                                              $686.42
Chang, Chia Chen
10685B Hazelhurst Dr. #24518
Houston, TX 77043                            17561    9/23/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Waezzadah, Hashim
8354 La-Riviera Drive
Sacramento, CA 95826                         17562    9/23/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Carlson, Carol
405 Rockefeller; Unit 704
Irvine, CA 92612                             17563    9/28/2020     24 Hour Fitness Worldwide, Inc.              $148.00                                                                              $148.00




                                                                                       Page 1110 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 229 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mahaffey, Craig
1693 Los Padres Blvd
Santa Clara, CA 95050-4042                   17564    9/29/2020        24 Hour Fitness USA, Inc.                $1,200.00       $1,800.00                                                           $3,000.00
Ritchie, Tamara
5246 W. Bellfort St
Houston, TX 77035                            17565    9/29/2020     24 Hour Fitness Worldwide, Inc.              $567.00                                                                              $567.00
Miller, Scott M
1992 S Cherry St
Denver, CO 80222                             17566    9/23/2020              24 Denver LLC                          $60.00                                                                             $60.00
Boggs, Kathryn L
342 Avila Road
San Mateo, CA 94402                          17567    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $776.00                                                              $776.00
Saavedra, Jose J
5730 NW 38 St Apt 16
Virginia Gardens, FL 33166                   17568    9/24/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Lee, Margaret H
3308 Egerer Place
Fullerton, CA 92835                          17569    9/28/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Lam, Rex
7567 Maywood Dr.
Pleasanton, CA 94588                         17570    9/23/2020        24 Hour Fitness USA, Inc.                 $260.00                                                                              $260.00
Russo, Anthony
17 South Belair Ave
Cedar Knolls , NJ 07927                      17571    9/23/2020     24 Hour Fitness Worldwide, Inc.              $100.20                                                                              $100.20
Huynh, Nghi
1933 Linda Jean Lane
Manteca, CA 95337                            17572    9/25/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wilson, Shelia Rae
13218 W Spanish Garden Drive
Sun CIty West, AZ 85375                      17573    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Williams, Victor
12052 S Broadway
Los Angeles, CA 90061                        17574    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
LAVOIE, KARA MICHELLE
4270 MUSTIC WAY
MATHER, CA 95655                             17575    9/28/2020    24 Hour Fitness United States, Inc.          $1,274.13                                                                           $1,274.13
Hughes, Kathy
102 Lincoln Ave
Wood-Ridge, NJ 07075                         17576    9/23/2020        24 Hour Fitness USA, Inc.                 $749.90                                                            $0.00             $749.90
Elite Entrances, LLC
Lovein Ribman, P.C.
Haven Massey
1225 S. Main St. Suite 200
Grapevine, TX 76051                          17577    9/23/2020        24 Hour Fitness USA, Inc.                                              $362,436.68                                         $362,436.68
Sanchez-Gallagher, Esmeralda
Levenbaum Trachtemberg
3500 W. Olive
Suite 300
Burbank, CA 91505                            17578    9/22/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00


                                                                                       Page 1111 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 230 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Johnson, Elizabeth
169 Iron Horse Lane
Santa Rosa, CA 95407                          17579    9/23/2020        24 Hour Fitness USA, Inc.                  $580.13                                                                             $580.13
Michau, Michael
8548 Comolette St.
Downey, CA 90242                              17580    9/22/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Petry, Reginald
4356 NE 33rd Ave.
Portland, OR 97211-7721                       17581    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Thomas, Ira
400 W. Orangethorpe Ave.
Apt. 301A
Fullerton, CA 92832                           17582    9/23/2020        24 Hour Fitness USA, Inc.             $2,500,000.00                                                                      $2,500,000.00
Lopez, Oscar
346 W Center Street
Ventura, CA 93001                             17583    9/23/2020        24 Hour Fitness USA, Inc.                  $408.33                                                                             $408.33
Heimbach, Judith
32 Rockwood Dr.
Rockaway, NJ 07866                            17584    9/22/2020    24 Hour Fitness United States, Inc.            $358.75                                                                             $358.75
DU, QIAN
3209 POPLAR BLVD
ALHAMBRA, CA 91803                            17585    9/25/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Las Vegas Valley Water District
Timothy A. Lukas
Holland & HArt LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511                                17586    9/23/2020        24 Hour Fitness USA, Inc.                $8,226.07                                                                           $8,226.07
Coastal Serhoe
PO Box 1393
Yakima, WA 98907-1393                         17587    9/23/2020        24 Hour Fitness USA, Inc.              $172,149.41                                                                         $172,149.41
Knight, Deborah
6804 Fisk Avenue
San Diego, CA 92122                           17588    9/23/2020        24 Hour Fitness USA, Inc.                $1,080.00                                                                           $1,080.00
Osborn, Jonas
2233 Hayloft Drive
Folsom, CA 95630                              17589    9/23/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Azani, Ariel
195 Willoughby Ave
Apt. 704
Brooklyn, NY 11205                            17590    9/23/2020        24 Hour Fitness USA, Inc.                $1,253.99                                                                           $1,253.99
Azani, Assaf
465 West End Ave, Apt 8C
New York, NY 10024                            17591    9/23/2020        24 Hour Fitness USA, Inc.                  $650.45                                                                             $650.45
Su, Clement
39712 Placer Way
Fremont, CA 94538                             17592    9/29/2020        24 Hour Fitness USA, Inc.                  $499.99                                                                             $499.99




                                                                                        Page 1112 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 231 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
ACRE Investment Company, LLC
Hanson Bridgett LLP
Attn: Nancy J. Newman
425 Market Street, 26th Floor
San Francisco, CA 94105                       17593    9/23/2020        24 Hour Fitness USA, Inc.             $3,020,203.16                                                                      $3,020,203.16
Waynick, Margaret Ann
382 Apollo Dr.
Vista, CA 92084                               17594    9/23/2020        24 Hour Fitness USA, Inc.                              $28,992.94                                                           $28,992.94
Ahmed, Mohammed
P.O Box 504
Folsom, CA 95763                              17595    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $582.56                                                              $582.56
Almaden Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         17596    9/23/2020        24 Hour Fitness USA, Inc.              $144,796.25                                                                         $144,796.25
Ngo, Pauline
4040 Hoosier Lawn Way
Yorba Linda, CA 92886                         17597    9/29/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Rowe, Sherry
1367 W Diane Drive
Taylorsville , UT 84123                       17598    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,031.10                                                                           $1,031.10
Casiello, Jianna
3277 Breckenridge Way
Riva, MD 21140                                17599    9/25/2020     24 Hour Fitness Worldwide, Inc.               $803.98                                                                             $803.98
Rojas, Daniel
500 Tealridge Lane
Desoto, TX 75515                              17600    9/23/2020        24 Hour Fitness USA, Inc.                              $15,460.41                                                           $15,460.41
Syed, Wali
26 W Merrick Road
Valley Stream, NY 11580                       17601    9/23/2020        24 Hour Fitness USA, Inc.                $2,112.00                                                                           $2,112.00
Austin, Bobby
1113 Washington Drive
Centerport, NY 11721                          17602    9/29/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Johnson, Spencer Kenneth
4707 Morris Thomas Road
Hermantown, MN 55811                          17603    9/29/2020     24 Hour Fitness Worldwide, Inc.               $344.00                                                                             $344.00
Reed, Michael
135-10 Grand Central Parkway
Apt 509
Jamaica, NY 11435                             17604    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
BURBIDGE, MARY A
513 COOL WIND WY
Sacramento, CA 95831                          17605    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,616.00                                                                           $2,616.00
Cox, Casey Andrew
85 Lancelot Drive
Palm Coast, FL 32137                          17606    9/23/2020        24 Hour Fitness USA, Inc.                                $6,626.56                                                           $6,626.56
Fowler, Linda
PO Box 1273
Little Elm, TX 75068-1273                     17607    9/22/2020    24 Hour Fitness United States, Inc.            $924.88                                                                             $924.88

                                                                                        Page 1113 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 232 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Raines, Kenneth A
1324 Lorenzo Dr
Fallbrook, CA 92028                          17608    9/29/2020        24 Hour Fitness USA, Inc.                                                               $262,333.50                        $262,333.50
Wheeler, AJ
11359 Trebol Street
San Diego, CA 92126                          17609    9/25/2020        24 Hour Fitness USA, Inc.                 $888.00                                                                              $888.00
Fitch, James
3506 Russell Thomas Lane
Davidsonville, MD 21035                      17610    9/22/2020     24 Hour Fitness Worldwide, Inc.              $244.77                                                                              $244.77
Wisniewski, Gregory
123 Parnnassus Circle
Oceanside, CA 92054                          17611    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $4,320.00                                                           $4,320.00
Gonzalez, Israel
938 Rosewood ave
Inglewood , CA 90301                         17612    9/29/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                            17613    9/22/2020         24 Hour Holdings II LLC                  $199.00                                                                              $199.00
Chang, Esther
371 Castle Dr
Englewood Cliffs, NJ 07632                   17614    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Turtel, Scott
3538 211th Pl SE
Sammamish, WA 98075
USA                                          17615    9/22/2020        24 Hour Fitness USA, Inc.                $1,199.91                                                                           $1,199.91
Vaughan, Jim
6412 Mesa Ridge Dr
Fort worth, TX 76137                         17616    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Pun, Mary
25619 Gold Ridge Dr.
Castro Valley, CA 94552                      17617    9/25/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sinelnikov, Oleg
230 174 Street, Apt 1102
Sunny Isles Beach, FL 33160                  17618    9/22/2020            24 New York LLC                                                                         $150.00                            $150.00
Austin, Bobby
1113 Washington Drive
Centerport, NY 11721                         17619    9/29/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Ramirez, Daniel
200 Grapevine Road #23
Vista, CA 92083                              17620    9/25/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Anthony, Andrea
2550 Independence Avenue, Apt. 8T
Bronx, NY 10463                              17621    9/23/2020    24 Hour Fitness United States, Inc.           $647.00                                                                              $647.00
ONE RING NETWORKS, INC
P.O. BOX 1360
ATHENS, TX 75751                             17622    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $506.49                            $506.49
Beal, David
2017 Megan creek drive
Little elm, TX 75068                         17623    9/29/2020     24 Hour Fitness Worldwide, Inc.              $243.14                                                                              $243.14


                                                                                       Page 1114 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 233 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Advani, Sangeetika Rahul
200 Westchester Drive
Los Gatos, CA 95032                          17624    9/29/2020    24 Hour Fitness United States, Inc.            $203.00                                                                             $203.00
HAGENS, JEFF
401 GALLAND ST
PETALUMA, CA 94952                           17625    9/22/2020     24 Hour Fitness Worldwide, Inc.               $389.00                                                                             $389.00
Staples
Staples Technology/Attn:Daneen Lotsey
1096 East Newport Center Drive Ste 300
Deerfield Beach, FL 33442                    17626    9/15/2020     24 Hour Fitness Worldwide, Inc.            $85,188.73                                                                          $85,188.73
Phillips, Stacey
1010 Whimbrel Court
Carlsbad, CA 92011                           17627    9/29/2020     24 Hour Fitness Worldwide, Inc.               $537.00                                                                             $537.00
Somers, Celia
Cohen & Marzban, Law Corp
Cynthia E. Allred, Esq
16000 Ventura Blvd #701
Encino, CA 91436                             17628    9/22/2020     24 Hour Fitness Worldwide, Inc.          $1,056,494.00                                                                      $1,056,494.00
Sims, Jacob
10619 NE 174th PL
Bothell, WA 98011                            17629    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Georgi, Teresa
1523 Fern St Sw
Olympia, WA 98502                            17630    9/30/2020        24 Hour Fitness USA, Inc.                                $1,800.00                                                           $1,800.00
Obiadazie, Victoria Ezinwa
6565 McCallum Blvd Apt 161
Dallas, TX 75252                             17631    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,218.51                                                                           $1,218.51
Larsell, Dyan
45-680 Apuakea Street
Kaneohe, HI 96744                            17632    9/23/2020     24 Hour Fitness Worldwide, Inc.               $762.30                                                                             $762.30
Dodder, Richard
1426 Prefumo Canyon Rd.
San Luis Obispo, CA 93405                    17633    9/25/2020     24 Hour Fitness Worldwide, Inc.               $480.00                                                                             $480.00
Hanson, Rebecca
PO Box 465
Camarillo, CA 93011-0465                     17634    9/22/2020        24 Hour Fitness USA, Inc.                  $450.87                                                                             $450.87
Byer, Gregory W
2206 Birchdale Dr
Thousand Oaks, CA 91362                      17635    9/30/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Pope, Amity
1300 Chapelwood Lane
Capitol Height's, MD 20743                   17636    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Plotnikova, Ksenia
1439 Ocean Ave. Apt. D10
Brooklyn, NY 11230                           17637    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $99.18                                                                             $99.18
Handfinger, Patricia
4501 W. Channel Islands Blvd
Space 82
Oxnard, CA 93035                             17638    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,076.92                                                                           $2,076.92


                                                                                       Page 1115 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 234 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Morales, Alison
9392 Waterfront Drive
Huntington Beach , CA 92646                  17639    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Lohrmeyer, Kelly
1921 2nd Ave
San Diego, CA 92101                          17640    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $34.71                                                                             $34.71
Ballard, Timothy
18981 West 60th drive
Golden, CO 80403                             17641    9/23/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Friedman, Mark Lewis
1616 Esplanade #4
Redondo Beach, CA 90277                      17642    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Welch, Sean
13008 Nightfall Terrace
San Diego, CA 92128                          17643    9/23/2020        24 Hour Fitness USA, Inc.                    $63.98                                                                             $63.98
May, Kimberly Danielle
1651 Sun Ridge Dr.
Apopka, FL 32703                             17644    9/22/2020    24 Hour Fitness United States, Inc.                          $1,200.00                                                           $1,200.00
Meyers, Peter
17 Frederick Street
Moonachie, NJ 07074                          17645    9/30/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Shah, Nandini R
19505 219th Ave NE
Woodinville, WA 98077                        17646    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $87.42                                                                             $87.42
Torres, Edith
1024 S Castlegate Ave
Compton, CA 90221                            17647    9/23/2020     24 Hour Fitness Worldwide, Inc.              $247.71                                                                              $247.71
Hanson, Rebecca
P.O. Box 465
Camarillo, CA 93011-0465                     17648    9/22/2020        24 Hour Fitness USA, Inc.                 $749.00                                                                              $749.00
Truesdell, Roxanne
39 San Pablo Ave
San Rafael, CA 94903                         17649    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Vellotti Jr., Michael J.
9041 Galena Crossing St
Las Vegas, NV 89123-3225                     17650    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Soe, Garson
1630 Riviera Ave
Walnut Creek, CA 94596                       17651    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Temnogorod, Yulia
135 Bay 26th St.
Apt 3A
Brooklyn, NY 11214                           17652    9/23/2020        24 Hour Fitness USA, Inc.                 $105.00                                                                              $105.00
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                        17653    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kurzenski, Davis
244 Mondrian Ct
El Dorado Hills, CA 95762                    17654    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $19.00                                                                             $19.00


                                                                                       Page 1116 of 1762
                                                                Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 235 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Romberger, Ashlee
242 Ambling Drive
Brea, CA 92821                                       17655    9/23/2020     24 Hour Fitness Worldwide, Inc.              $432.00                                                                              $432.00
Daniel, Jasmine
43815 Encanto Way
Lancaster, CA 93536                                  17656    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Kaseebhatla, Aditya
429 Monte Vista
Irvine, CA 92602                                     17657    9/25/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Kruk, Henry
557 C Giuffrida Avenue
San Jose, CA 95123                                   17658    9/23/2020        24 Hour Fitness USA, Inc.                $6,597.60                                                                           $6,597.60
Kerrigan, JoAan
9813 Ridge Creek Place
Las Vegas, NY 89134                                  17659    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $39.00                                                                             $39.00
Katz, Bruce
2571 Diamond Street
San Francisco , CA 94131                             17660    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Antonio Mendoza, Jose Erick
Lena's Halian Kitchen
551 Second Ave
New York, NY 10016                                   17661    9/23/2020    24 Hour Fitness United States, Inc.           $137.18                                                                              $137.18
Bligen, Linda
15640 St Thomas Church Rd
Upper Marlboro, MD 20772                             17662    9/22/2020     24 Hour Fitness Worldwide, Inc.              $543.98                                                                              $543.98
Patel, Raj
7077 Crystalline Dr
Carlsbad, CA 92011                                   17663    9/25/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                                   17664    9/21/2020          24 San Francisco LLC                    $990.00                                                                              $990.00
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc., Property Manager
Richard DiChiara, Jr. I Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 17665    9/23/2020        24 Hour Fitness USA, Inc.             $164,426.31                                                                          $164,426.31
Lee, Min
12609 Ondara Dr.
Austin, TX 78739                                     17666    9/26/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Mejia, Maria Emma
10587 Steerhead Drive
Bloomington, CA 92316                                17667    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
ONE RING NETWORKS INC
411 EAST CLINTON AVENUE
ATHENS, TX 75751                                     17668    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $506.49                            $506.49
Hoting, Sharon Kay
11 Fortuna West
Irvine, CA 92620-1848                                17669    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,240.00                                                                           $1,240.00




                                                                                               Page 1117 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 236 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hall, Jayelyn
5129 Montair Avenue
Lakewood, CA 90712                          17670    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                $41.99                                              $41.99
Cogburn, Alexandra A
1525 Bellnap Dr
Allen, TX 75013                             17671    9/22/2020    24 Hour Fitness United States, Inc.          $3,700.00                                                                           $3,700.00
Rosen, Jennifer
1255 B De Haro Street
San Francisco, CA 94107                     17672    9/22/2020     24 Hour Fitness Worldwide, Inc.              $145.25                                                                              $145.25
Limburg, Christopher
909 S. Peoria St Apt 111N
Aurora, CO 80012                            17673    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lapitan, Romelito
4675 Forestdale Drive
Fairfax, VA 22032                           17674    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $84.08                                                                             $84.08
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17675    9/22/2020          24 San Francisco LLC                $317,228.26                                                                          $317,228.26
Dahn, Robbie
9813 RIdge Creek Place
Las Vegas, NV 89134                         17676    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $39.00                                                                             $39.00
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                           17677    9/22/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Sosa, Omar
4620 Encino Ave
Encino, CA 91316                            17678    9/25/2020     24 Hour Fitness Worldwide, Inc.              $124.42                                                                              $124.42
Leshinski, Eddie
3380 Braun Road
Golden, CO 80401                            17679    9/22/2020        24 Hour Fitness USA, Inc.                 $138.39                                                                              $138.39
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                           17680    9/22/2020         24 Hour Holdings II LLC                  $199.00                                                                              $199.00
Batina, Lawrence Jeffrey
12342 S Northgate Ave
Portland, OR 97219                          17681    9/29/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Freyer, Bret E
19220 Marlin Ct
Lake Oswego, OR 97035                       17682    9/23/2020     24 Hour Fitness Worldwide, Inc.              $469.00                                                                              $469.00
Esparza, Ovet
9084 Golf Canyon Dr
Patterson, CA 95363                         17683    9/24/2020      24 Hour Fitness Holdings LLC                                                                $1,200.00                          $1,200.00
Starks, Timothy D
20910 Westfield Grove Place
Katy, TX 77449                              17684    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                          17685    9/22/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98




                                                                                      Page 1118 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 237 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
One Ring Networks Inc
P.O. Box 1360
Athens, TX 75751                            17686    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                               $607.99                            $607.99
Bryan, Mark
2815 Yelm Highway, SE
Olympia, WA 98501                           17687    9/23/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Hickok, Bette D.
120 Perraud Dr.
Folsom, CA 95630                            17688    9/22/2020    24 Hour Fitness Worldwide, Inc.             $332.98                                                                              $332.98
Ramos, Stella
1810 No. Willowspring Dr
Encinitas, CA 92024                         17689    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $187.49                                                              $187.49
Morgan, Sally S
19156 Arminta St
Reseda, CA 91335                            17690    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Kimball, Greg
2292 Catalpa Way
Hayward, CA 94545                           17691    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
CMJN AVT
ATTN: CHRIS BURBANO
1314 BALBOA WAY
LIVERMORE, CA 94550-5515                    17692    9/23/2020       24 Hour Fitness USA, Inc.                $420.00                                                                              $420.00
Jones, Michael
2056 Lohengrin St.
Los Angeles, CA 90047                       17693    9/23/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Heck, Darren
290 Esteban Way
San Jose, CA 95119                          17694    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Sims, William
10619 NE 174th PL
Bothell, WA 98011                           17695    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Hargrow, Eunice
2430 Fair Oaks Blvd #130
Sacramento, CA 95825                        17696    9/25/2020    24 Hour Fitness Worldwide, Inc.             $203.00                                                                              $203.00
Eve, Gail
913 El Dorado Way
Sacramento, CA 95819-3507                   17697    9/22/2020    24 Hour Fitness Worldwide, Inc.             $312.50                                                                              $312.50
McLellan, Charles Hugh
1001 15th St, Apt 302
Sacramento, CA 95814                        17698    9/23/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Yang, Peggy
5041 St. Garrett Ct.
Concord, CA 94521                           17699    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Freyer, Amy Patricia
19220 Marlin Ct
Lake Oswego, OR 97035                       17700    9/23/2020    24 Hour Fitness Worldwide, Inc.             $469.00                                                                              $469.00
Gajula, Yash
1212 Olivera Terrace
Sunnyvale, CA 94087                         17701    9/23/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00


                                                                                    Page 1119 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 238 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ferrara, Giovanni
405 Davis Crt
Apt 601
San Francisco, CA 94111                       17702    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $64.82                                                                            $64.82
Fung, Phillip
65 Linden Ln
Temple City, CA 91780                         17703    9/23/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Dale, Andrew J
1467 136th Avenue
San Leandro, CA 94578                         17704    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $325.00                                                              $325.00
Gonzalez, Robert
6108 Dunn Ave
San Jose, CA 95123                            17705    9/23/2020    24 Hour Fitness Worldwide, Inc.             $158.12                                                                              $158.12
Weber, Sheena
593 Continental Drive
Lewisville, TX 75067                          17706    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $150.47                            $150.47
Carrillo, Susana
475 W Hammond Street
Pasadena, CA 91103                            17707    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                                                              $300.00
Cieslinski , Emily
840 Monroe St
Apt 103
Annapolis, MD 21403                           17708    9/23/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Chang, Chialin
21723 Lake Vista Dr.
Lake Forrest, CA 92630                        17709    9/23/2020    24 Hour Fitness Worldwide, Inc.             $124.97                                                                              $124.97
TAYLOR, JOE
341 FOREST ST
DENVER, CO 80220                              17710    9/23/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Chen, Betty
539 W. 219th St.
Carson, CA 90745                              17711    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Peleneagra, Romeo
108 Lupine Lane
Pleasant Hill, CA 94523                       17712    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Leyva, Miguel
211 S Santa Cruz St.
Ventura, CA 93001                             17713    9/23/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Nguyen, Tung
PO BOX 479
Garden Grove, CA 92843                        17714    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Angela J. Hundhausen & Randy L. Latta
27610 Myrtle Lake Ln.
Katy, TX 77494-8588                           17715    9/23/2020       24 Hour Fitness USA, Inc.                $145.98                                                                              $145.98
Hollister, Jim
9473 Briar Bush Way
Elk Grove, CA 95758-1115                      17716    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $74.25                                                                            $74.25
Karra, Manasa
1334 The Alameda, #390
San Jose, CA 95126                            17717    9/23/2020    24 Hour Fitness Worldwide, Inc.             $248.96                                                                              $248.96

                                                                                      Page 1120 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 239 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
HERRERA, AMOS
3760 W. MCFADDEN AVE. # B-157
SANTA ANA, CA 92704                         17718    9/28/2020    24 Hour Fitness Worldwide, Inc.             $899.00                                                                              $899.00
An, Choong Shik
343 W. Amerige Ave #306
Fullerton, CA 92832                         17719    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $400.00                            $400.00
Hankins, Adrienne
807 Dodd Court
Bay Point, CA 94565                         17720    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Makarevich, Yury
2483 West 16th Street Apt 10 A
Brooklyn, NY 11214                          17721    9/23/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Schwartz, Judy
1106 Hunter's Creek Drive
Cedar Park, TX 78613                        17722    9/22/2020    24 Hour Fitness Worldwide, Inc.             $124.98                                                                              $124.98
Ramesh, Subha
41095 Corriea Court
Fremont, CA 94539                           17723    9/23/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Crane Court, LLC
C/o Nazareth Enterprises, Inc.
800 South B Street, Suite 100
San Mateo, CA 94401                         17724    9/23/2020       24 Hour Fitness USA, Inc.            $460,337.62                                                                          $460,337.62
Davis, Yvonne M.
208 Mica Drive
Vallejo, CA 94589                           17725    9/22/2020     24 Hour Fitness Holdings LLC               $199.00                                                                              $199.00
Malonzo, Robert
10258 Corkwood Ct
Rancho Cucamonga, CA 91737                  17726    9/23/2020       24 Hour Fitness USA, Inc.                $154.38                                                                              $154.38
Morin, Michael
1215 Pigeon Forge Rd
Pflugerville, TX 78660                      17727    9/29/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                       17728    9/23/2020       24 Hour Fitness USA, Inc.               $1,540.00                                                                           $1,540.00
Sherman, Malgorzata
30 E Hartsdale Ave Apt 6G
Hartsdale, NY 10530                         17729    9/22/2020    24 Hour Fitness Worldwide, Inc.             $740.00                                                                              $740.00
Murkes, Sarit
1386 Fisherhawk Drive
Sunnyvale, CA 94087                         17730    9/23/2020       24 Hour Fitness USA, Inc.                $304.30                                                                              $304.30
Rosenfeld, Karen
34-02 Linwood Road
Fair Lawn, NJ 07410                         17731    9/22/2020    24 Hour Fitness Worldwide, Inc.            $4,464.00                                                                           $4,464.00
Lasell, Mathew
45-680 Apuakea Street
Kaneohe, HI 96744                           17732    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Vale, Elaine S.
2925 SE Carlton Street
Portland, OR 97202                          17733    9/24/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00


                                                                                    Page 1121 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 240 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rada, Laurie
145 North Ave
Westport, CT 06880                            17734    9/29/2020    24 Hour Fitness United States, Inc.             $644.00                                                                            $644.00
Schwartzer, Michael J.
Lenard E. Schwartzer
2850 S Jones Blvd., Suite 1
Las Vegas, NV 89146                           17735    9/22/2020        24 Hour Fitness USA, Inc.                                  $20.00                                                               $20.00
Baize, Michael
143-31 228th Street
Laurelton, NY 11413                           17736    9/23/2020        24 Hour Fitness USA, Inc.             $18,000,000.00                                                                    $18,000,000.00
Nazareth Retail Holdings, LLC
c/o Nazareth Enterprises, INC.
800 South B Street, Suite 100
San Mateo, CA 94401                           17737    9/23/2020        24 Hour Fitness USA, Inc.               $449,242.01                                                                        $449,242.01
Allison, Sonny
2480 E. Willamette Lane
Greenwood Village, CO 80121                   17738    9/23/2020     24 Hour Fitness Worldwide, Inc.               $5,000.00                                                                         $5,000.00
Christensen, Michelle
131 Megan Court
Alamo, CA 94507                               17739    9/23/2020     24 Hour Fitness Worldwide, Inc.                $200.00                                                                            $200.00
Kupski, John Matthew
1110 Winged Foot Court
Livermore, CA 94551                           17740    9/23/2020     24 Hour Fitness Worldwide, Inc.               $2,165.00                                                                         $2,165.00
Danan, Cynthia
13573 Wilbur Ave
Chino, CA 91710                               17741    9/23/2020     24 Hour Fitness Worldwide, Inc.                $300.00                                                                            $300.00
LaVere, Brian James
9357 SE Scott Part Circle
Happy Valley, OR 97086                        17742    9/23/2020     24 Hour Fitness Worldwide, Inc.                $524.25                                                                            $524.25
Ekeke, Charity
4405 Sepulveda Blvd.
Torrance, CA 90505                            17743    9/23/2020     24 Hour Fitness Worldwide, Inc.                $524.25                                                                            $524.25
Montgomery, Morgan
305 Turquoise Trade Dr
La Marque, TX 77568                           17744    9/25/2020    24 Hour Fitness United States, Inc.             $920.00                                                                            $920.00
Mehta, Natasha
1812 Trinity Ave Apt 122
Walnut Creek, CA 94596                        17745    9/23/2020     24 Hour Fitness Worldwide, Inc.                $499.99                                                                            $499.99
Nelson, Susan
1606 Esplanade Apt B
Redondo Beach, CA 90277                       17746    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                 $71.98                             $71.98
Yee, Vanessa
135 Southbrook
Irvine, CA 92604                              17747    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $26.68                                                                             $26.68
McDonald Jr, David
124 Avis Ct
Salinas, CA 93905                             17748    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Pedraza, Irma
1224 Kingston Lacy Blvd.
Pflugerville, TX 78660                        17749    9/22/2020        24 Hour Fitness USA, Inc.                   $996.00                                                                            $996.00

                                                                                        Page 1122 of 1762
                                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 241 of 441


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                 Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Cuaresma, Rauyl Corrales
24444 Plummer Court
Hayward, CA 94545                                            17750    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Larsen, Melinda Ann
9353 Aizenberg Circle
Elk Grove, CA 95624                                          17751    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Singletary, Keith N
13402 Katrinka Drive
Bowie, MD 20720-4757                                         17752    9/24/2020     24 Hour Fitness Worldwide, Inc.                               $99.20                                                               $99.20
Gahrahmat Family Limited Partnership II, L.P.
Julie H. Rome-Banks
Binder & Malter, LLP
2775 Park Ave.
Santa Clara, CA 95050                                        17753    9/23/2020        24 Hour Fitness USA, Inc.             $182,029.50     $111,375.44                                                          $293,404.94
Hull, Karen
3505 Monmouth Court
Richardson, TX 75082                                         17754    9/24/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Sanchez, Diane
1250 Ironwood St
La Habra, CA 90631                                           17755    9/25/2020     24 Hour Fitness Worldwide, Inc.              $851.40                                                                              $851.40
Perdomo, Henry
4345 Imperial Avenue
San Diego, CA 92113                                          17756    9/23/2020        24 Hour Fitness USA, Inc.                 $780.00                                                                              $780.00
Secretary of Labor, on behalf of 24 Hour Fitness USA, Inc
Employee Benefit Program (see atch.)
US DOL-EBSA Attn: Mercedeh Ghorab
90 7th Street, Suite 11300
San Francisco, CA 94103                                      17757    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miraglia, Theresa
16971 Hoskins Ln. Apt 6
Huntington Beach, CA 92649                                   17758    9/24/2020     24 Hour Fitness Worldwide, Inc.              $217.00                                                                              $217.00
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                                         17759    9/24/2020    24 Hour Fitness United States, Inc.           $749.90                                                                              $749.90
Torres, Tiffany Nicole
323 Wind Flower Way
Oceanside, CA 92057                                          17760    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                 $75.81                             $75.81
Reece, Angel
                                                             17761    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Spencer, Bret
610 Harvard Ave E # 603
Seattle , WA 98102
USA                                                          17762    9/24/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
W.W. Grainger, Inc.
401 South Wright Road, W4W.R47
Janesville, WI 53546                                         17763    9/22/2020        24 Hour Fitness USA, Inc.             $317,228.26                                                                          $317,228.26
Moran, Bill
4915 Dana Ct
Livermore, CA 94550-3787                                     17764    9/24/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00


                                                                                                       Page 1123 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 242 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tucker Jr, Charles Aaron
4127 Barnwell Dr
Houston, TX 77082                            17765    9/24/2020    24 Hour Fitness Worldwide, Inc.             $490.00                                                                              $490.00
Carmelli, Guy
2323 Wandering Ridge Dr
Chino Hills, CA 91709                        17766    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
LeVecchio, Donna J
1706 Carmel Drive
Plano, TX 75075                              17767    9/24/2020    24 Hour Fitness Worldwide, Inc.             $912.00                                                                              $912.00
Foley, William
1442 Caspian Way
Oxnard, CA 93035                             17768    9/22/2020       24 Hour Fitness USA, Inc.                $383.99                                                                              $383.99
Leung, Benjamin L.
2102A Gallows Road, Suite 200
Vienna, VA 22182                             17769    9/24/2020    24 Hour Fitness Worldwide, Inc.             $866.62                                                                              $866.62
Elder, Lisa
615 Enterprise Drive
Rohnert Park, CA 94928                       17770    9/29/2020    24 Hour Fitness Worldwide, Inc.             $634.68                                                                              $634.68
Sarino, Lord
149 Sanctuary
Irvine, CA 92620                             17771    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Haile, Meron
2060 132nd Ave SE Unit 606
Bellevue, WA 98005                           17772    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $96.00                                                                            $96.00
Tie, Ryan
18691 Newsom Ave
Cupertino, CA 95014-3881                     17773    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Antwerp, Migna
900 Saint Charles Pl Apt L2
Pembroke Pines, FL 33026-3355                17774    9/24/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Doliner, Aleksandra
2463 15th Ave
San Francisco , CA 94116                     17775    9/22/2020       24 Hour Fitness USA, Inc.                                                 $104.00                                             $104.00
Ochoa, Antonio
42872 Fontainebleu Pk. Ln.
Fremont, CA 94538                            17776    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $19.00                                                                            $19.00
Judge, Taylor Mae
1215 N Courthouse Road, Apt 300
Arlington, VA 22201                          17777    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Pinto, Carin
9331 Bankside Dr.
Houston, TX 77031                            17778    9/24/2020       24 Hour Fitness USA, Inc.                $109.08                                                                              $109.08
Bouche, Layne
4201 East 4th Plain Boulevard
Vancouver, WA 98661                          17779    9/24/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Tepedino, Francis J.
4544 Calle de Vida
San Diego, CA 92124                          17780    9/22/2020             RS FIT CA LLC                      $100.00                                                                              $100.00




                                                                                     Page 1124 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 243 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lewis, Jackie
4357 Latigo Circle
Fort Worth, TX 76244                         17781    9/24/2020     24 Hour Fitness Worldwide, Inc.              $101.74                                                                              $101.74
Pineda, Mario
8739 Rowley St
Littlerock, CA 93543                         17782    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Tuon, Malina
3390 Robert Ave NE
Salem, OR 97301                              17783    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $82.00                             $82.00
Carmelli, Orna
2323 Wandering Ridge Dr
Chino Hills, CA 91709                        17784    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Talbott, Autumn
1204 De Altura Commons
San Jose, CA 95126                           17785    9/24/2020     24 Hour Fitness Worldwide, Inc.           $16,800.00                                                                           $16,800.00
Molinaro, Matthew
22 Richard Street
Parsippany, NJ 07054                         17786    9/24/2020     24 Hour Fitness Worldwide, Inc.              $583.00                                                                              $583.00
Gill, David
33649 Railroad Ave
Union City, CA 94587                         17787    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,700.00                                                                           $2,700.00
Hosch, David
25425 Via De Anza
Laguna Niguel , CA 92677                     17788    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Danan, Cydnie
13573 Wilbur Ave
Chino, CA 91710                              17789    9/23/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Tsao, Steven
384 Ludeman Ln
Millbrae, CA 94030                           17790    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Rodger, Margaret
5354 S Cimarron Road
Littleton, CO 80123                          17791    9/24/2020        24 Hour Fitness USA, Inc.                                 $874.29                                                              $874.29
Behal, Manjesh & Fanny
11 Dahlia Court
Piscataway, NJ 08854                         17792    9/24/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Mongole, Laura
4216 Harvest Point Drive
Carrollton, TX 75010                         17793    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $19.43                                                                             $19.43
Acosta, Don
4813 South Pt
Discovery Bay, CA 94505                      17794    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Ordin, Adam
4 Acacia Ave
San Rafael, CA 94901                         17795    9/24/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Rivas, Virginia
3034 Albany Crescent
Apt 1D
Bronx, NY 10463                              17796    9/22/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00


                                                                                       Page 1125 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 244 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
AKINS, LOUISCREAS
5064 SILHOUETTE AVE
LAS VEGAS, NV 89142                           17797    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,500.00                          $1,500.00
Lee, Joyce
6151 Wycliffe Way
Sacramento, CA 95831                          17798    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $12.24                                                                            $12.24
BMS Realty Company LLC
Joel M. Shafferman, Esq
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                           17799    9/24/2020           24 New York LLC                   $456,590.00                                                                         $456,590.00
Shelton, Lisa
1208 E Phillips Drive
Littleton, CO 80122                           17800    9/24/2020            24 Denver LLC                        $699.99                                                                             $699.99
Frakes, Joyce
2660 S University Blvd.
Unit L
Denver, CO 80210                              17801    9/24/2020            24 Denver LLC                                      $1,608.00                                                           $1,608.00
Florestal, Marie
3017 Gates Court
Morris Plains, NJ 07950                       17802    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,583.99                                                                           $1,583.99
PARK, DEBORAH H
                                              17803    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $50.56                                                                            $50.56
Amador, Rebecca
3725 SW 1st Avenue
Miami, FL 33145                               17804    9/24/2020    24 Hour Fitness Worldwide, Inc.              $277.79                                                                             $277.79
Mojarrad, Fatemeh
8741 Brook Rd.
Mclean , VA 22102                             17805    9/24/2020       24 Hour Fitness USA, Inc.               $2,159.92                                                                           $2,159.92
Mckay, Carol
3043 Ave X, 6B
Brooklyn, NY 11235                            17806    9/24/2020           24 New York LLC                       $252.00                                                                             $252.00
Syed, Tabrez
3404 Cedar St
Austin, TX 78705                              17807    9/24/2020       24 Hour Fitness USA, Inc.                 $187.47                                                                             $187.47
Baldonado, Raymond Louis
43612 Lively Ave
Lancaster, CA 93536                           17808    9/22/2020    24 Hour Fitness Worldwide, Inc.              $252.00                                                                             $252.00
Valencia, Richard
113 Doris Drive
Pleasant Hill, CA 94523                       17809    9/24/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                             $800.00
Castronova, Gerard
344 Crowells Rd Apt E1
Highland Park, NJ 08904                       17810    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              17811    9/24/2020       24 Hour Fitness USA, Inc.            $1,146,500.55                                                                      $1,146,500.55




                                                                                      Page 1126 of 1762
                                                            Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 245 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                                 17812    9/24/2020    24 Hour Fitness United States, Inc.       $1,146,500.55                                                                      $1,146,500.55
Bogue, Johna
9 Valente
Irvine, CA 92602                                 17813    9/24/2020     24 Hour Fitness Worldwide, Inc.               $340.00                                                                             $340.00
Oxford Plumbing LLC
171 Dwight Street
Brooklyn, NY 11231                               17814    9/22/2020        24 Hour Fitness USA, Inc.               $41,884.00                                                                          $41,884.00
IGNACIO, ALI
3154 SAN ANGELO WAY
UNION CITY, CA 94587                             17815    9/24/2020        24 Hour Fitness USA, Inc.                  $262.50                                                                             $262.50
Patel, Nidhi
12323 Crewe St.
Norwalk,, CA 90650                               17816    9/24/2020        24 Hour Fitness USA, Inc.                                                                   $260.00                            $260.00
AAP Trust and LaSalle, LP* (Landlords)
GREENFIELD LLP
Attn: Bernard S. Greenfield/Edward T. Colbert
55 S. Market Street, Suite 1500
San Jose, CA 95113                               17817    9/24/2020        24 Hour Fitness USA, Inc.             $3,759,862.51                                                    $378,025.19       $4,137,887.70
Router, Victoriya
3025 Ocean Ave Apt. 3N
Brooklyn, NY 11235                               17818    9/22/2020        24 Hour Fitness USA, Inc.                    $49.60                                                                             $49.60
Acuna, Erik
1707 Anapuni St
#3
Honolulu, HI 96822                               17819    9/28/2020     24 Hour Fitness Worldwide, Inc.               $162.00                                                                             $162.00
Rafayana, Claudius
1415 Broadway, Apt. 343
Alameda, CA 94501-5521                           17820    9/24/2020        24 Hour Fitness USA, Inc.                  $749.81                                                                             $749.81
Diel, Larry Frank
2418 Denmead St
Lakewood, CA 90712                               17821    9/24/2020        24 Hour Fitness USA, Inc.                  $640.00                                                                             $640.00
24 Fit, LLC
c/o NIBS Management, Inc.
14310 Ventura Boulevard
Suite 300
Sherman Oaks, CA 91423                           17822    9/24/2020        24 Hour Fitness USA, Inc.              $133,988.99                                                                         $133,988.99
Shen, Huiming
7898 Whitlocks Mill Ave
Las Vegas, NV 89147                              17823    9/24/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
FENG, ZEQUAN
511 FLYNN AVE
REDWOOD CITY, CA 94063                           17824    9/24/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
BMS Realty Company LLC
Joel M. Shafferman, Esq.
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                              17825    9/24/2020        24 Hour Fitness USA, Inc.              $456,590.00                                                                         $456,590.00

                                                                                           Page 1127 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 246 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lane, Steven M
2910 La Cresta Circle
Minden, NV 89423                              17826    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,608.00                                                                           $1,608.00
Angeles, Norman
434 Bonnie Street
Daly City, CA 94014                           17827    9/24/2020    24 Hour Fitness Worldwide, Inc.             $290.00                                                                              $290.00
Hancock Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles , CA 90071                        17828    9/24/2020       24 Hour Fitness USA, Inc.            $241,287.70                                                                          $241,287.70
Brown, Victoria
10402 Lowemont St.
Bellflower, CA 90706                          17829    9/24/2020       24 Hour Fitness USA, Inc.                                                                   $50.00                             $50.00
Bai, Qingrui
11638 Pavia Dr.
Rancho Cucamonga, CA 91701                    17830    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Feng, Zequan
511 Flynn Ave
Redwood City, CA 94063                        17831    9/24/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Montgomery, Daria
3553 Brighton Point Dr
Salt Lake City, UT 84121                      17832    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hsu, Kai Hua
210 - 1/2 Rose St
San Francisco, CA 94102                       17833    9/24/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Wharton, Patricia R
3970 Mallard Drive
Highlands Ranch, CO 80126                     17834    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $249.00                                                              $249.00
Hsu, KaiHua
210-1/2 Rose st
San Francisco, CA 94102                       17835    9/24/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Fishler, Rose Modica
8017 Willys Court
Sacramento, CA 95828                          17836    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Srivastava, Shweta
3766 Oxford Cmn
Fremont, CA 94536                             17837    9/22/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Narayan, Abhinesh
207 Boardwalk Ave Apt F
San Bruno, CA 94066                           17838    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,156.87                                                                           $2,156.87
Ng, David
125 Tenby Terrace
Danville, CA 94506                            17839    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $438.00                                                              $438.00
Wilkins, Ashlee N
23910 2nd St. Apt. #3
Hayward, CA 94541                             17840    9/24/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Arisola, Lawanda
32415 Stonewood Way
Lake Elsinore, CA 92530                       17841    9/24/2020    24 Hour Fitness Worldwide, Inc.             $234.13                                                                              $234.13

                                                                                      Page 1128 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 247 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Feng, Cynthia
2516 Tampico Dr
Bay Point, CA 94565                          17842    9/24/2020    24 Hour Fitness United States, Inc.                           $525.00                                                              $525.00
Rivera, Everardo Gutierrez
297 S. Crocker Ave
Ventura, CA 93004                            17843    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Blake, Bryan
7751 Liberty Dr #3
Huntington Beach, CA 29647                   17844    9/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Schaeffer, Diane
1806 Green Lane
Redondo Beach, CA 90278                      17845    9/24/2020     24 Hour Fitness Worldwide, Inc.              $119.48                                                                              $119.48
Zhen Tan, Shu
15308 Churchill St
San Leandro, CA 94579                        17846    9/24/2020    24 Hour Fitness United States, Inc.                                                             $420.00                            $420.00
Orozco, Mary E
4129 232nd Ave NE
Redmond, WA 98053                            17847    9/24/2020    24 Hour Fitness United States, Inc.              $51.69                                                                             $51.69
Mamidanna, Pooja
931 Gomes Ln
Milpitas, CA 95035                           17848    9/24/2020    24 Hour Fitness United States, Inc.           $602.00                                                                              $602.00
Gonzalez, Jenelle
2019 Bedford St
Santa Rosa, CA 95404                         17849    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Misiti, Kat
2004 Red Oak Cr
Round Rock, TX 78681                         17850    9/22/2020        24 Hour Fitness USA, Inc.                 $193.32                                                                              $193.32
Truong, Huy N
7467 Sonora Lane
Highland , CA 92346                          17851    9/24/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Lawson, Margaret Waddell
1398 Wright Ave
Sunnyvale, CA 94087                          17852    9/22/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Reed, Clifton
4504 Salisbury Drive
Carlsbad, CA 92010                           17853    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Fiorenza, Sandra
2828 Grande Camino
Walnut Creek, CA 94598                       17854    9/22/2020        24 Hour Fitness USA, Inc.                 $499.00                                                                              $499.00
Sill, Ricky S.
2241 Trapp Ave
Miami, FL 33133                              17855    9/22/2020        24 Hour Fitness USA, Inc.                 $149.98                                                                              $149.98
Simmonds, MD, Harris Filgate
18 Turnagain Rd
Kentfield, CA 94904                          17856    9/22/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Cosentino, Erin Marie
7500 Shadowridge Run #16
Austin, TX 78749                             17857    9/24/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00




                                                                                       Page 1129 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 248 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rajaei, Ali
3564 S Pitkin Circle
Aurora, CO 80013                            17858    9/22/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Torres, Vasiliki Hallas
511 West 235th Street 7C
Bronx, NY 10463                             17859    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Morrow, Steven E
7923 Costa Mesa St
Ventura, CA 93004                           17860    9/24/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Criss, Miles A
2411 S. Baldwin Ave. Unit E
Arcadia, CA 91007                           17861    9/24/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
Chalajour, Fariba
3820 Park Blvd Apt 21
Palo Alto, CA 94306                         17862    9/24/2020     24 Hour Fitness Worldwide, Inc.              $374.94                                                                              $374.94
Salcido, Alfredo H
717 Morado Pl
Oxnard, CA 93030                            17863    9/24/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Yanez, Roman
4152 Windspring St
Corona, CA 92883                            17864    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Ng, Winnie
125 Tenby Terrace
Danville, CA 94506                          17865    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $438.00                                                              $438.00
Settle, Cheryl L.
8711 Majesty Ln.
Richmond, TX 77469                          17866    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Strauss, Aaron
88N Main St
Iselin, NJ 08830                            17867    9/24/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
W.W. Grainger Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17868    9/22/2020         24 Hour Holdings II LLC              $317,228.26                                                                          $317,228.26
Hoft, Ryan
P.O Box 201
S. Pasadena, CA 91031                       17869    9/24/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Sharbutt, David P.
13512 Murphy Hill Drive
Whittier, CA 90601                          17870    9/24/2020     24 Hour Fitness Worldwide, Inc.              $162.00                                                                              $162.00
Lauderdale, Dennis A.
18203 Coltman Ave
Carson, CA 90746                            17871    9/24/2020        24 Hour Fitness USA, Inc.                 $149.00                                                                              $149.00
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17872    9/22/2020     24 Hour Fitness Worldwide, Inc.          $317,228.26                                                                          $317,228.26
Yang, Christine
29208 Marshbrook Dr.
Hayward, CA 94545                           17873    9/25/2020    24 Hour Fitness United States, Inc.           $311.47                                                                              $311.47




                                                                                      Page 1130 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 249 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wade, Marcia
532 W. Hyde Park Blvd., Unit 3
Inglewood, CA 90302-7521                       17874    9/22/2020       24 Hour Fitness USA, Inc.                $672.00                                                                              $672.00
Domagala, Malgorzata
PO Box 6264
Laguna Niguel, CA 92606                        17875    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Thomas, Reginald
5064 Silhouette Ave
Las Vegas, NV 89142                            17876    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,200.00                                                                           $2,200.00
Higbee, Don M.
10309 Hamilton St.
Rancho Cucamonga, CA 91701                     17877    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,540.00                                                                           $1,540.00
Dixon, Tiana
38625 25th St. E. #1
Palmdale, CA 93550                             17878    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Rowe, John
1367 W Diane Dr
Taylorsville, UT 84123                         17879    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,031.10                                                                           $1,031.10
Holtzman, Razelle
209-25 18th Ave. #4B
Bayside, NY 11360                              17880    9/22/2020       24 Hour Fitness USA, Inc.                                                                  $252.00                            $252.00
Heckman, Martha
2011 Edgegate Dr
San Jose, CA 95122                             17881    9/24/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Spiegel, Euna
4552 Arbor Glen Way
Oceanside, CA 92057                            17882    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Kouba, Jeff
26381 Las Alturas Ave
Laguna Hills, CA 92653                         17883    9/25/2020       24 Hour Fitness USA, Inc.                               $1,548.00                                                           $1,548.00
Burgess, Lee
PO Box 81134
Las Vegas, NV 89180-1134                       17884    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
Ventura, Wander Sano
Law Offices of Fiorella Rivas Demaria, P.C.
18345 Ventura Blvd. Suite 416
Tarzana, CA 91356                              17885    9/24/2020    24 Hour Fitness Worldwide, Inc.                                          $300,000.00                                         $300,000.00
Romero, Jessica Rae
432 Everglades Lane
Livermore, CA 94551                            17886    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $47.24                                                                            $47.24
Matevosyan, Stepane
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                             17887    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Selv Enterprises L.L.C.
c/o Kye Law Group, P.C.
201 Old Country Road, Suite 120
Melville, NY 11747                             17888    9/24/2020    24 Hour Fitness Worldwide, Inc.         $389,665.08                                                                          $389,665.08
Skinner, Marianne
7501 Derby Lane
Cotati, CA 94931                               17889    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,622.00                                                                           $1,622.00

                                                                                       Page 1131 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 250 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Aronheim, Nhi
10931 E. Progress Ave.
Englewood, CO 80111                           17890    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Helms, Shirley L.
7679 Ameswood Road
Houston, TX 77095                             17891    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,920.00                                                                           $1,920.00
Pham, Trinh Nguyen Dang
18422 Goodwin Ln
Huntington Beach, CA 92646                    17892    9/24/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stooksberry, Jonell
1622 143rd Ave
San Leandro, CA 94578                         17893    9/24/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Forman, Daniel
95-2053 Punkan St.
Mililani, HI 96789                            17894    9/22/2020    24 Hour Fitness United States, Inc.           $950.00                                                                              $950.00
Gemmell, Alice
1426 So. Joplin St.
Aurora, CO 80017-4021                         17895    9/25/2020     24 Hour Fitness Worldwide, Inc.                               $29.00                                                               $29.00
Drummond, Kris
116 Saint Joseph Avenue, Unit A
Long Beach, CA 90803                          17896    9/25/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Office Depot
Bankruptcy Processing
6600 N Military Trail
Boca Raton, FL 33496                          17897    9/24/2020     24 Hour Fitness Worldwide, Inc.             $5,228.66                                                                           $5,228.66
Mazahreh, Ayed
1804 Maxine ave
San Mateo, CA 94401                           17898    9/26/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Vanam, Archana
6050 Audrey Ct
Pleasanton, CA 94588                          17899    9/24/2020     24 Hour Fitness Worldwide, Inc.              $969.00                                                                              $969.00
Lehman, Megan
1422 S Pecan St
Arlington, TX 76010                           17900    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dicken, Brad
6151 Potomac St.
San Diego, CA 92139                           17901    9/24/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Shiflet, Billy
98-1850 Nahele Street
Aiea, HI 96701                                17902    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,551.86                                                                           $1,551.86
Lane, Nancy F
2910 La Cresta Circle
Minden, NV 89423                              17903    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Mendez, Victor
27492 Freedom Ln
Menifee, CA 92584                             17904    9/24/2020     24 Hour Fitness Worldwide, Inc.                $81.98                                                                              $81.98
Mejia Son, Marlon Alois
10587 Steerhead Drive
Bloomington , CA 92316                        17905    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                        Page 1132 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 251 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leach, Thomas J
2654 Kadema Dr
Sacramento, CA 95864                         17906    9/24/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Reddy, Jai
2162 Jackam Way
San Diego, CA 92139                          17907    9/24/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Spath, Thomas J.
116 N. Wetherly Drive #301
Los Angeles, CA 90048                        17908    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $62.00                                                                             $62.00
Jaser, Jennifer
7548 Sutton Lane
Dublin, CA 94568                             17909    9/25/2020     24 Hour Fitness Worldwide, Inc.              $119.81                                                                              $119.81
Keener, Michael L
17326 San Franciscan Dr.
Castro Valley, CA 94552-1619                 17910    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Luhn, Kevin S
43201 NW 15th Ave
Woodland , WA 98674                          17911    9/24/2020     24 Hour Fitness Worldwide, Inc.              $426.00                                                                              $426.00
Lee, May
830 Arguello Dr.
San Leandro, CA 94578                        17912    9/24/2020    24 Hour Fitness United States, Inc.                             $0.00            $0.00          $400.00                            $400.00
DiTomaso, Rita
4844 Crisp way
San Diego, CA 92117                          17913    9/27/2020     24 Hour Fitness Worldwide, Inc.                              $187.50                                                              $187.50
Vicuna, Joey
10714 Whittier Blvd.
Whittier, CA 90606                           17914    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Hughes, Chris
2817 Regatta Circle
Fairfield, CA 94533                          17915    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Dougherty, Philip
208 Vanshire Road East
Lakeside, TX 76108-9463                      17916    9/22/2020        24 Hour Fitness USA, Inc.                 $173.15                                                                              $173.15
Sharma, Yashi
402 Chives Way
Walnut Creek, CA 94595                       17917    9/25/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Nie, Jing
34786 Locke Ave
Fremont, CA 94555                            17918    9/24/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Galeon Gatapia, Joie Laurie
19153 Community St
Northridge, CA 91324                         17919    9/24/2020     24 Hour Fitness Worldwide, Inc.              $422.97                                                                              $422.97
Ripani, Robert Allen
11039 Orleans River CT.
Rancho Cordova, CA 95670                     17920    9/24/2020        24 Hour Fitness USA, Inc.                 $190.00                                                                              $190.00




                                                                                       Page 1133 of 1762
                                                                           Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 252 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Secretary of Labor, on behalf of 24 Hour Fitness Savings and
Investment Plan
US DOL-EBSA
Attn: Mercedeh Ghorab
90 7th Street, Suite 11300
San Fransico, CA 94103                                          17921    9/22/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Rogers, Betty J
4200 N Teneya Way, #235
Las Vegas, NV 89129                                             17922    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Fryer, Andrew
1418 Wickerhill Way
Katy, TX 77494                                                  17923    9/22/2020        24 Hour Fitness USA, Inc.                $2,016.00                                                                           $2,016.00
Oda-Hollister, Karen
9473 Briar Bush Way
Elk Grove, CA 95758-1115                                        17924    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $74.25                                                                             $74.25
Joseph, John
1837 Ringtail Dr
Little Elm, TX 75068                                            17925    9/24/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Dang, Lana
251 E Warren Cmn
Fremont, CA 94539                                               17926    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $86.91                                                                             $86.91
Trevino, Kristi
2119 Savanna Ct S
League City, TX 77573                                           17927    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $21.65                                                                             $21.65
Xin, Jeffrey
2516 Tampico Dr
Bay point, CA 94565                                             17928    9/24/2020    24 Hour Fitness United States, Inc.           $524.00                                                                              $524.00
Luhn, Janet N
43201 NW 15th Ave
Woodland, WA 98674                                              17929    9/24/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Cu, Vy
555 Mission Rock St Unit 533
San Francisco, CA 94158                                         17930    9/24/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Mulligan, Paul F
6420 Waterway Dr
Falls Church, VA 22044                                          17931    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $641.66                                                              $641.66
Nguyen, Robert Phan
1601 S. Douglas St.
Santa Ana, CA 92704                                             17932    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $48.04                                                                             $48.04
Yip, Saridyn
7812 Garvalia Avenue
Rosemead, CA 91770                                              17933    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Martin, Kathleen M
2112 E Street
Sacramento, CA 95816                                            17934    9/24/2020     24 Hour Fitness Worldwide, Inc.              $994.00                                                                              $994.00
JOHNSON, ANTHONY
268 Franciscan Dr
Vallejo, CA 94589                                               17935    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $334.00                                                              $334.00




                                                                                                          Page 1134 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 253 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
ROSS, DENNIS
435 E TAMARACK AVE UNIT 170
INGLEWOOD, CA 90301-6394                    17936    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mullahey, Kevin
2 Tudor Rose Terrace
Mahwah, NJ 07430                            17937    9/24/2020    24 Hour Fitness Worldwide, Inc.             $359.88                                                                              $359.88
Chan, Karen B.
381 N. Bellarose Way
Anaheim, CA 92805                           17938    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $69.98                                                                            $69.98
Zhang, Ruyun
318 Morengo Way
Fremont, CA 94539                           17939    9/25/2020       24 Hour Fitness USA, Inc.                $550.00                                                                              $550.00
Liu, Jialei
34786 Locke Ave
Fremont, CA 94555                           17940    9/24/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ramaila, Kim
127 10th St
Seal Beach, CA 90740                        17941    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Tamura, Janice C
216 Memphis Ave
Huntington Beach, CA 92648                  17942    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $1,092.00                                                           $1,092.00
Zhai, Yao
1639 Duvall Drive
                                            17943    9/24/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Gasparyan, Armine Jennifer
640 West 4th Street Unit # 107
Long Beach, CA 90802                        17944    9/24/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Shelton, Laurence H.
613 Morrell St.
Baytown, TX 77520                           17945    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17946    9/22/2020     24 Hour Fitness Holdings LLC           $317,228.26                                                                          $317,228.26
Ho, Siu Hang
17558 SE 188th Pl
Renton, WA 98058                            17947    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,795.20                                                                           $1,795.20
Sanchez-Gallagher, Esmeralda
Levenbaum Trachtemberg
3500 W. Olive
Suite 300
Burbank, CA 91505                           17948    9/22/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Recology Sonoma Marin
3400 Standish Ave
Santa Rosa, CA 95407                        17949    9/24/2020    24 Hour Fitness Worldwide, Inc.          $38,618.99                                                                           $38,618.99
Thielen, Laurie
4242 East Orchard Pl
Centennial, CO 80121                        17950    9/24/2020    24 Hour Fitness Worldwide, Inc.             $410.00                                                                              $410.00
Buckner, David
1906 N Mission Circle
Friendswood, TX 77546                       17951    9/24/2020       24 Hour Fitness USA, Inc.                $161.29                                                                              $161.29

                                                                                    Page 1135 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 254 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gale, Timothy
8117 Elden Avenue
Whittier, CA 90605                           17952    9/22/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hamad, Hamed
9910 Nicholas Ave
Cleveland, OH 44102                          17953    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $293.93                                                              $293.93
Aronheim, Jeffrey
10931 E. Progress Ave
Englewood, CO 80111                          17954    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Perry, Michael
17098 La Vesu Rd.
Fontanba, CA 92337                           17955    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
Helene Nieman, Guardian
27110 Grand Central Pkwy Apt 30N
Floral Park, NY 11005-1230                   17956    9/24/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Dunbar, Philip
267 Columbus Avenue
Apt. 1
Hasbouck Heights, NJ 07604                   17957    9/24/2020    24 Hour Fitness Worldwide, Inc.             $138.15                                                                              $138.15
Langer, Julia
10722 Beaver Creek Drive
Bakersfield, CA 93312                        17958    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,060.92                                                                           $1,060.92
Wiles, Matilde
Veronica Parsons
150 East 77th St. Apt 11G
New York, NY 10075                           17959    9/24/2020    24 Hour Fitness Worldwide, Inc.                            $1,845.00                            $0.00                          $1,845.00
Diamond Communications, Inc.
Attn: Diana Cowan
P.O. Box 328
Madera, CA 93639                             17960    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,966.90                                                                           $2,966.90
Phan, Alan
11250 Beach Blvd Spc1
Stanton, CA 90680                            17961    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                $81.00                             $81.00
Gurung, Sabina
2019 Parrott Dr Apt 7
San Mateo, CA 94402                          17962    9/24/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Panek, Anthony Michael
1084 Cedar Ridge Road
Sandy, UT 84094                              17963    9/25/2020    24 Hour Fitness Worldwide, Inc.             $197.07                                                                              $197.07
Threadgill, Javona Todd
5535 Ackerfield Ave. #50
Long Beach, CA 90805                         17964    9/22/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Martinez, Albert
14841 Riata St.
Midway City, CA 92655                        17965    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lee, Cheryl
108 Bryant Street #12
Mountain View, CA 94041                      17966    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $82.66                                                                            $82.66




                                                                                     Page 1136 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 255 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mata, Gloria Bill
12270 Telestar Ave
Victorville, CA 92395                         17967    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Mililani Shopping Center, LLC
Saul Ewing Arnstein & Lehr LLP
Mark Minuti, Esq.
1201 N. Market Street, Suite 2300
P.O. Box 1266
Wilmington, DE 19899                          17968    9/25/2020        24 Hour Fitness USA, Inc.             $247,783.17                                                       $51,611.00         $299,394.17
Chung, Jason
9142 Ardendale Ave
San Gabriel, CA 91775                         17969    9/24/2020     24 Hour Fitness Worldwide, Inc.              $749.99                                                                              $749.99
RAPANAN, LOLITA
3113 203 RD ST SW
LYNNWOOD, WA 98036                            17970    9/24/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Le, Patrick
15561 Highcliff St
Westminster, CA 92683                         17971    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                             $42.00
Umscheid, Neil
27266 Delemos
Mission Viejo, CA 92692                       17972    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Pen, Sopheak
1822 Mulberry St. #B
Alameda, CA 94501                             17973    9/24/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Millpitas Chamber of Commerce
828 N. Hillview Drive
Milpitas, CA 95035                            17974    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Campos, David
111 Euclid Ave
San Bruno, CA 94066                           17975    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $99.60                                                                             $99.60
Coddaire, Johnny
22349 Lavender Bell Lane
Woodland Hills, CA 91367                      17976    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $34.99                                                                             $34.99
Vakili, Hassan Moses
4758 Serra Avenue
Fremont, CA 94538                             17977    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hoang, Mindy
26001 Corriente Ln
Mission Viejo, CA 92691                       17978    9/22/2020        24 Hour Fitness USA, Inc.                 $150.42                                                                              $150.42
Choi, Henry
1708 Irvin St
Vienna, VA 22182                              17979    9/24/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Gangavarapu, Ashok Kumar
46905 Fernald Cmn
Fremont, CA 94539                             17980    9/25/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Alarid, Kristi
6114 S. Kelly Avenue
Portland, OR 97239                            17981    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $12.61                                                                             $12.61




                                                                                        Page 1137 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 256 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Marston, Melissa
1431 Crestwood Drive
South San Francisco, CA 94080                17982    9/25/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Moreen, Dennis
2415 Porter Ave
Altadena, CA 91001                           17983    9/25/2020        24 Hour Fitness USA, Inc.                                 $181.00                                                              $181.00
Dongray, Mona L
3263 Mackenzie Pl
Fremont, CA 94536                            17984    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Tran, Khanh
1589 Mount Pleasant Drive
San Jose, CA 95127                           17985    9/25/2020     24 Hour Fitness Worldwide, Inc.                                               $288.00                                             $288.00
Nilsson, Annica
2131 E 1st Street
No 202
Long Beach, CA 90803                         17986    9/25/2020     24 Hour Fitness Worldwide, Inc.              $349.99         $350.00                                                              $699.99
Wightman, Brice
943 Dutton Ave.
San Leandro, CA 94577                        17987    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $36.25                                                                             $36.25
Delia, Laura
4256 Calle del Vista
Oceanside, CA 92057                          17988    9/30/2020    24 Hour Fitness United States, Inc.          $1,333.00                                                                           $1,333.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                             17989    9/26/2020     24 Hour Fitness Worldwide, Inc.              $139.08                                                                              $139.08
Wicks, Kristen
2207 Delaney Ave
Orlando, FL 32806                            17990    9/25/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Van Diepen, Malia
2720 East Street
Oceanside, CA 92054                          17991    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $17.96                                                                             $17.96
Saucerman, Justin
1340 Roselawn Ave.
Thousand Oaks, CA 91362                      17992    9/25/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Podzimek, Joseph
17119 Merit Ave
Gardena, CA 90247                            17993    9/25/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Brock, Matthew
15055 Fairfield Meadows Drive
Ste 130#108
Cypress, TX 77433                            17994    9/25/2020        24 Hour Fitness USA, Inc.                    $44.99       $405.00                                                              $449.99
Wang, Sandy
2115 Lockwood Ave
Fremont, CA 94539                            17995    9/25/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
HE, JINXIA
511 FLYNN AVE
REDWOOD CITY, CA 94063                       17996    9/24/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                       Page 1138 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 257 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Faruqi, Aisha
1140 Castro Street
Apt 20
Mountain View, CA 94040                       17997    9/25/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Ortiz, Bernadette Ramona
9412 Gamba Ct.
Vienna, VA 22182                              17998    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Graham, Mark
68 E Hartsdale Ave, Apt 5H
Hartsdale, NY 10530                           17999    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,747.24                                                                           $1,747.24
Castro, Steve
3200 Panorama Drive
Bakersfield, CA 93306                         18000    9/25/2020        24 Hour Fitness USA, Inc.                 $468.00                                                                              $468.00
Hopper, Mary
2705 Loyaga Dr
Round Rock, TX 78681                          18001    9/25/2020     24 Hour Fitness Worldwide, Inc.              $106.15                                                                              $106.15
Dizon, Michelle
4135 Greenland Terrace
FREMONT, CA 94555                             18002    9/25/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Palmeri, Marcy
Westerburg & Thornton, P.C.
Steven Thornton
10440 N. Central Expy, Suite 800
Dallas, TX 75231                              18003    9/25/2020     24 Hour Fitness Worldwide, Inc.              $108.24                                                                              $108.24
Huang, Jia Qi
17558 SE 188th Pl
Renton, WA 98058                              18004    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,795.20                                                                           $1,795.20
Jackson, Edward-Kevin Lee
PO Box 20517
Riverside, CA 92516                           18005    9/25/2020    24 Hour Fitness United States, Inc.           $452.70                                                                              $452.70
Schmeidler, Dan
1214 Lodi Place, Apt. 212
Los Angeles, CA 90038                         18006    9/25/2020     24 Hour Fitness Worldwide, Inc.           $38,226.00                                                                           $38,226.00
Vizzotto-Pryor, Tatiana
2605 Reagan Trail
Lake Mary, FL 32746                           18007    9/25/2020    24 Hour Fitness United States, Inc.              $38.51                                                                             $38.51
Bedsole, Cynthia S.
4930 Lake Sharp Drive
Orlando, FL 32817                             18008    9/25/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Fowler, Brad
PO Box 1273
Little Elm, TX 75068-1273                     18009    9/22/2020    24 Hour Fitness United States, Inc.           $787.00                                                                              $787.00
Tuohy, Dianne
9291 Lavell St
La Mesa, CA 91941                             18010    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,245.00                                                                           $1,245.00
Chovatia, Tapan
7 Fielding Place
Edison, NJ 08820                              18011    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00




                                                                                        Page 1139 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 258 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Beacham, Stephen
PO Box 551088
South Lake Tahoe, CA 96155                    18012    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $34.71                                                                            $34.71
Pagac, Dean
3620 Via De Leoni Ave.
Henderson, NV 89052                           18013    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                               $276.05                            $276.05
Gonzalez, Leticia
6552 Oxford Drive
Huntington Beach, CA 92647                    18014    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Taylor, Windel
1781 Water Rock Drive
Apopka, FL 32712                              18015    9/25/2020       24 Hour Fitness USA, Inc.                $188.38                                                                              $188.38
Frisk, Cheyla
305 E Clark St
Yacolt, WA 98675                              18016    9/25/2020    24 Hour Fitness Worldwide, Inc.             $487.79                                                                              $487.79
Phoenix Metro Center Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         18017    9/25/2020       24 Hour Fitness USA, Inc.            $193,949.76                                                                          $193,949.76
Lopez, Kristina
9132 NW 35th Place
Sunrise, FL 33351                             18018    9/25/2020    24 Hour Fitness Worldwide, Inc.             $126.00                                                                              $126.00
Ortiz, Ramses
2418 Beaumont Ave Apt 2B
Bronx, NY 10458                               18019    9/25/2020    24 Hour Fitness Worldwide, Inc.             $366.00                                                                              $366.00
Ortiz, Ramses
2418 Beaumont Ave Apt 2B
Bronx, NY 10458                               18020    9/25/2020    24 Hour Fitness Worldwide, Inc.             $366.00                                                                              $366.00
Shetrit, Daniel
1119 Ocean Parkway 2M
Brooklyn, NY 11230                            18021    9/25/2020           24 New York LLC                          $70.00                                                                            $70.00
Clue-Garrison, Nicole
117 Royal Drive
Apt 484
Piscataway, NJ 08854                          18022    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $825.67                                                              $825.67
Lyon, Adam
5000 NE 72nd Ave Apt C11
Vancouver, WA 98661                           18023    9/25/2020    24 Hour Fitness Worldwide, Inc.             $161.23                                                                              $161.23
Entezari, Zahra
116 Horn Ct.
Folsom, CA 95630                              18024    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00
Choi, Harry
333 Fountainhead
Irvine, CA 92618                              18025    9/25/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
DeLuca, Jane
3 Sheridan Sq. 9D
New York, NY 10014                            18026    9/25/2020            24 Denver LLC                       $514.98                                                                              $514.98




                                                                                      Page 1140 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 259 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hwa Kim, Myung
1497 Berry Creek Pl.
Chula Vista, CA 91913                        18027    9/25/2020    24 Hour Fitness United States, Inc.           $612.00                                                                              $612.00
Qaqish, Suha
1170 N. Glendora Avenue
Covina, CA 91724                             18028    9/25/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Masek, Matthew
5706 E Mockingbird Ln
Box 145
Dallas, TX 75206                             18029    9/25/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Johnson, Cynthia
2204 Eastern Avenue
Sacramento, CA 95864                         18030    9/25/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Thomsen, Robert
1330 N Orange Dr
#203
Los Angeles, CA 90028                        18031    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $88.19                                                                             $88.19
Bradshaw, Kevin
28004 Whitestone Court
Hayward, CA 94542                            18032    9/25/2020        24 Hour Fitness USA, Inc.                              $91,867.52                                                           $91,867.52
Ofenheim, Walter
Boris Ofenheim
3985 Gouvrneur Ave #6F
Bronx, NY 10463                              18033    9/25/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                                                               $60.00
Turetsky, Gerald
30 East Hartsdale Avenue
Apartment 5A
Hartsdale, NY 10530                          18034    9/25/2020    24 Hour Fitness United States, Inc.          $7,409.00                                                                           $7,409.00
Robie, Julia
19418 Winged Foot Circle
Porter Ranch, CA 91326                       18035    9/25/2020    24 Hour Fitness United States, Inc.              $93.98                                                                             $93.98
BHATIA, RAJESH
27 VIENNE
IRVINE, CA 92606                             18036    9/25/2020     24 Hour Fitness Worldwide, Inc.           $24,150.00                                                                           $24,150.00
Elumba, Anne Alpuerto
28 Style Drive
Aliso Viejo, CA 92656                        18037    9/25/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ngueyn, Thuey
2200 Homecraft Lane
Bedford, TX 76021                            18038    9/25/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Hodson, Stephen H
6224 29th Street N
Arlington, VA 22207                          18039    9/25/2020     24 Hour Fitness Worldwide, Inc.              $364.00                                                                              $364.00
Everage, Debbie
19408 Eddington Dr.
Carson, CA 90746                             18040    9/25/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Wendt, Bradley
19807 Parkwater Cir.
Katy, TX 77450                               18041    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                       Page 1141 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 260 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tucker, Irene
249 North Arbor Sun Terrace #1175
Salt Lake City, UT 84116                     18042    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Water Slope Water District
PO Box 25140
Portland, OR 97298-0140                      18043    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,564.00                                           $90.98                          $1,654.98
Washington, Lisa D
5440 Jacinto Ave
Sacramento, CA 95823                         18044    9/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Leon, Ana
2022 Waycross Rd
Fremont, CA 94539                            18045    9/25/2020       24 Hour Fitness USA, Inc.                                                                  $699.99                            $699.99
Ashurov, Boris
2000 Kings Highway, 5A
Brooklyn, NY 11229                           18046    9/25/2020    24 Hour Fitness Worldwide, Inc.             $119.88                                                                              $119.88
Mendoza, Ambrose
17411 Vista Street
Hesperia, CA 92345                           18047    9/25/2020    24 Hour Fitness Worldwide, Inc.             $260.00                                                                              $260.00
Mitchell, Katherine Althea
1907 Sunray Court
West Linn, OR 97068                          18048    9/25/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Halliday, Alexa Jean
2854 Walnut Bend Ln
#2854
Houston, TX 77042                            18049    9/25/2020       24 Hour Fitness USA, Inc.                               $1,500.00                                                           $1,500.00
Glatz, Amber L
8712 Oconnell Ct
Elk Grove, CA 95624                          18050    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,500.00                          $1,500.00
Willis, Renee
184 S. Idaho St.
La Habra, CA 90631                           18051    9/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Mendoza, Juventino
17411 Vista Street
Hesperia, CA 92345                           18052    9/25/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Vang, Mao T
4712 Westlawn Ct se
Salem, OR 97317                              18053    9/25/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
SCOTT, KENNETH ANTHONY
PO BOX 210423
CHULA VISTA, CA 91921-0423                   18054    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
SANDOVAL, EMANUEL
231 WATERFORD LANE
FILLMORE, CA 93015                           18055    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                         18056    9/22/2020           24 New York LLC                  $317,228.26                                                                          $317,228.26
Lake, Julie
18337 Tallgrass Prairie Drive
Pflugerville, Texas 78660                    18057    9/25/2020    24 Hour Fitness Worldwide, Inc.                                              $171.93                                             $171.93


                                                                                     Page 1142 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 261 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
James, Avalon
184 S. Idaho St.
La Habra, CA 90631                            18058    9/25/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Repetski, Jacqueline
506 Avery Dr
Sugar Land, TX 77479                          18059    9/25/2020     24 Hour Fitness Worldwide, Inc.              $168.22                                                                              $168.22
Garcia, Rebecca
2440 Curlew St
San Diego, CA 92101                           18060    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wesner, Kathleen
359 Church Street
San Francisco, CA 94114-1718                  18061    9/25/2020        24 Hour Fitness USA, Inc.                $1,560.00                                                                           $1,560.00
Sia, Ellena
3-12 Berdan Ave.
Fair Lawn, NJ 07410                           18062    9/25/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Mirandilla, Magan Renee
2606 N. Spring Dr.
Spring, TX 77373                              18063    9/25/2020    24 Hour Fitness United States, Inc.                          $1,317.96                        $1,317.96                          $2,635.92
Weaver, Mark
4249 Oakwood Avenue
La Canada Flintridge, CA 91011                18064    9/25/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Zeng, Jia
37766 Goldenrod Drive
Newark, CA 94560                              18065    9/25/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zhang, Stella
411 W. Seaside Way, Unit 703
Long Beach, CA 90802                          18066    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,170.00                                                           $1,170.00
Dolan, Carissa
1220 Rosecrans St.
PMB 458
San Diego, CA 92106                           18067    9/25/2020     24 Hour Fitness Worldwide, Inc.              $321.75                                                                              $321.75
Green, Gertrud
3013 Manor Green Blvd
Euless, TX 76039                              18068    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Kirkwood Missouri Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street
Suite 1700
Los Angeles, CA 90071                         18069    9/25/2020        24 Hour Fitness USA, Inc.             $133,461.82                                                                          $133,461.82
Minnehan, Andra
201 Calle Salida
San Clemente, CA 92672                        18070    9/28/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
Patel, Minitaj
7077 Crystalline Dr
Carlsbad, CA 92011                            18071    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
DiBrito, Francesca
526 Illinois, Unit 1
El Segundo, CA 90245                          18072    9/22/2020              RS FIT CA LLC                      $1,168.00                                                                           $1,168.00


                                                                                        Page 1143 of 1762
                                                                            Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 262 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Lamprecht, Lance
4228 111th Street SE
Everett, WA 98208                                                18073    9/25/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Buser, Joseph
509 Forest Road
Riva, MD 21140                                                   18074    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
Sedeh, Mehrab
15875 SW Falcon Drive
Beaverton, OR 97007-8195                                         18075    9/25/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Santiago, Charles
125 Tobin Ct
Vallejo, CA 94589                                                18076    9/25/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
McKee, Kathleen R.
10322 Centinella Dr
La Mesa, CA 91941-7056                                           18077    9/25/2020    24 Hour Fitness Worldwide, Inc.             $811.75                                                                              $811.75
Anthony (Tony) H Daysog, Carolyn (Carrie) Monks,
912 Broadway
Alameda, CA 94501                                                18078    9/25/2020       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Koko Marina Holdings, LLC
c/o Sofos Realty Corporation
600 Kapiolani Blvd., Suite 200
Honolulu, HI 96813                                               18079    9/25/2020       24 Hour Fitness USA, Inc.            $280,638.50                                                                          $280,638.50
Roberts, Morgan
2600 W 7th
1311
Fort Worth, TX 76107                                             18080    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Fontana Water Company, a division of San Gabriel Valley Water
Company
San Gabriel Valley Water Company
11142 Garvey Avenue
El Monte, CA 91733                                               18081    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $58.81                                                                            $58.81
NORTHEAST FITNESS SOLUTIONS INC
ATTN: VINCE LEONARD
1370 WELSH ROAD
NORTH WALES, PA 19454                                            18082    9/25/2020       24 Hour Fitness USA, Inc.            $314,256.10                                                                          $314,256.10
Yan, Qingwen
6008 Tillman Ct
Pleasanton, CA 94588                                             18083    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Bhakta, Sulma
2411 Speidel Drive
Pflugerville, TX 78660                                           18084    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Garcia, Elena
4820 Marion Ave
Baldwin Park, CA 91706                                           18085    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $57.75                                                                            $57.75
Vin-Teri Electric, Inc.
Ryan A. Mahoney
Blitch Westley Barrette, S.C.
1550 Spring Road, Suite 120
Oak Brook, IL 60523                                              18086    9/25/2020       24 Hour Fitness USA, Inc.                                             $127,172.67                                         $127,172.67


                                                                                                         Page 1144 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 263 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lee, Irene
5312 Delta Dr
Rocklin, CA 95765                            18087    9/25/2020       24 Hour Fitness USA, Inc.                                $300.00                                                              $300.00
A, Ma Guadalupe
1429 Firestone Loop
San Jose, CA 95116                           18088    9/25/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
DeLucchi, Claire J
865 Kensington Dr
Fremont , CA 94539-4586                      18089    9/25/2020       24 Hour Fitness USA, Inc.                $792.00                                                                              $792.00
Lewis, Dena
P.O. Box 1111
Fresno, TX 77545                             18090    9/25/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Torres, Ceasar David
323 Wind Flower Way
Oceanside, CA 92057                          18091    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                               $175.53                            $175.53
Bross, Jorge
668 Del Mar Ave.
Chula Vista, CA 91910                        18092    9/26/2020       24 Hour Fitness USA, Inc.                $215.00                                                                              $215.00
Gagnon, Daniel Thomas
868 Morton Way
Folsom, CA 95630                             18093    9/25/2020       24 Hour Fitness USA, Inc.                               $7,460.28                                                           $7,460.28
Hinojosa, Elia
9818 Estrella Drive
Spring Valley, CA 91977                      18094    9/25/2020    24 Hour Fitness Worldwide, Inc.             $101.47                                                                              $101.47
Johnston, Stephen
36163 Fremont Blvd Apt 90
Fremont, CA 94536                            18095    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Sia, Roemil
3-12 Berdan Ave
Fair Lawn , NJ 07410                         18096    9/25/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Lumibao, Dean B
P.O. Box 5046
Orange, CA 92863                             18097    9/25/2020       24 Hour Fitness USA, Inc.                    $41.00                                                                            $41.00
Sapozhnikova, Sosya
10909 Fondern Apt 603
Houston, TX 77074                            18098    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
RoofCo, Inc.
Richard A. Soll
Mahoney & Soll LLP
150 W. First St, Suite 180
Claremont, CA 91711                          18099    9/25/2020       24 Hour Fitness USA, Inc.                                             $232,280.00                                         $232,280.00
Wang, Alexander
4317 Holt St.
Bellaire, TX 77401                           18100    9/27/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Rocklein, Ruth
PO Box 446
Duarte, CA 91009                             18101    9/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Vaknine, Ellen
797 Flanders Drive
Valley Stream, NY 11581                      18102    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $50.31                                                                            $50.31

                                                                                     Page 1145 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 264 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dodson, Rhonda L
12008 Cherie Drive
Austin, TX 78758                             18103    9/25/2020     24 Hour Fitness Worldwide, Inc.              $357.50                                                                              $357.50
Fossati, Luisa
11716 Exposition Blvd
Los Angeles, CA 90064                        18104    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mitchell, Mark
18337 Tallgrass Prairie Drive
Pflugerville, TX 78660                       18105    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $565.75                                                              $565.75
Hanley, Jaye D.
9025 Hillery Dr.
San Diego, CA 92126                          18106    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,640.00                                                                           $1,640.00
Bhatia, Kush Raj
27 Vienne
Irvine, CA 92606                             18107    9/25/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
W.W. Gainger, Inc.
401 Sout Wright Road W4W.R47
Janesville, WI 53546                         18108    9/22/2020           RS FIT Holdings LLC                $317,288.26                                                                          $317,288.26
Butcher, Kelly
10117 NW Chamberlains Fields Pl
North Plains, OR 97133-8133                  18109    9/25/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Lancho, Juan
759 Pennsylvania Ave
Lyndhurst, NJ 07071                          18110    9/26/2020        24 Hour Fitness USA, Inc.                    $84.00                                                                             $84.00
Addulhalim, Ban
7648 Scarlet View Trail
Fort Worth, TX 76131                         18111    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $72.72                                                                             $72.72
Chu, Jacob
16702 Loch Maree Lane
Dallas, TX 75248                             18112    9/26/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Britton, Kendrick Hargrow
5811 Hillsdale Blvd
Sacrmento, CA 95842                          18113    9/25/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
W.W. Grainger. Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                         18114    9/22/2020    24 Hour Fitness United States, Inc.       $317,228.26                                                                          $317,228.26
Morales, Michaela
59 Fletcher Street
Kennebunk , ME 04043                         18115    9/25/2020    24 Hour Fitness United States, Inc.           $149.00                                                                              $149.00
Smith, Rosalyne
6331 Bluebell Ave
Valley Glen, CA 91606                        18116    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
King, Kodeesha
Livingston Flowers Law Firm
Joel B. Flowers, III
1900 Saint James Place, Ste. 480
Houston, TX 77056                            18117    9/25/2020     24 Hour Fitness Worldwide, Inc.          $200,000.00                                                                          $200,000.00
Alleman, Thomas B.
5101 Streamwood Lane
Plano, TX 75093                              18118    9/25/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00

                                                                                       Page 1146 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 265 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lathigara, Pravin
615 Spring Hill Drive
Morgan Hill, CA 95037                         18119    9/22/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                           18120    9/25/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Newhouse, Sharon
9132 Vista Creek Dr
Dallas, TX 75243                              18121    9/28/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Foley, Norah
30625 120th CT SE
Auburn, WA 98092                              18122    9/26/2020       24 Hour Fitness USA, Inc.               $1,794.94                                                                           $1,794.94
Ridge, Marva
6082 Old Quarry Loop
Oakland, CA 94605                             18123    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Draper, Casey
3875 Pecan Circle
Laporte, TX 77571                             18124    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Nei, Gina
8321 Beckford Ave.
Northridge, CA 91324                          18125    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Robertson, Keir
8915 Great Rock Circle
Sacremento, CA 95842                          18126    9/25/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Phillips, Tori
6318 Turtle Creek Drive
Pasadena, TX 77505                            18127    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $86.59                                                                            $86.59
Palomino, Tanna
4849 State St #20
Salem , OR 97301                              18128    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $57.00                                                                            $57.00
Eilzalde, Noemi
P.O. Box 3072
San Bernardino, CA 92413                      18129    9/25/2020    24 Hour Fitness Worldwide, Inc.             $199.98                                                                              $199.98
Mueller, Lolita
c/o Joseph Hunt, Attorney for Creditors
Hunt Law Offices, PLLC
407 1/2 N. 45th Street
Seattle, WA 98103                             18130    9/25/2020       24 Hour Fitness USA, Inc.             $50,000.00                                                                           $50,000.00
Carrick-Hall, Pam
633 Bayside Drive
Newport Beach, CA 92660                       18131    9/28/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Liu, Yuexiao
18304 Sordello St.
Rowland Heights, CA 91748                     18132    9/25/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Matevosyan, Alyona
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                            18133    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Hudson, Nancy
463 Riverview Dr
Totowa, NJ 07512                              18134    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,467.70                                                                           $1,467.70

                                                                                      Page 1147 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 266 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          18135    9/22/2020              RS FIT CA LLC                    $317,228.26                                                                         $317,228.26
Garfield, Makayla C
5453 S Capitol Reef Dr
Taylorsville, UT 84129                        18136    9/28/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Shaw, Shirley Jean
531 Avenida Del Verdor
San Clemente, CA 92672                        18137    9/25/2020     24 Hour Fitness Worldwide, Inc.               $774.00                                                                             $774.00
Zhu, Zheng
1545 Trimingham Dr
Pleasanton, CA 94566                          18138    9/25/2020    24 Hour Fitness United States, Inc.            $582.00                                                                             $582.00
Rolon, Nayomy
5151 Loma Vista Cir. Building 5 Apt. 115
Oviedo, FL 32765                              18139    9/27/2020        24 Hour Fitness USA, Inc.                $1,051.45                                                                           $1,051.45
PCW Properties LLC
c/o Corey E. Taylor, APC
629 Camino de los Mares
Suite 305
San Clemente, CA 92673                        18140    9/25/2020     24 Hour Fitness Worldwide, Inc.          $1,839,605.31                                     $215,787.09                      $2,055,392.40
Castillo, Angelica
2900 E. Lincoln Ave., Apt. 221
Anaheim, CA 92806                             18141    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $82.53                                                                             $82.53
De Ville, Kimberlee
1601 Barton Rd
Apt # 3903
Redlands, CA 92373                            18142    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hammeral, Christian
4201 Maple Ave
Oakland, CA 9402-4046                         18143    9/22/2020        24 Hour Fitness USA, Inc.                  $372.00                                                                             $372.00
Canter, Rhoda
6319 Nicholson Street
Falls Church, VA 22044                        18144    9/22/2020        24 Hour Fitness USA, Inc.                $1,162.00                                                                           $1,162.00
Calderon, Angelica Dupont
212 Sunhaven Dr
Fairfield, CA 94533                           18145    9/28/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Price, Sarah
330 Park View Ter Apt 107
Oakland, CA 94610                             18146    9/26/2020     24 Hour Fitness Worldwide, Inc.               $215.00                                                                             $215.00
Wen, Michelle
820 Boar Cir
Fremont, CA 94539                             18147    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Lin, Yeong
37766 Goldenrod Drive
Newark, CA 94560                              18148    9/25/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Ball, Kathleen A
2713 Cormorant Ct
Union City, CA 94587                          18149    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $28.60                                                                             $28.60
Floyd, Jesse
                                              18150    9/26/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00

                                                                                        Page 1148 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 267 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jensen, Tyna
1777 Indian Valley Road
Novato, CA 94947-4223                          18151    9/25/2020    24 Hour Fitness Worldwide, Inc.             $599.98                                                                              $599.98
Trujillo, Eddie
1358 McPrince Lane
Brentwood, CA 94513                            18152    9/26/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
ABLAO, NOLY
1397 OLD JANAL RANCH RD.
CHULA VISTA, CA 91915                          18153    9/28/2020       24 Hour Fitness USA, Inc.                               $2,875.53                                                           $2,875.53
MAGTEK INC
ATTN: TRACI MCNAMEE
1710 Apollo Court
Seal Beach, CA 90740                           18154    9/25/2020       24 Hour Fitness USA, Inc.             $21,596.15                                                                           $21,596.15
Radoslovich, Michael
P.O. Box 2736
Toluca Lake, CA 91610                          18155    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Farrell, Mary
541 Anderson Avenue
Wood-Ridge, NJ 07075                           18156    9/22/2020    24 Hour Fitness Worldwide, Inc.             $229.02                                                                              $229.02
Schoenberg, Arthur
6175 E. Palo Alto Drive
Anaheim, CA 92807                              18157    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,168.00                                                                           $1,168.00
Bookbinder, Ronald B.
855 N. Liberty St.
Arlington, VA 22205                            18158    9/25/2020    24 Hour Fitness Worldwide, Inc.            $5,976.36                                                                           $5,976.36
Lamb, Richard S.
7731 Jayhawk Dr
Riverside, CA 92509                            18159    9/22/2020       24 Hour Fitness USA, Inc.                               $2,218.00                                                           $2,218.00
LaJeunesse, Robert M
409 S Virginia Ave
Jersey City, NJ 07304                          18160    9/26/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Kirk, Gordon M
6582 E 135th Ave
Thornton, CO 80602                             18161    9/27/2020       24 Hour Fitness USA, Inc.                $167.88                                                                              $167.88
Goss Foundations, Inc.
Cohen Seglias Pallas Greenhall & Furman, PC
Mary Catherine Emert, Esq.
30 South 17 Street
19th Floor
Philadelphia, PA 19103                         18162    9/29/2020       24 Hour Fitness USA, Inc.                                             $184,490.66                                         $184,490.66
Hansen, Mary Frances
960 Patrick Circle
Folsom, CA 95630                               18163    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Fowler, Brad
PO Box 1273
Little Elm, TX 75068-1273                      18164    9/22/2020       24 Hour Fitness USA, Inc.                $787.00                                                                              $787.00
Ford, William B.
2527 Woodgate Way
Roseville, CA 95747                            18165    9/26/2020       24 Hour Fitness USA, Inc.                               $1,440.00                                                           $1,440.00


                                                                                       Page 1149 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 268 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Trotman, Sarah
3943 Arlington Square Drive
Apt. 364
Houston, TX 77034                            18166    9/22/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Safar, Rosemary
5070 Clifton Way
Buena Park, CA 90621                         18167    9/26/2020     24 Hour Fitness Worldwide, Inc.              $730.00                          $730.00          $730.00                          $2,190.00
Davis, Kahlil
10307 Silkwood Court
Springdale, MD 20774                         18168    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Davis, Kristal
10307 Silkwood Court
Springdale, MD 20774                         18169    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Ochoa, Rosa
555 El Capitan Way
Santa Rosa, CA 95407                         18170    9/27/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Bernhardt, Carole
P.O. Box 1331
Ferndale, WA 98248                           18171    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $46.64                                                                             $46.64
Jones, Joyce
15990 Wagner Street
San Lorenzo, CA 94580                        18172    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $603.25                           $603.25                          $1,206.50
INTERIOR PLANT DESIGN
ATTN: PAUL SCHMIDT
1950 MONTEREY RD
SAN JOSE, CA 95112-6118                      18173    9/22/2020        24 Hour Fitness USA, Inc.                $4,940.53                                                                           $4,940.53
Pfeffer, Joshua P.
2594 Anchor Avenue
Port Hueneme, CA 93041                       18174    9/26/2020            24 New York LLC                                        $57.98                                                               $57.98
RODRIGUEZ, CHRISTOPHER
2939 OCEAN WAY
LEAGUE CITY , TX 77573                       18175    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $98.45                                                                             $98.45
Zhang, Liqin
1870 Socorro Way
Oxnard, CA 93030                             18176    9/26/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Logan, Laura
6913 Big Wichita Drive
Fort Worth, TX 76179                         18177    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $67.86                                                                             $67.86
Mitchell, Dorothy
4930 El Paraiso Ave 93
Sacramento, CA 95824                         18178    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pauchey, Lori
606 Narcissus Ave
Corona del Mar, CA 92625-2417                18179    9/29/2020        24 Hour Fitness USA, Inc.                $1,118.00                                                                           $1,118.00
Carlton, Bonnye J
2021 SE Waldron
Milwaukie, OR 97222                          18180    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Bach, Jonathan
5636 1/2 Woodman Ave
Van Nuys, CA 91401                           18181    9/25/2020     24 Hour Fitness Worldwide, Inc.              $173.98                                                                              $173.98

                                                                                       Page 1150 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 269 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sasaki, Deyvn
755 Rialto St.
Oxnard, CA 93035                             18182    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bracco, Bill
211 Gambier St
San Francisco, CA 94134                      18183    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Corbett, Felicia
256 Norcia Loop
Liberty Hill, TX 78642                       18184    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,239.00                                                                           $1,239.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                             18185    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $69.54                                                                             $69.54
DeLugach, Sanford Floyd
541 Boulevard Way
Piedmont, CA 94610                           18186    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,019.64                                                                           $1,019.64
Baltazar, Isabel
463 Carneros Ave 1
Sunnyvale, CA 94086                          18187    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Garrison, Bruce
7122 summit Lane
Shawnee, KS 66216                            18188    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Bhattarai, Jasmine
5509 Montclair Drive
Colleyville, TX 76034                        18189    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Gallardo, Guadalupe
14600 S. Inglewood Ave. #33
Lawndale, CA 90260                           18190    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Martin, Abby
1334 East 8th Street
Brooklyn, NY 11230                           18191    9/28/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Coleman, Derrick
15 Westport
Irvine, CA 92620                             18192    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $67.11                                                                             $67.11
Reyes-Putich, Faye
3359 Louis Paul Way
San Jose, CA 95148                           18193    9/22/2020    24 Hour Fitness United States, Inc.           $240.00                                                                              $240.00
Magidin, Alex
405 91st Street Apt.21
Daly City, CA 94015                          18194    9/28/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Wang, Lin Elizabeth
811 W Michelle st
West Covina, CA 91790                        18195    9/26/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Tello, Esteban
9040 Fremontia Ave
Fontana, CA 92335                            18196    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Lo, Tesia
1500 Bluehaven Drive
Rowland Heights, CA 91748                    18197    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00




                                                                                       Page 1151 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 270 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                             18198    9/22/2020       24 Hour Fitness USA, Inc.               $7,553.48                                                                           $7,553.48
Fearn, Richard
200 W Walnut Ave
El Segundo, CA 90245                          18199    9/22/2020       24 Hour Fitness USA, Inc.                                $664.00                                                              $664.00
Pillatzke, Veronica
3062 Mirado Court
@Sunrise Villas #6
Las Vegas, NV 89121                           18200    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Sudakow, Robert
11 Fortuna West
Irvine, CA 92620-1848                         18201    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,240.00                                                                           $1,240.00
Winch, Diane
24106 SE 20th St
Sammamish, WA 98075                           18202    9/28/2020       24 Hour Fitness USA, Inc.                $147.73                                                                              $147.73
Kirshner, Michael C.
3 Victory Road
Montebello, NY 10901                          18203    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,847.82                                                                           $1,847.82
TISCHLER, ZITA
PO BOX 621883
LITTLETON, CO 80162                           18204    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Wesson, Therese
5905 Renneberger Rd
Falcon, CO 80831                              18205    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Zhang, Huijie
7035 Alicent Place
Mclean, VA 22101                              18206    9/26/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Sakhrani, Gulu
34257 Xanadu Terrace
Fremont, CA 94555                             18207    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Wattman, Deborah Ann
3703 Claburn Drive
Austin , TX 78759-8233                        18208    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $1,848.00                                                           $1,848.00
Galindo, Judith S
1429 Lassen Ave
Milpitas, CA 95035                            18209    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gill, Kal
13819 Naomi Hollow Ln
Houston, TX 77082                             18210    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Suarez, Kathryn
381 N. Bellarose Way
Anaheim, CA 92805                             18211    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $77.98                                                                            $77.98
Ernst, Jon
7302 115th St. Ct. E
Puyallup, WA 98373                            18212    9/25/2020    24 Hour Fitness Worldwide, Inc.             $369.20                                                                              $369.20
Rutman, Irina Bulkina
3030 Emmons Ave Apt 4S
Brooklyn , NY 11235                           18213    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                      Page 1152 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 271 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Liberty Mutual Insurance Company
Attn: K. Potvin
100 Liberty Way
Dover, NH 03820                              18214    9/28/2020     24 Hour Fitness Worldwide, Inc.                                            $62,000.00                                          $62,000.00
Smith, Deborah
P.O. Box 1111
Fresno, TX 77545                             18215    9/25/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Bressler, Steve
3 Brookhaven Court
Nanuet, NY 10954                             18216    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $96.84                                                                             $96.84
Boyd, Bruce
507 Ladin Lane
Lakeway, TX 78734                            18217    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $420.00                                                              $420.00
Jiang, Peng
3209 Poplar Blvd
Alhambra, CA 91083                           18218    9/25/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Laterrial, Ortiz A
4256 Alta Vista Court
Oceanside, CA 92057                          18219    9/25/2020        24 Hour Fitness USA, Inc.                             $109,196.44                                                          $109,196.44
Hambarsoonian, Maria
2001 Dublin Drive
Glendale, CA 91206                           18220    9/29/2020        24 Hour Fitness USA, Inc.                                $3,096.00                                                           $3,096.00
Abrams, Alison Jean
180 Mountain St
Ellington, CT 06029                          18221    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Row, Chuck
9200 Madison Ave Apt 210
Orangevale, CA 95662                         18222    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Li, Vivian
12995 Waterlily Way
Chino, CA 91710                              18223    9/25/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Wang, Yining
1326 Mountain Ave, Apt G
Duarte, CA 91010                             18224    9/28/2020     24 Hour Fitness Worldwide, Inc.              $276.25                                                                              $276.25
Behrendt, Marilyn
13101 W. Washington Blvd., #407
Los Angeles, CA 90066                        18225    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Hordes, Emily
14385 SW Equestrian Ln
Beaverton, OR 97008                          18226    9/25/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Laube, Michael B
24325 Crenshaw Blvd
PBM 112
Torrance, CA 90505                           18227    9/22/2020        24 Hour Fitness USA, Inc.                    $73.73                                                                             $73.73
Lam, Tania
1900 Santa Anita Avenue
Sierra Madre, CA 91024                       18228    9/25/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Aranda, Abigail Vitia
727 North Gunther Street,
Santa Ana, CA 92703                          18229    9/30/2020        24 Hour Fitness USA, Inc.                                 $730.00          $729.00                                           $1,459.00

                                                                                       Page 1153 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 272 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bright, Arthur A.
6560 NE Rosebay Drive
Hillsboro, OR 97124-5023                     18230    9/25/2020    24 Hour Fitness Worldwide, Inc.            $2,432.00                                                                           $2,432.00
Shen, Quan
1216 S Palmetto Ave
Ontario, CA 91762                            18231    9/26/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
LA, ANH HOANG
PO BOX 6083
CONCORD, CA 94524                            18232    9/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Draper, Scott
3875 Pecan Circle
Laporte, TX 77571                            18233    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Williams IV, Nelson
3066 Holyrood Drive
Oakland, CA 94611                            18234    9/28/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Diaz, Adalee
1700 Market Ave Apt 2
San Pablo, CA 94806                          18235    9/27/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Barba, Yanet Cortez
219 Loma Ave, APT #4
Long Beach, CA 90803                         18236    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $649.99                            $649.99
Chin, Nadine
751 Laurel Street #205
San Carlos, CA 94070                         18237    9/26/2020       24 Hour Fitness USA, Inc.                    $52.84                                                                            $52.84
Ramirez, Adriana
9021 NW Lewis Drive
Vancouver, WA 98662                          18238    9/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                           $300.00                            $600.00
Yefremenkova, Victoria
7205 Offield Ct
Sacramento, CA 95842                         18239    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Phan, Allan
13906 Anita Pl
Garden Grove, CA 92843                       18240    9/29/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Saleh, Aurian
4375 Benhurst ave
San Diego, CA 92122                          18241    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $89.98                                                                            $89.98
Jimenez, Felecia
27906 Bradford Ridge Drive
Katy, TX 77494                               18242    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $81.25                                                                            $81.25
AYALA, JORDAN
16954 TUDOR WAY
FONTANA, CA 92337                            18243    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Walker, Michael
Phoong Law Corporation
2725 Riverside Blvd
Sacramento, CA 95818                         18244    9/28/2020    24 Hour Fitness Worldwide, Inc.         $200,000.00                                                                          $200,000.00
Gioia, Matthew
5113 Mill Road
Ronkonkoma, NY 11779                         18245    9/23/2020       24 Hour Fitness USA, Inc.                $383.88                                                                              $383.88


                                                                                     Page 1154 of 1762
                                                                     Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 273 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Dam, Lan
14221 4th Pl W
Everett, WA 98208                                         18246    9/29/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Davies, Brian
680 Carlson Drive
Colorado Springs, CO 80919                                18247    9/25/2020     24 Hour Fitness Worldwide, Inc.              $820.00                                                                              $820.00
Morgan, Renae
17800 Colima Rd.
Apt 375
Rowland Heights, CA 91748                                 18248    9/29/2020     24 Hour Fitness Worldwide, Inc.              $235.10                                                                              $235.10
Pennington, Paul
4315 Waynesboro Drive
Houston, TX 77035                                         18249    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $795.00                                                              $795.00
Andrango, Gladys
Palermo Law PLLC
1300 Veterans Memorial Highway
Hauppauge, NY 11788                                       18250    9/23/2020    24 Hour Fitness United States, Inc.       $500,000.00                                                                          $500,000.00
Berger, Geri
3141 Clubhouse Road
Merrick, NY 11566                                         18251    9/23/2020        24 Hour Fitness USA, Inc.                 $141.78                                                                              $141.78
Chen, Felicia
1150 Columbus Avenue, Apt. #201
San Francisco, CA 94133                                   18252    9/25/2020     24 Hour Fitness Worldwide, Inc.              $151.03                                                                              $151.03
Emanoil, Guy
5160 SW 40th Ave Apt. 24D
Fort Lauderdale, FL 33314                                 18253    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $79.16                                                                             $79.16
Leon, Nancy W
2005 Breezway Bend Ln
League City, TX 77573                                     18254    9/28/2020     24 Hour Fitness Worldwide, Inc.              $255.85                                                                              $255.85
Wong, Bessy Chui
2201 Cromwell Dr.
Arlington, TX 76018                                       18255    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Ramirez, Edwin
4761 Picturesque Dr
Colorado Springs, CO 80917                                18256    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,619.76                                                           $1,619.76
WILSON, TRUDY
188 SANTA MARIA CT
VISTA, CA 92083                                           18257    9/28/2020        24 Hour Fitness USA, Inc.                             $110,391.92                                                          $110,391.92
Dela Cruz, Carlo Cesar
5617 Bayview Avenue
Richmond, CA 94804                                        18258    9/25/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bansal, Shilpi
2 Flagstone, Apt #441
Irvine , CA 92606                                         18259    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Satterfield, Necola Denise
120 Casals Place #18k
Bronx, NY 10475                                           18260    9/28/2020     24 Hour Fitness Worldwide, Inc.              $145.50                                                                              $145.50
Rubin, Yuriy
To the credit card attached to the membership account.
                                                          18261    9/26/2020     24 Hour Fitness Worldwide, Inc.              $159.01                                                                              $159.01

                                                                                                    Page 1155 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 274 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Claim docketed in error
                                               18262    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Kakar, Omar
289 Carlow
Irvine, CA 92618                               18263    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hodzic, Alma
14110 Greenfield Loop
Parker, CO 80134                               18264    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Eguiluz, Angela
9140 SW 123 Court, Q-203
Miami, FL 33186                                18265    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,632.00                          $1,632.00
Sathya, Vyas
22023 Baxley Ct
Cupertino, CA 95014-4744                       18266    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Jones, Aasha
708 Quail Dr
Saginaw, TX 76131                              18267    9/27/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Lee, Bryant
1038 Ingerson ave
San Francisco, CA 94124                        18268    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wang, Qiaogan
867 Lansdown Ct.
Sunnyvale, CA 94087                            18269    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $430.00                                                              $430.00
Chiao, Scott
scott chiao
544 Flannery Street
Santa Clara, CA 95051                          18270    9/29/2020    24 Hour Fitness Worldwide, Inc.                            $2,934.73                                                           $2,934.73
Moretto, Cathy
772 Cypress Street
Manteca, CA 95336-2702                         18271    9/27/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Newhouse, John
9132 Vista Creek Drive
Dallas, TX 75243                               18272    9/28/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Pak, Kyong Pae
6056 Gaines St
San Diego, CA 92110                            18273    9/28/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Frickman, Narvin
3311 W. 114th Cir. Unit C
Westminster, CO 80031                          18274    9/26/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Zhang, Lea
2186 50th Ave
Oakland, CA 94601                              18275    9/27/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Vo, Kevin
5979 N. Hanover Street
Denver, CO 80238                               18276    9/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Vartanian, Henrick
Glickman & Glickman, ALC
Steven C. Glickman, Esq.
9460 Wilshire Blvd., Suite 330
Beverly Hills, CA 90212                        18277    9/22/2020       24 Hour Fitness USA, Inc.            $150,000.00                                                                          $150,000.00

                                                                                       Page 1156 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 275 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ledesma, Zachary Clay
7504 Vol Walker Drive
Austin, TX 78749                              18278    9/25/2020    24 Hour Fitness Worldwide, Inc.             $120.42                                                                              $120.42
Delaney, Stephanie
                                              18279    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $70.99                                                                            $70.99
Righter, William J
8341 N Dickens St.
Portland, OR 97203                            18280    9/25/2020       24 Hour Fitness USA, Inc.                              $39,078.91                                                          $39,078.91
Anaya, Eduardo
1129 W 39th Pl
Los Angeles, CA 90037                         18281    9/26/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Merritt, Quinn
7605 Normandy
The Colony, TX 75056                          18282    9/26/2020       24 Hour Fitness USA, Inc.                    $30.00                                                                            $30.00
Harmon, Adam
2016 Crystal Ave
Salt Lake City, UT 84109                      18283    9/28/2020    24 Hour Fitness Worldwide, Inc.             $147.90                                                                              $147.90
Matevosyan, Maria
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                            18284    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $24.99                                                                            $24.99
Minich, Ryan
803 N Juanita Ave Unit B
Redondo Beach, CA 90277                       18285    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Salazar, Mireya
13403 Kirkwood Dr.
Victorville, CA 92392                         18286    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,116.00                                                                           $2,116.00
Richiedei, Susan S
6224 29th Street N
Arlington, VA 22207                           18287    9/26/2020    24 Hour Fitness Worldwide, Inc.             $455.00                                                                              $455.00
Spokaeski, James
51 Elm Street
Englewood Cliffs, NJ 07632                    18288    9/27/2020    24 Hour Fitness Worldwide, Inc.             $105.22                                                                              $105.22
LEE, SEONGMIN
811 SYCAMORE DRIVE
PALO ALTO, CA 94303                           18289    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Chui, Helen Yang
2201 Cromwell Dr
Arlington, TX 76018                           18290    9/25/2020    24 Hour Fitness Worldwide, Inc.             $270.50                                                                              $270.50
Kim, Hwayoung
945 W Carson St Apt 323
Torrance, CA 90502                            18291    9/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Kurzenski, Heather
244 Mondrian Ct
El Dorado Hills, CA 95762                     18292    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                            $52.00
STICHTER, INGRID
1367 VIA BELLEZA
SAN MARCOS, CA 92069                          18293    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Kim, Warren
3785 Crow Canyon Rd
San Ramon, CA 94582                           18294    9/26/2020    24 Hour Fitness Worldwide, Inc.             $232.91                                                                              $232.91

                                                                                      Page 1157 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21   Page 276 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Fisher, James W.
855 N Liberty St
Arlington, VA 22205                          18295    9/25/2020    24 Hour Fitness Worldwide, Inc.             $653.00                                                                              $653.00
Beck, Karen
116 Academy Street
Annapolis, MD 21401                          18296    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,377.00                                                                           $1,377.00
Hansen, Laura
24361 Welby Way
West Hills, CA 91307                         18297    9/25/2020    24 Hour Fitness Worldwide, Inc.            $2,016.00                                                                           $2,016.00
Shen, Jeffrey
20725 Seine Avenue Apt G
Lakewood, CA 90715                           18298    9/27/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Reynolds, Emily
322 Garrison Street Apt 107
Oceanside, CA 92054                          18299    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Sofer, Roslyn
8111 Glenwood Road
Brooklyn, NY 11236                           18300    9/28/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Shamis, Marina
1170 Brighton Beach Avenue, #4A
Brooklyn, NY 11235                           18301    9/26/2020    24 Hour Fitness Worldwide, Inc.             $147.98                                                                              $147.98
Abesamis, Ria
5617 Bayview Avenue
Richmond, CA 94804                           18302    9/25/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Yee, Wellington
10078 Cosby Way
Elk Grove, CA 95757                          18303    9/28/2020    24 Hour Fitness Worldwide, Inc.             $440.87                                                                              $440.87
Hansen, Russ
960 Patrick Circle
Folsom, CA 95630                             18304    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Zou, Quan
14016 NE 63rd Ct
Redmond, WA 98052                            18305    9/26/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Cameron, Michael B
159 Ebony Ave
Imperial Beach, CA 91932                     18306    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Nguyen, Sarah Phuong Vi Minh
1051 Bradford Dr.
Glendora, CA 91740                           18307    9/27/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Crowbridge, Anne
7607 Redmont Drive
Arlington, TX 76001                          18308    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,016.00                                                                           $1,016.00
Gallizzi, Dolly
123 S Kendall Way
Covina, CA 91723                             18309    9/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Chu, Monica
4025 Porte De Palmas
Unit 75
San Diego, CA 92122                          18310    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99


                                                                                     Page 1158 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 277 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gupta, Bindiya
213 Goldenwood Circle
Simi Valley , CA 93065                       18311    9/26/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Fox, Darolyn
1825 GALINDO ST
APT 101
CONCORD, CA 94520-2450                       18312    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hargrow, Danielle
5811 Hillsdale Blvd
Sacramento, CA 95842                         18313    9/25/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Kennedy, Chuck
1684 Decoto Rd #159
Union City, CA 94587                         18314    9/26/2020    24 Hour Fitness Worldwide, Inc.            $2,530.00       $2,470.00                                                           $5,000.00
lakshmanan, vaishnavi Janakiraman
938 Falcon Dr
Allen, TX 75013                              18315    9/26/2020    24 Hour Fitness Worldwide, Inc.             $228.23                                                                              $228.23
Guishard, Samuel V
6126 Rickwood Dr
Huntsville, AL 35810                         18316    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $365.00                                                              $365.00
Matson, Daniel Keith
44 Via Zaragoza
San Clemente, CA 92672                       18317    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Chiu, Samuel
725 Lorraine Blvd #B
Los Angeles, CA 90005                        18318    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kuang, Jonathan
558 E. Saint Andrews Street
Ontario, CA 91761                            18319    9/26/2020    24 Hour Fitness Worldwide, Inc.             $275.20                                                                              $275.20
Perlberg, Brian
1104 N Sycamore St
Falls Church, VA 22046                       18320    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $290.00                                                              $290.00
Martinez, Michael J. L.
914 Sapphire Circle
Ventura, CA 93004-4005                       18321    9/22/2020    24 Hour Fitness Worldwide, Inc.             $106.37                                                                              $106.37
Bryand, Darlene
198 Ulupau Circle
Bastrop, TX 78602                            18322    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $56.48                                                                            $56.48
Ramirez, Maria Cristina
714 Vessona CIR
Folsom, CA 95630                             18323    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
SEICAREANU, ANTONIU D
15001 CONDON AVE APT 15
LAWNDALE, CA 90260                           18324    9/26/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Glasgow, Lya
PO Box 1383
Rialto, CA 92377                             18325    9/26/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Stephens, Paul
4467 Campus Bluffs Ct
Colorado Springs, CO 80918                   18326    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,904.00                                                                           $1,904.00


                                                                                     Page 1159 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 278 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gorshkov, Yakov
450 CENTRAL WAY
Unit 2503
KIRKLAND, WA 98033-4572                      18327    10/1/2020    24 Hour Fitness United States, Inc.              $57.72                                                                             $57.72
Leung, Candy
706 E. Camillia Way
Azusa, CA 91702                              18328    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $859.89          $859.89          $859.89                          $2,579.67
LEE, JAMES T.
3491 VENTURE DRIVE
HUNTINGTON BEACH, CA 92649                   18329    9/30/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
CIPRES, ARACELI
1067 NORMANDY TER
CORONA, CA 92878-3719                        18330    9/30/2020     24 Hour Fitness Worldwide, Inc.              $412.87                                                                              $412.87
Aliano, Phillip
7649 Island Rail Dr.
North Las Vegas, NV 89084-2473               18331    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Green, William
250 Dorland Street Apt 2
San Francisco, CA 94114-2067                 18332    9/26/2020        24 Hour Fitness USA, Inc.                 $362.25                                                                              $362.25
Bressler, Eileen
3 Brookhaven Court
Nanuet, NY 10954                             18333    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $49.34                                                                             $49.34
Lakeram, Brianda
2747 University Ave #2
Bronx, NY 10468                              18334    9/23/2020     24 Hour Fitness Worldwide, Inc.              $143.88                                                                              $143.88
Wagner, Virginia
2801 NE 195th st. Unit 5
Lake Forest Park, WA 98155                   18335    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $495.90                                                              $495.90
madison, logan j
3020 Ostrom ave
Long Beach, CA 90808                         18336    9/26/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Oku, Patty
Box 227
Tomales, CA 94971                            18337    9/23/2020     24 Hour Fitness Worldwide, Inc.                             $1,622.00                                                           $1,622.00
Copeland, Dawn
7032 Sample Dr
The Colony, TX 75056                         18338    9/23/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
HARTMAN, JEFF
3336 BALDWIN PARK BLVD.
BALDWIN PARK, CA 91706                       18339    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Lindsey, John C
12416 Willow Hill Dr.
Moorpark, CA 93021                           18340    9/23/2020     24 Hour Fitness Worldwide, Inc.                             $2,147.98                                                           $2,147.98
Olivera, Carlos
3190 Oak Rd #218
Walnut Creek, CA 94597                       18341    9/26/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Mandel, Denise
2844 Via Florentine St
Henderson, NV 89074-1404                     18342    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $984.00                                                              $984.00


                                                                                       Page 1160 of 1762
                                                             Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 279 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
The Irvine Company LLC
Ernie Zachary Park
13215 E. Penn St.
Suite 510
Whittier, CA 90602                                18343    9/23/2020       24 Hour Fitness USA, Inc.            $485,688.74                                                                          $485,688.74
Berman, Howard
Paramount Assets
45 Academy Street, 5th Floor
Newark, NJ 07102                                  18344    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,456.00                                                                           $1,456.00
Paulsen, Barbara
5518 W. 141 St.
Hawthorne, CA 90250                               18345    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,480.00                                                                           $1,480.00
Khoury, Samir
12 NE Fremont St
Portland, OR 97212-1166                           18346    9/25/2020       24 Hour Fitness USA, Inc.                $996.00                                                                              $996.00
Sterrett, Renate
21660 Cabrini Blvd
Golden, CO 80401                                  18347    9/25/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Gregory Maggio T/A LaRosa Construction Company
333 Edgemere Drive
Annapolis, MD 21403                               18348    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,549.88                                                                           $1,549.88
Seymour, Susan K.
2468 Torrejon Place
Carlsbad, CA 92009                                18349    9/28/2020    24 Hour Fitness Worldwide, Inc.             $774.00                                                                              $774.00
Alvarado, Cathy
5440-106 Baltimore Dr.
La Mesa, CA 91942                                 18350    9/25/2020       24 Hour Fitness USA, Inc.                $199.98                                                                              $199.98
Wu, Zijie
1135 Rexford Ave
Pasadena, CA 91107                                18351    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Grondona, Connie
114 Club Terrace
Danville, CA 94526                                18352    9/26/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Broadmoor Towne Center, LLC
c/o Luke Klinker, Fraser Stryker PC LLO
500 Energy Plaza
409 S. 17th St.
Omaha, NE 68102                                   18353    9/25/2020       24 Hour Fitness USA, Inc.            $216,383.94                                                                          $216,383.94
McDonald, Chelsea
4515 Briar Hollow Place
Apt 312
Houston, TX 77027                                 18354    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $62.56                                                                            $62.56
de la Fuente, Anna-Maria
1727 Harbor Ave. SW Unit N301
Seattle, WA 98126                                 18355    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $304.58                                                              $304.58
Scoville, Richard
2022 Waycross Rd
Fremont, CA 94539                                 18356    9/25/2020       24 Hour Fitness USA, Inc.                $699.99                                             $0.00                            $699.99




                                                                                          Page 1161 of 1762
                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 280 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Snyder, Jillynn
11300 Danube Ave
Granada Hills, CA 91344                       18357    9/25/2020     24 Hour Fitness Worldwide, Inc.              $607.95                                                                              $607.95
Hall, Michael
5129 Montair Avenue
Lakewood, CA 90712                            18358    9/25/2020     24 Hour Fitness Worldwide, Inc.                $79.97                                                                              $79.97
Webb, Don
340 Old Mill Rd, SPC 172
Santa Barbara, CA 93110                       18359    9/26/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
RoofCo, Inc.
Richard A. Soll
Mahoney & Soll LLP
150 W. First St., Suite 180
Claremont, CA 91711                           18360    9/25/2020    24 Hour Fitness United States, Inc.                                        $232,280.00                                         $232,280.00
Olsen, Matthew
1331 Miller Dr
Santa Rosa, CA 95403                          18361    9/27/2020     24 Hour Fitness Worldwide, Inc.              $116.97                                                                              $116.97
Elattrache, Michael
P.O Box 572332
Tarzana, CA 91357                             18362    9/26/2020     24 Hour Fitness Worldwide, Inc.             $3,900.00                                                                           $3,900.00
Wang, Hui Ying
3609 Dartmouth Circle
Plano, TX 75075                               18363    9/26/2020     24 Hour Fitness Worldwide, Inc.              $150.47                                                                              $150.47
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                             18364    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                            $0.00                              $0.00
Nunez, Rudy
14541 Autumn Place
Fontana, CA 92337                             18365    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Kalra, Sherry
601 1st st #3
Hermosa Beach, CA 90254                       18366    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Camenisch, Marci
1358 McPrince Lane
Brentwood,, CA 94513                          18367    9/26/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Johnson, Justin
12614 NE 25th Way
Vancouver, WA 98684                           18368    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $145.88                                                              $145.88
Lee, William
8017 Divernon Ave.
Las Vegas, NV 89149                           18369    9/26/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
ZHENG, JIANRUI
1 TUCKER AVE
SAN FRANCISCO, CA 94134                       18370    9/26/2020          24 San Francisco LLC                    $162.00                                                                              $162.00
Rivera, Ivan
10166 Pombal Court
Elk Grove, CA 95757                           18371    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
McPhaul-Smith, Darlene
100 Tuscan Grove Ct.
Roseville, CA 95747                           18372    9/26/2020    24 Hour Fitness United States, Inc.           $272.00                                                                              $272.00

                                                                                        Page 1162 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 281 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wang, Crystal
5324 Patrick Henry St
Bellaire, TX 77401                           18373    9/26/2020    24 Hour Fitness Worldwide, Inc.             $366.95                                                                              $366.95
Pallanch, Christopher
6914 SE 19th Avenue
Portland,, OR 97202                          18374    9/29/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Li, Ming
19507 Stevens Creek Blvd Unit 102
Cupertino, CA 95014                          18375    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Dacanay, Stephanie
25252 E Lenox Cir
Punta Gorda, Fl 33950                        18376    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Martin, Elizabeth
7333 Birchcreek Road
San Diego, CA 92119                          18377    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Bard, Michael R
2315 SE Lincoln St
Portland, OR 97214                           18378    9/26/2020       24 Hour Fitness USA, Inc.                                $183.41                                                              $183.41
Chen, Wayne
1704 Crested Butte Drive
Austin, TX 78746                             18379    9/25/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Vela, Manuel H.
19431 Branding Iron Rd
Walnut, CA 91789                             18380    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Ginsberg-Brown, Claudia
27836 Emerald
Mission VIejo, CA 92691                      18381    9/25/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Roldan, Monica
1424 St. Georges Ave
Avenel, NJ 07001                             18382    9/27/2020    24 Hour Fitness Worldwide, Inc.             $242.56                                                                              $242.56
Nicholson, Michael
6010 Arizona Dr
Vancouver , WA 98661                         18383    9/27/2020         24 San Francisco LLC                   $600.00                                                                              $600.00
Lindsey, John C.
12416 Willow Hill Dr.
Moorpark, CA 93021                           18384    9/23/2020    24 Hour Fitness Worldwide, Inc.                            $2,147.98                                                           $2,147.98
Stern, Joshua
916 W. Burbank Blvd. C #125
Burbank, CA 91506                            18385    9/25/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gerrard, Laurie
945 Alyssum Road
Carlsbad, CA 92011                           18386    9/25/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Dungca, David
1140 Millbrae Ave
Millbrae, CA 94030                           18387    9/27/2020    24 Hour Fitness Worldwide, Inc.             $122.58                                                                              $122.58
Daly, Patrick
20605 SE 159th St
Renton, WA 98059                             18388    9/25/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00




                                                                                     Page 1163 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 282 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nagy, Michael A
10322 Centinella Dr
La Mesa, CA 91941-7056
USA                                           18389    9/25/2020     24 Hour Fitness Worldwide, Inc.              $382.00                                                                              $382.00
Karsten, Ronald F
16400 Stoltz
Oregon City, OR 97045-7208                    18390    9/24/2020     24 Hour Fitness Worldwide, Inc.              $199.92                                                                              $199.92
Blue, Robert
531 Avenida Del Verdor
San Clemente, CA 92672                        18391    9/25/2020     24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Wong, Bessy Chui
2201 Cromwell Dr.
Arlington, TX 76018                           18392    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Lee, George
32932 Regents Blvd
Union City, CA 94587                          18393    9/30/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Bardales Jr, Mario E
9583 Sage Ranch Court
Elk Grove, CA 95624                           18394    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Spillman, Denise E
4867 Faust Ave
Lakewood, CA 90713                            18395    9/25/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Gutierrez, Diana
11472 Kensington Rd
Rossmoor, CA 90720                            18396    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,139.00                                                                           $2,139.00
Tang, Rong
3738 Ronald Ct
Freemont, CA 94538                            18397    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,169.00                                                                           $1,169.00
Nam, Won Hee
604 SE Peacock Lane
Portland, OR 97214                            18398    9/25/2020        24 Hour Fitness USA, Inc.                    $71.70                                                                             $71.70
Dennis, Wayne Alan
2347 Masonwood Way
Round Rock, TX 78681                          18399    9/21/2020     24 Hour Fitness Worldwide, Inc.              $257.92                                                                              $257.92
Wong, Bessy Chui
2201 Cromwell Dr,
Arlington, TX 76018                           18400    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Lee, Cynthia
3756 Hughes Ave. Apt. 7
Los Angeles, CA 90034                         18401    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Kent, Kari
PO Box 20065
Fountain Valley, CA 92728                     18402    9/26/2020     24 Hour Fitness Worldwide, Inc.              $571.50                                                                              $571.50
Yeddanapudi, Rajeev
12081 World Trade Dr., Unit 3
San Diego, CA 92128                           18403    9/25/2020        24 Hour Fitness USA, Inc.                             $109,592.47                                                          $109,592.47
Lanora, Carolann
2132 Stewart Avenue
Walnut Creek, CA 94596                        18404    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $69.98                                                                             $69.98


                                                                                        Page 1164 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 283 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kubo, Sayaka
12614 NE 25th Way
Vancouver, WA 98684                          18405    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $145.59                                                              $145.59
LI, GANZHANG
19 RANCHO JURUPA PL
POMONA, CA 91766                             18406    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Mazahreh, Yazid
804 Maxine Ave
San Mateo, CA 94401                          18407    9/26/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Liang, Erica
39313 Logan Dr
Fremont, CA 94538                            18408    9/25/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Hirshorn, Rebecca
1104 N Sycamore St
Falls Church, VA 22046                       18409    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $290.00                                                              $290.00
Molas Jr, Baltazar
675 Evans Road
Dixon, CA 95620                              18410    9/26/2020        24 Hour Fitness USA, Inc.                 $450.81                                                                              $450.81
LaFeir, Kevin
11161 W. 17th Ave
#9-106
Lakewood, CO 80215                           18411    9/30/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Floyd, Shanita
                                             18412    9/26/2020     24 Hour Fitness Worldwide, Inc.                                               $250.00                                             $250.00
Silver, David M.
2925 SE Carlton Street
Portland, OR 97202                           18413    9/24/2020        24 Hour Fitness USA, Inc.                $1,064.00                                                                           $1,064.00
Velacruz, Soledad
2704 Clarion Ct
San Jose, CA 95148                           18414    10/25/2020    24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Wang, Zhun
1216 S Palmetto Ave
Ontario, CA 91762                            18415    9/26/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Brandt, Drew
38 Sunlight
Irvine, CA 92603                             18416    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $69.54                                                                             $69.54
Hawkins, Shani
11620 S. Van Ness Avenue
Hawthorne , CA 90250                         18417    9/26/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Dervisefendic, Azra
12805 Hill Branch Dr.
Houston, TX 77082                            18418    10/1/2020     24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
Che, Phuc
3427 Burton Avenue
Rosemead, CA 91770                           18419    9/26/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
James A Black Estate
Sheryl Stanerson
Executor
12520 N La Canada Drive
Oro Valley , AZ 85755                        18420    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00

                                                                                       Page 1165 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 284 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Matevosyan, Seda
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                           18421    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Goforth, PH.D., Jeremy B.
2815 Bonnie Lane
Stockton, CA 95204-4411                      18422    9/24/2020       24 Hour Fitness USA, Inc.             $29,478.03                                                                           $29,478.03
Vazquez, Elizabeth
49 Jasper Ave
Teaneck, NJ 07666                            18423    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
Lawrence, Anne
6129 SE 13th Avenue
Portland, OR 97202                           18424    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $67.71                                                                            $67.71
Daly , Leanna( Lianna)
20605 SE 159th St
Renton , WA 98059                            18425    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Kim, Hyunsuk
12609 Ondara Dr
Austin, TX 78739                             18426    9/26/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Taylor, Camelia
30510 Bogart Place
Temecula, CA 92591                           18427    8/26/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Rasmussen, Kyle A
11736 Briar Glen Ln
Sandy, UT 84092                              18428    9/26/2020    24 Hour Fitness Worldwide, Inc.             $160.98                                                                              $160.98
Derian, Daniel
1417 Raymond Ave
Glendale, CA 91201                           18429    9/30/2020    24 Hour Fitness Worldwide, Inc.             $330.00                                                                              $330.00
Wiener, Mark
6316 Falston Circle
Old Bridge, NJ 08857                         18430    9/26/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Randall, Ruby
1802 Avenida La Posta
Encinitas, CA 92024                          18431    9/30/2020    24 Hour Fitness Worldwide, Inc.             $770.00                                                                              $770.00
CITY OF FULLERTON
303 W. COMMONWEALTH AVE
FULLERTON, CA 92832                          18432    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $47.35                                                                            $47.35
Tronto-Arneman, Eloise
11002 Valle Vista Road
Lakeside, CA 92040                           18433    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,506.00                                                                           $1,506.00
Patterson, Claudia Ann
332 Monte Cristo Dr
Dayton, NV 89403                             18434    9/24/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Nguyen, Jennifer Thieu
15886 Dubesor St.
La Puente, CA 91744                          18435    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
DONG, ELAINE
7491 SUMMERWIND WAY
SACRAMENTO, CA 95831-5217                    18436    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 1166 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 285 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chu, Joseph
16702 Loch Maree Lane
Dallas, TX 75248                             18437    9/26/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Stein, Mark
6 Cottonwood Road
Morristown, NJ 07960                         18438    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,949.99                                                                           $1,949.99
Crawford, Dorelene
2502 Island Drive NW
Olympia, WA 98502                            18439    9/27/2020     24 Hour Fitness Worldwide, Inc.              $655.80                                                                              $655.80
Foster, April
918 E Central Ave Apt D
Redlands, CA 92374                           18440    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Hoover, Chip
250 Dorland Street
Apt 2
San Francisco , CA 94114-2067                18441    9/26/2020        24 Hour Fitness USA, Inc.                 $316.90                                                                              $316.90
Rico, Gary
5736 Adelaide Ave
San Diego, CA 92115                          18442    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Pezely, Anna Marie
1901 South 500 East
Salt Lake City, UT 84105                     18443    9/27/2020     24 Hour Fitness Worldwide, Inc.              $372.08                                                                              $372.08
Gayaldo, Jill
3810 Diamond Court
Rocklin, CA 95677                            18444    9/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lee, Stewart
1285 Rexford Ave
Pasadena, CA 91107                           18445    9/27/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Driscoll, Michelle
764 Walker Ave #102
Oakland, CA 94610                            18446    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
PINKERNELL, DONA R
1749 MORNING TERRACE DR
CHINO HILLS, CA 91709                        18447    10/1/2020     24 Hour Fitness Worldwide, Inc.              $434.00                                                                              $434.00
Morgan, Tyler B.
8108 Auberge Circle
San Diego, CA 92127                          18448    9/26/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Gabel, Heidi L
244 Mondrian Ct
El Dorado Hills, CA 95762                    18449    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Farahnaz Akhavan for Paya Farahanchi
3369 Avenida Magoria
Escondido, CA 92029                          18450    9/24/2020    24 Hour Fitness United States, Inc.                          $1,400.00                                                           $1,400.00
Smtih Mentz, Pam
1621 33rd Ave
Seattle, WA 98122                            18451    9/27/2020     24 Hour Fitness Worldwide, Inc.              $287.61                                                                              $287.61
LaManna, Karla Kae
12120 174th Ave SE
Renton, WA 98059                             18452    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $11.35                                                                             $11.35


                                                                                       Page 1167 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 286 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Bishnoi, Mukul
263 Nebula Rd
Piscataway, NJ 08854                         18453    9/27/2020    24 Hour Fitness United States, Inc.           $124.72                                                                              $124.72
Collaco, Christine
285 E Oakwood Blvd
Redwood City, CA 94061                       18454    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zeng, Lynn
5616 Golden West Ave.
Temple City, CA 91780                        18455    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Purdy, Ethan
164 N Plum Ave
Ontario, CA 91764                            18456    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Weaver, Cherry
3688 North 1270 West
Pleasant Grove, UT 84062                     18457    9/26/2020     24 Hour Fitness Worldwide, Inc.              $438.00                                                                              $438.00
White, Kelly
2800 W. Piper Sonoma Ct.
Round Rock, TX 78665                         18458    9/27/2020     24 Hour Fitness Worldwide, Inc.              $547.58                                                                              $547.58
Flores, Eddie
4423 Kevinkay Dr
Houston, TX 77084                            18459    9/28/2020     24 Hour Fitness Worldwide, Inc.              $115.00                                                                              $115.00
Erhardt, Larry D.
3610 Fieldcrest Dr
Garland, TX 75042                            18460    9/27/2020     24 Hour Fitness Worldwide, Inc.              $404.00                                                                              $404.00
Sanchez, Javier
5005 Worthing Dr.
Garland, Texas 75043                         18461    9/30/2020        24 Hour Fitness USA, Inc.                    $54.61                                                                             $54.61
Arambula, Veronica
533 North 900 West
Salt Lake City, UT 84116                     18462    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Manalang, Lesley Sean
2418 East Gloria Street
West Covina, CA 91792                        18463    9/28/2020     24 Hour Fitness Worldwide, Inc.              $130.51                                                                              $130.51
Caviness, Ebony
1442 E. Lincoln Ave.
Unit #263, Orange CA
92865                                        18464    9/26/2020     24 Hour Fitness Worldwide, Inc.              $243.74                                                                              $243.74
Gupta, Ajay
807 Brevins Loop
San Jose, CA 95125                           18465    9/27/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Cui, Yongzai
540 Glen Ave Apt B
Palisades Park, NJ 07650                     18466    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sakounkhou, Mickey
1113 W Porter Ave Apt 6
Fullerton, CA 92833-4142                     18467    9/27/2020     24 Hour Fitness Worldwide, Inc.             $5,966.74                                                                           $5,966.74
Devarajan, Shanu
2309 Rock Street Apt 9
Mountain View , CA 94043                     18468    9/28/2020          24 San Francisco LLC                    $800.00                                                                              $800.00


                                                                                       Page 1168 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 287 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tito, Zohar
16703 Moorpark St.
Encino, CA 91436                            18469    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Huang, James
6250 Marguerite Drive
Newark, CA 94560                            18470    9/27/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Espinosa, Adina Patrice
PO Box 98
Christiansted,, VI 00821                    18471    9/30/2020    24 Hour Fitness Worldwide, Inc.             $310.46                                                                              $310.46
Pang, Lan Fong Yuen
310 Eastmoor Ave
Daly City, CA 94015                         18472    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Cuadra, Teresa
PO Box 761
Yonkers, NY 10703                           18473    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Daigre, Alexandra
41-30 46th Street
Apt 3F
Sunnyside, New York 11104                   18474    9/29/2020     24 Hour Fitness Holdings LLC                               $448.00                                                              $448.00
Harris, Cheryl
26619 Cottage Cypress Lane
Cypress, TX 77433                           18475    9/29/2020       24 Hour Fitness USA, Inc.                $107.17                                                                              $107.17
Hill, Eric
1403 Patriot Way
Eastampton Township, NJ 08060-9711          18476    9/27/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Do, Mary H.
2339 Pio Pico Dr.
Carlsbad, CA 92008                          18477    9/26/2020       24 Hour Fitness USA, Inc.                    $69.37                                                                            $69.37
Johnson, Sonna
950 Main St # 322
Redwood City, CA 94063                      18478    9/27/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Chacon, Carlos
209 Camperdown Elm Dr
Austin, TX 78748                            18479    9/22/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Sunarto, David
14488 Brittania Drive
Chesterfield, MO 63017                      18480    9/30/2020       24 Hour Fitness USA, Inc.                $799.33                                                                              $799.33
Potts, Jason
3150 Wilshire Blvd
Apt. #1217
Los Angeles, CA 90010                       18481    9/26/2020    24 Hour Fitness Worldwide, Inc.             $689.58                                                                              $689.58
Tidler, D Pauline
3501 N. Tamarind Ave
Rialto, CA 92377                            18482    9/28/2020    24 Hour Fitness Worldwide, Inc.             $552.00                                                                              $552.00
Murray, Carmela
3000 Canyon Crest Drive #9
Riverside, CA 92507                         18483    9/29/2020    24 Hour Fitness Worldwide, Inc.                                              $125.97                                             $125.97
Hernandez-Reyes, Daniel
4016 Bryson Dr
Frisco, TX 75035                            18484    9/30/2020    24 Hour Fitness Worldwide, Inc.             $108.37                                                                              $108.37

                                                                                    Page 1169 of 1762
                                                     Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 288 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hamblin, Alicia
107 Verde Mesa Dr
Danville, CA 94526                        18485    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Bloom, Joyce
12101 Chaucer
Los Alamitos, CA 90720                    18486    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Forzano, Dan
3797 Jenkins Ave.
San Jose, CA 95118                        18487    9/28/2020        24 Hour Fitness USA, Inc.                 $511.00                                                                              $511.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       18488    9/23/2020         24 Hour Holdings II LLC              $500,000.00                                                                          $500,000.00
Kweller, Amy
7519 Northcrest Boulevard
Austin, TX 78752                          18489    9/26/2020     24 Hour Fitness Worldwide, Inc.              $107.77                                                                              $107.77
Garfield, Olivia M
5453 S Capitol Reef Dr
Taylorsville, UT 84129                    18490    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Curry, Alex
875 Baum Street Unit A
Fort Collins, CO 80524                    18491    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $83.65                                                                             $83.65
Ziehl, Loan Phan
15846 Allison Place
Lake Oswego, OR 97035                     18492    9/26/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Kim, Heesook
1865 211th Street. #5H
Bayside, NY 11360                         18493    9/27/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Watanabe, Anne
811 York Street #336
Oakland, CA 94610                         18494    9/28/2020     24 Hour Fitness Worldwide, Inc.              $144.48                                                                              $144.48
Karattu Parambath, Shabeerali
1199 N Abbott Ave
Milpitas, CA 95035                        18495    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $47.98                                                                             $47.98
Chan, Kristie H
10570 Parthenon Street
Las Vegas, NV 89183                       18496    9/27/2020        24 Hour Fitness USA, Inc.                 $286.63                                                                              $286.63
Ives, Robin
2114 Valleydale Lane
Encinitas, CA 92024                       18497    9/28/2020        24 Hour Fitness USA, Inc.                 $216.33                                                                              $216.33
Chorting Anne Cheng
1971 Trinity Way
West Sacramento, CA 95691                 18498    9/28/2020    24 Hour Fitness United States, Inc.        $21,120.00                                                                           $21,120.00
Keim, Anne
516 Woodside Oaks #6
Sacramento, CA 95825                      18499    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Bravo, Brittany
                                          18500    9/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,000.00                                           $1,000.00




                                                                                    Page 1170 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 289 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Holsather, Cynthia
3931 High St
Everett, WA 98201                            18501    9/29/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Mills, William Russell
3683 S 700 E
Salt Lake City, UT 84106                     18502    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.37                                                                             $34.37
Pearson, Vanessa R
28342 Camino del Rio
San Juan Capistrano, CA 92675                18503    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Soslau, Judy
7301 Fireoak Drive
Austin, TX 78759                             18504    9/26/2020        24 Hour Fitness USA, Inc.                $1,066.05                                                                           $1,066.05
Leung, Chu M
2832 Adeline Dr
Burlingame, CA 94010                         18505    9/26/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Jackson, Jennifer
2200 Capulet St
Austin, TX 78741                             18506    9/28/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Murrell, Kierra
2561 Sextant Ave
Port Hueneme, CA 93041                       18507    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jiang, Siyi
9609 167th Ave NE
Redmond,, WA 98052                           18508    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.99                                                                              $599.99
Fraga, Jessenda
5401 Chimney Rock Rd. Apt 325
Houston, TX 77081                            18509    9/26/2020     24 Hour Fitness Worldwide, Inc.              $888.00                                                                              $888.00
Magosi, Refiloe
8403 Old Colony Drive South
Upper Marlboro, MD 20772                     18510    9/29/2020     24 Hour Fitness Worldwide, Inc.              $109.11                                                                              $109.11
Melnik, Vladimir Fedorovich
4900 Stamas Ln Apt 3
Fair Oaks, CA 95628                          18511    9/28/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Enriquez, Ricardo
2817 G St #3
Sacramento, CA 95816                         18512    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $47.99                                                                             $47.99
Hebert, Ryan
112 Mazza St NE
Orting, WA 98360                             18513    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Kern, Andrew
14 Julie Ln
St. Peters, MO 63376                         18514    9/26/2020     24 Hour Fitness Worldwide, Inc.             $7,923.70                                                                           $7,923.70
Young, Amy
219 Bush Lane
Mahwah, NJ 07430                             18515    9/26/2020        24 Hour Fitness USA, Inc.                                $4,050.00                                                           $4,050.00
Morehouse, Laura
45 Tarn Drive
Morris Plains, NJ 07950                      18516    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,137.12                                                                           $1,137.12




                                                                                       Page 1171 of 1762
                                                      Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 290 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Zahorik, Cythia Lynn
2511 Rikkard Drive
Thousand Oaks, CA 91362                    18517    9/26/2020    24 Hour Fitness Worldwide, Inc.            $2,064.00                                                                           $2,064.00
Bard, Whitney
2315 se lincoln st
Portland, OR 97214                         18518    9/30/2020       24 Hour Fitness USA, Inc.                                $165.16                                                              $165.16
Gerasimenko, Diana
110 Shore Blvd. Apt. 3E
Brooklyn, NY 11235                         18519    9/28/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Cardiel, Maria D
9227 Magnolia Way
Windsor, CA 95492                          18520    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
DeHart, Melanie M
3450 South 3610 East
Salt Lake City, UT 84109                   18521    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $184.22                                                              $184.22
Yoshimoto, Shane
409 E. Grand Ave
El Segundo, CA 90245                       18522    9/22/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
McMonagle, Kevin
150 4th St #645
Oakland, CA 94607                          18523    9/29/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
LaBonte, Christa
6121 Duet Way
Roseville, CA 95747                        18524    9/22/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Zhong, Lin
2175 Market St. Apt.#C101
San Francisco, CA 94114                    18525    9/26/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
DAMIAN, CONSTANTA ADRIANA
800 N. KINGS RD #214
W HOLLYWOOD, CA 90069                      18526    9/22/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Stem, Martin J
644 Westbourne Drive
Apt 7
West Hollywood, CA 90069                   18527    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
Fitzgerald, Daniel
1320 Chestnut St
San Francisco, CA 94123                    18528    9/22/2020         24 San Francisco LLC                   $265.00                                                                              $265.00
Irvine Market Place II LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                         18529    9/23/2020       24 Hour Fitness USA, Inc.            $629,566.68                                                                          $629,566.68
Gooch, Patricia Wade
321 Meredith Ave
Ventura, CA 93003                          18530    9/24/2020    24 Hour Fitness Worldwide, Inc.                            $1,056.00                                                           $1,056.00
Armentano, Jeanette
3511 SE 63rd Ave
Portland, OR                               18531    9/26/2020    24 Hour Fitness Worldwide, Inc.             $161.33                                                                              $161.33




                                                                                   Page 1172 of 1762
                                                     Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 291 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Yuen, Philip
216 Eldridge Street
Apt 3C
New York, NY 10002                        18532    9/29/2020       24 Hour Fitness USA, Inc.                $624.98                                                                              $624.98
Kelly-Barlow, Kwame Owen
51-C Round Hill Rd
Washingtonville, NY 10992-1919            18533    9/23/2020    24 Hour Fitness Worldwide, Inc.                           $14,900.00                                                          $14,900.00
Burgos, John
1225 Douglas Way
South San Francisco, CA 94080             18534    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                               $349.99                            $349.99
Crocker, Tamara L.
2940 NE 32nd Place
Portland, OR 97212                        18535    9/22/2020    24 Hour Fitness Worldwide, Inc.             $498.00                                                                              $498.00
Fish, Theresa
1011 N Baldwin St
Portland, OR 97217                        18536    9/26/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Soto, Richard
650 Westbourne Drive #104
West Hollywood, CA 90069                  18537    9/24/2020     24 Hour Fitness Holdings LLC            $14,000.00                                                                           $14,000.00
Phillips, George
4170 via Candidiz #190
San Diego, CA 92130                       18538    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $66.00                                                                            $66.00
Medina, Mark
338 Skylark Dr.
Bloomingdale, IL 60108                    18539    9/24/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Bersaw, Martin
78 Highview Drive
Woodland Park, NJ 07424                   18540    9/23/2020    24 Hour Fitness Worldwide, Inc.                              $70.00                                                               $70.00
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       18541    9/23/2020       24 Hour Fitness USA, Inc.            $500,000.00                                                                          $500,000.00
Palza, Cindy
5734 Clinton Ave
Richmond, CA 94805                        18542    9/27/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Wilson, Laurie
1288 Graff Court, #2B
Annapolis, MD 21403                       18543    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $69.43                                                                            $69.43
Amiri, Walid
5130 Yarmouth Ave #34
Encino, CA 91316                          18544    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $1.52                                                                             $1.52
Los Olivos Marketplace LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier , CA 90602                       18545    9/23/2020       24 Hour Fitness USA, Inc.            $735,164.73                                                                          $735,164.73
Mock, Helen K
3278 Inspiration Drive
Colorado Springs, CO 80917                18546    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99




                                                                                  Page 1173 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 292 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miller, Susan W
2645 E Locust AVE
Orange, CA 92867                             18547    9/26/2020     24 Hour Fitness Worldwide, Inc.              $876.00                                                                              $876.00
Bandin, Zyon
1118 Walnut St.
Linden, NJ 07036                             18548    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.90                                                                              $499.90
Post, Melissa Ann
2695 Coventry Rd
Carlsbad, CA 92010                           18549    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,691.92                                                                           $1,691.92
Morgan, Tim
2912 Siesta Trail
Grand Prairie, TX 75052                      18550    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Dopazo, Ana
4381 Ventura Cyn Ave Unit 6
Sherman Oaks, CA 91423                       18551    10/1/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Yingkunfu
6346 Fern Ct
Eastvale, CA                                 18552    9/26/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Uzun, Yavuz
310 Washington Street
Carlstadt, NJ 07072-1110                     18553    10/23/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Dennis, Karen L.
2347 Masonwood Way
Round Rock, TX 78681                         18554    9/23/2020     24 Hour Fitness Worldwide, Inc.              $164.34                                                                              $164.34
Lee, Tracy
21806 Amarillo Court
Carson, CA 90745                             18555    9/27/2020        24 Hour Fitness USA, Inc.                 $554.14                                                                              $554.14
VILCHIS, CLAUDIA
614 OMELVENY AVE
San Fernando, CA 91340                       18556    9/30/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Moorehead, Robert E.
830 Rosemount Rd
Oakland, CA 94610                            18557    9/23/2020        24 Hour Fitness USA, Inc.                 $420.00                                                                              $420.00
Moorehead, Robert E
830 Rosemounth Rd
Oakland, CA 94610                            18558    9/23/2020      24 Hour Fitness Holdings LLC                $420.00                                                                              $420.00
Pezely, Jeannie
1901 South 500 East
Salt Lake City, UT 84105                     18559    9/27/2020     24 Hour Fitness Worldwide, Inc.              $372.08                                                                              $372.08
Corda, Jesica
917 Mace Av #1A
Bronx, NY 10469                              18560    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $96.98                                                                             $96.98
Avey, Buck
4145 Stowe Way
Sacramento, CA 95864                         18561    9/27/2020     24 Hour Fitness Worldwide, Inc.              $148.80                                                                              $148.80
Moorehead, Robert E.
830 Rosemount Rd
Oakland, CA 94610                            18562    9/23/2020          24 San Francisco LLC                    $420.00                                                                              $420.00




                                                                                       Page 1174 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 293 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ng, Jingjing
13902 Normandy Ct.
Sugar Land, TX 77498                          18563    9/23/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
Wong, Jimmy Chui
2201 Cromwell
Arlington, TX 76018                           18564    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Shahab, Morteza
14 Kalmia Pl
Aliso Viejo, CA 92656                         18565    9/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Istra Electrical Contractors Corp
Attn: Mary Runko
197-30 Jamaica Ave
Hollis, NY 11423                              18566    9/23/2020        24 Hour Fitness USA, Inc.                $8,550.00                                                                           $8,550.00
Ignatchuk, Ivan
4217 Gold Ridge Way
Antelope, CA 95843                            18567    9/27/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
BOROWIDE RECYCLING
3 RAILROAD PLACE
MASPETH, NY 11378                             18568    9/23/2020            24 New York LLC                       $387.68                                                                              $387.68
Scotton, Louisa
150 Bancroft Avenue
Staten Island, NY 10306                       18569    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gage, Krysten
4183 Tulip Park Way
Rancho Cordova, CA 95742                      18570    9/24/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Rowsey, Janine
Home address on file with 24 Hr Fitness
Northglenn, CO 80233                          18571    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Johnson, Carl E.
1875 Fabled Waters Dr.
Spring Valley, CA 91977                       18572    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Atkins, Stephanie
Law Offices of Brent Duque
3300 Irvine Ave
Ste. 225
Newport Beach, CA 92660                       18573    9/23/2020    24 Hour Fitness United States, Inc.       $200,000.00                                                                          $200,000.00
Mondschein, Elizabeth
180 Garth Road, 1G
Scarsdale, NY 10583                           18574    9/27/2020            24 New York LLC                       $500.00                                                                              $500.00
Craig, Nancy L.
349 S. Sinclair Ave
Stockton, CA 95215                            18575    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Zavouris, Chris
296 16th Place, Apt B
Costa Mesa, CA 92627                          18576    9/26/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Jourdian, Keith C.
6211 Cheyenne Dr.
Westminster, CA 92683                         18577    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $33.33                                                                             $33.33




                                                                                        Page 1175 of 1762
                                                     Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 294 of 441


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Misyrlis, Michail
380 Bella Vista Way
San Francisco, CA 94127                   18578    9/30/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Lai, Mei Lan
19144 Barnhart Ave
Cupertino, CA 95014                       18579    9/24/2020    24 Hour Fitness Worldwide, Inc.             $138.98                                                                              $138.98
Provost III, Harry
Alton C. Todd, Esquire
The Law Firm of Alton C. Todd
312 S. Friendswood Drive
Friendswood, TX 77546                     18580    9/29/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Lebryk, David Allen
6042 Hardwick Pl
Falls Church, VA 22041                    18581    9/27/2020       24 Hour Fitness USA, Inc.                $499.99                                                                              $499.99
ANDRANGO, GLADYS
PALERMO LAW PLLC
1300 VETERANS MEMORIAL HIGHWAY
HAUPPAUGE, NY 11788                       18582    9/23/2020     24 Hour Fitness Holdings LLC           $500,000.00                                                                          $500,000.00
Almashat, Hasan
20356 Via Urbino
Porter Ranch, CA 91326                    18583    9/28/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Ferrona, Darlene
375 Moreton Bay Lane #3
Goleta, CA 93117                          18584    9/24/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Scroggie, Andre
536 10th AVE
San Francisco, CA 94118                   18585    9/27/2020       24 Hour Fitness USA, Inc.                $437.49                                                                              $437.49
Zhang, Kathy
14016 NE 63RD Ct
Redmond, WA 98052                         18586    9/26/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Andrango, Gladys
Palermo Law PLLC
1300 Veterans Memorial Highway
Hauppauge, NY 11788                       18587    9/23/2020           24 New York LLC                  $500,000.00                                                                          $500,000.00
Yamakawa, Rie
13201 Legendary Drive
Apt 11108
Austin, TX 78727                          18588    9/28/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Arreola, Jorge
9801 Walnut Street
Oakland, CA 94603                         18589    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $66.12                                                                            $66.12
Grenier, Arpine K.
3401 S Bentley Ave #105
Los Angeles, CA 90034                     18590    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $55.00                                                                            $55.00
Sakura, Mark
155 Lucca Dr
South San Francisco, CA 94080             18591    9/24/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
Hadjimobini, Mohammad
555 Pierce St Apt 1408
Albany, CA 94706                          18592    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00

                                                                                  Page 1176 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 295 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Medina, Marta
338 Skylark Dr.
Bloomingdale, IL 60108                       18593    9/24/2020     24 Hour Fitness Worldwide, Inc.              $409.99                                                                              $409.99
Lal, Vicki
6102 NE 79th Ave
Vancouver, WA 98662                          18594    9/29/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Rand, Keith J.
8623 Rugby Drive
West Hollywood, CA 90069                     18595    9/24/2020        24 Hour Fitness USA, Inc.                                $1,500.00                                                           $1,500.00
Brody, Jeffrey
4260 Via Alondra
Palos Verdes Estates, CA 90274-1545          18596    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
CITY OF FULLERTON
303 W. COMMONWEALTH AVE.
FULLERTON, CA 92832                          18597    9/24/2020     24 Hour Fitness Worldwide, Inc.              $303.34                                                                              $303.34
Panek, Anthony Michael
1084 Cedar Ridge Road
Sandy, UT 84094                              18598    9/25/2020    24 Hour Fitness United States, Inc.           $197.07                                                                              $197.07
Wu, Shifan Susan
43162 Palm PL.,
Fremont, CA 94539                            18599    9/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lee-Siebels, Karen
4936 E. Lake Pl.
Centennial, CO 80121                         18600    9/24/2020     24 Hour Fitness Worldwide, Inc.              $224.28                                                                              $224.28
Cowan, Brianne
1161 NW Overton St unit 1102
Portland, OR 97209                           18601    9/26/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Erhardt, Larry D
3610 Fieldcrest Dr
Garland, TX 75042                            18602    9/28/2020     24 Hour Fitness Worldwide, Inc.              $404.00                                                                              $404.00
Phan, Thao
203 Yoakum Parkway Apt 1207
Alexandria, VA 22304                         18603    9/24/2020        24 Hour Fitness USA, Inc.                 $279.99                                                                              $279.99
Kim, Eve Jooyeon
109 Hayseed
Irvine, CA 92618                             18604    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Jelsing, Joshua
1146 Rancho Encinitas Dr.
Encinitas, CA 92024                          18605    9/28/2020    24 Hour Fitness United States, Inc.          $3,504.00                                                                           $3,504.00
IMPERIAL IRRIGATION DISTRICT, CA
333 EAST BARIONI BLVD
IMPERIAL, CA 92251                           18606    9/24/2020     24 Hour Fitness Worldwide, Inc.             $7,489.27                                                                           $7,489.27
Lapus, Ederlita
1819 8th St.
Alameda, CA 94501                            18607    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $391.48                            $391.48
Nowatzki, Teresa
8601 Antibes Way
Bakersfield, CA 93311                        18608    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                       Page 1177 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 296 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Patel, Michael
2681 North Flamingo Road #1508
Sunrise , FL 33323                          18609    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
WANG, YAO
440 Davis Court, Apt 1520
San Francisco, CA 94111                     18610    9/27/2020         24 San Francisco LLC                   $105.00                                                                              $105.00
Kirk, Darren
11075 Cannonade Drive
Parker, CO 80138                            18611    9/24/2020       24 Hour Fitness USA, Inc.               $1,717.92                                                                           $1,717.92
LORBER, FREDERICK
5830 TURTLE VALLEY DRIVE
STOCKTON, CA 95207                          18612    9/24/2020         24 San Francisco LLC                   $300.00                                                                              $300.00
Kern, Valerie
14 Julie Ln
St. Peters, MO 63376                        18613    9/26/2020    24 Hour Fitness Worldwide, Inc.          $15,847.00                                                                           $15,847.00
Campbell, Craig
433 E. Washington Ave
Sunnyvale, CA 94086                         18614    9/28/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Phan, Tien
2804 Turnbuckle Cir
Elk Grove, CA 95758                         18615    9/24/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Willie, Letrisse R
P.O. Box 2484
Fairfield, CA 94533                         18616    9/25/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Cho, Ellie
32 Herbert Avenue
Port Washington, NY 11050                   18617    9/28/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Meyer, Michael Shane
3679 S. Miller Ct
Lakewood, CO 80235                          18618    9/24/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Ching Lai, Hsiao
19144 Barnhart Ave
Cupertino, CA 95014                         18619    9/24/2020    24 Hour Fitness Worldwide, Inc.             $138.98                                                                              $138.98
Mehta, Ashish
449 Mayten Way
Fremont, CA 94539                           18620    9/27/2020       24 Hour Fitness USA, Inc.                $308.89                                                                              $308.89
Craig, Jeff A
349 S. Sinclair Ave
Stockton, CA 95215                          18621    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Kendrick, Lisa
1044 Pacific Street #1
Santa Monica, CA 90405                      18622    9/24/2020       24 Hour Fitness USA, Inc.                $412.50                                                                              $412.50
Dilda, Paolo
2351 Powell St Apt 506
San Francisco, CA 94133                     18623    9/28/2020       24 Hour Fitness USA, Inc.                    $62.93                                                                            $62.93
Siddiqi, Shahid
1856 Teak Court
Henderson, NV 89014                         18624    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $440.00                                                              $440.00




                                                                                    Page 1178 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 297 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fraser, Gayle
29 Willotta Dr.
Fairfield, CA 94534                           18625    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Lettig, Cristina
1593 W Manzanita Dr
Taylorsville, UT 84123                        18626    9/27/2020    24 Hour Fitness Worldwide, Inc.             $216.00                                                                              $216.00
Chen, Lizhu
3686 Kersten Dr
San Jose, CA 95124                            18627    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $93.00                                                                            $93.00
Walker, Phyllis Lorraine
28063 Valcour Drive
Canyon Country, CA 91387                      18628    9/24/2020    24 Hour Fitness Worldwide, Inc.             $648.00                                                                              $648.00
Dean, Julian
1506 Bittern Dr
Sunnyvale, CA 94087                           18629    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Huang, David
6250 Marguerite Dr
Newark , CA 94560                             18630    9/28/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Wildes, Lydia
2618 Sandell Ave
Kingsburg, CA 93631                           18631    9/26/2020    24 Hour Fitness Worldwide, Inc.             $340.48                                                                              $340.48
Lee, Yun Kelly
15690 Corte Raposo
San Diego, CA 92127                           18632    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $55.48                                                                            $55.48
Granucci, James R.
612 Alhambra Road
San Mateo, CA 94402                           18633    9/24/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
DeVito, Kevin & Rae
1911 Camino de la Costa Suite 508
Redondo Beach, CA 90277                       18634    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $941.87                                                              $941.87
Morehouse, Mark
45 Tam Drive
Morris Plains, NJ 07950                       18635    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,350.33                                                                           $1,350.33
Ruth, Kibbie S
612 Alhambra Rd
San Mateo, CA 94402                           18636    9/24/2020       24 Hour Fitness USA, Inc.                $349.00                                                                              $349.00
Wade, Jackie
11946 Centralia Rd Apt #104
Hawaiian Gardens, CA 90716                    18637    9/24/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
SINGH, RANJEET
13819 NAOMI HOLLOW LN
HOUSTON, TX 77082                             18638    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Stuart, Robert
77 Meadow Lane
Nanuet, NY 10954                              18639    9/28/2020           24 New York LLC                      $558.00                                                                              $558.00
O'Donnell, Cindy
6674 Sweetclover Lane
Carlsbad, CA 92011                            18640    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00




                                                                                      Page 1179 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 298 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sakura, Yukari
115 Lucca Dr.
South San Francisco, CA 94080                18641    9/24/2020    24 Hour Fitness Worldwide, Inc.             $305.00                                                                              $305.00
Hess, John
5303 Weston Drive
Fulshear, TX 77441                           18642    9/24/2020       24 Hour Fitness USA, Inc.                $320.00                                                                              $320.00
Reiter, John Peter
8728 Higdon Drive
Vienna, VA 22182                             18643    9/28/2020       24 Hour Fitness USA, Inc.                $584.26                                                                              $584.26
Ferrigno, Brent
531 Vista Del Robles
Arroyo Grande, CA 93420                      18644    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kollmann, Terese
7082 SW 156th Ave.
Beaverton, OR 97007                          18645    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $52.40                                                                            $52.40
Hanft, Steve
3356 Mentone Ave
Los Angeles, CA 90034                        18646    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kunst, Kathleen
Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, CA 94025                         18647    9/24/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Phan, Sinjin
4628 Niland St.
Union City, CA 94587                         18648    9/26/2020         24 San Francisco LLC                                                                   $2,189.00                          $2,189.00
Wyatt, Valentina
4325 West Nichols Ave
Sacramento, CA 95820                         18649    9/24/2020    24 Hour Fitness Worldwide, Inc.             $849.00                                                                              $849.00
Colborn, Susan
615 Creston Road
Berkeley, CA 94708                           18650    9/27/2020       24 Hour Fitness USA, Inc.                                $213.70                                                              $213.70
Geddes, Chris
351 E Dry Creek Rd #261
Littleton, CO 80122                          18651    9/24/2020            24 Denver LLC                           $60.86                                                                            $60.86
Li, Li
2820 99th Pl SE
Everett, WA 98208                            18652    9/28/2020    24 Hour Fitness Worldwide, Inc.             $244.00                                                                              $244.00
ELYTUS LTD
601 S. HIGH STREET
COLUMBUS, OH 43215                           18653    9/24/2020       24 Hour Fitness USA, Inc.               $4,324.48                                                                           $4,324.48
Hoodye, Ronald
5630 NE 59 Ave.
Portland, OR 97218                           18654    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,060.00                                                                           $2,060.00
Schwartz, Neil R
2304 Albion St.
Denver, CO 80207                             18655    9/26/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Blizzard, Bob
14617 Home Trail
Roanoke, TX 76262                            18656    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $88.74                                                                            $88.74

                                                                                     Page 1180 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 299 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Capuyan, Eden
747 Amana Street
Apt 507
Honolulu, HI 96814                             18657    9/30/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Case, Cecilia Monica
3516 Venice Dr.
Las Vegas, NV 89108-4774                       18658    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
DeBerry, Angie E.
3700 Beacon Avenue #308
Fremont, CA 94538                              18659    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $85.98                                                                            $85.98
Ratliff, Charles
2710 Cormier Dr.
Bakersfield, CA 93311                          18660    9/24/2020       24 Hour Fitness USA, Inc.                                 $99.00                                                               $99.00
Rosete, Lisa
304A Carl Street
San Francisco, CA 94117                        18661    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Haw, Christine
3124 Ramada Court
Lafayette, CA 94549                            18662    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Anderson, Jeffrey
291 Water View Way
Folsom, CA 95630                               18663    9/24/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Armstrong, Keith
841 174th St. S.
Spanaway, WA 98387                             18664    9/24/2020       24 Hour Fitness USA, Inc.                                                                $1,329.12                          $1,329.12
Driscoll, Pam
8419 Kali Cove
Austin, TX 78737                               18665    9/24/2020       24 Hour Fitness USA, Inc.                $800.00                                                                              $800.00
Saffir, Janice
4467 Campus Bluffs Ct.
Colorado Springs, CO 80918                     18666    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,972.00                                                                           $1,972.00
Jaeblon, Todd D.
1739 Vineyard Trail
Annapolis, MD 21401                            18667    9/24/2020    24 Hour Fitness Worldwide, Inc.             $126.87                                                                              $126.87
Brahm, Anna
710 Marigold Ave
Corona Del Mar, CA 92625                       18668    9/29/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Rakel, Daniele
1323 Anderson Ave
Apt 14
Fort Lee, NJ 07024-1754                        18669    9/25/2020    24 Hour Fitness Worldwide, Inc.             $950.00                                                                              $950.00
Frallicciardi, Debbie & Richie
244 Norma Avenue
West Islip, NY 11795                           18670    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Carvajal, Miguel
2540 Valentine Ave apt 4
Bronx, NY 10458                                18671    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $89.49                                                                            $89.49
Chan, Paul
11552 180th Street
Artesia, CA 90701                              18672    10/26/2020   24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00

                                                                                       Page 1181 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 300 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sedghi, Azadeh
3758 Colliers Drive
Edgewater, MD 21037                          18673    9/25/2020     24 Hour Fitness Worldwide, Inc.               $243.74                                                                             $243.74
Cirrincione, Jacklyn
719 Wishard ave
Simi Valley, CA 93065                        18674    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Wiskerchen, Christopher Brett
2325 NE 62nd Ave
Portland, OR 97213                           18675    9/26/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Krolikowski, Arleeta
5091 Goldfield Way
Roseville, CA 95747                          18676    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,280.00                                                                           $1,280.00
Ehinger, Jeremy
600 Esplanade #108
Redondo Beach, CA 90277                      18677    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Zhou, Yuan
1903 Valentine Cir
La Verne, CA 91750                           18678    9/30/2020    24 Hour Fitness United States, Inc.            $429.99                                                                             $429.99
An, Betsy
1817 Camino Viejo, #A
Rowland Hts, CA 91748                        18679    9/26/2020        24 Hour Fitness USA, Inc.                                  $49.00                                                               $49.00
LEE, HYUN-KU
15690 CORTE RAPOSO
SAN DIEGO, CA 92127                          18680    9/26/2020     24 Hour Fitness Worldwide, Inc.               $113.85                                                                             $113.85
Meigher, Elizabeth
301 East 79th Street, 27M
New York, NY 10075                           18681    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                $159.98                            $159.98
Rebar, Robert Desales
130 Monroe Street
Oceanside, CA 92057                          18682    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Davenport, Lisa
2345 Emerald Lake Lane
Little Elm, TX 75068                         18683    9/26/2020     24 Hour Fitness Worldwide, Inc.               $533.17                                                                             $533.17
Faierman, Leonardo
325 E. 201st Street Apt 6G
Bronx, NY 10458                              18684    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $57.74                                                                             $57.74
Tang, Christopher
11325 Park Square Dr.
Apt. L206
Bakersfield, CA 93311                        18685    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $71.37                                                                             $71.37
Singh, Amritpal
1799 S Dayton St
Apt 314
Denver, CO 80247                             18686    10/1/2020              24 Denver LLC                     $35,000.00                                                                          $35,000.00
Sauls, Harold and Linda
c/o HR Chapin Attorney & Counselor PLLC
Attn: Hershel R. Chapin
4301 Alpha Rd.
Dallas, TX 75244                             18687    9/26/2020        24 Hour Fitness USA, Inc.             $8,000,000.00                                                                      $8,000,000.00


                                                                                       Page 1182 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 301 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Abrego, Galilio
4774 Glendale Ave NE
Salem, OR 97305                              18688    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Murray, Teshana
13821 Long Shadow Dr
Manor, TX 78653                              18689    9/29/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Bressler, Eileen
3 Brookhaven Court
Nanuet, NY 10954                             18690    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $96.84                                                                             $96.84
Bard, Linda
2315 SE Lincoln St.
Portland, OR 97215                           18691    9/26/2020        24 Hour Fitness USA, Inc.                                 $165.16                                                              $165.16
Lane-Roberts, Austen
6095 Loynes Dr.
Long Beach, CA 90803                         18692    9/26/2020    24 Hour Fitness United States, Inc.           $322.49                                                                              $322.49
Zaccaro, Isabella Alina
15 Minnehaha Path
Lincoln Park, NJ                             18693    9/30/2020    24 Hour Fitness United States, Inc.              $88.00                                                                             $88.00
Colombrito, Jessica
214 Reservoir Road
Parsippany, NJ 07054                         18694    9/25/2020     24 Hour Fitness Worldwide, Inc.              $150.30                                                                              $150.30
Hohe, Ingrid
2128 Felspar St., Unit C
San Diego, CA 92109                          18695    9/23/2020              RS FIT CA LLC                                       $852.50                                                              $852.50
Leigh, Denise
19606 Norfolk Ridge Way
Richmond, TX 77407                           18696    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $945.25                                                              $945.25
Veldepena, Jose
1325 Tierra Dr. Ne
Salem , OR 97301                             18697    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Sand, Dr. Rachael B.
12251 Avalon Canyon Ct
Las Vegas, NV 89138                          18698    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $881.45                                                              $881.45
Thomas, Deborah
1404 Luckenbach Drive
Allen, TX 75013                              18699    9/29/2020        24 Hour Fitness USA, Inc.                 $198.61                                                                              $198.61
Chen, Patrick
4628 Faulkner Dr
Plano, TX 75024                              18700    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Prochnow, Leah
1588 S. Fairfax St
Denver, CO 80222                             18701    9/30/2020        24 Hour Fitness USA, Inc.                 $204.00                                                                              $204.00
Kubo, Dennis
P.O. Box 556
Aiea, HI 96701                               18702    9/26/2020     24 Hour Fitness Worldwide, Inc.                             $1,960.21                                                           $1,960.21
Chen, Toni
7961 Millbrook Avenue
Dublin, CA 94568                             18703    9/27/2020        24 Hour Fitness USA, Inc.                 $127.50                                                                              $127.50




                                                                                       Page 1183 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 302 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Karfel, Wade
3911 Karrywood Ct.
Pearland, TX 77584                            18704    9/26/2020     24 Hour Fitness Worldwide, Inc.               $105.39                                                                             $105.39
Law, Philip
4025 Porte De Palmas
Unit 75
San Diego, CA 92122                           18705    9/26/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Ukyab, Pemala
112 Noriega Street
San Francisco, CA 94122                       18706    9/26/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Sma+Architects, PC
Attn: Steve Meier
115 W. Main Street
Allen, TX 75013                               18707    9/24/2020        24 Hour Fitness USA, Inc.             $1,499,571.82                                                                      $1,499,571.82
Brady, Robert Duane
1920 S River Drive
Suite 1201
Portland, OR 97201                            18708    9/24/2020    24 Hour Fitness United States, Inc.            $125.00                                                                             $125.00
Nguyen, Debbie
9670 Summerfield St
Spring Valley, CA 91970                       18709    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
YORBA LINDA WATER DISTRICT
1717 E. MIRALOMA AVE.
PLACENTIA, CA 92870                           18710    9/24/2020     24 Hour Fitness Worldwide, Inc.               $105.42                                                                             $105.42
Brahm, Hildee
710 Marigold Ave.
CDM, CA 92625                                 18711    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Hernandez, Jonathan
4738 Oceanside Drive
Chino, CA 91710                               18712    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $56.99                                                                             $56.99
Tung, Maggie Yumei
6565 Purple Crab Dr
Newark, CA 94560                              18713    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Witte, Thomas
9878 Thermal Street
Oakland, CA 94605                             18714    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Bruno, Steve
1917 Muliner Ave.
Bronx, NY 10462                               18715    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00
Dome, Frank
14978 SW 64TH St
Miami, FL 33193                               18716    9/27/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Franklin, Michael S.
18695 Montrose St
Bloomington, CA 92316                         18717    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $41.99                             $41.99
Mueller, Diane
Lauren E. Varner
6025 South Quebec Street, Suite 320
Centennial, CO 80111                          18718    9/27/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00


                                                                                        Page 1184 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 303 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lindquist, Jim
8416 NE 142nd St
Kirkland, WA 98034                           18719    9/28/2020    24 Hour Fitness Worldwide, Inc.              $177.00                                                                             $177.00
Hollywood Station Partners LLC
c/o Vista Investment Group
1847 Centimela Ave
Santa Monica, CA 90404                       18720    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                                          $435,422.65         $435,422.65
PCW Properties LLC
c/o Corey E. Taylor, APC
629 Camino de los Mares, Suite 100
San Clemente, CA 92673                       18721    10/25/2020      24 Hour Fitness USA, Inc.            $1,839,605.31                                     $215,787.09                      $2,055,392.40
WONG, KENT
6650 COLORADO SPRUCE ST
LAS VEGAS, NV 89149                          18722    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Rowe, John
1367 W Diane Dr
Taylorsville, UT 84123                       18723    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,031.10                                                                           $1,031.10
Livingston, Arthur P.
8330 Newbridge Way
Citrus Heights, CA 95610                     18724    9/26/2020       24 Hour Fitness USA, Inc.                    $15.00                                                                            $15.00
Quach, Martin
9251 Blankenship Drive
Houston, TX 77080                            18725    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
He, Yunsheng
5 Cuzzano Aisle
Irvine, CA 92626                             18726    9/25/2020    24 Hour Fitness Worldwide, Inc.              $187.50                                                                             $187.50
Nguyen, Candice
510 Saddlebrook Dr. Spc. 54
San Jose, CA 95136                           18727    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $65.65                                                                            $65.65
Malbye, Bree
157 E. Dartmouth Ave.
Englewood, CO 80113                          18728    9/29/2020    24 Hour Fitness Worldwide, Inc.              $131.26                                                                             $131.26
Tang, Christopher
11325 Park Square Dr.
Apt L206
Bakersfield, CA 93311                        18729    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $71.37                                                                            $71.37
Laylon, Stephanie
2912 Arreos
San Clemente, CA 92673                       18730    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,769.97                                                                           $1,769.97
Poirier, Paris
1153 Lake St
Venice, CA 90291                             18731    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,988.03                                                                           $1,988.03
Advani, Sahil D
38765 Stillwater Common
Fremont, CA 94536                            18732    9/26/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Belanio, Mary
1461 Hooli Circle
Pearl City, HI 96782                         18733    9/29/2020    24 Hour Fitness Worldwide, Inc.              $661.78                                                                             $661.78




                                                                                     Page 1185 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 304 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Holtwick, Kathleen A
3103 Dandelion Dr
Richmond, TX 77469                           18734    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Arevalo, Dawn Dawson
9244 Picadilly Way
Anaheim, CA 92801                            18735    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Dome, Brandon
14978 SW 64th ST
Miami, FL 33193                              18736    9/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jung, Calvin
3 Park Vista Cir
Sacramento, CA 95831                         18737    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Park, Esther
10655 Calle Mar De Mariposa Apt 4212
San Diego, CA 92130                          18738    9/27/2020    24 Hour Fitness Worldwide, Inc.             $654.55                                                                              $654.55
Wicker, Paul F
5652 Mosquito Pass Dr
Colorado Springs, CO 80917                   18739    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $3,312.00                                                           $3,312.00
Williams, Michael J.
981 Somersby
North Salt Lake, UT 84054-6077               18740    9/26/2020    24 Hour Fitness Worldwide, Inc.            $4,800.00                                                                           $4,800.00
Hurst, Denise L.
5146 E. Hanbury St.
Long Beach, CA 90808                         18741    9/26/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Tandon, Devinder
4199 Woodlane Ct.
Westlake Village
Thousand Oaks, CA 91362                      18742    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Akhtar, Shabir
510 Brighton Beach Ave Apt 238
Brooklyn, NY 11235                           18743    9/27/2020    24 Hour Fitness Worldwide, Inc.                                                             $5,000.00                          $5,000.00
Edlin, Sharon L.
1025 Holt Drive
Placentia, CA 92870                          18744    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Gladstone Disposal Co
PO box 1838
Oregon City, OR 97045-0838                   18745    9/24/2020    24 Hour Fitness Worldwide, Inc.             $140.43                                                                              $140.43
Wowiling, Sylvana
18409 Sordello St
Rowand Heights, CA 91748                     18746    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Zimmerman, Jeniffer
19327 Ballinger Way NE
Lake Forest Park, WA 98155                   18747    9/28/2020       24 Hour Fitness USA, Inc.                    $57.80                                                                            $57.80
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                           18748    9/28/2020    24 Hour Fitness Worldwide, Inc.                              $94.18           $94.18          $500.00                            $688.36
Speis, Andrew R
20382 Cliftons Point St.
Sterling, VA 20165-3122                      18749    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,039.96                                                                           $2,039.96

                                                                                     Page 1186 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 305 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
LaVaute, Claire
1001 Pine Street, Unit #807
San Francisco, CA 94109                      18750    9/24/2020         24 San Francisco LLC                                   $150.00                                                              $150.00
Fuentes, Tifani
68 Diamond St, Apt 4
San Francisco, CA 94114                      18751    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
Cha, Gloria
4500 Harvard Lane
Frisco, TX 75034                             18752    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,802.27                                                                           $2,802.27
Macaya, Ana
140 S. Buena Vista St.
Unit C
Burbank, CA 91505                            18753    9/25/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Luecke, Nolan
1320 South Downing Street
Denver, CO 80210                             18754    9/29/2020            24 Denver LLC                           $50.00                                                                            $50.00
Sauls, Harold and Linda
c/o HR Chapin Attorney & Counselor PLLC
Attn: Hershel R. Chapin
4301 Alpha Rd.
Dallas, TX 75244                             18755    9/26/2020    24 Hour Fitness Worldwide, Inc.         $8,000,000.00                                                                      $8,000,000.00
Ewig, Leona
91-3005 Makalea Loop
Ewa Beach, HI 96706                          18756    9/30/2020    24 Hour Fitness Worldwide, Inc.              $156.96                                                                             $156.96
Hamasaki, Theresa Brice
47-330 Ahuimanu Rd A101
Kaneohe, HI 96744                            18757    9/25/2020       24 Hour Fitness USA, Inc.                 $528.00                                                                             $528.00
Panasiuk, Iryna
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                      18758    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Strong-Cruz, Megan
3106 Patriot Dr
Lago Vista, TX 78645                         18759    9/26/2020       24 Hour Fitness USA, Inc.                 $590.95                                                                             $590.95
Hong, Luke
2071 Oakland Road
San Jose, CA 95131                           18760    9/29/2020    24 Hour Fitness Worldwide, Inc.              $103.98                                                                             $103.98
Pastor, Saira
640 N Kingsley Dr Apt 106
Los Angeles, CA 90004                        18761    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Euell, Joseph
30 Pilot Street 5K
Bronx, NY 10464                              18762    9/28/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                             $800.00
Merana, P Michael
2117 Snowberry Court
Simi Valley, CA 93063                        18763    9/24/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                             $250.00
Socol, Loredana
67-24 161ST STREET, 3K
Flushing, NY 11365                           18764    9/27/2020    24 Hour Fitness Worldwide, Inc.            $7,398.00                                                                           $7,398.00




                                                                                     Page 1187 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 306 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wilkinson, Carolyn
7004 175th St SW
Edmonds, WA 98026                            18765    9/30/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Rodriguez, Jessica
8931 Andante Dr
Houston, TX 77040                            18766    9/29/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Nelko, Matthew J.
720 West 173rd Street, Apt. 54
New York, NY 10032                           18767    9/27/2020    24 Hour Fitness Worldwide, Inc.                             $506.99                                                              $506.99
Riddell, Linda M.
903 Ocean Drive
Boynton Beach, FL 33426                      18768    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $249.99                            $249.99
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                        18769    9/30/2020    24 Hour Fitness Worldwide, Inc.         $323,850.00       $13,650.00                                                         $337,500.00
Delloglio, Valerie P
1461 Shore Pkwy -6G
Brooklyn, NY 11214                           18770    9/29/2020    24 Hour Fitness Worldwide, Inc.             $877.98                                                                              $877.98
DiBenedetto, Angela
17061 Frimi Lane
Huntington Beach, CA 92649                   18771    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
HUDSON & CALLEJA LLC
ATTN: TRISHA MESA
8603 SOUTH DIXIE HIGHWAY
SUITE 315
MIAMI, FL 33156                              18772    9/25/2020       24 Hour Fitness USA, Inc.               $2,487.75                                                                           $2,487.75
Cioffi, Lidia
129 Handley St
Santa Cruz, CA 95060                         18773    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $86.00                                                                            $86.00
Taruc, Katherina
2404 Andrew Court
Union City, CA 94587-1964                    18774    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $35.00                                                                            $35.00
Hamby, Paul
23965 Catamaran Way
Laguna Nigel, CA 92677                       18775    9/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Franck, Craig
7761 S Foresthill Ct
Littleton, CO 80120                          18776    9/30/2020       24 Hour Fitness USA, Inc.                $214.50                                                                              $214.50
Zorio, Mui
3125 Moreland Court
Sacramento, CA 95864                         18777    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Yoe Joo Hwang
8150 Julie Ct.
Hesperia , CA 92345                          18778    9/28/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Aliano, Dolores
7649 Island Rail Drive
North Las Vegas, NV 89084-2473               18779    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Cordon, Thomas
PO Box 2372
La Mesa, CA 91943-2372                       18780    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00

                                                                                     Page 1188 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 307 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Shapell Norcal Rental Properties LLC
39650 Liberty Street, Suite 490
Fremont, CA 94538                             18781    9/30/2020       24 Hour Fitness USA, Inc.            $1,016,446.68                                           $0.00                      $1,016,446.68
Castillo, Santiago R
555 McLean Avenue
Apt. 3H
Yonkers, NY 10705                             18782    9/30/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                             $240.00
Yelinek, Leonard
PO Box 30787
Las Vegas, NV 89173-0787                      18783    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Singer, Suzanne A.
3550 N. Bay Homes Drive
Miami, FL 33133                               18784    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Bernard, Emmanuel C
95-060 Waikalani Dr. D#302
Miliani, HI 96767                             18785    9/26/2020    24 Hour Fitness Worldwide, Inc.            $2,600.00                                                                           $2,600.00
Hodges, George
9 Amara Ct
The Woodlands, TX 77381                       18786    9/24/2020    24 Hour Fitness Worldwide, Inc.            $6,000.00                                                                           $6,000.00
Shumate, Jennifer
7031 Belle Meadow Ln
Rosenberg, Tx 77469                           18787    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $508.71                                                              $508.71
Tsai, Jenny
2317 Ivyland Avenue
Arcadia, CA 91007                             18788    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                            $95.00
Jackson, James E.
P.O. Box 2532
Rialto, CA 92377                              18789    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Lanuza, Ivette Carolina
616 W 58th St
Los Angeles , CA 90037                        18790    9/24/2020       24 Hour Fitness USA, Inc.                                 $86.97                                                               $86.97
Han, Yeting
4779 Boone Dr
Fremont, CA 94538                             18791    9/28/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Hughes, Barbara Fitzsimmons
515 Pomona Ave
Albany, CA 94706                              18792    9/25/2020       24 Hour Fitness USA, Inc.               $1,299.99                                                                           $1,299.99
Hamilton, Gary
4374 Burke Way
Fremont, CA 94536                             18793    9/29/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
ALMADEN
ATTN: ANDREAS QUVANG JPSON
2549 SCOTT BOULEVARD
SANTA CLARA, CA 95050                         18794    9/25/2020    24 Hour Fitness Worldwide, Inc.            $4,877.75                                                                           $4,877.75
Park, Mi K.
18065 Cocklebur Pl
Rowland Heights, CA 91748-4765                18795    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Hegde, Shainy
9898 Elmhurst Dr
Granite Bay, CA 95746                         18796    9/26/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99

                                                                                      Page 1189 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 308 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Peters, Carolyn J
2314 B San Juan Ave
Walnut Creek, CA 94597-3050                   18797    9/25/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Best, Regan
16603 Selby Dr.
San Leandro, CA 94578                         18798    9/25/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Rivera, Joaquin J.
1938 Marin Ave.
Berkeley, CA 94707                            18799    9/30/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Gonzalez, Israel
938 Rosewood Ave
Inglewood, CA 90301                           18800    9/28/2020       24 Hour Fitness USA, Inc.                                                                  $250.00                            $250.00
Hyun Nam, Toney Bong
604 SE Peacock Lane
Portland, OR 97214                            18801    9/25/2020       24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Lucchessi, David P.
5471 Aspen Meadows Dr.
El Dorado Hills, CA 95762-9591                18802    9/24/2020    24 Hour Fitness Worldwide, Inc.             $588.00                                                                              $588.00
Young, Allison
219 Bush Lane
Mahwah, NJ 07430                              18803    9/26/2020       24 Hour Fitness USA, Inc.                               $2,100.00                                                           $2,100.00
Shymansky, Stephen
10701 San Pablo Avenue
Unit 24-A
El Cerrito, CA 94530                          18804    9/29/2020    24 Hour Fitness Worldwide, Inc.             $187.96                                                                              $187.96
Zapata, Sandra
8447 Poppy Street
Arvada, CO 80007                              18805    9/27/2020    24 Hour Fitness Worldwide, Inc.             $132.27                                                                              $132.27
Manzanarez, Miriam
39 Eastbrook Ct
Brentwood, NY 11717                           18806    9/26/2020    24 Hour Fitness Worldwide, Inc.                              $49.98            $0.00                                              $49.98
JACHOWSKI, JULIET
259 SPEEDWELL AVENUE
APT 1
MORRISTOWN, 7960                              18807    9/30/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                            $50.10
Young, Miriam
219 Bush Lane
Mahwah, NJ 07430                              18808    9/26/2020       24 Hour Fitness USA, Inc.                                $975.00                                                              $975.00
Oien, Debbie
debbie.oien@gmail.com
                                              18809    9/30/2020       24 Hour Fitness USA, Inc.                $712.00                                                                              $712.00
Leok, Lina
7620 Eads Ave
La Jolla, CA 92037                            18810    9/30/2020    24 Hour Fitness Worldwide, Inc.             $510.00                                                                              $510.00
Teese, Michael
11879 Hickory Loop
Thornton, TX 76687                            18811    9/29/2020       24 Hour Fitness USA, Inc.             $61,005.04                                                                           $61,005.04
Kravtsova, Natalya
1731 Dahill Road Apt 3F
Brooklyn, NY 11223-1709                       18812    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,799.98                                                                           $1,799.98

                                                                                      Page 1190 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 309 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gertz, Melissa Marie
1335 NW Pinon Ct.
Camas, WA 98607                              18813    9/26/2020    24 Hour Fitness Worldwide, Inc.             $247.50                                                                              $247.50
Bishop, Cody
825 Geary St
Apt 1400
San Francisco, CA 94109                      18814    9/30/2020         24 San Francisco LLC                   $429.00                                                                              $429.00
Turk, Mindy
8016 El Paseo Grande
La Jolla, CA 92037                           18815    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,440.00                                                           $1,440.00
Saito, Allyson
18020 Crosshaven Drive
Rowland Heights,, CA 91748                   18816    9/29/2020    24 Hour Fitness Worldwide, Inc.            $6,116.00                                                                           $6,116.00
Sparks, Jay
929 Linden Avenue
Fairfield, CA 94533                          18817    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
CLANON, PAUL
2 Los Palmos Dr.
San Francisco, CA 94127                      18818    9/30/2020       24 Hour Fitness USA, Inc.                               $1,450.00                                                           $1,450.00
Jett, Glenn
2249 B. South Greenwood Place
Ontario, CA 91761                            18819    9/25/2020    24 Hour Fitness Worldwide, Inc.             $308.00                                                                              $308.00
Jones, Trudy
2839 S Vaughn Way
Aurora, CO 80014                             18820    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Yang, Zhiyuan
4817 Main Ave S
Renton, WA 98055                             18821    9/30/2020    24 Hour Fitness Worldwide, Inc.             $769.99                                                                              $769.99
Martin, Cheryl
100 De Kruif Place
Apt. 16C
Bronx, NY 10475                              18822    9/25/2020       24 Hour Fitness USA, Inc.                $252.00                                                                              $252.00
Gupta, Sunil
213 Goldenwood Circle
Simi Valley, CA 93065                        18823    9/26/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Ferguson Enterprises, LLC
170 State Street
Dekalb, IL 60115                             18824    9/30/2020       24 Hour Fitness USA, Inc.             $18,162.67                                                                           $18,162.67
Gotlib, Benjamin
4440 Lone Tree Dr.
Plano, TX 75093                              18825    9/27/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Duran, Keisy
561 W 169th St
Apt 3A
New york, NY 10032                           18826    9/30/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Ilau, Victor
15221 NE 12th Way
Vancouver, WA 98684                          18827    9/27/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00




                                                                                     Page 1191 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 310 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Thompson, Thomas R
2 Pinache Court
Sacramento, CA 95838-4810                   18828    9/27/2020     24 Hour Fitness Worldwide, Inc.              $756.00                                                                              $756.00
Smith, Analiz Victoria
25910 Silver Timbers Ln
Katy, TX 77494                              18829    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Forman, Janet
351 West 24 Street Apt 12C
New York,, NY 10011                         18830    9/28/2020     24 Hour Fitness Worldwide, Inc.              $684.00                                                                              $684.00
Al Badar, Eman
29315 121ST Ave SE
Auburn, WA 98092                            18831    9/26/2020     24 Hour Fitness Worldwide, Inc.              $100.86                                                                              $100.86
Ospala, Matthew J
1148 Abbott Blvd
Fort Lee, NJ 07024                          18832    9/28/2020     24 Hour Fitness Worldwide, Inc.              $108.32                                                                              $108.32
Citrin, Eric Scott
5714 Lone Star Drive
San Diego, CA 92120                         18833    9/30/2020    24 Hour Fitness United States, Inc.                           $515.00                                                              $515.00
Washington, Willie
13063 Norcia Dr
Rancho Cucamonga, CA 91739                  18834    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Milligan, Ronald
145 Carefree Dr.
Sparks, NV 89441                            18835    9/28/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Sparks, Susan
929 Linden Avenue
Fairfield, CA 94533                         18836    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $55.11                                                                             $55.11
Ainslie, Rachel
4518 228th Ave NE
Redmond, WA 98053                           18837    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $48.50                                                                             $48.50
Ringoot, Cindy
10239 Daybreak Lane, Unit 3
Santee, ca 92071                            18838    9/30/2020    24 Hour Fitness United States, Inc.              $75.00                                                                             $75.00
Bell, Tenita
1328 E Denwall Dr
Carson, CA 90746                            18839    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Tong, Grant
2339 Pio Pico Dr.
Carlsbad, CA 92008                          18840    9/26/2020        24 Hour Fitness USA, Inc.                 $179.81                                                                              $179.81
Marks, James Edward
15078 S.E. Del Ray Ave.
Portland, OR 97267                          18841    9/24/2020     24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Wilson, Kyle
25317 Tradewinds Dr
Land O Lakes, FL 34639                      18842    9/29/2020     24 Hour Fitness Worldwide, Inc.              $186.44                                                                              $186.44
Martinez, Jose
3213 clogston wy
modesto, ca 95354                           18843    9/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                      Page 1192 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 311 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mehta, Ruhi
449 Mayten Way
Fremont, CA 94539                            18844    9/27/2020       24 Hour Fitness USA, Inc.                $308.00                                                                              $308.00
Nicholson, Sherie
6010 Arizona Dr
Vancouver, WA 98661                          18845    9/27/2020         24 San Francisco LLC                   $600.00                                                                              $600.00
Johnson, Shaun
345 S Westlake Ave Apt 28
Los Angeles, CA 90057                        18846    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Pacella, Mark
6514 River Tweed Ln
Alexandria, VA 22312                         18847    9/26/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98
Couturier, Stephanie A.
4856 Longcove Drive
Stockton, CA 95219                           18848    9/27/2020    24 Hour Fitness Worldwide, Inc.             $660.00                                                                              $660.00
Pineda, Rigoberto
7806 Sierra Ave Apt. 525
Fontana, CA 92336                            18849    10/1/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Sanchez, Giulianna
454 S Manley RD
Ripon, CA 95366                              18850    9/29/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Schwartz, Cheryl Rose M.
4 Sandstone Trail
New City, NY 10956                           18851    9/30/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Souza, Sean
804 Oakwood Ave
Glendora, CA 91741                           18852    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $35.00                                                                            $35.00
Wiley, Wendy Marie
217 Fox Hill Run Drive
Woodbridge, NJ 07095                         18853    9/29/2020    24 Hour Fitness Worldwide, Inc.                              $89.40                                                               $89.40
Hedrick, Catherine P.
4825 Cork Place
San Diego, CA 92117                          18854    9/26/2020    24 Hour Fitness Worldwide, Inc.            $5,343.28                                                                           $5,343.28
Sung, William
2151 Vollan Way
Sacramento,, CA 95822                        18855    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
Guan, Fei
579 Jackson Dr.
Palo Alto, CA 94303                          18856    9/30/2020       24 Hour Fitness USA, Inc.                                $610.96                                                              $610.96
Kwok, Corinna
257A 8th Avenue
San Francisco, CA 94118                      18857    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Watson, Aaron
1042 N. Mountain Ave. #274
Upland, CA 91786                             18858    9/27/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Bernshteyn, Inessa
2650 East 13 Str
#4C
Brooklyn, NY 11235                           18859    9/30/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00


                                                                                     Page 1193 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 312 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hoang, Christina Vo
20320 90th Place South
Kent, WA 98031                               18860    9/26/2020       24 Hour Fitness USA, Inc.                    $42.89                                                                            $42.89
Kasar, Sumana
33609 Pack Horse St
Fremont, CA 94555                            18861    9/27/2020    24 Hour Fitness Worldwide, Inc.             $466.56                                                                              $466.56
Pesce, Carol
805 Valley Ave
Apt 202
Solana Beach, CA 92075                       18862    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $73.48                                                                            $73.48
Stewart, Robert
3124 Ramada Court
Lafayette, CA 94549                          18863    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Bond, Mary
20816 Yucca Loma Rd.
Apple Valley, CA 92307                       18864    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Quinones, Yadira
87-40 Francis Lewis blvd
Apt A56
Queens Village, NY 11427                     18865    9/30/2020           24 New York LLC                                     $1,705.00                                                           $1,705.00
Campbell, Joseph
16612 65th Ave
Fresh Meadows, NY 11365                      18866    10/1/2020    24 Hour Fitness Worldwide, Inc.                                              $252.00                                             $252.00
Chung, Tran
11552 180th Street
Artesia, CA 90701                            18867    9/26/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Massey, Keith
1914 Crestdale Dr.
Houston, TX 77080                            18868    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,944.00                                                                           $1,944.00
George, Eric Kenneth
15829 Hart Street
Van Nuys, CA 91406                           18869    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,200.00           $0.00        $1,200.00                          $2,400.00
Vudhiwat, Cristina
10720 Claywood Dr.
Austin, TX 78753                             18870    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $90.95                                                                            $90.95
Goldstein, Abby
11225 NW 2nd Court
Coral Springs, FL 33071                      18871    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,579.87                                                                           $1,579.87
Ogden, Marlin V.
704 Cortlandt Drive
Sacramento, CA 95864                         18872    9/29/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Moses, Verna R.
PO Box 8443
New York, NY 10116                           18873    10/1/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Koutsaftes, Timothy
26 North Grant Ave
Colonia, NJ 07067                            18874    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Foutch, Helen Yvonne
1127 West Ave 17
Lancaster, CA 93534                          18875    9/24/2020    24 Hour Fitness Worldwide, Inc.             $100.80                                                                              $100.80

                                                                                     Page 1194 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 313 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Chen, Teresa
271 Sierra Vista Avenue, #6
Mountain View, CA 94043                      18876    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $6.95                                                                               $6.95
Curl, Tricia
2014 NE 51st Ave
Portland, OR 97213                           18877    9/29/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Parvini, Parisa
23809 110th Place West
Woodway, WA 98020                            18878    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Simpson, Richard
2747 Argolis Way
Sacramento, CA 95826                         18879    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Baird, Rand
830 San Carlos Circle
Corona, CA 92879                             18880    9/27/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Ilau , Anca
15221 NE 12th way
Vancovuver, WA 98684                         18881    9/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Razo, Nicholas
PO Box 71421
Bakersfield, CA 93387                        18882    9/26/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Noorzada, Marzia
38645 Hastings St. Apt. 1
Fremont, CA 94536                            18883    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lettig, George
1593 W Manzanita Dr
Taylorsville, UT 84123                       18884    9/27/2020     24 Hour Fitness Worldwide, Inc.                              $296.00                                                              $296.00
Kienast, John
2040 1/2 Kendall
Edgewater, CO 80214                          18885    9/29/2020              24 Denver LLC                         $44.09                                                                              $44.09
Huang, Yaping
4000 Barranca Parkway
Suite 250
Irvine, CA 92604                             18886    9/30/2020      24 Hour Fitness Holdings LLC               $6,743.76                                                                           $6,743.76
Lee, Dennis
47-144 Lile Place
Kaneohe, HI 96744                            18887    9/28/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Ward, Gil
121 Windsor Ave
Kensington, CA 94708                         18888    9/25/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kweller, Melissa
336 Harrison St.
Denver, CO 80206                             18889    10/1/2020              24 Denver LLC                       $200.00                                                                              $200.00
Conder, William Aaron
1019 S 700 E
Apt 3
Salt Lake City, UT 84105                     18890    9/29/2020     24 Hour Fitness Worldwide, Inc.              $146.00                                                                              $146.00
Thompson MD., Michael K
1001 Cooper Point Rd SW, Suite 140-167
Olympia, WA 98502-1107                       18891    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $2,924.00                                                           $2,924.00

                                                                                       Page 1195 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 314 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schulz, Darren
31801 Via Salamanca
San Jaun Capistrano, CA 92675                18892    9/29/2020        24 Hour Fitness USA, Inc.                $2,171.98                                                                           $2,171.98
DeBiaso, Nicole Lynn
6132 Hightower Street
Aubrey, TX 76227                             18893    9/29/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Mitrak, Jo Ann
241 Avenida Santa Barbara #A
San Clemente, CA 92672                       18894    9/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
TARUC, ROY
2404 ANDREW COURT
UNION CITY, CA 94587-1964                    18895    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Bauer, Sharon M
8268 Aurora peak ave
Las Vegas, NV 89131                          18896    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $499.00                            $499.00
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             18897    9/30/2020    24 Hour Fitness United States, Inc.          $6,743.76                                                                           $6,743.76
Marschhauser, Linda
2914 Sommer Place
Bronx, NY 10465                              18898    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ramos, Cassandra Anne
198 N Skyline Drive
Spc 71
Thousand Oaks, CA 91362                      18899    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pascual, Mary Rose
878 Via La Venta
San Marcos, CA 92069                         18900    9/29/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Mims, Sandra
2530 Vista Laguna Terrace
Pasadena, CA 91103                           18901    9/30/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Kacharia, Tanvi
58 Ryan Ln
Lincoln Park, NJ 07035                       18902    9/26/2020        24 Hour Fitness USA, Inc.                 $320.82                                                                              $320.82
Scollin, Wayne
825 Kentia Ave
Santa Barbara, CA 93101                      18903    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Klier, Daniel J.
c/o Cintia Hudon
609 Terrasse Magnan
Sainte-Therese, QB J7E4Z3
Canada                                       18904    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Hunter, Timothy
5757 W Century Blvd Ste 700
Los Angeles, CA 90045                        18905    9/30/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
SAAVEDRA, LINA MARIA
45E 40TH STREET APT 4F
PATERSON , NJ 07514                          18906    9/30/2020     24 Hour Fitness Worldwide, Inc.              $162.48                                                                              $162.48




                                                                                       Page 1196 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 315 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Peters, Cory T
1214 27th St
Unit 1
Sacramento, CA 95816                         18907    9/29/2020    24 Hour Fitness United States, Inc.           $259.94                                                                              $259.94
Riemer, Tammy
130 Chapman Court
Vallejo, ca 94589                            18908    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hawker, Brian Michael Lee
11714 SE 239th Pl
Kent, WA 98031                               18909    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $2,032.80                                                           $2,032.80
Llamas, David
353 Master Crt Apt.1
Walnut Creek, CA 94598                       18910    9/28/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Anguiano, Veronica
14779 Bittersweet ln
Eastvale, CA 92880                           18911    9/30/2020     24 Hour Fitness Worldwide, Inc.                $58.00                                                                              $58.00
Naar, Elvire
48 Birchwood Dr., South
Valley Stream, NY 11580                      18912    9/30/2020    24 Hour Fitness United States, Inc.                           $400.00                                                              $400.00
Moniz, Kevin
6819 Yolanda Ave
Reseda, CA 91335                             18913    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $110.00                                                              $110.00
Hansen, Kevin
960 Patrick Circle
Folsom, CA 95630                             18914    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Dorfman, Vyacheslav
1730 E 14th Street Apt 6J
Brooklyn, NY 11229                           18915    9/29/2020            24 New York LLC                       $140.00                                                                              $140.00
Nguyen, Jason Xuan
817 Lincoln Glen Dr
Buena Park, CA 90620                         18916    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Zavvari, Hossein
363 Byxbee St.
San Francisco, CA 94132                      18917    9/28/2020     24 Hour Fitness Worldwide, Inc.                $73.00                                                                              $73.00
Vinereanu, Maryna
3311 Shore Parkway Apt 2-C
Brooklyn, NY 11235                           18918    9/26/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Dorsett, Donald C
12425 Foyette Lane
Upper Marlboro, MD 20772                     18919    9/27/2020     24 Hour Fitness Worldwide, Inc.              $818.90                                                                              $818.90
Jimenez, Angelica Maria
20663 Santa Rosa Mine Rd.
Perris, CA 92570                             18920    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,099.97                                                                           $2,099.97
Chandler, Timothy A.
10432 Russell Road
La Mesa, CA 91941                            18921    9/29/2020     24 Hour Fitness Worldwide, Inc.           $11,975.00        $3,025.00                                                          $15,000.00
Duffy, Melissa Anne
4216 Woodside Circle
Lake Oswego, OR 97035                        18922    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,063.00                                                                           $1,063.00


                                                                                       Page 1197 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 316 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Leung, Michael
301 Viscaino Way
San Jose, CA 95119                          18923    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Oliver, Freya Sharon
13498 Pheasant Way
Eastvale, CA 92880-9295                     18924    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Swanson, Amanda
163 Louisburg St
San Francisco, CA 94112                     18925    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $9.45                                                                             $9.45
Powell, Laura L
1321 Rocky Creek Ln
Allen, TX 75002                             18926    9/25/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Anderson, Jonathan
110 Northfield S Apt 6
Montpelier, VT 05602                        18927    9/29/2020    24 Hour Fitness Worldwide, Inc.             $141.00                                                                              $141.00
Li, Sa
6386 Stable Falls Ave
Rancho Cucamonga, CA 91739                  18928    9/27/2020    24 Hour Fitness Worldwide, Inc.             $380.00                                                                              $380.00
Jung, Stephanie
102 Woodcrest Lane
Aliso Viejo , CA 92656                      18929    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Melikhova, Elevtina
3085 Heath Avenue
Bronx, NY 10463                             18930    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Shem, Job
29066 Westminster Court
Hayward, CA 94544                           18931    9/27/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Park, Hye
2532 Biscayne Place
Fullerton, CA 92833                         18932    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $97.50                                                                            $97.50
Kutz, Frances M
473 Wolf Hill Road
Dix Hills, NY 11746-5722                    18933    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wenk, Bill
217 Spruce St. #101
Denver, CO 80230                            18934    9/29/2020            24 Denver LLC                      $1,184.00                                                                           $1,184.00
Parents of D.W. a minor
4301 Garden City Drive
#410
Hyattsville, MD 20785-2367                  18935    9/29/2020    24 Hour Fitness Worldwide, Inc.          $75,000.00                                                                           $75,000.00
Yeh, Mai-Chu
25656 Paul Ct.
Hayward, CA 94541-5722                      18936    9/26/2020       24 Hour Fitness USA, Inc.               $1,205.00                                                                           $1,205.00
Zhang, Mu Wen
19 Rancho Jurupa Place
Pomona, CA 91766                            18937    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Romero, Helena
35097 Lucia Court
Fremont, CA 94536                           18938    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $53.20                                                                            $53.20


                                                                                    Page 1198 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 317 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ke, Ling
248 S California Street
San Gabriel, CA 91776                        18939    9/27/2020       24 Hour Fitness USA, Inc.                                $429.99          $429.99                                             $859.98
TSENG, HSUEH-CHEN
17755 LA ROSA LN
FOUNTAIN VALLEY, CA 92708                    18940    9/27/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Bryant, Andre
3010 Avalon St
Riverside, CA 92509                          18941    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ranjbar, Iraj M.
1603 Treasure Oaks Dr.
Katy, TX 77450-5088                          18942    9/28/2020    24 Hour Fitness Worldwide, Inc.                              $35.72                                                               $35.72
Park, Min Kyeong
4463 Hyde Cmn Unit 122
Fremont, CA 94538                            18943    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $500.00            $0.00          $500.00                          $1,000.00
Tate, Iyagke
29 Rose Marie Ln
Linn Valley, KS 66040                        18944    9/27/2020    24 Hour Fitness Worldwide, Inc.                            $1,075.45                                                           $1,075.45
Chau, Keith
11552 180th Street
Artesia, CA 90701                            18945    9/26/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Chin, Midory
3340 Knollridge Drive
El Dorado Hills, CA 95762                    18946    9/28/2020       24 Hour Fitness USA, Inc.                    $46.54                                                                            $46.54
Clark, Bryan
1531 Nadina St
San Mateo, CA 94402                          18947    9/27/2020    24 Hour Fitness Worldwide, Inc.             $768.24                                                                              $768.24
Madrinan, Enrique
320 Conestoga Way Apt 2212
Henderson, NV 89002                          18948    9/26/2020    24 Hour Fitness Worldwide, Inc.             $119.97                                                                              $119.97
Kim, Benjamin
2230 Jeslew Ct.
Hacienda Heights, CA 91745                   18949    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $61.74                                                                            $61.74
Liu, Justin
18 Hunter
Irvine, CA 92620                             18950    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Sonitrol of SW Washington
8510-C East Mill Plain Blvd.
Vancouver, WA 98664                          18951    9/28/2020    24 Hour Fitness Worldwide, Inc.             $489.29                                                                              $489.29
McLaurin, Sheryl
3 Park Lane #2F
Mount Vernon, NY 10552                       18952    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Ma, Jihong
13540 Saraview Dr
Saratoga, CA 95070                           18953    9/27/2020       24 Hour Fitness USA, Inc.               $1,326.00                                                                           $1,326.00
Chen, Joseph
101 Oldcastle Lane
Alameda, CA 94502                            18954    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 1199 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 318 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Shome, Justine
2117 Hutchison Grove Court
Falls Church, VA 22043                      18955    10/1/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Davis, Ronald
966 De Soto Lane
Foster City, CA 94404                       18956    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $97.20                                                                            $97.20
Steckler, Laura H.
10132 Oro Vista Avenue
Sunland, CA 91040                           18957    9/28/2020    24 Hour Fitness Worldwide, Inc.             $668.00                                                                              $668.00
VIRK, ROSEMARY S
9465 BLESSING DRIVE
PLEASANTON, CA 94588                        18958    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,339.94                                                                           $2,339.94
Winer, Zachary
10570 Parthenon St
Las Vegas, NV 89183                         18959    9/27/2020       24 Hour Fitness USA, Inc.                $304.57                                                                              $304.57
Andrade, Ricardo
9605 111th st se
Snohomish, WA 98296                         18960    9/27/2020       24 Hour Fitness USA, Inc.                $449.99                                                                              $449.99
Mentz, David L.
1621 33rd Ave.
Seattle, WA 98122                           18961    9/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Pezely, Jon
1901 South 500 East
Salt Lake City, UT 84105                    18962    9/27/2020    24 Hour Fitness Worldwide, Inc.             $372.08                                                                              $372.08
Gilreath, Karen M
25742 143rd Ave SE
Kent, WA 98042                              18963    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,795.20                                                                           $1,795.20
Rabii, Suri Heidari
7780 SW 189th Ave
Beaverton, OR 97007                         18964    9/27/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Quam, Aileen
2937 Barley Field Pass
Pflugerville, TX 78660                      18965    9/27/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Copen, Jessica
2637 Centinela Ave., #13
Santa Monica, CA 90405                      18966    9/29/2020    24 Hour Fitness Worldwide, Inc.             $764.40                                                                              $764.40
Fowler, Linda
PO Box 1273
Little Elm, TX 75068-1273                   18967    9/22/2020       24 Hour Fitness USA, Inc.                $924.88                                                                              $924.88
Eversole, Adriana
14900 Magnolia Blvd
#56844
Sherman Oaks, CA 91413-7001                 18968    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $58.78                                                                            $58.78
Perez, Janell L
2108 Grand Ave.
Everett, WA 98201                           18969    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $3,000.00                                                           $3,000.00
Ruhland, Shelly
285 E Oakwood Blvd
Redwood City, CA 94061                      18970    9/27/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00


                                                                                    Page 1200 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 319 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leonard, Ed
5354 S Cimarron Road
Littleton, CO 80123                          18971    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,020.04                                                           $1,020.04
Salvador, Ma Fatima
55 North Mar Vista Ave. #26
Pasadena, CA 91106                           18972    9/25/2020     24 Hour Fitness Worldwide, Inc.                $99.99                                                                              $99.99
Marthaler, Jared
43 NYE AVE
Whippany, NJ 07981                           18973    9/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Adkins, Jonathan
3441 14th Ave NW
Olympia, , WA 98502                          18974    9/27/2020     24 Hour Fitness Worldwide, Inc.              $878.77                                                                              $878.77
Stromberg, Linnea
938 4th Street, No. 101
Santa Monica, CA 90403-2627                  18975    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hedrick, Mel S.
4825 Cork Place
San Diego, CA 92117                          18976    9/26/2020     24 Hour Fitness Worldwide, Inc.             $7,163.28                                                                           $7,163.28
Volgyesi, Edit
182 Meriline Avenue Apt.#A
Woodland Park, NJ 07424                      18977    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                $95.01           $95.01                            $190.02
Poppler, Morgan B
2619 Via Cascadita
San Clemente, CA 92672                       18978    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Davis, Cassandre
3120 SW 132nd Ave
Miramar, FL 33027                            18979    9/27/2020     24 Hour Fitness Worldwide, Inc.              $174.17                                                                              $174.17
Christiansen, Audreyn
7769 SVL Box, 13316 Makai Court #4
Victorville, CA 92395                        18980    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,597.40                                                                           $1,597.40
Lee, Sook
17813 E Maplewood Cir.
Aurora, CO 80016                             18981    9/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Guerrero, Raul
1812 Huntington Lane #1
Redondo Beach, CA 90278                      18982    9/27/2020    24 Hour Fitness United States, Inc.             $99.00                                                                              $99.00
Lee, Kwang
17813 E Maplewood Cir.
Aurora, CO 80016                             18983    9/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Greenberg, Jody
27262 Esgos Mission
Viejo, CA 92692                              18984    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,576.89                                                                           $1,576.89
Decker, Angela
18695 Montrose Street
Bloomington, CA 92316-1449                   18985    9/24/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Reiter, John Peter
8728 Higdon Drive
Vienna, VA 22182                             18986    9/28/2020     24 Hour Fitness Worldwide, Inc.              $584.26                                                                              $584.26




                                                                                       Page 1201 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 320 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Karel, Wade
3911 Karrywood CT
Pearland , TX 77584                          18987    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.39                                                                              $105.39
Shim, Steve
2126 Silva Dr
Fullerton, CA 92833                          18988    9/27/2020    24 Hour Fitness United States, Inc.          $1,350.00                                                                           $1,350.00
Ye, Ruiqiong
2122 100th Ave
Oakland, CA 94603                            18989    9/27/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Struckmann, Samantha
11775 Regio Dr.
Dublin, CA 94568                             18990    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Jain, Anita
34227 Red Cedar Ln
Union City, CA 94587                         18991    9/27/2020     24 Hour Fitness Worldwide, Inc.              $554.17                                                                              $554.17
Cassady-Henze, Michael
46 Middleton
Irvine, CA 92620                             18992    9/28/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Masha, Felicia
16600 Orange Ave #143
Paramount, CA 90723                          18993    9/27/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Chinn, Karen
134 Douglas Fir Circle
Cloverdale, CA 95425                         18994    9/27/2020          24 San Francisco LLC                      $45.00                                                                              $45.00
Pasquantonio, Lisa
16349 SE Widgeon Ct
Damascus, OR 97089                           18995    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kuehl, Gordon
10915 Willowisp Dr
Houston, TX 77035                            18996    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Tarver, Mario
2464 Almaden Blvd
Union City, CA 94587                         18997    9/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Prado, Giovanni
1799 Sarah Drive
Pinole, CA 94564                             18998    9/27/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Lafrades, Courtney A
12 Clairmont Pl
Pittsburg, CA 94565                          18999    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Logan, Laura
6913 Big Wichita Drive
Fort Worth, TX 76179                         19000    9/27/2020     24 Hour Fitness Worldwide, Inc.                $34.09                                                                              $34.09
Hambarchyan, Mariam
1731A 11th Ave
Oakland, CA 94606                            19001    9/27/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Huang, Wei-Jen
6237 Empress Ct.
San Jose, CA 95129                           19002    9/27/2020    24 Hour Fitness United States, Inc.           $525.00                                                                              $525.00




                                                                                       Page 1202 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 321 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sexton, Jim R
2241 Flagstone Way
Concord, CA 94521                           19003    9/28/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Hehner, Ky C.
11855 US Hwy 285 Unit A
Conifer, CO 80433                           19004    9/28/2020     24 Hour Fitness Worldwide, Inc.              $432.36                                                                              $432.36
Goertzen, Bonnie
5037 Bluestem Court
Fort Collins, CO 80525                      19005    9/27/2020        24 Hour Fitness USA, Inc.                    $33.06                                                                             $33.06
Scollin, Ann
825 Kentia Avenue
Santa Barbara, CA 93101                     19006    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Howe, Zachary
5 Coastal Court
Sacramento, CA 95831                        19007    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Shih, Yi Xuan
10640 Daines Dr
Temple City, CA 91780                       19008    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Abdala, John
77 Meadow Lane
Nanuet, NY 10954                            19009    9/28/2020            24 New York LLC                       $558.00                                                                              $558.00
Palacio, Phyllis
3940 Roxton Ave
Los Angeles, CA 90008                       19010    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Liu, Jia Yeu
1335 NW Pinon Ct.
Camas , WA 98607                            19011    9/27/2020     24 Hour Fitness Worldwide, Inc.              $148.50                                                                              $148.50
Hernandez, Christina
2265 CAHUILLA ST 20
Colton, CA 92324                            19012    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mone, Carolyn J
277 Grandview Drive
Woodside, CA 94062                          19013    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Kumagai, Shin
23939 Ocean Avenue APT #217
Torrance, CA 90505                          19014    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tjawinoto, Indrajani (Yani)
2638 Moraine Dr
Santa Clara, CA 95051                       19015    9/25/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Clark, Carol
29 Windridge
Aliso Viejo, CA 92656                       19016    9/25/2020    24 Hour Fitness United States, Inc.           $148.80                                                                              $148.80
Morris, Joel Richard
9 Skyline Drive
Woodside, CA 94062                          19017    9/25/2020    24 Hour Fitness United States, Inc.           $365.00                                                                              $365.00
Dao, Quy Kim
3539 Skyline Dr
Hayward, CA 94542                           19018    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                      Page 1203 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 322 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Azarani, Linda
8837 18th Ave
1st Floor
Brooklyn, NY 11214                           19019    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,800.00                                                           $1,800.00
Sanchez, Miguel
42395 Ryan Road #112-226
Ashburn, VA 20148                            19020    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $94.86                                                                             $94.86
Lim, Mimi
224 James Ct.
South San Francisco, CA 94080                19021    9/25/2020        24 Hour Fitness USA, Inc.                 $948.88                                                                              $948.88
Mejia, Tatiana
1526 N. Thompson Dr.
Bayshore, NY 11706                           19022    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $150.00                            $150.00
Soloviova, Svitlana
6443 Longdale Dr.
North Highlands, CA 95660                    19023    9/27/2020     24 Hour Fitness Worldwide, Inc.              $376.25                                                                              $376.25
Garcia, Jorge
2219 Roosevelt Avenue
Berkeley, CA 94703                           19024    9/28/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00
Zable, Brian
3040 Orion Drive
Colorado Springs, CO 80906                   19025    9/25/2020        24 Hour Fitness USA, Inc.                 $315.00                                                                              $315.00
Ciambor, Michael L.
1424 Medinah Court
Arnold, MD 21012                             19026    9/25/2020    24 Hour Fitness United States, Inc.           $119.98                                                                              $119.98
Fengai, Jin
3803 W. 8th St. #27
Los Angeles, CA 90005                        19027    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Konoian, Anastasia A.
610 S. Petunia St.
La Habra, CA 90631                           19028    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ramavath, Praveena
1550 Quintana Ct
Fremont, CA 94539                            19029    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
JAIN, ESHNA
34227 RED CEDAR LN
Union City, CA 94587                         19030    9/27/2020     24 Hour Fitness Worldwide, Inc.              $487.50                                                                              $487.50
Kemper, Craig
612 2nd St
Castle Rock, CO 80104                        19031    9/25/2020              24 Denver LLC                       $185.00                                                                              $185.00
Keeles, Anna L.
9488 Mereoak Circle
Elk Grove, CA 95758                          19032    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lucas, Olivia
5609 Fleming Avenue
Oakland, CA 94605                            19033    9/27/2020        24 Hour Fitness USA, Inc.                 $197.00                                                                              $197.00
Rama, Viktoria
15111 Starbuck St
Whittier, CA 90603                           19034    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00


                                                                                       Page 1204 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 323 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wong, Thomas
1631 30th Ave
San Francisco, CA 94122-3207                 19035    9/27/2020         24 Hour Holdings II LLC                                  $179.16                                                              $179.16
BONSU, LYNNETTA
4603 CANYON WAY APT 13206
ARLINGTON, TX 76018-5642                     19036    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $77.12                                                                             $77.12
Taylor, Marc
6468 Ridgecrest Ln
Somis, CA 93066-9742                         19037    9/25/2020        24 Hour Fitness USA, Inc.                                 $358.33                                                              $358.33
Deavila, Helen
2109 Radnor Avenue
Long Beach, CA 90815                         19038    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Mizuo, Janna
99-832 Mea'ala Street
Aiea,, HI 96701                              19039    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pierce, Dakota
16505 Dunoon ct
Miami Lakes, FL 33014                        19040    9/30/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Chen, Sabrina
PO Box 4685
San Mateo, CA 94404                          19041    9/28/2020    24 Hour Fitness United States, Inc.          $2,000.00                                                                           $2,000.00
Tornatore, Diamanta
1612 Easthill Pl NW
Olympia, WA 98502                            19042    9/27/2020        24 Hour Fitness USA, Inc.                                 $358.33                                                              $358.33
Hernandez, Joahana
576 E. McKinley Ave
Pomona, CA 91767                             19043    9/27/2020     24 Hour Fitness Worldwide, Inc.              $197.03                                                                              $197.03
Vue, Thor
1944 Hamersley Lane
Lincoln, CA 95648                            19044    9/26/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ghanbaran, Mojgan
4805 Lago Vista CIR
San Jose, CA 95129                           19045    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Williamson, Sam
2918 Katybriar Ln
Katy, TX 77449                               19046    9/27/2020     24 Hour Fitness Worldwide, Inc.              $294.51                                                                              $294.51
Belyayeva, Nina
11593 Newland Street
Westminster, CO 80020                        19047    9/26/2020              24 Denver LLC                                       $197.15                           $197.15                            $394.30
Scheiber, Stephen
6480 Sapphire Pointe Blvd
Castle Rock, CO 80108                        19048    9/29/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Perry, Abbie
767 Lander Circle
Claremont, CA 91711                          19049    9/28/2020     24 Hour Fitness Worldwide, Inc.              $898.00                                                                              $898.00
Oliver, Darenll
708 E. 108th Street #6
Los Angeles, CA 90059                        19050    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 1205 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 324 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Panwar, Rajendra
104 Alley Way
Mountain View, CA 94040                      19051    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Choi, Cristine
71 Dillingham Pl.
Englewood Cliffs, NJ 07632                   19052    9/25/2020    24 Hour Fitness Worldwide, Inc.             $582.80                                                                              $582.80
Marwaha, Brijender
7102 Aubrey Way
Dublin, CA 94568                             19053    9/27/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
LIN, QIYU
1061 Devonshire ave
San Leandro, CA 94579                        19054    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00         $600.00                                                              $700.00
Pan, Caroline
89 Waterleaf
Irvine, CA 92620                             19055    9/28/2020       24 Hour Fitness USA, Inc.                    $29.00                                                                            $29.00
Stephens, Charles
19311 Hikers Trail
Humble, TX 77346                             19056    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $30.50                                                                            $30.50
Topcagic, Anes
14110 Greenfield Loop
Parker, CO 80134                             19057    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Hardy, Julie
12178 SW 126 Avenue
Miami, FL 33186                              19058    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $515.37                           $515.37                          $1,030.74
Tanner III, Jack A
2718 Horizon Bluff Drive
Katy, TX 77494                               19059    9/28/2020    24 Hour Fitness Worldwide, Inc.             $166.07                                                                              $166.07
Escamilla, Hugo
3046 Windchase
Houston, TX 77082                            19060    9/28/2020    24 Hour Fitness Worldwide, Inc.             $185.00                                                                              $185.00
Mitchell, Susan P
2077 Eaton Ave
San Carlos, CA 94070                         19061    9/28/2020    24 Hour Fitness Worldwide, Inc.             $880.00                                                                              $880.00
Lee, Michael
159 Cedar Ln
Santa Barbara, CA 93108                      19062    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Shiuey, Yimin
19681 Pine Canyon Road
North Tustin , CA 92705                      19063    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,002.75                                                                           $1,002.75
Feng, Jane
1700 Manor Cir
El Cerrito, CA 94530                         19064    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $422.00                                                              $422.00
Mills, Kim
4376 Newland Heights Drive
Rocklin, CA 95765                            19065    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,171.16                                                                           $1,171.16
Lipkin, Glen
239 Park Road
Parsippany, NJ 07054                         19066    9/22/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                     Page 1206 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 325 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Glebe, Dylan
5524 13th Ave SW
Olympia, WA 98512                            19067    9/28/2020            RS FIT NW LLC                        $71.14                                                                             $71.14
Armbruster, Susan
2100 Winterstone Ct
Fort Collins, CO 80525                       19068    9/28/2020    24 Hour Fitness Worldwide, Inc.           $499.92                                                                              $499.92
Macaraeg, Reza
17201 10th ave ne
Shoreline, WA 98155                          19069    9/30/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Shi, Juno
6250 marguerite dr
Newark, CA 94560                             19070    9/28/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Turner, Timothy J
12921 Abrams Rd 609
Dallas, TX 75243                             19071    9/27/2020    24 Hour Fitness Worldwide, Inc.           $415.67                                                                              $415.67
Zilinskas, Carol
19900 W Indiana Avenue
Liberty lake, WA 99016                       19072    9/30/2020    24 Hour Fitness Worldwide, Inc.           $149.00                                                                              $149.00
Saenz, Eric
1012 Woodworth St.
San Fernando,, CA 91340                      19073    10/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Xu, Chao
424 N Mar Vista Ave
Pasadena, CA 91106                           19074    9/27/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Zhuk, Natalya
4217 Gold Ridge Way
Antelope, CA 95843                           19075    9/27/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00
Scott, Mary
7036 Picaroon Ln
Las Vegas, NV 89145                          19076    9/28/2020    24 Hour Fitness Worldwide, Inc.           $399.00                                                                              $399.00
Nise, Ellen Lee
1444 E. Sunview Dr.
Orange, CA 92865                             19077    9/25/2020    24 Hour Fitness Worldwide, Inc.          $1,194.48                                                                           $1,194.48
Collins, Michael
108 Sagamore Road
Apt 5D
Tuckahoe, NY 10707                           19078    9/25/2020           24 New York LLC                    $100.00                                                                              $100.00
Smith, Rita Jo
25440 Margaret Ave
Moreno Valley, CA 92551                      19079    9/29/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Hampton, Hayden Douglas
612 Coliseum Street Apt 25102
Orlando, FL 32828                            19080    9/26/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Hatcher, Anthony R.
40 Vista Encanta
San Clemente, CA 92672                       19081    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Tran, Hong
6629 VERNON ST.
ORLANDO, FL 32818                            19082    9/24/2020    24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00


                                                                                     Page 1207 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 326 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Brown, Dwayne
4013 Malva Ter
Fremont, CA 94536                            19083    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $37.85                                                                             $37.85
London, Michelle
35 PARKMAN RD E
LAGUNA NIGUEL, CA 92677                      19084    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hedderson, John
1015 South Beach Drive
Sacramento, CA 95831                         19085    9/28/2020     24 Hour Fitness Worldwide, Inc.              $672.00                                                                              $672.00
Cahir, Mary Alice
5132 10 R.D.N.
Arlington, VA 22205                          19086    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miller, Cynthia F.
290 West 232nd Street #15B
Bronx, NY 10463                              19087    9/25/2020     24 Hour Fitness Worldwide, Inc.              $828.00                                                                              $828.00
Collins, Wendy
705 Montana Ct S
Keller, TX 76248                             19088    9/28/2020    24 Hour Fitness United States, Inc.           $304.89                                                                              $304.89
Ratchford, Betty
2549 Vista Verde Dr.
San Jose, CA 95148                           19089    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,041.88                                                                           $1,041.88
Moresco, Robert
1675 Toledo Court
Pacifica, CA 94044                           19090    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $46.20                                                                             $46.20
LaBonte, Richard
6121 Duet Way
Roseville, CA 95747                          19091    9/22/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Vosovic, Lawrence & Ann
125 Bath St. #B2
Santa Barbara, CA 93101                      19092    9/22/2020    24 Hour Fitness United States, Inc.                                                           $5,760.00                          $5,760.00
MAMO, YEMESRACH F.
18541 E. Bates Dr.
Aurora, CO 80013                             19093    9/22/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Townsend, Scott
37 Jane Dr
North Babylon, NY 11703                      19094    9/23/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Larson, Scott Eric
3987 South Dawson St.
Aurora, CO 80014                             19095    9/23/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                      19096    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shagabayeva, Mariya
6201 Bay Pkwy Apt E4
Brooklyn, NY 11204                           19097    9/23/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Mascarini, Patrick
940 77th street
Brooklyn, NY 11228                           19098    9/23/2020        24 Hour Fitness USA, Inc.                    $84.98                                                                             $84.98




                                                                                       Page 1208 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 327 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lozano, Sandra
120 Casals Place, Apt 17k
Bronx, NY 10475-3134                        19099    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Domino, Donna
24 Oak Crest Drive
San Rafael, CA 94903                        19100    10/25/2020   24 Hour Fitness Worldwide, Inc.             $141.84                                                                              $141.84
McFadden, Pamm
3775 Birchwood Dr. #63
Boulder, CO 80304                           19101    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Weintraub, Debra
7141 Manor Oaks Dr
Dallas, TX 75248-2240                       19102    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $41.35                                                                            $41.35
Gali, Vijay
7046 Mesa Verde Ave
Irving, TX 75063                            19103    9/28/2020       24 Hour Fitness USA, Inc.                $984.00                                                                              $984.00
Pineiro, Shirley
78-19 264th Street
Floral Park, NY 11004                       19104    9/29/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Murray, James
1650 Broadway 102
San Francisco, CA 94109                     19105    9/24/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Clark, Kellie
2603 Campus Way N
Glenarden, MD 20706                         19106    9/28/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Craven, Jennifer N
207 Devia Drive
Newbury Park, CA 91320                      19107    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Cruz, Lliesa
2816 Tramanto Drive
San Carlos, CA 94070                        19108    9/24/2020    24 Hour Fitness Worldwide, Inc.             $161.96                                                                              $161.96
Willard, Jean
1627 Barston Place
Glendora, CA 91740-6039                     19109    9/25/2020    24 Hour Fitness Worldwide, Inc.             $804.00                                                                              $804.00
Case, James B.
3516 Venice Dr
Las Vegas, NV 89108-4774                    19110    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Bhaskara Venkata, Uma Shankar
1627 Ixias Ct
San Jose, CA 95124                          19111    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
QUEZADA, ARTURO
1625 W OLYMPIC BLVD SUITE 802
LOS ANGELES, CA 90503                       19112    9/24/2020       24 Hour Fitness USA, Inc.            $500,000.00                                                                          $500,000.00
Tran, Vinh
6629 Vernon St.
Orlando, FL 32818                           19113    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
SONG, MIN SUK
1124 NE LILAC ST
APT 206
ISSAQUAH, WA 98029                          19114    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99


                                                                                    Page 1209 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 328 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Aristondo, Miguel
850 McMinn Ave
Santa Rosa, CA 95407                         19115    9/24/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Foster, Eric Robert
1707 PCH #225
Hermosa Beach, CA 90245                      19116    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                $198.00                            $198.00
Bresler, Karen
1680 Walden Ct.
Fremont, CA 94539-4747                       19117    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,596.00                                                                           $1,596.00
Jackson, Samuel T.
12431 Plum Point
Houston, TX 77099                            19118    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00            $0.00                              $0.00
Mullett, Cindy
11962 E Harvard Ave
Aurora, CO 80014                             19119    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kim, SeungMin
325 Tenafly Rd Apt 4
                                             19120    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $55.43                                                                             $55.43
Baize, Edward
3911 Caminito Cassis
San Diego, CA 92122                          19121    9/28/2020              RS FIT CA LLC                       $258.00                                                                              $258.00
McCain, Larry
7007 Hillgreen Cir
Dallas, TX 75214                             19122    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,123.99                                                           $2,123.99
Leonard, Joseph
2725 W. Plaza Serena Dr
Rialto , CA 92377                            19123    9/28/2020        24 Hour Fitness USA, Inc.                $1,560.00                                                                           $1,560.00
Potere, Vincent
P.O.Box 863663
Ridgewood, NY 11386                          19124    9/25/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Ortez, Charles Thomas
21 Rosemary Ct.
Roseville, CA 95678                          19125    9/25/2020     24 Hour Fitness Worldwide, Inc.          $106,941.84                                                                          $106,941.84
Haas, Virginia
7546 Fairview RD SW
Olympia,, WA 98512                           19126    10/1/2020     24 Hour Fitness Worldwide, Inc.              $163.94                                                                              $163.94
Hawkins, Ronald
1760 Riverstone Circle
Corona, CA 92883                             19127    9/28/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Chung, Francis
30 Fanpalm
Irvine, CA 92620                             19128    9/25/2020    24 Hour Fitness United States, Inc.              $71.92                                                                             $71.92
Pacifico, Diane
458 Morris Avenue
Apartment 12
Elizabeth, NJ 07208                          19129    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $750.00                            $750.00
Garfield, Hayden
5453 S Capitol Reef Dr
Taylorsville , UT 84129                      19130    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                       Page 1210 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 329 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Weirbeky, Carol
27792 Homestead Road
Laguna Niguel, CA 92677-3761                 19131    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Arnold, Lynn
P.O. Box 1502
Oak View, CA 93022                           19132    9/25/2020     24 Hour Fitness Worldwide, Inc.              $949.00                                                                              $949.00
Manzano, Katherine M
6514 Lindley Avenue
Reseda, CA 91335                             19133    9/25/2020     24 Hour Fitness Worldwide, Inc.              $312.45                                                                              $312.45
Rompel, Jon Lee
278 Wren Ct.
Medford, OR 97501                            19134    9/30/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Farrey, Kellen
415 El Vuelo
San Clemente, CA 92672                       19135    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $89.91                                                                             $89.91
Anderson, Tiasha
P.O. Box 20323
El Cajon, CA 92021                           19136    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Pust, Jeffrey L.
3305 Gravelly Beach Lp NW
Olympia, WA 98502                            19137    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,890.51                                                           $1,890.51
Harrison, Alrad
G. Dallas Horton & Associates
4435 South Eastern Ave.
Las Vegas, NV 89119                          19138    9/25/2020        24 Hour Fitness USA, Inc.             $990,000.00                                                                          $990,000.00
Sunshine, Richard C
18233 Westminster Drive
Lake Oswego, OR 97034                        19139    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $891.00                                                              $891.00
Pereplyotchik, Yakov
3120 Brighton 5th St, apt 3E
Brooklyn, NY 11235                           19140    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Barta, David
1123 N Glenoaks Blvd
Burbank, CA 91504                            19141    9/28/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Tang, Jie
1901 Post Oak Blvd, Apt 3102
Houston, TX 77056                            19142    9/25/2020    24 Hour Fitness United States, Inc.          $1,360.00                                                                           $1,360.00
Randall, Verla Loomis
P.O. Box 409
Piru, CA 93040-0409                          19143    9/25/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Zappa Ludwig, Dena M
3515 Morning Glory Drive
Castle Rock, CO 80109                        19144    9/25/2020    24 Hour Fitness United States, Inc.          $1,080.00                                                                           $1,080.00
HUDSON & CALLEJA LLC
ATTN: TRISHA MESA
8603 SOUTH DIXIE HIGHWAY
SUITE 315
MIAMI, FL 33156                              19145    9/25/2020     24 Hour Fitness Worldwide, Inc.             $6,759.68                                                                           $6,759.68




                                                                                       Page 1211 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 330 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
English, Hunter
1771 opechee dr
Miami, FL 33133                             19146    9/25/2020       24 Hour Fitness USA, Inc.                $140.79                                                                              $140.79
Santoro, Frank
26 Montell St.
Staten Island, NY 10302                     19147    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Kitami, JeCeka
1207 W Rundberg Ln #B
Austin, TX 78758                            19148    9/23/2020    24 Hour Fitness Worldwide, Inc.             $374.94                                                                              $374.94
Newman, Myrna Gem
194 Garth Rd., Apt 3J
Scarsdale, NY 10583                         19149    9/25/2020       24 Hour Fitness USA, Inc.                $670.00                                                                              $670.00
Fonnesbeck, Ida k
4586 Paradise Knoll
Castro Valley, CA 94546                     19150    9/25/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Wickson, Mike
9142 Gettysburg Dr.
Huntington Beach, CA 92646                  19151    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Padungchai, Sumol
1603 Treasure Oaks Dr
Katy, 47 77450-5088                         19152    9/28/2020    24 Hour Fitness Worldwide, Inc.                              $35.72                                                               $35.72
Oi, Sue
14935 Simonds St.
Mission Hills, CA 91345                     19153    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $560.00                                                              $560.00
Quigg, James
1869 parkview circle
Costa Mesa, CA 92627                        19154    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,227.67                                                                           $1,227.67
Raines, Kenneth A
1324 Lorenzo Dr
Fallbrook, CA 92028                         19155    9/29/2020       24 Hour Fitness USA, Inc.                                  $0.00                       $262,333.50                        $262,333.50
Jones, Susan A.
14777 Wunderlich
Apt 1302
Houston, TX 77069                           19156    9/28/2020       24 Hour Fitness USA, Inc.                $870.00                                                                              $870.00
Holsbeke, Roger A
4109 Thoreau Circle
Flower Mound, TX 75022                      19157    9/25/2020    24 Hour Fitness Worldwide, Inc.             $140.72                                                                              $140.72
Pirnazar, Sam
PO Box 219
Manhattan Beach, CA 90267-0219              19158    9/28/2020    24 Hour Fitness Worldwide, Inc.             $920.00                                                                              $920.00
Bittan, Bruce
203 East 72nd St
Apt 9C
New York, NY 10021                          19159    9/25/2020           24 New York LLC                      $250.00                                                                              $250.00
Albalah, Barry
4 Elm Hill Drive
Rye Brook, NY 10573                         19160    9/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Hsiao, Walter Wendko
211 Brairwood
Irvine, CA 92604                            19161    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $4,000.00                                                           $4,000.00

                                                                                    Page 1212 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21    Page 331 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pelegri, Marlene K.
13615 SE 186th PL
Renton, WA 98056                             19162    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,539.95                                                                           $1,539.95
Phan, Norman
13906 Anita Pl
Garden Grove, CA 92843                       19163    9/29/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Lim, Nicholas Brian
487 Yale Street
San Francisco, CA 94134                      19164    9/25/2020       24 Hour Fitness USA, Inc.                $598.81                                                                              $598.81
Hamilton, Kashmone Danielle
5619 Amaya Drive
Apartment #264
La Mesa, CA 91942                            19165    9/25/2020       24 Hour Fitness USA, Inc.                                $600.00          $600.00                                           $1,200.00
Summers, Robert L
3505 NE 80th Ave
Portland, OR 97213                           19166    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                $42.55                             $42.55
Chang, James
2269 Felspar Street
#8
San Diego, CA 92019                          19167    9/25/2020    24 Hour Fitness Worldwide, Inc.            $2,227.05                                                                           $2,227.05
Wolfe, Alyssa
4124 Middle Ridge Dr
Fairfax, VA 22033                            19168    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Torres, Jeime
Law office of Bert M. Vega
506 Sacramento Street
Vallejo, CA 94590                            19169    9/25/2020       24 Hour Fitness USA, Inc.            $100,000.00                                                                          $100,000.00
Tahiliani, Vasu
1598 Dorcey Lane
San Jose, CA 95120                           19170    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $400.00                            $400.00
Du, Xiaoping
4250 Folker St.
Anchorage, AK 99508                          19171    9/25/2020    24 Hour Fitness Worldwide, Inc.             $799.00                                                                              $799.00
Castillo, Giovanni
611 N. Niagara St.
Burbank, CA 91505                            19172    9/25/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Alvarez, Marco Antonio
1554 Shepard Ct
Santa Rosa, CA 95405                         19173    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Liang, Meina
3180 Via Siena Place
Santa Clara, CA 95051                        19174    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gacnik, Debra Kay
922 Forest Park Ct.
Keller, TX 76248                             19175    9/25/2020    24 Hour Fitness Worldwide, Inc.             $592.00                                                                              $592.00
DeHarpporte, James
3431 Park Blvd.
Apt. 302
San Diego , CA 92103                         19176    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,050.00                                                           $1,050.00


                                                                                     Page 1213 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 332 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Klingen, Shannon
8629 Olmstead Terrace
North Richland Hills, TX 76180               19177    9/25/2020        24 Hour Fitness USA, Inc.                                  $56.00                            $56.00                            $112.00
Sartoro, Mary
26 Montell St
SI, NY 10302                                 19178    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Ojeda, Enrique
3919 Seven Tree Blvd A212
San Jose, CA 95111                           19179    9/28/2020     24 Hour Fitness Worldwide, Inc.                                               $750.00                                             $750.00
Yefremenkova, Marina
7205 Offield Ct
Sacramento, CA 95842                         19180    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Patel, Dipak
12912 Bloomfield Ave
Norwalk, CA 90650                            19181    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $71.99       $358.00                                                              $429.99
Crisamore, Mike
2114 Shadybriar Dr
Houston, TX 77077                            19182    9/25/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Shebel, Kim M
2940 Estancia
San Clemente, CA 92673                       19183    9/25/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Moeker, Kathy
5935 S. Logan Court
Littleton, CO 80121                          19184    9/25/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Tuthill, David W.
5365 Morgans Point Dr.
Oxford, MD 21654                             19185    9/25/2020        24 Hour Fitness USA, Inc.                $1,056.00                                                                           $1,056.00
Patel, Michael
2681 North Flamingo road #1508
Sunrise , FL 33323                           19186    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Hinge, Govind
2410 S Voss Rd, Apt G214
Houston, TX 77057                            19187    9/27/2020        24 Hour Fitness USA, Inc.                 $740.00                                                                              $740.00
AGUINAGA, DANIEL
GRAYSON & GRAYSON
15720 VENTURA
SUITE 412
ENCINO, CA 91436                             19188    9/23/2020     24 Hour Fitness Worldwide, Inc.           $57,917.00                                                                           $57,917.00
Young, Gloria
6602 Colgate Avenue
Los Angeles, CA 90048                        19189    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                 $95.00                             $95.00
Stuart, Shannon
19132 Huntington St., Apt C15
Huntington Beach , CA 92648                  19190    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $47.79                                                                             $47.79
Melendez, Richard
237 E. Central Ave.
Monrovia, CA 91016                           19191    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rubin, Michael L.
5883 Ciudad Leon Ct.
San Diego, CA 92120                          19192    9/25/2020    24 Hour Fitness United States, Inc.          $1,272.60                                                                           $1,272.60

                                                                                       Page 1214 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 333 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Jurkowski, Andrew
1303 Union St
Alameda, CA 94501                             19193    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Chen, ZhiWen
2175 Market St. Apt.#C101
San Francisco, CA 94114                       19194    9/26/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
McGroarty, William
3765 South Poplar Street
Denver, CO 80237                              19195    9/25/2020    24 Hour Fitness Worldwide, Inc.             $627.70                                                                              $627.70
Usova, Larisa
3120 Brighton 5th St
Apt 3E
Brooklyn, NY 11235                            19196    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Jones, Patricia
2627 Sonoma Street
El Cerrito, CA 94530                          19197    9/27/2020       24 Hour Fitness USA, Inc.                $210.00                                                                              $210.00
Serrano, Rolando
148 Duxbury Pl,
Vallejo, CA 94591                             19198    9/26/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Flores, Claudia
5822 Fresno Ave
Richmond, CA 94804                            19199    9/26/2020    24 Hour Fitness Worldwide, Inc.                            $1,622.00                                                           $1,622.00
Yanakiev, Stoyan Valentinov
2825 Ellendale Pl
Apt C
Los Angeles, CA 90007                         19200    9/26/2020       24 Hour Fitness USA, Inc.                               $5,300.00                                                           $5,300.00
Levin, Sara Glenn
3584 28th St.
San Diego, CA 92104                           19201    9/27/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Landsman, Sandra
80-08 135th Street Apt 103
Jamaica, NY 11435                             19202    9/27/2020           24 New York LLC                      $528.00                                                                              $528.00
Setterberg, Diana
P O Box 19304
San Diego, CA 92159-0304                      19203    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wu, Richard
24304 Brookwood Dr.
Diamond Bar, CA 91765                         19204    9/27/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Baldinger, Harry
1546 East 7th Street
Brooklyn, NY 11230                            19205    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $670.00                                                              $670.00
Perez, James Rodriguez
2840 M.L. King Jr. Way
Oakland, CA 94609                             19206    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $2.00      $162.00                                                              $164.00
Cuellar, Emmanuel
13013 Newport st
Hesperia, CA 92344                            19207    9/27/2020    24 Hour Fitness Worldwide, Inc.             $162.00                                                                              $162.00
Nguyen, Khai
1570 165th Ave Apt 205
San Leandro, CA 94578                         19208    10/1/2020     24 Hour Fitness Holdings LLC               $429.99                                                                              $429.99

                                                                                      Page 1215 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 334 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Nauage, Mohammed S
214 E 51st Street Apt 5H
New York City, NY 10022                     19209    9/28/2020       24 Hour Fitness USA, Inc.               $1,890.00                                                                           $1,890.00
Narayanaswamy, Sindya
822 Harris Avenue
Austin, TX 78705                            19210    9/29/2020    24 Hour Fitness Worldwide, Inc.                            $1,723.80                                                           $1,723.80
Tucker, Tracy
6433 Macarthur Drive
Fort Worth, TX 76148                        19211    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Wong, Ernest
2626 Broderick Avenue
Duarte, CA 91010                            19212    9/27/2020    24 Hour Fitness Worldwide, Inc.             $389.99         $429.99                                                              $819.98
Purviance, Donna
3451 Camino Alegre
Carlsbad, CA 92009                          19213    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Sheldon, Nesi Nesi
14707 Trumpetvine Pl
Bakersfield, CA 93314                       19214    9/23/2020    24 Hour Fitness Worldwide, Inc.            $2,848.87                                                                           $2,848.87
Turner, Susan J
784 Ore Court
West Sacramento, CA 95691                   19215    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,633.00                                                                           $1,633.00
Trani, Tony
776 Mile Square Road
Yonkers, NY 10704                           19216    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $15.00                                                                            $15.00
Sandoval, John
675so. Quivas Denver
Denver, CO 80223                            19217    9/27/2020            24 Denver LLC                            $0.00                                                                             $0.00
Kim, Meanhwan
                                            19218    9/27/2020       24 Hour Fitness USA, Inc.                $265.20                                                                              $265.20
Flores, Karen Suzanne
2961 San Francisco Ave.
Long Beach, CA 90806-1411                   19219    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,757.67                                                                           $1,757.67
James, Ivelisse E.
8 BERARD BLVD
Oakdale, NY 11769                           19220    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Shuek, Isaac
5715 Vineland Ave Apt 19
North Hollywood, CA 91601                   19221    9/27/2020    24 Hour Fitness Worldwide, Inc.             $167.96                                                                              $167.96
McKinsey, Kate
9208 Tara Ln
Austin, TX 78737                            19222    9/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Bales, Gary
17510 E Nichols Place
Centennial, CO 80016                        19223    9/28/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
ORTEGA, MARIA FLOR
5020 PALM HILL DR
APT B118
WEST PALM BEACH, FL 33415                   19224    9/27/2020    24 Hour Fitness Worldwide, Inc.             $106.11                                                                              $106.11




                                                                                    Page 1216 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 335 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Narayan, Saradendu K.
2114 Valleydale Lane
Encinitas, CA 92024                          19225    9/28/2020        24 Hour Fitness USA, Inc.                 $216.33                                                                              $216.33
MICHAEL, TEESE JOSEPH
11879 HICKORY LOOP
THORNTON, TX 76687                           19226    9/28/2020        24 Hour Fitness USA, Inc.              $60,093.79                                                                           $60,093.79
Maximova, Ekaterina
100 Azalea Ct
Vallejo, CA 94589                            19227    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Krause, Natalie
1110 Husky St #3
Kalispell, MT 59901                          19228    9/25/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
Macias, Celica
459 Camino Real St.
Duarte, CA 91010                             19229    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sviridov, Yuriy M
6443 Longdale dr.
North Highlands, CA 95660                    19230    9/27/2020     24 Hour Fitness Worldwide, Inc.              $376.25                                                                              $376.25
Ceja-Orozco, Janet
1818 Sanford Ave.
San Pablo, CA 94806                          19231    9/29/2020          24 San Francisco LLC                                                                      $400.00                            $400.00
Fadal, Tamsen
1 W End Ave 40D
New York, NY 10023                           19232    9/25/2020    24 Hour Fitness United States, Inc.          $2,000.00                                                                           $2,000.00
Chambers, Melissa
3750 Goodland Ave
Studio CIty, CA 91604                        19233    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $19.36                                                                             $19.36
Tondre, Jeffrey
1920 W West Ave
Fullerton, CA 92833                          19234    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Zhou, Bo
982 Bryant Way,
Sunnyvale , CA 94087                         19235    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Large, Anna
3338 Ashford Park Drive
Houston, TX 77082                            19236    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.45                                                                              $200.45
Chen, Judy
4826 Blackhorse Road
Rancho Palos Verdes, CA 90275                19237    9/25/2020     24 Hour Fitness Worldwide, Inc.              $358.13                                                                              $358.13
Wong, Josephine Chou
11578 Lark Drive
Rancho Cucamonga, CA 91701                   19238    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $291.57                                                              $291.57
Zheng, Jun
2404 Allred Dr Apt B
Austin, TX 78748                             19239    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $66.50                                                                             $66.50
Melton, Joey
8914 Rotheram Ave
San Diego , CA 92129                         19240    9/27/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00




                                                                                       Page 1217 of 1762
                                                                     Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 336 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address              Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Newman, Howard S
882 Coachway
Annapolis , MD 21401                                      19241    9/27/2020        24 Hour Fitness USA, Inc.                                $1,327.73                                                           $1,327.73
Santibanes, John
120-G Landers Street
San Francisco, CA 94114                                   19242    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Marthaler, Rebekah Kathleen
43 NYE AVE
Whippany, NJ 07981                                        19243    9/27/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Northpoint Investors, a California general partnership
c/o Wilsey Bennett Co.
Dale K. Carrigan
235 Kansas Street, Suite 200
San Francisco, CA 94103                                   19244    9/27/2020        24 Hour Fitness USA, Inc.             $1,489,286.00   $145,787.00                                                        $1,635,073.00
Davis, Corey
10307 Silkwood Court
Springdale, MD 20774                                      19245    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Morgan, Bethanye
2912 Siesta Trail
Grand Prairie, Tx 75052                                   19246    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Duerr, Sarah
1636 W. Cris Ave.
Anaheim, CA 92802                                         19247    9/27/2020        24 Hour Fitness USA, Inc.                  $121.60                                                                             $121.60
Ly, Evelyn
5591 Driftwood Ave.
La Palma, CA 90623                                        19248    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Teske, Jason
333 1st St, D218
Seal Beach, CA 90740                                      19249    9/27/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
Furney, Joseph
4360 Sanderling Cir, Unit 58
Las Vegas, NV 89103                                       19250    9/25/2020    24 Hour Fitness United States, Inc.            $600.00                                                                             $600.00
Yang, Feiqin
1906 Lockwood Ave.
Fremont, CA 94539                                         19251    9/27/2020        24 Hour Fitness USA, Inc.                  $699.00                                                                             $699.00
Christain Brothers Automotive- Castle Rock
5721 New Abbey Lane
Castle Rock, CO 80108                                     19252    9/27/2020    24 Hour Fitness United States, Inc.          $1,839.50                                                                           $1,839.50
Ruiz, Gene
13622 161st Pl SE
Renton, WA 98059                                          19253    9/28/2020     24 Hour Fitness Worldwide, Inc.               $859.98                                                                             $859.98
Tan, Serena Mae
408 Summer Alcove Way
Austin, TX 78732                                          19254    9/27/2020     24 Hour Fitness Worldwide, Inc.               $615.69                                                                             $615.69
Peterson, Jake Joseph
6739 N Glasner Ln.
West Hills, CA 91307                                      19255    9/27/2020     24 Hour Fitness Worldwide, Inc.               $299.90                                                                             $299.90
Kollengode, Nathan R.
16306 Alpine Pl
La Mirada, CA 90638                                       19256    9/27/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00

                                                                                                    Page 1218 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 337 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ray, Madhusri
2000 Pasqual Dr.
Roseville, CA 95661                           19257    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Alcantar, Zach
868 S Rancho Santa Fe Rd Apt H
San Marcos, CA 92078                          19258    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Anguiano, Manuel
1941 Dye Rd
Ramona, CA 92065                              19259    9/28/2020     24 Hour Fitness Worldwide, Inc.              $153.64                                                                              $153.64
Bartlett, Alberto
801 Southview Road #G
Arcadia, CA 91007                             19260    9/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Virk, Gurbachan S
9465 Blessing Drive
Pleasanton, CA 94588                          19261    9/27/2020     24 Hour Fitness Worldwide, Inc.             $5,939.80                                                                           $5,939.80
BURKE, BRYAN
228 Woodbourne Drive
Bakersfield, CA 93312                         19262    9/27/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Plagmann, Laura
2900 SE Cornelius Pass Rd. Suite 300
Hillsboro, OR 97123                           19263    9/27/2020    24 Hour Fitness United States, Inc.          $1,474.00                                                                           $1,474.00
Preston, Janet
553 Garden Creek Pl
Danville, CA 94526                            19264    9/27/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
McElroy, Robert
8963 NW 44th Court
Sunrise, FL 33351                             19265    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,977.84                                                                           $1,977.84
Emanuelson, Joseph
790 Camino De La Reina
Unit 162
San Diego, CA 92108                           19266    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Dong, Minxia
6952 Gypsum Creek Drive
Eastvale, CA 92880-3695                       19267    9/27/2020     24 Hour Fitness Worldwide, Inc.              $202.18                                                                              $202.18
Lahijani, Soodabeh
555 Pierce St Apt 1408
Albany, CA 94706                              19268    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Groysman, Lyudmila
2944 W 5th St, Apt 19H
Brooklyn, NY 11224                            19269    9/25/2020        24 Hour Fitness USA, Inc.                 $215.88                                                                              $215.88
Ganske-Cerizo, Ranae Fay
PO Box 2832
Wailuku, HI 96793                             19270    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $600.00                            $600.00
Solis, Rafael
1429 Valenza Ave
Rowland Hts, CA 91748                         19271    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Fanning, Amy
5312 W. 24th St.
Greeley, CO 80634                             19272    9/27/2020    24 Hour Fitness United States, Inc.           $189.99                                                                              $189.99


                                                                                        Page 1219 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 338 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
YU, QI RICHARD
43162 PALM PL
FREMONT, CA 94539                             19273    9/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Vyas, Ajit
4607 La Branch St
Houston, TX 77004                             19274    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hoang, Loan
16511 Lasting Light Ln
Houston, TX 77095                             19275    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $56.89                                                                             $56.89
RAMAN, LALITHA
5655 S FALLWOOD DR
20
TAYLORSVILLE, UT 84129                        19276    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Gonzalez, Yvette
191 S Barbara way
Anaheim, ca 92806                             19277    9/28/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Zhu, Xiaoqing
19270 Colima Rd Apt 10
Rowland Heigts, CA 91748                      19278    9/27/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Garcia, Pablo
363 West Mountain View Street
Altadena, CA 91001                            19279    9/27/2020     24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
Ashby, Judith
7611 Whitney Dr.
Huntington Beach, CA 92647                    19280    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
DIXON, KIMBERLY
5308 WEATHERFORD DR
LOS ANGELES , CA 90008                        19281    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Phyllis Hanvey and son Geoff Estrada
2600 Pecan Creek Dr.
Leander, TX 78641                             19282    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Schmeidler, Rachel
8440 FOUNTAIN AVE #204
WEST HOLLYWOD, CA 90069                       19283    9/27/2020    24 Hour Fitness United States, Inc.        $50,000.00                                                                           $50,000.00
Tolberg, Margaret
6468 Ridgecrest Ln
Somis, CA 93066-9742                          19284    9/25/2020        24 Hour Fitness USA, Inc.                                 $358.33                                                              $358.33
Caporale, Mary
32775 Leah Drive
Dana Point, ca 92629                          19285    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
ELARIO, IAN
PO BOX 27352
SANTA ANA, CA 92799-7352                      19286    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,889.99                                                           $1,889.99
Robinson, Jennifer
3226 Henson Avenue
Annapolis, MD 21403                           19287    9/25/2020     24 Hour Fitness Worldwide, Inc.              $553.38                                                                              $553.38
Schauer, Greg
3015 Via Buena Vista #D
Lagunda Woods, CA 92637                       19288    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99


                                                                                        Page 1220 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 339 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tysons West Retail, L.L.C.
Jamie L. Edmonson, Esq.
Robinson & Cole LLP
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                          19289    9/28/2020        24 Hour Fitness USA, Inc.             $2,761,433.96                                                                      $2,761,433.96
Lee, Annabelle
303 Inverness Way S, Unit 307
Englewood, CO 80112                           19290    9/27/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
kingsmill, john
4158 Conrad Drive
Spring Valley, CA 91977                       19291    9/25/2020     24 Hour Fitness Worldwide, Inc.               $586.43                                                                             $586.43
Markwardt, Donn
990 Donna Lynn Way
Gladstone, OR 97027                           19292    9/25/2020     24 Hour Fitness Worldwide, Inc.               $370.00                                                                             $370.00
Marden, Gwen
27813 Siruela
Mission Viejo, CA 92692                       19293    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,420.00                                                                           $1,420.00
Gillham, Mary
2425 Cumberland Rd
San Marino, CA 91108-2108                     19294    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Voronovitskaya, Polina
5421 Sylvan Avenue, Apt. 2J
Bronx, NY 10471                               19295    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Orozco, Debbie
7684 Laguna Beach Way
Antelope, CA 95843                            19296    9/27/2020     24 Hour Fitness Worldwide, Inc.               $459.99                                                                             $459.99
Gong, Wei Dong
29066 Westmnster Court
Hayward, CA 94544                             19297    9/27/2020        24 Hour Fitness USA, Inc.                                                  $350.00                                             $350.00
Guerrero-Gonzalez, Julio
1751 Ellis St. Apt 111
Concord, CA 94520                             19298    9/27/2020    24 Hour Fitness United States, Inc.            $950.00                                                                             $950.00
Frank, Sondra Elaine
11852 Reagan St.
Los Alamitos, CA 90720                        19299    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Rosekrans, May
1840 Vernon Lane
Superior, CO 80027                            19300    9/27/2020    24 Hour Fitness United States, Inc.              $89.00                                                                             $89.00
ELARIO, MARIA
31752 VIA BELARDES
SAN JUAN CAPO, CA 92675-3031                  19301    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,919.99                                                           $1,919.99
Luttrell, Les
113 Mescalero
Liberty Hill, TX 78642                        19302    9/27/2020     24 Hour Fitness Worldwide, Inc.               $175.00                                                                             $175.00
Ramos, Guadalupe
1833 N. Diamond St
Orange, CA 92867                              19303    9/27/2020     24 Hour Fitness Worldwide, Inc.               $264.85                                                                             $264.85
Rodriguez, Elizabeth
1700 Woodbury Rd Apt 1707
Orlando , FL 32828                            19304    9/29/2020     24 Hour Fitness Worldwide, Inc.               $248.88                                                                             $248.88

                                                                                        Page 1221 of 1762
                                                                      Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 340 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
Castillo, Delmy F
17075 Via Margarita
San Lorenzo, CA 94580                                      19305    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Hill-Garrett, Karen
11513 High Mountain Dr
Sandy, UT 84092                                            19306    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,881.00                                                                           $1,881.00
Lee, William
8017 Divernon Ave.
Las Vegas, NV 89149                                        19307    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Palacio, Eric
3940 Roxton Ave
Los Angeles, CA 90008                                      19308    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Denison, Della Mae
PO Box 542
Penngrove, CA 94951                                        19309    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $780.00                                                              $780.00
Liao, Lingjuan
2003 Artesia Blvd, 111
Torrance, CA 90504                                         19310    9/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
SOUTH SAN FRANCISCO SCAVENGER CO INC
500 EAST JAMIE COURT
SOUTH SAN FRANCISCO, CA 94080                              19311    9/25/2020    24 Hour Fitness United States, Inc.           $612.88                                                                              $612.88
Hansen, Gregg S.
176 W Chanslor Ave.
Richmond, CA 94801-3433                                    19312    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $16.50                                                                             $16.50
Lozano, Miguel Angel
510 Saddlebrook Dr. Spc 54
San Jose, CA 95136                                         19313    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.34                                                                             $49.34
Palacio, Michelle
3940 ROXTON AVE
LOS ANGELES, CA 90008                                      19314    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Arandia, Harold
7051 N Missouri Ave
Portland, OR 97217                                         19315    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.38                                                                             $90.38
Palacio, Sharon
3940 Roxton Ave
Los Angeles, CA 90008                                      19316    9/28/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
North Halstead Associates, LLC c/o EverWest Real Estate
Partners, LLC
Davis Graham & Stubbs LLP
Attention: Kyler Burgi
1550 17th Street, Suite 500
Denver, CO 80202                                           19317    9/28/2020        24 Hour Fitness USA, Inc.             $699,480.19                                                                          $699,480.19
Lawrence-Tourinho, Jose
428 N Wabash Avenue
Glendora, CA 91741                                         19318    9/27/2020     24 Hour Fitness Worldwide, Inc.             $6,164.00                                                                           $6,164.00
CONVALECER, IRA
4934 HOLYOKE WAY
SACRAMENTO, CA 95841                                       19319    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00




                                                                                                     Page 1222 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21   Page 341 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Valenzuela, Maria
720 W 144th St.
Gardena, CA 90247                             19320    9/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Soberanes, Michael
1614 139th Avenue
San Leandro, CA 94578                         19321    9/28/2020       24 Hour Fitness USA, Inc.                $383.99                                                                              $383.99
Cheung, Yuen-Cheung
8738 19th Ave
Brooklyn, NY 11214                            19322    9/27/2020    24 Hour Fitness Worldwide, Inc.             $143.88                                                                              $143.88
Morales, Joaquin Alonzo
337 E 116th Pl
Los Angeles, CA 90061                         19323    9/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Carter, Kevin
1322 Bark Circle
Upland, CA 91786                              19324    9/27/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Schleef, Raymond Richard
1527 Kings Cross Drive
Cardiff by the Sea, CA 92007                  19325    9/28/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                              $460.00
Griffin, Kimberly D
2569 Park Blvd. T105
Palo Alto, CA 94306                           19326    9/28/2020       24 Hour Fitness USA, Inc.                            $605,450.13                                                          $605,450.13
Glenn-Levin, Jeffrey S
3584 28th St.
San Diego, CA 92104                           19327    9/27/2020    24 Hour Fitness Worldwide, Inc.             $399.98                                                                              $399.98
Simons, Kelly Marchand
2805 Standing Juniper Ct
Pflugerville, TX 78660                        19328    9/27/2020    24 Hour Fitness Worldwide, Inc.             $352.08                                                                              $352.08
Lawrence-Tourinho, Ian
428 N Wabash Avenue
Glendora, CA 91741                            19329    9/27/2020    24 Hour Fitness Worldwide, Inc.             $737.00                                                                              $737.00
Draper, Linda K.
3875 Pecan Circle
Laporte, TX 77571                             19330    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Omoto, Henry B
94-870 Lumiauau St. P205
Waipahu, HI 96797                             19331    9/28/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Hess, Howard
3143 Palmer St.
Sacramento, CA 95815                          19332    9/28/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Cheung, Koi Yung
8738 19th ave
Brooklyn, NY 11214                            19333    9/27/2020    24 Hour Fitness Worldwide, Inc.             $191.88                                                                              $191.88
Lam, Sally
3001 Vinson Ln
Plano, TX 75093                               19334    9/27/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                                                           $2,000.00
Dorsett, Donald C
12425 Foyette Lane
Upper Marlboro, MD 20772                      19335    9/27/2020    24 Hour Fitness Worldwide, Inc.             $818.00                                                                              $818.00




                                                                                      Page 1223 of 1762
                                                        Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 342 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Hatahet, Maher
2605 Grant Ave. #C
Redondo Beach, CA 90278                      19336    9/27/2020    24 Hour Fitness Worldwide, Inc.          $1,008.00                                                                           $1,008.00
Daryani, Hema
104 Alley Way
Mountain View, CA 94040                      19337    9/27/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Striff, Sony
15101 Kingston Ln
Huntington Beach, CA 92647                   19338    9/28/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Casillas, Marisol
11308 Elm Street
Lynwood, CA 90262                            19339    9/28/2020    24 Hour Fitness Worldwide, Inc.           $460.00                                                                              $460.00
Semebene, Dwoda
14427 Cerise Ave
Apt 7
Hawthorne, CA 90250                          19340    9/27/2020    24 Hour Fitness Worldwide, Inc.           $360.00                                                                              $360.00
Panenka, Phyllis
3710 Tulsa Way
Fort Worth, TX 76107                         19341    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,823.90                                                                           $1,823.90
454
455
                                             19342    9/28/2020    24 Hour Fitness Worldwide, Inc.               $1.00                                                                              $1.00
Kitamura, Ryuzo
6948 Tanglewood Road
San Diego, CA 92111                          19343    9/28/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Hoy, Ryan Joseph
4880 Sunset Terrace Unit A
Fair Oaks, CA 95628                          19344    9/28/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Torres, James
7400 Center Avenue, Apartment #201
Huntington Beach, CA 92647                   19345    9/28/2020    24 Hour Fitness Worldwide, Inc.           $131.69                                                                              $131.69
Moffatt, Cheryl McKay
4961 Via Ventosa
Yorba Linda, CA 92886-4639                   19346    9/28/2020    24 Hour Fitness Worldwide, Inc.           $552.00        $3,025.00                                                           $3,577.00
Rodriguez, Henry
7905 Moore Rd
Pearland, TX 77584                           19347    9/28/2020    24 Hour Fitness Worldwide, Inc.              $21.65                                                                             $21.65
Yannam, Raghu
17484 NW Wood Rush Way
Portland, OR 97229                           19348    9/28/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Nozama, Kazumi
12003 Balfour St.
Whittier, CA 90606                           19349    9/28/2020    24 Hour Fitness Worldwide, Inc.           $286.66                                                                              $286.66
Lindloff, Brenda
11165 Taloncrest Way Unit #52,
 San Diego, CA 92126                         19350    9/28/2020    24 Hour Fitness Worldwide, Inc.          $2,799.72                                                                           $2,799.72
Garcia, Juan
1424 St. Georges Ave
Avenel, NJ 07079                             19351    9/27/2020    24 Hour Fitness Worldwide, Inc.           $242.56                                                                              $242.56


                                                                                     Page 1224 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 343 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
GULLEY, DUSHAWN E
PO Box 1153
Pinole, CA 94564                             19352    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Buckley, Destony
660 Mesa Circle
Hayward, CA 94541                            19353    9/27/2020     24 Hour Fitness Worldwide, Inc.             $3,705.00                       $4,200.00                                           $7,905.00
CSG Systems, Inc.
Polsinelli PC
Attn: Shanti Katona
222 Delaware Avenue, Suite 1101
Wilmington, DE 19801                         19354    9/28/2020        24 Hour Fitness USA, Inc.              $48,920.06                                                                           $48,920.06
Pitts, Leslie
1514 South Cochran Ave,. Apt 4
Los Angeles, CA 90019                        19355    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Nakamura, Takehiko
5479 Treeflower Dr.
Livermore, CA 94551                          19356    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                           $145.00                            $844.00
Turley, Janice Lee
17 Sundance Dr
Newport Beach, CA 92663                      19357    9/28/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Kephart, Dennis
2 Enterprise, Apt 3210
Aliso Viejo, CA 92656                        19358    9/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Rama, Genti
15111 Starbuck St
Whttier, CA 90603                            19359    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Varada, Padma
3220 Denali Dr
Irving , TX 75063                            19360    9/28/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Setterberg, Randy
P.O. Box 1916
990 Hwy 95 at Station Hwy
Bullhead City, AZ 86430-1916                 19361    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Goguen, Bishop
4550 Kittredge st
Unit 3203
Denver, CO 80239                             19362    9/28/2020     24 Hour Fitness Worldwide, Inc.              $114.63                                                                              $114.63
Miller, Gina
9859 Mosswood Circle
Folsom, CA 95630                             19363    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $53.03                                       $1,475.74                          $1,528.77
Thao, Meady
7752 Southbreeze Drive
Sacramento, CA 95828                         19364    9/28/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
He, Dan Hua
6250 Marguerite Dr
Newark, CA 94560                             19365    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Woghin, Allyn
3743 W 182nd Street
Torrance, CA 90504                           19366    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99


                                                                                       Page 1225 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 344 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Seivani, Mahin Khalilzadeh
19528 Ventura Blvd. #763
Tarzana, CA 91356-2917                       19367    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Latko, Jacek
POB 88741
Honolulu, HI 96830                           19368    9/27/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Khamooshi, Sadegh
19528 Ventura Blvd. #763
Tarzana, CA 91356-2917                       19369    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Larkin, Robert
58 Kyle Ct.
Ladera Ranch, CA 92694                       19370    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Azarani, Linda
8837 18th Ave (1st Floor)
Brooklyn, NY 11214                           19371    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,800.00                            $0.00                          $1,800.00
Armbruster, Su
2100 Winterstone Ct
Fort Collins, CO 80525                       19372    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Paisley, Tina
145 Rosemary Pl
Chula Vista, CA 91910                        19373    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Nolan, Victoria
1526 N. Thompson Dr
Bay Shore, NY 11706                          19374    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Castle-Buss, Toni
10068 Lake Canyon Court
Santee, CA 92071                             19375    9/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Bishop, Diane E
2208 Lago Canyon Ct
Pearland, TX 77089                           19376    9/29/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Toston, Cassandra D
6680 Walnut Ave
Long Beach, CA 90805                         19377    9/28/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Ayala, Ramona
16146 Villa Flores Dr.
Hacienda Heights, CA 91745                   19378    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Mutha, Sanjay
222 Tewksbury Court
San Ramon, CA 94582                          19379    9/28/2020    24 Hour Fitness United States, Inc.                           $699.00                                                              $699.00
Kelly, Julie Anna
5459 94th PL SW
Mukilteo, WA 98275                           19380    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Busch, Richard J.
25025 SE Klahanie Blvd Apt F203
Issaquah, WA 98029                           19381    9/28/2020        24 Hour Fitness USA, Inc.                $2,191.12                                                                           $2,191.12
Vasile, Marion
123-40 83rd Avenue
Apt. 7F
Kew Gardens, NY 11415                        19382    9/28/2020     24 Hour Fitness Worldwide, Inc.              $828.00                                                                              $828.00


                                                                                       Page 1226 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 345 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gomez, Jean
258 Warburton Ave
Hawthorne, NJ 07506                           19383    9/28/2020    24 Hour Fitness United States, Inc.              $44.09                                                                             $44.09
Dohrer, Gary William
243 East Glaucus Street
Unit E
Encinitas, CA 92024                           19384    9/28/2020    24 Hour Fitness United States, Inc.           $240.00                                                                              $240.00
Watkins, Monika
8916 Seneca St.
Oakland, CA 94605                             19385    9/28/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
King, Kathline
12048 Lamanda Street, #3
Los Angeles, CA 90066                         19386    9/28/2020        24 Hour Fitness USA, Inc.                 $851.74         $851.74                                                            $1,703.48
Kwan, Kinyee
1971 Trinity Way
West Sacramento, CA 95691                     19387    9/28/2020    24 Hour Fitness United States, Inc.        $21,120.00                                                                           $21,120.00
Rojas, Trevor
13516 Dove Ranch Road
Roanoke, TX 76262                             19388    9/28/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Nunsavathu, Aravind
1550 Quintana Ct
Fremont, CA 94539                             19389    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Khalil, Fadi
9410 Owensmouth Ave
Chatsworth, CA 91311                          19390    9/28/2020        24 Hour Fitness USA, Inc.                 $750.00                                                                              $750.00
Liang, Jinming
2820 99th PL SE
Everett, WA 98208                             19391    9/28/2020        24 Hour Fitness USA, Inc.                    $41.70                                                                             $41.70
Miller, Susan
1684 Decoto Road
Suite 215
Union City, CA 94587                          19392    9/28/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Mendoza, Cynthia
6310 Indiana Avenue
Long Beach, CA 90805                          19393    9/28/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Mughal, Sameer
32 Mclean Street,
Iselin, NJ 08830                              19394    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $50.10                                                                             $50.10
De Leon, Lenard
12201 Tukwila Intl. Blvd #100
Tukwila, WA 98168                             19395    9/28/2020        24 Hour Fitness USA, Inc.                    $67.05                                                                             $67.05
Johnson Health Tech North America, Inc.
1600 Landmark Drive
Cottage Grove, WI 53527                       19396    9/28/2020        24 Hour Fitness USA, Inc.             $121,721.84                                                                          $121,721.84
Ip, Andrew
4633 Korbel Street
Union City, CA 94587                          19397    9/28/2020     24 Hour Fitness Worldwide, Inc.             $3,791.98                                                                           $3,791.98




                                                                                        Page 1227 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 346 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kellermeyer Bergensons Services LLC
Attn: Van Andres, Esq., Associate Counsel
1575 Henthorne Drive
Maumee , OH 43537                             19398    9/28/2020       24 Hour Fitness USA, Inc.            $8,681,942.73                                                                      $8,681,942.73
Mughal, Sameer
32 Mclean Street
Iselin, NJ 08830                              19399    9/28/2020    24 Hour Fitness Worldwide, Inc.              $565.00                                                                             $565.00
Seilsepour, Behrooz
7907 Country Ridge Lane
Plano, TX 75024                               19400    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $53.58                                                                            $53.58
Xie, Saining
5357 Rancho Del Sur Dr
Fremont, CA 94555                             19401    9/29/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                             $350.00
Basler, Andre
244 Pomona Ave
El Cerrito, CA 94530                          19402    9/28/2020       24 Hour Fitness USA, Inc.                 $308.34                                                                             $308.34
Peterson, Jordyn
13765 NW Pettygrove St.
Portland, OR 97229                            19403    9/28/2020       24 Hour Fitness USA, Inc.                 $466.00                                                                             $466.00
Netherton, Austin
1211 140th Street Ct NW
Gig Harbor, WA 98332                          19404    9/28/2020       24 Hour Fitness USA, Inc.               $1,440.00                                                                           $1,440.00
Hernandez, Kelsie
91-1160 Katakana St. #607
Ewa Beach, HI 96706                           19405    9/28/2020    24 Hour Fitness Worldwide, Inc.              $345.00                                                                             $345.00
Baldwin, Jarad
670 Palmetto Ave.
San Francisco, CA 94132                       19406    9/28/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Flageolle, Dorothy
1330 S. Eliot St.
Denver, CO 80219                              19407    9/28/2020    24 Hour Fitness Worldwide, Inc.              $143.00                                                                             $143.00
Galeas, Marcela
69-67 181 Street
Fresh Meadows, NY 11365                       19408    9/28/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Bolden, Sara
123 Augustine
Irvine, CA 92618                              19409    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Li, John
1700 Manor Cir
El Cerrito, CA 94530                          19410    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $422.00                                                              $422.00
Stiekema, Jennifer
1930 Tiara Dr.
Ojai, CA 93023                                19411    9/28/2020    24 Hour Fitness Worldwide, Inc.              $123.98                                                                             $123.98
Pugach, Tamara
177 Bay 23 St Apt 1A
Brooklyn, NY 11214                            19412    9/28/2020    24 Hour Fitness Worldwide, Inc.              $167.00                                                                             $167.00
Schlesinger, Brian
17835 Timber Branch Pl
Canyon Country, CA 91387                      19413    9/29/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00


                                                                                      Page 1228 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 347 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Furtado, Karen
9939 Maya Linda Rd.
Unit 41
San Diego, CA 92126-4142                      19414    9/28/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                           $249.96                            $499.92
Matsuura, Breanne
7343 Perera Circle
Sacramento, CA 95831                          19415    9/29/2020    24 Hour Fitness Worldwide, Inc.             $412.00                                                                              $412.00
Lucas, Nikki P.
763 Halidon Way
Folsom, CA 95630                              19416    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $98.95                                                                            $98.95
Pereyra, Joje
2321 Avalon Way
San Ramon, CA 94582                           19417    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00
Dickerson, Barry
6405 E. Roosevelt Ave.
Tacoma, WA 98404                              19418    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,084.37                                                                           $1,084.37
Delgado, Ruth
P.O.Box 152313
San Diego, CA 92195                           19419    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $81.88                                                                            $81.88
Jones, Virginia
3567 Ruffin Road #235
San Diego, CA 92123                           19420    9/28/2020    24 Hour Fitness Worldwide, Inc.             $527.33                                                                              $527.33
Ng, Jason
568 Cherry Ave
San Bruno, CA 94066                           19421    10/1/2020    24 Hour Fitness Worldwide, Inc.             $549.99                                                                              $549.99
Mughal, Sameer
32 Mclean Street
Iselin, NJ 08830                              19422    9/28/2020    24 Hour Fitness Worldwide, Inc.             $250.07                                                                              $250.07
Rivera, Robert
4244 Ivar Avenue
Rosemead, CA 91770                            19423    9/29/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Matus Cruz, Sandra Bellalid
Sandra Matus
311 N. Bushnell Ave. #C
Alhambra, CA 91801                            19424    9/28/2020    24 Hour Fitness Worldwide, Inc.             $394.16                                                                              $394.16
Galantuomini, Gail
2987 Red Arrow Drive
Las Vegas, NV 89135                           19425    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Silva, Diana
2193 Granite Drive
Alamo, CA 94507                               19426    9/28/2020       24 Hour Fitness USA, Inc.                                $174.50                                                              $174.50
Phamornsuwana, Sarn
1375 Woodcutter Ln
Unit D
Wheaton, IL 60189                             19427    9/28/2020       24 Hour Fitness USA, Inc.                $170.96                                                                              $170.96
Zerebinski, Tamara
2500 Hale Drive
Burlingame, CA 94010                          19428    9/28/2020       24 Hour Fitness USA, Inc.                    $59.24                                                                            $59.24




                                                                                      Page 1229 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 348 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fernandez, Andres M
2612 Thornbird Place
Boulder, CO 80304                           19429    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $91.32                                                                            $91.32
Cui, Yanlin
1431 Manhattan Beach Blvd
Apt D
Manhattan Beach, CA 90266-6155              19430    9/28/2020       24 Hour Fitness USA, Inc.                $649.99                                                                              $649.99
Campusano, Debra
310 Johnstone Dr.
San Rafael, CA 94903                        19431    9/28/2020       24 Hour Fitness USA, Inc.                $249.99                                                                              $249.99
Dang, Billy
1993 Thomas Ave
San Leandro, CA 94577                       19432    9/28/2020       24 Hour Fitness USA, Inc.                $399.00                                                                              $399.00
Cotter, Judith R
3038 Pike Drive
Riva, MD 21140                              19433    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hernandez, Karina
3158 Fitzpatrick Drive
Concord, CA 94519                           19434    9/28/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Golden, Krystal
1345 East 43 Place
Los Angeles, CA 90011                       19435    9/28/2020       24 Hour Fitness USA, Inc.                                                                   $83.98                             $83.98
JW QUALITY CONSTRUCTION INC
ATTN: Janda Wojciech
3109 Camdon Ct.
Pleasanton, CA 94588                        19436    9/28/2020    24 Hour Fitness Worldwide, Inc.           $38,279.00                                                                          $38,279.00
Gali, Vijay
7046 Mesa Verde Ave
Irving, TX 75063                            19437    9/28/2020       24 Hour Fitness USA, Inc.                $984.00                                                                              $984.00
Costco Wholesale Corporation
David D. Ferguson
Polsinelli PC
900 W. 48th Place
Suite 900
Kansas City, MO 94112                       19438    9/28/2020       24 Hour Fitness USA, Inc.         $188,700,000.00                                                                     $188,700,000.00
Pavecon Ltd. Co.
Bryan Cannon
Attorney at Law
P.O. Box 1733
Grapevine, TX 76099                         19439    9/28/2020       24 Hour Fitness USA, Inc.                                               $5,297.76                                           $5,297.76
Collins, Francis
325 Franklin St
Apt. 37
San Francisco, CA 94102                     19440    9/28/2020         24 San Francisco LLC                       $60.00                                                                            $60.00
Koenig, Sarah
3459 Paseo De Alicia, Unit 19
Oceanside, CA 92056                         19441    9/29/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Chen, Eunice
3545 Ashbourne Circle
San Ramon, CA 94583                         19442    9/28/2020       24 Hour Fitness USA, Inc.                $524.00                                                                              $524.00

                                                                                    Page 1230 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 349 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Boyd, Charles
60 Turner Place
Apt 1V
Brooklyn, NY 11218                           19443    9/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Principe, Alessandro
13209 Old Liberty Lane
Brandywine, MD 20613                         19444    9/29/2020       24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Hovhanessian, Maxim
135 Farnham Court
San Jose, CA 95139                           19445    9/28/2020         24 San Francisco LLC                       $45.00                                                                            $45.00
Pardy, Stephen
5001 Oak Springs Drive
Arlington, TX 76016                          19446    9/30/2020    24 Hour Fitness Worldwide, Inc.             $430.92                                                                              $430.92
Su, Kim
7188 Alder Spring Way
San Jose, CA 95139                           19447    9/28/2020       24 Hour Fitness USA, Inc.               $1,500.00                                                                           $1,500.00
Bradfute, Rhonda
24464 Del Amo Road
Ramona, CA 92065                             19448    9/28/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Flores, Jesus Prado
1237 Conway Ave.
Costa Mesa, CA 92626                         19449    9/28/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Salazar, Nestor
1660 E. 53rd Street
Long Beach, CA 90805                         19450    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Donoff, Thomas Andrew
9501 W. Sahara Ave. Apt. 1240
Las Vegas, NV 89117                          19451    9/28/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Padre Dam Municipal Water District
WATER DISTRICT
P.O. BOX 719003
SANTEE, CA 92072-9003                        19452    9/28/2020       24 Hour Fitness USA, Inc.               $1,335.34                                                                           $1,335.34
Bruce, Evelyn
738 Loyola Ave
Carson, CA 90746                             19453    9/28/2020    24 Hour Fitness Worldwide, Inc.             $105.79                                                                              $105.79
Contini, Patricia D.
725 Camino De Celeste
Thousand Oaks, CA 91360                      19454    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Parkyn, James Francis
8822 Crescent Drive
Huntington Beach, CA 92646                   19455    9/28/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Barkan, Susan
1535 NE 102nd Street
Seattle, WA 98125                            19456    9/28/2020       24 Hour Fitness USA, Inc.                $169.55                                                                              $169.55
Pierce, Kip
BOX 1498
Beverly Hills, CA 90213                      19457    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ra, Cynthia
95202 Ahohui St
Mililani, HI 96789                           19458    9/28/2020             RS FIT CA LLC                     $1,759.16                                                                           $1,759.16

                                                                                     Page 1231 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 350 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Capobianco, Marc
P.O. Box 34351
San Diego, CA 92163                          19459    9/28/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Watkins, William R.
8916 Seneca Street
Oakland, CA 94605                            19460    9/28/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Hanson, Amy
2631 misty mountain dr
corona, ca 92882                             19461    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mosher, Mark
62 State St
East Orange, NJ 07017                        19462    9/28/2020    24 Hour Fitness United States, Inc.           $852.99                                                                              $852.99
Dehghani, Roxana
                                             19463    9/28/2020    24 Hour Fitness United States, Inc.               $8.86                                                                              $8.86
Molina, Micheal
17632 Rosa Drew LN A36
Irvine , CA 92612                            19464    9/28/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Minowa, Cindy
636 Kaumaka Place
Honolulu, HI 96825                           19465    9/28/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                            19466    9/28/2020     24 Hour Fitness Worldwide, Inc.              $523.48                                                                              $523.48
He, Jia
6713 Walebridge Ln
Austin, TX 78739                             19467    9/28/2020     24 Hour Fitness Worldwide, Inc.              $198.61                                                                              $198.61
Agranowitz, David
7681 El Caney Dr.
Buena Park, CA 90620                         19468    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sanders, Tameka
4710 Catamaran Dr. 121
Fort Worth, TX 76135                         19469    9/28/2020     24 Hour Fitness Worldwide, Inc.              $253.97                                                                              $253.97
Smedley, Theresa
4311 Santa Cruz Ave
San Diego, CA 92107                          19470    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Thanh, Don
7188 Alder Spring Way
San Jose, CA 95139                           19471    9/28/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Vogel, Larry M.
2840 Ocean Parkway
Apt, 14c
Brooklyn, NY 11235                           19472    9/28/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Matschke, Anna
2002 Battlecreek Dr #13201
Fort Collins, CO 80528                       19473    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $72.38                                                                             $72.38
Jain, Nettu Bimal Chand
7375 Rollingdell Dr Apt 96
Cupertino, CA 95014                          19474    9/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99




                                                                                       Page 1232 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 351 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wagner, Megan
500 W Middlefield R
Unit 107
Mountain View, CA 94043                      19475    9/28/2020    24 Hour Fitness Worldwide, Inc.             $121.67                                                                              $121.67
Hatami, Susan
10166 McLaren Place
Cupertino, CA 95014                          19476    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Retamoza, Nadia
9592 Hillview Rd
Anaheim, CA 92804                            19477    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
Simon, Jr., Louis C.
10980 Pegasus Ave
San Diego, CA 92126                          19478    9/25/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Anjuri, Jithendra
2150 Vista Del Mar
San Mateo, CA 94404                          19479    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $64.22                                                                            $64.22
Correa, Teresa Castrellon
1614 N Banning Blvd
Wilmington, CA 90744                         19480    9/28/2020       24 Hour Fitness USA, Inc.                $124.98                                                                              $124.98
Robbins, Susanne Jo
29 Bayharbor Way
San Rafael, CA 94901                         19481    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
De La Cruz-Wise, Charito
2675 Henry Hudson Parkway
Apt. 5C
Bronx, NY 10463                              19482    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $58.23                                                                            $58.23
Dang, Stephanie
1993 Thomas Ave
San Leandro, CA 94577                        19483    9/28/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Hunt, Amber
2823 S Mansfield Ave
Los Angeles, CA 90016                        19484    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $32.00                                                                            $32.00
Hacinas Shadan, Josephine
2 Corazon Del Oro
Rancho Santa Margarita, CA 92688             19485    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                $28.13                             $28.13
La Brier, Edward
3195 Estado St
Pasadena, CA 91107                           19486    9/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Dibble, Regina M
14000 Noel Rd Apt. 518
Dallas, TX 75240-7327                        19487    9/28/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
White, Claudia
60 Turner Place
Apt L1
Brooklyn, NY 11218                           19488    9/28/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Whitlock, Tiffany
1004 Mountain Oak PL
Newbury Park, CA 91320                       19489    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $45.03                                                                            $45.03




                                                                                     Page 1233 of 1762
                                                      Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 352 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
SHADAN, ALLEN
2 CORAZON DEL ORO
RANCHO SANTA MARGARITA, CA 92688           19490    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $63.98                             $63.98
LAVOIE, KARA
4270 MUSTIC WAY
MATHER , CA 95655                          19491    9/28/2020    24 Hour Fitness United States, Inc.          $1,274.13                                                                           $1,274.13
Cable, Kim R
4554 Osprey Street
San Diego, CA 92107                        19492    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lim, Kenneth
6756 Banning Drive
Oakland, CA 94611                          19493    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                          19494    9/29/2020     24 Hour Fitness Worldwide, Inc.              $382.30                                                                              $382.30
Orie, Kevina
775 East 225 Street
Bronx, NY 10466                            19495    9/28/2020     24 Hour Fitness Worldwide, Inc.              $387.41                                                                              $387.41
Reyna, Maria
875 W 34Th St., Unit A
Long Beach, CA 90806                       19496    9/28/2020     24 Hour Fitness Worldwide, Inc.                $74.00                                                                              $74.00
Rauchwerger, Diane
147 Cromart Ct.
Sunnyvale, CA 94087                        19497    9/29/2020     24 Hour Fitness Worldwide, Inc.                $75.00                                                                              $75.00
Diep, Jennifer
1802 San Diego Ave
West Covina, CA 91790                      19498    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Cony, Keith
231 Valley Oaks Drive
Alamo, CA 94507                            19499    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Bellando, John Raymond
57 ALVARADO AVE
Pittsburgh, CA 94565-4814                  19500    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Avelar, Jose
1516 162nd Ave
San Leandro, CA 94578                      19501    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hooper, David Dominguez
467 W 2ND ST
AZUSA, CA 91702                            19502    9/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Nevarez, Veronica
1890 Slate Place
San Jose, CA 95133                         19503    9/29/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Miller, Jason S.
2260 Federal Ave.
Costa Mesa, CA 92627                       19504    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Schmidt, Tore
1831 N Harvard Blvd
Apt. 4
Los Angeles, CA 90027                      19505    9/29/2020     24 Hour Fitness Worldwide, Inc.                $61.17                                                                              $61.17


                                                                                     Page 1234 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 353 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ray, Jemel
3617 Chapman Lane
Inglewood, CA 90305                          19506    9/29/2020    24 Hour Fitness Worldwide, Inc.             $158.00                                                                              $158.00
Chaney, Chavette
1706 Randon Way
Santa Rosa, CA 95403                         19507    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $3,163.00                                                           $3,163.00
Cronin, Pamela A
405 Primrose Road #212
Burlingame, CA 94010                         19508    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Recinos, Blanca
4414 Reading Drive
Oxnard, CA 93033                             19509    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $58.32                                                                            $58.32
Alvarez, Jevi
3703 E 70th St
Long Beach, CA 90805                         19510    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Fleming, Thomas V.
1430 Thieriot Ave A 3rd
Bronx, NY 10460                              19511    9/28/2020    24 Hour Fitness Worldwide, Inc.             $252.00         $252.00                                                              $504.00
Battle, Myster
1660 E. 53rd Street
Long Beach, CA 90805                         19512    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Thomas, Deborah
1404 Luckenbach Drive
Allen, TX 75013                              19513    9/29/2020       24 Hour Fitness USA, Inc.                $198.61                                                                              $198.61
Shapiro, Gerald
1135 NW 90 Way
Plantation , FL 33322                        19514    9/29/2020    24 Hour Fitness Worldwide, Inc.             $133.00                                                                              $133.00
Kapyski, Andrei
5717 Avenida Estoril
Long Beach, CA 90814                         19515    9/28/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Williams, Johnny Robert
29 Sharon Cutoff
Vilonia, AR 72173                            19516    9/30/2020    24 Hour Fitness Worldwide, Inc.             $256.00                                                                              $256.00
Walton, Ian C
2229 Gambel Oak Drive
Sandy, UT 84092                              19517    9/29/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Kidd, Whitney
7974 170th Place NE
Redmond, WA 98052                            19518    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $91.30                                                                            $91.30
Tong, Loan
7006 Hollow Lake Way
San Jose, CA 95120                           19519    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Medrano, Angel
6672 Rostrata Avenue
Buena Park, CA 90621                         19520    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Bales, Michelle
17510 E. Nichols Place
Centennial , CO 80016                        19521    9/28/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00




                                                                                     Page 1235 of 1762
                                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 354 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
RRPV 601 Midtown Raleigh LP
President | RAM Realty Services
4801 PGA Boulevard
Palm Beach Gardens, FL 33418                                 19522    9/28/2020       24 Hour Fitness USA, Inc.            $2,318,287.50                                                                      $2,318,287.50
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Buchalter, A Professional Corporation
Shawn M. Christianson, Esq.
55 Second Street, 17th Floor
San Francisco, CA 94105                                      19523    9/29/2020       24 Hour Fitness USA, Inc.             $614,307.00                                                                         $614,307.00
Haskins, Allie
4926 W 13th St.
Greeley, CO 80634                                            19524    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $86.18                                                                            $86.18
Parasiliti, Trina
2008 Salem Street
Irving, TX 75061                                             19525    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                $58.98                             $58.98
Shipp, Jamie
7 embarcadero west #116
Oakland , CA 94607                                           19526    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $30.36                                                                            $30.36
Anit, Lorna
3553 Silvana Lane
Stockton, CA 95212                                           19527    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Markarian, Albert
2001 Dublin Drive
Glendale, CA 91206                                           19528    9/29/2020       24 Hour Fitness USA, Inc.                               $2,772.00                                                           $2,772.00
Wu, Grace
5045 NE 70th St
Seattle, WA 98115                                            19529    10/1/2020    24 Hour Fitness Worldwide, Inc.              $568.74                                                                             $568.74
Su, Clement
39712 Placer Way
Fremont, CA 94538                                            19530    9/29/2020       24 Hour Fitness USA, Inc.                 $499.99                                                                             $499.99
Phillips, Ann McKim
1977 Cherrywood Street
Vista, CA 92081                                              19531    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $89.98                                                                            $89.98
DiBenedetto, Beth
5862 SW Beaverton Hillsdale HWY
Portland, OR 97221                                           19532    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $25.00                                                                            $25.00
Klein, Joshua
1003 Del Rio Way
Moraga, CA 94556                                             19533    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $805.71                                                              $805.71
Huang, Benny
4010 Merced Ave
Baldwin Park, CA 91706                                       19534    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $74.53                                                                            $74.53
Choi, Duk Soo
1153 Munich Terrace
Sunnyvale, CA 94089                                          19535    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $25.00                                                                            $25.00
Parker, Lynn Beverly
4312 Bragg Pl.
Plano, TX 75024                                              19536    9/29/2020    24 Hour Fitness Worldwide, Inc.              $318.16                                                                             $318.16


                                                                                                     Page 1236 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 355 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Delgado, Heladio
P.O.Box 152313
San Diego, CA 92195                          19537    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $40.94                                                                             $40.94
Lewis, Adam G.
2960 Sombrero Circle
San Ramon, CA 94583                          19538    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Leon, John
2005 Breezway Bend Ln
League City, TX 77573                        19539    9/28/2020     24 Hour Fitness Worldwide, Inc.              $262.62                                                                              $262.62
Brock, Dan
2004 Stradivarius
Carrollton, TX 75007                         19540    9/28/2020     24 Hour Fitness Worldwide, Inc.              $487.37                                                                              $487.37
Cardiel, Humberto Reynoza
9227 Magnolia Way
Windsor, CA 95492                            19541    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kim, Ke Suk
1124 NE LILAC ST
APT 206
ISSAQUAH, WA 98029                           19542    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Yang, Zhongqi
13425 NE 129th Dr
Kirkland, WA 98034                           19543    9/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Garcia, Michael
1100 Howe Ave Apt 356
Sacramento, CA 95825                         19544    9/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Osarhiemen, Jo Anne
909 Brooks Dr.
Cedar Hill, TX 75104                         19545    9/28/2020    24 Hour Fitness United States, Inc.              $87.66                                                                             $87.66
Markwardt, Patricia
990 Donna Lynn Way
Gladstone, OR 97027                          19546    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Gonzalez, Yvette
191S Barbara way
Anaheim, CA 92806                            19547    9/28/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Githens, Rosemarie E.
11130 Tusket River Drive
Rancho Cordova, CA 95670                     19548    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,495.00                                                                           $1,495.00
Story, Jennifer
233 Crepe Myrtle Lane
Murphy, TX 75094                             19549    10/1/2020        24 Hour Fitness USA, Inc.                 $576.00                                                                              $576.00
Bender, Michael
3411 Irwin Ave Apt 17J
Bronx, NY 10463                              19550    9/28/2020     24 Hour Fitness Worldwide, Inc.              $176.00                                                                              $176.00
Ivers, Patrick
6789 S Windermere St
Littleton, CO 80120                          19551    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Miyasaki, Chris
634 Nandina Circle
Oxnard , CA 93036                            19552    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                       Page 1237 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 356 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                         19553    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $75.07                                                                             $75.07
Farrell, John
1311 W. Dry Creek Rd.
Littleton, CO 80120                          19554    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Woodson, Nanette
165 Oddstad Dr Apt 100
Vallejo, CA 94589                            19555    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Goethel, Travis
1633 Mission Meadow Dr
Oceanside, CA 92057                          19556    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Bean, Patricia A
11734 Chisholm Trail
Victorville, CA 92392                        19557    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
VALLOT, LOTHAR
6401 Harvard Circle
Huntington Beach, CA 92647                   19558    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
REYES, STEVE
18181 Monson Court
Yorba Linda, CA 92886                        19559    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Chaney, Jennifer
7 Van Cleave Lane
Walnut Creek , CA 94596                      19560    9/29/2020     24 Hour Fitness Worldwide, Inc.              $189.58                                                                              $189.58
Lee, Jaeyong
20535 Victor ST
Torrance, CA 90503                           19561    10/1/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Ramirez, Humberto
17979 SW Arbela Ct.
Beaverton, OR 97003                          19562    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Zaragoza, Sophia
1521 Greenbrier Road
West Sacramento, CA 95691                    19563    9/30/2020     24 Hour Fitness Worldwide, Inc.              $199.90                                                                              $199.90
WOOD, KRISTINA
10515 NE 97TH CIR
VANCOUVER, WA 98662                          19564    9/29/2020        24 Hour Fitness USA, Inc.                    $91.04                                                                             $91.04
Interstate Gas Supply, Inc
6100 EMERALD PAKWAY
DUBLIN, OH 43016                             19565    9/28/2020        24 Hour Fitness USA, Inc.                $2,360.23                                                                           $2,360.23
Mikolas, Tyler
37093 Richardson Gap Road
Scio, OR 97374                               19566    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Osullivan, Maurice
2223 E23rd St
Oakland, CA 94606                            19567    9/29/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Yang, Shelong
1498 Valota Rd
Redwood City, CA 94061                       19568    9/28/2020     24 Hour Fitness Worldwide, Inc.              $211.62                                                                              $211.62




                                                                                       Page 1238 of 1762
                                                                    Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 357 of 441


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Weaver, Randy
170 North Lakeside Drive
Piscataway, NJ 08854                                     19569    10/1/2020    24 Hour Fitness Worldwide, Inc.             $124.36                                                                              $124.36
Foley & Lardner LLP
Mark Wolfson
100 Tampa Street, Ste. 2700
Tampa, FL 33602                                          19570    9/28/2020       24 Hour Fitness USA, Inc.             $30,780.75                                                                           $30,780.75
Wambold, Michael
1000 Holly ave.
Rohnert Park, CA 94928                                   19571    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
H&A Properties L.P., a California limited partnership
H&A Properties, L.P.
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Gracia
2603 Main Street, Suite 210
Irvine, CA 92614                                         19572    9/28/2020       24 Hour Fitness USA, Inc.            $137,474.50                                                                          $137,474.50
Laverty, William
256 Carlton Club Drive
Piscataway, NJ 08854                                     19573    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Xia, Xiaoqiu
1610 Meadowlark Ln
Sunnyvale, CA 94087                                      19574    9/28/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
Wagner, Harold
2 Normandy Village #5
Nanuet, NY 10954                                         19575    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
Kelly, Kevin
5459 94th PL SW
Mukilteo, Wa 98275                                       19576    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Patil, Sanjaykumar
2016 W Lagoon Rd
Pleasanton, CA 94566                                     19577    9/28/2020    24 Hour Fitness Worldwide, Inc.             $584.29                                                                              $584.29
PADILLA, LEANEE
1393 PINEDALE AVE
BLOOMINGTON, CA 92316                                    19578    9/28/2020    24 Hour Fitness Worldwide, Inc.                                              $699.99                                             $699.99
Golden, Christopher
20737 Roscoe Blvd unit 803
Winnetka, CA 91306                                       19579    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Nordin, John Eric
609 Deep Valley Drive, Suite 200
Rolling Hills Estates, CA 90274                          19580    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,099.98                                                                           $2,099.98
Pearson, Richard C
28342 Camino del Rio
San Juan Capistrano, CA 92675                            19581    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Medeiros, Erin R
4946 NE 13th Ave, Apt 310
Portland, OR 97211                                       19582    9/30/2020    24 Hour Fitness Worldwide, Inc.             $129.97                                                                              $129.97
Do, Mai
P.O. Box 6083
Concord, CA 94524                                        19583    9/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00


                                                                                                 Page 1239 of 1762
                                                            Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 358 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Hung-Chiao Lai
1017 Ayers Rd
Concord, CA 94521                                19584    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $385.00                                                              $385.00
Gibbs, Anyssia
256 Norcia Loop
Liberty Hill, TX 78642                           19585    9/28/2020     24 Hour Fitness Worldwide, Inc.              $344.00                                                                              $344.00
Ramezani, Mateen
2826 Calle Aventura
Rancho Palos Verdes, CA 90275                    19586    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tsao, Sheng Ching
16161 Glencove Dr.
Hacienda Heights, CA 91745                       19587    9/28/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Martin, Abby
1334 East 8th Street
Brooklyn, NY 11230                               19588    9/28/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Rodriguez, Katherine
2231 Montana Ave Apt 1
Santa Monica, CA 90403                           19589    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $86.08                                                                             $86.08
ORANGE & ROCKLAND UTILITIES
CREDIT & COLLECTIONS
390 WEST ROUTE 59
SPRING VALLEY, NY 10977-5300                     19590    9/28/2020    24 Hour Fitness United States, Inc.        $12,301.32                                                                           $12,301.32
Baskett, Lynn H.
44 Barbara Road
Orinda, CA 94563                                 19591    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,238.40       $1,328.40                                                           $2,566.80
Reede, James
6008 Wynnewood Way
Sacramento, CA 95823                             19592    9/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Allen, Carole
PO Box 829
Clackamas, OR 97015                              19593    9/28/2020     24 Hour Fitness Worldwide, Inc.              $195.69                                                                              $195.69
Miteva, Hristinka
4003 Fielding Court
Cypress, CA 90630                                19594    9/28/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Phan, Hoang
13906 Anita Pl
Garden Grove , CA 92843                          19595    9/29/2020     24 Hour Fitness Worldwide, Inc.              $469.00                                                                              $469.00
Torres, Denisse
2336 255th St.
Lomita, CA 90717                                 19596    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $79.77                                                                             $79.77
Forensic Analytical Consulting Services, Inc.
Attn: Betsy Lee
21228 Cabot Blvd
Hayward, CA 94545                                19597    9/28/2020        24 Hour Fitness USA, Inc.                $2,492.95                                                                           $2,492.95
Becerra, Edgar
150 Avenue B
Haledon, NJ 07508                                19598    9/28/2020     24 Hour Fitness Worldwide, Inc.              $533.11                                                                              $533.11
Saric, Mirko
354 E. Homestead Ave
Palisades Park, NJ 07650                         19599    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $89.57                                                                             $89.57

                                                                                           Page 1240 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 359 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Oneill, Betsy
2718 Horizon Bluff Lane
Katy, TX 77494                               19600    9/28/2020     24 Hour Fitness Worldwide, Inc.              $166.07                                                                              $166.07
OLIVENCIA, NELSON
304 WARBURTON AVE C1
YONKERS, NY 10701                            19601    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Baran Jr, Joseph
4987 Marlborough Dr.
San Diego, CA 92116                          19602    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Cho, Seamus
4583 Derring Ln
Fairfax, VA 22030                            19603    9/28/2020    24 Hour Fitness United States, Inc.           $519.89                                                                              $519.89
Fitzpatrick, Al
1080 NE 7th Drive
Newport, OR 97365                            19604    9/28/2020     24 Hour Fitness Worldwide, Inc.              $355.00                                                                              $355.00
Crosley, Dane
24437 Indian Hill lane
West Hills, CA 91307                         19605    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Krishna, Nithya
40857 Sundale Dr
Fremont, CA 94538                            19606    9/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Momenzadeh, Eman
1324 E. Tudor St
Covina, CA 91724                             19607    9/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Overshiner, Cristianna
5052 Parkhurst Dr
Santa Rosa, CA 95409                         19608    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Woodson, Nanette
165 Oddstad Dr Apt 100
Vallejo, CA 94589                            19609    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Lee, Grady
2775 Ashwood Circ
Fullerton, CA 92835                          19610    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Chen, Lee
16161 Glencove Dr.
Hacienda Heights, CA 91745                   19611    9/28/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Shapiro, Jacob
543 N Oxford Ave.
Los Angeles, CA 90004                        19612    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $76.01                             $76.01
McEachern, Catherine Williams
2243 S. Juniper St.
Lakewood, CO 80228                           19613    9/28/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Ou, Yingmei
721 Saltillo Place
Fremont, CA 94536                            19614    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Telleson, Derrick
8814 SW 72nd Street APT#G139
Miami, FL 33173                              19615    9/28/2020        24 Hour Fitness USA, Inc.                    $68.46                                                                             $68.46




                                                                                       Page 1241 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 360 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Robles, Mario
19536 Misty Ridge Ln.
Trabuco Canyon, CA 92679                      19616    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
He, Jia
6713 Walebridge Ln
Austin, TX 78739                              19617    9/28/2020    24 Hour Fitness Worldwide, Inc.             $198.61                                                                              $198.61
Knowles, David C.
8245 Carmencita Avenue
Sacramento, CA 95829                          19618    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $499.98                                                              $499.98
CARRERA, RUBEN
835 AUSTIN AVE. #4
INGLEWOOD, CA 90302                           19619    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Vasile, Marion
123-40 83rd Avenue Apt. 7F
Kew Gardens, NY 11415                         19620    9/28/2020    24 Hour Fitness Worldwide, Inc.             $828.00                                                                              $828.00
Ly, Tam
144 Vermont Ave Apt A
Glendora, CA 91741                            19621    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ganchev, Veselka
1884 El Rey Pl
Concord, CA 94519                             19622    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Jasin, Joyce
8400 Hickory St. Unit 4002
Frisco, TX 75034                              19623    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $21.65                                                                            $21.65
Faulkner, Bryce
301 Via Loma
Morgan Hill, CA 95037                         19624    9/28/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Self, Scott
4033 W. Sunset Blvd. 3
Los Angeles, CA 90029                         19625    9/28/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Reyer, Lisa Dawn
1115 Monterey Blvd
Hermosa Beach, CA 90254                       19626    9/28/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
John, Tracey
307 E 54th Street
Apt 3A
New York, NY 10022                            19627    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $1,700.00                                                           $1,700.00
Balakrishnan, Anand
712 Cardigan Dr
Sunnyvale , CA 94087                          19628    9/28/2020    24 Hour Fitness Worldwide, Inc.             $830.00                                                                              $830.00
Francis, Sean
5765 E Walton Street
Long Beach, CA 90815                          19629    9/28/2020    24 Hour Fitness Worldwide, Inc.          $58,646.00                                                                           $58,646.00
Comeau, Michelle
2023 SE Madison Street, Apt 1
Portland, OR 97214                            19630    9/28/2020       24 Hour Fitness USA, Inc.                $419.49                                                                              $419.49
Fernandez Jr., Jacinto P.
815 O'Farrell Street, Apt. 308
San Francisco, CA 94109                       19631    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                      Page 1242 of 1762
                                                             Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 361 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Grondona, Ed
114 Club Ter
Danville, CA 94526                                19632    9/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Upper V, Inc. D.B.A. Sundance Plumbing Company
Kron & Card LLP
Scott A. Kron, Esq.
29122 Rancho Viejo Rd., Suite 110
San Juan Capistrano, CA 92675                     19633    9/28/2020    24 Hour Fitness Worldwide, Inc.                                          $208,288.00                                         $208,288.00
Glaude, Lania
4701 Don Porfirio Place
Los Angeles, CA 90008                             19634    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                        $7,775.00                         $10,800.00
TORRES, STEVE
4546 E56TH ST
MAYWOOD, CA 90270                                 19635    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Luibel, Paul Louis
3805 Duval, A
Austin, TX 78751                                  19636    9/28/2020    24 Hour Fitness Worldwide, Inc.             $107.39                                                                              $107.39
Prestridge, Kaila
9405 Bravo Way
Sacramento, CA 95826                              19637    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
City of Mountain View
500 Castro St
Mountain View, CA 94041                           19638    9/29/2020    24 Hour Fitness Worldwide, Inc.             $418.40                                                                              $418.40
Guilford, Claudia E.
23810 E. Minnow Drive
Aurora, CO 80016                                  19639    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Belluardo, John
116 Parkhaven Drive
Danville, CA 94506                                19640    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $299.00                                                              $299.00
GOSS, PAMELA
9345 BABAUTA ROAD APT #2
SAN DIEGO, CA 92129                               19641    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $79.35                                                                            $79.35
Anderson (B.R.), Tiasha
PO Box 20323
El Cajon, CA 92021                                19642    9/28/2020    24 Hour Fitness Worldwide, Inc.             $140.18                                                                              $140.18
Lin, Shaoyun
1326 Mountain Ave, Apt G
Duarte, CA 91010                                  19643    9/28/2020    24 Hour Fitness Worldwide, Inc.             $276.25                                                                              $276.25
Lee, David
1173 West Blvd.
Los Angeles, CA 90019                             19644    10/1/2020       24 Hour Fitness USA, Inc.                $161.28                                                                              $161.28
Lau, Donna Kay
1520 Eagle Pk Rd
Hacienda Heights, CA 91745                        19645    9/28/2020       24 Hour Fitness USA, Inc.                $460.00                                                                              $460.00
Coria, Teresa Tello
9040 Fremontia Ave
Fontana, CA 92335                                 19646    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Magda, Tabita
725 NE 157th Ave
Portland, OR 97230                                19647    9/28/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00

                                                                                          Page 1243 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 362 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Baker, John
4444 Fellows Street
Union City, CA 94587                          19648    9/30/2020    24 Hour Fitness Worldwide, Inc.             $639.00                                                                              $639.00
Sabatini, Cristine
40491 Crystal Aire Court
Murrieta, CA 92562                            19649    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Chavarria, Jr, Simeon
142 Mazie Drive
Pleasant Hill, CA 94523                       19650    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Delgado, Ruth
Edgar Delgado
P.O.Box 152313
San Diego, CA 92195                           19651    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $81.88                                                                            $81.88
Anaheim Gateway, LLC
J. Ellsworth Summers, Jr. Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                        19652    9/30/2020       24 Hour Fitness USA, Inc.            $262,501.77                                                                          $262,501.77
Lau, Kathleen
4969 Royal Pines Court
Dublin, CA 94568                              19653    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Abrams, Paul
24561 Artemia Av
Mission Viejo, CA 92691                       19654    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
White, Morgan Novak
9442 Crosswood Circle
Sandy, UT 84092-2555                          19655    9/28/2020    24 Hour Fitness Worldwide, Inc.             $437.49                                                                              $437.49
BELL, WILLIAM
1328 E DENWALL DR
CARSON, CA 90746                              19656    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Noble, Wendy
3250 Larchmont Drive
Stockton, CA 95209                            19657    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Robbins, Dennis W
29 Bayharbor Way
San Rafael, CA 94901                          19658    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,622.00                                                                           $1,622.00
Johnson, Kurt
44 Southwood Drive
San Francisco, CA 94112-1248                  19659    9/29/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Zaks, Milagros M.
7 Lyncrest Dr.
Paramus, NJ 07652                             19660    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $201.60                            $201.60
Rajguru, Adarsh
588 Royce Street
Altadena, CA 91001                            19661    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $432.00                                                              $432.00
Hamlin, Tiffany
2010 Zocolo Street
Apt 11-140
Oxnard, CA 93036                              19662    9/28/2020       24 Hour Fitness USA, Inc.                $230.00        $9,374.12                                                           $9,604.12




                                                                                      Page 1244 of 1762
                                                          Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 363 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Barbari, Yvette
5448 Stevely Ave.
Lakewood, CA 90713                             19663    9/28/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Garcia, Stephanie
23701 S Western Ave 132
Torrance, CA 90501                             19664    9/28/2020    24 Hour Fitness Worldwide, Inc.             $199.95                                                                              $199.95
Kane, Gavin
912 Anacapa
Irvine, CA 92602                               19665    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $13.91                                                                            $13.91
Gurung, Disha
1960 Christina Lane
Walnut Creek, CA 94597                         19666    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $649.99                            $649.99
Frausto, Zoila L
3100 Finnian Way #144
Dublin, CA 94568                               19667    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Lozano, Michael
10309 Hasty Ave.
Downey, CA 90241                               19668    9/28/2020       24 Hour Fitness USA, Inc.                $383.72                                                                              $383.72
Toledo, Juan Carlos
16125 Juanita Woodinville Way NE, UNIT 1716
Bothell, WA 98011                              19669    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,001.00                                                                           $1,001.00
Webber, John
526 N Oxford Ave, Apt 4
Los Angeles, CA 90004                          19670    9/29/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Chen, Yan A
142 Ralston St
San Francisco, CA 94132                        19671    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Fructuoso, Kyle
5133 Picasso Drive
Chino Hills, CA 91709                          19672    9/29/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yefremenkova, Nadezhda
7205 Offield Ct.
Sacramento, CA 95842                           19673    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Gonzalez, Nick
376 North Delaware Street Unit B
San Mateo, CA 94401                            19674    9/29/2020    24 Hour Fitness Worldwide, Inc.                               $0.00          $435.00                                             $435.00
Pineiro, Alexander
78-19 264th Street
Floral Park, NY 11004                          19675    9/29/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Cusumano, Kristen
157 Hempstead Avenue
Apartment C1
Lynbrook, NY 11563                             19676    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,408.00                                                                           $1,408.00
Abrams, Anna
24561 Artemia Av
Mission Viejo, CA 92691-4615                   19677    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Chang, Shawn
519 Butte Court
Brea, CA 92821                                 19678    9/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00


                                                                                       Page 1245 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 364 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Molina, Glenn
115 Roslyn Drive
Concord, CA 94518                            19679    9/29/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tello Sr, Esteban
9040 Fremontia Ave
Fontana, CA 92335                            19680    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ly, Thanh
9220 Bellwood Lane APT 368
Houston, TX 77036                            19681    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $324.74                                                              $324.74
Dicks, Neville
655 E228 St. apt 1C
Bronx, NY 10466                              19682    9/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $1,000.00                          $1,000.00
Linden, Michael
37 Bluebird Lane
Aliso Viejo, CA 92656                        19683    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $546.95                            $546.95
Liu, Leona
2132 Lyndhurst Ave
Camarillo, CA 93010                          19684    9/29/2020     24 Hour Fitness Worldwide, Inc.              $491.99                                                                              $491.99
Sharma, Tripti
1066 Bee Ct
Milpitas, CA 95035                           19685    9/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Trinkaus, Naylya
2333 S Raleigh St
Denver, CO 80219-5142                        19686    9/29/2020     24 Hour Fitness Worldwide, Inc.              $118.92                                                                              $118.92
Egan, Brendan P.
22352 E Idyllwilde Dr
Parker, CO 80138                             19687    9/29/2020     24 Hour Fitness Worldwide, Inc.           $21,175.68                                                                           $21,175.68
Holst, Arlan R.
3645 La Habra Way
Sacramento, CA 95864-2809                    19688    9/29/2020        24 Hour Fitness USA, Inc.                $1,065.00                                                                           $1,065.00
Abrams, Anna
24561 Artemia Av
Mission Viejo, CA 92691-4615                 19689    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Bonfert, Georgina
5471 Indian Hills Dr.
Simi Valley, CA 93063                        19690    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
H So, Sung
19648 E Maplewood Ave
Aurora, CO 80016                             19691    9/29/2020              24 Denver LLC                                       $971.88                                                              $971.88
Binns, Rick
5119 Westwood Pines Dr
Katy, TX 77449                               19692    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Li, Catherine
Global Intertrans
29 Cipresso
Irvine, CA 92618                             19693    9/29/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Preston, Monica M
546 Concerto Dr
Colorado Springs, CO 80906                   19694    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                           $300.00                            $600.00


                                                                                       Page 1246 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 365 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miller, Mark W.
1114 Corte Riviera
Camarillo, CA 93010                          19695    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Burdick, Courtney
330 W El Pintado
Danville, CA 94526                           19696    9/29/2020     24 Hour Fitness Worldwide, Inc.              $190.31                                                                              $190.31
Keene, Kirk
2001 Lambeth Way
Carmichael, CA 95608                         19697    9/29/2020        24 Hour Fitness USA, Inc.                    $73.98                                                                             $73.98
Wanigasekera, Ellesha
3600 Pennsylvania Ave, Apt 34
Fremont, CA 94536                            19698    9/29/2020    24 Hour Fitness United States, Inc.              $51.99                                                                             $51.99
Brouillette, Paige
215 Glide Ave
Woodland Hills, CA 91367                     19699    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Knowles, Anne Mary
8245 Carmencita Avenue
Sacramento, CA 95829                         19700    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $249.99                                                              $249.99
DeSimone, Michelle
1152 E. 35th Street
Brooklyn, NY 11210                           19701    9/29/2020     24 Hour Fitness Worldwide, Inc.              $675.00                                                                              $675.00
Kniss, Jonathan
2618 Mill Lane
Fullerton, CA 92831                          19702    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ramirez, Gabriela
179 Haas Avenue, Apt. 5
San Leandro , CA 94577                       19703    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Goldsmith, Marian R.
340 20th Street
Santa Monica, CA 90402                       19704    9/28/2020        24 Hour Fitness USA, Inc.                                $1,393.00                                                           $1,393.00
Jacobs, Morton
1970 SILVERLEAF CIRCLE UNIT 223
CARLSBAD, CA 92009                           19705    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Leanos, Jose
6310 Indiana Avenue
Long Beach, CA 90805                         19706    9/28/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Cressman, Kevin
7040 SE Clatsop St
Portland, OR 97206                           19707    9/28/2020     24 Hour Fitness Worldwide, Inc.              $207.96                                                                              $207.96
MacLane, Chelsea
6914 SE 19th Avenue
Portland, OR 97202                           19708    9/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Koguciuk, Ewa
1271 Ash Tree Cv.
Casselberry, FL 32707                        19709    9/28/2020        24 Hour Fitness USA, Inc.                    $89.86                                                                             $89.86
Castillo, Renee
95 E Emerson Street
Chula Vista, CA 91911                        19710    9/29/2020     24 Hour Fitness Worldwide, Inc.              $273.00                                                                              $273.00




                                                                                       Page 1247 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 366 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Martinez, Armoni D
1445 Harrison Street
Apt L4
Oakland, CA 94612                            19711    9/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Roberts, Lisa D.
136 East 56th Street
Apt 6J
New York, NY 10022                           19712    9/29/2020        24 Hour Fitness USA, Inc.                                 $982.03                                                              $982.03
Pompura, Heidi
1032 Chatham Pines Cir. 106
Winter Springs, FL 32708                     19713    9/29/2020     24 Hour Fitness Worldwide, Inc.              $128.37                                                                              $128.37
Altamirano, Enrique
1821 Lakeville HWY
Spc 34
Petaluma, CA 94954                           19714    9/28/2020     24 Hour Fitness Worldwide, Inc.              $404.65                                                                              $404.65
Awad, Omar
815 clearview Dr
San Jose, CA 95133                           19715    9/29/2020        24 Hour Fitness USA, Inc.                 $105.98                                                                              $105.98
JW Quality Construction Inc
Attn: Janda Wojciech
3109 Camdon Ct
Pleasanton, CA 94588                         19716    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ling, Elizabeth
1518 Ybarra Drive
Rowland Heights, CA 91748                    19717    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Moore, Anna-Marie
4927 SE Lucas Ct
Milwaukie, OR 97267                          19718    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Reyes, Isabel
No address provided
                                             19719    9/29/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Cheng, Emily
2005 E Aroma Dr #A
West Covina, CA 91791                        19720    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $83.12                                                                             $83.12
Acosta, Jesus
500 W Middlefield Rd Unit 107
Mountain View, CA 94043                      19721    9/28/2020     24 Hour Fitness Worldwide, Inc.              $270.66                                                                              $270.66
Jimenez-Yanagui, Yolanda Suyiko
4016 Bryson Dr.
Frisco, TX 75035                             19722    9/29/2020     24 Hour Fitness Worldwide, Inc.              $108.37                                                                              $108.37
Sanchez, Jeff
6016 Echo St. Apt 4
Highland Park, CA 90042                      19723    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Roldan, Sandra
84-50 Austin Street Apt. 5B
Kew Gardens, NY 11415                        19724    9/28/2020     24 Hour Fitness Worldwide, Inc.              $110.97                                                                              $110.97
Kelerchian, Matthew
12 Brookwood Drive
West Caldwell, NJ 07006                      19725    9/29/2020    24 Hour Fitness United States, Inc.              $55.43                                                                             $55.43


                                                                                       Page 1248 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 367 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Smedley, David G
4311 Santa Cruz Ave
San Diego, CA 92107                          19726    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Francis, Lauren
14 Ford Dr S
Massapequa, NY 11758                         19727    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Scarduzio, Alison
36 Tappan Ave
Babylon, NY 11702                            19728    10/2/2020     24 Hour Fitness Worldwide, Inc.              $828.96                                                                              $828.96
Detmers, Ruth
540 Calle Caballeria
Morgan Hill, CA 95037                        19729    9/29/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Haden, Chad
3013 Misty Pines Dr
Ft Worth, TX 76177                           19730    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $54.11                                                                             $54.11
Ramirez, Yesenia
17835 Timber Branch Pl
Canyon Country, CA 91387                     19731    9/29/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Delaney, Stephanie
                                             19732    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $70.99                                                                             $70.99
Cowell, Shimoya
41 South 8th Avenue
3rd Floor
Mount Vernon, NY 10550                       19733    9/29/2020     24 Hour Fitness Worldwide, Inc.              $142.49                                                                              $142.49
Xu, Huiping
4943 Wigton Dr.
Houston, TX 77096                            19734    9/28/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Evans, Kevin
1571 SW 87th Ter
Pembroke Pines, FL 33025                     19735    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gale, James
PO Box 711423
Santee, CA 92072                             19736    9/29/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Saljanin, Peter
                                             19737    9/29/2020        24 Hour Fitness USA, Inc.                 $114.20                                                                              $114.20
Tran, Ngoc Mai
16871 Sea Witch Ln
Huntington Beach, CA 92649                   19738    9/28/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Pham, Nhuong
533 Sweet Leaf Lane
Pflugerville, TX 78660                       19739    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Siekmeier, Jill
1517 Dyer Lake Lane
Houston, TX 77008                            19740    9/29/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Advani, Rahul
200 Westchester Dr.
Los Gatos, CA 95032                          19741    9/29/2020    24 Hour Fitness United States, Inc.           $119.00                                                                              $119.00
O'Keefe-Fay, Mary
509 N. Peck Avenue
Manhattan Beach, CA 90266                    19742    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,343.86                                                                           $1,343.86

                                                                                       Page 1249 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 368 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
McKenna, Tim
500 N Street #1506
Sacramento, CA 95814                         19743    9/29/2020    24 Hour Fitness Worldwide, Inc.             $426.00                                                                              $426.00
Diaz, Lomberto
Ricci and Fava LLC
16 Fuller St
Totowa, NJ 07512                             19744    9/28/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                          $250,000.00
Shew, Jeffrey A.
28472 Camino La Ronda
San Juan Capistrano, CA 92675                19745    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $57.00     $3,025.00                                                           $3,082.00
Miller, Suzanne
4300 Horizon North Parkway
Apt 423
Dallas, TX 75287-2842                        19746    9/29/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
LOVELESS, MICHELLE
13808 BATES ASTON ROAD
HASLET, TX 76052                             19747    10/1/2020    24 Hour Fitness Worldwide, Inc.             $331.15                                                                              $331.15
Saetern, Koy Nai
4635 Antelope Rd Apt 128
Antelope, CA 95843                           19748    9/28/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
McWilliams, Todd E
700 Gibson Dr #3114
Roseville, CA 95678                          19749    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00      $125,268.65                                                         $125,368.65
Ozinga Ready Mix Concrete, Inc.
Attn: Jordan Peloquin
19001 Old LaGrange Road
Mokena, IL 60448                             19750    9/29/2020       24 Hour Fitness USA, Inc.                                              $17,214.12                                          $17,214.12
Halbert, Sterling
2200 Monroe Street Apt 1208
Santa Clara, CA 95050                        19751    9/29/2020    24 Hour Fitness Worldwide, Inc.             $153.21                                                                              $153.21
VANTAGE LAW GROUP PLLC
125 SE MAIN STREET
SUITE 250
MINNEAPOLIS, MN 55414                        19752    9/29/2020       24 Hour Fitness USA, Inc.             $18,823.30                                                                           $18,823.30
Thanh, Cong
7188 Alder Spring Way
San Jose, CA 95139                           19753    9/28/2020       24 Hour Fitness USA, Inc.                                               $1,500.00                                           $1,500.00
Pacific Solana Beach Holdings, L.P.
c/o American Assets Trust Management, LLC
11455 El Camino Real, Suite 200
San Diego, CA 92130                          19754    9/28/2020       24 Hour Fitness USA, Inc.            $123,806.53                                                                          $123,806.53
Furtado, Karen
9939 Maya Linda Road
Unit 41
San Diego, CA 92126-4142                     19755    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                               $249.96                            $249.96
Naghi, Sheila
60 Rockinghorse Road
Rancho Palos Verdes, CA 90275                19756    9/29/2020       24 Hour Fitness USA, Inc.                                $524.99                                                              $524.99




                                                                                     Page 1250 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 369 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Meyerland Retail Associates, LLC
Womble Bond Dickinson (US) LLP
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                          19757    9/28/2020       24 Hour Fitness USA, Inc.            $125,348.74                                                                          $125,348.74
Storms, Trevor
121 Alamo Ranch Rd
Alamo , CA 94507                              19758    10/1/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Greenhut, Alan P
1560 45 Street
Brooklyn, NY 11219                            19759    9/29/2020    24 Hour Fitness Worldwide, Inc.             $228.00                                                                              $228.00
Steidle, Megan
14315 Adelfa Dr
La Mirada, CA 90638                           19760    9/29/2020    24 Hour Fitness Worldwide, Inc.             $133.00                                                                              $133.00
Wood, Shari H
3217 S North Shore Dr
Ontario, CA 91761                             19761    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,540.00                                                                           $1,540.00
Aler, Austin
7038 Cozycroft Avenue
Winnetka, CA 91306                            19762    9/28/2020    24 Hour Fitness Worldwide, Inc.             $346.63                                                                              $346.63
Augustine, Janae L.
                                              19763    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,632.02                                                                           $1,632.02
James, Julie A.
6257 Hambledon Hill Road
Las Vegas, NV 89113                           19764    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Sun, Bing
3815 Tahoe St
West Sacramento, CA 95691                     19765    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Mondragon, Dakoda Michael
23134 131st Ave SE
Kent, WA 98031                                19766    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $752.40                                                              $752.40
Spargur, David
1712 Sunnycrest Drive
Fullerton, CA 92835                           19767    9/29/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Gorthi, Venkata Srinivas Pavan
37800 Camden St Apt 348
Fremont, CA 94536                             19768    9/29/2020       24 Hour Fitness USA, Inc.                $187.50                           $62.50                                             $250.00
Cho, Sungkeun
25 Myrtle St
Watertown, MA 02472                           19769    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,184.00                                                                           $1,184.00
Robertson, Rachel
14656 Idaho St
Fontana, CA 92336                             19770    9/28/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Trejo, Alberto Fuentes
2222 S Park Dr
Santa Ana, CA 92707                           19771    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,920.00                                                                           $1,920.00
Han, Joon Woong
3804 Sandlin St
Grapevine, TX 76092                           19772    9/29/2020    24 Hour Fitness Worldwide, Inc.             $111.09                                            $71.93                            $183.02

                                                                                      Page 1251 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 370 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Chan, Connie
600 59th Street, Suite 4304
Galveston, TX 77551                          19773    9/29/2020    24 Hour Fitness Worldwide, Inc.             $107.74                                                                              $107.74
Fergusson, Catherine
16224 SW 113th Ave #57
Tigard, OR 97224                             19774    9/29/2020       24 Hour Fitness USA, Inc.                                 $20.00                                                               $20.00
Schloemer, Martin Allan
2618 Carnegie Lane, Unit A
Redondo Beach, CA 90278                      19775    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $4,485.00                                                           $4,485.00
Aiello, Michael
26871 Alessandro Blvd Spc 1
Moreno Valley, CA 92555                      19776    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Pomalaza, Juan Carlos
14881 Alder Ln
Tustin, CA 92780                             19777    9/28/2020    24 Hour Fitness Worldwide, Inc.             $599.99                                                                              $599.99
Garcia, Daniel
129 Lorton Ave
Apt 6
Burlingame, CA 94010                         19778    9/28/2020    24 Hour Fitness Worldwide, Inc.             $689.83                                                                              $689.83
Terracon Consultants, Inc.
10841 S Ridgeview Road
Olathe, KS 66061                             19779    9/29/2020       24 Hour Fitness USA, Inc.               $9,273.75                                                                           $9,273.75
Lipovetsky, Thomas
174 Dover Street
Brooklyn, NY 11235                           19780    9/28/2020    24 Hour Fitness Worldwide, Inc.             $239.97                                                                              $239.97
Casale, Robert
27 Shaw Place
Hartsdale, NY 10530                          19781    9/28/2020           24 New York LLC                      $299.00                                                                              $299.00
Cassell, Renee
PO Box 1510
New York, NY 10009                           19782    9/29/2020       24 Hour Fitness USA, Inc.                                                                  $727.00                            $727.00
Bates, Rebecca J.
PO Box 230276
Encinitas, CA 92023                          19783    9/28/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Akalou, Yared
5254 Birdwood Road
Houston, TX 77096                            19784    9/28/2020    24 Hour Fitness Worldwide, Inc.             $214.50                                                                              $214.50
Herbert, Gregg
PO Box 400298
Hesperia, CA 92340                           19785    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $96.00                                                                            $96.00
Chin, Shelley
37 Anthem Creek Circle
Henderson, NV 89052-6613                     19786    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Thompson, Nequetta Jacobs
19223 Cliveden Ave
Carson, CA 90746                             19787    9/29/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $5,000.00                          $5,000.00
Dagon, Dyan
73 Golfview Dr.
Glendale Heights, IL 60139                   19788    9/28/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00


                                                                                     Page 1252 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 371 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hawkos, Shelley
350 South Jackson Street, Apt. 144
Denver, CO 80209                              19789    9/29/2020            24 Denver LLC                        $63.98                                          $63.98                            $127.96
Thakare, Pratik Ashok
1066 Bee Ct
Milpitas, CA 95035                            19790    9/29/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Haile, Haymanot M
3531 Strawberry Roan Road
Las Vegas, NV 88901                           19791    9/29/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Williams, Rochelle L
PO Box 4799
Ontario, CA 91761                             19792    9/29/2020    24 Hour Fitness Worldwide, Inc.           $117.50                                                                              $117.50
Suarez, Maria D.
12010 Rockridge Drive
Fontana, CA 92336                             19793    9/28/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Joyner, Derrick
1125 Irving Street Apt B
San Francisco, CA 94122                       19794    9/28/2020    24 Hour Fitness Worldwide, Inc.           $493.99                                                                              $493.99
Muzkiz, Mel
1405 Briar Hollow Ln
Garland, TX 75043                             19795    9/29/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Ganal, Joan
94-407 Hianakiu St
Waipahu, Hi 96797                             19796    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                             $980.10                            $980.10
Kline, Jeff
9392 Gateshead Drive
Huntington Beach, CA 92646                    19797    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,404.00                                                                           $1,404.00
Suarez, Salvador
12010 Rockridge Drive
Fontana, CA 92336                             19798    9/28/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Shrestha, Bipin
9080 Viola Street SE
Tumwater, WA 98501                            19799    9/28/2020    24 Hour Fitness Worldwide, Inc.           $431.48                                                                              $431.48
Pflugh, Anna M.
7924 Makaaoa Pl.
Honolulu, HI 96825                            19800    9/28/2020    24 Hour Fitness Worldwide, Inc.                           $823.50                                                              $823.50
Sazegar, Shawn
205 De Anza Blvd #238
San Mateo, CA 94402                           19801    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,098.00                                                                           $1,098.00
Long, Tatiana
8591 Mescalero Rd
Pinon Hills, CA 92372                         19802    9/28/2020    24 Hour Fitness Worldwide, Inc.           $279.18                                                                              $279.18
Tolton, Dennis Roy
38654 Via Amarilla Street
Murrieta, CA 92563                            19803    9/29/2020    24 Hour Fitness Worldwide, Inc.           $900.00                                                                              $900.00
Nishimoto, Carrie S
4031 Gion Ave.
San Jose, CA 95127                            19804    9/28/2020    24 Hour Fitness Worldwide, Inc.              $33.00                                                                             $33.00




                                                                                      Page 1253 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 372 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Cooper, Idarry
867 119th St S
Parkland, WA 98444                            19805    9/28/2020     24 Hour Fitness Worldwide, Inc.              $125.55                                                                              $125.55
Oak, Kenny K
283 Blanch Ave.
Harrington Park, NJ 07640                     19806    9/29/2020     24 Hour Fitness Worldwide, Inc.              $130.55                                                                              $130.55
Farrell, Judy
1311 W. Dry Creek Rd
Littleton, CO 80120                           19807    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Garner, Renia
867 119th Street S
Parkland, WA 98444                            19808    9/28/2020     24 Hour Fitness Worldwide, Inc.              $125.55                                                                              $125.55
Yassini, Mori
1951 Truman Ct.
Rocklin, CA 95765                             19809    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Zillich, William R.
P.O Box 89183
San Diego, CA 92138                           19810    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Wendy Wiley
217 Fox Hill Run Drive
Woodbridge, NJ 07095                          19811    9/29/2020     24 Hour Fitness Worldwide, Inc.                               $89.40                                                               $89.40
Buccellato, Payton
124 Encinal Pl
Pittsburg, CA 94565                           19812    9/28/2020    24 Hour Fitness United States, Inc.              $50.00      $1,550.00                                                           $1,600.00
Guilford, Cornelius
23810 E. Minnow Drive
Aurora, CO 80016                              19813    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Taffaro, Michael
52 Moonachie Road
Moonachie, NJ 07074                           19814    9/28/2020     24 Hour Fitness Worldwide, Inc.              $150.43                                                                              $150.43
Moreno, Karen
2313 Grandview Drive
Plano, TX 75075                               19815    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Bekele, Eskedar
3437 Rich Field DR
Carlsbad, CA 92010                            19816    9/29/2020        24 Hour Fitness USA, Inc.                              $31,226.03                                                           $31,226.03
Burlingame, Diane Lynn
1331 April Place
Manteca, CA 95336                             19817    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $62.98                                                                             $62.98
Hawkins, Paris
3506 Carriage Walk Ln
Laurel, MD 20724                              19818    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $51.98                                                                             $51.98
Southard, Chris K.
3450 Avocado Vista Lane
Fallbrook, CA 92028                           19819    9/29/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00
Han, Zhen
Chen Zheng
300 Rolling Oaks Dr. #219
Thousand Oaks, CA 91361                       19820    9/29/2020     24 Hour Fitness Worldwide, Inc.              $511.08                                                                              $511.08


                                                                                        Page 1254 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 373 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Corbett, Barbara Fineberg
37 Hillgrass
Irvine, CA 92603                              19821    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,275.00                                                                           $1,275.00
Verbeek, Christiaan
3021 Fortuna Drive Unit B
Austin, TX 78704                              19822    9/29/2020     24 Hour Fitness Worldwide, Inc.              $166.82                                                                              $166.82
Burlingame, Gary D
1331 April Place
Manteca, CA 95336                             19823    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
V, Val
15 Ottawa St
San Mateo, CA 94401                           19824    9/29/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Sain, Darius K
1280 SW 101st Terrace
APT 209
Pembroke Pines, FL 33025                      19825    9/29/2020     24 Hour Fitness Worldwide, Inc.              $103.54         $103.54                                                              $207.08
Rifkin, Bennett
11504 Lone Point Court
Las Vegas, NV 89138                           19826    9/28/2020    24 Hour Fitness United States, Inc.          $1,848.00                                                                           $1,848.00
Stansky, Megan
13605 91st Ave Ct E
Puyallup, WA 98373                            19827    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shiraishi, Nobuyuki
903 N Sam Houston Ave
Odessa, TX 79761                              19828    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $72.65                                                                             $72.65
Capitol Blind & Drapery Company, Inc.
c/o Michael Deitch
The Deitch Law Offices
800 Rio Grande Street
Austin, TX 78701                              19829    9/29/2020        24 Hour Fitness USA, Inc.                                               $89,278.25                                          $89,278.25
Tarasuk, Elena
2081 Arctic St.
San Leandro, CA 94577                         19830    9/30/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00
Uline, Inc.
PO Box 88741
Chicago, IL 60680-1741                        19831    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,375.36                                        $1,730.72                          $3,106.08
Francis, Glenna Maria
5765 E Walton Street
Long Beach, CA 90815                          19832    9/28/2020     24 Hour Fitness Worldwide, Inc.           $38,114.00                                                                           $38,114.00
Arreola, Adolfo
9801 Walnut Street
Oakland, CA 94603                             19833    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $66.12                                                                             $66.12
SooHoo, Kie L
22791 Chanel View
Laguna Niguel, CA 92677                       19834    9/29/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Long, Zachary
7002 E Horizon Drive
Orange, CA 92867                              19835    9/28/2020     24 Hour Fitness Worldwide, Inc.              $279.18                                                                              $279.18




                                                                                        Page 1255 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 374 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Raj, Christina
28826 Miranda St.
Hayward, CA 94544                             19836    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Pisano, Peter Allan
1609 Tulane Dr
Richardson, TX 75081                          19837    9/29/2020    24 Hour Fitness United States, Inc.           $649.35                                                                              $649.35
Prada, Sergio
1755 Novato Blvd
Unit G4
Novato, CA 94947                              19838    9/29/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                         19839    9/30/2020    24 Hour Fitness United States, Inc.       $323,850.00      $13,650.00                                                          $337,500.00
Leung, Martin
278 Day Street
San Francisco, CA 94131                       19840    9/29/2020     24 Hour Fitness Worldwide, Inc.              $116.66                                                                              $116.66
Advani, Curran
200 Westchester Drive
Los Gatos, CA 95032                           19841    9/29/2020    24 Hour Fitness United States, Inc.           $112.00                                                                              $112.00
Li, Jin Hua
3723 7th Ave
Edgewater, MD 21037                           19842    9/28/2020     24 Hour Fitness Worldwide, Inc.              $411.89                                                                              $411.89
Sebera, Carey
916 U St
Vancouver, WA 98661                           19843    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,000.00                          $2,000.00
Mariash, Mary Dianne
9 Vista Sole Street
Dana Point, CA 92629                          19844    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,847.96                                                                           $1,847.96
Sporttech Corporation
Attn: Michael Wainwright
12264 Boulder Pass
Milford, MI 48380                             19845    9/29/2020        24 Hour Fitness USA, Inc.             $122,596.00                                                                          $122,596.00
Ly, Khoi
12 Cantera
Santa Ana, CA 92703                           19846    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Bedigian, Matthew
1524 Heather Oaks Lane
Westlake Village, CA 91361                    19847    9/30/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Cashiola, Michael
7850 Fm 1960 E
Apt #315
Humble, TX 77346                              19848    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ozinga Ready Mix Concrete, Inc.
Attn: Jordan Peloquin
19001 Old LaGrange Road
Mokena, IL 60448                              19849    9/29/2020        24 Hour Fitness USA, Inc.                                               $15,901.36                                          $15,901.36
Greenleaa, Arvis
6503 Dutch John Circle
Richmond, TX 77469                            19850    9/30/2020     24 Hour Fitness Worldwide, Inc.              $295.54                                                                              $295.54


                                                                                        Page 1256 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 375 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Neate, Rob
16714 SE 40th Place
Bellevue, WA 98008                           19851    9/28/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Thomas, Aiden
650 S. Gaines St.
Apt 2012
Portland, OR 97239                           19852    9/29/2020       24 Hour Fitness USA, Inc.                $228.00                                                                              $228.00
Tanaka, Victoria
37010 Dusterberry Way #8288
Fremont, CA 94536                            19853    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Frank, Nancy
307 Balchen Street
Massapequa Park, NY 11762                    19854    9/28/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Chavez, Carmelita
PO Box 2764
Redmond, WA 98073                            19855    9/28/2020    24 Hour Fitness Worldwide, Inc.             $101.84                                                                              $101.84
Taylor, Karalyn
3828 Brandywine Lane
Fort Worth, TX 76244                         19856    10/1/2020    24 Hour Fitness Worldwide, Inc.             $111.48                                                                              $111.48
Carmouche, Christopher
3718 Cherrywood Ave
Los Angeles, CA 90018                        19857    9/28/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Chaney, ReeDee
2105 Sheffield Ln
Flower Mound, TX 75028                       19858    9/30/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Teresh, Alla
9 Saddlebrook Drive
Washington, NJ 07882                         19859    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Gomi, Merrie
530 S Hewitt Street unit 427
Los Angeles, CA 90013                        19860    9/29/2020    24 Hour Fitness Worldwide, Inc.             $607.33                                                                              $607.33
Lee, Norman
1098 Boyle St
Union City, CA 94587                         19861    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Fuhr, Kelli
3401 Piazza Do Oro Way STE 140
Oceanside, CA 92056                          19862    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Patterson, Karen
11225 Ardath Ave
Inglewood, CA 90303                          19863    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Tran, Lisa
68 Albion street
San Francisco, CA 94103                      19864    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
SELF, JOHN DAVID
9154 DRUMCLIFFE
DALLAS, TX 75231                             19865    9/29/2020    24 Hour Fitness Worldwide, Inc.          $26,284.47       $13,650.00                                                          $39,934.47
City of Mountain View
500 Castro St
Mountain View, CA 94041                      19866    9/29/2020    24 Hour Fitness Worldwide, Inc.            $6,643.13                                                                           $6,643.13


                                                                                     Page 1257 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 376 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Young, Xenia
2133 Bermuda Dunes Place
Oxnard, CA 93036                              19867    9/28/2020     24 Hour Fitness Worldwide, Inc.               $624.00                                                                             $624.00
Redmond, Kevin
11130 Otsego Street
APT 532
North Hollywood, CA 91601                     19868    9/29/2020     24 Hour Fitness Worldwide, Inc.               $280.00                                                                             $280.00
Starks, Marquise
3529 Emerald Lane
East Lancaster, CA 93535                      19869    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00       $1,200.00                                           $3,200.00
Binek, Sierra
12785 SW Glenhaven Street
Portland, OR 97225                            19870    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $85.98                                                                             $85.98
Rominger, Carmen
P.O. Box 16301
Sugar Land, TX 77496                          19871    9/28/2020        24 Hour Fitness USA, Inc.                  $248.05                                                                             $248.05
Leone, Jacqueline Michele
5551 Gala Avenue
San Diego, CA 92120                           19872    9/29/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Bhandari, Arti
2567 Alamo Country Circle
Alamo, CA 94507                               19873    10/2/2020     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99
Straker, Cynthia
1323 West Farms Road
Apt 4A
Bronx, NY 10459                               19874    9/29/2020    24 Hour Fitness United States, Inc.              $81.00                                                                             $81.00
East West Bank
Kralik & Jacobs LLP
225 South Lake Avenue, Suite 300
Pasadena, CA 91101                            19875    9/28/2020        24 Hour Fitness USA, Inc.               $75,347.28                                                                          $75,347.28
Johnson, Pamela A
9618 Bradhugh Ct
Sacramento, CA 95827                          19876    9/29/2020     24 Hour Fitness Worldwide, Inc.               $960.00                                                                             $960.00
Klonowski, Steve
P.O. Box 2379
Wylie, TX                                     19877    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,008.00                                                                           $1,008.00
Nakamoto, Cy
                                              19878    9/30/2020     24 Hour Fitness Worldwide, Inc.               $770.00                                                                             $770.00
Custom Locations, LLC
Jason S. Nunnermacker, Esq
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                       19879    9/30/2020    24 Hour Fitness United States, Inc.       $7,137,783.36                                                                      $7,137,783.36
Wong, Sandra
1019 Pinefield Ln
Castle Pines, CO 80108                        19880    9/28/2020              24 Denver LLC                      $1,704.00                                                                           $1,704.00
Sethi, Isha
2 Honeysuckle Ln
San Carlos, CA 94070                          19881    9/28/2020        24 Hour Fitness USA, Inc.                  $551.97                                                                             $551.97




                                                                                        Page 1258 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 377 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rauchwerger, George
147 Cromart Ct.
Sunnyvale, CA 94087                          19882    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Wong, Joe
1019 Pinefield Lane
Castle Pines, CO 80108                       19883    9/28/2020              24 Denver LLC                       $432.00                                                                              $432.00
Carlson, Dr. Carol
405 Rockefeller; Unit 704
Irvine, CA Irvine                            19884    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $148.00                            $148.00
Wong, Esther
60 N. Nimitz Hwy Apt 604
Honolulu, HI 96817                           19885    9/29/2020        24 Hour Fitness USA, Inc.                    $49.47                                                                             $49.47
Ramirez, Ariel
4716 SW 67 Ave
D-7
Miami, FL 33155                              19886    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Boylan, Patrick
2522 Palma Vista Ave
Las Vegas, NV 89121                          19887    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $635.72                           $635.72                          $1,271.44
Nakano, Sachie
21501 Hawthorne Blvd.
Torrance, CA 90503                           19888    10/2/2020        24 Hour Fitness USA, Inc.                 $696.00                                                                              $696.00
Covacevich, Mario J
5061 River Glen Drive
Las Vegas, NV 89103                          19889    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Culver, Shirley K
3790 Tomahawk Lane
San Diego, CA 92117                          19890    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Tran, Natalie
783 Fulton CT
Milpitas, CA 95035                           19891    9/28/2020        24 Hour Fitness USA, Inc.                 $648.87                                                                              $648.87
Ho, Anthony
1036 Union Street
Oakland, CA 94607                            19892    9/30/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Chang, Edwin
5038 Hanover Circle
Cypress, CA 90630                            19893    9/29/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Hoy, Robyn
1 Tanglewood Lane
Mountainside, NJ 07092                       19894    9/30/2020     24 Hour Fitness Worldwide, Inc.             $9,500.00                                                                           $9,500.00
Davis, Carol
344 E. Greystone Ave
Monrovia, CA 91016                           19895    9/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Madden, Dennis
1976 Scotts Crossing Way
Apt 202
Annapolis, MD 21401                          19896    9/29/2020        24 Hour Fitness USA, Inc.                                $1,069.60                                                           $1,069.60
Aispuro, Norma
P.O. Box 9186
Bakersfield, CA 93389-9186                   19897    9/29/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00

                                                                                       Page 1259 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 378 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wang, Shan
49080 Meadowfaire Cmn #210
Fremont, CA 94539                             19898    9/30/2020     24 Hour Fitness Worldwide, Inc.               $169.00                                                                             $169.00
Croom, Zsaquez
Law Offices of Joseph Ryan
3055 Wilshire Blvd. Ste 1120
Los Angeles, CA 90010                         19899    10/1/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Plaganas, Therese Marie
1522 Stardust Drive
West Covina, CA 91790                         19900    9/29/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
Dempsey, Marilu
704 Lighthouse Ct.
Altamonte Springs, FL 32714                   19901    9/29/2020     24 Hour Fitness Worldwide, Inc.               $864.00                                                                             $864.00
Todorova, Theodora Guleva
1385 Lexington Dr,
Apt #3
San Jose, CA 95117                            19902    9/29/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
Barnhart, Charissa
3250 London Lane
Oxnard, CA 93036                              19903    9/29/2020     24 Hour Fitness Worldwide, Inc.               $262.12                                                                             $262.12
Smith, Lisa
PO Box 1274
Folsom, CA 95763                              19904    9/30/2020     24 Hour Fitness Worldwide, Inc.               $499.00                                                                             $499.00
CENTENNIAL GATEWAY, LLC
Mark A. Bogdanowicz
211 Fulton Street, Ste. 600
Peoria, IL 61602                              19905    9/29/2020        24 Hour Fitness USA, Inc.             $1,649,157.27                                                                      $1,649,157.27
AT&T Corp
Karen Cavagnaro, Lead Paralegal.
One AT&T Way, Suite 3A104
Bedminster, NJ 07921                          19906    9/30/2020        24 Hour Fitness USA, Inc.               $63,894.80                                                                          $63,894.80
Bables, Marcus
113 Vines St.
Glenn Heights, TX 75154                       19907    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $55.90                                                                             $55.90
Palomares Rodriguez, Pedro D.
1094 Chapel Hill Way
San Jose, CA 95122                            19908    10/1/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Alvey, Shannon
265 N. 600 W.
Salt Lake City, UT 84116                      19909    9/30/2020    24 Hour Fitness United States, Inc.            $534.11                                                                             $534.11
Chester, Debra
P.O. Box 2465
Oakland, CA 94614                             19910    9/28/2020     24 Hour Fitness Worldwide, Inc.               $330.00                                                                             $330.00
Merkle, Melissa
72 Jean Court
Riverhead, NY 11901                           19911    9/29/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Moffett, Diane Reis
5846 Zileman Court
San Jose, CA 95123                            19912    9/28/2020     24 Hour Fitness Worldwide, Inc.               $165.00                                                                             $165.00


                                                                                        Page 1260 of 1762
                                                                 Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 379 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
JAVILLO, ROMELLA
94-1050 OLI LOOP
WAIPAHU, HI 96797                                     19913    9/30/2020        24 Hour Fitness USA, Inc.                                                                   $120.00                            $120.00
Conder, William Aaron
1019 S 700 E Apt 3
Salt Lake City, UT 84105                              19914    9/29/2020     24 Hour Fitness Worldwide, Inc.              $146.00                                                                              $146.00
EQYInvest Owner II, Ltd., LLP
C/O Timothy T. Mitchell
Rashti and Mitchell
4422 Ridgeside Drive
Dallas, TX 75244                                      19915    9/29/2020        24 Hour Fitness USA, Inc.             $125,258.36      $25,773.98                                                          $151,032.34
Faulconer, Kathleen
6404 Tralee Dr. NW
Olympia, WA 98502                                     19916    9/29/2020     24 Hour Fitness Worldwide, Inc.              $179.12                                                                              $179.12
Tsujimoto, Trude
1072 Vanessa Way
San Marcos, CA 92078                                  19917    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $924.00                                                              $924.00
Jenner, Alene
21812 Oceanbreeze Lane
Huntington Beach, CA 92646                            19918    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Powers, Ethan
1320 Santa Cora Avenue
, CA 91913                                            19919    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Marrero, Ruth N
4656 Eagle Peak Dr
Kissimmee, FL 34746                                   19920    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $90.28                                                                             $90.28
Huang, Lana
3424 82 st
#6C
Jackson heights, NY 11372                             19921    9/29/2020        24 Hour Fitness USA, Inc.                $2,520.00                                                                           $2,520.00
Jeffries, Sabrina L
2931 E. 121st Court
Thornton, CO 80241                                    19922    9/30/2020    24 Hour Fitness United States, Inc.           $180.00                                                                              $180.00
Lin, William
7045 El parque Ave
Las Vegas , NV 89117                                  19923    9/28/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Renovista Ridge Master Property Owners Association
1380 Greg Street, Suite 208
Sparks, NV 89431                                      19924    9/28/2020     24 Hour Fitness Worldwide, Inc.                                             $2,301.00                                           $2,301.00
Paulsen, Noriko
3519 Madison Ct
Torrance, CA 90505                                    19925    9/29/2020        24 Hour Fitness USA, Inc.                 $496.00                                                                              $496.00
Ofsink, Karen
612 South Cochran Ave #411
LA, CA 90036                                          19926    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $360.00                                                              $360.00
Gates, Maureen
330 Cedar Ave
Apt 305
Long Beach, CA 90802                                  19927    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $86.62                                                                             $86.62


                                                                                                Page 1261 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 380 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
TREVIZO, LORENZO
420 SUGAR MILL ROAD
CEDAR HILL, TX 75104                         19928    9/29/2020     24 Hour Fitness Worldwide, Inc.              $123.37                                                                              $123.37
Lavorico, Geraldine
13531 Ottoman St
Arleta, CA 91331-6311                        19929    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $437.40                                                              $437.40
Leng, Sobuon
7751 Liberty Dr #3
Huntington Beach, CA 92647                   19930    9/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Sui, Dawen
3126 E Cedar Hollow Dr.
Pearland, TX 77584                           19931    9/29/2020     24 Hour Fitness Worldwide, Inc.              $514.58                                                                              $514.58
Cruz, Richard Thomas
747 Amana Street, Apt 507
Honolulu, HI 96814                           19932    9/30/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Seilsepour, Behrooz
7907 Country Ridge Lane
Plano, TX 75024                              19933    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $53.58                                                                             $53.58
Rahmanzai, Rowaida
3525 Dickenson Common
Fremont, CA 94538                            19934    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ezra, Melissa
16505 Dunoon Ct.
Miami Lakes, FL 33014                        19935    9/30/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Scholz, Rasoul
1146 Calder Ln
Walnut Creek, CA 94598                       19936    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mischung, Joshua J
219 E Garfield St
Apt 516
Seattle, WA 98102                            19937    9/30/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Lee, Jay Hun
1155 Limahana Circle, #A104
Lahaina, HI 96761                            19938    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $337.49                                                              $337.49
Clark, Ana
1388 Crailford Court
San Jose, CA 95121                           19939    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Uroda, Kathryn Marie
4006 Avenue D
Austin, TX 78751                             19940    9/29/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Sui, Dawen
3126 E Cedar Hollow Dr.
Pearland, TX 77584                           19941    9/29/2020     24 Hour Fitness Worldwide, Inc.              $514.58                                                                              $514.58
Lord Aldous Medardo V. Layuso
4526 Country Run Way
Antelope, CA 95843                           19942    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
Pineda, Jose
2972 Pembroke Circle
Corona, CA 92879-6121                        19943    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00


                                                                                       Page 1262 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 381 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Guerrero, David S
526 S Valley Center Ave
San Dimas, CA 91773                           19944    9/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Song, Jooho
7 Brookside Ave
Pompton Plains, NJ 07005                      19945    9/28/2020    24 Hour Fitness United States, Inc.              $91.78                                                                             $91.78
Eccles, Lindsay R.
9321 Sierra Spring Way
Elk Grove, CA 95624                           19946    9/30/2020     24 Hour Fitness Worldwide, Inc.              $260.56                                                                              $260.56
Williams, Cynthia
1144 E 2nd St
Long Beach, CA 90802                          19947    9/30/2020     24 Hour Fitness Worldwide, Inc.              $318.94                                                                              $318.94
Claeys, Jason A.
1901 Lakeview Circle Apt. 1102
Lewisville, TX 75057                          19948    9/29/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17
Ryakhovskiy, Jana
2711 NE 115th Street Apt #201
Seattle, WA 98125                             19949    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Forney, Shelley
507 Ramah Drive
Fort Collins, CO 80525                        19950    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Alexander, Peggy
2719 Dogwood Terrace Lane
Katy, TX 77494                                19951    9/28/2020     24 Hour Fitness Worldwide, Inc.              $339.94                                                                              $339.94
Kan, Shirley Suk-Yee
20392 Yeandle Avenue
Castro Valley, CA 94546                       19952    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Humes, Alvin
4255 S. Buckley Rd #106
Aurora, CO 80013                              19953    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Halverson, Christina
7868 Milliken Ave #528
Rancho Cucamonga, CA 91730                    19954    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Bach, David
63 Fallwind Circle
Sacramento, CA 95831-4601                     19955    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cohen, Carolyn F
1229 Stanford St #3
Santa Monica, CA 90404                        19956    9/30/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
King, Ophelia
100 Prospect Avenue
3L
Hackensack, NJ 07601                          19957    9/30/2020     24 Hour Fitness Worldwide, Inc.              $167.90                                                                              $167.90
Torki, Nasreen
176 Emerson St.
Upland, CA 91784                              19958    10/1/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Dodgin, Greg
4705 238th PL SW
Mountlake Terrase, WA 98043                   19959    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99


                                                                                        Page 1263 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 382 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Anderson, Richard
1023 Forest Ave
Boulder, CO 80304                           19960    9/29/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Liese, Gail Joanne
2715 S. Yuma St.
Salt Lake City, UT 84109                    19961    9/29/2020        24 Hour Fitness USA, Inc.                 $675.00                                                                              $675.00
Tran, Danny
13592 La Pat Pl
Westminster, CA 92683                       19962    9/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Green, Tyrone
461 Leisure Dr
Cedar Hill, TX 75104                        19963    9/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00            $0.00                              $0.00
SID, ALBERTO
14 COLDSTREAM LANE
UPPER SADDLE RIVER, NJ 07458                19964    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Knight, Adrean
50 Meagan Place Apt. 5
Thousand Oaks, CA 91362                     19965    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $540.00                                                              $540.00
Pacheco, Carlos A.
258 West Oakwood Blvd.
Redwood City, CA 94061                      19966    9/29/2020        24 Hour Fitness USA, Inc.                                 $699.00                           $699.00                          $1,398.00
Gutierrez, Emily
200 Orchard Place #218
Oxnard, CA 93036                            19967    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $449.99                            $449.99
Cueva, Carlos R
3133 Abbey Road
Carrollton, TX 75007                        19968    9/29/2020     24 Hour Fitness Worldwide, Inc.              $241.59                                                                              $241.59
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                           19969    9/28/2020        24 Hour Fitness USA, Inc.                 $523.48                                                                              $523.48
Campbell, Reid
205 Whisenant Dr
Allen, TX 75013                             19970    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,138.00                                                                           $2,138.00
Kiser-Greenleaf, Cheryl
6503 Dutch John Circle
Richmond, TX 77469                          19971    9/30/2020     24 Hour Fitness Worldwide, Inc.              $294.02                                                                              $294.02
Jenner, Floyd
21812 Oceanbreeze Lane
Huntington Beach, CA 92646                  19972    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Merry, Samantha
3315 Palermo Ave
Evans, CO 80620                             19973    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $990.00                                                              $990.00
Baluyot, Mikiah
23 Los Coyotes Dr.
Pomona, CA 91766                            19974    9/29/2020              RS FIT CA LLC                       $699.99                                                                              $699.99
Porath, Ssuan R
3809 Sunset Lane
Oxnard, CA 93035                            19975    9/30/2020    24 Hour Fitness United States, Inc.          $1,201.44                                                                           $1,201.44




                                                                                      Page 1264 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 383 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                         19976    9/28/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                             $800.00
Savino, Deborah J.
440 Black Oak Drive
Petaluma, CA 94952                            19977    9/29/2020    24 Hour Fitness Worldwide, Inc.              $960.00                                                                             $960.00
Gallagher Bassett Services, Inc.
Attn: Legal Department
2850 Golf Road
Rolling Meadows, IL 60008                     19978    9/29/2020       24 Hour Fitness USA, Inc.               $5,534.55                                                                           $5,534.55
Masina, Nemia
6252 3rd St
San Francisco, CA 94124                       19979    9/30/2020    24 Hour Fitness Worldwide, Inc.            $2,850.00                                                                           $2,850.00
Hill, Tyler
11933 SE Oak Apt 202
Portland, OR 97216                            19980    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
McWilliams, Genesse
855 Victor Ave
#110
Ingelwood, CA 90302                           19981    9/30/2020    24 Hour Fitness Worldwide, Inc.              $146.96                                                                             $146.96
Tewani, Bhavna
8 Nutwood
Irvine, CA 92604                              19982    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $64.00                                                                            $64.00
Romsa, Irene
7545 ViewPoint Dr.
Wellington, CO 80549                          19983    9/30/2020       24 Hour Fitness USA, Inc.                                $203.93                                                              $203.93
Okin, Michael
1020 Burga Loop
Chula Vista, CA 91910                         19984    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Waggoner, Alexander S
3695 SE Honeysuckle Pl
Hillsboro, OR 97123                           19985    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Fleming, Jay
3944 South 900 East #504
Salt Lake City, UT 84124                      19986    9/30/2020    24 Hour Fitness Worldwide, Inc.              $483.00                                                                             $483.00
Johnson, Ashley
22703 Birch Point Dr
Katy, TX 77450                                19987    10/1/2020       24 Hour Fitness USA, Inc.                 $560.00                                                                             $560.00
Signorini, Fernanda
3322 Rumbling Rock Lane
Katy, TX 77494                                19988    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,235.00                                                                           $1,235.00
Abelove, Laurie
13859 Apache
Tustin, CA 92782                              19989    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Beltran, Alicia
Law Offices of Matthew J. Quinlan
Matthew J. Quinlan, Esq.
Daniel R. Aguilar, Esq.
3223 Webster Street
San Francisco, CA 94123                       19990    9/29/2020    24 Hour Fitness Worldwide, Inc.         $2,000,000.00                                                                      $2,000,000.00

                                                                                      Page 1265 of 1762
                                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 384 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Smith, Derek
6819 N. Salem Ave. Apt. 113
Portland, OR 97203                                            19991    9/30/2020     24 Hour Fitness Worldwide, Inc.              $149.49                                                                              $149.49
McKenna, Linda
500 N Street #1506
Sacramento, CA 95814                                          19992    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,377.95                                                                           $1,377.95
Glynn, Ann
10636 Sunwind Avenue
Las Vegas, NV 89135                                           19993    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Strascina-Dower, Madison
2401 E Warren Ave Apt 6
Denver, CO 80210                                              19994    9/30/2020              24 Denver LLC                      $1,139.00                                                                           $1,139.00
Sandusky, Frank
8246 Noelle Dr
Huntington Beach, CA 92646                                    19995    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Bonfert, Jacqueline
3306 Darby St. #406
Simi Valley, CA 93063                                         19996    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Heather Margratha Murray for herself and Lilianna Barchers
and Faith Barchers
Heather M. Murray
7040 NE Roselawn St.
Portland, OR 97218                                            19997    9/29/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Baldoz, Eligio
1510 Morton St Apt A
Alamaeda, CA 94501                                            19998    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Black, Michelle
249 Trillium Park Loop
Conroe, TX 77304-5099                                         19999    9/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Sideris, John
61-52 Little Neck Parkway
Little Neck, NY 11362                                         20000    9/30/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Goto, Michael
2534 Cranberry Lane
Hacienda Heights, CA 91745                                    20001    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $329.00                            $329.00
Vega, Diana Mae
7400 Center Ave #264
Huntington Beach, CA 92647                                    20002    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Echiverri, Paul
7005 jordan avenue
216
canoga park, ca 91303                                         20003    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
Hur, Benjamin
888 Kapiolani Blvd. Apt 2201
Honolulu, HI 96813                                            20004    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Dossey, Michael
1395 Bodega Place
Walnut Creek, CA 94597                                        20005    10/1/2020        24 Hour Fitness USA, Inc.                 $990.00                                                                              $990.00




                                                                                                        Page 1266 of 1762
                                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 385 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Schueller, Martha A.
PO Box1428
Crosby, TX 77532                                               20006    9/30/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Wadman, Nelson
275 S Garden Way #145
Eugene, OR 97401                                               20007    9/28/2020    24 Hour Fitness United States, Inc.           $297.99                                                                              $297.99
Hedges, Rashid
10105 Georgian Lane
Upper Marlboro, MD 20772                                       20008    9/29/2020     24 Hour Fitness Worldwide, Inc.              $281.94                                                                              $281.94
Mato, Nestor
Ryan Penta PLLC
814 Ponce De Leon Blvd. Suite 210
Coral Gables, FL 33134                                         20009    9/30/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Carter, Connie L.
364 Sierra Mike Blvd
Lake Alfred, FL 33850                                          20010    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,069.85                                                           $3,069.85
Robert, Linda
30537 Mulberry Ct
Temecula, CA 92591                                             20011    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $240.00            $0.00          $0.00             $240.00
Yarusskaya, Nellya
1205 Avenue R Apt 4F
Brooklyn, NY 11229                                             20012    9/30/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Shapell Calaveras LLC, a Delaware Limited Liability Company
c/o Shapell Properties Inc.
11200 Corbin Avenue, Suite 201
Porter Ranch, CA 91326                                         20013    9/29/2020        24 Hour Fitness USA, Inc.             $187,776.36                                                                          $187,776.36
Loveland, Kevin Michael
PO Box 50911
Oxnard, CA 93031                                               20014    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Montano, Nicolette
PO Box 6580
Oxnard, CA 93031                                               20015    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Au, Sheung
6141B Thornton Ave
Newark, CA 94560                                               20016    9/29/2020     24 Hour Fitness Worldwide, Inc.              $546.91                                                                              $546.91
Santo, Ross
8443 Via Mallorca, Unit #69
La Jolla, CA 92037                                             20017    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Feng, Biyan
1185 Lakedale Way
Sunnyvale, CA 94089                                            20018    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Patounas, Ann
14051 Hermosillo Way
Poway , CA 92064                                               20019    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Avila, Mia Kristin
1726 S. Barranca Ave.
Glendora, CA 91740                                             20020    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Klee, Marianne
10068 Meadowlark Ave
Fountain Valley , CA 92708                                     20021    9/29/2020     24 Hour Fitness Worldwide, Inc.              $113.91                                                                              $113.91

                                                                                                         Page 1267 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 386 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Olsen, John
3805 Greystone Ave
Bronx, NY 10463                              20022    9/29/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Inniss, Jerome
1235 East 222nd Street
Bronx, NY 10469                              20023    9/28/2020       24 Hour Fitness USA, Inc.               $1,116.00                                                                           $1,116.00
Brouillette, Tamra
6215 Glide Ave
Woodland Hills, CA 91367                     20024    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Fogt, Natasha
5036 1/2 West Point Loma Blvd.
San Diego, CA 92107                          20025    9/29/2020       24 Hour Fitness USA, Inc.                    $69.52                                                                            $69.52
Kalange, Karon
4652 Seneca Dr
Ft Worth, TX 76137                           20026    9/29/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Healy, Aimee Lee
537 W Dunton Ave
Orange, CA 92865                             20027    9/30/2020       24 Hour Fitness USA, Inc.            $165,000.00                                                                          $165,000.00
Handojo, Yosia S
1501 Spruce St. #B
Placentia, CA 92870                          20028    9/29/2020       24 Hour Fitness USA, Inc.                $394.16                                                                              $394.16
Tondravi, Layla
2003 Harriman Lane B
Redondo Beach, CA 90278                      20029    9/30/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Motiakhov, Alexei
3632 McCain Way
North Highlands, CA 95660                    20030    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Soto, Elizabeth
14662 Kalisher St
San Fernando, CA 91340                       20031    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Yuan, Xia
24801 SE 38th St
Sammamish, WA 98029                          20032    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Alden, Eric
175 S Ventura Ave #303
Ventura, CA 93001                            20033    10/1/2020    24 Hour Fitness Worldwide, Inc.             $466.00                                                                              $466.00
Cerda, Theresa
162 Lafayette St.
Piscataway, NJ 08854                         20034    9/29/2020       24 Hour Fitness USA, Inc.                $153.10                                                                              $153.10
Rosenthal, Jim
1515 1/2 N Gardner St.
Apt. 8
Los Angeles, CA 90046                        20035    10/2/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Roberson, Deborah Kaye
6304 Thorn Street
San Diego, CA 92115                          20036    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,296.00                                                           $1,296.00
Saraco Jr, Anthony
129 locust ave
Scarsdale, NY 10583                          20037    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,863.00                                                                           $1,863.00


                                                                                     Page 1268 of 1762
                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 387 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Chokshi, Charu
P.O. Box 1086
Brea, CA 92822                                 20038    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $82.85                                                                             $82.85
Bishop, George
2208 Lago Canyon Ct
Pearland, TX 77089                             20039    9/29/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Buhler, Cheryl
18570 Santa Ynez St
Fountain Valley, CA 92708                      20040    9/29/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Valenzuela, Lori Maxine
797 Hollowbrook CT
San Marcos, CA 92078                           20041    10/1/2020        24 Hour Fitness USA, Inc.                             $205,554.43                                                          $205,554.43
Eibeck, Roxana
7526 Allston Court
Sacramento, CA 95842                           20042    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ting, Ai
3052 Westfield Ave
San Jose, CA 95128                             20043    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sandusky, Trish
8246 Noelle Dr
Huntington Beach, CA 92646                     20044    9/28/2020     24 Hour Fitness Worldwide, Inc.              $475.00                                                                              $475.00
Hilt, Mary Ann
199 Cambridge Court
Clifton, NJ 07014                              20045    9/28/2020     24 Hour Fitness Worldwide, Inc.              $122.60                                                                              $122.60
Li, Minli
339 23rd Ave
San Francisco, CA 94121                        20046    9/30/2020         24 Hour Holdings II LLC                  $400.00                                                                              $400.00
Mullen, Mark Francis
630 S Peck Dr Apt 10306
Longmiont, CO 80503                            20047    9/30/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Tabor, Allison
1998 Montclair Circle
Walnut Creek, CA 94597                         20048    9/30/2020     24 Hour Fitness Worldwide, Inc.              $945.00                                                                              $945.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            20049    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                          $0.00               $0.00
RNB Partners, LLC
Attn: Nicholas Bocci
194 School Street
Daly City, CA 94014                            20050    9/30/2020        24 Hour Fitness USA, Inc.             $521,523.43                                                       $71,911.35         $593,434.78
Arguello, Juan
903 Alameda DLP
Belmont, CA 94002                              20051    9/30/2020     24 Hour Fitness Worldwide, Inc.              $106.25                                                                              $106.25
Parsinejad, Farhad
489 Border Hill Rd.
Los Altos, CA 94024                            20052    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Onsum, Lynn
1700 Ashe Road #12
Bakersfield, CA 93309                          20053    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00

                                                                                         Page 1269 of 1762
                                                         Case 20-11568-KBO        Doc 72-6      Filed 04/19/21     Page 388 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Nelson, Chloe
4701 Preston Park Blvd Apt #421
Plano, TX 75093                               20054    9/29/2020    24 Hour Fitness Worldwide, Inc.              $43.29                                                                             $43.29
Keeler, Allen
152 Thompson Street, 1A
New York, NY 10012                            20055    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $375.00                                                              $375.00
Bowler, Patrick
2922 E Sierra Madre Bl
Pasadena, CA 91107                            20056    9/29/2020    24 Hour Fitness Worldwide, Inc.                           $774.00                                                              $774.00
Williams, Miia
533 Sycamore St
Oakland , CA 94612                            20057    9/29/2020    24 Hour Fitness Worldwide, Inc.              $30.00                                                                             $30.00
Javurek, Carlos
181 Trofello Ln.
Aliso Viejo, CA 92656                         20058    9/30/2020    24 Hour Fitness Worldwide, Inc.          $1,577.00                                                                           $1,577.00
Brooks, Esther C.
27002 Preciados Dr.
Mission Viejo, CA 92691                       20059    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,577.00                                                                           $1,577.00
Sherman, Jocelyn
1157 Justin Ave, #6
Glendale, CA 91201                            20060    9/29/2020    24 Hour Fitness Worldwide, Inc.           $659.00                                                                              $659.00
Osenton, Francine M
25 Corte Cayuga
Greenbrae, CA 94903                           20061    9/28/2020    24 Hour Fitness Worldwide, Inc.                          $1,440.00                                                           $1,440.00
Baeza, Jackie
8102 Laurel Park Circle
Riverside, CA 92509                           20062    9/29/2020    24 Hour Fitness Worldwide, Inc.           $138.87                                                                              $138.87
Orban, M
19881 Brookhurst St
Ste C 270
Huntington Beach, CA 92646                    20063    9/29/2020    24 Hour Fitness Worldwide, Inc.           $292.00                                                                              $292.00
Phan, Angela
10060 Scripps Vista Way Unit #38
San Diego, CA 92131                           20064    9/30/2020    24 Hour Fitness Worldwide, Inc.           $840.00                                                                              $840.00
De Toffoli, Alicia
6658 Waverly Rd
Martinez, CA 94553                            20065    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,492.24                                                                           $1,492.24
Baker, John
4444 Fellows Street
Union City, CA 94587                          20066    9/29/2020    24 Hour Fitness Worldwide, Inc.           $639.00                                                                              $639.00
Smith, Alycia Renee
5344 Fulton Road
Santa Rosa, CA 95403                          20067    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $959.98                                                              $959.98
Teston, Natasha
7613 Gingerblossom Dr
Citrus Heights, CA 95621                      20068    9/29/2020    24 Hour Fitness Worldwide, Inc.           $249.99                                                                              $249.99
Trinkaus, Kevin
2333 S Raleigh St
Denver, CO 80219-5142                         20069    9/29/2020    24 Hour Fitness Worldwide, Inc.           $118.92                                                                              $118.92


                                                                                      Page 1270 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 389 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Allford, Michael A.
Davis, Saperstein & Salomon PC
Kate Carballo, Esq
375 Cedar Lane
Teaneck, NJ 07666                             20070    9/30/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Reese, Andrea
348 Cayden Way
Cantonment, FL 32533                          20071    10/2/2020    24 Hour Fitness Worldwide, Inc.              $644.00                                                                             $644.00
Adebanjo, Olufemi
Law Offices of Charles R. Gueli
100 Crossways Park West
Suite 201
Woodbury, NY 11797                            20072    10/1/2020    24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                         $100,000.00
Pon, Garrett
2455 Milford Drive
San Ramon, CA 94582                           20073    9/29/2020    24 Hour Fitness Worldwide, Inc.              $189.00                                                                             $189.00
Beltran, Rodolfo
18301 Patterson Ln, Apt 1
Huntington Beach, CA 92646                    20074    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Noriega, Leo
10851 Asbury Avenue
Stanton, CA 90680                             20075    9/30/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Jones, Benjamin
65 West 90th Street
#3D
New York, NY 10024                            20076    9/28/2020           24 New York LLC                                                                      $1,499.00                          $1,499.00
Elevazo, Jimmy
2394 S. Willowbrook Ln
Unit 21
Anaheim , CA 92802                            20077    9/30/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Kang, Chul Paul
14505 Costa Mesa Drive
La Miranda, CA 90638                          20078    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Holmes, William A.
209 Highland Avenue
Piedmont, CA 94611-3709                       20079    9/28/2020    24 Hour Fitness Worldwide, Inc.            $6,348.00                                                                           $6,348.00
Bruce, Eunice
220 South Santa Ana Ave
Unit C
Arcadia, CA 91006                             20080    9/29/2020    24 Hour Fitness Worldwide, Inc.            $7,500.00                                                                           $7,500.00
Cade, David D
9801 Old Redwood Highway
Windsor, CA 95492                             20081    9/29/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Pham, Diane
22040 Calvert St. #3
Woodland Hills, CA 91367                      20082    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Liu, Zhiru
2226 Black Pine Road
Chino Hills, CA 91709                         20083    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00


                                                                                      Page 1271 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 390 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Glass, Kathryn P
6680 S. Abilene Way
Centennial, CO 80111-6602                   20084    9/30/2020        24 Hour Fitness USA, Inc.                 $495.00                                                                              $495.00
Hobby, Simeya
1170 Rudger Way
Sacramento, CA 95833                        20085    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Donald, Melissa & Mackenzie
3 Tealbriar Circle
The Woodlands, TX 77381                     20086    9/30/2020        24 Hour Fitness USA, Inc.                $1,887.77                                                                           $1,887.77
Li, Xiaoting
4197 OGDEN DR
FREMONT, CA 94538                           20087    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Burks, Kendra C.
285 N. Garfield Ave Apt 13B
Pasadena, CA 91101                          20088    9/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Pham, Ngoc
1172 Mesa Dr #3
San Jose, CA 95118                          20089    9/29/2020    24 Hour Fitness United States, Inc.           $305.00                                                                              $305.00
Ko, Sang Hwan
627 Lisa Way
Campbell, CA 95008                          20090    9/29/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Wasko, Vicki
5646 Alhambra Court
Rancho Cucamonga, CA 91739                  20091    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Benson, Gary
6517 East Mabury Avenue
Orange, CA 92867                            20092    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Geaves, Anita
P.O. Box 561013
Los Angeles, CA 90056                       20093    9/30/2020     24 Hour Fitness Worldwide, Inc.              $741.99                                                                              $741.99
KSHETRAPAL, GUNJAN
3121 QUAIL RIDGE DR.
PLAINSBORO, NJ 08536                        20094    9/30/2020     24 Hour Fitness Worldwide, Inc.              $807.50                                                                              $807.50
Ortiz, Richard J
1 Sadore Lane #2F
Yonkers, NY 10710                           20095    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $96.33                                                                             $96.33
Tripathi, Ved Vyas
200 Westchester Drive
Los Gatos, CA 95032                         20096    9/29/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
DiBenedetto, Michael
17061 Friml Lane
Huntington Beach, CA 92649                  20097    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kumthekar, Aboli
188 Ludlow St
Apt 7C
New York, NY 10002                          20098    9/29/2020        24 Hour Fitness USA, Inc.                                 $919.99                                                              $919.99
Alicea, Marissa
10 South French Avenue
Elmsford, NY 10523                          20099    9/29/2020            24 New York LLC                          $93.98                                                                             $93.98


                                                                                      Page 1272 of 1762
                                                      Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 391 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wasko, Vicki
5646 Alhambra Court
Rancho Cucamonga, CA 91739                 20100    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Schermerhorn, Lindy
223 Rubenstein Pl.
Cardiff, CA 92007                          20101    9/30/2020    24 Hour Fitness United States, Inc.           $720.87                                                                              $720.87
Nakano, Dale
595 Modoc Court
San Jose, CA 95123-4130                    20102    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,640.00                                                           $1,640.00
Quinn, Courtney
1011 Robinson Ave
San Diego, CA 92103                        20103    10/2/2020    24 Hour Fitness United States, Inc.                           $875.00                                                              $875.00
Mendoza, Allie
11785 Stoney Peak Dr.# 722
San Diego, CA 92128                        20104    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Smith, Alison
185 Crescent St
Apt 428
Waltham, MA 02453                          20105    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,318.03                                                           $1,318.03
BUILDING TECHNOLOGY SYSTEMS INC
ATTN: JACK LANN
P.O. BOX 29609
DENVER, CO 80229                           20106    9/29/2020        24 Hour Fitness USA, Inc.              $11,445.70                       $46,167.20                                          $57,612.90
Buenrostro, Jacqueline
8109 True Ave.
Pico Rivera, CA 90660                      20107    9/30/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Cimarusti, Michael P
11411 Kensington Rd
Rossmoor, CA 90720                         20108    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Luque, Ron
19425 Soledad Canyon rd #188
Canyon Country, CA 91351                   20109    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Tedja, Jeffrey
1523 Holly Ave
Arcadia, CA 91007                          20110    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Scholz, Regina Dagmar
1146 Calder Ln
Walnut Creek, CA 94598                     20111    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zaragoza, Alexander C.
2301 Kentia St
Oxnard, CA 93036                           20112    10/1/2020     24 Hour Fitness Worldwide, Inc.              $111.69                                                                              $111.69
Portillo, Edward E
10740 Cassina Ave
South Gate, CA 90280                       20113    9/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                     20114    9/29/2020     24 Hour Fitness Worldwide, Inc.           $42,250.00                      $112,500.00                                         $154,750.00




                                                                                     Page 1273 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 392 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
To, Rosa Wai Yin
10475 Albertsworth Lane
Los Altos Hills, CA 94024                    20115    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,548.00                                                           $1,548.00
Lewis, Patty
38245 Murrieta Hot Springs Rd.
Apt. N-202
Murrieta, CA 92563                           20116    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Fierro, Francisco
11338 Parkside Lane
Garden Grove, CA 92843                       20117    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lenard, Steve
415 4th Place
Port Hueneme, CA 93041                       20118    10/1/2020    24 Hour Fitness Worldwide, Inc.             $145.69                                                                              $145.69
Behmer, Carlene J
20902 Westgreen Ct.
Katy, TX 77450                               20119    9/29/2020    24 Hour Fitness Worldwide, Inc.             $179.62                                                                              $179.62
Hudson, Nancy
463 Riverview Drive
Totowa, NJ 07512                             20120    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,467.70                                                           $1,467.70
Zeidman, Rachel D.
1 Camden Pl
New Hyde Park, NY 11040-3601                 20121    9/29/2020       24 Hour Fitness USA, Inc.                    $69.99                                                                            $69.99
Johnson, Leslie
2278 W La Loma Dr
Rancho Cordova, CA 95670                     20122    10/1/2020    24 Hour Fitness Worldwide, Inc.             $412.00                                                                              $412.00
Lownes, Kaitlin
1517 N. Fairview St.
Burbank, CA 91505                            20123    9/29/2020       24 Hour Fitness USA, Inc.               $1,140.00                                                                           $1,140.00
Zibitt, Elon
91 Van Buren Ave
Teaneck, NJ 07666                            20124    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $478.26                                                              $478.26
Honma, Ritsue K
1325 Wilder Avenue APT MKA 2
Honolulu, HI 96822                           20125    10/1/2020    24 Hour Fitness Worldwide, Inc.             $101.58                                                                              $101.58
Spremulli, Frank
23 Meinzer St
Avenel, NJ 07001                             20126    9/29/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Kim, Frances
34338 Wilson Creek St.
Temecula, CA 92592                           20127    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Ito, Tomomi
2806 11th Ave E
Seattle, WA 98102                            20128    9/29/2020       24 Hour Fitness USA, Inc.                $666.10                                                                              $666.10
Kim, Tae-Kyoon
9 Admiral
Irvine, CA 92604                             20129    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Hansen, Brooke
12048 Culver Blvd #209
Los Angeles, CA 90066                        20130    10/1/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99


                                                                                     Page 1274 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 393 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ifurung, Peter Paul M
36 Wakefield Avenue
Daly City, CA 94015                          20131    9/30/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Yee, Sharon
76 Sunlit Cir
Sacramento, CA 95831-1661                    20132    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $33.59                                                                             $33.59
Miller, Patricia A
2064 Sapphire Valley Avenue
Henderson, NV 89074-1534                     20133    9/30/2020    24 Hour Fitness United States, Inc.           $984.00                                                                              $984.00
Peters, Cory T.
1214 27th St Unit 1
Sacramento, CA 95816                         20134    9/29/2020    24 Hour Fitness United States, Inc.           $259.94                                                                              $259.94
Vu, Anh
108 Magnolia Avenue
Piedmont, CA 94610                           20135    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.83                                                                              $250.83
Jungblut, Thais Coromoto
4082 Valeta St.
Unit #373
San Diego, CA 92110                          20136    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wallace, Kysha
1431 Jackson Street #807
Oakland, CA 94612                            20137    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Yeh, Lillian H
801 Montalvo Dr.
Bakersfield, CA 93309                        20138    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Clement, Scott
1642 Avenida Oceano
Oceanside, CA 92056                          20139    10/1/2020        24 Hour Fitness USA, Inc.                                                                $21,327.64                         $21,327.64
Jones, Letitia
400 Luciana Drive
Reno, NV 89521                               20140    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $43.00                                                                             $43.00
Gra, R
PO Box 29502, Unit 9615
Las Vegas, NV 89126-9502                     20141    10/1/2020        24 Hour Fitness USA, Inc.                $3,607.00       $3,025.00                                                           $6,632.00
Choi, Helen
34700 Skylark Drive, Apt.4
Union City, CA 94587                         20142    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
CHEN, FANGYU
35437 27th Ave S
Federal Way, WA 98003                        20143    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Boston, Christopher C
307 Eastern Pkwy, Apt# 2G
Brooklyn, NY 11238                           20144    9/29/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Lupian, Hernan
1935 45th Ave NE
Salem, OR 97305                              20145    9/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Grinenko, Tatyana
1633 Willowmont Ave
San Jose, CA 95124                           20146    10/1/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99


                                                                                       Page 1275 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 394 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tagle, Paulina
8411 Country Club Dr.
Buena Park, CA 90621                          20147    9/29/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Goren, Anne Ling
2707 Pearl Street
Santa Monica, CA 90405                        20148    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $144.00                                                              $144.00
Dome Center, LLC
J. Ellsworth Summers, Jr., Esq.
50 North Laura Street, Suite 3000
Jacksonville, FL 32202                        20149    9/30/2020       24 Hour Fitness USA, Inc.            $452,034.79                                                                          $452,034.79
Johnson, Jasmine
1103 West Gardena Blvd., Suite 53
Gardena, CA 90248                             20150    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $117.17                                                              $117.17
Mata, Silvia
525 E Olive Ave. #L
Monrovia, CA 91016                            20151    9/29/2020       24 Hour Fitness USA, Inc.                $161.25                                                                              $161.25
Moody, Shaka
149 Northgate Drive
Canton, MS 39046                              20152    9/30/2020    24 Hour Fitness Worldwide, Inc.             $483.00                                                                              $483.00
Adli, Abdul
17135 Micallef Street
Fontana, CA 92336                             20153    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                            $10,000.00                         $10,000.00
Kui, Lucia
2206 Schindler Lane
Wayne, NJ 07470                               20154    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Banh, Gia Chad
9095 S Tolman Farms Cir
Sandy, UT 84070                               20155    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
G. MELOMO INC.
20-7 JULES COURT
ATTN:GREGORY MELOMO
BOHEMIA, NY 11716                             20156    9/28/2020    24 Hour Fitness Worldwide, Inc.            $9,520.00                                                                           $9,520.00
Forgette, Denise P.
21734 Lasso Lane
Walnut, CA 91789                              20157    9/29/2020       24 Hour Fitness USA, Inc.                               $1,622.00                                                           $1,622.00
Tamer, Reda
835 Shepard Crest Dr.
Corona, CA 92882                              20158    9/30/2020    24 Hour Fitness Worldwide, Inc.            $7,200.00                                                                           $7,200.00
Gunness, Jo Lnn
1130 Hassinger St., #1G
Honolulu, HI 96822                            20159    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $980.04                                                              $980.04
Padock, Cynthia
24551 Del Prado #894
Dana Point, CA 92629                          20160    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $128.97                                                              $128.97
Carbone, Loret
47 N Leigh Avenue
Campbell, CA 95008                            20161    9/29/2020       24 Hour Fitness USA, Inc.                               $1,540.00                                                           $1,540.00
Milovidov, Alex
18612 SW Tara Meadows Ct
Beaverton, OR 97078                           20162    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.77                                                                              $100.77

                                                                                      Page 1276 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 395 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Meier, Tiffanie Joyelle
1579 N. Raymond Avenue #2
Pasadena, CA 91103                            20163    9/29/2020    24 Hour Fitness Worldwide, Inc.             $113.97                                                                              $113.97
PORTSONIC COMMUNICATIONS, LLC
P.O. BOX 36044
LAS VEGAS, NV 89133-6044                      20164    9/29/2020       24 Hour Fitness USA, Inc.                $103.58                                                                              $103.58
Petrich, Chase
16423 Darby House Street
Cypress, TX 77429                             20165    9/29/2020    24 Hour Fitness Worldwide, Inc.             $102.71                                                                              $102.71
Marsh, Marimundy
11877 Westview Parkway
San Diego, CA 92126                           20166    9/30/2020    24 Hour Fitness Worldwide, Inc.             $640.00                                                                              $640.00
Koessel, Konrad
5823 Alameda Ave
Apt C
Richmond, CA 94804                            20167    10/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Bass, Valerie
7051 Windy Run Ct
Spring, TX 77379                              20168    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ruezga, Gustavo
41051 Mission Blvd
Fremont, CA 94539                             20169    9/30/2020    24 Hour Fitness Worldwide, Inc.                              $90.38                                                               $90.38
Smith, Kevin
2405 Beechwood Ave
San Jose, CA 95128                            20170    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $136.00                                                              $136.00
CHENG, VIVIAN
2656 N BUFFALO DR UNIT 1201
LAS VEGAS, NV 89128-4811                      20171    9/30/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                              $297.00
Blocker, Mitchell B
1517 Wilmot Rd
Suite 189
Tucson, AZ 85712                              20172    9/29/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Alessandro Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       20173    9/30/2020       24 Hour Fitness USA, Inc.            $333,369.37                                                                          $333,369.37
Carcallas, Abbygail
21319 Timco Way
Castro Valley, CA 94552                       20174    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Coleman, Jonna, Mark, Shelby
6765 Corie Lane
West Hills, CA 91307                          20175    9/29/2020    24 Hour Fitness Worldwide, Inc.             $403.31                                                                              $403.31
Gonzalez, Eloisa
9811 Birchdale Ave
Downey, CA 90240                              20176    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $862.42                           $862.42                          $1,724.84
Huff, Holly
1675 E Otero Ln
Centennial, CO 80122                          20177    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $92.89                                                                            $92.89




                                                                                      Page 1277 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 396 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Valeriano, Victoria
Address not provided
                                              20178    9/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Pelletier, April
14823 Eucalyptus Street
Hesperia, CA 92345                            20179    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $47.74                                                                             $47.74
Berry, Silvia
7194 Travis Place
Rancho Cucamonga, CA 91739                    20180    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Leach, Richard D.
514 N Oak St
Falls Church, VA 22046-2515                   20181    9/29/2020     24 Hour Fitness Worldwide, Inc.              $922.99                                                                              $922.99
Newell, William
1117 Fay Street
Redwood City, CA 94061                        20182    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
McNeil, Daniel
424 Wedgewood Drive
Henderson, Nevada 89014                       20183    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00       $2,000.00                                           $4,000.00
Rosa Valencia and Violet Alvarenga
10101 Wealtha Ave
Sun Valley, CA 91352                          20184    9/30/2020     24 Hour Fitness Worldwide, Inc.              $273.94                                                                              $273.94
Merritt, Chandra
12370 Canyonlands Dr
Rancho Cordova, CA 95742                      20185    9/30/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Buckle, Larry T.
1017 L Street #296
Sacramento, CA 95814                          20186    9/29/2020     24 Hour Fitness Worldwide, Inc.              $304.00                                                                              $304.00
Lebich, Alla
420 Dragonfly Circle
Sacramento, CA 95834                          20187    9/29/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Dike, Anita
4127 West 62nd Street
Los Angeles, CA 90043                         20188    9/30/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Arellano, Alex
1397 Seattle Slew Dr Se
Salem, OR 97317                               20189    9/29/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Tsai, Evelyn
4356 Crestwood St
Fremont, CA 94538                             20190    10/1/2020     24 Hour Fitness Worldwide, Inc.           $13,317.59                                                                           $13,317.59
Venson, Jeanine
840 Bronx River Road, Apt. 3D
Bronxville, NY 10708-7036                     20191    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Wong, Andrew
11 Aquila Way
Coto de Caza, CA 92679                        20192    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Chamberlain, Jacqulyn
2373 N Comstock St.
Orange, CA 92865                              20193    10/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00




                                                                                        Page 1278 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 397 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Saeong, Lektoi Stephen
504 Green Lane
Redondo Beach, CA 90278                       20194    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
De La Rosa, David
3400 Richmond Pkwy Apt 2302
Richmond, CA 94806                            20195    9/29/2020             RS FIT CA LLC                       $100.00                                                                             $100.00
Sisco, Donna
5668 Berkshire valley road
Oakridge, NJ 07438                            20196    9/29/2020       24 Hour Fitness USA, Inc.                 $337.93                                                                             $337.93
Salisbury Partners LLC
Shipman & Goodwin LLP
c/o Kathleen LaManna
One Constitution Plaza
Hartford, CT 06103                            20197    9/30/2020       24 Hour Fitness USA, Inc.            $2,860,539.16                                                                      $2,860,539.16
Blocker, Mitchell B
1517 N Wilmot Rd
Ste 189
Tucson, AZ 85712                              20198    9/29/2020       24 Hour Fitness USA, Inc.                 $350.00                                                                             $350.00
Chino Central Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       20199    9/30/2020       24 Hour Fitness USA, Inc.             $328,243.17                                                     $334,800.00         $663,043.17
Andrews, Sharon
731 Stanford Avenue
Palo Alto, CA 94306                           20200    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Landin, Breanna
2432 Pacific Coast Hwy, Apt 156
Lomita, CA 90717                              20201    9/29/2020       24 Hour Fitness USA, Inc.                    $62.98                                                                            $62.98
Gathings, Leslie
                                              20202    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
KIM, DANA
71 N VIRGINIA CT
ENGLEWOOD CLIFFS, NJ 07632                    20203    9/29/2020    24 Hour Fitness Worldwide, Inc.              $219.97                                                                             $219.97
Thompson, Elisa
7243 Frontera
Grand Prairie, TX 75054                       20204    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Feng , Janice
11830 Meadow Place Dr.
Houston , Tx 77072                            20205    9/29/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                             $215.00
Albert Bayen fir J. Bayen
101 Ross St #3
Cotati , CA 94931                             20206    9/29/2020    24 Hour Fitness Worldwide, Inc.              $608.00                                                                             $608.00
Meline, Kaden
207 Castillon Way
San Jose, CA 95119                            20207    9/29/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Doshi, Sona
3705 Morning Dove Dr
Plano, TX 75025                               20208    9/30/2020       24 Hour Fitness USA, Inc.                 $369.99                                                                             $369.99




                                                                                      Page 1279 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 398 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Haddock, Shelley
8901 Random Road Unit 110
Fort Worth, TX 76179                         20209    9/29/2020       24 Hour Fitness USA, Inc.               $1,307.74                                                                           $1,307.74
Bjornberg, Kathleen E.
9708 116th Avenue NE
Kirkland, WA 98033                           20210    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,031.80                                                                           $1,031.80
Halvarson, Julie
13328 SE 248th Place
Kent, WA 98042                               20211    9/30/2020    24 Hour Fitness Worldwide, Inc.             $669.90                                                                              $669.90
Motton, Linda J.
13631 Sablerun Lane
Houston, TX 77014                            20212    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $44.14                                                                            $44.14
Thomas, Charles Murrah
1212H El Camino Real, Apt 562
San Bruno, CA 94066                          20213    9/29/2020       24 Hour Fitness USA, Inc.                               $1,000.00                                                           $1,000.00
Zacky, Sharon
647 Camino De Los Mares Ste 108
San Clemente, CA 92673-2806                  20214    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,290.00                                                           $1,290.00
McCoy, Jay
                                             20215    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Calderon, Jose Z.
613 N. Northcape Ave.
San Dimas, CA 91773                          20216    9/30/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Gray, Josephine
303 Green Street
San Francisco, CA 94133                      20217    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $29.06                                                                            $29.06
Jeltyi, Andrei
7402 Bay Pkwy Apt. E-3
Brooklyn, NY 11204                           20218    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $66.00                                                                            $66.00
Hamby, Judith E
16591 S Memory Lane
Oregon City, OR 97045                        20219    9/29/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Douglas Jr, Howard
6725 Coolwater Trails
Forth Worth, TX 76179                        20220    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $48.00                                                                            $48.00
Sims, Jane
10063 S Kimsbrough Ct
Sandy, UT 84092                              20221    9/29/2020    24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
Foster, Donna
3620 Dorothy Avenue
Dallas, TX 75209                             20222    9/30/2020    24 Hour Fitness Worldwide, Inc.            $2,430.00                                                                           $2,430.00
Priegel, Jeff
516 W. Whiting Ave.
Fullerton, CA 92832                          20223    9/29/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Yu, Linda
2132 Dunn Avenue
Richmond, CA 94801                           20224    9/29/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Ghumman, Naman
856 Los Positos Dr
Milpitas, CA 95035                           20225    9/29/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00

                                                                                     Page 1280 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 399 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Diaz, Denise
109 Admiral Lane
Bronx, NY 10473                              20226    9/29/2020           24 New York LLC                     $1,000.00                          $60.00                                           $1,060.00
Milligan, Claudia
145 Carefree Dr.
Sparks, NV 89441                             20227    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Yoshioka, Linda
121 Campanita Ct.
Monterey Park, CA 91754                      20228    9/30/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Kim, Kayden
24731 Via Alvorado
Mission Viejo, CA 92692                      20229    9/29/2020    24 Hour Fitness Worldwide, Inc.             $475.22                                                                              $475.22
Jackson, Jon Kimball
1011 Maple Run Dr
Spring, TX 77373                             20230    10/2/2020       24 Hour Fitness USA, Inc.                              $12,270.00                                                          $12,270.00
Contini, Mario V.
725 Camino De Celeste
Thousand Oaks, CA 91360                      20231    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Lubrano, Vincent
7 Linden St
Piscataway, NJ 08854                         20232    9/30/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
La Brie, Michael Gene
2190 Ox Circle
Washoe Valley, NV 89704-9041                 20233    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Holton, Janine
3645 Marmalade Lane
Las Vegas, NV 89108                          20234    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Dee Manghane AKA Devonda Manghane
P.O. Box 4202
Valley Village, CA 91617                     20235    9/29/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                                                               $0.00
Flores, Evelio Patrick
                                             20236    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lee, Kyu
13370 St Andrews Dr Mutual 12 #69F
Seal Beach, CA 90740                         20237    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.26                                                                              $100.26
Baeza, Edwin
8102 Laurel Park Circle
Riverside, CA 92509                          20238    9/29/2020    24 Hour Fitness Worldwide, Inc.             $138.87                                                                              $138.87
Liu, Li Ping
9801 Old Redwood Highway
Windsor, CA 95492                            20239    9/29/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Harris, Don
26619 Cottage Cypress Lane
Cypress, TX 77433                            20240    9/29/2020       24 Hour Fitness USA, Inc.                $107.17                                                                              $107.17
Espritt, Javaughn
3309 Vahn Lane
Lancaster, CA 93536                          20241    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Gutierrez, Aracely
                                             20242    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00


                                                                                     Page 1281 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 400 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Romero, Michael
13870 Cranston Ave.
Sylmar, CA 91342                             20243    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $320.00                                                              $320.00
Mayo, Jewel L
2912 Magnolia Blsm Circle
Clermont, FL 34711                           20244    9/29/2020    24 Hour Fitness Worldwide, Inc.              $716.00                                                                             $716.00
Arellano, Miguel
1397 Seattle Slew Dr SE
Salem, OR 97317                              20245    9/29/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                             $430.00
Smith, Michael Anthony
1936 Caribuo Creek Court
No Las Vegas, NV 89031                       20246    9/28/2020    24 Hour Fitness Worldwide, Inc.                                            $1,000.00                                           $1,000.00
Veritas Media Group LLC
Attn: Jason Ballance
1111 Broadway
3rd Floor
Oakland, CA 94607                            20247    9/29/2020       24 Hour Fitness USA, Inc.            $5,063,422.78                                                                      $5,063,422.78
Anaya, Rudyko
743 Mcauliffe Court
Redlands, CA 92374                           20248    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Stewart, Barry H
35578 Country Creek Drive
Yucaipa, CA 92399                            20249    9/29/2020    24 Hour Fitness Worldwide, Inc.            $3,526.00                                                                           $3,526.00
Mondal, Manas
2000 Pasqual Dr
Roseville, CA 95661                          20250    9/29/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                             $399.00
Mutha, Daksha
222 Tewksbury Court
San Ramon, CA 94582                          20251    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $199.00                                                              $199.00
Faley, Ellen
2146 E Brentford Ave
Orange, CA 92867                             20252    9/29/2020    24 Hour Fitness Worldwide, Inc.              $640.00                                                                             $640.00
Kalange, Karon
4652 Seneca Dr
Ft Worth, TX 76137                           20253    9/29/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Jani, Neel
73 Belleville Road
Parsippany, NJ 07054                         20254    9/30/2020       24 Hour Fitness USA, Inc.                 $533.11                                                                             $533.11
Tagle, Robert Bulus
8411 Country Club Dr.
Buena Park, CA 90621                         20255    9/29/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                      20256    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Greenberg, Phillip
11 Vista Del Ponto
San Clemente, CA 92672                       20257    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Bashambu, Niti
117 Sheridan Avenue
Piedmont, CA 94611                           20258    10/3/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00

                                                                                     Page 1282 of 1762
                                                                    Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 401 of 441


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address              Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Robert & Allison Ruggles, Trustees, Ruggles Community
Property Trust Dated 4/18/07
Clifford & Brown
Attn: Grover H. Waldon, Esq
1430 Truxtun Avenue, Suite 900
Bakersfield, CA 93301-5230                               20259    9/30/2020       24 Hour Fitness USA, Inc.            $656,484.50                                                                          $656,484.50
Zhang, Thanutra
208 Eastridge Drive
San Ramon, CA 94582                                      20260    9/30/2020    24 Hour Fitness Worldwide, Inc.             $670.00                                                                              $670.00
Lovell-Gocoul, Karen
44 Countisbury Avenue
Valley Stream, NY 11580                                  20261    9/29/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Smith, Kimberly
1616 Weaver Street
San Diego, CA 92114                                      20262    9/29/2020    24 Hour Fitness Worldwide, Inc.             $139.21                                                                              $139.21
Belyea, Edgar Barrett
13505 Wilder Court
Clifton, VA 20124                                        20263    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Weidman, Margarita
23700 Mariano Street
Woodland Hills, CA 91367-5802                            20264    9/28/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Lovinger, Anne J
17132 Regulus Drive
Yorba Linda, CA 92886                                    20265    9/29/2020       24 Hour Fitness USA, Inc.                                $753.33                                                              $753.33
Hannasch, Richard
3668 Sutter Court
Oceanside, CA 92056                                      20266    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $40.79                                                                            $40.79
MEMBRENO, ALMA
445 E. 3RD STREET #308
LONG BEACH, CA 90802                                     20267    10/1/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Au, Loraina
PO Box 27524
Oakland, CA 94602                                        20268    9/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Zhao, Yan Qiu
3697 Cape Cod Court Apt 4
San Jose, CA 95117                                       20269    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Rodriquez, Antonio
11412 Crabbet Park Dr
Bakersfield, CA 93311                                    20270    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
Pham, Joshua
7211 Margerum Avenue
San Diego, CA 92120                                      20271    9/29/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Parsinejad, Faranak
489 Border Hill Rd.
Los Altos, CA 94024                                      20272    9/29/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Dhillon, Satinder Kaur
684 N. Rodeo Way
Walnut, CA 91789                                         20273    9/30/2020    24 Hour Fitness Worldwide, Inc.            $6,620.00                                                                           $6,620.00




                                                                                                 Page 1283 of 1762
                                                                         Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 402 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Jennifer McCarthy & Carolyn Creno (Filing Jointly; Couples
Membership)
9852 South Shady Glen Lane
South Jordan, UT 84095                                        20274    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,654.90                                                                           $2,654.90
Rainier Pacific Equity LLC
C/O K&S Property LLC
9670 Research Dr
Irvine, CA 92618                                              20275    9/29/2020     24 Hour Fitness Worldwide, Inc.          $399,143.46                                                                          $399,143.46
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                                              20276    9/30/2020     24 Hour Fitness Worldwide, Inc.             $6,743.76                                                                           $6,743.76
Sue, Craig
1225 Holly Leaf Ln
Meadow Vista, CA 95722                                        20277    10/1/2020     24 Hour Fitness Worldwide, Inc.                $32.93        $632.00                                                              $664.93
Roy, Mildred R.
15 Puuaina Place
Kahului, HI 96732                                             20278    9/28/2020     24 Hour Fitness Worldwide, Inc.              $168.74                                                                              $168.74
Mitchell, Kelley
7353 Ellena W., Unit 137
Rancho Cucamonga, CA 91730                                    20279    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,155.50                                                                           $1,155.50
W.D. (minor child)
Wilson, Daniel
Timian & Fawcett
Jason Kisner
4301 Garden City Drive
Hyattsville, MD 20785                                         20280    9/29/2020     24 Hour Fitness Worldwide, Inc.           $75,000.00                                                                           $75,000.00
Goertzen, Brittney Rene
1188 Mission St
Apt 1921
San Francisco , CA 94103                                      20281    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $468.26                            $468.26
Foroushani, Farrah
38786 Rosegate Terrace
Fremont, CA 94536                                             20282    10/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Tan, John Patrick Y
7002 E Horizon Drive
Orange, CA 92867                                              20283    9/29/2020     24 Hour Fitness Worldwide, Inc.              $473.07                                                                              $473.07
Maglaya, Jonathan
21319 Timco Way
Castro Valley, CA 94552                                       20284    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Feng, Shuding
9609 167th Ave NE
Redmond, WA 98052                                             20285    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.99                                                                              $599.99
K & K Lumber Company
c/o Rosenbaum & Associates
3580 Wilshire Blvd., Ste. 1260
Los Angeles, CA 90010                                         20286    9/29/2020     24 Hour Fitness Worldwide, Inc.          $430,764.67                                                                          $430,764.67
Brahm, Gary
710 Marigold Ave
CDM, CA 92625                                                 20287    9/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00


                                                                                                        Page 1284 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 403 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Preston, Craig
20114 101st Court SE
Kent, WA 98031                               20288    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $137.49                                                              $137.49
Zhou, Andy
11830 Meadow Place Dr.
Houston, TX 77071                            20289    9/29/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Martinez, Kris
6562 Caliente Rd Suite 101 PMB 211
Oak Hills, CA 92344                          20290    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Aminova, Irna
1162 Erin Drive
El Cajon, CA 92020                           20291    9/30/2020        24 Hour Fitness USA, Inc.                                $5,829.50                                                           $5,829.50
Jenkins, Peggy
5025 Aspen Dr
Bow Mar, CO 80123                            20292    9/29/2020        24 Hour Fitness USA, Inc.                 $604.00                                                                              $604.00
Guzman, Daniel
2931 E. 121st Court
Thornton, CO 80241                           20293    9/30/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Beacham, Elle
LaKeisha Elle Beacham
6014 Blue Oak Drive
Garland, TX 75038                            20294    9/30/2020        24 Hour Fitness USA, Inc.                 $582.76                                                                              $582.76
Ali, Zainab
245 Tonopah Drive
Fremont, CA 94539                            20295    10/1/2020     24 Hour Fitness Worldwide, Inc.              $379.16                                                                              $379.16
Vang, Kao
7317 Putnam Way
Sacramento, CA 95822                         20296    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Garcia, Severa Jessica
24 Orchestra Lane
Aliso Viejo, CA 92656                        20297    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Schneider, Kristin
248 118th Ave SE #15
Bellevue, WA 98005                           20298    9/30/2020     24 Hour Fitness Worldwide, Inc.              $105.93                                                                              $105.93
Bashambu, Montu
117 Sheridan Avenue
Piedmont, CA 94611                           20299    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Carrillo, Bryan
145 Marketview
Irvine, CA 92602                             20300    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,459.92                                                                           $1,459.92
Gowda, Anand
PO Box 1804
Rancho Santa Fe, CA 92067                    20301    10/1/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Long, Ernest
114 Douglas Fir Circle
Cloverdale, CA 95425                         20302    9/29/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Tang, Rose Li
34156 O'Neil Terrace
Fremont, CA 94555                            20303    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00


                                                                                       Page 1285 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 404 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ellen, Cheryl
4750 Rabbit Mountain Road
Broomfield, CO 80020                          20304    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,872.00       $1,872.00                                           $3,744.00
Zeller, Tyler E
313 Hawthorne Ave
Palo Alto, CA 94301                           20305    9/29/2020        24 Hour Fitness USA, Inc.                                $1,560.00                                                           $1,560.00
Zhang, Lifang
4535 Novato Street
Union City, CA 94587                          20306    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
MCVICKER, BRUCE
631 OAK RUN TRAIL UNIT 108
OAK PARK, CA 91377                            20307    9/30/2020     24 Hour Fitness Worldwide, Inc.              $303.96                                                                              $303.96
Morris, Ricardo
11770 Westview Parkway #45
San Diego, CA 92126                           20308    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,650.00                                                                           $1,650.00
Redden, Kaleb
106 N Cherry St
Falls Chruch, VA 22046                        20309    9/30/2020    24 Hour Fitness United States, Inc.           $162.25                                                                              $162.25
Harris, Kyira A
70 Park Terrace East, 6B
New York, NY 10034                            20310    9/30/2020     24 Hour Fitness Worldwide, Inc.              $189.00                                                                              $189.00
Montales, Genesis
14360 Saint Michaels Ln
Chino, CA 91710                               20311    9/30/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
M. Ferrer, Ellaine Bernadette
327 Wilde Avenue
San Francisco, CA 94134                       20312    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $89.43                                                                             $89.43
Hurley, Cristine
629 11th Street
Hermosa Beach, CA 90254                       20313    9/30/2020    24 Hour Fitness United States, Inc.           $628.00                                                                              $628.00
Lewis, Victoria
1936 Stockton St
San Francisco, CA 94133                       20314    9/30/2020        24 Hour Fitness USA, Inc.                    $36.99                                                                             $36.99
Pacificorp
PO Box 25308
Salt Lake City, UT 84125                      20315    9/29/2020     24 Hour Fitness Worldwide, Inc.             $8,721.64                                                                           $8,721.64
Le Nguy, Chris
8021 Whitmore St.
Rosemead, CA 91770                            20316    9/30/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Tomimatsu, Ty
10368 Normandy Court
Cupertino, CA 95014                           20317    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Akahoshi, Mark
2463 Chaucer Place
Thousand Oaks, CA 91362                       20318    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Bordenave, Matthew
8265 Twin Oaks Ave
Citrus Heights, CA 95610                      20319    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $55.10                                                                             $55.10




                                                                                        Page 1286 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 405 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ramirez, Fernando
454 Acero Pl
Chula Vista, CA 91910                        20320    9/30/2020     24 Hour Fitness Worldwide, Inc.               $299.99                                                                             $299.99
Rodriguez, Wen-Shi
11412 Crabbet Park Dr
Bakersfield, CA 93311                        20321    9/29/2020     24 Hour Fitness Worldwide, Inc.               $118.77                                                                             $118.77
Chapman, Janice Irene
1079 Sunset Drive
Vista, CA 92081                              20322    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Hanover 3201 Realty LLC
Gibbons P.C.
Mark B. Conlan
One Gateway Center
Newark, NJ 07102                             20323    9/30/2020        24 Hour Fitness USA, Inc.             $3,522,375.03                                                                      $3,522,375.03
Li, Yumei
3228 Gabriella Street
West Covina, CA 91792                        20324    9/29/2020     24 Hour Fitness Worldwide, Inc.                                             $1,575.00                                           $1,575.00
Johnson, Renee
8604 116th Street Southwest
Lakewood, WA 98498                           20325    9/29/2020     24 Hour Fitness Worldwide, Inc.                               $60.81                                                               $60.81
Chong, Ji Young
                                             20326    9/30/2020     24 Hour Fitness Worldwide, Inc.               $142.68                                                                             $142.68
Zorina, Anna
7402 Bay Pkwy Apt. E-3
Brooklyn, NY 11204                           20327    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $39.90                                                                             $39.90
Prabhakar, Deepashree
6301 Ventura Way
Dublin, CA 94568                             20328    9/30/2020     24 Hour Fitness Worldwide, Inc.               $680.00                                                                             $680.00
Johnson, Roe H
7286 River Star Ct
Las Vegas, NV 89118                          20329    9/30/2020    24 Hour Fitness United States, Inc.            $895.00                                                                             $895.00
Landy, LaTasha
13505 Inwood Rd.
Apt. 1444
Dallas, TX 75244                             20330    9/30/2020    24 Hour Fitness United States, Inc.            $850.70                                                                             $850.70
Castro, Patrick
34 Fort Charles Place
Bronx, NY 10463                              20331    9/30/2020            24 New York LLC                        $200.99                                                                             $200.99
Johnson, Ryan Christopher
PO Box 482
Surfside, CA 9743                            20332    9/30/2020     24 Hour Fitness Worldwide, Inc.               $466.72                                                                             $466.72
Kalaydjian, Narine
c/o Arman Sahakyan & Associates
301 E. Glenoaks Blvd., Ste 6
Glendale, CA 91207                           20333    9/30/2020     24 Hour Fitness Worldwide, Inc.           $150,000.00                                                                         $150,000.00
Croyle, Mary
P.O. Box 448
San Carlos, CA 94070                         20334    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00




                                                                                       Page 1287 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 406 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Yunsun
14311 Mulberry Drive
Los Gatos, CA 95032                          20335    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Blaser, Brenda Kay
628 W. Park Dr.
Keller, TX 76248                             20336    9/30/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
De La Cruz, Jose Guillermo
2830 Mataro Street
Pasadena, CA 91107                           20337    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20338    9/30/2020            24 New York LLC                      $6,743.76                                                                           $6,743.76
Infante-Gomez, Jovanny
1570 Dominguez Ranch Rd.
Corona , CA 92882                            20339    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20340    9/30/2020              RS FIT NW LLC                      $6,743.76                                                                           $6,743.76
Aguilar, Magda
14 Raymond Ave
Plainfield , NJ 07062                        20341    9/30/2020        24 Hour Fitness USA, Inc.                 $127.93                                                                              $127.93
Ermis, John
10947 Redstone Ct.
Missouri City, TX 77459                      20342    9/30/2020    24 Hour Fitness United States, Inc.              $90.90                                                                             $90.90
Sideris, Ewelina
61-52 Little Neck Parkway
Little Neck, NY 11362                        20343    9/30/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Scherff, John Michael
4713 Edinburgh Drive
Carlsbad, CA 92010-6532                      20344    9/30/2020        24 Hour Fitness USA, Inc.                             $102,382.41                                                          $102,382.41
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                     20345    10/1/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Johnson, Ryan Christopher
PO Box 482
Surfside, CA 90743                           20346    9/30/2020     24 Hour Fitness Worldwide, Inc.              $466.72                                                                              $466.72
Deetz, Randall
378 Port Reggio Street
Las Vegas, NV 89138                          20347    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Landy, LaTasha
13505 Inwood Rd.
Apt. 1444
Dallas, TX 75244                             20348    9/30/2020    24 Hour Fitness United States, Inc.           $850.70                                                                              $850.70
Torres, Christine M.
1661 Maple Hill Rd.
Diamond Bar, CA 91765                        20349    9/30/2020     24 Hour Fitness Worldwide, Inc.              $288.99                                                                              $288.99
Hall, Sheryl-Ann
42 S Waldinger St
Valley Stream, NY 11580                      20350    9/30/2020     24 Hour Fitness Worldwide, Inc.              $994.99                                                                              $994.99


                                                                                       Page 1288 of 1762
                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 407 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Halabian, Mortaza
20351 East Main Street
Riverside, CA 92507                            20351    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Sandoval, Karen
12385 Maxon Lane
Chino, CA 91710                                20352    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nakamura, Steven
3123 Mercer Lane
San Diego, CA 92122                            20353    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Taylor, Michael
2770 Gingerview Ln
Annapolis, MD 21401                            20354    9/30/2020        24 Hour Fitness USA, Inc.                                 $135.00                                                              $135.00
Imperial Service Systems, Inc.
200 West 22nd Street
Suite 201
Lombard, IL 60148                              20355    9/29/2020    24 Hour Fitness United States, Inc.        $35,079.00                                                                           $35,079.00
Zai, Brian
1 Misty Court
Pompton Plains, NJ 07444                       20356    9/30/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
Siruvole, Santhosh
322 Summerwind DR
Milpitas, CA 95035                             20357    9/29/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Parra, Dorothy Lou
14059 Bayside Drive
Norwalk, CA 90650                              20358    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                            20359    9/30/2020     24 Hour Fitness Worldwide, Inc.          $328,250.00        $4,011.83                                                         $332,261.83
Hanson, Greg
2631 Misty Mountain Dr.
Corona, CA 92882                               20360    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ramirez, Humberto
17979 SW Arbela Ct
Beaverton, OR 97003                            20361    9/30/2020    24 Hour Fitness United States, Inc.                                             $63.98                                              $63.98
Santora, Kayla R
9510 Asimov Way
Sacramento, CA 95829                           20362    9/29/2020     24 Hour Fitness Worldwide, Inc.              $749.97                                                                              $749.97
Githens, William E.
11130 Tusket River Dr
Rancho Cordova, CA 95670                       20363    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Thompson, Patricia A
1314 S Clover Ave
San Jose, CA 95128                             20364    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
Gordon, Matthew
510 University Ave.
Burbank, CA 91504                              20365    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Eaglin, Xavier
PO Box 355
Raywood, TX 77582                              20366    9/30/2020        24 Hour Fitness USA, Inc.                    $82.63                                                                             $82.63

                                                                                         Page 1289 of 1762
                                                      Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 408 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Cecilio, Eric
PO Box 261987
San Diego , CA 92196                       20367    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wong, Monica
1598 Ivycreek Circle
San jose, CA 95121                         20368    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,139.99                                                                           $2,139.99
Hamilton, Raoul
443 W. 93rd. St.
Inglewood, CA 90301                        20369    9/30/2020         24 Hour Holdings II LLC                  $140.97                                                                              $140.97
Vaught, Barbara
12280 W. Tennessee Pl.
Lakewood, CO 80228-3326                    20370    9/30/2020              24 Denver LLC                           $0.00                                                                              $0.00
Pignato, Christen
6306 Gibson Rd
Belle Isle, FL 32809                       20371    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Howell, Sue
4461 Medina Ln. SE
Salem, OR 97317-9171                       20372    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $296.00                                                              $296.00
Lucas, Christopher
5609 Fleming Avenue
Oakland, CA 94605                          20373    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Jackson, Karla Onita
14404 Lemoli Ave., #102
Hawthorne, CA 90250                        20374    9/30/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Campbell, Jennifer
8583 Brickshire Ln
Manassas, VA 20112                         20375    10/1/2020     24 Hour Fitness Worldwide, Inc.             $8,999.96                                                                           $8,999.96
Fannin, JoAnne
P.O. BOX 1000
BLOOMINGTON, CA 92316-1000                 20376    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,563.99                                                                           $1,563.99
Sodano, Joseph
119 Christie Ave
Clifton, NJ 07011                          20377    9/30/2020     24 Hour Fitness Worldwide, Inc.                               $89.57                                                               $89.57
MCCLEARN, ROBERT
1201 INVERNESS CT
FREMONT, CA 94539                          20378    9/30/2020        24 Hour Fitness USA, Inc.                    $96.98                                                                             $96.98
Du, Chaohao
10767 Linda Vista Dr
Cupertino, CA 95014                        20379    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Cadranel, Dianne
12311 Sunset Park Way
Los Angeles, CA 90064                      20380    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                           $350.00                            $700.00
Cerda, Vanessa
3921 Agua Vista St
Oakland, CA 94601                          20381    9/30/2020          24 San Francisco LLC                                   $3,121.99                                                           $3,121.99
Phillip, Lisa
14510 Liscomb Drive
Houston, TX 77084                          20382    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $4,871.23                                                           $4,871.23




                                                                                     Page 1290 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 409 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LeBlanc, Charlotte
2723 Rockefeller Lane #4
Redondo Beach, CA 90278                      20383    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Aaronson, Susan
23965 Catamaran Way
Laguna Niguel, CA 92677                      20384    9/30/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Saxena, Noopur
4014 Rockingham Drive
Pleasanton, CA 94588                         20385    9/30/2020    24 Hour Fitness United States, Inc.           $185.96                                                                              $185.96
Rymal, Greta
6808 Via Correto Dr.
Austin, TX 78749                             20386    9/30/2020     24 Hour Fitness Worldwide, Inc.              $641.00                                                                              $641.00
Minishian, Caitlin
19102 Benfield Ave
Cerritos, CA 90703                           20387    9/30/2020     24 Hour Fitness Worldwide, Inc.              $621.18                                                                              $621.18
Oyasato, Tara
98-1211 Lupea Street
Aiea,, HI 96701                              20388    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,256.40                                                                           $1,256.40
Williams IV, Nelson
3066 Holyrood Drive
Oakland, CA 94611                            20389    9/30/2020        24 Hour Fitness USA, Inc.                             $470,647.52            $0.00                                         $470,647.52
Miller, Elana
1957 Morning Mist Glen
Escondido, CA 92026                          20390    9/30/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Ruiz, Eleana
1011 Mystic Trail
Cedar Hill, TX 75104                         20391    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Fabarez, Michael
24812 Solano Court
Laguna Hills, CA 92653                       20392    9/30/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Tabor, Paris A.
1998 Montclair Circle
Walnut Creek, CA 94597                       20393    9/30/2020     24 Hour Fitness Worldwide, Inc.              $796.18                                                                              $796.18
Vo, Jessica
165 Blossom Hill Road Space 271
San Jose, CA 95123                           20394    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Murthy, Supreeth
6301 Ventura Way
Dublin, CA 94568                             20395    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,200.00                                                                           $2,200.00
Melford, Jared
365 W Doran St #203
Glendale, CA 91203                           20396    9/30/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Wong, Linda
11 Aquila Way
Coto de Caza, CA 92679                       20397    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Pignato, Hunter
6306 Gibson Rd
Belle Isle, FL 32809                         20398    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 1291 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 410 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Payne, Carrie Lynn
232 N Prospect St
Colorado Springs, CO 80903                    20399    9/30/2020    24 Hour Fitness Worldwide, Inc.          $36,000.00                                                                           $36,000.00
Lindquist-Kleissler, Kathy
Lindquist-Kleissler & Company, LLC
950 South Cherry Street, Ste. 418
Denver, CO 80246                              20400    9/30/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Haskins, Andra P
                                              20401    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lewis, Alice
10636 Sunwind Avenue
Las Vegas, NV 89135                           20402    9/29/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Marzolf, Erich
400 Fallen Leaf Court
Irving, TX 75063                              20403    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,704.00                                                           $1,704.00
Thompson, Melvin Russell
68 The Promenade
Glen Head, NY 11545                           20404    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,617.00                                                                           $1,617.00
Jurick, Martha
13763 Shenandoah Way
Moorpark, CA 93021-1285                       20405    9/30/2020    24 Hour Fitness Worldwide, Inc.             $468.00                                                                              $468.00
Oppong-Addae, Sharonda
85 Belknap Ave
Yonkers, NY 10710                             20406    9/30/2020       24 Hour Fitness USA, Inc.                                $361.16                                                              $361.16
Oliva, Rhonda U
28275 Murcia St
Hayward, CA 94544                             20407    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Yeh, Thomas Y
801 Montalvo Dr
Bakersfield, CA 93309                         20408    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Healy, Michael
15349 W 64th Dr.
Unit B Mailbox 8
Arvada, CO 80007                              20409    9/30/2020    24 Hour Fitness Worldwide, Inc.            $2,983.98                                                                           $2,983.98
Alessandro Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       20410    9/30/2020             RS FIT CA LLC                  $333,369.37                                                                          $333,369.37
Ruiz, Adriana
1011 Mystic Trail
Cedar Hill, TX 75104                          20411    9/30/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Dhillon, Kam
684 N Rodeo Way
Walnut, CA 91789                              20412    9/30/2020    24 Hour Fitness Worldwide, Inc.            $4,100.00                                                                           $4,100.00
Ballybrack Group, LLC
c/o Farella Braun + Martel LLP
235 Montgomery Street, 18th Floor
San Francisco, CA 94104                       20413    9/30/2020       24 Hour Fitness USA, Inc.            $334,897.53                                                                          $334,897.53




                                                                                      Page 1292 of 1762
                                                      Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 411 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hayes, Noel G
22555 NORTHVIEW DRIVE
HAYWARD, CA 94541                          20414    9/30/2020     24 Hour Fitness Worldwide, Inc.              $474.00                                                                              $474.00
Rusnak, Kelley
4 Caton Cir
Newtown, PA 18940                          20415    9/30/2020     24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                           $3,096.00
Chenal, Edward
42383 Dusty Trail
Murrieta, CA 92562                         20416    9/30/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Guerrero, Jasmin
526 S Valley Center Ave
San Dimas , CA 91773                       20417    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
DiPasquale, Michael
475 Ewald Ave. SE
Salem, OR 97302                            20418    9/30/2020    24 Hour Fitness United States, Inc.                            $33.16                                                               $33.16
Khong, Theresa
1418 Meadow Glen Way
San Jose, CA 95121                         20419    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Tan, Ziying
9406 Vista Falls Ct
Rosenberg, TX 77469                        20420    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Aghazadehmasrour, Arash
1855 Trinity Ave, Apt 18
Walnut Creek, CA 94596                     20421    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Griffis, John
18807 NE 165th St
Woodinville, WA 98072                      20422    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jahn, Renuka
1881 Everglade Ave
San Jose, CA 95122                         20423    9/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Merry, Mark
3315 Palermo Ave
Evans, CO 80620                            20424    9/30/2020        24 Hour Fitness USA, Inc.                                 $257.94                                                              $257.94
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                      20425    9/30/2020        24 Hour Fitness USA, Inc.             $323,850.00      $13,650.00                                                          $337,500.00
Hirsch, Jamie
26742 Laredo Lane
Lake Forest, CA 92630                      20426    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Blaylock, Derrick
PO Box 6694
Concord, CA 94524                          20427    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Pham, Billy
1844 W SOUTH JORDAN PARKWAY #107
SOUTH JORDAN, UT 84095                     20428    9/30/2020    24 Hour Fitness United States, Inc.           $104.00                                                                              $104.00
Ross, Natalie
3015 Fernwood Ave
Los Angeles, CA 90039                      20429    10/1/2020     24 Hour Fitness Worldwide, Inc.              $739.96                                                                              $739.96




                                                                                     Page 1293 of 1762
                                                       Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 412 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hafen, Justin
1579 E Ventnor Ave
Holladay, UT 84121                          20430    9/30/2020    24 Hour Fitness United States, Inc.          $2,400.81                                                                           $2,400.81
Fineman, Edwin
1352 Drake Avenue
Burlingame, CA 94010                        20431    10/1/2020          24 San Francisco LLC                   $1,548.00                                                                           $1,548.00
Ashizawa, Winston K.
1508 Kingsford Drive
Carmichael , CA 95608                       20432    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Gibson, John Bradley
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           20433    9/29/2020            24 New York LLC                       $636.35                                                                              $636.35
Burckhard, Norma
3280 Bel Mira Way
San Jose, CA 95135                          20434    9/30/2020     24 Hour Fitness Worldwide, Inc.              $437.55                                                                              $437.55
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                      20435    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $410,245.00                                         $410,245.00
Cook, Alexa
10635 Bernabe Drive
San Diego, CA 92129                         20436    10/2/2020    24 Hour Fitness United States, Inc.           $780.00                                                                              $780.00
Majzlin, Jill
521 NW 78th WAY
Plantation, FL 33324                        20437    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $150.41                                                              $150.41
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                      20438    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $255,495.00                                         $255,495.00
McPherson, Aubray
6337 W. Avenue J2
Lancaster, CA 93536                         20439    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,399.09                                                                           $1,399.09
Kang, Leslie
14505 Costa Mesa Drive
La Mirada, CA 90638                         20440    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Lopez, Vanessa
720 Kipling Drive
Plano, TX 75023-6817                        20441    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $511.88                            $511.88
Liese, Lawrence Henry
2715 S. Yuma St.
Salt Lake City, UT 84109                    20442    9/29/2020        24 Hour Fitness USA, Inc.                $1,575.00                                                                           $1,575.00
Espinoza, Wilma
1051 Harbor Boulevard
Belmont, CA 94002                           20443    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $539.98                            $539.98
MAJZLIN, JEROME
521 NW 78th Way
Plantation, FL 33324                        20444    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $159.43                                                              $159.43




                                                                                      Page 1294 of 1762
                                                        Case 20-11568-KBO          Doc 72-6       Filed 04/19/21     Page 413 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Fabarez, Michael
24812 Solano Court
Laguna Hills, CA 92653                       20445    9/30/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Franco, Jorge
14816 61 Road
Flushing, NY 11367                           20446    9/30/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Jahn, Rasheem
1881 Everglade Ave
San Jose, CA 95122                           20447    9/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Butler, Cameron J
2916 Ivory Ave
Simi Valley, CA 93063                        20448    9/30/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
HILTON, OLIVA
28275 MURCIA ST
HAYWARD, CA 94544                            20449    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Borrero, Elizabeth
3616 Henry Hudson Pkwy
Apt 3IN
Bronx, NY 10463                              20450    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
Lee, Kitty
27921 Pueblo Calle
Hayward, CA 94545                            20451    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lagunas, Ricardo
1606 l Acacia Ave
Compton, CA 90220                            20452    9/29/2020    24 Hour Fitness United States, Inc.           $205.00                                                                              $205.00
Dale, Alyxandria
1641 SE 58th Ct
Hillsboro, OR 97123                          20453    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $122.03                            $122.03
Merchain, Shantal
7510 Oakwood Avenue
Los Angeles, CA 90036                        20454    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,597.00                            $0.00                          $2,597.00
Watson, Dorinda Lynn
P.O Box 1575
Windsor, CA 95492                            20455    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Beauvoir, Fekier
PO BOX 117
Spring Valley, NY 10977                      20456    10/1/2020            24 New York LLC                         $59.99                                                                              $59.99
Gunnell, Julia Kathaleen
16502 San Jose St.
Granada Hills, CA 91344                      20457    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Tsui, Steve
15186 Discovery Road
San Leandro, CA 94578                        20458    10/1/2020     24 Hour Fitness Worldwide, Inc.              $299.90                                                                              $299.90
Gergen, Jon A.
1726 Sonoma Ave.
Berkeley, CA 94707                           20459    10/1/2020     24 Hour Fitness Worldwide, Inc.              $466.66                                                                              $466.66
Bartels, Bruce E
18472 Carnaby Lane
Huntington Beach, CA 92648                   20460    9/30/2020     24 Hour Fitness Worldwide, Inc.                $57.00                                                                              $57.00


                                                                                       Page 1295 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 414 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
BC Lath & Plastering
P. O. Box 5540
Stockton, CA 95205                           20461    9/30/2020    24 Hour Fitness Worldwide, Inc.          $70,150.00                                                                           $70,150.00
Vergara, Karen
697 Oakmont Ave #33-16
Las Vegas, NV 89109                          20462    9/29/2020    24 Hour Fitness Worldwide, Inc.             $490.00                                                                              $490.00
Samra, Harry
4327 San Juan Ave
Fremont, CA 94534-4735                       20463    9/29/2020    24 Hour Fitness Worldwide, Inc.             $674.00                                                                              $674.00
Tu, Edward C.
Law Offices of Edward C. Tu
750 East Green Street, Suite 209
Pasadena, CA 91101                           20464    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Bach, David
63 Fallwind Circle
Sacramento, CA 95831-4601                    20465    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,035.00                                                                           $1,035.00
AVILA, JESSICA
PO BOX 4701
RIVERSIDE, CA 92514                          20466    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Polozhani, Bozena
242 Bay 17th Street Ap.1-A
Brooklyn, NY 11214                           20467    9/30/2020           24 New York LLC                                                                      $1,573.33                          $1,573.33
Sedgeley, Elizabeth Patzau
5555 S. Lee St
Littleton, CO 80127                          20468    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,134.02                                                                           $1,134.02
Kollengode, Saras
16306 Apline PL
La Mirada, CA 90638-6528                     20469    9/30/2020       24 Hour Fitness USA, Inc.                                $429.99                                                              $429.99
Avila, Angelica Brianna
600 Front Street #120
San Diego, CA 92101                          20470    10/2/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Cooney, Evelyn Marie
1683 Willow Creek Drive
San Jose, CA 95124-1951                      20471    9/30/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Owczarek, Grzegorz
4171 Pinon Way
Livermore, CA 94551                          20472    10/1/2020    24 Hour Fitness Worldwide, Inc.             $664.18                                                                              $664.18
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                            20473    9/29/2020        24 Hour Holdings II LLC                 $636.35                                                                              $636.35
Hoy, Anthony B.
5562 SE Pine St
Portland, OR 97215                           20474    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Jacobson, Elizabeth M
4049 25th Street
San Francisco, CA 94114-3814                 20475    9/30/2020    24 Hour Fitness Worldwide, Inc.                              $33.15                                                               $33.15
Chen, Sarah
7830 Serenity Falls Road
Eastvale, CA 92880                           20476    10/1/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00

                                                                                     Page 1296 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 415 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Shafer, Sheree & Jay
20319 Hemmingway St.
Winnetka, CA 91306                            20477    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $2,053.00                                                           $2,053.00
Eddings, D Rachealle
7831 River Estates Drive
Sacramento, CA 95831                          20478    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $928.00                                                              $928.00
MELTON, JOB E.
1309 E HOME ST
TACOMA, WA 98404                              20479    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $86.40                                                                            $86.40
Wiesner, Greg
PO Box 1274
Folsom, CA 95630                              20480    9/30/2020    24 Hour Fitness Worldwide, Inc.             $599.00                                                                              $599.00
Howard Building, Hawthorne X
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
Womble Bond Dickinson (US) LLP
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                          20481    9/30/2020       24 Hour Fitness USA, Inc.            $666,919.88                                                      $312,857.97         $979,777.85
Halpern, Gail
1371 Shore Parkway
Brooklyn, NY 11214                            20482    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Sunvalley Shopping Center LLC
200 East Long Lake Road
Ste 300
Bloomfield Hills, MI 48304                    20483    9/30/2020       24 Hour Fitness USA, Inc.            $623,232.33                                                      $436,135.20       $1,059,367.53
Crawford, John
114 Buxton Circle
Pleasant Hill, CA 94523                       20484    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $57.89                                                                            $57.89
King, Jeff
708 Lazerette Way
Carlsbad, CA 92011                            20485    9/30/2020       24 Hour Fitness USA, Inc.                $602.00                                                                              $602.00
Helo, Dalal
22611 Crespi Street
Woodland Hills, CA 91364                      20486    10/3/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Viscarra, Rosemarie A.
1232 F St.
Sacramento, CA 95814                          20487    9/29/2020    24 Hour Fitness Worldwide, Inc.                           $13,000.00                                                          $13,000.00
Bulychova, Leonora
2740 cropsey ave apt13 a
Brooklyn, NY 11214                            20488    9/30/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Ng, Tiffany
14 Pepper Tree Lane
Rolling Hills Estates, CA 90274               20489    9/30/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Butler, Scout
10440 Larrylyn Drive
Whittier, CA 90603                            20490    9/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Sohl, Lynda
17807 Frondoso Dr
San Diego, CA 92128                           20491    9/29/2020    24 Hour Fitness Worldwide, Inc.                            $1,400.00                                                           $1,400.00


                                                                                      Page 1297 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 416 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Bernardy, Brian
8115 Polo Crosse Ave
Sacramento, CA 95829                         20492    9/30/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Joneja, Ajit
1027 Bishop Lane
San Dimas, CA 91773                          20493    9/30/2020    24 Hour Fitness Worldwide, Inc.            $2,276.04       $3,025.00                                                           $5,301.04
Gonzales, Philip
1439 E Danes Dr.
West Covina , CA 91791                       20494    9/30/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Platform Mansfield MT, LLC
Brendan McPherson
Polsinelli PC
900 West 48th Place, Suite 900
Kansas City, MO 64112                        20495    9/30/2020       24 Hour Fitness USA, Inc.            $215,025.41                                                                          $215,025.41
Sunarto, Cam
14488 Brittania Drive
Chesterfield, MO 63017                       20496    9/30/2020       24 Hour Fitness USA, Inc.                $713.68                                                                              $713.68
Gutierrez, Esther
2258 Dry Creek Ct.
San Jose, CA 95124                           20497    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Zhou, Yuqiong
9406 Vista Falls Ct
Rosenberg, TX 77469                          20498    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Garza, Celestina
2021 Guadalupe Street Apt. 1004
Austin, TX 78705                             20499    9/30/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                      20500    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Jurick, Joseph
13763 Shenandoah Way
Moorpark, CA 93021-1285                      20501    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tropper, Carol
3103 Fairfield Ave.- Apt. 8D
Bronx, NY 10463                              20502    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $168.00                                                              $168.00
Demaniow, Kejleb
1745 E Appleton St #5
Long Beach, CA 90802                         20503    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Andrews, Scott
731 Stanford Avenue
Palo Alto, CA 94306                          20504    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Flores, Rachel
665 N Birchwood Rd
Orange, CA 92869                             20505    9/29/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Gill, Maninder
48953 Tulare Dr
Fremont, CA 94539                            20506    9/30/2020    24 Hour Fitness Worldwide, Inc.             $417.50                                                                              $417.50
Andreuccetti, Pietro
19 Sunset Ct
Montville, NJ 07045                          20507    9/29/2020    24 Hour Fitness Worldwide, Inc.             $149.98         $149.98                                                              $299.96

                                                                                     Page 1298 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 417 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Witte, Tom
13823 Menacso Ct.
Houston, TX 77077                             20508    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Magallon, Adriana
3267 Phelps Street
Stockton, CA 95206                            20509    9/29/2020    24 Hour Fitness United States, Inc.           $203.18                                                                              $203.18
Martinez, Helen
12351 El Portal Way
                                              20510    9/30/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
DS Properties 17, LP
c/o Jennifer L. Pruski, Esquire
Trainor Fairbrook
980 Fulton Avenue
Sacramento, CA 95825                          20511    9/30/2020        24 Hour Fitness USA, Inc.             $696,365.34                                                                          $696,365.34
Robinson, Xanthius
301 N Joe Wilson Rd. Apt. 1415
Cedar Hill, TX 75104                          20512    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Abramovshchik, Michael
2740 Cropsey Ave
Apt 13a
Brooklyn, NY 11214                            20513    9/30/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Nagar, Leela
2886 Baze Rd
San Mateo, CA 94403                           20514    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Setterberg, Diana
P O Box 19304
San Diego, CA 92159-0304                      20515    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Scott, James E.
31013 North 41st Place
Cave Creek, AZ 85331                          20516    9/30/2020        24 Hour Fitness USA, Inc.                                  $99.00                                                               $99.00
Igna, Stacey
9312 Aqueduct Ave
North Hills, CA 91343                         20517    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Gaston, Mitzi
6719 Dandelion Drive
Fort Worth, TX 76137                          20518    9/30/2020     24 Hour Fitness Worldwide, Inc.              $159.12                                                                              $159.12
King, Alan
4066 Dunbarton Circle
San Ramon, CA 94583                           20519    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,322.00                                                                           $2,322.00
Mason, Steve
1377 S. La Luna Ave
Ojai, CA 93023-3521                           20520    9/30/2020     24 Hour Fitness Worldwide, Inc.              $625.00                                                                              $625.00
Knochenhauer, Thomas John
812 Inspiration Lane
Escondido, CA 92025                           20521    9/30/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Wagner, Michael P
2608 33rd Ave SE
Puyallup, WA 98374                            20522    9/30/2020     24 Hour Fitness Worldwide, Inc.              $494.54                                                                              $494.54




                                                                                        Page 1299 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 418 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Long, Semirra Marie
424 Nuber Avenue
Mount Vernon, NY 10553                        20523    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
WATTS, HAZEL
2506 WEDGLEA, UNIT 103
DALLAS, TX 75211                              20524    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Cui, Yongzai
318 51ST ST APT309
WEST NEW YORK , NJ 07093                      20525    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,847.82                                                                           $1,847.82
Gonzalez, Juan ("John")
4114 Francisco Court
Spring, TX 77386-2071                         20526    9/29/2020        24 Hour Fitness USA, Inc.                                $1,631.76                                                           $1,631.76
Williams, John D
8022 S Rainbow Blvd #155
Las Vegas, NV 89139                           20527    9/29/2020     24 Hour Fitness Worldwide, Inc.              $269.94                                                                              $269.94
Davila, Christian Ronaldo
17702 85th Ave. Ct. E Apt. D
Puyallup, WA 98375                            20528    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Burke, Linda
3830 NW 194 St
Miami Gardens, FL 33055                       20529    9/30/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Chacon, Claudia
9577 Montana Calva Cir
Pico Rivera, CA 90660                         20530    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Richard Conn, as Putative Class Member
Employee Justice Legal Group, P.C.
Jacob Karczewski, Esq.
3055 Wilshire Blvd., Suite 1120
Los Angeles, CA 90010                         20531    9/30/2020        24 Hour Fitness USA, Inc.                            $5,000,000.00                                                       $5,000,000.00
Chang, Hau
964 Monte Mira
Encinitas, CA 92024                           20532    9/29/2020    24 Hour Fitness United States, Inc.           $788.00                                                                              $788.00
Minishian, Melinda
19102 Benfield Ave
Cerritos, CA 90703-6465                       20533    9/30/2020     24 Hour Fitness Worldwide, Inc.              $747.82                                                                              $747.82
MDE Contracting Corp.
Joel M. Safferman, Esq.
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                           20534    9/30/2020        24 Hour Fitness USA, Inc.                                              $179,445.53                                         $179,445.53
American Dawn Inc
Attn: Che Ward
401 Artesia Blvd
Compton, CA 90220                             20535    9/30/2020     24 Hour Fitness Worldwide, Inc.          $166,310.40                                                                          $166,310.40
ROIC Oregon, LLC
Robert J. Weber
Carney Badley Spellman, PS
701 Fifth Avenue, Suite 3600
Seattle, WA 98104                             20536    9/30/2020              RS FIT NW LLC                   $450,901.81                                                                          $450,901.81


                                                                                        Page 1300 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 419 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vezis, Richard H
616 Pine Drive
Torrance, CA 90501                            20537    9/30/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Shtainer, William
135 Redwood Drive
Roslyn, NY 11576                              20538    9/30/2020            24 New York LLC                      $1,799.98                                                                           $1,799.98
Chi, Margaret
2726 Holly Ave
Arcadia, CA 91706                             20539    9/29/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Orr, Chris
8431 10th Place SE
Lake Stevens, WA 98258                        20540    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Hollman, Stephen N.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                          20541    10/2/2020        24 Hour Fitness USA, Inc.                                $1,455.00                                                           $1,455.00
Doyle, Amanda
410 Great Falls St
Falls Church, VA 22046                        20542    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,824.00                                                           $1,824.00
Legaspi, Julie
712 S Fernwood St Apt #19 West
Covina, CA 91791                              20543    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rymal, Greta
6808 Via Correto Dr.
Austin, TX 78749                              20544    9/30/2020     24 Hour Fitness Worldwide, Inc.              $616.00                                                                              $616.00
Fernandez, Maria D
7531 8th St
Buena Park, CA 90621                          20545    9/28/2020     24 Hour Fitness Worldwide, Inc.                               $29.99                                                               $29.99
Gibbs, Robert
256 Norcia Loop
Liberty Hill , TX 78642                       20546    9/28/2020     24 Hour Fitness Worldwide, Inc.              $376.00                                                                              $376.00
Bhargava, Jaspal K.
16604 Honeybee Dr.
Tustin, CA 92782                              20547    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $499.92                                                              $499.92
Dharwadkar, Shubhangi
3019 16th Street
Santa Monica, CA 90405                        20548    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
VELAZQUEZ, ALFREDO
1464 RIDGECREST CT
ROSAMOND , CA 93560                           20549    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $89.00                                                                             $89.00
Ailin John-Voinov and Igor Voinov
5132 Poola Street
Honolulu, HI 96821                            20550    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Donovan, Bill
7648 S Williams St
Centennial, CO 80122                          20551    9/28/2020     24 Hour Fitness Worldwide, Inc.              $469.90                                                                              $469.90
Takahashi, Makiko
11 Avenue at Port Imperial #926
West New York, NJ 07093                       20552    9/30/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00


                                                                                        Page 1301 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 420 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jacobs, Jeffrey E
10015 SW 53rd Avenue
Portland, OR 97219                            20553    9/28/2020          24 San Francisco LLC                    $301.83                                                                              $301.83
Head, Theresa
741 E Poppyfields Drive
Altadena , CA 91001                           20554    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Hansen, David
3985 Caminito Dehesa
San Diego, CA 92107                           20555    9/29/2020     24 Hour Fitness Worldwide, Inc.              $140.17                                                                              $140.17
Hunter, Aaron
7 Rolling Hills Drive
Pomona, CA 91766                              20556    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $87.93                                                                             $87.93
Diaz, Amado
34-43 Crescent St.
Apt 3D
New York, NY 11106                            20557    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,486.67                                                                           $1,486.67
Tanzillo, Barbara Elaine
635 Ruby Street
Redwood City, CA 94061                        20558    9/30/2020        24 Hour Fitness USA, Inc.                $3,526.74                                                                           $3,526.74
Butler, Charity
10440 Larrylyn Drive
Whittier, CA 90603                            20559    9/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Chang, Hau
964 Monte Mira
Encinitas, CA 92024                           20560    9/30/2020    24 Hour Fitness United States, Inc.           $686.00                                                                              $686.00
Tan, XinSheng
9406 Vista Falls Ct
Rosenberg, TX 77469                           20561    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
CC
                                              20562    9/30/2020         24 Hour Holdings II LLC                      $0.00                                                                              $0.00
Penrod, Eric
2536 Stonehaven Dr
Sacramento, CA 95827-1142                     20563    9/30/2020     24 Hour Fitness Worldwide, Inc.              $805.00                                                                              $805.00
Keola, Karen
2411 Hastings Drive
Belmont, CA 94002                             20564    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hiatt, Marilyn G.
937 Marion Way
Sunnyvale, CA 94087                           20565    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Flores, Lizeth Karina
15353 Woodruff PL Apt 75
Bellflower, CA 90706                          20566    9/30/2020     24 Hour Fitness Worldwide, Inc.              $153.64                                                                              $153.64
Montanez, Krystle
9300 Moncrief St
Fort Worth, TX 76244                          20567    9/30/2020     24 Hour Fitness Worldwide, Inc.              $169.31                                                                              $169.31
Hawley, Jeff
6333 College Grove Way Unit 2206
San Diego, CA 92115                           20568    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 1302 of 1762
                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 421 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Krayna, Debora O
1136 Purdue Dr.
Longmont, CO 80503                             20569    9/30/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Harris, Scott
12 School Lane
Scarsdale, NY 10583                            20570    9/30/2020     24 Hour Fitness Worldwide, Inc.             $4,081.00                                                                           $4,081.00
Takahashi, Makiko
11 Avenue at Port Imperial #926
West New York, NJ 07093                        20571    9/30/2020        24 Hour Fitness USA, Inc.                 $100.20                                                                              $100.20
Tomlinson, Jennie
1640 Queenston Drive
ESCONDIDO, CA 92027-4054                       20572    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $1.59                                          $38.00                             $39.59
Braafladt, Louis
6098 NE Sedona Ct
Albany, OR 97321                               20573    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.64                                                                             $99.64
Levin, Jeffrey
2005 Mayfair McLean Ct
Falls Church , VA 22043                        20574    10/3/2020     24 Hour Fitness Worldwide, Inc.              $424.00                                                                              $424.00
Leon, Benjamin
3510 Countryside Way
Antioch, CA 94509                              20575    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Cen, Ziping
1252 Spaich Dr.
San Jose, CA 95117                             20576    10/1/2020     24 Hour Fitness Worldwide, Inc.              $149.98                                                                              $149.98
LOVATO, DESIREE
6148 Great Plains Dr
Colorado Springs, CO 80923                     20577    9/30/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Romero, Jenica
10610 sagebluff
Houston, TX 77089                              20578    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Steve Padis Jewelry Plus Enterprises, Inc.
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                              20579    10/1/2020        24 Hour Fitness USA, Inc.             $220,796.26                                                                          $220,796.26
Abbas, Tanveer
4041 Hatton St
San Diego, CA 92111                            20580    9/30/2020    24 Hour Fitness United States, Inc.              $88.18                                                                             $88.18
Parasiliti, Tony
2008 Salem Street
Irving, TX 75061                               20581    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $58.98                             $58.98
JW QUALITY CONSTRUCTION INC
ATTN: Janda Wojciech
3109 Camdon Ct.
Pleasanton, CA 94588                           20582    9/28/2020     24 Hour Fitness Worldwide, Inc.             $7,637.25                                                                           $7,637.25
Amezaga, Christian
625 Lakeside Harbor
Boyton Beach, FL 33435                         20583    9/28/2020        24 Hour Fitness USA, Inc.                 $102.37                                                                              $102.37




                                                                                         Page 1303 of 1762
                                                           Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 422 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lan, Xibo
9406 Vista Fall Ct
Rosenberg, TX 77469                             20584    9/29/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Rodriguez, Shirley
9211 Harlow Avenue
Apt 202
Los Angeles, CA 90034                           20585    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hilbish, Kathleen M
6950 Birdseye Ave NE
Apt 235
Lacey, WA 98516                                 20586    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,343.47                                                                           $1,343.47
Garcia, Jazmin
27351 Palo Verde Pl. #202
Santa Clarita, CA 91387                         20587    9/30/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                             $250.00
Cimarusti, Kevin M
11411 Kensington Rd
Rossmoor, CA 90720                              20588    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Corodata Records Management, Inc
12375 Kerran ST
Poway, CA 92064                                 20589    9/29/2020       24 Hour Fitness USA, Inc.                                               $4,617.87                                           $4,617.87
MacGill, Suzanne
2895 Kalakaua #303
Honolulu, HI 96815                              20590    9/30/2020    24 Hour Fitness Worldwide, Inc.              $936.00                                                                             $936.00
Corodata Records Management, Inc
12375 Kerran St
Poway, CA 92064                                 20591    9/29/2020       24 Hour Fitness USA, Inc.                                              $53,880.12                                          $53,880.12
Fishner, Dale
8963 NW 44th Ct
Sunrise, FL 33351                               20592    9/29/2020    24 Hour Fitness Worldwide, Inc.            $2,207.97                                                                           $2,207.97
Thorndal Armstrong Delk Balkenbush & Eisnger
1100 E. Bridger Ave.
Las Vegas, NV 89125                             20593    9/29/2020    24 Hour Fitness Worldwide, Inc.           $14,719.23                                                                          $14,719.23
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                         20594    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Softtek Integration Systems, Inc.
Marc Swanson
c/o Miller, Canfield, Paddock and Stone, PLC
150 West Jefferson
Suite 2500
Detroit , MI 48226                              20595    9/29/2020       24 Hour Fitness USA, Inc.            $1,832,335.30                                                                      $1,832,335.30
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                                20596    9/29/2020       24 Hour Fitness USA, Inc.                                             $277,359.14                                         $277,359.14




                                                                                        Page 1304 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 423 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                             20597    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $277,359.14                                         $277,359.14
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20598    9/30/2020        24 Hour Holdings II LLC                $6,743.76                                                                           $6,743.76
Randall, Mark
1802 Avenida La Posta
Encinitas, CA 92024                          20599    9/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Egbu, Obinna
                                             20600    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $80.08                                                                            $80.08
Heath, Sara E
45917 Gold Mine Drive
Temecula, CA 92592                           20601    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20602    9/30/2020         24 San Francisco LLC                  $6,743.76                                                                           $6,743.76
Jin, Guang Zhi
2903 Palisades Dr.
Carrollton, TX 75007                         20603    9/30/2020    24 Hour Fitness Worldwide, Inc.                                               $80.00          $400.00                            $480.00
Village FV, Ltd.
J. Seth Moore
8080 Park Lane, Suite 700
Dallas, TX 75231                             20604    9/30/2020    24 Hour Fitness Worldwide, Inc.         $430,976.90                                                                          $430,976.90
Nakano, Lynn H.
595 Modoc Court
San Jose, CA 95123-4130                      20605    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,440.00                                                           $1,440.00
Lindquist-Kleissler, Arthur
Lindquist-Kleissler & Company, LLC
950 South Cherry Street Ste. 418
Denver, CO 80246                             20606    9/30/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
WOOLLEY, CURTIS L.
19150 LA GUARDIA ST.
ROWLAND HEIGHTS, CA 91748-3925               20607    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $144.00                           $144.00                            $288.00
Ly, Ivy Huyen
12 Cantera
Santa Ana , CA 92703                         20608    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                $0.00           $99.00                             $99.00
PAET, BEVERLY
1613 FOUR OAKS RD
SAN JOSE, CA 95131                           20609    9/30/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
Adam, Mark
5994 Hansen Dr
Pleasanton, CA 94566                         20610    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Tondravi, Mojgan
2003 Harriman Lane B
Redondo Beach , CA 90278                     20611    9/30/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00




                                                                                     Page 1305 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 424 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Irvine Valley Air Conditioning, Inc.
Lynberg & Watkins
Geoffrey T. Sawyer, Esq.
1100 W. Town & Country Rd., Suite 1450
Orange, CA 92868                             20612    9/30/2020        24 Hour Fitness USA, Inc.                                              $285,000.00                                         $285,000.00
FRANKE, JEREMY STEVEN
2311 CARINGA WAY
UNIT 44
CARLSBAD, CA 92009                           20613    9/30/2020        24 Hour Fitness USA, Inc.                             $335,894.10            $0.00                                         $335,894.10
Roy Gayhart parent of GG
246 B Avenue
Coronado, CA 92118                           20614    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Bunce, Braxston
PO Box 631709
Lanai City, HI 96763                         20615    9/30/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Kim, Hung
11196 Lindsay Lane
Apple Valley, CA 92308                       20616    9/30/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
Rojas, Taylor Matthew
13516 Dove Ranch Rd
Roanoke, TX 76262                            20617    9/30/2020     24 Hour Fitness Worldwide, Inc.              $265.00                                                                              $265.00
Shivers, Brandyn
5017 San Pablo Dm Rd Apt A18
Elsobrante, CA 94803                         20618    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Noonan, Jr, John E
PO Box 1428
Crosby, TX 77532                             20619    9/30/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Almeda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            20620    9/30/2020     24 Hour Fitness Worldwide, Inc.              $355.06                                                                              $355.06
Curfman, Bryce
29752 Via La Vida
Temecula, CA 92591                           20621    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $280.00                                                              $280.00
Sethi, Manoj M
18619 Crystal Cascade Lane
Spring, TX 77379                             20622    9/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Bicek, Linda
27W118 Evelyn Ave
Winfield, IL 60190                           20623    9/30/2020    24 Hour Fitness United States, Inc.           $375.93                                                                              $375.93
Masse, Robert
1060 Kamehameha Hwy
Apt 307A
Pearl CIty, HI 96782                         20624    9/30/2020     24 Hour Fitness Worldwide, Inc.              $101.62                                                                              $101.62
Leininger, Lara
2865 Rutherford Ct
Livermore, CA 94550                          20625    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 1306 of 1762
                                                             Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 425 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Epsilon Agency LLC (Contingent Proof of Claim)
c/o Dunnington, Bartholow & Miller, LLP
Steven E. Lewis, Esq.
230 Park Avenue
21st Floor
New York, NY 10169                                20626    9/30/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Wang, Shuangyi
4817 Main Ave S.
Renton, WA 98055                                  20627    9/30/2020     24 Hour Fitness Worldwide, Inc.               $203.71                                                                             $203.71
DE LA CRUZ, ANNA
5890 BEE JAY ST.
RIVERSIDE, CA 92503                               20628    10/1/2020     24 Hour Fitness Worldwide, Inc.               $157.80                                                                             $157.80
Morita, Maki
15829 S Denker Ave #20
Gardena , CA 90247                                20629    9/30/2020        24 Hour Fitness USA, Inc.                                 $495.83                                                              $495.83
Lee, Barbara
5329 Westminster Ct South
Ft. Worth, TX 76133                               20630    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,344.00                                                                           $1,344.00
St. Martin, John
8000 Uptown Ave 1070
Broomfield, CO 80021                              20631    9/30/2020              24 Denver LLC                          $80.00                                                                             $80.00
Huang, Andrew
170 W. Norman Ave.
Arcadia, CA 91007                                 20632    10/1/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Custom Location, LLC
Jason S. Nunnermacker, Esq.
Guaglardi & Meliti, LLP
365 W. Passaic Street, Suite 130
Rochelle Park, NJ 07662                           20633    9/30/2020        24 Hour Fitness USA, Inc.             $7,137,783.36                                                                      $7,137,783.36
Mondesir, Lorna
1815 Davidson Avenue #5D
Bronx, NY 10453                                   20634    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $53.00                                                                             $53.00
MKD Great Petaluma Mill LLC
Pagter and Perry Isaacson
c/o R Gibson Pagter Jr.
525 N Cabrillo Park Dr., Ste 104
Santa Ana, CA 92701                               20635    9/30/2020        24 Hour Fitness USA, Inc.                              $90,525.22       $26,450.00                                         $116,975.22
Cutts, Jolene
3621 20th St. #3
San Francisco, CA 94110                           20636    10/4/2020     24 Hour Fitness Worldwide, Inc.               $103.98                                                                             $103.98
CSRA 5901 Golden Triangle Master Lessee, LLC
Kevin M. Lippman, Esq.
Munsch Hardt Kopf & Harr, P.C.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                  20637    9/30/2020    24 Hour Fitness United States, Inc.       $1,419,767.30                                                                      $1,419,767.30
Ercolini, Beth M.
8222 Caribou Peak Way
Elk Grove, CA 95758                               20638    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00




                                                                                            Page 1307 of 1762
                                                           Case 20-11568-KBO        Doc 72-6         Filed 04/19/21   Page 426 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
CSRA 5901 Golden Triangle Master Lessee, LLC
Munsch Hardt Kopf & Harr, P.C.
Kevin M. Lippman, Esq.
500 N. Akard St., Ste. 3800
Dallas, TX 75201                                20639    9/30/2020       24 Hour Fitness USA, Inc.            $1,419,767.30                                                                      $1,419,767.30
Kaur, Amandeep
8034 Prairie Hawk Way
Sacramento, CA 95829                            20640    9/30/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Butler, Darian
10440 Larrylyn Drive
Whittier, CA 90603                              20641    9/30/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Hendler, Michelle
2618 Calle Onice
San Clemente, CA 92673                          20642    9/30/2020    24 Hour Fitness Worldwide, Inc.              $291.25                                                                             $291.25
Tencom Associates, LLC
Trainor Fairbrook
c/o Jennifer L. Pruski, Esquire
980 Fulton Avenue
Sacramento, CA 95825                            20643    9/30/2020       24 Hour Fitness USA, Inc.              $93,062.30                                       $68,354.27                        $161,416.57
Tajlil, Attila
2476 Veneto Lane
Tracy, CA 95377                                 20644    10/1/2020       24 Hour Fitness USA, Inc.                                $375.00                                                              $375.00
DARR, CHERIE L
1784 LAUREL ROAD
OCEANSIDE, CA 92054                             20645    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,787.98                                                           $1,787.98
JB Concrete Contractor Inc
10S312 Schoger Drive
Naperville, IL 60564                            20646    9/30/2020       24 Hour Fitness USA, Inc.                                              $79,771.59                                          $79,771.59
Wesley, Lela Elmira Bell
1624 Mineral Springs Drive
Allen, TX 75002                                 20647    9/30/2020       24 Hour Fitness USA, Inc.                 $136.43                                                                             $136.43
Mortensen, Lars P.
2275 Grove Way Apt 18
Castro Valley, CA 94546                         20648    10/1/2020    24 Hour Fitness Worldwide, Inc.              $179.16                                                                             $179.16
Lyman, Constance
302 Betty Lane
Mine Hill, NJ 07803                             20649    10/3/2020       24 Hour Fitness USA, Inc.               $1,903.35                                                                           $1,903.35
Kin Properties, Inc.
Blank Rome LLP
Attn: Jeffrey Rhodes, Esq.
1825 Eye Street NW
Washington, DC 20006                            20650    9/30/2020       24 Hour Fitness USA, Inc.              $75,442.42                                                     $115,736.42         $191,178.84
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                            20651    10/1/2020       24 Hour Fitness USA, Inc.             $557,899.00                                                                         $557,899.00
Knowles, Andrea
205 Gregg Drive
Los Gatos, CA 95032                             20652    9/30/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00


                                                                                        Page 1308 of 1762
                                                          Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 427 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Lindsey, Stacey
7211 Haven Creek Dr.
Cypress, TX 77433                              20653    10/1/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hopf, Taylor
137 Lockwood Ave
Woodbridge, NJ 07095                           20654    10/1/2020     24 Hour Fitness Worldwide, Inc.               $128.98                                                                             $128.98
GGP Satten Island Mall, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                         20655    9/30/2020        24 Hour Fitness USA, Inc.             $2,426,991.24                                                                      $2,426,991.24
TKG Murrieta Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
300 Delaware Ave., Suite 770
Wilmington, DE 19801                           20656    10/1/2020        24 Hour Fitness USA, Inc.              $657,434.09                                                                         $657,434.09
Sesay, Momodu
3330 Lancer Drive Apt 7
Hyattsville, MD 20782-3215                     20657    10/1/2020     24 Hour Fitness Worldwide, Inc.            $10,000.00                                                                          $10,000.00
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                       20658    10/1/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Tran, Amy N
13800 S Wilkie Ave
Gardena, CA 90249                              20659    10/1/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Ilin, Andrey
8309 Rambleton way
Antelope, CA 95843                             20660    9/30/2020    24 Hour Fitness United States, Inc.            $400.00                                                                             $400.00
Bian, Lihua
                                               20661    10/1/2020        24 Hour Fitness USA, Inc.                  $193.95                                                                             $193.95
Smith, Craig
2851 Brookdale Ave
Oakland, CA 94602                              20662    10/3/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Leong, George
7933 Maestro Ave
West Hills, CA 91304                           20663    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Aghili, Afsaneh
14512 Ballimamore Dr
Austin, TX 78717                               20664    10/1/2020     24 Hour Fitness Worldwide, Inc.               $214.34                                                                             $214.34
Alvarez, Angela
593 Wild Oak Drive
Windsor, CA 95492                              20665    10/2/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Arakaki, Dianne
1149 Piikoi Place
Honolulu, HI 96822                             20666    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $77.08                                                                             $77.08
Ali, Kassim
245 Tonopah Dr.
Fremont , CA 94539                             20667    10/1/2020     24 Hour Fitness Worldwide, Inc.               $140.00                                                                             $140.00
Leong, George
7933 Maestro Ave
West Hills, CA 91304                           20668    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00


                                                                                         Page 1309 of 1762
                                                         Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 428 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gottlieb, Jeremy Lee
309 Camaritas Way
Danville, CA 94526                            20669    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $764,045.73                                         $764,045.73
Jargalsaikhan, Suvdaa
6335 180th Pl NE
Unit 319
Redmond, WA 98052                             20670    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.50        $912.00                                                            $1,912.50
Wu, Milton
34179 Cromwell Place
Fremont, CA 94555                             20671    9/30/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
Garcia, Francisco Elim
742 Cobb Ave
Placentia, CA 92870                           20672    10/3/2020    24 Hour Fitness United States, Inc.            $208.19                                                                             $208.19
Smith, Duane
25910 Silver Timbers Ln
Katy, TX 77494                                20673    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
Winslow, Corinne
1830 Balsam Ave.
Boulder, CO 80304                             20674    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $88.00                                                                             $88.00
Ruiz De Castilla, Clariza
1243 E. Millmont St.
Carson, CA 90746                              20675    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $43.00                                                                             $43.00
Cha, Sonya
257 S. Spring St. #3D
Los Angeles,, CA 90012                        20676    10/1/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Ashbaugh, Jeremiah J
3737 SE 33rd Pl.
Portland, OR 97202                            20677    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Fitness International, LLC
Paul Hastings LLP
Chris L. Dickerson, Esq
Brendan M. Gage, Esq
71 S. Wacker Drive, 45th Floor
Chicago, IL 60606                             20678    9/30/2020        24 Hour Fitness USA, Inc.             $1,372,178.60                                                                      $1,372,178.60
Rokssi, Giovanni
The Haddad Law Firm, P.C.
100 West Pond Road
Hopelawn, NJ 08861                            20679    10/1/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Ryan Jarrett o/b/o Aiyanna Jarrett
Zebersky Payne Shaw Lewenz, LLP
c/o Michael Lewenz, Esq.
110 SE 6th Street, Suite 2150
Fort Lauderdale, FL 33301                     20680    10/1/2020        24 Hour Fitness USA, Inc.              $300,000.00                                                                         $300,000.00
Vigil, Manuel
2536 Stonehaven Dr
Sacramento, CA 95827-1142                     20681    9/30/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Arteaga, Ricardo
7400 Stirling Road
Apt 1110
Hollywood, FL 33024                           20682    9/30/2020     24 Hour Fitness Worldwide, Inc.                                               $389.00                                             $389.00

                                                                                        Page 1310 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 429 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rutter, Catherine
3167 Rosemont Drive
Sacramento, CA 95826                         20683    9/30/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Young, Lauren
2275 Grove Way #18
Castro Valley, CA 94546                      20684    10/1/2020     24 Hour Fitness Worldwide, Inc.              $394.16                                                                              $394.16
Khalil, Layth
44 Long hill dr
Clifton, NJ 07013                            20685    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Hoyt, Dale
31926 Via La Plata
San Juan Capistrano, CA 92675-3816           20686    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,459.92                                                                           $1,459.92
Cappel, Michele A
1211 Castlegate Lane
Santa Ana, CA 92705                          20687    9/30/2020    24 Hour Fitness United States, Inc.           $712.00                                                                              $712.00
Mladenov, Dimitre
1495 27th Ave
San Francisco, CA 94122                      20688    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $45.25                                                                             $45.25
Floyd, Shayne
7601 Halliday Ave
Oakland, CA 94605                            20689    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,300.00                                                           $1,300.00
Meneses, Blanca
12239 Keenland Drive
Rancho Cucamonga, CA 91739                   20690    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Engler, Scott
5740 San Felipe St. #304
Houston, TX 77057                            20691    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kiyabu, Alycia
668-A Onehee Ave.
Kahului, HI 96732                            20692    10/1/2020        24 Hour Fitness USA, Inc.                                                  $239.16                                             $239.16
Ali, Jamliah
245 Tonopah Drive
Fremont, CA 94539                            20693    10/1/2020     24 Hour Fitness Worldwide, Inc.              $379.16                                                                              $379.16
Rodriguez, Milo
5780 Monticello St.
Chino, CA 91710                              20694    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $140.00                                                              $140.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                      20695    9/30/2020        24 Hour Fitness USA, Inc.             $199,905.15      $66,635.04                                                          $266,540.19
Jahn, Magaly
1881 Everglade Ave
San Jose, CA 95122                           20696    9/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Woo, Hannah
1223 Nob Hill Ave
Pinole, CA 94564                             20697    10/1/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Kong, Rita
307 Paramount Dr.
Millbrae, CA 94030                           20698    9/30/2020     24 Hour Fitness Worldwide, Inc.              $495.82                                                                              $495.82


                                                                                       Page 1311 of 1762
                                                                    Case 20-11568-KBO          Doc 72-6        Filed 04/19/21    Page 430 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
West Valley Owner LLC
c/o Barclay Damon, LLP
Attn: Niclas A. Ferland, Esq.
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                      20699    9/30/2020        24 Hour Fitness USA, Inc.             $297,233.67     $329,479.79                                                          $626,713.46
Porath, Jerome R
3809 Sunset Lane
Oxnard, CA 93035                                         20700    9/30/2020    24 Hour Fitness United States, Inc.           $525.63                                                                              $525.63
KAUFFMAN, JOSHUA
1550 REXFORD DRIVE
LOS ANGELES, CA 90035                                    20701    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,750.00                                                                           $1,750.00
Lang, Steve
32302 McKay Ln.
Black Diamond, WA 98010                                  20702    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $764.00                                                              $764.00
CAMPER, BENJAMIN J
727 LONGFELLOW AVE
HERMOSA BEACH, CA 90254                                  20703    9/30/2020        24 Hour Fitness USA, Inc.                                   $0.00       $25,096.19                                          $25,096.19
Amirghahari, Saloumeh
7028 E. Roundup Way
Orange, CA 92869                                         20704    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Suarez, Tera
18296 Fairburn St.
Hesperia, CA 92345                                       20705    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Aggarwal, Shevali
120 S. Chester Ave. APT #1
Pasadena, CA 91106                                       20706    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
ADDISON, RAYMOND
49 VOORHEES ST.
TEANECK, NJ 07666                                        20707    10/2/2020     24 Hour Fitness Worldwide, Inc.              $702.98                                                                              $702.98
Aubrey, Brandon
2458 Scott St
San Jose, CA 95128                                       20708    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $349.99                                                              $349.99
H&A Properties L.P., a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Garcia
2603 Main Street, Suite 210
Irvine, CA 92614                                         20709    9/30/2020        24 Hour Fitness USA, Inc.             $152,525.26                                                                          $152,525.26
Flores, True
P.O. Box 6656
San Diego, CA 92166                                      20710    9/30/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Macfadyen, Stacie
2435 Montclair St
San Diego , CA 92104                                     20711    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $664.00                            $664.00
North County Fair LP and Escondido Associates, LP
c/o Barclay Damon, LLP
Attn: Niclas Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                      20712    9/30/2020        24 Hour Fitness USA, Inc.             $242,106.06                                                      $424,423.43         $666,529.49




                                                                                                   Page 1312 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 431 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ovard, Marilyn
11149 S 2125 East
Sandy, UT 84092                              20713    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Grabicki, Susan
1053 Bush St #1
San Francisco , CA 94109                     20714    9/29/2020    24 Hour Fitness Worldwide, Inc.             $170.07                                                                              $170.07
Amezquita, Gabriela
21525 Banyan St
Hayward, CA 94541                            20715    10/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Gergen, Mark P
1726 Sonoma Ave.
Berkeley, CA 94707                           20716    9/30/2020    24 Hour Fitness Worldwide, Inc.             $340.41                                                                              $340.41
Dong, Juan
65 Washington Street
#257
Santa Clara, CA 95050                        20717    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Chavez, Phillip Michael
3014 Seymour Place
Fremont, CA 94555                            20718    9/30/2020       24 Hour Fitness USA, Inc.                                $350.00                                                              $350.00
Johnson, Lamara
6584 Narrowgauge Way
Sacramento, CA 95823                         20719    9/30/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Murphy, Sean
930 McCue Ave
San Carlos, CA 94070-2525                    20720    9/29/2020    24 Hour Fitness Worldwide, Inc.             $359.00                                                                              $359.00
Merchain, Frank
PO Box 6843
Santa Fe, NM 87502-6843                      20721    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Ko, Andrew
134 Beechmont
Irvine, CA 92620                             20722    10/2/2020       24 Hour Fitness USA, Inc.               $1,200.00                                                                           $1,200.00
Butler, Kelly
10440 Larrylyn Drive
Whittier, CA 90603                           20723    9/30/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Huynh, Thienkim
10700 Royal Pine Ave.
Las Vegas, NV 89144                          20724    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gottfried, Arnold
5900 Arlington Avenue
Apt 6K
Bronx, NY 10471                              20725    9/30/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Rushing, Babette
1250 S. Iris Ave
Rialto, CA 92376                             20726    9/30/2020    24 Hour Fitness Worldwide, Inc.             $209.00                                                                              $209.00
Bullin, Eddie L.
1035 Wong Ln 4
Honolulu, HI 96817                           20727    10/1/2020            24 Denver LLC                            $0.00                                                                             $0.00
Havrisik, Joy
6095 Calle Entrada
Yorba Linda, CA 92887                        20728    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $82.46                                                                            $82.46

                                                                                     Page 1313 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 432 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ehum, John
1882 W Surf Dr
Anaheim, CA 92801                            20729    9/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Soria, David
4905 Reynolds Rd
N Richland Hills, TX 76180                   20730    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Van, Dustin Thiendung
3167 Flinthaven Drive
San Jose, CA 95148                           20731    9/30/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Cortez, Edward
Edward Cortez
c/o Burg Simpson Attorneys at Law
40 Inverness Dr. East
Englewood, CO 80112                          20732    9/30/2020       24 Hour Fitness USA, Inc.            $150,000.00                                                                          $150,000.00
Ferrari, Mickie
2411 Larkspur Lane #49
Sacramento, CA 95825                         20733    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Nelson Fire Protection Co
10853 N 2nd Street
Rockford, IL 61115                           20734    9/30/2020       24 Hour Fitness USA, Inc.                                              $36,919.76                                          $36,919.76
Oliva, Jasten
28275 MURCIA ST
HAYWARD, CA 94544                            20735    9/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Radke, Victoria
13107 S. Wilton Pl.
Gardena, CA 90249                            20736    9/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Parra, Daisy
1243 Prairie View Dr.
Las Vegas, NV 89110                          20737    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Sutton, Zion
940 N Inglewood Ave #1
Inglewood, CA 90302                          20738    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                        $2,000.00                          $4,000.00
Risucci, Anthony
6350 Christie Avenue, Apt. 10
Emeryville, CA 94608                         20739    9/30/2020    24 Hour Fitness Worldwide, Inc.             $496.93                                                                              $496.93
Blum, Steven
940 Duncan St. D206
San Francisco, CA 94131                      20740    9/30/2020         24 San Francisco LLC                  $1,670.00                                                                           $1,670.00
Ananina, Olga
420 Avenue F, Apt 3 F
Brooklyn, NY 11218                           20741    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Simpson, Kate
2747 Argolis Way
Sacramento, CA 95826                         20742    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,656.00                                                                           $1,656.00
Joseph, Alexis
13411 241st Street
Rosedale, NY 11422                           20743    9/30/2020    24 Hour Fitness Worldwide, Inc.             $262.17                                                                              $262.17
Alleyne, Brianna
77 Estabrook Avenue Apt 302
San Leandro, CA 94577                        20744    9/30/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00

                                                                                     Page 1314 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 433 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Cantor, Frank
9636 Avenida Monterey
Cypress, CA 90630-3410                       20745    9/30/2020    24 Hour Fitness United States, Inc.           $453.00                                                                              $453.00
Johnson, Lamara
6584 Narrowgauge Way
Sacramento, CA 95823                         20746    9/30/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Klein, Timothy Paul
313 Mallard Ct.
Carmel, IN 46032                             20747    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Peregil, Celeste
P.O. Box 945
Waialua, HI 96791                            20748    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $141.33                            $141.33
Chan, Gary
PO Box 27296
Oakland, CA 94602                            20749    9/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Samadi, Fariba
12 Lompoc CT
Rancho Santa Margarita                       20750    10/3/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Freg, Kathy
48 Via de Casas Norte
Boynton Bch, FL 33426                        20751    9/29/2020     24 Hour Fitness Worldwide, Inc.              $105.91                                                                              $105.91
Alieva, Yulduz
2055 Ocean Avenue Apt 2B
Brooklyn, NY 11230                           20752    9/30/2020        24 Hour Fitness USA, Inc.                 $901.94                                                                              $901.94
Wolde, Andualem
2711 NE 115th Street Apt 201
Seattle, WA                                  20753    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Baggest, Dave
39706 Calle Azucar
Murrieta, CA 92562                           20754    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.88                                                                              $699.88
Montagnon, Michael
1201 Sunset Loop
Lafayette, CA 94549                          20755    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $90.38                                                                             $90.38
Auerbach-Lynn, Berit
34 Village Pkwy
Santa Monica, CA 90405                       20756    10/1/2020     24 Hour Fitness Worldwide, Inc.              $124.98                                                                              $124.98
Lee, Gwendolyn
91 Mulberry St, Apt 3
New York, NY 10013                           20757    9/30/2020            24 New York LLC                          $79.99                                                                             $79.99
Le, Tran
2274 Pettigrew Dr
San Jose, CA 95148                           20758    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Notarangelo, Ann
348 Livorna Hts. Rd.
Alamo, CA 94507                              20759    9/30/2020    24 Hour Fitness United States, Inc.           $679.95                                                                              $679.95
Hayashida, Jacqueline M.
1434 Punahou Street
#1125
Honolulu, HI 96822-4752                      20760    9/29/2020     24 Hour Fitness Worldwide, Inc.             $5,799.21                                                                           $5,799.21


                                                                                       Page 1315 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 434 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Becker, Grace E.
571 Appaloosa Drive
Walnut Creek, CA 94596                       20761    9/29/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Whitman, Susan R
1726 Sonoma Ave.
Berkeley, CA 94707                           20762    9/30/2020     24 Hour Fitness Worldwide, Inc.              $358.32                                                                              $358.32
Delgado, Jessie M
ATTN: Joe Yuasa
44890 Rivermont Terrace
Apt 102
Ashburn, VA 20147                            20763    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Marquez, Hirania Lemus
12795 Woodcock Ave
Sylmar, CA 91342                             20764    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Haires Jr, Cameron
294 S Washington Ave
Bergenfield, NJ 07621                        20765    10/1/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Hsieh, Simon Fa
7716 Horizon St
Chino, CA 91708                              20766    9/30/2020     24 Hour Fitness Worldwide, Inc.              $216.00                                                                              $216.00
Huang, Yaping
4000 Barranca Parkway, Suite 250
Irvine, CA 92604                             20767    9/30/2020              RS FIT CA LLC                      $6,743.76                                                                           $6,743.76
Miller, Ian
1790 Via Petirrojo, Apt. I
Newbury Park, CA 91320                       20768    10/2/2020            24 New York LLC                       $110.00                                                                              $110.00
Corodata Shredding, Inc.
12375 Kerran St
Poway, CA 92064                              20769    9/29/2020        24 Hour Fitness USA, Inc.                $1,818.49                                                                           $1,818.49
Carroll, Paul K
3569 Debina Way
Rancho Cordova, CA 95670                     20770    9/30/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Bautista, Larry
14874 E Arizona Pl
Aurora, CO 80012                             20771    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.00                            $140.00
Lim, Soook
3391 Agate Drive
Santa Clara, CA 95051                        20772    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Warndahl, Don
6560 Paola Ct.
Gladstone, OR 97027                          20773    9/30/2020    24 Hour Fitness United States, Inc.              $34.71                                                                             $34.71
Gomez, Angela M
87 Westwood blvd
Westwood, NJ 07675                           20774    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Bohaczyk, Dan
707 N Ellis Ave
Wheaton, IL 60187                            20775    10/1/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
DeRose, Tina
5994 Hansen Dr
Pleasanton, CA 94566                         20776    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99

                                                                                       Page 1316 of 1762
                                                        Case 20-11568-KBO          Doc 72-6        Filed 04/19/21     Page 435 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Dean, Grant B
3500 Shiraz Loop
Round Rock, TX 78665-6310                    20777    9/29/2020     24 Hour Fitness Worldwide, Inc.              $131.66                                                                              $131.66
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                           20778    10/1/2020        24 Hour Fitness USA, Inc.                    $77.31                                                                             $77.31
Williams, Alexanderia Simone
4534 Ashtubula Court
Orlando, FL 32818                            20779    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.54                                                                             $99.54
Ashizawa, Winston K.
1508 Kingsford Drive
Carmichael, CA 95608                         20780    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,656.00                                                           $1,656.00
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                          20781    9/29/2020        24 Hour Fitness USA, Inc.                                               $96,748.00                                          $96,748.00
Tilson, Clark
6510 16th St N
Arlington, VA 22205                          20782    9/30/2020     24 Hour Fitness Worldwide, Inc.              $130.81                                                                              $130.81
David, Chester
19011 Woodglen Drive
Houston, TX 77084                            20783    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $71.88                                                                             $71.88
Alameda County Water District
43885 S Grimmer Blvd
Fremont, CA 94538                            20784    9/30/2020     24 Hour Fitness Worldwide, Inc.              $155.09                                                                              $155.09
DUNN SPECIALTIES
3822 ST. MICHAELS CT.
SUGAR LAND, TX 77479                         20785    9/30/2020     24 Hour Fitness Worldwide, Inc.                                           $180,253.00                                         $180,253.00
Calderon, Rose
613 N Northcape Ave
San Dimas, CA 91773                          20786    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ethridge, Shawn
5060 Topaz Dr
Colorado Springs, CO 80918                   20787    9/30/2020     24 Hour Fitness Worldwide, Inc.              $613.19                                                                              $613.19
Fischer, Debby
3007 Bronton St
Houston, TX 77092                            20788    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
McAuliffe, Rebecca
19457 Olson Ave.
Lake Oswego, OR 97034                        20789    10/1/2020     24 Hour Fitness Worldwide, Inc.           $18,575.35                                                                           $18,575.35
Williams, Charlotte
520 Evergreen St #4
Inglewood, CA 90302                          20790    9/29/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Edwards, Aprill
P.O. Box 268
Rescue, CA 95672                             20791    10/1/2020     24 Hour Fitness Worldwide, Inc.              $152.00                                                                              $152.00
White, Diane
P.O. Box 1225
Rancho Santa Fe, CA 92067-1225               20792    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00




                                                                                       Page 1317 of 1762
                                                       Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 436 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Moi, Corrin Jayden
1330 Molly Ave
Woodland, CA 95776                          20793    9/29/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
McHale, Daneanne
9175 Greenback Lane, Apt 27
Orangevale, CA 956662                       20794    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Hsieh, Kuanghua
7461 Aspen Ct.
Pleasanton, CA 94588                        20795    10/2/2020    24 Hour Fitness Worldwide, Inc.             $551.97                                                                              $551.97
Nwokobia, Emmanuel K.
12027 Thornburg Ln
Houston, TX 77067                           20796    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gliddon, Stephanie
3329 Wellington Dr
Sacramento, CA 95864                        20797    9/30/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Williams, Jeffrey
4705 Henry Hudson Pkwy. #15F
Bronx, NY 10471                             20798    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $2,500.00                            $0.00                          $2,500.00
Kovach, Victoria
28524 Applewood Lane
Castaic, CA 91384                           20799    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Wynn, Cheryl
5208 Blueberry Avenue
Fontana, CA 92336-4754                      20800    9/29/2020    24 Hour Fitness Worldwide, Inc.            $3,337.75                                                                           $3,337.75
Ryzhikov, Nella
1651 West 11 Street
Brooklyn, NY 11223                          20801    9/30/2020           24 New York LLC                          $70.00                                                                            $70.00
Kendra, Gina M
609 Jackson Avenue
South Plainfield , NJ 07080                 20802    9/30/2020    24 Hour Fitness Worldwide, Inc.             $128.45                                                                              $128.45
Hsieh, Teresa Peng
7716 Horizon St
Chino, CA 91708                             20803    9/30/2020    24 Hour Fitness Worldwide, Inc.             $216.00                                                                              $216.00
Halvarson, Julie
13328 SE 248th Place
Kent, WA 98042                              20804    9/30/2020    24 Hour Fitness Worldwide, Inc.             $669.90                                                                              $669.90
Hafen, Justin
1579 E Ventnor Ave
Holladay, UT 84121                          20805    9/30/2020       24 Hour Fitness USA, Inc.               $2,400.81                                                                           $2,400.81
Lovett, Clydean
3721 E. Harding St.
Long Beach , CA 90805                       20806    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Bell, Mark
24521 Ben-Kelly Rd.
Elbert, CO 80106                            20807    9/29/2020    24 Hour Fitness Worldwide, Inc.             $422.91                                                                              $422.91
Lin, Rebecca
1566 Vista Club Cir, Apt 203
Santa Clara, CA 95054                       20808    9/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00




                                                                                    Page 1318 of 1762
                                                        Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 437 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pua, Jane Uy
7816 Valley Flores Dr.
West Hills, CA 91304                         20809    10/1/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Balko, Ryan
9000 Fair Grove CT
Elk Grove, CA 95758                          20810    10/1/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Ameral, Donald
P.O. Box 1572
Rohnert Park, CA 94927                       20811    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
De Vries, Roxanne M.
1215 S. Kihei Rd. #O-133
Kihei, HI 96753                              20812    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Schembri, Dorothy A.
6676 Spoerriwood Court
Sacramento, CA 95828                         20813    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Beinhorn, Debbie
3312 Elija St.
Austin, TX 78745                             20814    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,641.98                                                                           $1,641.98
K A AND N INDUSTRIES, INC.
C/O KAEMPFER CROWELL
LOUIS M. BUBALA, III
50 W. Liberty Street, Suite 700
Reno, NV 89501                               20815    9/30/2020       24 Hour Fitness USA, Inc.            $538,321.19                                                                          $538,321.19
Haile, Melissa
1101 Hilltop Road
Mahwah, NJ 07430                             20816    10/2/2020       24 Hour Fitness USA, Inc.               $9,081.50                                                                           $9,081.50
Kim, Il
11196 Lindsay Lane
Apple Valley, CA 92308                       20817    9/30/2020    24 Hour Fitness Worldwide, Inc.             $503.99                                                                              $503.99
White, Charlotte R
44-021 Aumoana Pl
Kaneohe, HI 96744-2653                       20818    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,985.34                                                           $1,985.34
Hoang, Henry
605 W. Chapman Ave
Orange, CA 92868                             20819    9/30/2020       24 Hour Fitness USA, Inc.                $700.96                                                                              $700.96
Diaz, Lomberto
Ricci and Fava, LLC
16 Furler Street, 2nd floor
Totowa, NJ 07512                             20820    9/29/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                          $250,000.00
Chae, Yeojin
3243 Santa Susana Way
Union City, CA 94587                         20821    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Crowley, Cheryl C
21201 Kittridge Street Apartment 11101
Woodland Hills, CA 91303                     20822    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $90.95                                                                            $90.95
Dubief, Fred
56570 State Hwy 74
Space 138
Mountain Center, CA 92561                    20823    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                     Page 1319 of 1762
                                                       Case 20-11568-KBO         Doc 72-6        Filed 04/19/21     Page 438 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rodriguez, Adrian
612 Omelveny Ave
San Fernando, CA 91340                      20824    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Oboh, Ghana
890 NW 213 Lane
#105
Miami, FL 33169                             20825    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wannes, Melinda
5857 Loquat LN.
Palmdale, CA 93551                          20826    9/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Lin, Weiqi
1324 216th AVE NE
Sammamish, WA 98074                         20827    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,027.00                                                                           $1,027.00
Ferrell, Étienne D.
3446 Narragansett Ave
Annapolis, MD 21403                         20828    10/3/2020    24 Hour Fitness Worldwide, Inc.            $1,931.64                                                                           $1,931.64
Wang, Victor
10284 Meadowview Dr
San Diego, CA 92131                         20829    10/2/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Katz, Richard A.
1015 Madden Lane, apt. 123
Roseville, CA 95661                         20830    10/2/2020         24 San Francisco LLC                  $1,432.80                                                                           $1,432.80
Koreie, Sheena
17092 Escalon Drive
Encino, CA 91436                            20831    10/1/2020    24 Hour Fitness Worldwide, Inc.             $383.99                                                                              $383.99
Gibson, John
4214 W. Lake Sammamish Parkway NE
#305
Redmond, WA 98052                           20832    9/29/2020          RS FIT Holdings LLC                   $636.35                                                                              $636.35
Fong, Kent
7742 Sweetbrier way
Sacramento, CA 95832                        20833    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Rodriguez, Gabriel
7330 Windsor Ave.
Hesperia, CA 92345                          20834    9/30/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Cheung, Yiu Tong Fergus
1598 Ivycreek Circle
San Jose, CA 95121                          20835    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Wheeler, Carol
443 W. 93rd. St.
Inglewood, CA 90301                         20836    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Beytelman, Anna
715 Ocean Pkwy
#4N
Brooklyn, NY 11230                          20837    9/29/2020       24 Hour Fitness USA, Inc.                $167.88                                                                              $167.88
Kriak, Showa
2326 184th PL SE
Bothell, WA 98012                           20838    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $65.54                                                                            $65.54




                                                                                    Page 1320 of 1762
                                                        Case 20-11568-KBO         Doc 72-6        Filed 04/19/21     Page 439 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
vonKluck, Alex
3109 Dickens St
San Diego, CA 92106                          20839    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $89.97                                                                            $89.97
Huang, Yaping
4000 Barranca Parkway
Suite 250
Irvine, CA 92604                             20840    9/30/2020            24 Denver LLC                      $6,743.76                                                                           $6,743.76
Stress, Joanne
1252 Greenlake Drive
Cardiff, CA 92007                            20841    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,720.00                                                                           $1,720.00
Barone, Joscelyn
45 Meghan Blvd
Plymouth, CT 06782                           20842    10/1/2020           24 New York LLC                     $1,017.00                                                                           $1,017.00
Norton, Marybeth
10770 SE Sunnyside Rd
Clackamas, OR 97015                          20843    9/29/2020    24 Hour Fitness Worldwide, Inc.            $2,200.00                                                                           $2,200.00
CHENG, VIVIAN
2656 N BUFFALO DR UNIT 1201
LAS VEGAS, NV 89128-4811                     20844    9/30/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                              $297.00
Hunag, Justin
170 W Norman Ave.
Arcadia, CA 91007                            20845    9/30/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Wang, Wai
1610 Meadowlark Ln
Sunnyvale, CA 94087                          20846    9/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Graber, Cita
2233 Santa Ana Ave.
Costa Mesa, CA 92627                         20847    9/30/2020    24 Hour Fitness Worldwide, Inc.             $534.88                                                                              $534.88
Danese, Jeffrey W.
2714 Edison Ave.
Sacramento, CA 95821                         20848    9/30/2020       24 Hour Fitness USA, Inc.                               $3,025.00                                                           $3,025.00
Davis, Lisa
448 E 127th street
Los Angeles, CA 90061                        20849    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Kuvich, Gary
1943 East 27 Street
Brooklyn, NY 11229                           20850    9/30/2020       24 Hour Fitness USA, Inc.                                                  $54.99                                              $54.99
Tong, Anh
9609 Lanneau Court
Bakersfield, CA 93311                        20851    9/30/2020       24 Hour Fitness USA, Inc.                    $85.00                                                                            $85.00
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20852    9/30/2020          RS FIT Holdings LLC                  $6,743.76                                                                           $6,743.76
Stauffer, David Duane
12032 N Jantzen Beach Ave
Portland, OR 97217                           20853    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Scollard, Gina
31460 Sweetwater Circle
Temecula, CA 92591                           20854    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00


                                                                                     Page 1321 of 1762
                                                         Case 20-11568-KBO        Doc 72-6         Filed 04/19/21    Page 440 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nguyen, Kim-Oanh
3551 Rowley Dr.
San Jose, CA 95132                            20855    10/1/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Zeller, Matthew
33057 Sage Ct
Temecula, CA 92592                            20856    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,500.00                                                           $1,500.00
Hart, James M.
4057 Poplar Avenue
Concord, CA 94521                             20857    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Matsuura, Sara
7343 Perera Circle
Sacramento, CA 95831                          20858    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Siegel, Lisa
13040 27th Ave NE
Seattle, WA 98125                             20859    9/30/2020    24 Hour Fitness Worldwide, Inc.             $964.48                                                                              $964.48
Kim, Joungsoon Justina
500 Central Park Ave. Unit-314
Scarsdale, NY 10583                           20860    9/30/2020           24 New York LLC                      $300.00                                                                              $300.00
Carroll, Kathleen S.
3569 Debina Way
Rancho Cordova, CA 95670                      20861    9/30/2020    24 Hour Fitness Worldwide, Inc.             $864.00                                                                              $864.00
Casas, Christian
2621 2nd Ave
Unit 1404
Seattle, WA 91821                             20862    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                            $0.00             $429.99
Lacono, Camillo Dello
435 Venetia Way
Oceanside, CA 92057                           20863    9/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Angel, Mariana
915 Falconer Rd
Escondido, CA 92027                           20864    9/30/2020    24 Hour Fitness Worldwide, Inc.             $875.00                                                                              $875.00
Glenn, Albert
473 44th Street
Oakland, CA 94609                             20865    10/3/2020    24 Hour Fitness Worldwide, Inc.                            $1,198.52                                                           $1,198.52
Calderon, Jose L.
613 N. Northcape
San Dimas, CA 91773                           20866    9/30/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Liu, Annika
1636 Adalia Avenue
Hacienda Heights, CA 91745                    20867    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Virula, Laura
9711 1/2 Mayne St
Bellflower, CA 90706                          20868    9/30/2020    24 Hour Fitness Worldwide, Inc.                                              $895.00                                             $895.00
Tien, Samantha
5181 Abbeywood Drive
Castro Valley, CA 94552                       20869    9/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Garrido, Ellen Aleisha
10623 Portobelo Dr.
San Diego, CA 92124                           20870    10/1/2020             RS FIT CA LLC                          $0.00                                                                              $0.00


                                                                                      Page 1322 of 1762
                                                      Case 20-11568-KBO        Doc 72-6         Filed 04/19/21     Page 441 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Sridhar, Nathan
29466 Chesterfield Court
Hayward, CA 94544                          20871    9/30/2020       24 Hour Fitness USA, Inc.                $292.98                                                                              $292.98
Tamer, Tamer
835 Shepard Crest Dr.
Corona, CA 92882                           20872    9/30/2020    24 Hour Fitness Worldwide, Inc.          $14,400.00                                                                           $14,400.00
Williams, Charlotte
520 Evergreen Street #4
Inglewood, CA 90302                        20873    9/29/2020        24 Hour Holdings II LLC                $5,000.00                                                                           $5,000.00
McCarthy, Greg
6 Locksley Ave. #3J
San Francisco, CA 94122                    20874    10/2/2020    24 Hour Fitness Worldwide, Inc.             $215.88                                                                              $215.88
Ostrovsky, Boris
17145 N Bay Rd
# 4601
Sunny Isles Beach, FL 33160                20875    10/3/2020       24 Hour Fitness USA, Inc.                    $84.00                                                                            $84.00
Wei, Kenny
18480 Dragonera Dr
Rowland Hts, CA 91748                      20876    10/1/2020    24 Hour Fitness Worldwide, Inc.             $357.46                           $32.53                                             $389.99
Robles, Maribel
15216 S Lime Ave
Compton, CA 90221                          20877    10/1/2020    24 Hour Fitness Worldwide, Inc.             $707.74                                                                              $707.74
Andrews, Rennie
1911 Westbridge Dr
Unit 344
Annapolis, MD 21401                        20878    10/1/2020    24 Hour Fitness Worldwide, Inc.             $162.50                                                                              $162.50
Blanks, Andre Montel
203 Marie Dr.
Sikeston, MO 63801                         20879    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ren, Ya
2428 Laura Ln
Mountain View, CA 94043                    20880    10/1/2020    24 Hour Fitness Worldwide, Inc.             $214.99                                                                              $214.99
Smith, Kirsten A
PMB 3063 PO Box 257
Olympia, WA 98507                          20881    9/30/2020       24 Hour Fitness USA, Inc.                               $1,794.94                                                           $1,794.94
Elsenheimer, Rebecca J
13502 Lakewood Meadow Drive
Cypress, TX 77429                          20882    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,438.11                                                           $1,438.11
Fathollahi, Joshua
1499 Asterbell Drive
San Ramon, CA 94582                        20883    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.99                            $699.99
Dustin, Jason
7840 Walerga Rd #117
Antelope, CA 95843                         20884    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Mahrizi, Adam
2614 Lunar Lane Apt 4
Sacramento, CA 95864                       20885    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $320.00                                                              $320.00
Sabory, Jessica
3781 Menlo Ave.
San Diego, CA 92105                        20886    9/30/2020       24 Hour Fitness USA, Inc.                $190.92                                                                              $190.92

                                                                                   Page 1323 of 1762
